Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21          Desc
                          Main Document    Page 1 of 290


1     CHRISTOPHER E. PRINCE (SBN 183553)
       cprince@lesnickprince.com
2     MATTHEW A. LESNICK (SBN 177594)
3      matt@lesnickprince.com
      DEBRA E. CARDARELLI (SBN 272087)
4      dcardarelli@lesnickprince.com
      LESNICK PRINCE & PAPPAS LLP
5     315 W. Ninth Street, Suite 705
      Los Angeles, CA 90015
6     Telephone: (213) 493-6496
7     Facsimile: (213) 493-6596

8     Proposed Attorneys for Debtor in Possession
      Figueroa Mountain Brewing, LLC
9

10                           UNITED STATES BANKRUPTCY COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12                                     NORTHERN DIVISION
13

14    In re:                                            Case No. 9:20-bk-11208-MB
15                                                      Chapter 11
16    FIGUEROA MOUNTAIN BREWING, LLC,                   STATEMENT RE REPORTING PER
17                                                      INTERIM ORDER APPROVING
                                                        DEBTOR’S REQUEST FOR
18                                                      APPROVAL OF LIMITED
                          Debtor in Possession.         EMERGENCY POSTPETITION DIP
19                                                      FINANCING TO FUND NON-
                                                        INSIDER PAYROLL DUE OCTOBER
20
                                                        9, 2020
21

22                                                      [No Hearing Applicable]

23

24
                  On October 7, 2020 at 2:30 p.m., the Court heard the “Emergency Motion of
25
     Debtor for Order Authorizing Postpetition DIP Financing under § 364(c)(1), (2) and (3)”
26
     [Dkt. No. 9] (the “Motion”) and the “Emergency Motion Of Debtor For Order Authorizing
27
     Debtor To Pay And Honor Prepetition Wages, Salaries, And Other Compensation And
28
Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21         Desc
                           Main Document    Page 2 of 290


1
     Benefits” [Dkt. No. 8] both filed by debtor and debtor-in-possession Figueroa Mountain
2
     Brewing, LLC (the “Debtor”). White Winston Select Asset Funds, LLC (“White Winston”)
3
     filed an Opposition to the Motion. [Dkt. No. 22.]. The Court declined to approve the
4
     Motion, as presented, at the hearing and, instead, set a continued hearing on the Motion
5
     for October 8, 2020 at 2:00 p.m. for the limited purpose of considering a limited amount of
6
     debtor in possession financing to permit the Debtor to cover its outstanding non-insider
7
     October 9, 2020 payroll obligations (“DIP Payroll Loan”).
8
                  Subsequently, the Debtor, White Winston, Montecito Bank & Trust (“MBT”),
9
     and the original proposed DIP lender, Creekstone Mountain LLC (“Creekstone”), together
10
     with Jaime Dietenhofer, a Managing Member and the Chief Executive Officer of the Debtor
11
     (“Jaime”), and the James and Judith Dietenhofer Family Trust (the “Trust”), reached a
12
     consensual agreement about the funding of the DIP Payroll Loan, subject to Court
13
     approval.
14
                  By Order entered October 8, 2020 [Dkt. No. 46], the Court approved the
15
     parties’ agreement. The term sheet attached to the Order required certain reporting by the
16
     Debtor to be submitted to the Court and White Winston by 5 pm (PST) on October 12,
17
     2020. Exhibit A attached to this Statement is the Debtor’s reporting under the term sheet.
18
     DATED: October 12, 2020                  LESNICK PRINCE & PAPPAS LLP
19

20
                                              By:       /s/ Christopher E. Prince
21                                                      Christopher E. Prince
                                                        Proposed Counsel for
22
                                                        Debtor in Possession
23                                                      Figueroa Mountain Brewing, LLC

24

25

26

27

28

                                                    2
Case 9:20-bk-11208-MB   Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 3 of 290




                                 EXHIBIT A
  Case 9:20-bk-11208-MB                          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                             Desc
                                                 Main Document    Page 4 of 290

                                            EXHIBIT A TO
                                  BORROWING BASE CERTIFICATE
                                     All Data as of October 5, 2020

New Sales Orders since Borrowing Base Certificate dated
September 16, 2020                                                                $                -
                                                                     @ 80% equals $                -    (A)
Plus :
Borrower’s Accounts Receivable (invoices dated 7/26/19 to date)                      $    1,438,257.76 (See 'AR Aging Summary Tab' tab)
less :                                                                                                 also backed out related party A/R
Borrower’s Ineligible Receivables:
                                    Trade/Third Party Distributors’ AR aged > 60days $    1,108,634.93 Includes 60+

                                            Borrower’s Affiliates’ AR aged >30 days $      (138,707.49) Only included 30 days above.

Equals :
Borrower’s Eligible Receivables                                                     $      468,330.32
                                                                    @ 80% equals    $      374,664.26 (B)

Less :
Aggregate Advances Made by Lender to Date                                           $    13,740,145.49 through Disbursement Sttmt #50
less: through Disbursement Sttmt #50

Lender’s Non-Cash Advances Made to Date                                             $    (3,145,789.98) From R. Mahoney Non-Cash Disbursement Spreadsheet
Equals :
Aggregate Lender’s Cash Advances Made to Date                                       $    10,594,355.51 (C)

Plus :
Aggregate Collections Received in Lockbox to Date                                   $     4,361,295.36 (D)

Equals :

Borrower’s Availability for Drawdown                                                $    (5,858,395.89) (A + B – C + D)
                                                                                         Page 1 of 1
    Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21    Desc
                                       Main Document    Page 5 of 290

              Montecito Bank & Trust
              P O Box 2460
              Santa Barbara CA 93120-2460




                                              Figueroa Mountain Brewing LLC
                                              45 Industrial Way
                                              Buellton CA 93427



                                            Loan Payoff Statement

 Loan Payoff for:                                        Loan Number:                       6227896
 Figueroa Mountain Brewing LLC                           Date Quoted:                    Oct 08, 2020
 45 Industrial Way                                       Payoff Good To:                 Oct 08, 2020
 Buellton CA 93427                                       Method:                                 6/0


 Collateral: Multiple

 Principal:                                                                          $2,831,942.59
 Interest To Oct 08, 2020:                                                               $121,301.55
 Late Charges:                                                                            $19,227.69
 UCC Release Fee (State)                                                                      $27.72
 Reconveyance                                                                                 $45.00
 Recording                                                                                    $99.00
 UCC Release Fee (State)                                                                      $27.72
 Trademark Release Fees                                                                    $9,999.00
 UCC Release Fee (State)                                                                      $27.72
 UCC Release fee (State)                                                                      $27.72
 Early Payoff Charge                                                                      $28,319.43
 Legal Costs Through 8/31/2020                                                           $124,478.19
 Net Amount Due:                                                                    $3,135,523.33


                                            Additional Information

 One Day's Interest:                                                                         $471.99




https://dsmwrfla1nav.secureaps.com/CLC_CLC1151/CLC1151.aspx?&Action=PAYOFFS... 10/8/2020
                                                                                         Page 1 of 1
    Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21    Desc
                                       Main Document    Page 6 of 290

              Montecito Bank & Trust
              P O Box 2460
              Santa Barbara CA 93120-2460




                                              Figueroa Mountain Brewing LLC
                                              45 Industrial Way
                                              Buellton CA 93427



                                            Loan Payoff Statement

 Loan Payoff for:                                        Loan Number:                        6228244
 Figueroa Mountain Brewing LLC                           Date Quoted:                    Oct 08, 2020
 45 Industrial Way                                       Payoff Good To:                 Oct 08, 2020
 Buellton CA 93427                                       Method:                                  6/0


 Collateral: Multiple

 Principal:                                                                               $274,899.08
 Interest To Oct 08, 2020:                                                                  $9,812.37
 Late Charges:                                                                               $857.43
 Reconveyance                                                                                 $45.00
 Recording                                                                                    $99.00
 UCC Release Fee (State)                                                                      $27.72
 Net Amount Due:                                                                         $285,740.60


                                            Additional Information

 One Day's Interest:                                                                          $38.18




https://dsmwrfla1nav.secureaps.com/CLC_CLC1151/CLC1151.aspx?&Action=PAYOFFS... 10/8/2020
                        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21             Desc
                                                  Main Document    Page 7 of 290

   10/12/2020
    BRAND         BBL   YIELD   DATE BREWED     FILTER READY   TANK BATCH # FILTER TO BRITE Days Till Ready at 10/05/2020 ESTIMATED VALUE
  Hoppy Poppy     240    192      9/22/2020      10/14/2020     G2     757-760    16-Oct                 11             $         47,040.00
  Hoppy Poppy     240    192      9/29/2020      10/21/2020     G1     768-771                           18             $         47,040.00
  Hoppy Poppy             0                                                                                             $               -
                                                                                                                        $               -
Point Conception 120    93.6      9/24/2020      10/16/2020     E4     761/762                           13             $         22,932.00
Point Conception 120    93.6      9/30/2020      10/22/2020     F4     772/773                           19             $         22,932.00
Point Conception         0                                                                               0              $               -
Point Conception         0                                                                               0              $               -
                                                                                                                        $               -
  Lizard Mouth    120   93.6      9/16/2020      10/11/2020                      19-Oct                  8              $         22,932.00
  Lizard Mouth    60    46.8      10/2/2020      10/27/2020     D4      775                              24             $         11,466.00
  Lizard Mouth           0                                                                               0              $               -
  Lizard Mouth           0                                                                               0              $               -
                                                                                                                        $               -
    SB Citrus     60     48       10/1/2020      10/21/2020    C3/A2    774                              18             $         11,760.00
    SB Citrus            0                                                                               0              $               -
    SB Citrus            0                                                                               0              $               -
                                                                                                                        $               -
   Agua Santa     60     51       9/15/2020      10/15/2020     B3      741      15-Oct                  12             $         12,495.00
   Agua Santa     60     51       9/25/2020      10/25/2020     C2      764                              22             $         12,495.00
                                                                                                                        $               -
   Mtn. Light     120    102      9/21/2020      10/23/2020     F2     754/756                           20             $         24,990.00
   Mtn. Light             0                                                                              0              $               -
                                                                                                                        $               -
   Danish Red     60      51      9/14/2020      10/18/2020     D3       738                             15             $         12,495.00
   Danish Red     120    102      9/2/2020        10/6/2020     E3     725/726   12-Oct                  3              $         24,990.00
   Danish Red             0                                                                              0              $               -
   Danish Red             0                                                                              0              $               -
                                                                                                                        $               -
   Davy Brown     60     51       9/25/2020      10/15/2020     C1      765      13-Oct                  12             $         12,495.00
SHALHOOB BREWS                                                                                                          $               -
  Shalhoob IPA    60     54       9/24/2020      10/28/2020     B1      763                              25             $         13,230.00
    Specialty            0                                                                               0              $               -
    Specialty            0                                                                               0              $               -
CHIHUAHUA BREWS                                                                                                         $               -
                         0                                                                               0              $               -
   Guava Lime     60     51       9/28/2020      10/27/2020     B4      767                              24             $         12,495.00
                         0                                                                               0              $               -
      Rico        60     51       9/28/2020      10/20/2020    A3/D1    766                              17             $         12,495.00
    Primero       60     51       9/16/2020       10/8/2020     B2      742                              3              $         12,495.00
                                                                                                                        $               -
                 Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                          Main Document    Page 8 of 290

                                                                                                   $         -
BRAND    BBL     BRITE       YIELD   PACKAGED READY DATE
          0      BBT1                       12-Oct
Mosaic   60      BBT2         52            12-Oct                                                 $   12,740.00
          0      BBT3          0            12-Oct
                 BBT4                       12-Oct
                 BBT5                       12-Oct
Hoppy    240     BBT6        100            12-Oct                                                 $   24,500.00


          TOTAL BBL YIELD:   152
                                                        Case 9:20-bk-11208-MB                           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                                Desc
                                                                                                        Main Document    Page 9 of 290

10.01.2020

             Glass Cases (760)                            PACKS      EA                                        Cans (8,169)                                     Pallets     EA                                           Keg Rings                          EA
Hoppy Poppy IPA        12oz 4/6pk KD         $   0.67       2      1,520    $ 1,018.40 Hoppy Poppy IPA                    12oz Printed Can       $       0.09      0                -     $        -     Hoppy Poppy IPA           Keg Collar   $   0.06   8000   $   480.00
Lizards Mouth IIPA     12oz 4/6pk KD         $   0.67      0.5       380    $ 254.60 Lizards Mouth IIPA                   12oz Printed Can       $       0.09      1           8,169.00   $     735.21   Lizards Mouth IIPA        Keg Collar   $   0.06   2000   $   120.00
Danish Red Lager       12oz 4/6pk KD         $   0.67      1.1       836    $ 560.12 Mountain Light Lager                 12oz Printed Can       $       0.09      1           8,169.00   $     735.21   Mountain Light Lager      Keg Collar   $   0.06   3000   $   180.00
Mosaic Pale Ale        12oz 4/6pk KD         $   0.67       0         0     $       -   Mosaic Pale Ale                   12oz Printed Can       $       0.09      0                -     $        -     Mosaic Pale Ale           Keg Collar   $   0.06   1750   $   105.00
101 Blonde Ale         12oz 4/6pk KD         $   0.67      0.6       456    $ 305.52 101 Blonde Ale                       12oz Printed Can       $       0.09      3          24,507.00   $   2,205.63   101 Blonde Ale            Keg Collar   $   0.06   2000   $   120.00
Davy Brown Ale         12oz 4/6pk KD         $   0.67      0.2       152    $ 101.84 Santa Barbara Cit                    12oz Printed Can       $       0.09     3.1         25,323.90   $   2,279.15   Point Conception IPA      Keg Collar   $   0.06   2000   $   120.00
FMB Universal          12oz 4/6pk KD         $   0.67      0.5       380    $ 254.60 Point Conception IPA                 12oz Printed Can       $       0.09      8          65,352.00   $   5,881.68   Agua Santa Mexican Lager Keg Collar    $   0.06   2500   $   150.00
Universal              22oz Bottle Carton    $   1.53      0.2       120    $ 183.60 Hoppy Poppy IPA                      12oz Sleeved Can       $       0.23      4          15,560.00   $   3,578.80   Paradise Road PIlsner     Keg Collar   $   0.06   1250   $    75.00
Hoppy Hoppy L/P        12oz 24pk COSTCO      $   0.84      10.1    6,060    $ 5,090.40 Lizards Mouth IIPA                 12oz Sleeved Can       $       0.23      3          11,670.00   $   2,684.10   Davy Brown Ale            Keg Collar   $   0.06   2750   $   165.00
Hoppy Poppy IPA        2/12 Pack Carton      $   0.84       0         0     $       -   Mountain Light Lager              12oz Sleeved Can       $       0.23                       -     $        -     Danish Red Lager          Keg Collar   $   0.06   1750   $   105.00
Variety                12oz 12 Pack KD       $   0.84      2.1      1,260   $ 1,058.40 Mosaic Pale Ale                    12oz Sleeved Can       $       0.23                       -     $        -     Hurricane Deck DIPA       Keg Collar   $   0.06   1250   $    75.00
                 Bulk Glass                                          EA                 101 Blonde Ale                    12oz Sleeved Can       $       0.23      0                -     $        -     FMB Universal             Keg Collar   $   0.06     0    $      -
Amber                  12oz Glass (2,360)    $   0.17       2      4,720    $ 802.40 Point Conception IPA                 12oz Sleeved Can       $       0.23     11          42,790.00   $   9,841.70   Shalhoob Universal        Keg Collar   $   0.06   2500   $   150.00
Amber                  22oz Glass (1,260)    $   0.36       2      2,520    $ 907.20 Summerland Citrus Ale                12oz Sleeved Can       $       0.23      6          23,340.00   $   5,368.20   SB Cit                    Keg Collar   $   0.06   1000   $    60.00
FMB Universal          Bottle Crowns         $   0.01      20     200,000   $ 2,000.00 Zero To Sexy Golden Mocha Ale 12oz Sleeved Can            $       0.23                       -     $        -                     Keg Caps                           EA
                Glass Labels                              ROLLS      EA                 Tropical Magic Hazy IPA           12oz Sleeved Can       $       0.23                       -     $        -     Red                       Vent Cap     $ 0.08     8172   $   653.76
Hoppy Poppy IPA        12oz Bottle Label     $   0.03       0         0     $       -   Cocomo Coconut IPA                12oz Sleeved Can       $       0.23                       -     $        -
Hoppy Poppy IPA        New Lables            $   0.04      52     182,000   $ 7,280.00 Lagerville Pilsner                 12oz Sleeved Can       $       0.23                       -     $        -                                                              $ 2,558.76
Lizards Mouth IIPA     12oz Bottle Label     $   0.03      15      52,500   $ 1,575.00                      Can Carriers (215)                                  BOXES       EA
Danish Red Lager       12oz Bottle Label     $   0.03       8      28,000   $ 840.00 Hoppy Poppy IPA                      12oz Can - 4/6 Pack    $       0.23     81      19,035          $   4,378.05
Mosaic Pale Ale        12oz Bottle Label     $   0.03      24      84,000   $ 2,520.00 Lizards Mouth IIPA                 12oz Can - 4/6 Pack    $       0.23     72      16,920          $   3,891.60
101 Blonde Ale         12oz Bottle Label     $   0.03      13      45,500   $ 1,365.00 Mosaic Pale Ale                    12oz Can - 4/6 Pack    $       0.23     36       8,460          $   1,945.80
Davy Brown Ale         12oz Bottle Label     $   0.03       7      24,500   $ 735.00 101 Blonde Ale                       12oz Can - 4/6 Pack    $       0.23    25.1      5,899          $   1,356.66
Hoppy Poppy IPA        22oz Bottle Label     $   0.05       4      10,000   $ 500.00 Mountain Light Lager                 12oz Can - 4/6 Pack    $       0.23     78      18,330          $   4,215.90
Lizards Mouth IIPA     22oz Bottle Label     $   0.05       2      5,000    $ 250.00 Point Conception IPA                 12oz Can - 4/6 Pack    $       0.23     36       8,460          $   1,945.80
Schraderbrau           22oz Bottle Label     $   0.06             320,000   $ 19,200.00 SB Citrus Ale                     12oz Can - 4/6 Pack    $       0.25     32       7,520          $   1,880.00
            Glass Carriers (165)                          BOXES      EA                 Zero To Sexy Golden Mocha Ale 12oz Can - 4/6 Pack        $       0.23                0            $        -
Hoppy Poppy IPA        12oz Btl - 4/6 Pack   $   0.29      138     22,770   $ 6,603.30 Tropical Magic Hazy IPA            12oz Can - 4/6 Pack    $       0.25                0            $        -
Danish Red Lager       12oz Btl - 4/6 Pack   $   0.29       13      2,145   $ 622.05 Cocomo Coconut IPA                   12oz Can - 4/6 Pack    $       0.25                0            $        -
Mosaic Pale Ale        12oz Btl - 4/6 Pack   $   0.29       84     13,860   $ 4,019.40 Hoppy Poppy IPA                    12oz Can - 2/12 Pack   $       0.58                0            $        -
101 Blonde Ale         12oz Btl - 4/6 Pack   $   0.29      136     22,440   $ 6,507.60 Mosaic Pale Ale                    12oz Can - 2/12 Pack   $       0.58                0            $        -
Davy Brown Ale         12oz Btl - 4/6 Pack   $   0.29       32      5,280   $ 1,531.20                          Can Trays                                                   EA
Lizards Mouth IIPA     12oz Btl - 6/4 Pack   $   0.29       72     11,880   $ 3,445.20 FMB Uni Can Tray DARK TEAL         12oz Can Tray          $       0.33                             $       -
                                                                                        FMB Uni Can Tray TEAL             12oz Can Tray          $       0.33                             $       -
                                                                            $ 69,530.83 FMB Uni Can Tray BLK/Kraft        12oz Can Tray          $       0.30      1      2250            $    675.00

                                                                                                                                                                                          $ 53,598.49

                                                                                         TOTAL VALUE OF PACKAGING MATERIALS                      $ 125,688.08
                   Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21            Desc
                                                Main Document    Page 10 of 290

                                                                   Date:                   10.01.2020
               INVENTORY                 TOTAL VALUE                           INVENTORY                    Bags   TOTAL VALUE
  African Queen       $    16.03    44    $        705.32                      2 Row $      0.56     748     17     $   418.66
      Amarillo        $    21.77    88    $      1,915.32          Acidualted Malt $        0.99     220      5     $   217.80
       Apollo         $     8.93   128    $      1,143.55                    Carafa II $    0.85      44      1     $    37.40
       Aramis         $    10.50    44    $        462.00                   Carafa III $    0.85       0            $      -
       Bravo          $     8.29          $           -                    Carafoam $       0.88     704     16     $   619.52
      Calypso         $     9.66    60    $        579.66           Caramalt 20/27 $        1.07     308      7     $   329.87
      Cascade         $     8.26    44    $        363.31             CaraMunich II $       0.91       0            $      -
    Centennial        $    11.82     0    $           -             Carastan 30/37 $        0.70    1320     30     $   918.72
      Chinook         $     9.08    22    $        199.65           Castle Special B $      0.89      88      2     $    78.32
     Columbus         $     7.36     0    $           -                    Chocolate $      0.90     572     13     $   515.94
        Citra         $    14.09   180    $      2,536.20           Chocolate, Pale $       0.84       0            $      -
   Denali/06277       $    10.58          $           -            Crystal 135/165 $        0.78       0            $      -
East Kent Goldings    $    12.00          $           -                    Crystal 15 $     0.78    1364     31     $ 1,059.83
     El Dorado        $    11.39   140    $      1,594.88             Crystal 70/80 $       1.31    1496     34     $ 1,962.75
      Eureka!         $     9.83    30    $        295.02   Crystal Light (Simpson) $       0.77     132      3     $   101.38
    Exp# 07270        $    10.54     0    $           -               Flaked Barley $       0.65    1400     35     $   904.40
       Galaxy         $    18.00    44    $        792.00               Flaked Corn $       0.95     280      7     $   265.44
      Golding         $    12.18          $           -                  Flaked Rice $      0.97     572     13     $   554.84
     Hall Mitt        $     8.03   120    $        963.60                 Flaked Rye $      0.68       0            $      -
      HBC 692         $    12.80    22    $        281.60             Flaked Wheat $        0.63       0            $      -
      HBC586          $    13.30    11    $        146.30      Golden Naked Oats $          1.09       0            $      -
      Horizon         $    11.27    10    $        112.71          Golden Promise $         0.89     132      3     $   117.48
   Lemon Drop         $    10.67    44    $        469.26               Honey Malt $        0.77     132      3     $   101.64
   GR Magnum          $     8.06    11    $         88.69              Marris Otter $       0.80     968     22     $   774.40
Mandarina Bavaria     $    13.62     0    $           -                     Munich I $      0.82       0            $      -
      MELBA           $    14.62     0    $           -                    Munich II $      0.85     880     20     $   743.60
      Mosaic          $    14.58   900    $     13,123.80      Pilsner (Weyerman) $         0.80    3168     72     $ 2,537.57
 Northern Brewer      $    11.84   440    $      5,210.92           Red Rye Crystal $       0.98       0            $      -
      Nugget          $     8.16    50    $        408.00           Roasted Barley $        0.93     440     10     $   409.20
      Simcoe          $    13.22    44    $        581.46                Rolled Oats $      0.87     264      6     $   230.74
 Southern Passion     $    17.53   132    $      2,313.96                    Sucrose $      0.60     200      4     $   120.00
      Sultana         $    10.59   250    $      2,648.00          Torrified Wheat $        0.91     176      4     $   160.16
        Saaz          $    14.84    20    $        296.82         Unmalted Wheat $          0.52       0            $      -
        Tett          $     9.05    40    $        361.80                     Vienna $      0.86     132      3     $   113.78
      Warrior         $     9.54    44    $        419.76             White Wheat $         0.68     968     22     $   653.40
                     Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                               Main Document    Page 11 of 290

                                                                     Date:                   10.01.2020
                INVENTORY               TOTAL VALUE                            INVENTORY                             Bags          TOTAL VALUE
                                         $          -               Premium Pilsner $         1.54     88             2             $   135.52
Celite 512            $     1.06   13    $        13.78                    Crystal 60 $       1.04     88             2             $    91.92
Celite Hi Flo         $     0.77   23    $        17.60              Carafa Special 2 $       0.96    264             6             $   252.65
                                        $      38,044.97                                                                           $ 14,426.92

                                                                               Super Sacks                    TOTAL VALUE
                                                           2 Row Super Sacks          $       0.34        0    $             -
                                                           Idaho Super Sacks          $       0.62        2    $            1.24
                                                           Pilsner Super Sacks        $       0.75        0    $             -
                                                                                  Silo                         $             -
                                                           2 Row                      $       0.33             $             -

                                        TOTAL HOPS and GRAINS                        $ 52,473.13              $             1.24
Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21         Desc
                                  Main Document    Page 12 of 290




                                                                                       10/5/2020
                   BRAND                   PRICE          BBL           PACKAGE TYPE
    Core: 101 Blonde Ale               $       103.00      0.5   1/2 BBL                  0
    Core: 101 Blonde Ale               $         53.50 0.1666667 1/6 BBl                  4
    Core: 101 Blonde Ale               $         18.80 0.0725806 4/6 Pack - 12oz          0
    Core: 101 Blonde Ale               $         17.50 0.0725806 12oz Can Case            0

    Core: Agua Santa                   $      119.00     0.5   1/2 BBL                    0
    Core: Agua Santa                   $       56.50 0.1666667 1/6 BBL                    0

    Core: Danish Red Lager             $      117.30     0.5   1/2 BBL                    36
    Core: Danish Red Lager             $       56.50 0.1666667 1/6 BBl                    43
    Core: Danish Red Lager             $       22.50 0.0725806 4/6 Pack - 12oz            13

    Core: Davy Brown Ale               $      113.50     0.5   1/2 BBL                    1
    Core: Davy Brown Ale               $       53.50 0.1666667 1/6 BBl                    22
    Core: Davy Brown Ale               $       21.00 0.0725806 4/6 Pack - 12oz            5

    Core: Hoppy Poppy IPA              $      113.50       0.5     1/2 BBL                74
    Core: Hoppy Poppy IPA              $       53.50   0.1666667   1/6 BBl                89
    Core: Hoppy Poppy IPA              $       21.00   0.0725806   4/6 Pack - 12oz        4
    Core: Hoppy Poppy IPA              $       38.25   0.0665323   12 Pack - 22oz         12
    Core: Hoppy Poppy IPA              $       19.50   0.0725806   12oz Can Case         264
    Core: Hoppy Poppy IPA              $       20.00   0.0725806   2/12 Pack - 12oz       0
    Core: Hoppy Poppy IPA              $       19.00   0.0725806   24 Pack - 12oz         60

    Core: Lizards Mouth IIPA           $      144.80       0.5     1/2 BBL                54
    Core: Lizards Mouth IIPA           $       68.50   0.1666667   1/6 BBl               160
    Core: Lizards Mouth IIPA           $       56.63   0.0665323   12 Pack - 22oz         5
    Core: Lizards Mouth IIPA           $       40.47   0.0725806   6/4 Pack - 12oz        0
    Core: Lizards Mouth IIPA           $       27.00   0.0725806   12oz Can Case         1069

    Core: Mosaic Pale Ale              $      114.00     0.5   1/2 BBL                    0
    Core: Mosaic Pale Ale              $       55.50 0.1666667 1/6 BBl                    0
    Core: Mosaic Pale Ale              $       21.00 0.0725806 4/6 Pack - 12oz            0
    Core: Mosaic Pale Ale              $       19.50 0.0725806 12oz Can Case              0

    Core: Mountain Light Lager         $        95.50     0.5   1/2 BBL                   6
    Core: Mountain Light Lager         $        55.60 0.1666667 1/6 BBl                  101
    Core: Mountain Light Lager         $        18.50 0.0725806 4/6 Pack - 12oz           0
    Core: Mountain Light Lager         $        17.50 0.0725806 12oz Can Case             4

    Core: Paradise Road Pilsner        $      117.30     0.5   1/2 BBL                    0
    Core: Paradise Road Pilsner        $       56.50 0.1666667 1/6 BBl                    0
    Core: Paradise Road Pilsner        $       21.00 0.0725806 4/6 Pack - 12oz            0

    Core: Point Conception             $      125.00     0.5   1/2 BBL                    66
    Core: Point Conception             $       59.00 0.1666667 1/6 BBl                    2
    Core: Point Conception             $       19.50 0.0725806 12oz Can Case             479
Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                    Main Document    Page 13 of 290




                                                                                                  10/5/2020
                  BRAND                      PRICE         BBL              PACKAGE TYPE


    7th Anniversary                      $       97.00   0.0665323   12 Pack - 22oz                   82
    8th Anniversary                      $       97.00   0.0665323   12 Pack - 22oz                   47
    9th Anniversary                      $       97.00   0.0665323   12 Pack - 22oz                  107
    9th Anniversary                      $       97.00       0.5     1/2 BBL                          8
    9th Anniversary                      $       97.00   0.1666667   1/6BBL                          108
    Seasonal: Bishops peak               $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Black Bread Porter         $       70.30   0.1666667   1/6BBL                           15
    Seasonal: Bloody Ripper              $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Cocoa Nuts                 $       70.30   0.1666667   1/6BBL                           1
    Seasonal: Dunkel                     $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Dunkel                     $      144.80       0.5     1/2BBL                           2
    Seasonal: Figtoberfest               $      144.80       0.5     1/2BBL                           4
    Seasonal: Figtoberfest               $       56.50   0.1666667   1/6BBL                           29
    Seasonal: Golden Hour                $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Hikers High                $       70.30   0.1666667   1/6BBL                           17
    Seasonal: Hurricane Deck DIPA        $      136.50       0.5     1/2 BBL                          0
    Seasonal: Hurricane Deck DIPA        $       70.30   0.1666667   1/6 BBl                          0
    Seasonal: Hurricane Deck DIPA        $       27.00   0.0725806   4/6 Pack - 12oz                  0
    Seasonal: Influence This             $      144.30       0.5     1/2BBL                           0
    Seasonal: Influence This             $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Karens Kryptonite          $       70.30   0.1666667   1/6BBL                           52
    Seasonal: Los Padres                 $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Microburst                 $       70.30   0.1666667   1/6BBL                           19
    Seasonal: Ok Karen                   $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Peachy Keen                $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Red Rock                   $       70.30   0.1666667   1/6BBL                           0
    Seasonal: SB Citrus                  $      113.50       0.5     1/2 BBL                          9
    Seasonal: SB Citrus                  $       53.50   0.1666667   1/6 BBl                          0
    Seasonal: SB Citrus                  $       21.00   0.0725806   12oz Can Case                    0
    Seasonal: Schwarz                    $       63.00   0.1666667   1/6BBL                           54
    Schraderbrau                         $       63.00   0.1666667   1/6 BBl                          29
    Schraderbrau                         $      129.50       0.5     1/2 BBL                          7
    Schraderbrau                         $       41.30   0.0665323   12 Pack - 22oz                 1299
    Seasonal: Sisquoc                    $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Stagecoach Stout           $       53.50   0.1666667   1/6BBL                           61
    Seasonal: Stearns                    $       63.00   0.1666667   1/6BBL                           36
    Seasonal: This + That                $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Vitamin H                  $       70.30   0.1666667   1/6BBL                           0
    Seasonal: Vitamin H                  $      144.30       0.5     1/2BBL                           14
    Seasonal: White Ledge                $       70.30   0.1666667   1/6BBL                           1
    Seasonal: Zero to sexy               $       63.00   0.1666667   1/6BBL                           50
    Seasonal: Zero to sexy               $       25.12   0.0725806   12oz Can Case                    0
    Seasonal: Zero to sexy               $      129.50       0.5     1/2BBL                           12
                                                                              Total BBLS:          536.35
                                                                             Total Dollars:   $     217,532.45
Case 9:20-bk-11208-MB   Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21     Desc
                        Main Document    Page 14 of 290




                                                                         10/5/2020
             BRAND               PRICE     BBL        PACKAGE TYPE
                                                 VALUE BEFORE SALE   $     152,272.72
    Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21     Desc
                              Main Document    Page 15 of 290




                                                                               10/5/2020
               BRAND              PRICE          BBL            PACKAGE TYPE
Core: 101 Blonde Ale          $       103.00      0.5   1/2 BBL                   0
Core: 101 Blonde Ale          $         53.50 0.1666667 1/6 BBl                   1
Core: 101 Blonde Ale          $         18.80 0.0725806 4/6 Pack - 12oz           0
Core: 101 Blonde Ale          $         17.50 0.0725806 12oz Can Case             4

Core: Agua Santa              $       119.00     0.5   1/2 BBL                    0
Core: Agua Santa              $        56.50 0.1666667 1/6 BBL                    0

Core: Danish Red Lager        $       117.30     0.5   1/2 BBL                    0
Core: Danish Red Lager        $        56.50 0.1666667 1/6 BBl                    0
Core: Danish Red Lager        $        22.50 0.0725806 4/6 Pack - 12oz            3

Core: Davy Brown Ale          $       113.50     0.5   1/2 BBL                    0
Core: Davy Brown Ale          $        53.50 0.1666667 1/6 BBl                    0
Core: Davy Brown Ale          $        21.00 0.0725806 4/6 Pack - 12oz            2

Core: Hoppy Poppy IPA         $       113.50       0.5     1/2 BBL                0
Core: Hoppy Poppy IPA         $        53.50   0.1666667   1/6 BBl                1
Core: Hoppy Poppy IPA         $        21.00   0.0725806   4/6 Pack - 12oz        0
Core: Hoppy Poppy IPA         $        38.25   0.0665323   12 Pack - 22oz         0
Core: Hoppy Poppy IPA         $        19.50   0.0725806   12oz Can Case          9
Core: Hoppy Poppy IPA         $        20.00   0.0725806   2/12 Pack - 12oz       0
Core: Hoppy Poppy IPA         $        19.00   0.0725806   24 Pack - 12oz         0

Core: Lizards Mouth IIPA      $       144.80       0.5     1/2 BBL                0
Core: Lizards Mouth IIPA      $        68.50   0.1666667   1/6 BBl                7
Core: Lizards Mouth IIPA      $        56.63   0.0665323   12 Pack - 22oz         0
Core: Lizards Mouth IIPA      $        40.47   0.0725806   6/4 Pack - 12oz        0
Core: Lizards Mouth IIPA      $        27.00   0.0725806   12oz Can Case          4

Core: Mosaic Pale Ale         $       114.00     0.5   1/2 BBL                    0
Core: Mosaic Pale Ale         $        55.50 0.1666667 1/6 BBl                    0
Core: Mosaic Pale Ale         $        21.00 0.0725806 4/6 Pack - 12oz            0
Core: Mosaic Pale Ale         $        19.50 0.0725806 12oz Can Case              0

Core: Mountain Light Lager    $        95.50     0.5   1/2 BBL                    0
Core: Mountain Light Lager    $        55.60 0.1666667 1/6 BBl                    5
Core: Mountain Light Lager    $        18.50 0.0725806 4/6 Pack - 12oz            0
Core: Mountain Light Lager    $        17.50 0.0725806 12oz Can Case              4

Core: Paradise Road Pilsner   $       117.30     0.5   1/2 BBL                    0
Core: Paradise Road Pilsner   $        56.50 0.1666667 1/6 BBl                    0
    Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
                                Main Document    Page 16 of 290




                                                                                    10/5/2020
               BRAND                PRICE            BBL             PACKAGE TYPE
Core: Paradise Road Pilsner     $           21.00 0.0725806 4/6 Pack - 12oz            0

Core: Point Conception          $       125.00     0.5   1/2 BBL                       0
Core: Point Conception          $        59.00 0.1666667 1/6 BBl                       2
Core: Point Conception          $        19.50 0.0725806 12oz Can Case                 3

7th Anniversary                 $        97.00    0.0665323   12 Pack - 22oz           0
8th Anniversary                 $        97.00    0.0665323   12 Pack - 22oz           0
9th Anniversary                 $        97.00    0.0665323   12 Pack - 22oz           0
9th Anniversary                 $        97.00        0.5     1/2 BBL                  0
9th Anniversary                 $        97.00    0.1666667   1/6BBL                   0
Seasonal: Bishops peak          $        70.30    0.1666667   1/6BBL                   0
Seasonal: Black Bread Porter    $        70.30    0.1666667   1/6BBL                   0
Seasonal: Bloody Ripper         $        70.30    0.1666667   1/6BBL                   0
Seasonal: Cocoa Nuts            $        70.30    0.1666667   1/6BBL                   0
Seasonal: Dunkel                $        70.30    0.1666667   1/6BBL                   0
Seasonal: Dunkel                $       144.80        0.5     1/2BBL                   0
Seasonal: Figtoberfest          $       144.80        0.5     1/2BBL                   0
Seasonal: Figtoberfest          $        56.50    0.1666667   1/6BBL                   0
Seasonal: Golden Hour           $        70.30    0.1666667   1/6BBL                   0
Seasonal: Hikers High           $        70.30    0.1666667   1/6BBL                   2
Seasonal: Hurricane Deck DIPA   $       136.50        0.5     1/2 BBL                  0
Seasonal: Hurricane Deck DIPA   $        70.30    0.1666667   1/6 BBl                  0
Seasonal: Hurricane Deck DIPA   $        27.00    0.0725806   4/6 Pack - 12oz          0
Seasonal: Influence This        $       144.30        0.5     1/2BBL                   0
Seasonal: Influence This        $        70.30    0.1666667   1/6BBL                   0
Seasonal: Karens Kryptonite     $        70.30    0.1666667   1/6BBL                   2
Seasonal: Los Padres            $        70.30    0.1666667   1/6BBL                   0
Seasonal: Microburst            $        70.30    0.1666667   1/6BBL                   1
Seasonal: Ok Karen              $        70.30    0.1666667   1/6BBL                   0
Seasonal: Peachy Keen           $        70.30    0.1666667   1/6BBL                   0
Seasonal: Red Rock              $        70.30    0.1666667   1/6BBL                   0
Seasonal: SB Citrus             $       113.50        0.5     1/2 BBL                  0
Seasonal: SB Citrus             $        53.50    0.1666667   1/6 BBl                  1
Seasonal: SB Citrus             $        21.00    0.0725806   12oz Can Case            1
Seasonal: Schwarz               $        63.00    0.1666667   1/6BBL                   1
Schraderbrau                    $        63.00    0.1666667   1/6 BBl                  0
Schraderbrau                    $       129.50        0.5     1/2 BBL                  0
Schraderbrau                    $        41.30    0.0665323   12 Pack - 22oz           1
Seasonal: Sisquoc               $        70.30    0.1666667   1/6BBL                   0
Seasonal: Stagecoach Stout      $        53.50    0.1666667   1/6BBL                   0
Seasonal: Stearns               $        63.00    0.1666667   1/6BBL                   1
    Case 9:20-bk-11208-MB   Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21             Desc
                            Main Document    Page 17 of 290




                                                                                     10/5/2020
               BRAND            PRICE          BBL              PACKAGE TYPE
Seasonal: This + That       $        70.30   0.1666667   1/6BBL                          0
Seasonal: Vitamin H         $        70.30   0.1666667   1/6BBL                          0
Seasonal: Vitamin H         $       144.30       0.5     1/2BBL                          0
Seasonal: White Ledge       $        70.30   0.1666667   1/6BBL                          1
Seasonal: Zero to sexy      $        63.00   0.1666667   1/6BBL                          1
Seasonal: Zero to sexy      $        25.12   0.0725806   12oz Can Case                   0
Seasonal: Zero to sexy      $       129.50       0.5     1/2BBL                          0
                                                                 Total BBLS:           6.58
                                                                Total Dollars:   $        2,300.60

                                                         VALUE BEFORE SALE       $       1,610.42
    Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21     Desc
                              Main Document    Page 18 of 290




                                                                               10/5/2020
               BRAND              PRICE          BBL            PACKAGE TYPE
Core: 101 Blonde Ale          $       103.00      0.5   1/2 BBL                    0
Core: 101 Blonde Ale          $         53.50 0.1666667 1/6 BBl                  3.25
Core: 101 Blonde Ale          $         18.80 0.0725806 4/6 Pack - 12oz            0
Core: 101 Blonde Ale          $         17.50 0.0725806 12oz Can Case            4.25

Core: Agua Santa              $       119.00     0.5   1/2 BBL                    0
Core: Agua Santa              $        56.50 0.1666667 1/6 BBL                    0

Core: Danish Red Lager        $       117.30     0.5   1/2 BBL                    0.5
Core: Danish Red Lager        $        56.50 0.1666667 1/6 BBl                     0
Core: Danish Red Lager        $        22.50 0.0725806 4/6 Pack - 12oz            0.5

Core: Davy Brown Ale          $       113.50     0.5   1/2 BBL                     0
Core: Davy Brown Ale          $        53.50 0.1666667 1/6 BBl                     1
Core: Davy Brown Ale          $        21.00 0.0725806 4/6 Pack - 12oz           0.75

Core: Hoppy Poppy IPA         $       113.50       0.5     1/2 BBL               1.75
Core: Hoppy Poppy IPA         $        53.50   0.1666667   1/6 BBl                 0
Core: Hoppy Poppy IPA         $        21.00   0.0725806   4/6 Pack - 12oz         2
Core: Hoppy Poppy IPA         $        38.25   0.0665323   12 Pack - 22oz          1
Core: Hoppy Poppy IPA         $        19.50   0.0725806   12oz Can Case         2.25
Core: Hoppy Poppy IPA         $        20.00   0.0725806   2/12 Pack - 12oz        0
Core: Hoppy Poppy IPA         $        19.00   0.0725806   24 Pack - 12oz          0

Core: Lizards Mouth IIPA      $       144.80       0.5     1/2 BBL                 1
Core: Lizards Mouth IIPA      $        68.50   0.1666667   1/6 BBl                 1
Core: Lizards Mouth IIPA      $        56.63   0.0665323   12 Pack - 22oz          1
Core: Lizards Mouth IIPA      $        40.47   0.0725806   6/4 Pack - 12oz         0
Core: Lizards Mouth IIPA      $        27.00   0.0725806   12oz Can Case         4.75

Core: Mosaic Pale Ale         $       114.00     0.5   1/2 BBL                    0
Core: Mosaic Pale Ale         $        55.50 0.1666667 1/6 BBl                    0
Core: Mosaic Pale Ale         $        21.00 0.0725806 4/6 Pack - 12oz            0
Core: Mosaic Pale Ale         $        19.50 0.0725806 12oz Can Case              0

Core: Mountain Light Lager    $        95.50     0.5   1/2 BBL                    0
Core: Mountain Light Lager    $        55.60 0.1666667 1/6 BBl                    2
Core: Mountain Light Lager    $        18.50 0.0725806 4/6 Pack - 12oz            0
Core: Mountain Light Lager    $        17.50 0.0725806 12oz Can Case              5

Core: Paradise Road Pilsner   $       117.30     0.5   1/2 BBL                     0
Core: Paradise Road Pilsner   $        56.50 0.1666667 1/6 BBl                    1.5
    Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
                                Main Document    Page 19 of 290




                                                                                    10/5/2020
               BRAND                PRICE            BBL             PACKAGE TYPE
Core: Paradise Road Pilsner     $           21.00 0.0725806 4/6 Pack - 12oz            0

Core: Point Conception          $       125.00     0.5   1/2 BBL                      1.25
Core: Point Conception          $        59.00 0.1666667 1/6 BBl                        4
Core: Point Conception          $        19.50 0.0725806 12oz Can Case                  4

7th Anniversary                 $        97.00    0.0665323   12 Pack - 22oz            0
8th Anniversary                 $        97.00    0.0665323   12 Pack - 22oz            0
9th Anniversary                 $        97.00    0.0665323   12 Pack - 22oz            0
9th Anniversary                 $        97.00        0.5     1/2 BBL                   0
9th Anniversary                 $        97.00    0.1666667   1/6BBL                    0
Seasonal: Bishops peak          $        70.30    0.1666667   1/6BBL                    0
Seasonal: Black Bread Porter    $        70.30    0.1666667   1/6BBL                    1
Seasonal: Bloody Ripper         $        70.30    0.1666667   1/6BBL                    0
Seasonal: Cocoa Nuts            $        70.30    0.1666667   1/6BBL                  1.25
Seasonal: Dunkel                $        70.30    0.1666667   1/6BBL                    0
Seasonal: Dunkel                $       144.80        0.5     1/2BBL                    0
Seasonal: Figtoberfest          $       144.80        0.5     1/2BBL                    0
Seasonal: Figtoberfest          $        56.50    0.1666667   1/6BBL                    0
Seasonal: Golden Hour           $        70.30    0.1666667   1/6BBL                    0
Seasonal: Hikers High           $        70.30    0.1666667   1/6BBL                  3.25
Seasonal: Hurricane Deck DIPA   $       136.50        0.5     1/2 BBL                   0
Seasonal: Hurricane Deck DIPA   $        70.30    0.1666667   1/6 BBl                   0
Seasonal: Hurricane Deck DIPA   $        27.00    0.0725806   4/6 Pack - 12oz           0
Seasonal: Influence This        $       144.30        0.5     1/2BBL                    0
Seasonal: Influence This        $        70.30    0.1666667   1/6BBL                    0
Seasonal: Karens Kryptonite     $        70.30    0.1666667   1/6BBL                    0
Seasonal: Los Padres            $        70.30    0.1666667   1/6BBL                    0
Seasonal: Microburst            $        70.30    0.1666667   1/6BBL                  1.25
Seasonal: Ok Karen              $        70.30    0.1666667   1/6BBL                    3
Seasonal: Peachy Keen           $        70.30    0.1666667   1/6BBL                    0
Seasonal: Red Rock              $        70.30    0.1666667   1/6BBL                    0
Seasonal: SB Citrus             $       113.50        0.5     1/2 BBL                   0
Seasonal: SB Citrus             $        53.50    0.1666667   1/6 BBl                 4.25
Seasonal: SB Citrus             $        21.00    0.0725806   12oz Can Case             0
Seasonal: Schwarz               $        63.00    0.1666667   1/6BBL                    0
Schraderbrau                    $        63.00    0.1666667   1/6 BBl                   0
Schraderbrau                    $       129.50        0.5     1/2 BBL                   0
Schraderbrau                    $        41.30    0.0665323   12 Pack - 22oz            3
Seasonal: Sisquoc               $        70.30    0.1666667   1/6BBL                    0
Seasonal: Stagecoach Stout      $        53.50    0.1666667   1/6BBL                    3
Seasonal: Stearns               $        63.00    0.1666667   1/6BBL                    0
    Case 9:20-bk-11208-MB   Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21             Desc
                            Main Document    Page 20 of 290




                                                                                     10/5/2020
               BRAND            PRICE          BBL              PACKAGE TYPE
Seasonal: This + That       $        70.30   0.1666667   1/6BBL                         0
Seasonal: Vitamin H         $        70.30   0.1666667   1/6BBL                       1.25
Seasonal: Vitamin H         $       144.30       0.5     1/2BBL                       1.25
Seasonal: White Ledge       $        70.30   0.1666667   1/6BBL                         2
Seasonal: Zero to sexy      $        63.00   0.1666667   1/6BBL                         0
Seasonal: Zero to sexy      $        25.12   0.0725806   12oz Can Case                  0
Seasonal: Zero to sexy      $       129.50       0.5     1/2BBL                         0
                                                                 Total BBLS:          10.41
                                                                Total Dollars:   $       3,468.08

                                                         VALUE BEFORE SALE       $       2,427.66
    Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21     Desc
                              Main Document    Page 21 of 290




                                                                               10/5/2020
               BRAND              PRICE          BBL            PACKAGE TYPE
Core: 101 Blonde Ale          $       103.00      0.5   1/2 BBL                   0
Core: 101 Blonde Ale          $         53.50 0.1666667 1/6 BBl                   0
Core: 101 Blonde Ale          $         18.80 0.0725806 4/6 Pack - 12oz           0
Core: 101 Blonde Ale          $         17.50 0.0725806 12oz Can Case             0

Core: Agua Santa              $       119.00     0.5   1/2 BBL                    0
Core: Agua Santa              $        56.50 0.1666667 1/6 BBL                    0

Core: Danish Red Lager        $       117.30     0.5   1/2 BBL                    0
Core: Danish Red Lager        $        56.50 0.1666667 1/6 BBl                    3
Core: Danish Red Lager        $        22.50 0.0725806 4/6 Pack - 12oz            0

Core: Davy Brown Ale          $       113.50     0.5   1/2 BBL                    0
Core: Davy Brown Ale          $        53.50 0.1666667 1/6 BBl                    1
Core: Davy Brown Ale          $        21.00 0.0725806 4/6 Pack - 12oz            0

Core: Hoppy Poppy IPA         $       113.50       0.5     1/2 BBL                 0
Core: Hoppy Poppy IPA         $        53.50   0.1666667   1/6 BBl                2.5
Core: Hoppy Poppy IPA         $        21.00   0.0725806   4/6 Pack - 12oz         0
Core: Hoppy Poppy IPA         $        38.25   0.0665323   12 Pack - 22oz          0
Core: Hoppy Poppy IPA         $        19.50   0.0725806   12oz Can Case           0
Core: Hoppy Poppy IPA         $        20.00   0.0725806   2/12 Pack - 12oz        0
Core: Hoppy Poppy IPA         $        19.00   0.0725806   24 Pack - 12oz          0

Core: Lizards Mouth IIPA      $       144.80       0.5     1/2 BBL                0
Core: Lizards Mouth IIPA      $        68.50   0.1666667   1/6 BBl                3
Core: Lizards Mouth IIPA      $        56.63   0.0665323   12 Pack - 22oz         0
Core: Lizards Mouth IIPA      $        40.47   0.0725806   6/4 Pack - 12oz        0
Core: Lizards Mouth IIPA      $        27.00   0.0725806   12oz Can Case          0

Core: Mosaic Pale Ale         $       114.00     0.5   1/2 BBL                    0
Core: Mosaic Pale Ale         $        55.50 0.1666667 1/6 BBl                    0
Core: Mosaic Pale Ale         $        21.00 0.0725806 4/6 Pack - 12oz            0
Core: Mosaic Pale Ale         $        19.50 0.0725806 12oz Can Case              0

Core: Mountain Light Lager    $        95.50     0.5   1/2 BBL                    0
Core: Mountain Light Lager    $        55.60 0.1666667 1/6 BBl                    1
Core: Mountain Light Lager    $        18.50 0.0725806 4/6 Pack - 12oz            0
Core: Mountain Light Lager    $        17.50 0.0725806 12oz Can Case              0

Core: Paradise Road Pilsner   $       117.30     0.5   1/2 BBL                    0
Core: Paradise Road Pilsner   $        56.50 0.1666667 1/6 BBl                    0
    Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
                                Main Document    Page 22 of 290




                                                                                    10/5/2020
               BRAND                PRICE            BBL             PACKAGE TYPE
Core: Paradise Road Pilsner     $           21.00 0.0725806 4/6 Pack - 12oz            0

Core: Point Conception          $       125.00     0.5   1/2 BBL                       0
Core: Point Conception          $        59.00 0.1666667 1/6 BBl                       4
Core: Point Conception          $        19.50 0.0725806 12oz Can Case                 0

7th Anniversary                 $         97.00   0.0665323   12 Pack - 22oz            0
8th Anniversary                 $         97.00   0.0665323   12 Pack - 22oz            0
9th Anniversary                 $         97.00   0.0665323   12 Pack - 22oz            0
9th Anniversary                 $         97.00       0.5     1/2 BBL                   0
9th Anniversary                 $         97.00   0.1666667   1/6BBL                    0
Seasonal: Bishops peak          $         70.30   0.1666667   1/6BBL                    0
Seasonal: Black Bread Porter    $         70.30   0.1666667   1/6BBL                    0
Seasonal: Bloody Ripper         $         70.30   0.1666667   1/6BBL                    1
Seasonal: Cocoa Nuts            $         70.30   0.1666667   1/6BBL                    1
Seasonal: Dunkel                $         70.30   0.1666667   1/6BBL                    0
Seasonal: Dunkel                $        144.80       0.5     1/2BBL                    0
Seasonal: Figtoberfest          $        144.80       0.5     1/2BBL                    0
Seasonal: Figtoberfest          $         56.50   0.1666667   1/6BBL                    0
Seasonal: Golden Hour           $         70.30   0.1666667   1/6BBL                    0
Seasonal: Hikers High           $         70.30   0.1666667   1/6BBL                    3
Seasonal: Hurricane Deck DIPA   $        136.50       0.5     1/2 BBL                   0
Seasonal: Hurricane Deck DIPA   $         70.30   0.1666667   1/6 BBl                   0
Seasonal: Hurricane Deck DIPA   $         27.00   0.0725806   4/6 Pack - 12oz           0
Seasonal: Influence This        $        144.30       0.5     1/2BBL                    0
Seasonal: Influence This        $         70.30   0.1666667   1/6BBL                    0
Seasonal: Karens Kryptonite          70.3         0.1666667   1/6BBL                    0
Seasonal: Los Padres            $         70.30   0.1666667   1/6BBL                    0
Seasonal: Microburst            $         70.30   0.1666667   1/6BBL                    1
Seasonal: Ok Karen              $         70.30   0.1666667   1/6BBL                    0
Seasonal: Peachy Keen           $         70.30   0.1666667   1/6BBL                    0
Seasonal: Red Rock              $         70.30   0.1666667   1/6BBL                    0
Seasonal: SB Citrus             $        113.50       0.5     1/2 BBL                   0
Seasonal: SB Citrus             $         53.50   0.1666667   1/6 BBl                   0
Seasonal: SB Citrus             $         21.00   0.0725806   12oz Can Case             0
Seasonal: Schwarz               $         63.00   0.1666667   1/6BBL                    0
Schraderbrau                    $         63.00   0.1666667   1/6 BBl                   0
Schraderbrau                    $        129.50       0.5     1/2 BBL                   0
Schraderbrau                    $         41.30   0.0665323   12 Pack - 22oz            0
Seasonal: Sisquoc               $         70.30   0.1666667   1/6BBL                    0
Seasonal: Stagecoach Stout      $         53.50   0.1666667   1/6BBL                   0.5
Seasonal: Stearns               $         63.00   0.1666667   1/6BBL                    2
    Case 9:20-bk-11208-MB   Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21             Desc
                            Main Document    Page 23 of 290




                                                                                     10/5/2020
               BRAND            PRICE          BBL              PACKAGE TYPE
Seasonal: This + That       $        70.30   0.1666667   1/6BBL                          0
Seasonal: Vitamin H         $        70.30   0.1666667   1/6BBL                          0
Seasonal: Vitamin H         $       144.30       0.5     1/2BBL                          1
Seasonal: White Ledge       $        70.30   0.1666667   1/6BBL                          1
Seasonal: Zero to sexy      $        63.00   0.1666667   1/6BBL                          0
Seasonal: Zero to sexy      $        25.12   0.0725806   12oz Can Case                   0
Seasonal: Zero to sexy      $       129.50       0.5     1/2BBL                          0
                                                                 Total BBLS:           4.50
                                                                Total Dollars:   $        1,643.00

                                                         VALUE BEFORE SALE       $       1,150.10
    Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21     Desc
                              Main Document    Page 24 of 290




                                                                               10/5/2020
               BRAND              PRICE          BBL            PACKAGE TYPE
Core: 101 Blonde Ale          $       103.00      0.5   1/2 BBL                    0
Core: 101 Blonde Ale          $         53.50 0.1666667 1/6 BBl                   0.5
Core: 101 Blonde Ale          $         18.80 0.0725806 4/6 Pack - 12oz            0
Core: 101 Blonde Ale          $         17.50 0.0725806 12oz Can Case              1

Core: Agua Santa              $       119.00     0.5   1/2 BBL                    0
Core: Agua Santa              $        56.50 0.1666667 1/6 BBL                    0

Core: Danish Red Lager        $       117.30     0.5   1/2 BBL                    0.5
Core: Danish Red Lager        $        56.50 0.1666667 1/6 BBl                     0
Core: Danish Red Lager        $        22.50 0.0725806 4/6 Pack - 12oz             1

Core: Davy Brown Ale          $       113.50     0.5   1/2 BBL                     0
Core: Davy Brown Ale          $        53.50 0.1666667 1/6 BBl                    1.5
Core: Davy Brown Ale          $        21.00 0.0725806 4/6 Pack - 12oz             3

Core: Hoppy Poppy IPA         $       113.50       0.5     1/2 BBL                0
Core: Hoppy Poppy IPA         $        53.50   0.1666667   1/6 BBl                4
Core: Hoppy Poppy IPA         $        21.00   0.0725806   4/6 Pack - 12oz        1
Core: Hoppy Poppy IPA         $        38.25   0.0665323   12 Pack - 22oz         0
Core: Hoppy Poppy IPA         $        19.50   0.0725806   12oz Can Case          8
Core: Hoppy Poppy IPA         $        20.00   0.0725806   2/12 Pack - 12oz       0
Core: Hoppy Poppy IPA         $        19.00   0.0725806   24 Pack - 12oz         0

Core: Lizards Mouth IIPA      $       144.80       0.5     1/2 BBL                 0
Core: Lizards Mouth IIPA      $        68.50   0.1666667   1/6 BBl                3.5
Core: Lizards Mouth IIPA      $        56.63   0.0665323   12 Pack - 22oz          0
Core: Lizards Mouth IIPA      $        40.47   0.0725806   6/4 Pack - 12oz         0
Core: Lizards Mouth IIPA      $        27.00   0.0725806   12oz Can Case           6

Core: Mosaic Pale Ale         $       114.00     0.5   1/2 BBL                    0
Core: Mosaic Pale Ale         $        55.50 0.1666667 1/6 BBl                    0
Core: Mosaic Pale Ale         $        21.00 0.0725806 4/6 Pack - 12oz            0
Core: Mosaic Pale Ale         $        19.50 0.0725806 12oz Can Case              0

Core: Mountain Light Lager    $        95.50     0.5   1/2 BBL                     0
Core: Mountain Light Lager    $        55.60 0.1666667 1/6 BBl                    0.5
Core: Mountain Light Lager    $        18.50 0.0725806 4/6 Pack - 12oz             0
Core: Mountain Light Lager    $        17.50 0.0725806 12oz Can Case              11

Core: Paradise Road Pilsner   $       117.30     0.5   1/2 BBL                    0
Core: Paradise Road Pilsner   $        56.50 0.1666667 1/6 BBl                    0
    Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
                                Main Document    Page 25 of 290




                                                                                    10/5/2020
               BRAND                PRICE            BBL             PACKAGE TYPE
Core: Paradise Road Pilsner     $           21.00 0.0725806 4/6 Pack - 12oz            0

Core: Point Conception          $       125.00     0.5   1/2 BBL                        0
Core: Point Conception          $        59.00 0.1666667 1/6 BBl                       3.5
Core: Point Conception          $        19.50 0.0725806 12oz Can Case                 16

7th Anniversary                 $         97.00   0.0665323   12 Pack - 22oz            0
8th Anniversary                 $         97.00   0.0665323   12 Pack - 22oz            0
9th Anniversary                 $         97.00   0.0665323   12 Pack - 22oz            0
9th Anniversary                 $         97.00       0.5     1/2 BBL                   0
9th Anniversary                 $         97.00   0.1666667   1/6BBL                    0
Seasonal: Bishops peak          $         70.30   0.1666667   1/6BBL                    0
Seasonal: Black Bread Porter    $         70.30   0.1666667   1/6BBL                   1.5
Seasonal: Bloody Ripper         $         70.30   0.1666667   1/6BBL                    0
Seasonal: Cocoa Nuts            $         70.30   0.1666667   1/6BBL                   0.5
Seasonal: Dunkel                $         70.30   0.1666667   1/6BBL                    1
Seasonal: Dunkel                $        144.80       0.5     1/2BBL                    0
Seasonal: Figtoberfest          $        144.80       0.5     1/2BBL                    0
Seasonal: Figtoberfest          $         56.50   0.1666667   1/6BBL                    0
Seasonal: Golden Hour           $         70.30   0.1666667   1/6BBL                    0
Seasonal: Hikers High           $         70.30   0.1666667   1/6BBL                    0
Seasonal: Hurricane Deck DIPA   $        136.50       0.5     1/2 BBL                   0
Seasonal: Hurricane Deck DIPA   $         70.30   0.1666667   1/6 BBl                   0
Seasonal: Hurricane Deck DIPA   $         27.00   0.0725806   4/6 Pack - 12oz           0
Seasonal: Influence This        $        144.30       0.5     1/2BBL                    0
Seasonal: Influence This        $         70.30   0.1666667   1/6BBL                    0
Seasonal: Karens Kryptonite          70.3         0.1666667   1/6BBL                   0.5
Seasonal: Los Padres            $         70.30   0.1666667   1/6BBL                    0
Seasonal: Microburst            $         70.30   0.1666667   1/6BBL                   1.5
Seasonal: Ok Karen              $         70.30   0.1666667   1/6BBL                    0
Seasonal: Peachy Keen           $         70.30   0.1666667   1/6BBL                    0
Seasonal: Red Rock              $         70.30   0.1666667   1/6BBL                    0
Seasonal: SB Citrus             $        113.50       0.5     1/2 BBL                   0
Seasonal: SB Citrus             $         53.50   0.1666667   1/6 BBl                   0
Seasonal: SB Citrus             $         21.00   0.0725806   12oz Can Case             0
Seasonal: Schwarz               $         63.00   0.1666667   1/6BBL                   2.5
Schraderbrau                    $         63.00   0.1666667   1/6 BBl                  0.5
Schraderbrau                    $        129.50       0.5     1/2 BBL                   0
Schraderbrau                    $         41.30   0.0665323   12 Pack - 22oz            8
Seasonal: Sisquoc               $         70.30   0.1666667   1/6BBL                    0
Seasonal: Stagecoach Stout      $         53.50   0.1666667   1/6BBL                   0.5
Seasonal: Stearns               $         63.00   0.1666667   1/6BBL                    1
    Case 9:20-bk-11208-MB   Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21             Desc
                            Main Document    Page 26 of 290




                                                                                     10/5/2020
               BRAND            PRICE          BBL              PACKAGE TYPE
Seasonal: This + That       $        70.30   0.1666667   1/6BBL                          0
Seasonal: Vitamin H         $        70.30   0.1666667   1/6BBL                          0
Seasonal: Vitamin H         $       144.30       0.5     1/2BBL                          1
Seasonal: White Ledge       $        70.30   0.1666667   1/6BBL                          1
Seasonal: Zero to sexy      $        63.00   0.1666667   1/6BBL                          2
Seasonal: Zero to sexy      $        25.12   0.0725806   12oz Can Case                   0
Seasonal: Zero to sexy      $       129.50       0.5     1/2BBL                          0
                                                                 Total BBLS:           9.03
                                                                Total Dollars:   $        3,101.45

                                                         VALUE BEFORE SALE       $       2,171.02
                     Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                    Main Document    Page 27 of 290

                                                                                   Typed of
Account    ChkRef
                Debit Credit    Date         Description   Location   Date of Sale Transaction   Aloha Deposit Difference    Notes
 884977136                $51.73 9/30/2020   DEPOSIT       Buellton      9/29/2020 Daily Sales        $51.73 $-
 884977136                $13.36 9/30/2020   DEPOSIT       Buellton      9/29/2020 Tips               $13.36 $-
 884977136                $15.00 9/29/2020   DEPOSIT       SB                      Tips               $15.00 $-
 884977136               $960.41 9/28/2020   DEPOSIT       SM            9/25/2020 Daily Sales       $857.41     $103.00     415 Tips
 884977136               $786.66 9/28/2020   DEPOSIT       SM            9/24/2020 Daily Sales       $655.66     $131.00
 884977136               $722.00 9/28/2020   DEPOSIT       SB            9/26/2020 Daily Sales       $736.56      ($14.56)
 884977136               $702.41 9/28/2020   DEPOSIT       SM            9/27/2020 Daily Sales       $674.71       $27.70    196 Tips
 884977136               $463.00 9/28/2020   DEPOSIT       SB            9/25/2020 Daily Sales       $463.06       ($0.06)
 884977136               $456.13 9/28/2020   DEPOSIT       SM            9/26/2020 Daily Sales       $374.13       $82.00    385 Tips
 884977136               $261.00 9/28/2020   DEPOSIT       SB            9/21/2020 Daily Sales       $260.95        $0.05
 884977136               $243.00 9/28/2020   DEPOSIT       SB            9/27/2020 Daily Sales       $242.55        $0.45
 884977136               $196.00 9/28/2020   DEPOSIT       SB            9/23/2020 Daily Sales       $196.31       ($0.31)
 884977136               $173.00 9/28/2020   DEPOSIT       SB            9/24/2020 Daily Sales       $172.67        $0.33
 884977136                $90.00 9/28/2020   DEPOSIT       SB            9/22/2020 Daily Sales        $90.00 $-
 884977136               $849.70 9/24/2020   DEPOSIT       SM            9/21/2020 Daily Sales       $745.70     $104.00     398 Tips
 884977136               $517.37 9/24/2020   DEPOSIT       SM            9/22/2020 Daily Sales       $397.37     $120.00
 884977136               $434.15 9/24/2020   DEPOSIT       SM            9/23/2020 Daily Sales       $363.15       $71.00    Tips
 884977136               $210.14 9/24/2020   DEPOSIT       Buellton      9/23/2020 Daily Sales       $210.14 $-
 884977136                $93.51 9/24/2020   DEPOSIT       Buellton      9/23/2020 Tips               $93.51 $-
 884977136               $267.98 9/23/2020   DEPOSIT       Buellton      9/22/2020 Daily Sales       $267.98 $-
 884977136                $55.20 9/23/2020   DEPOSIT       Buellton      9/22/2020 Tips               $55.20 $-
 884977136             $1,040.48 9/22/2020   DEPOSIT       LO            9/19/2020 Daily Sales     $1,040.48 $-
 884977136               $285.65 9/22/2020   DEPOSIT       LO            9/18/2020 Daily Sales       $285.65 $-
 884977136               $207.67 9/22/2020   DEPOSIT       LO            9/17/2020 Daily Sales       $207.67 $-
 884977136               $194.77 9/22/2020   DEPOSIT       Buellton      9/21/2020 Daily Sales       $194.77 $-
 884977136               $179.00 9/22/2020   DEPOSIT       LO                      Tips              $179.00 $-
 884977136               $174.05 9/22/2020   DEPOSIT       LO            9/16/2020 Daily Sales       $174.05 $-
 884977136               $103.00 9/22/2020   DEPOSIT       LO                      Tips              $103.00 $-
 884977136                $83.00 9/22/2020   DEPOSIT       LO                      Tips               $83.00 $-
 884977136                $71.25 9/22/2020   DEPOSIT       LO                                         $71.25 $-
 884977136                $46.68 9/22/2020   DEPOSIT       Buellton      9/21/2020 Tips               $46.68 $-
 884977136             $3,004.10 9/21/2020   DEPOSIT       SM                      Take Out        $3,004.10 $-              Grub Hub
            Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                           Main Document    Page 28 of 290

884977136     $896.13    9/21/2020   DEPOSIT   Buellton   9/18/2020 Daily Sales    $896.13    $-
884977136     $751.78    9/21/2020   DEPOSIT   Buellton   9/19/2020 Daily Sales    $751.78    $-
884977136     $597.28    9/21/2020   DEPOSIT   SM         9/18/2020 Daily Sales    $521.28          $76.00    540.48 Tips
884977136     $568.99    9/21/2020   DEPOSIT   SM         9/16/2020 Daily Sales    $455.49         $113.50    477.93 Tips
884977136     $562.19    9/21/2020   DEPOSIT   SM         9/17/2020 Daily Sales    $504.19          $58.00    425 Tips
884977136     $511.91    9/21/2020   DEPOSIT   SM         9/14/2020 Daily Sales    $480.09          $31.82    201.13 Tips
884977136     $442.72    9/21/2020   DEPOSIT   SM         9/20/2020 Daily Sales    $355.72          $87.00    396 Tips
884977136     $432.84    9/21/2020   DEPOSIT   SM         9/15/2020 Daily Sales    $350.84          $82.00    323 Tips
884977136     $420.44    9/21/2020   DEPOSIT   SM         9/19/2020 Daily Sales    $352.44          $68.00    381 Tips
884977136     $417.00    9/21/2020   DEPOSIT   SB         9/19/2020 Daily Sales    $416.88           $0.12
884977136     $381.00    9/21/2020   DEPOSIT   SB         9/20/2020 Daily Sales    $380.70           $0.30
884977136     $326.00    9/21/2020   DEPOSIT   SB         9/15/2020 Daily Sales    $326.09          ($0.09)
884977136     $294.00    9/21/2020   DEPOSIT   SB         9/18/2020 Daily Sales    $293.50           $0.50
884977136     $216.31    9/21/2020   DEPOSIT   Buellton   9/20/2020 Daily Sales    $216.31    $-
884977136     $213.00    9/21/2020   DEPOSIT   SB         9/17/2020 Daily Sales    $213.37          ($0.37)
884977136     $170.00    9/21/2020   DEPOSIT   SB         9/14/2020 Daily Sales    $166.91           $3.09
884977136     $165.13    9/21/2020   DEPOSIT   Buellton             Tips           $165.13    $-
884977136     $157.15    9/21/2020   DEPOSIT   Buellton   9/17/2020 Daily Sales    $157.15    $-

                                                                                                           looks like
884977136      $151.00   9/21/2020   DEPOSIT                                                       $151.00 Santa Barbara
884977136      $119.00   9/21/2020   DEPOSIT   SB         9/16/2020 Daily Sales     $118.53          $0.47
884977136       $54.50   9/21/2020   DEPOSIT   Buellton             Tips             $54.50   $-
884977136       $41.04   9/21/2020   DEPOSIT   Buellton   9/14/2020 Daily Sales      $41.04   $-
884977136       $35.15   9/21/2020   DEPOSIT   Buellton             Tips             $35.15   $-
884977136       $22.20   9/21/2020   DEPOSIT   Buellton             Tips             $22.20   $-
884977136       $12.75   9/18/2020   DEPOSIT   ATM                  REFUNDS          $12.75   $-
884977136      $308.05   9/17/2020   DEPOSIT   Buellton   9/16/2020 Daily Sales     $308.05   $-
884977136       $56.56   9/17/2020   DEPOSIT   Buellton   9/16/2020 Tips             $56.56   $-
884977136    $1,142.20   9/16/2020   DEPOSIT   LO         9/12/2020 Daily Sales   $1,142.20   $-
884977136      $379.79   9/16/2020   DEPOSIT   LO         9/13/2020                 $379.79   $-
884977136      $301.00   9/16/2020   DEPOSIT   LO                   Tips            $301.00   $-
884977136      $288.34   9/16/2020   DEPOSIT   LO         9/11/2020 Daily Sales     $288.34   $-
884977136      $284.76   9/16/2020   DEPOSIT   Buellton   9/15/2020 Daily Sales     $284.76   $-
884977136      $265.00   9/16/2020   DEPOSIT   LO                   Tips            $265.00   $-
            Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                           Main Document    Page 29 of 290

884977136      $134.00   9/16/2020   DEPOSIT   LO                   Tips            $134.00   $-
884977136       $68.75   9/16/2020   DEPOSIT   Buellton   9/15/2020 Tips             $68.75   $-
884977136       $44.00   9/16/2020   DEPOSIT   LO                   Tips             $44.00   $-
884977136    $1,019.55   9/14/2020   DEPOSIT   SM         9/12/2020 Daily Sales     $857.55        $162.00
884977136      $893.99   9/14/2020   DEPOSIT   Buellton   9/12/2020 Daily Sales     $893.99   $-
884977136      $751.00   9/14/2020   DEPOSIT   SB         9/12/2020 Daily Sales     $750.75          $0.25
884977136      $534.00   9/14/2020   DEPOSIT   SB          9/6/2020 Daily Sales     $533.69          $0.31
884977136      $527.77   9/14/2020   DEPOSIT   SM         9/13/2020 Daily Sales     $481.77         $46.00 194.05 Tips
884977136      $461.44   9/14/2020   DEPOSIT   SM         9/11/2020 Daily Sales     $348.44        $113.00 456 Tips
884977136      $388.00   9/14/2020   DEPOSIT   SB          9/5/2020 Daily Sales     $388.29         ($0.29)
884977136      $364.00   9/14/2020   DEPOSIT   SB          9/7/2020 Daily Sales     $364.20         ($0.20)
884977136      $350.00   9/14/2020   DEPOSIT   SB         9/13/2020 Daily Sales     $350.48         ($0.48)
884977136      $334.00   9/14/2020   DEPOSIT   SB         9/11/2020 Daily Sales     $333.69          $0.31
884977136      $285.26   9/14/2020   DEPOSIT   Buellton   9/13/2020 Daily Sales     $285.26   $-
884977136      $274.00   9/14/2020   DEPOSIT   SB          9/3/2020 Daily Sales     $274.35         ($0.35)
884977136      $254.14   9/14/2020   DEPOSIT   Buellton   9/11/2020 Daily Sales     $254.14   $-
884977136      $247.16   9/14/2020   DEPOSIT                                                       $247.16      9/13/2020
884977136      $177.00   9/14/2020   DEPOSIT   SB          9/1/2020   Daily Sales   $176.67          $0.33
884977136      $176.00   9/14/2020   DEPOSIT   SB          9/2/2020   Daily Sales   $175.86          $0.14
884977136      $170.00   9/14/2020   DEPOSIT   SB          9/4/2020   Daily Sales   $170.18         ($0.18)
884977136      $160.00   9/14/2020   DEPOSIT   SB         9/10/2020   Daily Sales   $160.32         ($0.32)
884977136      $114.00   9/14/2020   DEPOSIT   SB          9/9/2020   Daily Sales   $114.05         ($0.05)
884977136       $96.17   9/14/2020   DEPOSIT   Buellton   9/11/2020   Tips           $96.17   $-
884977136       $86.41   9/14/2020   DEPOSIT   Buellton   9/13/2020   tips           $86.41   $-
884977136       $85.00   9/14/2020   DEPOSIT   SB         8/31/2020   Daily Sales    $84.81          $0.19
884977136       $58.00   9/14/2020   DEPOSIT   SB          9/8/2020   Daily Sales    $57.62          $0.38
884977136      $475.62   9/11/2020   DEPOSIT   SM          9/8/2020   Daily Sales   $461.62         $14.00
884977136      $311.24   9/11/2020   DEPOSIT   SM         9/10/2020   Daily Sales   $287.24         $24.00 252 Tips
884977136      $241.41   9/11/2020   DEPOSIT   LO         9/10/2020   Daily Sales   $241.41   $-
884977136      $216.26   9/11/2020   DEPOSIT   Buellton   9/10/2020   Daily Sales   $216.26   $-
884977136      $171.61   9/11/2020   DEPOSIT   LO          9/9/2020   Daily Sales   $171.61   $-
884977136      $115.38   9/11/2020   DEPOSIT   SM          9/9/2020   Daily Sales    $60.38         $55.00
884977136      $102.00   9/11/2020   DEPOSIT   LO                     Tips          $102.00   $-
884977136       $85.00   9/11/2020   DEPOSIT   LO                     Tips           $85.00   $-
            Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                Desc
                                           Main Document    Page 30 of 290

884977136       $31.45   9/11/2020   DEPOSIT   Buellton   9/10/2020 Tips             $31.45 $-
884977136       $21.00   9/11/2020   DEPOSIT   LO                   Tips             $21.00 $-
884977136    $1,393.00   9/10/2020   DEPOSIT                                                 $1,393.00         9/2/2020
884977136    $1,029.01   9/10/2020   DEPOSIT   Buellton    9/6/2020 Daily Sales   $1,029.01 $-
884977136      $678.88   9/10/2020   DEPOSIT   Buellton    9/5/2020 Daily Sales     $678.88 $-
884977136      $576.98   9/10/2020   DEPOSIT   Buellton    9/4/2020 Daily Sales     $576.98 $-
884977136      $437.10   9/10/2020   DEPOSIT   LO          9/5/2020 Daily Sales     $437.10 $-
884977136      $370.25   9/10/2020   DEPOSIT   Buellton    9/7/2020 Daily Sales     $370.25 $-
884977136      $367.31   9/10/2020   DEPOSIT   LO          9/4/2020 Daily Sales     $367.31 $-
884977136      $207.13   9/10/2020   DEPOSIT   Buellton             Tips            $207.13 $-
884977136      $156.70   9/10/2020   DEPOSIT   LO          9/6/2020 Daily Sales     $156.70 $-
884977136      $116.65   9/10/2020   DEPOSIT   Buellton             Tips            $116.65 $-
884977136      $104.93   9/10/2020   DEPOSIT   Buellton             Tips            $109.93     ($5.00)
884977136      $104.86   9/10/2020   DEPOSIT   Buellton    9/9/2020 Daily Sales     $104.86 $-
884977136       $84.75   9/10/2020   DEPOSIT                                                    $84.75        8/31/2020
884977136       $64.87   9/10/2020   DEPOSIT   Buellton    9/9/2020 Tips             $64.87 $-
884977136       $52.22   9/10/2020   DEPOSIT   Buellton             tips             $52.22 $-
884977136       $52.06   9/10/2020   DEPOSIT   LO                   Tips             $52.06 $-
884977136       $50.00   9/10/2020   DEPOSIT   LO                                    $50.00 $-            LO Utitilities
884977136      $189.63    9/9/2020   DEPOSIT   Buellton    9/8/2020 Daily Sales     $189.63 $-
884977136       $31.26    9/9/2020   DEPOSIT   Buellton             Tips             $31.26 $-
884977136      $722.68    9/8/2020   DEPOSIT   SM          9/4/2020 Daily Sales     $629.68     $93.00    607 Tips
884977136      $578.20    9/8/2020   DEPOSIT   SM          9/5/2020 Daily Sales     $535.20     $43.00    Tips
884977136      $542.72    9/8/2020   DEPOSIT   SM          9/7/2020 Daily Sales     $437.72    $105.00    489 Tips
884977136      $514.74    9/8/2020   DEPOSIT   SM          9/9/2020 Daily Sales     $438.74     $76.00    310 Tips
884977136      $541.87    9/4/2020   DEPOSIT   SM          9/3/2020 Daily Sales     $463.87     $78.00    391 Tips
884977136      $427.89    9/4/2020   DEPOSIT   SM          9/2/2020 Daily Sales     $355.89     $72.00    357 Tips
884977136      $273.86    9/4/2020   DEPOSIT   LO          9/2/2020 Daily Sales     $273.86 $-
884977136      $188.22    9/4/2020   DEPOSIT   Buellton    9/3/2020 Daily Sales     $188.22 $-
884977136       $94.00    9/4/2020   DEPOSIT   LO          9/3/2020 Daily Sales      $94.00 $-
884977136       $74.00    9/4/2020   DEPOSIT   Buellton             Tips             $74.00 $-
884977136       $69.00    9/4/2020   DEPOSIT   LO                   Tips             $69.00 $-
884977136       $60.00    9/4/2020   DEPOSIT   LO                   Tips             $60.00 $-
884977136      $107.83    9/3/2020   DEPOSIT   Buellton    9/2/2020 Daily Sales     $107.83 $-
            Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                          Main Document    Page 31 of 290

884977136       $59.37   9/3/2020   DEPOSIT   Buellton    9/2/2020 Tips              $59.37 $-
884977136      $558.76   9/2/2020   DEPOSIT                                                         $558.76     8/31/2020
884977136      $521.91   9/2/2020   DEPOSIT   SM          9/1/2020   Daily Sales     $448.91         $73.00 Tips
884977136      $208.24   9/2/2020   DEPOSIT   Buellton    9/1/2020   Daily Sales     $208.24   $-
884977136       $41.46   9/2/2020   DEPOSIT   Buellton    9/1/2020   Tips             $41.46   $-
884977136    $1,208.93   9/1/2020   DEPOSIT   LO         8/29/2020   Daily Sales   $1,208.93   $-
884977136      $504.30   9/1/2020   DEPOSIT   LO         8/30/2020   Daily Sales     $504.30   $-
884977136      $427.32   9/1/2020   DEPOSIT   LO         8/28/2020   Daily Sales     $427.32   $-
884977136      $342.41   9/1/2020   DEPOSIT   Buellton   8/31/2020   Daily Sales     $342.41   $-
884977136      $210.00   9/1/2020   DEPOSIT   LO                     Tips            $210.00   $-
884977136      $101.85   9/1/2020   DEPOSIT   LO                     Tips            $101.85   $-
884977136       $90.00   9/1/2020   DEPOSIT   LO                     Tips             $90.00   $-
884977136       $70.70   9/1/2020   DEPOSIT   Buellton               Tips             $70.70   $-
                       Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                        Main Document    Page 32 of 290

                                           Aloha        Amount         Date
Buellton        Date         Type          Report       Deposited      Deposited   Bank        Difference       Notes

                   9/30/2020 Daily Sales   $ 253.64 $         253.64     10/1/2020 Mechanics   $            -

                   9/28/2020 Daily Sales   $ 154.49 $         155.00     10/1/2020 Mechanics   $       (0.51)

                   9/27/2020 Daily Sales   $ 413.13 $         414.00     10/1/2020 Mechanics   $       (0.87)

                   9/26/2020 Daily Sales   $ 458.91 $         458.91     10/1/2020 Mechanics   $            -

                   9/25/2020 Daily Sales   $ 488.56 $         488.56     10/1/2020 Mechanics   $            -

                   9/24/2020 Daily Sales   $ 185.93 $         185.93     10/8/2020 MBT         $            -
                                                                                               $            -

Santa Barbara                                                                                  $            -

                   9/30/2020 Daily Sales   $ 166.83 $         174.54     10/1/2020 Mechanics   $       (7.71)

                   9/29/2020 Daily Sales   $ 140.43 $         139.16     10/1/2020 Mechanics   $        1.27

                   9/28/2020 Daily Sales   $ 120.37 $         124.27     10/1/2020 Mechanics   $       (3.90) 3 dollars more by accident

                   9/27/2020 Daily Sales   $ 242.55 $         272.30     10/1/2020 Mechanics   $      (29.75) 30/Tips
                                                                                               $         -
                                                                                               $         -

Los Olivos         9/30/2020 Daily Sales       775.79         775.79     10/1/2020 Mechanics   $            -
                   9/28/2020 Closed                 0              0                           $            -
                   9/29/2020 Closed                 0              0                           $            -

                   9/30/2020 Daily Sales       181.24         181.24     10/1/2020 Mechanics   $            -
                                                                                               $            -
                                                                                               $            -

Santa Maria        9/30/2020 Daily Sales       279.46         351.68     10/2/2020 Mechanics   $      (72.22) Cash Tips
   Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21             Desc
                                 Main Document    Page 33 of 290


9/29/2020 Daily Sales   196.53         328    10/2/2020 Mechanics   $   (131.47) Cash Tips

9/28/2020 Daily Sales    361.2        428.2   10/2/2020 Mechanics   $    (67.00) Cash Tips
                                                                    $       -
                                                                    $       -
     Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                 Main Document    Page 34 of 290



sales-summary-2020-07-01-2020-07-31
     Sales
     Gross Sales         $5,206.31

     Returns              -$490.55
     Discounts & Comps     -$91.35
     Net Sales           $4,624.41
     Gift Card Sales      $465.00
     Tax                  $380.62
     Tip                  $561.33
     Refunds by Amount -$200.00
     Total               $5,831.36


     Payments
     Total Collected     $5,831.36
     Fees                 -$213.54
     Net Total           $5,617.82




                                               1
     Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                 Main Document    Page 35 of 290



sales-summary-2020-08-01-2020-08-31
     Sales
     Gross Sales         $10,702.19

     Returns               -$665.58
     Discounts & Comps      -$78.52
     Net Sales            $9,958.09
     Gift Card Sales       $150.00
     Tax                   $563.15
     Tip                  $1,075.38
     Refunds by Amount      -$61.51
     Total               $11,685.11


     Payments
     Total Collected     $11,685.11
     Fees                  -$380.62
     Net Total           $11,304.49




                                               1
     Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                 Main Document    Page 36 of 290



sales-summary-2020-09-01-2020-09-30
     Sales
     Gross Sales         $4,529.49

     Returns              -$127.65
     Discounts & Comps     -$78.37
     Net Sales           $4,323.47
     Gift Card Sales      $380.00
     Tax                  $338.26
     Tip                  $449.66
     Refunds by Amount -$100.50
     Total               $5,390.89


     Payments
     Total Collected     $5,390.89
     Fees                 -$184.36
     Net Total           $5,206.53




                                               1
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                       Main Document    Page 37 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 7          THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period     07/01/20 - 07/31/20
 45 INDUSTRIAL WAY                                                                   Merchant Number      708200499885
 BUELLTON CA 93427-9565
                                                                                     Customer Service     Website -
                                                                                                          Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                        $108,677.00
 Page       3            Chargebacks/Reversals                                                     0.00
 Page       3            Adjustments                                                               0.00
 Page       3            Fees                                                             -$1,895.65
 Total Amount Processed                                                              $106,781.35

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective September 2020, your account will be assessed a Jeanie Network Annual Fee in the amount of $12.00 per active Merchant
location. An active Merchant location is defined as any active unique physical address or domain name which includes one or more
terminals that have processed one or more Jeanie transactions on any day during July 1st and September 30th of the annual period to
which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective date will constitute
your acceptance to these terms. IN ORDER TO HELP YOU PROCESS SAFELY AND SECURELY, WE ARE WORKING WITH THE
PCI COUNCIL TO HELP YOU MAINTAIN PCI COMPLIANCE, AS REQUIRED BY THE CARD ASSOCIATIONS. FAILURE TO
MAINTAIN PCI COMPLIANCE WILL RESULT IN A MONTHLY NON-COMPLIANCE FEE UP TO 29.95. TO BECOME PCI COMPLIANT,
PLEASE VISIT WWW.PCIAPPLY.COM/I3V OR CALL 844-218-5392.
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A VISA PRECOMP IMAGE DMS FEE OF $0.45
THAT WILL BE APPLIED TO EACH PRE-COMPLIANCE REQUEST AND RESPONSE PACKAGE SENT TO VISA
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A MASTERCARD DISPUTE EXCESSIVE PAGE
DMS FEE. THIS FEE WILL BE ASSESSED AT $1.00 PER PAGE WHEN THE COUNT OF EACH IMAGE CONTAINED WITHIN AN
OUTPUT PACKAGE SUPPLIED TO MASTERCARD IS GREATER THAN 20 PAGES.
EFFECTIVE AUGUST 2020, MASTERCARD WILL IMPLEMENT A NEW INCOMING PRE ARBITRATION ACCEPTANCE FEE OF
$5.00 PER ACCEPTANCE APPLIED TO EVERY INCOMING PRE ARBITRATION CASE WHERE AN ACCEPTANCE IS PROVIDED TO
THE ISSUER.
ALL MERCHANTS ARE REQUIRED BY THE IRS TO MAINTAIN A VALID TAX FILING NAME (TFN) AND TAX IDENTIFICATION
NUMBER (TIN) ON FILE. FAILURE TO MAINTAIN YOUR TIN INFORMATION WILL RESULT IN A TIN INVALID FEE UP TO 29.95. IF
YOU HAVE UPDATED OR CHANGED YOUR TIN/TFN, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT
800-204-6431.
IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT 800-204-6431
MONDAY-FRIDAY 8:30 AM - 7:00 PM EST




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                                Main Document    Page 38 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                    Page 2 of 7
 Customer Service                  Website -
                                                                                                                   Statement Period                                 07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 07/01/20                                        $4,293.84                             0.00                                0.00                         0.00                  $4,293.84
 07/03/20                                        $2,264.98                             0.00                                0.00                         0.00                  $2,264.98
 07/04/20                                        $7,272.78                             0.00                                0.00                         0.00                  $7,272.78
 07/05/20                                        $7,510.36                             0.00                                0.00                         0.00                  $7,510.36
 07/06/20                                        $1,442.18                             0.00                                0.00                         0.00                  $1,442.18
 07/07/20                                        $1,837.81                             0.00                                0.00                         0.00                  $1,837.81
 07/08/20                                        $2,722.48                             0.00                                0.00                         0.00                  $2,722.48
 07/10/20                                        $3,248.52                             0.00                                0.00                         0.00                  $3,248.52
 07/11/20                                        $4,297.45                             0.00                                0.00                         0.00                  $4,297.45
 07/12/20                                       $10,443.02                             0.00                                0.00                         0.00                 $10,443.02
 07/13/20                                        $1,277.02                             0.00                                0.00                         0.00                  $1,277.02
 07/15/20                                        $2,187.57                             0.00                                0.00                         0.00                  $2,187.57
 07/16/20                                        $2,772.87                             0.00                                0.00                         0.00                  $2,772.87
 07/17/20                                        $6,984.18                             0.00                                0.00                         0.00                  $6,984.18
 07/19/20                                       $11,108.89                             0.00                                0.00                         0.00                 $11,108.89
 07/20/20                                        $1,745.25                             0.00                                0.00                         0.00                  $1,745.25
 07/21/20                                        $1,954.17                             0.00                                0.00                         0.00                  $1,954.17
 07/22/20                                        $3,090.02                             0.00                                0.00                         0.00                  $3,090.02
 07/23/20                                        $3,310.46                             0.00                                0.00                         0.00                  $3,310.46
 07/24/20                                        $5,093.45                             0.00                                0.00                         0.00                  $5,093.45
 07/25/20                                        $5,814.14                             0.00                                0.00                         0.00                  $5,814.14
 07/26/20                                        $6,027.28                             0.00                                0.00                         0.00                  $6,027.28
 07/27/20                                        $2,608.07                             0.00                                0.00                         0.00                  $2,608.07
 07/29/20                                        $5,500.48                             0.00                                0.00                         0.00                  $5,500.48
 07/31/20                                        $3,869.73                             0.00                                0.00                         0.00                  $3,869.73
 Month End Charge                                     0.00                             0.00                                0.00                   -$1,895.65                 -$1,895.65
 Total                                      $108,677.00                                0.00                                0.00                   -$1,895.65                $106,781.35




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $50.33             450                      $23,098.80           3                          -$300.00         453                  $22,798.80
 VISA                                      $53.28            1,471                     $79,081.88           4                          -$500.00        1,475                 $78,581.88
 Discover                                  $42.48              37                       $1,571.66           0                              0.00         37                    $1,571.66
 AMEX ACQ                                  $62.91              91                       $5,724.66           0                              0.00         91                    $5,724.66
 Total                                                       2,049                    $109,477.00           7                          -$800.00        2,056                $108,677.00



 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 285073010023              07/01/20                     $34.04            65                   $2,212.39             0                         0.00       65                  $2,212.39
 285073012356              07/01/20                     $48.41            43                   $2,081.45             0                         0.00       43                  $2,081.45
 285073030026              07/03/20                     $51.48            44                   $2,264.98             0                         0.00       44                  $2,264.98
 285073040020              07/04/20                     $66.72           109                   $7,272.78             0                         0.00      109                  $7,272.78
 285073050015              07/05/20                     $59.05            67                   $3,956.08             0                         0.00       67                  $3,956.08
 285073052343              07/05/20                     $56.42            62                   $3,654.28             1                     -$100.00       63                  $3,554.28
 285073062319              07/06/20                     $40.06            36                   $1,442.18             0                         0.00       36                  $1,442.18
 285073072336              07/07/20                     $40.84            45                   $1,837.81             0                         0.00       45                  $1,837.81
 285073082355              07/08/20                     $55.56            49                   $2,722.48             0                         0.00       49                  $2,722.48
 285073100034              07/10/20                     $56.99            57                   $3,248.52             0                         0.00       57                  $3,248.52




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 39 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 3 of 7
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 285073110030              07/11/20                     $53.72          80                      $4,297.45           0                             0.00             80                   $4,297.45
 285073120117              07/12/20                     $61.73         102                      $6,296.15           0                             0.00            102                   $6,296.15
 285073122352              07/12/20                     $54.56          75                      $4,246.87           1                         -$100.00             76                   $4,146.87
 285073132358              07/13/20                     $33.61          37                      $1,477.02           1                         -$200.00             38                   $1,277.02
 285073150008              07/15/20                     $46.54          46                      $2,287.57           1                         -$100.00             47                   $2,187.57
 285073160004              07/16/20                     $47.00          59                      $2,772.87           0                             0.00             59                   $2,772.87
 285073170008              07/17/20                     $52.66          47                      $2,474.94           0                             0.00             47                   $2,474.94
 285073172357              07/17/20                     $50.67          89                      $4,509.24           0                             0.00             89                   $4,509.24
 285073190000              07/19/20                     $51.78         109                      $5,795.44           1                         -$100.00            110                   $5,695.44
 285073192350              07/19/20                     $52.56         103                      $5,413.45           0                             0.00            103                   $5,413.45
 285073202336              07/20/20                     $49.86          35                      $1,745.25           0                             0.00             35                   $1,745.25
 285073212356              07/21/20                     $44.41          44                      $1,954.17           0                             0.00             44                   $1,954.17
 285073222347              07/22/20                     $56.18          54                      $3,190.02           1                         -$100.00             55                   $3,090.02
 285073232353              07/23/20                     $60.19          55                      $3,310.46           0                             0.00             55                   $3,310.46
 285073242353              07/24/20                     $56.59          90                      $5,093.45           0                             0.00             90                   $5,093.45
 285073252350              07/25/20                     $53.83         108                      $5,814.14           0                             0.00            108                   $5,814.14
 285073262316              07/26/20                     $59.68         100                      $6,127.28           1                         -$100.00            101                   $6,027.28
 285073272343              07/27/20                     $44.97          58                      $2,608.07           0                             0.00             58                   $2,608.07
 285073290025              07/29/20                     $51.97          59                      $3,066.08           0                             0.00             59                   $3,066.08
 285073292355              07/29/20                     $49.68          49                      $2,434.40           0                             0.00             49                   $2,434.40
 285073310001              07/31/20                     $53.01          73                      $3,869.73           0                             0.00             73                   $3,869.73
 Total                                                                2,049                   $109,477.00           7                         -$800.00           2,056                $108,677.00




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00



 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                             No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

           MASTERCARD
                 MC PIF DETAIL REPORT    410 TRANSACTIONS AT .015000                                                                               Fees                                    -$6.15
                 MC PIF FINAL AUTH MIN      56 TRANSACTIONS AT .040000                                                                             Fees                                    -$2.24
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$71.92
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                             -$1.24
                 MC-WORLD ELITE KEY-ENTERED                                                                                                Interchange charges                             -$1.20
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $23098.8                                                                            Interchange charges                            -$30.03
                 MC-DOMESTIC MERIT III                                                                                                     Interchange charges                            -$26.57
                 MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                            -$20.45




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 40 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 4 of 7
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                               -$0.23
               MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                               -$9.54
               MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                              -$44.19
               MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                              -$16.85
               MC-WORLDCARD MERIT III                                                                                                    Interchange charges                              -$18.96
               MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                              -$11.22
               MC-KEY ENTERED                                                                                                            Interchange charges                               -$0.99
               MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                              -$95.84
               MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                               -$4.03
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $13949.54                                                                 Service charges                                 -$4.18
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $23098.8                                                                        Service charges                                 -$2.31
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $9149.26                                                                    Service charges                                 -$2.74
               MASTERCARD ACCESS FEE 450 TRANSACTIONS AT .003                                                                              Service charges                                 -$1.35
               MC NETWORK ACCESS AUTH FEE 474 TRANSACTIONS AT .0195                                                                              Fees                                      -$9.24
               MASTERCARD ECR AUTH FEE 474 TRANSACTIONS AT .03                                                                                   Fees                                     -$14.22
          VISA
               VI NTWK ACQ PROC FEE INTL D/P      3 TRANSACTIONS AT .035500                                                                      Fees                                       -$0.11
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$72.30
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                                -$4.27
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$144.27
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                             -$189.03
               VI-EIRF NON CPS ALL OTHER (PP)                                                                                            Interchange charges                                -$0.41
               VISA ASSESSMENT FEE DB .0013 TIMES $47969.52                                                                              Interchange charges                              -$62.36
               VI-EIRF NON CPS ALL OTHER                                                                                                 Interchange charges                                -$1.52
               VISA ASSESSMENT FEE CR .0014 TIMES $31112.36                                                                              Interchange charges                              -$43.56
               VI-CORPORATE CARD-CARD PRESENT                                                                                            Interchange charges                                -$7.42
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$37.22
               VI-US REG NON CPS COMM (DB)                                                                                               Interchange charges                                -$0.25
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$5.19
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$12.17
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$2.27
               VI-INTREG CHIP ISS (US)                                                                                                   Interchange charges                                -$1.47
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$1.97
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$24.19
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$5.18
               VI-COMMERCIAL RETAIL (PP)                                                                                                 Interchange charges                                -$1.80
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                              -$12.35
               VI-EIRF NON CPS ALL OTHER (DB)                                                                                            Interchange charges                                -$4.74
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$4.62
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$7.00
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$83.97
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$0.85
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$363.01
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$39.57
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $31112.36                                                                         Service charges                                  -$9.33
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $47969.52                                                                   Service charges                                -$14.39
               VISA ECR AUTH FEE 1526 TRANSACTIONS AT .03                                                                                        Fees                                     -$45.78
               VI NTWK ACQ PROC FEE US CR 535 TRANSACTIONS AT .0195                                                                              Fees                                     -$10.43
               VI NTWK ACQ PROC FEE US DB/PP 988 TRANSACTIONS AT .0155                                                                           Fees                                     -$15.31
               VISA MISUSE OF AUTH FEE 44 TRANSACTIONS AT .09                                                                                    Fees                                       -$3.96
          DISCOVER
               DSCVR PSL RTL PR                                                                                                          Interchange charges                               -$0.36
               DISCOVER ASSESSMENT FEE .0013 TIMES $1571.66                                                                              Interchange charges                               -$2.04
               DSCVR PSL RTL PP                                                                                                          Interchange charges                               -$3.08
               DSCVR PSL RTL DB                                                                                                          Interchange charges                               -$0.61
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$4.86
               DSCVR PSL RTL RW                                                                                                          Interchange charges                              -$23.21
               DISCOVER DATA USAGE FEE 37 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.72
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $1530.8                                                                       Service charges                                 -$0.46




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 41 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 5 of 7
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               DISCOVER DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $40.86                                                                   Service charges                                -$0.01
               DISCOVER ECR AUTH FEE 38 TRANSACTIONS AT .03                                                                                       Fees                                     -$1.14
               NETWORK AUTHORIZATION FEE 38 TRANSACTIONS AT .0025                                                                                 Fees                                     -$0.10
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 91 TRANSACTIONS AT .03                                                                                           Fees                                     -$2.73
          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $5724.66                                                                                  Interchange charges                                -$8.59
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                              -$30.79
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                                -$1.35
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                             -$112.71
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                                -$7.85
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $5724.66                                                                        Service charges                                  -$8.59
          Other
               MC PROC INTEG FINAL AUTH        354 TRANS TOTALING $15,055.78                                                                     Fees                                     -$37.64
               MC NTWRK ACCESS SETTLEMENT FEE 3 TRANSACTIONS AT .0195                                                                    Interchange charges                               -$0.06
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $5724.66                                                                           Service charges                                 -$5.72
               VI BASE II SYSTEM FILE FEE 1475 TRANSACTIONS AT .0018                                                                       Service charges                                 -$2.66
               VI BASE II CR VCHER FEE US CR 3 TRANSACTIONS AT .0195                                                                       Service charges                                 -$0.06
               MASTERCARD KILOBYTE TRANS FEE 212 KILOBYTES AT .0035                                                                        Service charges                                 -$0.74
               VI BASE II CR VCHER FEE US D/P 1 TRANSACTIONS AT .0155                                                                      Service charges                                 -$0.02
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,884.06

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               VISA INTL SERVICE FEE - BASE   3 TRANS TOTALING    $104.00                                                                         Fees                                     -$1.04
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               VI TRANSACTION INTEGRITY FEE 14 TRANSACTIONS AT .1                                                                                 Fees                                     -$1.40
               TOTAL ACCOUNT FEES                                                                                                                                                         -$11.59

 TOTAL                                                                                                                                                                                 -$1,895.65

 Total Interchange Charges                                                                                                                                                          -$1,642.16

 Total Service Charges                                                                                                                                                                  -$92.85

 Total Fees                                                                                                                                                                           -$160.64

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,895.65


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-CORPORATE CREDIT REFUND 1                                    -$100.00       0%                 1              0%      0.0000            0.000                  0.00
   MC-REGULATED W FRD REFUNDS                                      -$200.00       1%                 2              0%      0.0000            0.000                  0.00
   MC-KEY ENTERED                                                    $46.83       0%                 1              0%      0.0189           $0.100                -$0.99
   MC-DOMESTIC MERIT III                                          $1,460.17       6%                35              8%      0.0158           $0.100               -$26.57
   MC-WORLD ELITE MERIT III                                       $4,038.40      17%                70             15%      0.0220           $0.100               -$95.84
   MC-WORLDCARD MERIT III                                           $986.39       4%                15              3%      0.0177           $0.100               -$18.96
   MC-REG CONSM WFRAUD ADJ MC(DB)                                    $14.77       0%                 1              0%      0.0005           $0.220                -$0.23
   MC-REGULATED FRD ADJ COMM (DB)                                   $280.06       1%                 5              1%      0.0005           $0.220                -$1.24
   MC-REG INCENT FRF ADJ POS (DB)                                 $8,304.90      35%               182             40%      0.0005           $0.220               -$44.19
   MC-BUS LEVEL 3 DATA RATE I                                       $123.98       1%                 5              1%      0.0285           $0.100                -$4.03
   MC-DOMESTIC MERIT III (DB)                                     $5,349.81      23%               105             23%      0.0105           $0.150               -$71.92
   MC-HIGH VAL MERIT III BASE                                       $464.51       2%                10              2%      0.0220           $0.100               -$11.22



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                         Main Document    Page 42 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                         Page 6 of 7
 Customer Service                  Website -
                                                                                                        Statement Period                                       07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total              Charges
   MC-ENHANCED MERIT III BASE                                  $898.59      4%              13             3%    0.0173          $0.100             -$16.85
   MC-WORLD ELITE KEY-ENTERED                                   $43.82      0%               1             0%    0.0250          $0.100              -$1.20
   MC-CORP DATA RATE I (US) BUS                                $756.43      3%               4             1%    0.0265          $0.100             -$20.45
   MC-BUS LEVEL 2 DATA RATE I                                  $330.14      1%               3             1%    0.0280          $0.100              -$9.54
   MASTERCARD TOTAL                                          $22,798.80                    453                                                                            -$323.23

 VISA
   VI-CPS SMALL TICKET (PP)                                     $216.85    0%               23             2%    0.0160          $0.050              -$4.62
   VI-CPS/RETAIL ALL OTHER                                    $1,476.25    2%               19             1%    0.0151          $0.100             -$24.19
   VI-CPS/RETAIL ALL OTHER (PP)                               $5,867.22    7%              110             7%    0.0115          $0.150             -$83.97
   VI-INTREG CHIP ISS (US)                                      $104.00    0%                3             0%    0.0165           0.000              -$1.47
   VI-EIRF NON CPS ALL OTHER                                     $61.60    0%                1             0%    0.0230          $0.100              -$1.52
   VI-CONS NON-PASS TRANS CREDIT                               -$300.00    0%                3             0%    0.0000           0.000                0.00
   VI-US BUS TR1 PRD 2                                          $217.18    0%                4             0%    0.0220          $0.100              -$5.18
   VI-CORPORATE CARD-CARD PRESENT                               $268.77    0%                7             0%    0.0250          $0.100              -$7.42
   VI-SIGNATURE PREFERRED RETAIL                             $16,000.26   20%              270            18%    0.0210          $0.100            -$363.01
   VI-US BUS TR2 PRD 2                                          $208.36    0%                4             0%    0.0230          $0.100              -$5.19
   VI-US BUS TR3 PRD 2                                          $485.30    1%                7             0%    0.0240          $0.100             -$12.35
   VI-CPS SMALL TICKET (DB)                                      $44.41    0%                4             0%    0.0155          $0.040              -$0.85
   VI-EIRF NON CPS ALL OTHER (DB)                               $236.54    0%                3             0%    0.0175          $0.200              -$4.74
   VI-CPS/RETAIL ALL OTHER (DB)                               $6,768.74    9%              121             8%    0.0080          $0.150             -$72.30
   VI- US HNW CONSUMER RTL                                    $1,634.51    2%               29             2%    0.0210          $0.100             -$37.22
   VI-COMMERCIAL RETAIL (PP)                                     $74.32    0%                2             0%    0.0215          $0.100              -$1.80
   VI-CRVCHR DEBIT CARD (DB)                                   -$200.00    0%                1             0%    0.0000           0.000                0.00
   VI-US REG NON CPS COMM (DB)                                   $65.87    0%                1             0%    0.0005          $0.220              -$0.25
   VI-US REGULATED COMM (DB)                                  $2,110.79    3%               27             2%    0.0005          $0.220              -$7.00
   VI-US REGULATED NON-CPS (DB)                                 $421.19    1%                8             1%    0.0005          $0.220              -$1.97
   VI-US CPS/SMALL TCKT REG (DB)                                $579.41    1%               54             4%    0.0005          $0.220             -$12.17
   VI-US REGULATED (DB)                                      $31,572.26   40%              584            40%    0.0005          $0.220            -$144.27
   VI-US BUS TR4 PRD 2                                          $162.68    0%                2             0%    0.0250          $0.100              -$4.27
   VI-CPS/REWARDS 1                                          $10,377.63   13%              178            12%    0.0165          $0.100            -$189.03
   VI-CPS/SMALL TICKET                                          $115.82    0%                9             1%    0.0165          $0.040              -$2.27
   VI-EIRF NON CPS ALL OTHER (PP)                                $11.92    0%                1             0%    0.0180          $0.200              -$0.41
   VISA TOTAL                                                $78,581.88                  1,475                                                                            -$987.47

 DISCOVER
   DSCVR PSL RTL DB                                              $40.86    3%                1             3%    0.0110          $0.160              -$0.61
   DSCVR PSL RTL PP                                            $133.99     9%                2             5%    0.0215          $0.100              -$3.08
   DSCVR COMML ELECT OTHER                                     $193.94    12%                4            11%    0.0230          $0.100              -$4.86
   DSCVR PSL RTL RW                                           $1,187.84   76%               29            78%    0.0171          $0.100             -$23.21
   DSCVR PSL RTL PR                                              $15.03    1%                1             3%    0.0171          $0.100              -$0.36
   DISCOVER TOTAL                                             $1,571.66                     37                                                                             -$32.12

 AMEX ACQ
   AXP RESTAURANT BASE T1                                      $343.38     6%               15            16%    0.0185          $0.100              -$7.85
   AXP RESTAURANT BASE T2                                     $4,252.47   74%               64            70%    0.0250          $0.100            -$112.71
   AXP RESTAURANT BASE T3                                     $1,059.19   19%                6             7%    0.0285          $0.100             -$30.79
   AXP RESTAURANT BASE T0                                        $69.62    1%                6             7%    0.0160          $0.040              -$1.35
   AMEX ACQ TOTAL                                             $5,724.66                     91                                                                            -$152.70

     TOTAL                                                  $108,677.00                  2,056                                                                          -$1,495.52




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                     Desc
                                                        Main Document    Page 43 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                  Page 7 of 7
 Customer Service                  Website -
                                                                                                 Statement Period                                               07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                                                                  Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                            transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                  discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                       Total
 JUNE                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                  $119,634.38

                               2020 YTD Gross Reportable Sales                                                                                                           $397,528.01




1500 Medical Center Ste 403, Murfreesboro, TN 37129
Case 9:20-bk-11208-MB   Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 44 of 290
            Case 9:20-bk-11208-MB                         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                            Desc
                                                          Main Document    Page 45 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                               Page 1 of 6            THIS IS NOT A BILL
 TONY GRIMES                                                                            Statement Period       08/01/20 - 08/31/20
 45 INDUSTRIAL WAY                                                                      Merchant Number        708200499885
 BUELLTON CA 93427-9565
                                                                                        Customer Service       Website -
                                                                                                               Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       1            Total Amount Submitted                                           $109,679.50
 Page       3            Chargebacks/Reversals                                                          0.00
 Page       3            Adjustments                                                                    0.00
 Page       3            Fees                                                                -$1,888.03
 Total Amount Processed                                                                $107,791.47

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
As communicated with your July statement, effective September 2020, your account will be assessed a Jeanie Network Annual Fee in
the amount of $12.00 per active Merchant location. An active Merchant location is defined as any active unique physical address or
domain name which includes one or more terminals that have processed one or more Jeanie transactions on any day during July of the
annual period to which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective
date will constitute your acceptance to these terms.
In order to help you process safely and securely, we are working with the PCI council to help you maintain PCI compliance, as required
by the card associations, Failure to maintain the PCI compliance will result in a monthly non-compliance fee up to $29.95. To become
PCI compliant, please visit www.pciapply.com/i3v or call XXX-XX-XXXX
All merchants are required by the IRS to maintain a valid tax filing name (TFN) and tax identification number (TIN) on file. Failure to
maintain your TIN information will result in a TIN invalid fee up to $29.95. If you have updated or changed you RIN/TFN, please contact
our customer service department at 800-204-6431
If you have any questions, please contact our customer service department at 800-204-6431


SUMMARY BY DAY
   Date                            Submitted                Chargebacks/                                                                      Amount
Submitted                           Amount                   Reversals               Adjustments                 Fees                       Processed
08/01/20                                      $5,612.07                     0.00                      0.00                0.00               $5,612.07
08/02/20                                     $11,227.06                     0.00                      0.00                0.00              $11,227.06
08/03/20                                      $1,846.90                     0.00                      0.00                0.00               $1,846.90
08/04/20                                      $2,002.38                     0.00                      0.00                0.00               $2,002.38
08/05/20                                      $1,912.77                     0.00                      0.00                0.00               $1,912.77
08/06/20                                      $1,768.41                     0.00                      0.00                0.00               $1,768.41
08/08/20                                     $13,180.62                     0.00                      0.00                0.00              $13,180.62
08/09/20                                      $5,635.58                     0.00                      0.00                0.00               $5,635.58
08/10/20                                      $2,095.43                     0.00                      0.00                0.00               $2,095.43
08/11/20                                      $2,370.57                     0.00                      0.00                0.00               $2,370.57



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                                Main Document    Page 46 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                 08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 08/12/20                                        $2,468.66                             0.00                                0.00                         0.00                  $2,468.66
 08/13/20                                        $2,377.58                             0.00                                0.00                         0.00                  $2,377.58
 08/15/20                                        $4,284.64                             0.00                                0.00                         0.00                  $4,284.64
 08/17/20                                        $4,544.33                             0.00                                0.00                         0.00                  $4,544.33
 08/18/20                                        $3,664.61                             0.00                                0.00                         0.00                  $3,664.61
 08/19/20                                        $1,417.39                             0.00                                0.00                         0.00                  $1,417.39
 08/20/20                                        $1,843.29                             0.00                                0.00                         0.00                  $1,843.29
 08/22/20                                       $11,751.55                             0.00                                0.00                         0.00                 $11,751.55
 08/23/20                                        $3,215.13                             0.00                                0.00                         0.00                  $3,215.13
 08/24/20                                        $1,181.06                             0.00                                0.00                         0.00                  $1,181.06
 08/25/20                                        $2,312.18                             0.00                                0.00                         0.00                  $2,312.18
 08/26/20                                        $1,289.12                             0.00                                0.00                         0.00                  $1,289.12
 08/27/20                                        $3,044.49                             0.00                                0.00                         0.00                  $3,044.49
 08/29/20                                        $5,570.61                             0.00                                0.00                         0.00                  $5,570.61
 08/30/20                                       $13,063.07                             0.00                                0.00                         0.00                 $13,063.07
 Month End Charge                                     0.00                             0.00                                0.00                   -$1,888.03                 -$1,888.03
 Total                                      $109,679.50                                0.00                                0.00                   -$1,888.03                $107,791.47




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $51.98             436                      $22,813.21           1                          -$100.00         437                  $22,713.21
 VISA                                      $52.37            1,520                     $79,932.97           2                          -$225.00        1,522                 $79,707.97
 Discover                                  $43.19              30                       $1,295.82           0                              0.00         30                    $1,295.82
 AMEX ACQ                                  $55.72             107                       $5,962.50           0                              0.00         107                   $5,962.50
 Total                                                       2,093                    $110,004.50           3                          -$325.00        2,096                $109,679.50



 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 285073010009              08/01/20                     $63.06            89                   $5,612.07             0                         0.00       89                  $5,612.07
 285073020021              08/02/20                     $51.77           118                   $6,108.32             0                         0.00      118                  $6,108.32
 285073022331              08/02/20                     $48.29           106                   $5,118.74             0                         0.00      106                  $5,118.74
 285073032318              08/03/20                     $48.60            38                   $1,846.90             0                         0.00       38                  $1,846.90
 285073042329              08/04/20                     $47.68            42                   $2,002.38             0                         0.00       42                  $2,002.38
 285073052329              08/05/20                     $50.34            38                   $1,912.77             0                         0.00       38                  $1,912.77
 285073062345              08/06/20                     $47.79            37                   $1,768.41             0                         0.00       37                  $1,768.41
 285073080021              08/08/20                     $52.53           111                   $5,830.95             0                         0.00      111                  $5,830.95
 285073082356              08/08/20                     $55.26           133                   $7,349.67             0                         0.00      133                  $7,349.67
 285073092326              08/09/20                     $55.80           101                   $5,635.58             0                         0.00      101                  $5,635.58
 285073102323              08/10/20                     $48.73            43                   $2,095.43             0                         0.00       43                  $2,095.43
 285073112308              08/11/20                     $52.68            45                   $2,370.57             0                         0.00       45                  $2,370.57
 285073122347              08/12/20                     $50.38            49                   $2,468.66             0                         0.00       49                  $2,468.66
 285073132330              08/13/20                     $48.52            49                   $2,377.58             0                         0.00       49                  $2,377.58
 285073150012              08/15/20                     $49.25            87                   $4,284.64             0                         0.00       87                  $4,284.64
 285073170006              08/17/20                     $50.49            90                   $4,544.33             0                         0.00       90                  $4,544.33
 285073180001              08/18/20                     $46.19            47                   $2,316.93             1                     -$100.00       48                  $2,216.93
 285073182333              08/18/20                     $40.21            36                   $1,447.68             0                         0.00       36                  $1,447.68
 285073192342              08/19/20                     $40.50            35                   $1,417.39             0                         0.00       35                  $1,417.39
 285073202338              08/20/20                     $48.51            38                   $1,843.29             0                         0.00       38                  $1,843.29




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 47 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 285073220014              08/22/20                     $53.42         100                      $5,341.84           0                             0.00            100                   $5,341.84
 285073222352              08/22/20                     $61.63         104                      $6,409.71           0                             0.00            104                   $6,409.71
 285073232323              08/23/20                     $50.24          64                      $3,215.13           0                             0.00             64                   $3,215.13
 285073242310              08/24/20                     $43.74          27                      $1,181.06           0                             0.00             27                   $1,181.06
 285073252341              08/25/20                     $51.38          45                      $2,312.18           0                             0.00             45                   $2,312.18
 285073262315              08/26/20                     $42.97          29                      $1,389.12           1                         -$100.00             30                   $1,289.12
 285073272357              08/27/20                     $45.44          67                      $3,044.49           0                             0.00             67                   $3,044.49
 285073290046              08/29/20                     $56.27          99                      $5,570.61           0                             0.00             99                   $5,570.61
 285073302346              08/30/20                     $57.55         226                     $13,188.07           1                         -$125.00            227                  $13,063.07
 Total                                                                2,093                   $110,004.50           3                         -$325.00           2,096                $109,679.50




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00



 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                             No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

           MASTERCARD
                 MC PIF DETAIL REPORT     388 TRANSACTIONS AT .015000                                                                              Fees                                     -$5.82
                 MC PIF FINAL AUTH MIN      67 TRANSACTIONS AT .040000                                                                             Fees                                     -$2.68
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$42.80
                 MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                            -$15.48
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$57.85
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                              -$1.35
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $22813.21                                                                           Interchange charges                            -$29.66
                 MC-DOMESTIC MERIT III                                                                                                     Interchange charges                            -$28.01
                 MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                              -$1.74
                 MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                            -$15.08
                 MC-WORLDCARD MERIT III                                                                                                    Interchange charges                            -$25.11
                 MC-BUS LEVEL 4 DATA RATE I                                                                                                Interchange charges                              -$2.62
                 MC-COM DATA RATE I FLT NFUEL                                                                                              Interchange charges                              -$1.81
                 MC-KEY ENTERED                                                                                                            Interchange charges                              -$0.93
                 MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                            -$10.30
                 MC-REG INCENTIVE POS (DB)                                                                                                 Interchange charges                              -$0.24
                 MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                              -$5.14
                 MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                           -$111.60
                 MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $9847.76                                                                    Service charges                                -$2.95
                 MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $12965.45                                                                 Service charges                                -$3.89




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 48 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $22813.21                                                                        Service charges                                -$2.28
               MASTERCARD ACCESS FEE 436 TRANSACTIONS AT .003                                                                               Service charges                                -$1.31
               MC NETWORK ACCESS AUTH FEE 461 TRANSACTIONS AT .0195                                                                               Fees                                     -$8.99
               MASTERCARD ECR AUTH FEE 461 TRANSACTIONS AT .03                                                                                    Fees                                    -$13.83
          VISA
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$40.97
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$1.56
               VI-NON QUAL BUS CR                                                                                                        Interchange charges                                -$0.80
               VI-CORPORATE CARD-CARD PRESENT                                                                                            Interchange charges                                -$7.21
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$0.73
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$91.71
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                              -$19.98
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                             -$168.54
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                                -$1.59
               VISA ASSESSMENT FEE DB .0013 TIMES $49488.18                                                                              Interchange charges                              -$64.33
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$12.41
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$2.43
               VISA ASSESSMENT FEE CR .0014 TIMES $30444.79                                                                              Interchange charges                              -$42.62
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$1.57
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                              -$10.17
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$163.60
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                                -$4.92
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$24.67
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$364.96
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$1.07
               VI-COMMERCIAL RETAIL (PP)                                                                                                 Interchange charges                                -$2.06
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$4.43
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$56.32
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $49488.18                                                                   Service charges                                -$14.85
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$40.89
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $30444.79                                                                         Service charges                                  -$9.13
               VISA ECR AUTH FEE 1606 TRANSACTIONS AT .03                                                                                        Fees                                     -$48.18
               VI NTWK ACQ PROC FEE US DB/PP 1049 TRANSACTIONS AT .0155                                                                          Fees                                     -$16.26
               VISA MISUSE OF AUTH FEE 48 TRANSACTIONS AT .09                                                                                    Fees                                       -$4.32
               VI NTWK ACQ PROC FEE US CR 557 TRANSACTIONS AT .0195                                                                              Fees                                     -$10.86
          DISCOVER
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$2.31
               DSCVR PSL RTL RW                                                                                                          Interchange charges                              -$23.34
               DISCOVER ASSESSMENT FEE .0013 TIMES $1295.82                                                                              Interchange charges                               -$1.68
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $1295.82                                                                      Service charges                                 -$0.39
               DISCOVER DATA USAGE FEE 30 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.59
               NETWORK AUTHORIZATION FEE 36 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.09
               DISCOVER ECR AUTH FEE 36 TRANSACTIONS AT .03                                                                                      Fees                                      -$1.08
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 111 TRANSACTIONS AT .03                                                                                          Fees                                     -$3.33
          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $5962.5                                                                                   Interchange charges                                -$8.94
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                                -$0.98
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                             -$142.77
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                              -$11.91
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $5962.5                                                                         Service charges                                  -$8.94
          Other
               MC PROC INTEG FINAL AUTH       321 TRANS TOTALING $15,216.33                                                                      Fees                                     -$38.04
               MC NTWRK ACCESS SETTLEMENT FEE 1 TRANSACTIONS AT .0195                                                                    Interchange charges                               -$0.02
               VI BASE II CR VCHER FEE US CR 2 TRANSACTIONS AT .0195                                                                       Service charges                                 -$0.04
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $5962.5                                                                            Service charges                                 -$5.96
               MASTERCARD KILOBYTE TRANS FEE 205 KILOBYTES AT .0035                                                                        Service charges                                 -$0.72




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 49 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               VI BASE II SYSTEM FILE FEE 1522 TRANSACTIONS AT .0018                                                                        Service charges                                -$2.74
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,878.48

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               VI TRANSACTION INTEGRITY FEE 4 TRANSACTIONS AT .1                                                                                  Fees                                     -$0.40
               TOTAL ACCOUNT FEES                                                                                                                                                          -$9.55

 TOTAL                                                                                                                                                                                 -$1,888.03

 Total Interchange Charges                                                                                                                                                          -$1,630.32

 Total Service Charges                                                                                                                                                                  -$94.68

 Total Fees                                                                                                                                                                           -$163.03

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,888.03


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-REG INCENT FRF ADJ POS (DB)                                 $8,155.03      36%               176             40%      0.0005           $0.220               -$42.80
   MC-REGULATED FRD ADJ COMM (DB)                                   $508.16       2%                 5              1%      0.0005           $0.220                -$1.35
   MC-BUS LEVEL 4 DATA RATE I                                        $81.90       0%                 2              0%      0.0295           $0.100                -$2.62
   MC-BUS LEVEL 3 DATA RATE I                                       $166.38       1%                 4              1%      0.0285           $0.100                -$5.14
   MC-COM DATA RATE I FLT NFUEL                                      $59.78       0%                 2              0%      0.0270           $0.100                -$1.81
   MC-DOMESTIC MERIT III (DB)                                     $4,252.32      19%                88             20%      0.0105           $0.150               -$57.85
   MC-HIGH VAL MERIT III BASE                                       $649.23       3%                12              3%      0.0220           $0.100               -$15.48
   MC-ENHANCED MERIT III BASE                                       $784.95       3%                15              3%      0.0173           $0.100               -$15.08
   MC-WORLD ELITE MERIT III                                       $4,718.34      21%                78             18%      0.0220           $0.100              -$111.60
   MC-CORP DATA RATE I (US) BUS                                     $369.67       2%                 5              1%      0.0265           $0.100               -$10.30
   MC-BUS LEVEL 2 DATA RATE I                                        $58.48       0%                 1              0%      0.0280           $0.100                -$1.74
   MC-WORLDCARD MERIT III                                         $1,294.25       6%                22              5%      0.0177           $0.100               -$25.11
   MC-KEY ENTERED                                                    $43.68       0%                 1              0%      0.0189           $0.100                -$0.93
   MC-DOMESTIC MERIT III                                          $1,621.10       7%                24              5%      0.0158           $0.100               -$28.01
   MC-REGULATED W FRD REFUNDS                                      -$100.00       0%                 1              0%      0.0000            0.000                  0.00
   MC-REG INCENTIVE POS (DB)                                         $49.94       0%                 1              0%      0.0005           $0.210                -$0.24
   MASTERCARD TOTAL                                              $22,713.21                        437                                                                                   -$320.06

 VISA
   VI-US REGULATED NON-CPS (DB)                                    $133.87        0%                 3              0%      0.0005           $0.220                -$0.73
   VI-US REGULATED COMM (DB)                                       $939.22        1%                18              1%      0.0005           $0.220                -$4.43
   VI-COMMERCIAL RETAIL (PP)                                         $91.09       0%                 1              0%      0.0215           $0.100                -$2.06
   VI-CPS SMALL TICKET (PP)                                          $51.19       0%                 5              0%      0.0160           $0.050                -$1.07
   VI-CPS/RETAIL ALL OTHER (PP)                                   $3,828.11       5%                82              5%      0.0115           $0.150               -$56.32
   VI-US CPS/SMALL TCKT REG (DB)                                   $618.78        1%                55              4%      0.0005           $0.220               -$12.41
   VI-US REGULATED (DB)                                          $35,038.61      44%               664             44%      0.0005           $0.220              -$163.60
   VI-NON QUAL CONSUMER CR                                           $51.40       0%                 2              0%      0.0270           $0.100                -$1.59
   VI-NON QUAL BUS CR                                                $20.27       0%                 1              0%      0.0295           $0.200                -$0.80
   VI-US BUS TR4 PRD 2                                             $771.35        1%                 7              0%      0.0250           $0.100               -$19.98
   VI- US HNW CONSUMER RTL                                        $1,822.32       2%                27              2%      0.0210           $0.100               -$40.97
   VI-CPS/RETAIL ALL OTHER (DB)                                   $8,706.88      11%               147             10%      0.0080           $0.150               -$91.71
   VI-CPS SMALL TICKET (DB)                                          $80.43       0%                 8              1%      0.0155           $0.040                -$1.57
   VI-US BUS TR3 PRD 2                                             $183.97        0%                 5              0%      0.0240           $0.100                -$4.92



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 50 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   VI-US BUS TR2 PRD 2                                           $63.56    0%                  1                0%      0.0230            $0.100                  -$1.56
   VI-SIGNATURE PREFERRED RETAIL                             $16,064.75   20%                276               18%      0.0210            $0.100                -$364.96
   VI-CORPORATE CARD-CARD PRESENT                               $268.38    0%                  5                0%      0.0250            $0.100                  -$7.21
   VI-US BUS TR1 PRD 2                                          $426.13    1%                  8                1%      0.0220            $0.100                 -$10.17
   VI-CONS NON-PASS TRANS CREDIT                               -$225.00    0%                  2                0%      0.0000             0.000                    0.00
   VI-CPS/REWARDS 1                                           $9,214.49   11%                165               11%      0.0165            $0.100                -$168.54
   VI-CPS/SMALL TICKET                                          $123.24    0%                 10                1%      0.0165            $0.040                  -$2.43
   VI-CPS/RETAIL ALL OTHER                                    $1,434.93    2%                 30                2%      0.0151            $0.100                 -$24.67
   VISA TOTAL                                                $79,707.97                    1,522                                                                                             -$981.70

 DISCOVER
   DSCVR PSL RTL RW                                           $1,212.98   94%                  26              87%      0.0171            $0.100                 -$23.34
   DSCVR COMML ELECT OTHER                                       $82.84    6%                   4              13%      0.0230            $0.100                  -$2.31
   DISCOVER TOTAL                                             $1,295.82                        30                                                                                             -$25.65

 AMEX ACQ
   AXP RESTAURANT BASE T1                                      $524.72     9%                  22              21%      0.0185            $0.100                 -$11.91
   AXP RESTAURANT BASE T2                                     $5,386.61   90%                  81              76%      0.0250            $0.100                -$142.77
   AXP RESTAURANT BASE T0                                        $51.17    1%                   4               4%      0.0160            $0.040                  -$0.98
   AMEX ACQ TOTAL                                             $5,962.50                      107                                                                                             -$155.66

     TOTAL                                                  $109,679.50                    2,096                                                                                         -$1,483.07


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 JULY                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                              $109,477.00

                               2020 YTD Gross Reportable Sales                                                                                                                       $507,005.01




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                       Main Document    Page 51 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 6          THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period     09/01/20 - 09/30/20
 45 INDUSTRIAL WAY                                                                   Merchant Number      708200499885
 BUELLTON CA 93427-9565
                                                                                     Customer Service     Website -
                                                                                                          Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                        $113,513.06
 Page       3            Chargebacks/Reversals                                                     0.00
 Page       3            Adjustments                                                               0.00
 Page       3            Fees                                                             -$1,976.72
 Total Amount Processed                                                              $111,536.34

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective October 16, 2020, the Visa Business-to-Business (B2B) Virtual Payments product will be expanded to include prepaid and
deferred debit products. Visa will define a new global interchange fee program including fee edits and fee descriptors. The following
service fees will be assessed to the B2B Virtual Payments: Domestic Service Fee of 0.60%, International Service Fee of 1.55%, and
Intraregional Service Fee of 1.00%. The Acquirer Processing Fee, International, Acquirer Fee, and International Service Assessment
Fees will not be assessed to the B2B Virtual Payments.
Effective October 16, 2020, Discover will revise the U.S. Consumer E-Commerce Acquirer Interchange Program (AIP) requirement for
the validation for the Transaction Amount Tolerance.
Effective October 1, 2020, Mastercard is revising the following chargeback reason codes and liability for Automate Fuel Dispenser
transactions:
Reason Code 4837 - No Cardholder Authorization, Issuers can no longer initiate an Automated Fuel Dispenser (AFD) chargeback when
the card is reported as lost, stolen, or never received, and the transaction took place at an EMV contactless and/or contact chip-enabled
AFD terminal and identified with a CAT 2.
Reason Code 4871 - Chip Liability Shift, Issuers can initiate a chargeback on an AFD transaction when the cardholders EMV chip card,
contactless-enabled card, or mobile payment device supports PIN, and the terminal does not have PIN capability.
Reason Code 4808 - Authorization Related Chargeback, Chargeback protection will be extended to included transactions identified with
a CAT 1, which currently includes U.S. AFD merchants with transaction authorizations up to $150 for Mastercard Corporate Cards and
$100 for all other Mastercard Cards.
Effective October 16, 2020, STAR will modify their exception processing rules to be consistent with all STAR Networks. The reason
codes as follows: 2000 Authorization 3000 Processing Error 4000 Cardholder Dispute 5000 Cancellations and Returns 6000
Unauthorized/Fraud Dispute 6500 Counterfeit Chip Card Fraud
Merchant response timeframes will remain at 15 calendar days.
Effective November 2020, your account will be assessed a STAR Network Annual Fee in the amount of $16.00. This fee is assessed per
participating location or website that accepts STAR transactions and covers an annual period beginning June 1 of each year. This fee
will appear on your November month-end statement. Continuing your Merchant account with us or use of your Merchant account after
the effective date will constitute your acceptance to these terms.
If you have any questions, please call the customer service number listed on your merchant processing statement.



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                                Main Document    Page 52 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                 09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 08/31/20                                        $1,795.57                             0.00                              0.00                           0.00                  $1,795.57
 09/01/20                                        $1,604.45                             0.00                              0.00                           0.00                  $1,604.45
 09/02/20                                        $2,301.14                             0.00                              0.00                           0.00                  $2,301.14
 09/03/20                                             0.00                             0.00                         $1,888.03                           0.00                  $1,888.03
 09/04/20                                        $1,785.57                             0.00                              0.00                           0.00                  $1,785.57
 09/05/20                                        $5,964.82                             0.00                              0.00                           0.00                  $5,964.82
 09/06/20                                        $9,135.97                             0.00                              0.00                           0.00                  $9,135.97
 09/07/20                                       $10,908.88                             0.00                              0.00                           0.00                 $10,908.88
 09/08/20                                         $977.11                              0.00                        -$1,888.03                           0.00                   -$910.92
 09/09/20                                        $1,461.80                             0.00                              0.00                           0.00                  $1,461.80
 09/10/20                                        $1,542.61                             0.00                              0.00                           0.00                  $1,542.61
 09/12/20                                        $6,920.32                             0.00                              0.00                           0.00                  $6,920.32
 09/13/20                                       $11,471.14                             0.00                              0.00                           0.00                 $11,471.14
 09/14/20                                        $1,702.18                             0.00                              0.00                           0.00                  $1,702.18
 09/15/20                                        $2,797.65                             0.00                              0.00                           0.00                  $2,797.65
 09/17/20                                        $2,170.79                             0.00                              0.00                           0.00                  $2,170.79
 09/18/20                                        $2,299.39                             0.00                              0.00                           0.00                  $2,299.39
 09/19/20                                        $6,487.93                             0.00                              0.00                           0.00                  $6,487.93
 09/20/20                                       $13,185.97                             0.00                              0.00                           0.00                 $13,185.97
 09/21/20                                        $1,750.31                             0.00                              0.00                           0.00                  $1,750.31
 09/23/20                                        $1,816.73                             0.00                              0.00                           0.00                  $1,816.73
 09/24/20                                        $4,862.93                             0.00                              0.00                           0.00                  $4,862.93
 09/26/20                                        $5,846.95                             0.00                              0.00                           0.00                  $5,846.95
 09/27/20                                       $11,623.12                             0.00                              0.00                           0.00                 $11,623.12
 09/28/20                                        $1,796.28                             0.00                              0.00                           0.00                  $1,796.28
 09/29/20                                        $1,303.45                             0.00                              0.00                           0.00                  $1,303.45
 Month End Charge                                     0.00                             0.00                              0.00                     -$1,976.72                 -$1,976.72
 Total                                      $113,513.06                                0.00                                0.00                   -$1,976.72                $111,536.34




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $50.06             439                      $21,975.06           0                              0.00         439                  $21,975.06
 VISA                                      $52.56            1,604                     $84,711.46           2                          -$300.00        1,606                 $84,411.46
 Discover                                  $37.92              28                       $1,061.77           0                              0.00         28                    $1,061.77
 AMEX ACQ                                  $63.84              95                       $6,064.77           0                              0.00         95                    $6,064.77
 Total                                                       2,166                    $113,813.06           2                          -$300.00        2,168                $113,513.06




 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 285073312332              08/31/20                     $43.79            41                   $1,795.57             0                        0.00        41                  $1,795.57
 285073012340              09/01/20                     $43.36            37                   $1,604.45             0                        0.00        37                  $1,604.45
 285073022332              09/02/20                     $45.12            51                   $2,301.14             0                        0.00        51                  $2,301.14
 285073040004              09/04/20                     $51.02            35                   $1,785.57             0                        0.00        35                  $1,785.57
 285073050126              09/05/20                     $54.23           110                   $5,964.82             0                        0.00       110                  $5,964.82
 285073060046              09/06/20                     $54.71           167                   $9,135.97             0                        0.00       167                  $9,135.97
 285073070110              09/07/20                     $56.40           136                   $7,670.05             0                        0.00       136                  $7,670.05
 285073072335              09/07/20                     $46.94            69                   $3,238.83             0                        0.00        69                  $3,238.83
 285073082341              09/08/20                     $37.58            26                     $977.11             0                        0.00        26                    $977.11




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 53 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 285073092339              09/09/20                     $35.65          40                      $1,561.80           1                         -$100.00             41                   $1,461.80
 285073102324              09/10/20                     $46.75          33                      $1,542.61           0                             0.00             33                   $1,542.61
 285073120045              09/12/20                     $57.67         120                      $6,920.32           0                             0.00            120                   $6,920.32
 285073130035              09/13/20                     $56.12         135                      $7,832.48           1                         -$200.00            136                   $7,632.48
 285073132328              09/13/20                     $49.85          77                      $3,838.66           0                             0.00             77                   $3,838.66
 285073142256              09/14/20                     $54.91          31                      $1,702.18           0                             0.00             31                   $1,702.18
 285073152358              09/15/20                     $79.93          35                      $2,797.65           0                             0.00             35                   $2,797.65
 285073170001              09/17/20                     $46.19          47                      $2,170.79           0                             0.00             47                   $2,170.79
 285073180024              09/18/20                     $46.93          49                      $2,299.39           0                             0.00             49                   $2,299.39
 285073190052              09/19/20                     $56.91         114                      $6,487.93           0                             0.00            114                   $6,487.93
 285073200121              09/20/20                     $57.28         155                      $8,877.68           0                             0.00            155                   $8,877.68
 285073202311              09/20/20                     $53.85          80                      $4,308.29           0                             0.00             80                   $4,308.29
 285073212315              09/21/20                     $38.90          45                      $1,750.31           0                             0.00             45                   $1,750.31
 285073230007              09/23/20                     $41.29          44                      $1,816.73           0                             0.00             44                   $1,816.73
 285073240022              09/24/20                     $40.77          53                      $2,160.83           0                             0.00             53                   $2,160.83
 285073242340              09/24/20                     $54.04          50                      $2,702.10           0                             0.00             50                   $2,702.10
 285073260059              09/26/20                     $49.97         117                      $5,846.95           0                             0.00            117                   $5,846.95
 285073270129              09/27/20                     $60.83         148                      $9,002.43           0                             0.00            148                   $9,002.43
 285073272041              09/27/20                     $50.40          52                      $2,620.69           0                             0.00             52                   $2,620.69
 285073282335              09/28/20                     $46.06          39                      $1,796.28           0                             0.00             39                   $1,796.28
 285073292321              09/29/20                     $43.45          30                      $1,303.45           0                             0.00             30                   $1,303.45
 Total                                                                2,166                  $113,813.06            2                         -$300.00           2,168                $113,513.06




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00



 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount
 09/03/20                ACH REJECTED AT BANK 09/03/20                                                                                                                                  $1,888.03
 09/08/20                RESUBMITTED ACH                                                                                                                                               -$1,888.03
 TOTAL                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

            MASTERCARD
                 MC PIF FINAL AUTH MIN      49 TRANSACTIONS AT .040000                                                                             Fees                                    -$1.96
                 MC PIF DETAIL REPORT    393 TRANSACTIONS AT .015000                                                                               Fees                                    -$5.90
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$47.47
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$51.29
                 MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                             -$0.55
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                             -$0.55
                 MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                             -$1.05
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $21975.06                                                                           Interchange charges                            -$28.57



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 54 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                              -$12.61
               MC-WORLDCARD MERIT III                                                                                                    Interchange charges                              -$33.94
               MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                              -$27.24
               MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                              -$66.91
               MC-WORLD ELITE KEY-ENTERED                                                                                                Interchange charges                               -$1.09
               MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                              -$17.06
               MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                               -$3.02
               MC-DOMESTIC MERIT III                                                                                                     Interchange charges                              -$29.64
               MC-CORP DATA RATE I (US) CORP                                                                                             Interchange charges                               -$3.07
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $21975.06                                                                       Service charges                                 -$2.20
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $9057.49                                                                    Service charges                                 -$2.72
               MASTERCARD ACCESS FEE 439 TRANSACTIONS AT .003                                                                              Service charges                                 -$1.32
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $12917.57                                                                 Service charges                                 -$3.88
               MC NETWORK ACCESS AUTH FEE 463 TRANSACTIONS AT .0195                                                                              Fees                                      -$9.03
               MASTERCARD ECR AUTH FEE 463 TRANSACTIONS AT .03                                                                                   Fees                                     -$13.89
          VISA
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$37.36
               VI-CORPORATE CARD-CARD PRESENT                                                                                            Interchange charges                                -$2.85
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$1.54
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$87.72
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                             -$195.79
               VI-BUSINESS CARD CP (DB)                                                                                                  Interchange charges                                -$2.20
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                                -$7.87
               VISA ASSESSMENT FEE DB .0013 TIMES $49670.16                                                                              Interchange charges                              -$64.57
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$1.65
               VI-NON QUAL CORP CR                                                                                                       Interchange charges                                -$0.68
               VISA ASSESSMENT FEE CR .0014 TIMES $35041.3                                                                               Interchange charges                              -$49.06
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$10.61
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$2.95
               VI-EIRF NON CPS ALL OTHER (DB)                                                                                            Interchange charges                                -$2.13
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$46.11
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$166.69
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$8.67
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$26.24
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$2.23
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$2.53
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$411.80
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$5.68
               VI-PURCHASING CARD - CP                                                                                                   Interchange charges                              -$22.70
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                              -$24.95
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                                -$4.06
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $35041.3                                                                          Service charges                                -$10.51
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $49670.16                                                                   Service charges                                -$14.90
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$43.15
               VISA ECR AUTH FEE 1672 TRANSACTIONS AT .03                                                                                        Fees                                     -$50.16
               VI NTWK ACQ PROC FEE US DB/PP 1041 TRANSACTIONS AT .0155                                                                          Fees                                     -$16.14
               VI NTWK ACQ PROC FEE US CR 631 TRANSACTIONS AT .0195                                                                              Fees                                     -$12.30
               VISA MISUSE OF AUTH FEE 48 TRANSACTIONS AT .09                                                                                    Fees                                       -$4.32
          DISCOVER
               DSCVR PSL RTL PR                                                                                                          Interchange charges                               -$3.06
               DSCVR PSL RTL RW                                                                                                          Interchange charges                              -$17.07
               DISCOVER ASSESSMENT FEE .0013 TIMES $1061.77                                                                              Interchange charges                               -$1.38
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$1.05
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $1061.77                                                                      Service charges                                 -$0.32
               DISCOVER DATA USAGE FEE 28 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.55
               DISCOVER ECR AUTH FEE 30 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.90
               NETWORK AUTHORIZATION FEE 30 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.08
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 96 TRANSACTIONS AT .03                                                                                           Fees                                     -$2.88



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 55 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $6064.77                                                                                  Interchange charges                                -$9.10
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                              -$25.18
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                             -$128.47
               AXP RESTAURANT NONSWIPE T2                                                                                                Interchange charges                                -$2.31
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                                -$5.35
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                                -$0.90
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $6064.77                                                                        Service charges                                  -$9.10
          Other
               MC PROC INTEG FINAL AUTH        344 TRANS TOTALING $17,472.09                                                                      Fees                                    -$43.68
               MASTERCARD KILOBYTE TRANS FEE 205 KILOBYTES AT .0035                                                                         Service charges                                -$0.72
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $6064.77                                                                            Service charges                                -$6.06
               VI BASE II CR VCHER FEE US CR 2 TRANSACTIONS AT .0195                                                                        Service charges                                -$0.04
               VI BASE II SYSTEM FILE FEE 1606 TRANSACTIONS AT .0018                                                                        Service charges                                -$2.89
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,966.17

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               VI TRANSACTION INTEGRITY FEE 14 TRANSACTIONS AT .1                                                                                 Fees                                     -$1.40
               TOTAL ACCOUNT FEES                                                                                                                                                         -$10.55

 TOTAL                                                                                                                                                                                 -$1,976.72

 Total Interchange Charges                                                                                                                                                          -$1,706.57

 Total Service Charges                                                                                                                                                                  -$98.36

 Total Fees                                                                                                                                                                           -$171.79

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,976.72


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-REG INCENT FRF ADJ POS (DB)                                 $8,698.51      40%               196             45%      0.0005           $0.220               -$47.47
   MC-DOMESTIC MERIT III (DB)                                     $3,785.18      17%                77             18%      0.0105           $0.150               -$51.29
   MC-REGULATED FRD ADJ COMM (DB)                                  $220.99        1%                 2              0%      0.0005           $0.220                -$0.55
   MC-BUS LEVEL 3 DATA RATE I                                      $560.17        3%                11              3%      0.0285           $0.100               -$17.06
   MC-HIGH VAL MERIT III BASE                                      $513.86        2%                13              3%      0.0220           $0.100               -$12.61
   MC-ENHANCED MERIT III BASE                                     $1,395.28       6%                31              7%      0.0173           $0.100               -$27.24
   MC-WORLD ELITE MERIT III                                       $2,809.69      13%                51             12%      0.0220           $0.100               -$66.91
   MC-WORLD ELITE KEY-ENTERED                                        $39.40       0%                 1              0%      0.0250           $0.100                -$1.09
   MC-CORP DATA RATE I (US) CORP                                   $109.96        1%                 1              0%      0.0270           $0.100                -$3.07
   MC-REG CONSM WFRAUD ADJ MC(DB)                                  $212.89        1%                 2              0%      0.0005           $0.220                -$0.55
   MC-CORP DATA RATE I (US) BUS                                    $106.55        0%                 2              0%      0.0265           $0.100                -$3.02
   MC-BUS LEVEL 2 DATA RATE I                                        $33.86       0%                 1              0%      0.0280           $0.100                -$1.05
   MC-WORLDCARD MERIT III                                         $1,764.71       8%                27              6%      0.0177           $0.100               -$33.94
   MC-DOMESTIC MERIT III                                          $1,724.01       8%                24              5%      0.0158           $0.100               -$29.64
   MASTERCARD TOTAL                                              $21,975.06                        439                                                                                   -$295.49

 VISA
   VI-CPS SMALL TICKET (DB)                                        $115.47        0%                11               1%     0.0155           $0.040                -$2.23
   VI-CPS/RETAIL ALL OTHER                                        $1,578.70       2%                24               1%     0.0151           $0.100               -$26.24



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 56 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200499885                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   VI-CPS/RETAIL ALL OTHER (DB)                               $8,077.10   10%                154               10%      0.0080            $0.150                 -$87.72
   VI- US HNW CONSUMER RTL                                    $1,626.89    2%                 32                2%      0.0210            $0.100                 -$37.36
   VI-US BUS TR4 PRD 2                                          $298.79    0%                  4                0%      0.0250            $0.100                  -$7.87
   VI-NON QUAL CONSUMER CR                                      $143.13    0%                  2                0%      0.0270            $0.100                  -$4.06
   VI-US REGULATED (DB)                                      $35,939.93   42%                676               42%      0.0005            $0.220                -$166.69
   VI-US CPS/SMALL TCKT REG (DB)                                $544.47    1%                 47                3%      0.0005            $0.220                 -$10.61
   VI-US REGULATED NON-CPS (DB)                                 $211.01    0%                  7                0%      0.0005            $0.220                  -$1.65
   VI-US REGULATED COMM (DB)                                  $1,235.31    1%                 23                1%      0.0005            $0.220                  -$5.68
   VI-BUSINESS CARD CP (DB)                                     $123.61    0%                  1                0%      0.0170            $0.100                  -$2.20
   VI-CPS SMALL TICKET (PP)                                     $123.86    0%                 11                1%      0.0160            $0.050                  -$2.53
   VI-CPS/RETAIL ALL OTHER (PP)                               $3,200.69    4%                 62                4%      0.0115            $0.150                 -$46.11
   VI-US BUS TR3 PRD 2                                          $960.30    1%                 19                1%      0.0240            $0.100                 -$24.95
   VI-US BUS TR2 PRD 2                                           $58.40    0%                  2                0%      0.0230            $0.100                  -$1.54
   VI-SIGNATURE PREFERRED RETAIL                             $18,128.67   21%                311               19%      0.0210            $0.100                -$411.80
   VI-PURCHASING CARD - CP                                      $899.91    1%                  2                0%      0.0250            $0.100                 -$22.70
   VI-CORPORATE CARD-CARD PRESENT                               $102.01    0%                  3                0%      0.0250            $0.100                  -$2.85
   VI-US BUS TR1 PRD 2                                          $371.14    0%                  5                0%      0.0220            $0.100                  -$8.67
   VI-NON QUAL CORP CR                                           $19.66    0%                  1                0%      0.0295            $0.100                  -$0.68
   VI-CONS NON-PASS TRANS CREDIT                               -$300.00    0%                  2                0%      0.0000             0.000                    0.00
   VI-CPS/REWARDS 1                                          $10,708.61   13%                191               12%      0.0165            $0.100                -$195.79
   VI-CPS/SMALL TICKET                                          $145.09    0%                 14                1%      0.0165            $0.040                  -$2.95
   VI-EIRF NON CPS ALL OTHER (DB)                                $98.71    0%                  2                0%      0.0175            $0.200                  -$2.13
   VISA TOTAL                                                $84,411.46                    1,606                                                                                         -$1,075.01

 DISCOVER
   DSCVR COMML ELECT OTHER                                      $37.15     3%                   2               7%      0.0230            $0.100                  -$1.05
   DSCVR PSL RTL RW                                            $869.35    82%                  22              79%      0.0171            $0.100                 -$17.07
   DSCVR PSL RTL PR                                            $155.27    15%                   4              14%      0.0171            $0.100                  -$3.06
   DISCOVER TOTAL                                             $1,061.77                        28                                                                                             -$21.18

 AMEX ACQ
   AXP RESTAURANT BASE T1                                      $234.91     4%                  10              11%      0.0185            $0.100                  -$5.35
   AXP RESTAURANT BASE T2                                     $4,838.80   80%                  75              79%      0.0250            $0.100                -$128.47
   AXP RESTAURANT NONSWIPE T2                                    $79.00    1%                   1               1%      0.0280            $0.100                  -$2.31
   AXP RESTAURANT BASE T3                                      $865.96    14%                   5               5%      0.0285            $0.100                 -$25.18
   AXP RESTAURANT BASE T0                                        $46.10    1%                   4               4%      0.0160            $0.040                  -$0.90
   AMEX ACQ TOTAL                                             $6,064.77                        95                                                                                            -$162.21

     TOTAL                                                  $113,513.06                    2,168                                                                                         -$1,553.89


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 AUGUST                        GROSS REPORTABLE SALES-TIN##########3323                                                                                                              $110,004.50

                               2020 YTD Gross Reportable Sales                                                                                                                       $617,009.51




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                       Main Document    Page 57 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 6          THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period     07/01/20 - 07/31/20
 2363 ALAMO PINTADO RD                                                               Merchant Number      708200500880
 LOS OLIVOS CA 93441
                                                                                     Customer Service     Website -
                                                                                                          Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                          $29,856.15
 Page       3            Chargebacks/Reversals                                                     0.00
 Page       3            Adjustments                                                               0.00
 Page       3            Fees                                                                -$634.26
 Total Amount Processed                                                              $29,221.89

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective September 2020, your account will be assessed a Jeanie Network Annual Fee in the amount of $12.00 per active Merchant
location. An active Merchant location is defined as any active unique physical address or domain name which includes one or more
terminals that have processed one or more Jeanie transactions on any day during July 1st and September 30th of the annual period to
which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective date will constitute
your acceptance to these terms. IN ORDER TO HELP YOU PROCESS SAFELY AND SECURELY, WE ARE WORKING WITH THE
PCI COUNCIL TO HELP YOU MAINTAIN PCI COMPLIANCE, AS REQUIRED BY THE CARD ASSOCIATIONS. FAILURE TO
MAINTAIN PCI COMPLIANCE WILL RESULT IN A MONTHLY NON-COMPLIANCE FEE UP TO 29.95. TO BECOME PCI COMPLIANT,
PLEASE VISIT WWW.PCIAPPLY.COM/I3V OR CALL 844-218-5392.
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A VISA PRECOMP IMAGE DMS FEE OF $0.45
THAT WILL BE APPLIED TO EACH PRE-COMPLIANCE REQUEST AND RESPONSE PACKAGE SENT TO VISA
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A MASTERCARD DISPUTE EXCESSIVE PAGE
DMS FEE. THIS FEE WILL BE ASSESSED AT $1.00 PER PAGE WHEN THE COUNT OF EACH IMAGE CONTAINED WITHIN AN
OUTPUT PACKAGE SUPPLIED TO MASTERCARD IS GREATER THAN 20 PAGES.
EFFECTIVE AUGUST 2020, MASTERCARD WILL IMPLEMENT A NEW INCOMING PRE ARBITRATION ACCEPTANCE FEE OF
$5.00 PER ACCEPTANCE APPLIED TO EVERY INCOMING PRE ARBITRATION CASE WHERE AN ACCEPTANCE IS PROVIDED TO
THE ISSUER.
ALL MERCHANTS ARE REQUIRED BY THE IRS TO MAINTAIN A VALID TAX FILING NAME (TFN) AND TAX IDENTIFICATION
NUMBER (TIN) ON FILE. FAILURE TO MAINTAIN YOUR TIN INFORMATION WILL RESULT IN A TIN INVALID FEE UP TO 29.95. IF
YOU HAVE UPDATED OR CHANGED YOUR TIN/TFN, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT
800-204-6431.
IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT 800-204-6431
MONDAY-FRIDAY 8:30 AM - 7:00 PM EST




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                   Desc
                                                               Main Document    Page 58 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 2 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                  07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                         Chargebacks/                                                                                              Amount
 Submitted                          Amount                            Reversals                       Adjustments                         Fees                               Processed
 07/06/20                                        $7,024.70                            0.00                                0.00                          0.00                  $7,024.70
 07/10/20                                        $1,059.30                            0.00                                0.00                          0.00                  $1,059.30
 07/11/20                                        $1,418.00                            0.00                                0.00                          0.00                  $1,418.00
 07/12/20                                        $3,775.32                            0.00                                0.00                          0.00                  $3,775.32
 07/17/20                                        $2,833.57                            0.00                                0.00                          0.00                  $2,833.57
 07/19/20                                        $4,565.20                            0.00                                0.00                          0.00                  $4,565.20
 07/22/20                                         $388.10                             0.00                                0.00                          0.00                    $388.10
 07/23/20                                         $678.67                             0.00                                0.00                          0.00                    $678.67
 07/24/20                                        $2,177.56                            0.00                                0.00                          0.00                  $2,177.56
 07/26/20                                        $4,852.22                            0.00                                0.00                          0.00                  $4,852.22
 07/29/20                                         $378.30                             0.00                                0.00                          0.00                    $378.30
 07/30/20                                         $705.21                             0.00                                0.00                          0.00                    $705.21
 Month End Charge                                     0.00                            0.00                                0.00                      -$634.26                   -$634.26
 Total                                          $29,856.15                            0.00                                0.00                      -$634.26                 $29,221.89




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                 Refunds                        Total Amount You Submitted
                                      Average
          Card Type                                         Items               Amount                    Items                  Amount                Items             Amount
                                       Ticket
 Mastercard                                $33.54            162                       $5,432.84           0                               0.00         162                   $5,432.84
 VISA                                      $35.04            603                      $21,130.97           0                               0.00         603                  $21,130.97
 Discover                                  $45.03             10                        $450.30            0                               0.00         10                     $450.30
 AMEX ACQ                                  $39.47             72                       $2,842.04           0                               0.00         72                    $2,842.04
 Total                                                       847                      $29,856.15           0                               0.00         847                  $29,856.15




 S UMMARYB Y B ATCH
                                                                    Total Gross Sales You Submitted                         Refunds                     Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                    Items                   Amount             Items                   Amount         Items                  Amount
                                                   Ticket
 285079060002              07/06/20                     $30.15          233                   $7,024.70             0                        0.00         233                 $7,024.70
 285079101631              07/10/20                     $39.23           27                   $1,059.30             0                        0.00          27                 $1,059.30
 285079110014              07/11/20                     $35.45           40                   $1,418.00             0                        0.00          40                 $1,418.00
 285079120111              07/12/20                     $42.74           48                   $2,051.53             0                        0.00          48                 $2,051.53
 285079122350              07/12/20                     $35.91           48                   $1,723.79             0                        0.00          48                 $1,723.79
 285079170006              07/17/20                     $33.20           42                   $1,394.47             0                        0.00          42                 $1,394.47
 285079172357              07/17/20                     $35.10           41                   $1,439.10             0                        0.00          41                 $1,439.10
 285079190002              07/19/20                     $38.64           55                   $2,125.38             0                        0.00          55                 $2,125.38
 285079192201              07/19/20                     $40.66           60                   $2,439.82             0                        0.00          60                 $2,439.82
 285079222207              07/22/20                     $25.87           15                     $388.10             0                        0.00          15                   $388.10
 285079232324              07/23/20                     $29.51           23                     $678.67             0                        0.00          23                   $678.67
 285079242347              07/24/20                     $42.70           51                   $2,177.56             0                        0.00          51                 $2,177.56
 285079260025              07/26/20                     $37.84           80                   $3,026.92             0                        0.00          80                 $3,026.92
 285079262154              07/26/20                     $35.10           52                   $1,825.30             0                        0.00          52                 $1,825.30
 285079292303              07/29/20                     $25.22           15                     $378.30             0                        0.00          15                   $378.30
 285079302314              07/30/20                     $41.48           17                     $705.21             0                        0.00          17                   $705.21
 Total                                                                  847                  $29,856.15             0                        0.00         847                $29,856.15




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 59 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431



 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00




 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                           No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

          MASTERCARD
               MASTERCARD ASSESSMENT FEE .0013 TIMES $5432.84                                                                              Interchange charges                             -$7.06
               MC-REG NON INCENT FRD ADJ (DB)                                                                                              Interchange charges                             -$2.07
               MC-WORLD ELITE STANDARD                                                                                                     Interchange charges                             -$2.09
               MC-CORP DATA RATE I (US) BUS                                                                                                Interchange charges                             -$6.95
               MC-DOMESTIC MERIT III                                                                                                       Interchange charges                             -$6.34
               MC-DOMESTIC MERIT III (DB)                                                                                                  Interchange charges                            -$18.04
               MC-REGULATED FRD ADJ COMM (DB)                                                                                              Interchange charges                             -$0.47
               MC-REG INCENT FRF ADJ POS (DB)                                                                                              Interchange charges                             -$9.29
               MC-HIGH VAL MERIT III BASE                                                                                                  Interchange charges                             -$0.50
               MC-ENHANCED MERIT III BASE                                                                                                  Interchange charges                             -$5.20
               MC-WORLDCARD MERIT III                                                                                                      Interchange charges                             -$2.89
               MC-WORLDCARD STANDARD                                                                                                       Interchange charges                             -$4.19
               MC-DOMESTIC STANDARD                                                                                                        Interchange charges                             -$0.63
               MC-WORLD ELITE MERIT III                                                                                                    Interchange charges                            -$30.57
               MC-COMML STANDARD BUS                                                                                                       Interchange charges                             -$0.88
               MC-BUS LEVEL 3 DATA RATE I                                                                                                  Interchange charges                             -$0.50
               MC-DOMESTIC STANDARD (DB)                                                                                                   Interchange charges                             -$2.31
               MC-WORLD ELITE KEY-ENTERED                                                                                                  Interchange charges                             -$1.46
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $2889.01                                                                    Service charges                               -$0.87
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $5432.84                                                                          Service charges                               -$0.54
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $2543.83                                                                      Service charges                               -$0.76
               MASTERCARD ACCESS FEE 162 TRANSACTIONS AT .003                                                                                Service charges                               -$0.49
               MASTERCARD ECR AUTH FEE 155 TRANSACTIONS AT .03                                                                                     Fees                                    -$4.65
               MC NETWORK ACCESS AUTH FEE 149 TRANSACTIONS AT .0195                                                                                Fees                                    -$2.91
          VISA
               VI NTWK ACQ PROC FEE INTL D/P      1 TRANSACTIONS AT                      .035500                                                   Fees                                    -$0.04
               VI-US HNW CONSUMER STD                                                                                                      Interchange charges                             -$4.43
               VI-DOM STDARD ALL OTHER (PP)                                                                                                Interchange charges                             -$2.50
               VI-US REGULATED COMM (DB)                                                                                                   Interchange charges                             -$1.69
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                                Interchange charges                            -$13.74
               VI-SIGNATURE PREFERRED CRP STD                                                                                              Interchange charges                            -$11.47
               VI-US BUS TR4 PRD 2                                                                                                         Interchange charges                             -$0.79
               VI-CPS/REWARDS 1                                                                                                            Interchange charges                            -$44.24
               VI-US REGULATED NON-CPS (DB)                                                                                                Interchange charges                             -$7.26
               VISA ASSESSMENT FEE DB .0013 TIMES $11133.25                                                                                Interchange charges                            -$14.47
               VI-CPS/SMALL TICKET                                                                                                         Interchange charges                             -$2.40
               VI-INTREG CHIP ISS (US)                                                                                                     Interchange charges                             -$1.42
               VI-EIRF NON CPS ALL OTHER                                                                                                   Interchange charges                             -$2.34



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 60 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               VI-DOMESTIC STANDARD ALL OTHER                                                                                            Interchange charges                              -$15.70
               VISA ASSESSMENT FEE CR .0014 TIMES $9997.72                                                                               Interchange charges                              -$14.00
               VI-US REG NON CPS COMM (DB)                                                                                               Interchange charges                                -$0.46
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                                -$4.75
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$16.27
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$3.09
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$0.34
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$115.75
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                                -$6.12
               VI-US REGULATED (DB)                                                                                                      Interchange charges                              -$48.24
               VI-DOM STDARD ALL OTHER (DB)                                                                                              Interchange charges                                -$0.71
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$3.75
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                                -$3.74
               VI-PURCHASING CARD - CP                                                                                                   Interchange charges                                -$1.63
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$0.54
               VI-BUSINESS CARD TR2 STD                                                                                                  Interchange charges                                -$0.52
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$11.80
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$16.22
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $9997.72                                                                          Service charges                                  -$3.00
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $11133.25                                                                   Service charges                                  -$3.34
               VISA ECR AUTH FEE 548 TRANSACTIONS AT .03                                                                                         Fees                                     -$16.44
               VI NTWK ACQ PROC FEE US CR 243 TRANSACTIONS AT .0195                                                                              Fees                                       -$4.74
               VI NTWK ACQ PROC FEE US DB/PP 295 TRANSACTIONS AT .0155                                                                           Fees                                       -$4.57
          DISCOVER
               DSCVR PSL RTL RW                                                                                                          Interchange charges                               -$4.08
               DSCVR MID SUB LVL PR                                                                                                      Interchange charges                               -$0.87
               DSCVR PSL RTL PR                                                                                                          Interchange charges                               -$0.53
               DSCVR PSL RTL DB                                                                                                          Interchange charges                               -$0.84
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$3.00
               DISCOVER ASSESSMENT FEE .0013 TIMES $450.3                                                                                Interchange charges                               -$0.59
               DISCOVER DATA USAGE FEE 10 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.20
               DISCOVER DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $62                                                                     Service charges                                 -$0.02
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $388.3                                                                        Service charges                                 -$0.12
               NETWORK AUTHORIZATION FEE 10 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.03
               DISCOVER ECR AUTH FEE 10 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.30
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 69 TRANSACTIONS AT .03                                                                                           Fees                                     -$2.07
          AMEX ACQ
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$58.51
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$2.82
               AMEX ASSESSMENT FEE .0015 TIMES $2842.04                                                                                  Interchange charges                               -$4.26
               AXP RESTAURANT NONSWIPE T2                                                                                                Interchange charges                               -$0.97
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                              -$10.94
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $2842.04                                                                        Service charges                                 -$4.26
          Other
               MASTERCARD KILOBYTE TRANS FEE 94 KILOBYTES AT .0035                                                                          Service charges                                -$0.33
               VI BASE II SYSTEM FILE FEE 722 TRANSACTIONS AT .0018                                                                         Service charges                                -$1.30
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $2842.04                                                                            Service charges                                -$2.84
               TOTAL TRANSACTION FEES                                                                                                                                                    -$613.05

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               VISA INTL SERVICE FEE - BASE               1 TRANS TOTALING            $86.00                                                      Fees                                     -$0.86
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 61 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               VI TRANSACTION INTEGRITY FEE 112 TRANSACTIONS AT .1                                                                                Fees                                    -$11.20
               TOTAL ACCOUNT FEES                                                                                                                                                         -$21.21

 TOTAL                                                                                                                                                                                   -$634.26

 Total Interchange Charges                                                                                                                                                            -$543.01

 Total Service Charges                                                                                                                                                                  -$34.29

 Total Fees                                                                                                                                                                             -$56.96

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                               -$634.26


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-DOMESTIC STANDARD (DB)                                         $69.19       1%                 4              2%      0.0190           $0.250                -$2.31
   MC-DOMESTIC MERIT III (DB)                                     $1,160.88      21%                39             24%      0.0105           $0.150               -$18.04
   MC-ENHANCED MERIT III BASE                                      $266.07        5%                 6              4%      0.0173           $0.100                -$5.20
   MC-WORLD ELITE MERIT III                                       $1,216.70      22%                38             23%      0.0220           $0.100               -$30.57
   MC-WORLD ELITE KEY-ENTERED                                        $54.33       1%                 1              1%      0.0250           $0.100                -$1.46
   MC-WORLD ELITE STANDARD                                           $55.00       1%                 3              2%      0.0325           $0.100                -$2.09
   MC-CORP DATA RATE I (US) BUS                                    $251.00        5%                 3              2%      0.0265           $0.100                -$6.95
   MC-COMML STANDARD BUS                                             $26.50       0%                 1              1%      0.0295           $0.100                -$0.88
   MC-WORLDCARD MERIT III                                          $135.00        2%                 5              3%      0.0177           $0.100                -$2.89
   MC-WORLDCARD STANDARD                                           $138.56        3%                 1              1%      0.0295           $0.100                -$4.19
   MC-DOMESTIC MERIT III                                           $350.67        6%                 8              5%      0.0158           $0.100                -$6.34
   MC-DOMESTIC STANDARD                                              $18.00       0%                 1              1%      0.0295           $0.100                -$0.63
   MC-BUS LEVEL 3 DATA RATE I                                        $14.00       0%                 1              1%      0.0285           $0.100                -$0.50
   MC-REG INCENT FRF ADJ POS (DB)                                 $1,412.53      26%                39             24%      0.0005           $0.220                -$9.29
   MC-REGULATED FRD ADJ COMM (DB)                                    $58.00       1%                 2              1%      0.0005           $0.220                -$0.47
   MC-REG NON INCENT FRD ADJ (DB)                                  $188.41        3%                 9              6%      0.0005           $0.220                -$2.07
   MC-HIGH VAL MERIT III BASE                                        $18.00       0%                 1              1%      0.0220           $0.100                -$0.50
   MASTERCARD TOTAL                                               $5,432.84                        162                                                                                    -$94.38

 VISA
   VI-CPS/RETAIL ALL OTHER (DB)                                   $1,173.79       6%                29              5%      0.0080           $0.150               -$13.74
   VI-US HNW CONSUMER STD                                          $133.07        1%                 5              1%      0.0295           $0.100                -$4.43
   VI- US HNW CONSUMER RTL                                         $698.71        3%                16              3%      0.0210           $0.100               -$16.27
   VI-US BUS TR4 PRD 2                                               $27.50       0%                 1              0%      0.0250           $0.100                -$0.79
   VI-US REGULATED (DB)                                           $7,591.37      36%               202             33%      0.0005           $0.220               -$48.24
   VI-US CPS/SMALL TCKT REG (DB)                                   $255.92        1%                21              3%      0.0005           $0.220                -$4.75
   VI-US REGULATED NON-CPS (DB)                                    $874.13        4%                31              5%      0.0005           $0.220                -$7.26
   VI-US REGULATED COMM (DB)                                       $292.27        1%                 7              1%      0.0005           $0.220                -$1.69
   VI-US REG NON CPS COMM (DB)                                       $36.00       0%                 2              0%      0.0005           $0.220                -$0.46
   VI-CPS SMALL TICKET (DB)                                          $27.00       0%                 3              0%      0.0155           $0.040                -$0.54
   VI-DOM STDARD ALL OTHER (DB)                                      $24.00       0%                 1              0%      0.0190           $0.250                -$0.71
   VI-US BUS TR3 PRD 2                                             $221.60        1%                 8              1%      0.0240           $0.100                -$6.12
   VI-BUSINESS CARD TR2 STD                                          $11.00       0%                 1              0%      0.0295           $0.200                -$0.52
   VI-US BUS TR2 PRD 2                                             $121.20        1%                 3              0%      0.0230           $0.100                -$3.09
   VI-SIGNATURE PREFERRED CRP STD                                  $341.50        2%                14              2%      0.0295           $0.100               -$11.47
   VI-SIGNATURE PREFERRED RETAIL                                  $4,902.26      23%               128             21%      0.0210           $0.100              -$115.75
   VI-PURCHASING CARD - CP                                           $61.00       0%                 1              0%      0.0250           $0.100                -$1.63
   VI-US BUS TR1 PRD 2                                             $157.04        1%                 3              0%      0.0220           $0.100                -$3.75
   VI-EIRF NON CPS ALL OTHER                                         $93.18       0%                 2              0%      0.0230           $0.100                -$2.34
   VI-INTREG CHIP ISS (US)                                           $86.00       0%                 1              0%      0.0165            0.000                -$1.42



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 62 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   VI-CPS/REWARDS 1                                          $2,317.31    11%                  60              10%      0.0165            $0.100                 -$44.24
   VI-CPS/SMALL TICKET                                        $121.20      1%                  10               2%      0.0165            $0.040                  -$2.40
   VI-CPS/RETAIL ALL OTHER                                    $201.52      1%                   7               1%      0.0151            $0.100                  -$3.74
   VI-DOMESTIC STANDARD ALL OTHER                             $503.63      2%                  21               3%      0.0270            $0.100                 -$15.70
   VI-CPS/RETAIL ALL OTHER (PP)                               $764.77      4%                  20               3%      0.0115            $0.150                 -$11.80
   VI-DOM STDARD ALL OTHER (PP)                                 $79.00     0%                   4               1%      0.0190            $0.250                  -$2.50
   VI-CPS SMALL TICKET (PP)                                     $15.00     0%                   2               0%      0.0160            $0.050                  -$0.34
   VISA TOTAL                                               $21,130.97                       603                                                                                             -$325.69

 DISCOVER
   DSCVR PSL RTL RW                                            $209.50    47%                   5              50%      0.0171            $0.100                   -$4.08
   DSCVR COMML ELECT OTHER                                     $121.87    27%                   2              20%      0.0230            $0.100                   -$3.00
   DSCVR MID SUB LVL PR                                         $31.93     7%                   1              10%      0.0240            $0.100                   -$0.87
   DSCVR PSL RTL PR                                             $25.00     6%                   1              10%      0.0171            $0.100                   -$0.53
   DSCVR PSL RTL DB                                             $62.00    14%                   1              10%      0.0110            $0.160                   -$0.84
   DISCOVER TOTAL                                              $450.30                         10                                                                                              -$9.32

 AMEX ACQ
   AXP RESTAURANT BASE T0                                     $148.44      5%                  11              15%      0.0160            $0.040                  -$2.82
   AXP RESTAURANT BASE T1                                     $478.05     17%                  21              29%      0.0185            $0.100                 -$10.94
   AXP RESTAURANT BASE T2                                    $2,184.55    77%                  39              54%      0.0250            $0.100                 -$58.51
   AXP RESTAURANT NONSWIPE T2                                   $31.00     1%                   1               1%      0.0280            $0.100                  -$0.97
   AMEX ACQ TOTAL                                            $2,842.04                         72                                                                                             -$73.24

     TOTAL                                                  $29,856.15                       847                                                                                             -$502.63


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 JUNE                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $13,735.45

                               2020 YTD Gross Reportable Sales                                                                                                                        $91,421.81




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                            Desc
                                                          Main Document    Page 63 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                               Page 1 of 6            THIS IS NOT A BILL
 TONY GRIMES                                                                            Statement Period       08/01/20 - 08/31/20
 2363 ALAMO PINTADO RD                                                                  Merchant Number        708200500880
 LOS OLIVOS CA 93441
                                                                                        Customer Service       Website -
                                                                                                               Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       1            Total Amount Submitted                                             $43,930.42
 Page       3            Chargebacks/Reversals                                                          0.00
 Page       3            Adjustments                                                                    0.00
 Page       3            Fees                                                                   -$904.07
 Total Amount Processed                                                                  $43,026.35

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
As communicated with your July statement, effective September 2020, your account will be assessed a Jeanie Network Annual Fee in
the amount of $12.00 per active Merchant location. An active Merchant location is defined as any active unique physical address or
domain name which includes one or more terminals that have processed one or more Jeanie transactions on any day during July of the
annual period to which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective
date will constitute your acceptance to these terms.
In order to help you process safely and securely, we are working with the PCI council to help you maintain PCI compliance, as required
by the card associations, Failure to maintain the PCI compliance will result in a monthly non-compliance fee up to $29.95. To become
PCI compliant, please visit www.pciapply.com/i3v or call XXX-XX-XXXX
All merchants are required by the IRS to maintain a valid tax filing name (TFN) and tax identification number (TIN) on file. Failure to
maintain your TIN information will result in a TIN invalid fee up to $29.95. If you have updated or changed you RIN/TFN, please contact
our customer service department at 800-204-6431
If you have any questions, please contact our customer service department at 800-204-6431


SUMMARY BY DAY
   Date                            Submitted                Chargebacks/                                                                      Amount
Submitted                           Amount                   Reversals               Adjustments                 Fees                       Processed
08/01/20                                      $5,109.03                     0.00                      0.00                0.00               $5,109.03
08/02/20                                      $2,342.45                     0.00                      0.00                0.00               $2,342.45
08/06/20                                      $1,419.43                     0.00                      0.00                0.00               $1,419.43
08/08/20                                      $6,879.16                     0.00                      0.00                0.00               $6,879.16
08/09/20                                      $2,060.06                     0.00                      0.00                0.00               $2,060.06
08/13/20                                      $1,611.24                     0.00                      0.00                0.00               $1,611.24
08/14/20                                      $1,438.87                     0.00                      0.00                0.00               $1,438.87
08/16/20                                      $4,584.82                     0.00                      0.00                0.00               $4,584.82
08/20/20                                      $1,177.67                     0.00                      0.00                0.00               $1,177.67
08/21/20                                      $2,379.89                     0.00                      0.00                0.00               $2,379.89



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                   Desc
                                                                Main Document    Page 64 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                  08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                              Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                               Processed
 08/22/20                                        $3,718.23                             0.00                                0.00                          0.00                  $3,718.23
 08/23/20                                        $1,584.86                             0.00                                0.00                          0.00                  $1,584.86
 08/27/20                                        $1,634.45                             0.00                                0.00                          0.00                  $1,634.45
 08/28/20                                        $2,164.12                             0.00                                0.00                          0.00                  $2,164.12
 08/30/20                                        $5,826.14                             0.00                                0.00                          0.00                  $5,826.14
 Month End Charge                                     0.00                             0.00                                0.00                      -$904.07                   -$904.07
 Total                                          $43,930.42                             0.00                                0.00                      -$904.07                 $43,026.35




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                        Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount                Items             Amount
                                       Ticket
 Mastercard                                $39.12            239                        $9,348.83           0                               0.00         239                   $9,348.83
 VISA                                      $37.33            797                       $29,752.18           0                               0.00         797                  $29,752.18
 Discover                                  $33.98             13                         $441.76            0                               0.00         13                     $441.76
 AMEX ACQ                                  $40.25            109                        $4,387.65           0                               0.00         109                   $4,387.65
 Total                                                       1,158                     $43,930.42           0                               0.00        1,158                 $43,930.42



 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                     Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount         Items                  Amount
                                                   Ticket
 285079010016              08/01/20                     $37.50            46                   $1,724.86             0                        0.00          46                 $1,724.86
 285079012332              08/01/20                     $42.30            80                   $3,384.17             0                        0.00          80                 $3,384.17
 285079022224              08/02/20                     $41.83            56                   $2,342.45             0                        0.00          56                 $2,342.45
 285079060008              08/06/20                     $30.19            22                     $664.07             0                        0.00          22                   $664.07
 285079062312              08/06/20                     $35.97            21                     $755.36             0                        0.00          21                   $755.36
 285079080010              08/08/20                     $31.67            64                   $2,026.92             0                        0.00          64                 $2,026.92
 285079082359              08/08/20                     $44.11           110                   $4,852.24             0                        0.00         110                 $4,852.24
 285079092207              08/09/20                     $33.77            61                   $2,060.06             0                        0.00          61                 $2,060.06
 285079130004              08/13/20                     $27.24            27                     $735.59             0                        0.00          27                   $735.59
 285079132353              08/13/20                     $41.70            21                     $875.65             0                        0.00          21                   $875.65
 285079142338              08/14/20                     $35.97            40                   $1,438.87             0                        0.00          40                 $1,438.87
 285079160036              08/16/20                     $37.58            79                   $2,968.63             0                        0.00          79                 $2,968.63
 285079162213              08/16/20                     $34.39            47                   $1,616.19             0                        0.00          47                 $1,616.19
 285079200020              08/20/20                     $31.90            16                     $510.43             0                        0.00          16                   $510.43
 285079202322              08/20/20                     $41.70            16                     $667.24             0                        0.00          16                   $667.24
 285079212354              08/21/20                     $39.01            61                   $2,379.89             0                        0.00          61                 $2,379.89
 285079222342              08/22/20                     $37.56            99                   $3,718.23             0                        0.00          99                 $3,718.23
 285079232135              08/23/20                     $37.73            42                   $1,584.86             0                        0.00          42                 $1,584.86
 285079270010              08/27/20                     $30.29            22                     $666.47             0                        0.00          22                   $666.47
 285079272342              08/27/20                     $33.38            29                     $967.98             0                        0.00          29                   $967.98
 285079282356              08/28/20                     $42.43            51                   $2,164.12             0                        0.00          51                 $2,164.12
 285079300008              08/30/20                     $36.41           105                   $3,823.36             0                        0.00         105                 $3,823.36
 285079302201              08/30/20                     $46.58            43                   $2,002.78             0                        0.00          43                 $2,002.78
 Total                                                                  1,158                 $43,930.42             0                        0.00        1,158               $43,930.42




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 65 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431



 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00




 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                           No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

          MASTERCARD
               MC PIF DETAIL REPORT     179 TRANSACTIONS AT .015000                                                                                Fees                                    -$2.69
               MC PIF FINAL AUTH MIN      48 TRANSACTIONS AT .040000                                                                               Fees                                    -$1.92
               MC-DOMESTIC MERIT III (DB)                                                                                                  Interchange charges                            -$26.75
               MC-REGULATED FRD ADJ COMM (DB)                                                                                              Interchange charges                             -$0.25
               MC-DOMESTIC MERIT III                                                                                                       Interchange charges                            -$11.65
               MC-KEY ENTERED (DB)                                                                                                         Interchange charges                             -$4.52
               MC-BUS LEVEL 2 DATA RATE I                                                                                                  Interchange charges                             -$2.29
               MASTERCARD ASSESSMENT FEE .0013 TIMES $9348.83                                                                              Interchange charges                            -$12.15
               MC-BUS LEVEL 4 DATA RATE I                                                                                                  Interchange charges                             -$1.89
               MC-ENHANCED MERIT III BASE                                                                                                  Interchange charges                             -$6.10
               MC-WORLDCARD MERIT III                                                                                                      Interchange charges                            -$11.23
               MC-REG INCENT FRF ADJ POS (DB)                                                                                              Interchange charges                            -$14.45
               MC-HIGH VAL MERIT III BASE                                                                                                  Interchange charges                             -$5.74
               MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                              Interchange charges                             -$0.46
               MC-KEY ENTERED                                                                                                              Interchange charges                             -$1.42
               MC-WORLD ELITE MERIT III                                                                                                    Interchange charges                            -$61.59
               MC-WORLD ELITE KEY-ENTERED                                                                                                  Interchange charges                             -$2.77
               MC-CORP DATA RATE I (US) BUS                                                                                                Interchange charges                             -$5.72
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $9348.83                                                                          Service charges                               -$0.93
               MASTERCARD ACCESS FEE 239 TRANSACTIONS AT .003                                                                                Service charges                               -$0.72
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $4593.99                                                                    Service charges                               -$1.38
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $4754.84                                                                      Service charges                               -$1.43
               MC NETWORK ACCESS AUTH FEE 255 TRANSACTIONS AT .0195                                                                                Fees                                    -$4.97
               MASTERCARD ECR AUTH FEE 264 TRANSACTIONS AT .03                                                                                     Fees                                    -$7.92
          VISA
               VI NTWK ACQ PROC FEE INTL CR                 1 TRANSACTIONS AT           .039500                                                    Fees                                    -$0.04
               VI-US BUS TR4 PRD 2                                                                                                         Interchange charges                             -$4.91
               VI-CPS/REWARDS 1                                                                                                            Interchange charges                            -$53.98
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                                Interchange charges                            -$23.35
               VI-BUSINESS CARD CP (DB)                                                                                                    Interchange charges                             -$5.42
               VI-NON QUAL CONSUMER CR                                                                                                     Interchange charges                            -$28.15
               VI-US REGULATED (DB)                                                                                                        Interchange charges                            -$69.19
               VI-US REGULATED COMM (DB)                                                                                                   Interchange charges                             -$4.62
               VI-EIRF NON CPS ALL OTHER (PP)                                                                                              Interchange charges                             -$2.52
               VI-US CPS/SMALL TCKT REG (DB)                                                                                               Interchange charges                             -$7.45
               VI-CPS/SMALL TICKET                                                                                                         Interchange charges                             -$3.85
               VI-US BUS TR2 PRD 2                                                                                                         Interchange charges                             -$4.05
               VI- US HNW CONSUMER RTL                                                                                                     Interchange charges                            -$34.44



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 66 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               VI-US REG NON CPS COMM (DB)                                                                                               Interchange charges                                -$0.25
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$4.55
               VISA ASSESSMENT FEE DB .0013 TIMES $16801.39                                                                              Interchange charges                              -$21.84
               VISA ASSESSMENT FEE CR .0014 TIMES $12950.79                                                                              Interchange charges                              -$18.13
               VI-ELECTRONIC (US ACQ)                                                                                                    Interchange charges                                -$0.09
               VI-EIRF NON CPS ALL OTHER (DB)                                                                                            Interchange charges                                -$0.93
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$153.45
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$1.57
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$14.89
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$0.42
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                                -$8.21
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$0.25
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                                -$5.17
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $12950.79                                                                         Service charges                                  -$3.89
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$21.44
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $16801.39                                                                   Service charges                                  -$5.04
               VI NTWK ACQ PROC FEE US CR 356 TRANSACTIONS AT .0195                                                                              Fees                                       -$6.94
               VISA ECR AUTH FEE 839 TRANSACTIONS AT .03                                                                                         Fees                                     -$25.17
               VI NTWK ACQ PROC FEE US DB/PP 464 TRANSACTIONS AT .0155                                                                           Fees                                       -$7.19
          DISCOVER
               DSCVR PSL RTL PR                                                                                                          Interchange charges                               -$0.68
               DSCVR PSL RTL RW                                                                                                          Interchange charges                               -$4.18
               DSCVR KEY ENTRY RW                                                                                                        Interchange charges                               -$2.38
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$2.51
               DISCOVER ASSESSMENT FEE .0013 TIMES $441.76                                                                               Interchange charges                               -$0.57
               DISCOVER DATA USAGE FEE 13 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.25
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $441.76                                                                       Service charges                                 -$0.13
               DISCOVER ECR AUTH FEE 13 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.39
               NETWORK AUTHORIZATION FEE 13 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.03
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 111 TRANSACTIONS AT .03                                                                                          Fees                                     -$3.33
          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $4387.65                                                                                  Interchange charges                               -$6.58
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                               -$4.57
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$1.54
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$82.67
               AXP RESTAURANT NONSWIPE T1                                                                                                Interchange charges                               -$0.71
               AXP RESTAURANT NONSWIPE T2                                                                                                Interchange charges                               -$2.86
               AXP RESTAURANT NONUS T1                                                                                                   Interchange charges                               -$0.78
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                              -$21.03
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $4387.65                                                                        Service charges                                 -$6.58
          Other
               MC PROC INTEG FINAL AUTH        131 TRANS TOTALING   $3,916.80                                                                     Fees                                     -$9.79
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $4387.65                                                                            Service charges                                -$4.39
               MASTERCARD KILOBYTE TRANS FEE 112 KILOBYTES AT .0035                                                                         Service charges                                -$0.39
               VI BASE II SYSTEM FILE FEE 797 TRANSACTIONS AT .0018                                                                         Service charges                                -$1.43
               TOTAL TRANSACTION FEES                                                                                                                                                    -$890.10

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               VS INTL ACQUIRER FEE      1 TRANS TOTALING     $8.00                                                                               Fees                                     -$0.04
               VISA INTL SERVICE FEE - BASE    1 TRANS TOTALING                        $8.00                                                      Fees                                     -$0.08
               VI TRANSACTION INTEGRITY FEE 47 TRANSACTIONS AT .1                                                                                 Fees                                     -$4.70
               TOTAL ACCOUNT FEES                                                                                                                                                         -$13.97

 TOTAL                                                                                                                                                                                   -$904.07




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 67 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 Total Interchange Charges                                                                                                                                                            -$771.72

 Total Service Charges                                                                                                                                                                  -$48.00

 Total Fees                                                                                                                                                                             -$84.35

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                               -$904.07


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-ENHANCED MERIT III BASE                                      $289.28        3%                11              5%      0.0173           $0.100                -$6.10
   MC-REG INCENT FRF ADJ POS (DB)                                 $2,490.72      27%                60             25%      0.0005           $0.220               -$14.45
   MC-WORLD ELITE KEY-ENTERED                                      $102.65        1%                 2              1%      0.0250           $0.100                -$2.77
   MC-CORP DATA RATE I (US) BUS                                    $200.64        2%                 4              2%      0.0265           $0.100                -$5.72
   MC-BUS LEVEL 2 DATA RATE I                                        $78.23       1%                 1              0%      0.0280           $0.100                -$2.29
   MC-WORLDCARD MERIT III                                          $555.22        6%                14              6%      0.0177           $0.100               -$11.23
   MC-KEY ENTERED                                                    $64.40       1%                 2              1%      0.0189           $0.100                -$1.42
   MC-REGULATED FRD ADJ COMM (DB)                                    $61.86       1%                 1              0%      0.0005           $0.220                -$0.25
   MC-REG CONSM WFRAUD ADJ MC(DB)                                    $41.02       0%                 2              1%      0.0005           $0.220                -$0.46
   MC-DOMESTIC MERIT III                                           $642.43        7%                15              6%      0.0158           $0.100               -$11.65
   MC-HIGH VAL MERIT III BASE                                      $228.87        2%                 7              3%      0.0220           $0.100                -$5.74
   MC-DOMESTIC MERIT III (DB)                                     $1,790.24      19%                53             22%      0.0105           $0.150               -$26.75
   MC-KEY ENTERED (DB)                                             $210.15        2%                 7              3%      0.0165           $0.150                -$4.52
   MC-BUS LEVEL 4 DATA RATE I                                        $57.43       1%                 2              1%      0.0295           $0.100                -$1.89
   MC-WORLD ELITE MERIT III                                       $2,535.69      27%                58             24%      0.0220           $0.100               -$61.59
   MASTERCARD TOTAL                                               $9,348.83                        239                                                                                   -$156.83

 VISA
   VI-CPS/SMALL TICKET                                             $194.31        1%                16              2%      0.0165           $0.040                -$3.85
   VI-CPS/REWARDS 1                                               $2,859.23      10%                68              9%      0.0165           $0.100               -$53.98
   VI-ELECTRONIC (US ACQ)                                             $8.00       0%                 1              0%      0.0110            0.000                -$0.09
   VI-US BUS TR1 PRD 2                                                $7.00       0%                 1              0%      0.0220           $0.100                -$0.25
   VI-SIGNATURE PREFERRED RETAIL                                  $6,488.11      22%               172             22%      0.0210           $0.100              -$153.45
   VI-US BUS TR2 PRD 2                                             $154.48        1%                 5              1%      0.0230           $0.100                -$4.05
   VI-US BUS TR3 PRD 2                                             $190.52        1%                 6              1%      0.0240           $0.100                -$5.17
   VI-CPS/RETAIL ALL OTHER                                         $457.74        2%                13              2%      0.0151           $0.100                -$8.21
   VI-US BUS TR4 PRD 2                                             $184.47        1%                 3              0%      0.0250           $0.100                -$4.91
   VI- US HNW CONSUMER RTL                                        $1,449.38       5%                40              5%      0.0210           $0.100               -$34.44
   VI-CPS/RETAIL ALL OTHER (DB)                                   $1,999.56       7%                49              6%      0.0080           $0.150               -$23.35
   VI-CPS/RETAIL ALL OTHER (PP)                                    $968.49        3%                25              3%      0.0115           $0.150               -$14.89
   VI-EIRF NON CPS ALL OTHER (PP)                                  $106.88        0%                 3              0%      0.0180           $0.200                -$2.52
   VI-CPS SMALL TICKET (PP)                                          $79.30       0%                 6              1%      0.0160           $0.050                -$1.57
   VI-BUSINESS CARD CP (DB)                                        $307.10        1%                 2              0%      0.0170           $0.100                -$5.42
   VI-US REG NON CPS COMM (DB)                                       $54.79       0%                 1              0%      0.0005           $0.220                -$0.25
   VI-US REGULATED COMM (DB)                                       $881.55        3%                19              2%      0.0005           $0.220                -$4.62
   VI-US REGULATED NON-CPS (DB)                                    $741.01        2%                19              2%      0.0005           $0.220                -$4.55
   VI-US CPS/SMALL TCKT REG (DB)                                   $379.98        1%                33              4%      0.0005           $0.220                -$7.45
   VI-US REGULATED (DB)                                          $11,219.23      38%               289             36%      0.0005           $0.220               -$69.19
   VI-NON QUAL CONSUMER CR                                         $957.55        3%                23              3%      0.0270           $0.100               -$28.15
   VI-CPS SMALL TICKET (DB)                                          $21.64       0%                 2              0%      0.0155           $0.040                -$0.42
   VI-EIRF NON CPS ALL OTHER (DB)                                    $41.86       0%                 1              0%      0.0175           $0.200                -$0.93
   VISA TOTAL                                                    $29,752.18                        797                                                                                   -$431.71




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 68 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges

 DISCOVER
   DSCVR COMML ELECT OTHER                                     $100.33    23%                   2              15%      0.0230            $0.100                   -$2.51
   DSCVR PSL RTL PR                                             $34.00     8%                   1               8%      0.0171            $0.100                   -$0.68
   DSCVR KEY ENTRY RW                                          $103.88    24%                   3              23%      0.0200            $0.100                   -$2.38
   DSCVR PSL RTL RW                                            $203.55    46%                   7              54%      0.0171            $0.100                   -$4.18
   DISCOVER TOTAL                                              $441.76                         13                                                                                              -$9.75

 AMEX ACQ
   AXP RESTAURANT NONSWIPE T1                                   $28.16     1%                   1               1%      0.0215            $0.100                  -$0.71
   AXP RESTAURANT BASE T0                                       $78.44     2%                   7               6%      0.0160            $0.040                  -$1.54
   AXP RESTAURANT NONUS T1                                      $30.00     1%                   1               1%      0.0225            $0.100                  -$0.78
   AXP RESTAURANT BASE T2                                    $3,078.77    70%                  57              52%      0.0250            $0.100                 -$82.67
   AXP RESTAURANT NONSWIPE T2                                   $95.02     2%                   2               2%      0.0280            $0.100                  -$2.86
   AXP RESTAURANT BASE T3                                     $156.75      4%                   1               1%      0.0285            $0.100                  -$4.57
   AXP RESTAURANT BASE T1                                     $920.51     21%                  40              37%      0.0185            $0.100                 -$21.03
   AMEX ACQ TOTAL                                            $4,387.65                       109                                                                                             -$114.16

     TOTAL                                                  $43,930.42                     1,158                                                                                             -$712.45


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 JULY                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $29,856.15

                               2020 YTD Gross Reportable Sales                                                                                                                       $121,277.96




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                       Main Document    Page 69 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 6             THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period        09/01/20 - 09/30/20
 2363 ALAMO PINTADO RD                                                               Merchant Number         708200500880
 LOS OLIVOS CA 93441
                                                                                     Customer Service        Website -
                                                                                                             Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                          $38,518.06
 Page       3            Chargebacks/Reversals                                                     -$30.09
 Page       3            Adjustments                                                                  0.00
 Page       3            Fees                                                                -$768.12
 Total Amount Processed                                                              $37,719.85

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective October 16, 2020, the Visa Business-to-Business (B2B) Virtual Payments product will be expanded to include prepaid and
deferred debit products. Visa will define a new global interchange fee program including fee edits and fee descriptors. The following
service fees will be assessed to the B2B Virtual Payments: Domestic Service Fee of 0.60%, International Service Fee of 1.55%, and
Intraregional Service Fee of 1.00%. The Acquirer Processing Fee, International, Acquirer Fee, and International Service Assessment
Fees will not be assessed to the B2B Virtual Payments.
Effective October 16, 2020, Discover will revise the U.S. Consumer E-Commerce Acquirer Interchange Program (AIP) requirement for
the validation for the Transaction Amount Tolerance.
Effective October 1, 2020, Mastercard is revising the following chargeback reason codes and liability for Automate Fuel Dispenser
transactions:
Reason Code 4837 - No Cardholder Authorization, Issuers can no longer initiate an Automated Fuel Dispenser (AFD) chargeback when
the card is reported as lost, stolen, or never received, and the transaction took place at an EMV contactless and/or contact chip-enabled
AFD terminal and identified with a CAT 2.
Reason Code 4871 - Chip Liability Shift, Issuers can initiate a chargeback on an AFD transaction when the cardholders EMV chip card,
contactless-enabled card, or mobile payment device supports PIN, and the terminal does not have PIN capability.
Reason Code 4808 - Authorization Related Chargeback, Chargeback protection will be extended to included transactions identified with
a CAT 1, which currently includes U.S. AFD merchants with transaction authorizations up to $150 for Mastercard Corporate Cards and
$100 for all other Mastercard Cards.
Effective October 16, 2020, STAR will modify their exception processing rules to be consistent with all STAR Networks. The reason
codes as follows: 2000 Authorization 3000 Processing Error 4000 Cardholder Dispute 5000 Cancellations and Returns 6000
Unauthorized/Fraud Dispute 6500 Counterfeit Chip Card Fraud
Merchant response timeframes will remain at 15 calendar days.
Effective November 2020, your account will be assessed a STAR Network Annual Fee in the amount of $16.00. This fee is assessed per
participating location or website that accepts STAR transactions and covers an annual period beginning June 1 of each year. This fee
will appear on your November month-end statement. Continuing your Merchant account with us or use of your Merchant account after
the effective date will constitute your acceptance to these terms.
If you have any questions, please call the customer service number listed on your merchant processing statement.



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                   Desc
                                                               Main Document    Page 70 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 2 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                  09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                         Chargebacks/                                                                                              Amount
 Submitted                          Amount                            Reversals                       Adjustments                         Fees                               Processed
 09/03/20                                        $1,421.86                            0.00                           $904.07                            0.00                  $2,325.93
 09/04/20                                        $1,489.17                            0.00                              0.00                            0.00                  $1,489.17
 09/05/20                                        $3,776.84                            0.00                              0.00                            0.00                  $3,776.84
 09/06/20                                        $1,954.02                            0.00                              0.00                            0.00                  $1,954.02
 09/07/20                                         $615.07                             0.00                              0.00                            0.00                    $615.07
 09/08/20                                             0.00                            0.00                          -$904.07                            0.00                   -$904.07
 09/09/20                                         $559.23                             0.00                              0.00                            0.00                    $559.23
 09/10/20                                         $737.06                             0.00                              0.00                            0.00                    $737.06
 09/11/20                                        $1,588.97                            0.00                              0.00                            0.00                  $1,588.97
 09/12/20                                        $3,437.83                            0.00                              0.00                            0.00                  $3,437.83
 09/13/20                                        $1,406.62                            0.00                              0.00                            0.00                  $1,406.62
 09/14/20                                             0.00                         -$30.09                              0.00                            0.00                    -$30.09
 09/17/20                                        $1,235.30                            0.00                              0.00                            0.00                  $1,235.30
 09/18/20                                        $1,793.01                            0.00                              0.00                            0.00                  $1,793.01
 09/20/20                                        $7,004.88                            0.00                              0.00                            0.00                  $7,004.88
 09/24/20                                        $1,242.67                            0.00                              0.00                            0.00                  $1,242.67
 09/25/20                                        $1,881.84                            0.00                              0.00                            0.00                  $1,881.84
 09/26/20                                        $4,268.46                            0.00                              0.00                            0.00                  $4,268.46
 09/28/20                                        $4,105.23                            0.00                              0.00                            0.00                  $4,105.23
 Month End Charge                                     0.00                            0.00                              0.00                        -$768.12                   -$768.12
 Total                                          $38,518.06                         -$30.09                                0.00                      -$768.12                 $37,719.85




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                 Refunds                        Total Amount You Submitted
                                      Average
          Card Type                                         Items               Amount                    Items                  Amount                Items             Amount
                                       Ticket
 Mastercard                                $37.52            203                       $7,616.61           0                               0.00         203                   $7,616.61
 VISA                                      $39.17            696                      $27,260.11           0                               0.00         696                  $27,260.11
 Discover                                  $63.48             10                        $634.84            0                               0.00         10                     $634.84
 AMEX ACQ                                  $47.72             63                       $3,006.50           0                               0.00         63                    $3,006.50
 Total                                                       972                      $38,518.06           0                               0.00         972                  $38,518.06




 S UMMARYB Y B ATCH
                                                                    Total Gross Sales You Submitted                         Refunds                     Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                    Items                   Amount             Items                   Amount         Items                  Amount
                                                   Ticket
 285079030001              09/03/20                     $26.15           25                     $653.78             0                        0.00          25                   $653.78
 285079032323              09/03/20                     $59.08           13                     $768.08             0                        0.00          13                   $768.08
 285079042341              09/04/20                     $35.46           42                   $1,489.17             0                        0.00          42                 $1,489.17
 285079052336              09/05/20                     $43.92           86                   $3,776.84             0                        0.00          86                 $3,776.84
 285079062209              09/06/20                     $43.42           45                   $1,954.02             0                        0.00          45                 $1,954.02
 285079072023              09/07/20                     $36.18           17                     $615.07             0                        0.00          17                   $615.07
 285079092359              09/09/20                     $37.28           15                     $559.23             0                        0.00          15                   $559.23
 285079102329              09/10/20                     $38.79           19                     $737.06             0                        0.00          19                   $737.06
 285079112350              09/11/20                     $34.54           46                   $1,588.97             0                        0.00          46                 $1,588.97
 285079122319              09/12/20                     $41.42           83                   $3,437.83             0                        0.00          83                 $3,437.83
 285079132238              09/13/20                     $29.93           47                   $1,406.62             0                        0.00          47                 $1,406.62
 285079170120              09/17/20                     $23.37           17                     $397.33             0                        0.00          17                   $397.33
 285079172353              09/17/20                     $28.90           29                     $837.97             0                        0.00          29                   $837.97
 285079182337              09/18/20                     $38.98           46                   $1,793.01             0                        0.00          46                 $1,793.01
 285079200001              09/20/20                     $38.48          103                   $3,963.01             0                        0.00         103                 $3,963.01
 285079202341              09/20/20                     $46.09           66                   $3,041.87             0                        0.00          66                 $3,041.87




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 71 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 285079240009              09/24/20                     $29.11          16                        $465.76           0                              0.00            16                     $465.76
 285079242359              09/24/20                     $32.37          24                        $776.91           0                              0.00            24                     $776.91
 285079252356              09/25/20                     $41.82          45                      $1,881.84           0                              0.00            45                   $1,881.84
 285079262336              09/26/20                     $41.04         104                      $4,268.46           0                              0.00           104                   $4,268.46
 285079280000              09/28/20                     $48.87          84                      $4,105.23           0                              0.00            84                   $4,105.23
 Total                                                                 972                     $38,518.06           0                              0.00           972                  $38,518.06




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount
 09/14/20             502560051201                DEBIT: SEE ATTACHED                                                                                5009                                 -$30.09
 TOTAL                                                                                                                                                                                    -$30.09



 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount
 09/03/20                ACH REJECTED AT BANK 09/03/20                                                                                                                                    $904.07
 09/08/20                RESUBMITTED ACH                                                                                                                                                 -$904.07
 TOTAL                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

            MASTERCARD
                 MC PIF DETAIL REPORT     153 TRANSACTIONS AT .015000                                                                              Fees                                    -$2.30
                 MC PIF FINAL AUTH MIN      25 TRANSACTIONS AT .040000                                                                             Fees                                    -$1.00
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                             -$1.17
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$24.71
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$12.41
                 MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                             -$0.23
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $7616.61                                                                            Interchange charges                             -$9.90
                 MC-WORLDCARD MERIT III                                                                                                    Interchange charges                             -$4.12
                 MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                             -$2.25
                 MC-BUS LEVEL 4 DATA RATE I                                                                                                Interchange charges                             -$2.45
                 MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                             -$9.04
                 MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                             -$5.61
                 MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                             -$1.30
                 MC-KEY ENTERED                                                                                                            Interchange charges                             -$1.05
                 MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                            -$50.39
                 MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                             -$1.80
                 MC-CORP DATA RATE I (US) CORP                                                                                             Interchange charges                             -$1.31
                 MC-WORLD ELITE KEY-ENTERED                                                                                                Interchange charges                             -$1.32
                 MC-DOMESTIC MERIT III                                                                                                     Interchange charges                             -$8.76
                 MC-WORLDCARD KEY-ENTERED                                                                                                  Interchange charges                             -$0.51
                 MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $3835                                                                       Service charges                               -$1.15
                 MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $7616.61                                                                        Service charges                               -$0.76
                 MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $3781.61                                                                  Service charges                               -$1.13
                 MASTERCARD ACCESS FEE 203 TRANSACTIONS AT .003                                                                              Service charges                               -$0.61
                 MASTERCARD ECR AUTH FEE 222 TRANSACTIONS AT .03                                                                                   Fees                                    -$6.66



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 72 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC NETWORK ACCESS AUTH FEE 216 TRANSACTIONS AT .0195                                                                               Fees                                     -$4.21
          VISA
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                              -$64.11
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$20.83
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                                -$7.94
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                                -$8.57
               VISA ASSESSMENT FEE CR .0014 TIMES $12334.83                                                                              Interchange charges                              -$17.27
               VISA ASSESSMENT FEE DB .0013 TIMES $14925.28                                                                              Interchange charges                              -$19.40
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$0.91
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$19.55
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$2.91
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$4.44
               VI-PURCHASING CARD - CP                                                                                                   Interchange charges                                -$1.05
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$0.70
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$1.49
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$10.09
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                                -$6.77
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$156.00
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                                -$8.99
               VI-US REGULATED (DB)                                                                                                      Interchange charges                              -$64.21
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$3.12
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                                -$1.65
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$18.72
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $12334.83                                                                         Service charges                                  -$3.70
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $14925.28                                                                   Service charges                                  -$4.48
               VI NTWK ACQ PROC FEE US DB/PP 401 TRANSACTIONS AT .0155                                                                           Fees                                       -$6.22
               VISA ECR AUTH FEE 732 TRANSACTIONS AT .03                                                                                         Fees                                     -$21.96
               VI NTWK ACQ PROC FEE US CR 315 TRANSACTIONS AT .0195                                                                              Fees                                       -$6.14
          DISCOVER
               DSCVR KEY ENTRY RW                                                                                                        Interchange charges                               -$1.20
               DSCVR PSL RTL PR                                                                                                          Interchange charges                               -$0.94
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$1.87
               DISCOVER ASSESSMENT FEE .0013 TIMES $634.84                                                                               Interchange charges                               -$0.83
               DSCVR PSL RTL RW                                                                                                          Interchange charges                               -$8.43
               DISCOVER DATA USAGE FEE 10 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.20
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $634.84                                                                       Service charges                                 -$0.19
               NETWORK AUTHORIZATION FEE 11 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.03
               DISCOVER ECR AUTH FEE 12 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.36
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 64 TRANSACTIONS AT .03                                                                                           Fees                                     -$1.92
          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $3006.5                                                                                   Interchange charges                               -$4.51
               AXP RESTAURANT NONSWIPE T1                                                                                                Interchange charges                               -$0.64
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$71.35
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                               -$6.78
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$0.39
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $3006.5                                                                         Service charges                                 -$4.51
          Other
               MC PROC INTEG FINAL AUTH        128 TRANS TOTALING   $4,941.25                                                                     Fees                                    -$12.35
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $3006.5                                                                             Service charges                                -$3.01
               VI BASE II SYSTEM FILE FEE 696 TRANSACTIONS AT .0018                                                                         Service charges                                -$1.25
               MASTERCARD KILOBYTE TRANS FEE 96 KILOBYTES AT .0035                                                                          Service charges                                -$0.34
               TOTAL TRANSACTION FEES                                                                                                                                                    -$758.47

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 73 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               VI TRANSACTION INTEGRITY FEE 5 TRANSACTIONS AT .1                                                                                  Fees                                     -$0.50
               TOTAL ACCOUNT FEES                                                                                                                                                          -$9.65

 TOTAL                                                                                                                                                                                   -$768.12

 Total Interchange Charges                                                                                                                                                            -$655.27

 Total Service Charges                                                                                                                                                                  -$40.05

 Total Fees                                                                                                                                                                             -$72.80

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                               -$768.12


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-DOMESTIC MERIT III (DB)                                     $1,667.42      22%                48             24%      0.0105           $0.150               -$24.71
   MC-REG CONSM WFRAUD ADJ MC(DB)                                    $28.31       0%                 1              0%      0.0005           $0.220                -$0.23
   MC-ENHANCED MERIT III BASE                                      $447.63        6%                13              6%      0.0173           $0.100                -$9.04
   MC-WORLD ELITE MERIT III                                       $2,067.80      27%                49             24%      0.0220           $0.100               -$50.39
   MC-WORLD ELITE KEY-ENTERED                                        $48.86       1%                 1              0%      0.0250           $0.100                -$1.32
   MC-CORP DATA RATE I (US) CORP                                     $44.78       1%                 1              0%      0.0270           $0.100                -$1.31
   MC-CORP DATA RATE I (US) BUS                                      $41.63       1%                 2              1%      0.0265           $0.100                -$1.30
   MC-BUS LEVEL 2 DATA RATE I                                        $76.93       1%                 1              0%      0.0280           $0.100                -$2.25
   MC-WORLDCARD MERIT III                                          $204.51        3%                 5              2%      0.0177           $0.100                -$4.12
   MC-WORLDCARD KEY-ENTERED                                          $20.15       0%                 1              0%      0.0205           $0.100                -$0.51
   MC-KEY ENTERED                                                    $50.24       1%                 1              0%      0.0189           $0.100                -$1.05
   MC-DOMESTIC MERIT III                                           $472.07        6%                13              6%      0.0158           $0.100                -$8.76
   MC-BUS LEVEL 3 DATA RATE I                                        $56.18       1%                 2              1%      0.0285           $0.100                -$1.80
   MC-BUS LEVEL 4 DATA RATE I                                        $76.32       1%                 2              1%      0.0295           $0.100                -$2.45
   MC-REG INCENT FRF ADJ POS (DB)                                 $1,936.48      25%                52             26%      0.0005           $0.220               -$12.41
   MC-REGULATED FRD ADJ COMM (DB)                                  $149.40        2%                 5              2%      0.0005           $0.220                -$1.17
   MC-HIGH VAL MERIT III BASE                                      $227.90        3%                 6              3%      0.0220           $0.100                -$5.61
   MASTERCARD TOTAL                                               $7,616.61                        203                                                                                   -$128.43

 VISA
   VI-CPS/RETAIL ALL OTHER (PP)                                    $616.15        2%                20              3%      0.0115           $0.150               -$10.09
   VI-CPS SMALL TICKET (PP)                                          $74.24       0%                 6              1%      0.0160           $0.050                -$1.49
   VI-US REGULATED COMM (DB)                                       $512.13        2%                13              2%      0.0005           $0.220                -$3.12
   VI-US REGULATED NON-CPS (DB)                                      $64.42       0%                 4              1%      0.0005           $0.220                -$0.91
   VI-US CPS/SMALL TCKT REG (DB)                                   $417.66        2%                38              5%      0.0005           $0.220                -$8.57
   VI-US REGULATED (DB)                                          $11,367.50      42%               266             38%      0.0005           $0.220               -$64.21
   VI-NON QUAL CONSUMER CR                                           $57.59       0%                 1              0%      0.0270           $0.100                -$1.65
   VI-US BUS TR4 PRD 2                                             $293.50        1%                 6              1%      0.0250           $0.100                -$7.94
   VI- US HNW CONSUMER RTL                                         $821.34        3%                23              3%      0.0210           $0.100               -$19.55
   VI-CPS/RETAIL ALL OTHER (DB)                                   $1,835.47       7%                41              6%      0.0080           $0.150               -$20.83
   VI-CPS SMALL TICKET (DB)                                          $37.71       0%                 3              0%      0.0155           $0.040                -$0.70
   VI-US BUS TR3 PRD 2                                             $328.95        1%                11              2%      0.0240           $0.100                -$8.99
   VI-SIGNATURE PREFERRED RETAIL                                  $6,676.04      24%               158             23%      0.0210           $0.100              -$156.00
   VI-PURCHASING CARD - CP                                           $38.09       0%                 1              0%      0.0250           $0.100                -$1.05
   VI-US BUS TR1 PRD 2                                             $183.50        1%                 4              1%      0.0220           $0.100                -$4.44
   VI-CPS/REWARDS 1                                               $3,406.57      12%                79             11%      0.0165           $0.100               -$64.11
   VI-CPS/RETAIL ALL OTHER                                         $381.86        1%                10              1%      0.0151           $0.100                -$6.77
   VI-CPS/SMALL TICKET                                             $147.39        1%                12              2%      0.0165           $0.040                -$2.91
   VISA TOTAL                                                    $27,260.11                        696                                                                                   -$383.33




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 74 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200500880                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges

 DISCOVER
   DSCVR KEY ENTRY RW                                           $54.86     9%                   1              10%      0.0200            $0.100                   -$1.20
   DSCVR PSL RTL PR                                             $49.41     8%                   1              10%      0.0171            $0.100                   -$0.94
   DSCVR COMML ELECT OTHER                                      $72.50    11%                   2              20%      0.0230            $0.100                   -$1.87
   DSCVR PSL RTL RW                                            $458.07    72%                   6              60%      0.0171            $0.100                   -$8.43
   DISCOVER TOTAL                                              $634.84                         10                                                                                             -$12.44

 AMEX ACQ
   AXP RESTAURANT BASE T2                                    $2,666.00    89%                  47              75%      0.0250            $0.100                 -$71.35
   AXP RESTAURANT NONSWIPE T1                                   $24.96     1%                   1               2%      0.0215            $0.100                  -$0.64
   AXP RESTAURANT BASE T1                                     $296.07     10%                  13              21%      0.0185            $0.100                  -$6.78
   AXP RESTAURANT BASE T0                                       $19.47     1%                   2               3%      0.0160            $0.040                  -$0.39
   AMEX ACQ TOTAL                                            $3,006.50                         63                                                                                             -$79.16

     TOTAL                                                  $38,518.06                       972                                                                                             -$603.36


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 AUGUST                        GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $43,930.42

                               2020 YTD Gross Reportable Sales                                                                                                                       $165,208.38




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                       Main Document    Page 75 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 6          THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period     07/01/20 - 07/31/20
 137 ANACAPA ST # F                                                                  Merchant Number      708200496881
 SANTA BARBARA CA 93101-1848
                                                                                     Customer Service     Website -
                                                                                                          Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                          $50,989.38
 Page       3            Chargebacks/Reversals                                                     0.00
 Page       3            Adjustments                                                               0.00
 Page       3            Fees                                                             -$1,064.10
 Total Amount Processed                                                              $49,925.28

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective September 2020, your account will be assessed a Jeanie Network Annual Fee in the amount of $12.00 per active Merchant
location. An active Merchant location is defined as any active unique physical address or domain name which includes one or more
terminals that have processed one or more Jeanie transactions on any day during July 1st and September 30th of the annual period to
which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective date will constitute
your acceptance to these terms. IN ORDER TO HELP YOU PROCESS SAFELY AND SECURELY, WE ARE WORKING WITH THE
PCI COUNCIL TO HELP YOU MAINTAIN PCI COMPLIANCE, AS REQUIRED BY THE CARD ASSOCIATIONS. FAILURE TO
MAINTAIN PCI COMPLIANCE WILL RESULT IN A MONTHLY NON-COMPLIANCE FEE UP TO 29.95. TO BECOME PCI COMPLIANT,
PLEASE VISIT WWW.PCIAPPLY.COM/I3V OR CALL 844-218-5392.
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A VISA PRECOMP IMAGE DMS FEE OF $0.45
THAT WILL BE APPLIED TO EACH PRE-COMPLIANCE REQUEST AND RESPONSE PACKAGE SENT TO VISA
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A MASTERCARD DISPUTE EXCESSIVE PAGE
DMS FEE. THIS FEE WILL BE ASSESSED AT $1.00 PER PAGE WHEN THE COUNT OF EACH IMAGE CONTAINED WITHIN AN
OUTPUT PACKAGE SUPPLIED TO MASTERCARD IS GREATER THAN 20 PAGES.
EFFECTIVE AUGUST 2020, MASTERCARD WILL IMPLEMENT A NEW INCOMING PRE ARBITRATION ACCEPTANCE FEE OF
$5.00 PER ACCEPTANCE APPLIED TO EVERY INCOMING PRE ARBITRATION CASE WHERE AN ACCEPTANCE IS PROVIDED TO
THE ISSUER.
ALL MERCHANTS ARE REQUIRED BY THE IRS TO MAINTAIN A VALID TAX FILING NAME (TFN) AND TAX IDENTIFICATION
NUMBER (TIN) ON FILE. FAILURE TO MAINTAIN YOUR TIN INFORMATION WILL RESULT IN A TIN INVALID FEE UP TO 29.95. IF
YOU HAVE UPDATED OR CHANGED YOUR TIN/TFN, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT
800-204-6431.
IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT 800-204-6431
MONDAY-FRIDAY 8:30 AM - 7:00 PM EST




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                   Desc
                                                                Main Document    Page 76 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                   07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                               Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                                Processed
 06/30/20                                        $1,467.39                             0.00                                0.00                           0.00                  $1,467.39
 07/01/20                                        $1,016.30                             0.00                                0.00                           0.00                  $1,016.30
 07/02/20                                         $943.92                              0.00                                0.00                           0.00                    $943.92
 07/03/20                                        $2,782.00                             0.00                                0.00                           0.00                  $2,782.00
 07/04/20                                        $2,842.38                             0.00                                0.00                           0.00                  $2,842.38
 07/05/20                                        $1,782.59                             0.00                                0.00                           0.00                  $1,782.59
 07/07/20                                         $942.02                              0.00                                0.00                           0.00                    $942.02
 07/08/20                                         $559.41                              0.00                                0.00                           0.00                    $559.41
 07/09/20                                         $949.87                              0.00                                0.00                           0.00                    $949.87
 07/11/20                                        $2,521.73                             0.00                                0.00                           0.00                  $2,521.73
 07/12/20                                        $5,723.54                             0.00                                0.00                           0.00                  $5,723.54
 07/13/20                                         $898.51                              0.00                                0.00                           0.00                    $898.51
 07/14/20                                        $1,065.96                             0.00                                0.00                           0.00                  $1,065.96
 07/15/20                                        $1,132.98                             0.00                                0.00                           0.00                  $1,132.98
 07/16/20                                        $1,382.42                             0.00                                0.00                           0.00                  $1,382.42
 07/18/20                                        $1,946.86                             0.00                                0.00                           0.00                  $1,946.86
 07/19/20                                        $6,465.47                             0.00                                0.00                           0.00                  $6,465.47
 07/20/20                                         $794.00                              0.00                                0.00                           0.00                    $794.00
 07/21/20                                         $905.27                              0.00                                0.00                           0.00                    $905.27
 07/22/20                                         $971.41                              0.00                                0.00                           0.00                    $971.41
 07/23/20                                        $1,289.48                             0.00                                0.00                           0.00                  $1,289.48
 07/24/20                                        $2,255.80                             0.00                                0.00                           0.00                  $2,255.80
 07/26/20                                        $5,854.64                             0.00                                0.00                           0.00                  $5,854.64
 07/27/20                                         $801.86                              0.00                                0.00                           0.00                    $801.86
 07/28/20                                         $947.25                              0.00                                0.00                           0.00                    $947.25
 07/29/20                                        $1,409.34                             0.00                                0.00                           0.00                  $1,409.34
 07/30/20                                        $1,336.98                             0.00                                0.00                           0.00                  $1,336.98
 Month End Charge                                     0.00                             0.00                                0.00                     -$1,064.10                 -$1,064.10
 Total                                          $50,989.38                             0.00                                0.00                     -$1,064.10                 $49,925.28




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                         Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount                 Items             Amount
                                       Ticket
 Mastercard                                $30.07             318                       $9,562.31           0                               0.00          318                   $9,562.31
 VISA                                      $32.82            1,146                     $38,772.60           8                           -$900.00         1,154                 $37,872.60
 Discover                                  $36.08              20                        $721.52            0                               0.00          20                     $721.52
 AMEX ACQ                                  $34.55              80                       $3,032.95           2                           -$200.00          82                    $2,832.95
 Total                                                       1,564                     $52,089.38           10                         -$1,100.00        1,574                 $50,989.38




 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                      Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount         Items                   Amount
                                                   Ticket
 287498302320              06/30/20                     $20.67            71                   $1,467.39             0                         0.00         71                  $1,467.39
 287498012320              07/01/20                     $24.20            39                   $1,316.30             3                     -$300.00         42                  $1,016.30
 287498022246              07/02/20                     $85.81            11                     $943.92             0                         0.00         11                    $943.92
 287498032358              07/03/20                     $39.74            70                   $2,782.00             0                         0.00         70                  $2,782.00
 287498042309              07/04/20                     $33.05            86                   $2,842.38             0                         0.00         86                  $2,842.38
 287498052326              07/05/20                     $26.61            67                   $1,782.59             0                         0.00         67                  $1,782.59
 287498072314              07/07/20                     $27.71            33                   $1,142.02             1                     -$200.00         34                    $942.02
 287498082220              07/08/20                     $27.97            20                     $559.41             0                         0.00         20                    $559.41




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 77 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                        Amount            Items                    Amount
                                                 Ticket
 287498092338              07/09/20                     $25.00          37                      $1,049.87           1                         -$100.00             38                     $949.87
 287498110031              07/11/20                     $29.67          84                      $2,621.73           1                         -$100.00             85                   $2,521.73
 287498120005              07/12/20                     $38.50          96                      $3,696.31           0                             0.00             96                   $3,696.31
 287498122259              07/12/20                     $31.19          64                      $2,127.23           1                         -$100.00             65                   $2,027.23
 287498132322              07/13/20                     $28.08          32                        $898.51           0                             0.00             32                     $898.51
 287498142325              07/14/20                     $36.76          29                      $1,065.96           0                             0.00             29                   $1,065.96
 287498152328              07/15/20                     $27.63          40                      $1,232.98           1                         -$100.00             41                   $1,132.98
 287498162338              07/16/20                     $38.40          36                      $1,382.42           0                             0.00             36                   $1,382.42
 287498180030              07/18/20                     $31.40          61                      $2,046.86           1                         -$100.00             62                   $1,946.86
 287498190021              07/19/20                     $39.82          94                      $3,743.04           0                             0.00             94                   $3,743.04
 287498192252              07/19/20                     $34.03          80                      $2,722.43           0                             0.00             80                   $2,722.43
 287498202323              07/20/20                     $29.41          27                        $794.00           0                             0.00             27                     $794.00
 287498212343              07/21/20                     $31.22          29                        $905.27           0                             0.00             29                     $905.27
 287498222323              07/22/20                     $29.44          33                        $971.41           0                             0.00             33                     $971.41
 287498232330              07/23/20                     $34.85          37                      $1,289.48           0                             0.00             37                   $1,289.48
 287498242356              07/24/20                     $33.17          68                      $2,255.80           0                             0.00             68                   $2,255.80
 287498260105              07/26/20                     $34.71         101                      $3,506.17           0                             0.00            101                   $3,506.17
 287498262242              07/26/20                     $33.55          69                      $2,448.47           1                         -$100.00             70                   $2,348.47
 287498272319              07/27/20                     $25.06          32                        $801.86           0                             0.00             32                     $801.86
 287498282307              07/28/20                     $32.66          29                        $947.25           0                             0.00             29                     $947.25
 287498292334              07/29/20                     $27.63          51                      $1,409.34           0                             0.00             51                   $1,409.34
 287498302338              07/30/20                     $35.18          38                      $1,336.98           0                             0.00             38                   $1,336.98
 Total                                                                1,564                    $52,089.38           10                       -$1,100.00          1,574                 $50,989.38




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00




 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                             No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                  Type                                  Amount

           MASTERCARD
                 MC PIF DETAIL REPORT    217 TRANSACTIONS AT .015000                                                                               Fees                                    -$3.26
                 MC PIF FINAL AUTH MIN    102 TRANSACTIONS AT .040000                                                                              Fees                                    -$4.08
                 MC-COM DATA RATE I FLT NFUEL                                                                                              Interchange charges                             -$0.91
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $9562.31                                                                            Interchange charges                            -$12.43
                 MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                             -$0.70
                 MC-KEY ENTERED (DB)                                                                                                       Interchange charges                             -$1.89
                 MC-REG INCENTIVE POS (DB)                                                                                                 Interchange charges                             -$0.24




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 78 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC-DOMESTIC MERIT III                                                                                                     Interchange charges                              -$11.95
               MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                               -$1.81
               MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                              -$27.92
               MC-WORLDCARD MERIT III                                                                                                    Interchange charges                              -$10.01
               MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                               -$9.18
               MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                              -$23.01
               MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                              -$15.29
               MC-BUS LEVEL 4 DATA RATE I                                                                                                Interchange charges                               -$1.48
               MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                              -$52.80
               MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                               -$5.16
               MASTERCARD ACCESS FEE 318 TRANSACTIONS AT .003                                                                              Service charges                                 -$0.95
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $4582.75                                                                    Service charges                                 -$1.37
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $4979.56                                                                  Service charges                                 -$1.49
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $9562.31                                                                        Service charges                                 -$0.96
               MASTERCARD ECR AUTH FEE 327 TRANSACTIONS AT .03                                                                                   Fees                                      -$9.81
               MC NETWORK ACCESS AUTH FEE 325 TRANSACTIONS AT .0195                                                                              Fees                                      -$6.34
          VISA
               VISA ASSESSMENT FEE DB .0013 TIMES $20079.91                                                                              Interchange charges                              -$26.10
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$5.78
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$3.96
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$99.08
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                                -$1.62
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$15.19
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                              -$98.50
               VI-SIGNATURE PREFERRED CRP STD                                                                                            Interchange charges                                -$0.79
               VISA ASSESSMENT FEE CR .0014 TIMES $18692.69                                                                              Interchange charges                              -$26.17
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$1.31
               VI-US REG NON CPS COMM (DB)                                                                                               Interchange charges                                -$0.23
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$6.57
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$14.87
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$24.50
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$1.83
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$1.32
               VI-US REGULATED (DB)                                                                                                      Interchange charges                              -$99.00
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                                -$0.57
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$0.60
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$21.33
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$179.84
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                                -$1.14
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$30.83
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $20079.91                                                                   Service charges                                  -$6.02
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $18692.69                                                                         Service charges                                  -$5.61
               VISA MISUSE OF AUTH FEE 6 TRANSACTIONS AT .09                                                                                     Fees                                       -$0.54
               VI NTWK ACQ PROC FEE US DB/PP 617 TRANSACTIONS AT .0155                                                                           Fees                                       -$9.56
               VI NTWK ACQ PROC FEE US CR 565 TRANSACTIONS AT .0195                                                                              Fees                                     -$11.02
               VISA ECR AUTH FEE 1204 TRANSACTIONS AT .03                                                                                        Fees                                     -$36.12
          DISCOVER
               DISCOVER ASSESSMENT FEE .0013 TIMES $721.52                                                                               Interchange charges                               -$0.94
               DSCVR PSL RTL PR                                                                                                          Interchange charges                               -$0.37
               DSCVR PSL RTL RW                                                                                                          Interchange charges                               -$9.63
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$5.59
               DISCOVER DATA USAGE FEE 20 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.39
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $721.52                                                                       Service charges                                 -$0.22
               NETWORK AUTHORIZATION FEE 20 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.05
               DISCOVER ECR AUTH FEE 20 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.60
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 87 TRANSACTIONS AT .03                                                                                           Fees                                     -$2.61




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 79 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

          AMEX ACQ
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$3.11
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$54.34
               AMEX ASSESSMENT FEE .0015 TIMES $3032.95                                                                                  Interchange charges                               -$4.55
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                               -$4.95
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                              -$15.35
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $3032.95                                                                        Service charges                                 -$4.55
          Other
               MC PROC INTEG FINAL AUTH        115 TRANS TOTALING    $3,215.77                                                                   Fees                                      -$8.04
               MC NTWRK ACCESS SETTLEMENT FEE 1 TRANSACTIONS AT .0195                                                                    Interchange charges                               -$0.02
               VI BASE II CR VCHER FEE US CR 8 TRANSACTIONS AT .0195                                                                       Service charges                                 -$0.16
               VI BASE II SYSTEM FILE FEE 1154 TRANSACTIONS AT .0018                                                                       Service charges                                 -$2.08
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $3032.95                                                                           Service charges                                 -$3.03
               MASTERCARD KILOBYTE TRANS FEE 151 KILOBYTES AT .0035                                                                        Service charges                                 -$0.53
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,054.15

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               VI TRANSACTION INTEGRITY FEE 8 TRANSACTIONS AT .1                                                                                  Fees                                     -$0.80
               TOTAL ACCOUNT FEES                                                                                                                                                          -$9.95

 TOTAL                                                                                                                                                                                 -$1,064.10

 Total Interchange Charges                                                                                                                                                            -$903.93

 Total Service Charges                                                                                                                                                                  -$58.19

 Total Fees                                                                                                                                                                           -$101.98

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,064.10


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-CORP DATA RATE I (US) BUS                                    $160.64        2%                 9              3%      0.0265           $0.100                -$5.16
   MC-BUS LEVEL 2 DATA RATE I                                        $21.26       0%                 1              0%      0.0280           $0.100                -$0.70
   MC-WORLDCARD MERIT III                                          $469.28        5%                17              5%      0.0177           $0.100               -$10.01
   MC-DOMESTIC MERIT III                                           $661.28        7%                15              5%      0.0158           $0.100               -$11.95
   MC-WORLD ELITE MERIT III                                       $2,109.02      22%                64             20%      0.0220           $0.100               -$52.80
   MC-ENHANCED MERIT III BASE                                      $716.11        7%                29              9%      0.0173           $0.100               -$15.29
   MC-KEY ENTERED (DB)                                               $59.92       1%                 6              2%      0.0165           $0.150                -$1.89
   MC-DOMESTIC MERIT III (DB)                                     $1,845.20      19%                57             18%      0.0105           $0.150               -$27.92
   MC-REG INCENT FRF ADJ POS (DB)                                 $2,906.66      30%                98             31%      0.0005           $0.220               -$23.01
   MC-REGULATED FRD ADJ COMM (DB)                                  $100.78        1%                 8              3%      0.0005           $0.220                -$1.81
   MC-REG INCENTIVE POS (DB)                                         $67.00       1%                 1              0%      0.0005           $0.210                -$0.24
   MC-BUS LEVEL 4 DATA RATE I                                        $43.40       0%                 2              1%      0.0295           $0.100                -$1.48
   MC-COM DATA RATE I FLT NFUEL                                      $29.94       0%                 1              0%      0.0270           $0.100                -$0.91
   MC-HIGH VAL MERIT III BASE                                      $371.82        4%                10              3%      0.0220           $0.100                -$9.18
   MASTERCARD TOTAL                                               $9,562.31                        318                                                                                   -$162.35

 VISA
   VI-US BUS TR2 PRD 2                                              $154.87       0%                  4              0%     0.0230           $0.100                -$3.96
   VI-SIGNATURE PREFERRED CRP STD                                    $23.26       0%                  1              0%     0.0295           $0.100                -$0.79



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 80 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   VI-SIGNATURE PREFERRED RETAIL                             $7,449.62    19%                234               20%      0.0210            $0.100                -$179.84
   VI-US BUS TR1 PRD 2                                          $69.63     0%                  3                0%      0.0220            $0.100                  -$1.83
   VI-CONS NON-PASS TRANS CREDIT                              -$900.00     2%                  8                1%      0.0000             0.000                    0.00
   VI-CPS/REWARDS 1                                          $5,097.09    13%                144               12%      0.0165            $0.100                 -$98.50
   VI-CPS/SMALL TICKET                                         $330.42     1%                 28                2%      0.0165            $0.040                  -$6.57
   VI-CPS/RETAIL ALL OTHER                                   $1,226.98     3%                 28                2%      0.0151            $0.100                 -$21.33
   VI-CPS SMALL TICKET (PP)                                     $63.62     0%                  6                1%      0.0160            $0.050                  -$1.32
   VI-CPS/RETAIL ALL OTHER (PP)                              $1,582.79     4%                 42                4%      0.0115            $0.150                 -$24.50
   VI-US REG NON CPS COMM (DB)                                  $22.86     0%                  1                0%      0.0005            $0.220                  -$0.23
   VI-US REGULATED COMM (DB)                                 $1,006.37     3%                 24                2%      0.0005            $0.220                  -$5.78
   VI-US REGULATED NON-CPS (DB)                                $420.35     1%                  5                0%      0.0005            $0.220                  -$1.31
   VI-US CPS/SMALL TCKT REG (DB)                               $706.49     2%                 66                6%      0.0005            $0.220                 -$14.87
   VI-US REGULATED (DB)                                     $14,966.68    38%                416               36%      0.0005            $0.220                 -$99.00
   VI-NON QUAL CONSUMER CR                                      $17.26     0%                  1                0%      0.0270            $0.100                  -$0.57
   VI-US BUS TR3 PRD 2                                          $39.30     0%                  2                0%      0.0240            $0.100                  -$1.14
   VI-CPS SMALL TICKET (DB)                                     $31.09     0%                  3                0%      0.0155            $0.040                  -$0.60
   VI-CPS/RETAIL ALL OTHER (DB)                              $1,279.66     3%                 33                3%      0.0080            $0.150                 -$15.19
   VI- US HNW CONSUMER RTL                                   $4,227.42    11%                103                9%      0.0210            $0.100                 -$99.08
   VI-US BUS TR4 PRD 2                                          $56.84     0%                  2                0%      0.0250            $0.100                  -$1.62
   VISA TOTAL                                               $37,872.60                     1,154                                                                                             -$578.03

 DISCOVER
   DSCVR PSL RTL RW                                            $492.76    68%                  12              60%      0.0171            $0.100                   -$9.63
   DSCVR PSL RTL PR                                             $16.00     2%                   1               5%      0.0171            $0.100                   -$0.37
   DSCVR COMML ELECT OTHER                                     $212.76    29%                   7              35%      0.0230            $0.100                   -$5.59
   DISCOVER TOTAL                                              $721.52                         20                                                                                             -$15.59

 AMEX ACQ
   AXP RESTAURANT BASE T2                                    $2,025.58    63%                  37              45%      0.0250            $0.100                 -$54.34
   AXP RESTAURANT BASE T3                                      $170.00     5%                   1               1%      0.0285            $0.100                  -$4.95
   AXP REFUND                                                 -$200.00     6%                   2               2%      0.0000             0.000                    0.00
   AXP RESTAURANT BASE T1                                      $678.25    21%                  28              34%      0.0185            $0.100                 -$15.35
   AXP RESTAURANT BASE T0                                      $159.12     5%                  14              17%      0.0160            $0.040                  -$3.11
   AMEX ACQ TOTAL                                            $2,832.95                         82                                                                                             -$77.75

     TOTAL                                                  $50,989.38                     1,574                                                                                             -$833.72


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 JUNE                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $55,525.39

                               2020 YTD Gross Reportable Sales                                                                                                                       $319,118.64




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                            Desc
                                                          Main Document    Page 81 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                               Page 1 of 6            THIS IS NOT A BILL
 TONY GRIMES                                                                            Statement Period       08/01/20 - 08/31/20
 137 ANACAPA ST # F                                                                     Merchant Number        708200496881
 SANTA BARBARA CA 93101-1848
                                                                                        Customer Service       Website -
                                                                                                               Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       1            Total Amount Submitted                                             $60,627.58
 Page       3            Chargebacks/Reversals                                                          0.00
 Page       3            Adjustments                                                                    0.00
 Page       3            Fees                                                                -$1,252.22
 Total Amount Processed                                                                  $59,375.36

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
As communicated with your July statement, effective September 2020, your account will be assessed a Jeanie Network Annual Fee in
the amount of $12.00 per active Merchant location. An active Merchant location is defined as any active unique physical address or
domain name which includes one or more terminals that have processed one or more Jeanie transactions on any day during July of the
annual period to which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective
date will constitute your acceptance to these terms.
In order to help you process safely and securely, we are working with the PCI council to help you maintain PCI compliance, as required
by the card associations, Failure to maintain the PCI compliance will result in a monthly non-compliance fee up to $29.95. To become
PCI compliant, please visit www.pciapply.com/i3v or call XXX-XX-XXXX
All merchants are required by the IRS to maintain a valid tax filing name (TFN) and tax identification number (TIN) on file. Failure to
maintain your TIN information will result in a TIN invalid fee up to $29.95. If you have updated or changed you RIN/TFN, please contact
our customer service department at 800-204-6431
If you have any questions, please contact our customer service department at 800-204-6431


SUMMARY BY DAY
   Date                            Submitted                Chargebacks/                                                                      Amount
Submitted                           Amount                   Reversals               Adjustments                 Fees                       Processed
08/01/20                                      $2,397.74                     0.00                      0.00                0.00               $2,397.74
08/02/20                                      $5,571.46                     0.00                      0.00                0.00               $5,571.46
08/03/20                                      $1,042.91                     0.00                      0.00                0.00               $1,042.91
08/04/20                                      $1,168.65                     0.00                      0.00                0.00               $1,168.65
08/05/20                                      $1,073.17                     0.00                      0.00                0.00               $1,073.17
08/07/20                                      $1,152.78                     0.00                      0.00                0.00               $1,152.78
08/08/20                                      $3,069.80                     0.00                      0.00                0.00               $3,069.80
08/09/20                                      $5,014.75                     0.00                      0.00                0.00               $5,014.75
08/11/20                                      $1,869.63                     0.00                      0.00                0.00               $1,869.63
08/12/20                                       $898.85                      0.00                      0.00                0.00                $898.85



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                                Main Document    Page 82 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                 08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 08/13/20                                        $1,223.34                             0.00                                0.00                         0.00                  $1,223.34
 08/15/20                                        $2,974.23                             0.00                                0.00                         0.00                  $2,974.23
 08/16/20                                        $5,372.96                             0.00                                0.00                         0.00                  $5,372.96
 08/17/20                                         $816.90                              0.00                                0.00                         0.00                    $816.90
 08/19/20                                        $1,663.41                             0.00                                0.00                         0.00                  $1,663.41
 08/21/20                                        $1,571.35                             0.00                                0.00                         0.00                  $1,571.35
 08/22/20                                        $3,445.03                             0.00                                0.00                         0.00                  $3,445.03
 08/23/20                                        $5,976.85                             0.00                                0.00                         0.00                  $5,976.85
 08/24/20                                        $1,036.33                             0.00                                0.00                         0.00                  $1,036.33
 08/25/20                                         $934.35                              0.00                                0.00                         0.00                    $934.35
 08/27/20                                        $2,300.15                             0.00                                0.00                         0.00                  $2,300.15
 08/29/20                                        $2,917.10                             0.00                                0.00                         0.00                  $2,917.10
 08/30/20                                        $7,135.84                             0.00                                0.00                         0.00                  $7,135.84
 Month End Charge                                     0.00                             0.00                                0.00                   -$1,252.22                 -$1,252.22
 Total                                          $60,627.58                             0.00                                0.00                   -$1,252.22                 $59,375.36




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $32.50             312                      $10,140.42           0                              0.00         312                  $10,140.42
 VISA                                      $34.21            1,345                     $46,376.26           2                          -$300.00        1,347                 $46,076.26
 Discover                                  $28.95              19                        $550.14            0                              0.00         19                     $550.14
 AMEX ACQ                                  $35.10             110                       $3,860.76           0                              0.00         110                   $3,860.76
 Total                                                       1,786                     $60,927.58           2                          -$300.00        1,788                 $60,627.58




 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 287498010027              08/01/20                     $35.79            67                   $2,397.74             0                         0.00       67                  $2,397.74
 287498020059              08/02/20                     $33.61           103                   $3,461.42             0                         0.00      103                  $3,461.42
 287498022231              08/02/20                     $34.03            62                   $2,110.04             0                         0.00       62                  $2,110.04
 287498032300              08/03/20                     $28.19            37                   $1,042.91             0                         0.00       37                  $1,042.91
 287498042341              08/04/20                     $32.46            36                   $1,168.65             0                         0.00       36                  $1,168.65
 287498052321              08/05/20                     $32.52            33                   $1,073.17             0                         0.00       33                  $1,073.17
 287498070013              08/07/20                     $31.16            37                   $1,152.78             0                         0.00       37                  $1,152.78
 287498080055              08/08/20                     $35.29            87                   $3,069.80             0                         0.00       87                  $3,069.80
 287498090104              08/09/20                     $31.03           102                   $3,165.28             0                         0.00      102                  $3,165.28
 287498092212              08/09/20                     $28.90            63                   $2,049.47             1                     -$200.00       64                  $1,849.47
 287498110051              08/11/20                     $31.98            34                   $1,087.29             0                         0.00       34                  $1,087.29
 287498112303              08/11/20                     $31.29            25                     $782.34             0                         0.00       25                    $782.34
 287498122310              08/12/20                     $28.09            32                     $898.85             0                         0.00       32                    $898.85
 287498132334              08/13/20                     $29.13            42                   $1,223.34             0                         0.00       42                  $1,223.34
 287498150059              08/15/20                     $37.65            79                   $2,974.23             0                         0.00       79                  $2,974.23
 287498160133              08/16/20                     $35.32            98                   $3,461.50             0                         0.00       98                  $3,461.50
 287498162317              08/16/20                     $32.96            58                   $1,911.46             0                         0.00       58                  $1,911.46
 287498172345              08/17/20                     $25.53            32                     $816.90             0                         0.00       32                    $816.90
 287498190000              08/19/20                     $31.98            31                     $991.26             0                         0.00       31                    $991.26
 287498192245              08/19/20                     $39.54            17                     $672.15             0                         0.00       17                    $672.15
 287498210025              08/21/20                     $33.43            47                   $1,571.35             0                         0.00       47                  $1,571.35
 287498220120              08/22/20                     $35.15            97                   $3,545.03             1                     -$100.00       98                  $3,445.03




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 83 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 287498230202              08/23/20                     $33.54         108                      $3,622.66           0                              0.00           108                   $3,622.66
 287498232338              08/23/20                     $37.97          62                      $2,354.19           0                              0.00            62                   $2,354.19
 287498242255              08/24/20                     $35.74          29                      $1,036.33           0                              0.00            29                   $1,036.33
 287498252337              08/25/20                     $32.22          29                        $934.35           0                              0.00            29                     $934.35
 287498270016              08/27/20                     $29.37          30                        $881.13           0                              0.00            30                     $881.13
 287498272357              08/27/20                     $31.53          45                      $1,419.02           0                              0.00            45                   $1,419.02
 287498290149              08/29/20                     $37.40          78                      $2,917.10           0                              0.00            78                   $2,917.10
 287498300119              08/30/20                     $42.09         118                      $4,967.10           0                              0.00           118                   $4,967.10
 287498302325              08/30/20                     $31.89          68                      $2,168.74           0                              0.00            68                   $2,168.74
 Total                                                                1,786                    $60,927.58           2                         -$300.00           1,788                 $60,627.58




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00



 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                             No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

           MASTERCARD
                 MC PIF DETAIL REPORT     355 TRANSACTIONS AT .015000                                                                              Fees                                    -$5.33
                 MC PIF FINAL AUTH MIN     140 TRANSACTIONS AT .040000                                                                             Fees                                    -$5.60
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$16.84
                 MC-DOMESTIC MERIT III                                                                                                     Interchange charges                            -$17.34
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$27.76
                 MC-BUS LEVEL 4 DATA RATE I                                                                                                Interchange charges                             -$2.24
                 MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                            -$24.57
                 MC-WORLDCARD MERIT III                                                                                                    Interchange charges                             -$5.88
                 MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                            -$14.93
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                             -$1.58
                 MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                             -$8.16
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $10140.42                                                                           Interchange charges                            -$13.18
                 MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                             -$1.61
                 MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                            -$56.91
                 MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                             -$0.94
                 MC-KEY ENTERED (DB)                                                                                                       Interchange charges                             -$1.47
                 MASTERCARD ACCESS FEE 312 TRANSACTIONS AT .003                                                                              Service charges                               -$0.94
                 MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $4592.35                                                                  Service charges                               -$1.38
                 MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $5548.07                                                                    Service charges                               -$1.66
                 MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $10140.42                                                                       Service charges                               -$1.01




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 84 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MASTERCARD ECR AUTH FEE 322 TRANSACTIONS AT .03                                                                                    Fees                                     -$9.66
               MC NETWORK ACCESS AUTH FEE 321 TRANSACTIONS AT .0195                                                                               Fees                                     -$6.26
          VISA
               VI NTWK ACQ PROC FEE INTL D/P      3 TRANSACTIONS AT .035500                                                                      Fees                                       -$0.11
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$0.46
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$5.98
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$70.33
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                             -$123.59
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$25.15
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                                -$5.69
               VISA ASSESSMENT FEE CR .0014 TIMES $22003.71                                                                              Interchange charges                              -$30.81
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$16.23
               VI-INTREG CHIP ISS (US)                                                                                                   Interchange charges                                -$0.24
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$5.49
               VI-COMMERCIAL RETAIL (PP)                                                                                                 Interchange charges                                -$0.87
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$4.78
               VISA ASSESSMENT FEE DB .0013 TIMES $24372.55                                                                              Interchange charges                              -$31.68
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                                -$2.33
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$1.19
               VI-ELECTRONIC (US ACQ)                                                                                                    Interchange charges                                -$0.50
               VI-SUPER PREMIUM CEMEA ISS US                                                                                             Interchange charges                                -$0.47
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$1.47
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$11.04
               VI-EIRF NON CPS ALL OTHER (DB)                                                                                            Interchange charges                                -$0.60
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$256.46
               VI-PURCHASING CARD - CP                                                                                                   Interchange charges                                -$0.68
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$2.45
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                                -$6.38
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$20.71
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$123.92
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $24372.55                                                                   Service charges                                  -$7.31
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$36.18
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $22003.71                                                                         Service charges                                  -$6.60
               VI NTWK ACQ PROC FEE US DB/PP 744 TRANSACTIONS AT .0155                                                                           Fees                                     -$11.53
               VI NTWK ACQ PROC FEE US CR 628 TRANSACTIONS AT .0195                                                                              Fees                                     -$12.25
               VISA ECR AUTH FEE 1392 TRANSACTIONS AT .03                                                                                        Fees                                     -$41.76
               VISA MISUSE OF AUTH FEE 12 TRANSACTIONS AT .09                                                                                    Fees                                       -$1.08
          DISCOVER
               DSCVR PSL RTL PR                                                                                                          Interchange charges                               -$0.37
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$1.90
               DSCVR PSL RTL RW                                                                                                          Interchange charges                               -$9.44
               DISCOVER ASSESSMENT FEE .0013 TIMES $550.14                                                                               Interchange charges                               -$0.72
               DISCOVER DATA USAGE FEE 19 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.37
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $550.14                                                                       Service charges                                 -$0.17
               DISCOVER ECR AUTH FEE 23 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.69
               NETWORK AUTHORIZATION FEE 21 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.05
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 113 TRANSACTIONS AT .03                                                                                          Fees                                     -$3.39
          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $3860.76                                                                                  Interchange charges                               -$5.79
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                              -$11.29
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$55.60
               AXP RESTAURANT NONSWIPE T2                                                                                                Interchange charges                               -$2.83
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$2.54
               AXP RESTAURANT NONUS T1                                                                                                   Interchange charges                               -$0.53
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                              -$26.81
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $3860.76                                                                        Service charges                                 -$5.79




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 85 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

          Other
               MC PROC INTEG FINAL AUTH        215 TRANS TOTALING    $5,800.05                                                                    Fees                                    -$14.50
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $3860.76                                                                            Service charges                                -$3.86
               MASTERCARD KILOBYTE TRANS FEE 147 KILOBYTES AT .0035                                                                         Service charges                                -$0.51
               VI BASE II CR VCHER FEE US CR 1 TRANSACTIONS AT .0195                                                                        Service charges                                -$0.02
               VI BASE II SYSTEM FILE FEE 1347 TRANSACTIONS AT .0018                                                                        Service charges                                -$2.42
               VI BASE II CR VCHER FEE US D/P 1 TRANSACTIONS AT .0155                                                                       Service charges                                -$0.02
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,241.18

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               VISA INTL SERVICE FEE - BASE    3 TRANS TOTALING     $89.14                                                                        Fees                                     -$0.89
               VS INTL ACQUIRER FEE      3 TRANS TOTALING    $89.14                                                                               Fees                                     -$0.40
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               VI TRANSACTION INTEGRITY FEE 6 TRANSACTIONS AT .1                                                                                  Fees                                     -$0.60
               TOTAL ACCOUNT FEES                                                                                                                                                         -$11.04

 TOTAL                                                                                                                                                                                 -$1,252.22

 Total Interchange Charges                                                                                                                                                          -$1,060.73

 Total Service Charges                                                                                                                                                                  -$68.24

 Total Fees                                                                                                                                                                           -$123.25

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,252.22


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-WORLD ELITE MERIT III                                       $2,291.19      23%                65             21%      0.0220           $0.100               -$56.91
   MC-CORP DATA RATE I (US) BUS                                    $285.12        3%                 6              2%      0.0265           $0.100                -$8.16
   MC-WORLDCARD MERIT III                                          $264.13        3%                12              4%      0.0177           $0.100                -$5.88
   MC-DOMESTIC MERIT III                                           $913.66        9%                29              9%      0.0158           $0.100               -$17.34
   MC-REG INCENT FRF ADJ POS (DB)                                 $2,440.16      24%                71             23%      0.0005           $0.220               -$16.84
   MC-REGULATED FRD ADJ COMM (DB)                                    $79.61       1%                 7              2%      0.0005           $0.220                -$1.58
   MC-BUS LEVEL 4 DATA RATE I                                        $72.49       1%                 1              0%      0.0295           $0.100                -$2.24
   MC-ENHANCED MERIT III BASE                                      $706.97        7%                27              9%      0.0173           $0.100               -$14.93
   MC-HIGH VAL MERIT III BASE                                      $985.01       10%                29              9%      0.0220           $0.100               -$24.57
   MC-DOMESTIC MERIT III (DB)                                     $1,843.58      18%                56             18%      0.0105           $0.150               -$27.76
   MC-KEY ENTERED (DB)                                               $80.00       1%                 1              0%      0.0165           $0.150                -$1.47
   MC-BUS LEVEL 3 DATA RATE I                                        $29.50       0%                 1              0%      0.0285           $0.100                -$0.94
   MC-REG CONSM WFRAUD ADJ MC(DB)                                  $149.00        1%                 7              2%      0.0005           $0.220                -$1.61
   MASTERCARD TOTAL                                              $10,140.42                        312                                                                                   -$180.23

 VISA
   VI-CPS/RETAIL ALL OTHER (PP)                                   $1,370.24       3%                33              2%      0.0115           $0.150               -$20.71
   VI-CPS SMALL TICKET (PP)                                          $70.30       0%                 7              1%      0.0160           $0.050                -$1.47
   VI-COMMERCIAL RETAIL (PP)                                         $35.61       0%                 1              0%      0.0215           $0.100                -$0.87
   VI-CRVCHR DEBIT CARD (DB)                                       -$200.00       0%                 1              0%      0.0000            0.000                  0.00
   VI-US REGULATED COMM (DB)                                        $753.66       2%                20              1%      0.0005           $0.220                -$4.78
   VI-US REGULATED NON-CPS (DB)                                      $46.00       0%                 2              0%      0.0005           $0.220                -$0.46
   VI-US CPS/SMALL TCKT REG (DB)                                    $787.23       2%                72              5%      0.0005           $0.220               -$16.23
   VI-US REGULATED (DB)                                          $19,046.81      41%               520             39%      0.0005           $0.220              -$123.92




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 86 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   VI-NON QUAL CONSUMER CR                                      $75.20     0%                  3                0%      0.0270            $0.100                  -$2.33
   VI-US BUS TR4 PRD 2                                         $211.47     0%                  4                0%      0.0250            $0.100                  -$5.69
   VI- US HNW CONSUMER RTL                                   $2,925.00     6%                 89                7%      0.0210            $0.100                 -$70.33
   VI-CPS/RETAIL ALL OTHER (DB)                              $2,112.86     5%                 55                4%      0.0080            $0.150                 -$25.15
   VI-CPS SMALL TICKET (DB)                                    $127.03     0%                 12                1%      0.0155            $0.040                  -$2.45
   VI-EIRF NON CPS ALL OTHER (DB)                               $22.81     0%                  1                0%      0.0175            $0.200                  -$0.60
   VI-US BUS TR3 PRD 2                                         $236.53     1%                  7                1%      0.0240            $0.100                  -$6.38
   VI-US BUS TR2 PRD 2                                         $233.72     1%                  6                0%      0.0230            $0.100                  -$5.98
   VI-SUPER PREMIUM CEMEA ISS US                                $24.05     0%                  1                0%      0.0197             0.000                  -$0.47
   VI-SIGNATURE PREFERRED RETAIL                            $10,779.15    23%                301               22%      0.0210            $0.100                -$256.46
   VI-PURCHASING CARD - CP                                      $23.26     0%                  1                0%      0.0250            $0.100                  -$0.68
   VI-US BUS TR1 PRD 2                                          $49.40     0%                  1                0%      0.0220            $0.100                  -$1.19
   VI-CONS NON-PASS TRANS CREDIT                              -$100.00     0%                  1                0%      0.0000             0.000                    0.00
   VI-CPS/RETAIL ALL OTHER                                     $624.88     1%                 16                1%      0.0151            $0.100                 -$11.04
   VI-CPS/SMALL TICKET                                         $272.04     1%                 25                2%      0.0165            $0.040                  -$5.49
   VI-CPS/REWARDS 1                                          $6,483.92    14%                166               12%      0.0165            $0.100                -$123.59
   VI-ELECTRONIC (US ACQ)                                       $45.00     0%                  1                0%      0.0110             0.000                  -$0.50
   VI-INTREG CHIP ISS (US)                                      $20.09     0%                  1                0%      0.0120             0.000                  -$0.24
   VISA TOTAL                                               $46,076.26                     1,347                                                                                             -$687.01

 DISCOVER
   DSCVR COMML ELECT OTHER                                      $69.75    13%                   3              16%      0.0230            $0.100                   -$1.90
   DSCVR PSL RTL PR                                             $16.00     3%                   1               5%      0.0171            $0.100                   -$0.37
   DSCVR PSL RTL RW                                            $464.39    84%                  15              79%      0.0171            $0.100                   -$9.44
   DISCOVER TOTAL                                              $550.14                         19                                                                                             -$11.71

 AMEX ACQ
   AXP RESTAURANT BASE T2                                    $2,063.77    53%                  40              36%      0.0250            $0.100                 -$55.60
   AXP RESTAURANT NONSWIPE T2                                   $94.05     2%                   2               2%      0.0280            $0.100                  -$2.83
   AXP RESTAURANT BASE T1                                    $1,168.30    30%                  52              47%      0.0185            $0.100                 -$26.81
   AXP RESTAURANT NONUS T1                                      $19.00     0%                   1               1%      0.0225            $0.100                  -$0.53
   AXP RESTAURANT BASE T0                                     $126.49      3%                  13              12%      0.0160            $0.040                  -$2.54
   AXP RESTAURANT BASE T3                                     $389.15     10%                   2               2%      0.0285            $0.100                 -$11.29
   AMEX ACQ TOTAL                                            $3,860.76                       110                                                                                              -$99.60

     TOTAL                                                  $60,627.58                     1,788                                                                                             -$978.55


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 JULY                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $52,089.38

                               2020 YTD Gross Reportable Sales                                                                                                                       $371,208.02




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                       Main Document    Page 87 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 6          THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period     09/01/20 - 09/30/20
 137 ANACAPA ST # F                                                                  Merchant Number      708200496881
 SANTA BARBARA CA 93101-1848
                                                                                     Customer Service     Website -
                                                                                                          Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                          $71,402.51
 Page       3            Chargebacks/Reversals                                                     0.00
 Page       3            Adjustments                                                               0.00
 Page       3            Fees                                                             -$1,524.55
 Total Amount Processed                                                              $69,877.96

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective October 16, 2020, the Visa Business-to-Business (B2B) Virtual Payments product will be expanded to include prepaid and
deferred debit products. Visa will define a new global interchange fee program including fee edits and fee descriptors. The following
service fees will be assessed to the B2B Virtual Payments: Domestic Service Fee of 0.60%, International Service Fee of 1.55%, and
Intraregional Service Fee of 1.00%. The Acquirer Processing Fee, International, Acquirer Fee, and International Service Assessment
Fees will not be assessed to the B2B Virtual Payments.
Effective October 16, 2020, Discover will revise the U.S. Consumer E-Commerce Acquirer Interchange Program (AIP) requirement for
the validation for the Transaction Amount Tolerance.
Effective October 1, 2020, Mastercard is revising the following chargeback reason codes and liability for Automate Fuel Dispenser
transactions:
Reason Code 4837 - No Cardholder Authorization, Issuers can no longer initiate an Automated Fuel Dispenser (AFD) chargeback when
the card is reported as lost, stolen, or never received, and the transaction took place at an EMV contactless and/or contact chip-enabled
AFD terminal and identified with a CAT 2.
Reason Code 4871 - Chip Liability Shift, Issuers can initiate a chargeback on an AFD transaction when the cardholders EMV chip card,
contactless-enabled card, or mobile payment device supports PIN, and the terminal does not have PIN capability.
Reason Code 4808 - Authorization Related Chargeback, Chargeback protection will be extended to included transactions identified with
a CAT 1, which currently includes U.S. AFD merchants with transaction authorizations up to $150 for Mastercard Corporate Cards and
$100 for all other Mastercard Cards.
Effective October 16, 2020, STAR will modify their exception processing rules to be consistent with all STAR Networks. The reason
codes as follows: 2000 Authorization 3000 Processing Error 4000 Cardholder Dispute 5000 Cancellations and Returns 6000
Unauthorized/Fraud Dispute 6500 Counterfeit Chip Card Fraud
Merchant response timeframes will remain at 15 calendar days.
Effective November 2020, your account will be assessed a STAR Network Annual Fee in the amount of $16.00. This fee is assessed per
participating location or website that accepts STAR transactions and covers an annual period beginning June 1 of each year. This fee
will appear on your November month-end statement. Continuing your Merchant account with us or use of your Merchant account after
the effective date will constitute your acceptance to these terms.
If you have any questions, please call the customer service number listed on your merchant processing statement.



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                                Main Document    Page 88 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                 09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 08/31/20                                         $720.92                              0.00                              0.00                           0.00                    $720.92
 09/01/20                                        $1,125.12                             0.00                              0.00                           0.00                  $1,125.12
 09/02/20                                        $1,149.92                             0.00                              0.00                           0.00                  $1,149.92
 09/03/20                                             0.00                             0.00                         $1,252.22                           0.00                  $1,252.22
 09/04/20                                         $938.95                              0.00                              0.00                           0.00                    $938.95
 09/05/20                                        $3,702.77                             0.00                              0.00                           0.00                  $3,702.77
 09/06/20                                        $4,339.00                             0.00                              0.00                           0.00                  $4,339.00
 09/07/20                                        $3,520.79                             0.00                              0.00                           0.00                  $3,520.79
 09/08/20                                        $3,459.16                             0.00                        -$1,252.22                           0.00                  $2,206.94
 09/09/20                                        $2,143.98                             0.00                              0.00                           0.00                  $2,143.98
 09/11/20                                        $1,455.79                             0.00                              0.00                           0.00                  $1,455.79
 09/12/20                                        $3,233.76                             0.00                              0.00                           0.00                  $3,233.76
 09/13/20                                        $5,794.06                             0.00                              0.00                           0.00                  $5,794.06
 09/14/20                                        $1,446.28                             0.00                              0.00                           0.00                  $1,446.28
 09/15/20                                        $1,050.10                             0.00                              0.00                           0.00                  $1,050.10
 09/16/20                                        $1,238.75                             0.00                              0.00                           0.00                  $1,238.75
 09/18/20                                        $1,562.81                             0.00                              0.00                           0.00                  $1,562.81
 09/19/20                                        $3,826.80                             0.00                              0.00                           0.00                  $3,826.80
 09/20/20                                        $5,584.89                             0.00                              0.00                           0.00                  $5,584.89
 09/21/20                                        $2,814.31                             0.00                              0.00                           0.00                  $2,814.31
 09/22/20                                        $1,458.67                             0.00                              0.00                           0.00                  $1,458.67
 09/23/20                                         $798.96                              0.00                              0.00                           0.00                    $798.96
 09/24/20                                        $1,468.72                             0.00                              0.00                           0.00                  $1,468.72
 09/25/20                                        $1,782.80                             0.00                              0.00                           0.00                  $1,782.80
 09/26/20                                        $4,650.77                             0.00                              0.00                           0.00                  $4,650.77
 09/27/20                                        $9,730.43                             0.00                              0.00                           0.00                  $9,730.43
 09/29/20                                        $2,404.00                             0.00                              0.00                           0.00                  $2,404.00
 Month End Charge                                     0.00                             0.00                              0.00                     -$1,524.55                 -$1,524.55
 Total                                          $71,402.51                             0.00                                0.00                   -$1,524.55                 $69,877.96




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $32.97             350                      $11,540.12           0                              0.00         350                  $11,540.12
 VISA                                      $32.09            1,676                     $54,140.00           2                          -$300.00        1,678                 $53,840.00
 Discover                                  $33.23              29                        $963.76            0                              0.00         29                     $963.76
 AMEX ACQ                                  $35.62             142                       $5,058.63           0                              0.00         142                   $5,058.63
 Total                                                       2,197                     $71,702.51           2                          -$300.00        2,199                 $71,402.51




 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 287498312305              08/31/20                     $24.86            29                     $720.92             0                        0.00        29                    $720.92
 287498012345              09/01/20                     $34.09            33                   $1,125.12             0                        0.00        33                  $1,125.12
 287498022315              09/02/20                     $30.26            38                   $1,149.92             0                        0.00        38                  $1,149.92
 287498040050              09/04/20                     $33.53            28                     $938.95             0                        0.00        28                    $938.95
 287498050222              09/05/20                     $42.08            88                   $3,702.77             0                        0.00        88                  $3,702.77
 287498060159              09/06/20                     $41.32           105                   $4,339.00             0                        0.00       105                  $4,339.00
 287498070018              09/07/20                     $41.91            84                   $3,520.79             0                        0.00        84                  $3,520.79
 287498080033              09/08/20                     $36.41            95                   $3,459.16             0                        0.00        95                  $3,459.16




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 89 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 287498090003              09/09/20                     $32.85          34                      $1,116.97           0                             0.00             34                   $1,116.97
 287498092315              09/09/20                     $36.68          28                      $1,027.01           0                             0.00             28                   $1,027.01
 287498110010              09/11/20                     $29.71          49                      $1,455.79           0                             0.00             49                   $1,455.79
 287498120143              09/12/20                     $38.50          84                      $3,233.76           0                             0.00             84                   $3,233.76
 287498130152              09/13/20                     $41.38         103                      $4,262.35           0                             0.00            103                   $4,262.35
 287498132336              09/13/20                     $25.53          58                      $1,831.71           2                         -$300.00             60                   $1,531.71
 287498142258              09/14/20                     $34.44          42                      $1,446.28           0                             0.00             42                   $1,446.28
 287498152355              09/15/20                     $36.21          29                      $1,050.10           0                             0.00             29                   $1,050.10
 287498162341              09/16/20                     $32.60          38                      $1,238.75           0                             0.00             38                   $1,238.75
 287498180013              09/18/20                     $35.52          44                      $1,562.81           0                             0.00             44                   $1,562.81
 287498190254              09/19/20                     $41.60          92                      $3,826.80           0                             0.00             92                   $3,826.80
 287498200229              09/20/20                     $43.63         128                      $5,584.89           0                             0.00            128                   $5,584.89
 287498210118              09/21/20                     $23.26         121                      $2,814.31           0                             0.00            121                   $2,814.31
 287498220011              09/22/20                     $23.53          62                      $1,458.67           0                             0.00             62                   $1,458.67
 287498230008              09/23/20                     $26.63          30                        $798.96           0                             0.00             30                     $798.96
 287498240001              09/24/20                     $31.93          46                      $1,468.72           0                             0.00             46                   $1,468.72
 287498250004              09/25/20                     $24.09          74                      $1,782.80           0                             0.00             74                   $1,782.80
 287498260121              09/26/20                     $29.07         160                      $4,650.77           0                             0.00            160                   $4,650.77
 287498270252              09/27/20                     $27.54         284                      $7,822.62           0                             0.00            284                   $7,822.62
 287498271927              09/27/20                     $21.93          87                      $1,907.81           0                             0.00             87                   $1,907.81
 287498290007              09/29/20                     $21.85          73                      $1,595.41           0                             0.00             73                   $1,595.41
 287498292318              09/29/20                     $26.08          31                        $808.59           0                             0.00             31                     $808.59
 Total                                                                2,197                    $71,702.51           2                         -$300.00           2,199                 $71,402.51




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00




 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount
 09/03/20                ACH REJECTED AT BANK 09/03/20                                                                                                                                  $1,252.22
 09/08/20                RESUBMITTED ACH                                                                                                                                               -$1,252.22
 TOTAL                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

            MASTERCARD
                 MC PIF DETAIL REPORT    245 TRANSACTIONS AT                  .015000                                                              Fees                                    -$3.68
                 MC PIF FINAL AUTH MIN      74 TRANSACTIONS AT                 .040000                                                             Fees                                    -$2.96
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$24.29
                 MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                            -$17.83
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$27.86
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                             -$0.23
                 MC-COM DATA RATE I FLT NFUEL                                                                                              Interchange charges                             -$1.33



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 90 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MASTERCARD ASSESSMENT FEE .0013 TIMES $11540.12                                                                           Interchange charges                              -$15.00
               MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                               -$0.48
               MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                               -$2.28
               MC-INT SPR PREM ELECTRONIC(US)                                                                                            Interchange charges                               -$1.55
               MC-WORLDCARD MERIT III                                                                                                    Interchange charges                              -$10.84
               MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                              -$13.46
               MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                              -$86.18
               MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                               -$8.56
               MC-DOMESTIC MERIT III                                                                                                     Interchange charges                               -$8.41
               MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                               -$1.70
               MASTERCARD ACCESS FEE 350 TRANSACTIONS AT .003                                                                              Service charges                                 -$1.05
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $5215.11                                                                  Service charges                                 -$1.56
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $6325.01                                                                    Service charges                                 -$1.90
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $11540.12                                                                       Service charges                                 -$1.15
               MASTERCARD ECR AUTH FEE 355 TRANSACTIONS AT .03                                                                                   Fees                                     -$10.65
               MC NETWORK ACCESS AUTH FEE 351 TRANSACTIONS AT .0195                                                                              Fees                                      -$6.84
          VISA
               VI NTWK ACQ PROC FEE INTL D/P       1 TRANSACTIONS AT .035500                                                                     Fees                                       -$0.04
               VI NTWK ACQ PROC FEE INTL CR       1 TRANSACTIONS AT .039500                                                                      Fees                                       -$0.04
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                                -$1.04
               VI-IR REGULATED (DB)                                                                                                      Interchange charges                                -$0.23
               VISA ASSESSMENT FEE DB .0013 TIMES $26279.44                                                                              Interchange charges                              -$34.16
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                                -$2.73
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$28.39
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                             -$173.28
               VI-INTER PREM EU ISS US ACQ                                                                                               Interchange charges                                -$0.70
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                                -$1.52
               VISA ASSESSMENT FEE CR .0014 TIMES $27860.56                                                                              Interchange charges                              -$39.00
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                             -$109.97
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$6.58
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$25.20
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$8.02
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$10.80
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$2.74
               VI-PURCHASING CARD - CP                                                                                                   Interchange charges                                -$4.10
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$2.52
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$133.69
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$294.42
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$5.87
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                                -$6.35
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$3.24
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$29.21
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $27860.56                                                                         Service charges                                  -$8.36
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $26279.44                                                                   Service charges                                  -$7.88
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$45.08
               VISA MISUSE OF AUTH FEE 5 TRANSACTIONS AT .09                                                                                     Fees                                       -$0.45
               VI NTWK ACQ PROC FEE US CR 830 TRANSACTIONS AT .0195                                                                              Fees                                     -$16.19
               VI NTWK ACQ PROC FEE US DB/PP 874 TRANSACTIONS AT .0155                                                                           Fees                                     -$13.55
               VISA ECR AUTH FEE 1716 TRANSACTIONS AT .03                                                                                        Fees                                     -$51.48
          DISCOVER
               DSCVR KEY ENTRY RW                                                                                                        Interchange charges                               -$1.14
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$5.07
               DSCVR PSL RTL RW                                                                                                          Interchange charges                              -$14.47
               DISCOVER ASSESSMENT FEE .0013 TIMES $963.76                                                                               Interchange charges                               -$1.25
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $963.76                                                                       Service charges                                 -$0.29
               DISCOVER DATA USAGE FEE 29 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.57
               NETWORK AUTHORIZATION FEE 29 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.07
               DISCOVER ECR AUTH FEE 29 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.87




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 91 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 144 TRANSACTIONS AT .03                                                                                          Fees                                     -$4.32
          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $5058.63                                                                                  Interchange charges                               -$7.59
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                              -$11.34
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$85.64
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$5.13
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                              -$27.80
               AXP PREPAID BASE T1                                                                                                       Interchange charges                               -$0.36
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $5058.63                                                                        Service charges                                 -$7.59
          Other
               MC PROC INTEG FINAL AUTH        171 TRANS TOTALING    $5,597.75                                                                    Fees                                    -$13.99
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $5058.63                                                                            Service charges                                -$5.06
               VI BASE II SYSTEM FILE FEE 1678 TRANSACTIONS AT .0018                                                                        Service charges                                -$3.02
               MASTERCARD KILOBYTE TRANS FEE 163 KILOBYTES AT .0035                                                                         Service charges                                -$0.57
               VI BASE II CR VCHER FEE US CR 2 TRANSACTIONS AT .0195                                                                        Service charges                                -$0.04
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,512.80

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               MC GLOBAL ACQUIRER FEE        2 TRANS TOTALING      $78.22                                                                         Fees                                     -$0.66
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               VS INTL ACQUIRER FEE      2 TRANS TOTALING     $53.00                                                                              Fees                                     -$0.24
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               US CROSS BORDER FEE       2 TRANS TOTALING     $78.22                                                                              Fees                                     -$0.47
               VISA INTL SERVICE FEE - BASE     2 TRANS TOTALING      $53.00                                                                      Fees                                     -$0.53
               VI TRANSACTION INTEGRITY FEE 7 TRANSACTIONS AT .1                                                                                  Fees                                     -$0.70
               TOTAL ACCOUNT FEES                                                                                                                                                         -$11.75

 TOTAL                                                                                                                                                                                 -$1,524.55

 Total Interchange Charges                                                                                                                                                          -$1,303.55

 Total Service Charges                                                                                                                                                                  -$84.12

 Total Fees                                                                                                                                                                           -$136.88

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,524.55


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-HIGH VAL MERIT III BASE                                      $715.06        6%                21              6%      0.0220           $0.100               -$17.83
   MC-ENHANCED MERIT III BASE                                      $644.93        6%                23              7%      0.0173           $0.100               -$13.46
   MC-WORLD ELITE MERIT III                                       $3,476.43      30%                97             28%      0.0220           $0.100               -$86.18
   MC-CORP DATA RATE I (US) BUS                                    $296.62        3%                 7              2%      0.0265           $0.100                -$8.56
   MC-BUS LEVEL 2 DATA RATE I                                        $78.00       1%                 1              0%      0.0280           $0.100                -$2.28
   MC-WORLDCARD MERIT III                                          $516.22        4%                17              5%      0.0177           $0.100               -$10.84
   MC-DOMESTIC MERIT III (DB)                                     $1,853.12      16%                56             16%      0.0105           $0.150               -$27.86
   MC-BUS LEVEL 3 DATA RATE I                                        $56.00       0%                 1              0%      0.0285           $0.100                -$1.70
   MC-COM DATA RATE I FLT NFUEL                                      $45.45       0%                 1              0%      0.0270           $0.100                -$1.33
   MC-INT SPR PREM ELECTRONIC(US)                                    $78.22       1%                 2              1%      0.0198            0.000                -$1.55
   MC-REG CONSM WFRAUD ADJ MC(DB)                                    $88.00       1%                 2              1%      0.0005           $0.220                -$0.48
   MC-REGULATED FRD ADJ COMM (DB)                                    $13.00       0%                 1              0%      0.0005           $0.220                -$0.23
   MC-REG INCENT FRF ADJ POS (DB)                                 $3,260.99      28%               103             29%      0.0005           $0.220               -$24.29



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 92 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200496881                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   MC-DOMESTIC MERIT III                                       $418.08      4%                 18               5%      0.0158            $0.100                   -$8.41
   MASTERCARD TOTAL                                         $11,540.12                       350                                                                                             -$205.00

 VISA
   VI-NON QUAL CONSUMER CR                                      $45.00     0%                  3                0%      0.0270            $0.100                  -$1.52
   VI-US CPS/SMALL TCKT REG (DB)                             $1,120.90     2%                112                7%      0.0005            $0.220                 -$25.20
   VI-IR REGULATED (DB)                                         $14.00     0%                  1                0%      0.0005            $0.220                  -$0.23
   VI-US REGULATED NON-CPS (DB)                                $320.31     1%                  4                0%      0.0005            $0.220                  -$1.04
   VI-US REGULATED COMM (DB)                                 $1,186.95     2%                 24                1%      0.0005            $0.220                  -$5.87
   VI-CPS SMALL TICKET (PP)                                    $123.21     0%                 11                1%      0.0160            $0.050                  -$2.52
   VI-CPS/RETAIL ALL OTHER (PP)                              $1,796.67     3%                 57                3%      0.0115            $0.150                 -$29.21
   VI-US BUS TR4 PRD 2                                          $97.15     0%                  3                0%      0.0250            $0.100                  -$2.73
   VI- US HNW CONSUMER RTL                                   $4,531.69     8%                148                9%      0.0210            $0.100                -$109.97
   VI-CPS/RETAIL ALL OTHER (DB)                              $2,330.16     4%                 65                4%      0.0080            $0.150                 -$28.39
   VI-CPS SMALL TICKET (DB)                                    $162.52     0%                 18                1%      0.0155            $0.040                  -$3.24
   VI-US BUS TR3 PRD 2                                         $231.22     0%                  8                0%      0.0240            $0.100                  -$6.35
   VI-US BUS TR2 PRD 2                                         $259.96     0%                  6                0%      0.0230            $0.100                  -$6.58
   VI-SIGNATURE PREFERRED RETAIL                            $12,320.04    23%                357               21%      0.0210            $0.100                -$294.42
   VI-PURCHASING CARD - CP                                     $160.00     0%                  1                0%      0.0250            $0.100                  -$4.10
   VI-US BUS TR1 PRD 2                                         $101.60     0%                  5                0%      0.0220            $0.100                  -$2.74
   VI-INTER PREM EU ISS US ACQ                                  $39.00     0%                  1                0%      0.0180             0.000                  -$0.70
   VI-CONS NON-PASS TRANS CREDIT                              -$300.00     1%                  2                0%      0.0000             0.000                    0.00
   VI-CPS/REWARDS 1                                          $9,071.10    17%                236               14%      0.0165            $0.100                -$173.28
   VI-CPS/SMALL TICKET                                         $401.40     1%                 35                2%      0.0165            $0.040                  -$8.02
   VI-CPS/RETAIL ALL OTHER                                     $602.40     1%                 17                1%      0.0151            $0.100                 -$10.80
   VI-US REGULATED (DB)                                     $19,224.72    35%                564               34%      0.0005            $0.220                -$133.69
   VISA TOTAL                                               $53,840.00                     1,678                                                                                             -$850.60

 DISCOVER
   DSCVR PSL RTL RW                                            $717.47    74%                  22              76%      0.0171            $0.100                 -$14.47
   DSCVR KEY ENTRY RW                                           $52.07     5%                   1               3%      0.0200            $0.100                  -$1.14
   DSCVR COMML ELECT OTHER                                     $194.22    20%                   6              21%      0.0230            $0.100                  -$5.07
   DISCOVER TOTAL                                              $963.76                         29                                                                                             -$20.68

 AMEX ACQ
   AXP RESTAURANT BASE T0                                     $265.91      5%                  22              15%      0.0160            $0.040                  -$5.13
   AXP RESTAURANT BASE T1                                    $1,205.17    24%                  55              39%      0.0185            $0.100                 -$27.80
   AXP RESTAURANT BASE T2                                    $3,177.64    63%                  62              44%      0.0250            $0.100                 -$85.64
   AXP RESTAURANT BASE T3                                     $390.91      8%                   2               1%      0.0285            $0.100                 -$11.34
   AXP PREPAID BASE T1                                          $19.00     0%                   1               1%      0.0135            $0.100                  -$0.36
   AMEX ACQ TOTAL                                            $5,058.63                       142                                                                                             -$130.27

     TOTAL                                                  $71,402.51                     2,199                                                                                         -$1,206.55


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 AUGUST                        GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $60,927.58

                               2020 YTD Gross Reportable Sales                                                                                                                       $432,135.60




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                       Main Document    Page 93 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 7          THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period     07/01/20 - 07/31/20
 560 E BETTERAVIA RD STE B                                                           Merchant Number      708200495883
 SANTA MARIA CA 93454-8810
                                                                                     Customer Service     Website -
                                                                                                          Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                          $77,286.54
 Page       3            Chargebacks/Reversals                                                     0.00
 Page       3            Adjustments                                                               0.00
 Page       3            Fees                                                             -$1,279.14
 Total Amount Processed                                                              $76,007.40

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective September 2020, your account will be assessed a Jeanie Network Annual Fee in the amount of $12.00 per active Merchant
location. An active Merchant location is defined as any active unique physical address or domain name which includes one or more
terminals that have processed one or more Jeanie transactions on any day during July 1st and September 30th of the annual period to
which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective date will constitute
your acceptance to these terms. IN ORDER TO HELP YOU PROCESS SAFELY AND SECURELY, WE ARE WORKING WITH THE
PCI COUNCIL TO HELP YOU MAINTAIN PCI COMPLIANCE, AS REQUIRED BY THE CARD ASSOCIATIONS. FAILURE TO
MAINTAIN PCI COMPLIANCE WILL RESULT IN A MONTHLY NON-COMPLIANCE FEE UP TO 29.95. TO BECOME PCI COMPLIANT,
PLEASE VISIT WWW.PCIAPPLY.COM/I3V OR CALL 844-218-5392.
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A VISA PRECOMP IMAGE DMS FEE OF $0.45
THAT WILL BE APPLIED TO EACH PRE-COMPLIANCE REQUEST AND RESPONSE PACKAGE SENT TO VISA
EFFECTIVE WITH YOUR AUGUST 2020 STATEMENT, YOU WILL BE ASSESSED A MASTERCARD DISPUTE EXCESSIVE PAGE
DMS FEE. THIS FEE WILL BE ASSESSED AT $1.00 PER PAGE WHEN THE COUNT OF EACH IMAGE CONTAINED WITHIN AN
OUTPUT PACKAGE SUPPLIED TO MASTERCARD IS GREATER THAN 20 PAGES.
EFFECTIVE AUGUST 2020, MASTERCARD WILL IMPLEMENT A NEW INCOMING PRE ARBITRATION ACCEPTANCE FEE OF
$5.00 PER ACCEPTANCE APPLIED TO EVERY INCOMING PRE ARBITRATION CASE WHERE AN ACCEPTANCE IS PROVIDED TO
THE ISSUER.
ALL MERCHANTS ARE REQUIRED BY THE IRS TO MAINTAIN A VALID TAX FILING NAME (TFN) AND TAX IDENTIFICATION
NUMBER (TIN) ON FILE. FAILURE TO MAINTAIN YOUR TIN INFORMATION WILL RESULT IN A TIN INVALID FEE UP TO 29.95. IF
YOU HAVE UPDATED OR CHANGED YOUR TIN/TFN, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT
800-204-6431.
IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT OUR CUSTOMER SERVICE DEPARTMENT AT 800-204-6431
MONDAY-FRIDAY 8:30 AM - 7:00 PM EST




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                                Main Document    Page 94 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                    Page 2 of 7
 Customer Service                  Website -
                                                                                                                   Statement Period                                 07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 07/01/20                                        $3,130.70                             0.00                                0.00                         0.00                  $3,130.70
 07/02/20                                        $1,991.63                             0.00                                0.00                         0.00                  $1,991.63
 07/03/20                                        $5,404.15                             0.00                                0.00                         0.00                  $5,404.15
 07/04/20                                        $1,480.92                             0.00                                0.00                         0.00                  $1,480.92
 07/06/20                                        $4,307.88                             0.00                                0.00                         0.00                  $4,307.88
 07/07/20                                        $1,914.79                             0.00                                0.00                         0.00                  $1,914.79
 07/09/20                                        $2,508.69                             0.00                                0.00                         0.00                  $2,508.69
 07/10/20                                        $6,137.96                             0.00                                0.00                         0.00                  $6,137.96
 07/11/20                                        $2,675.62                             0.00                                0.00                         0.00                  $2,675.62
 07/12/20                                        $3,216.29                             0.00                                0.00                         0.00                  $3,216.29
 07/13/20                                        $1,579.11                             0.00                                0.00                         0.00                  $1,579.11
 07/14/20                                        $2,014.04                             0.00                                0.00                         0.00                  $2,014.04
 07/15/20                                         $995.25                              0.00                                0.00                         0.00                    $995.25
 07/17/20                                        $2,536.37                             0.00                                0.00                         0.00                  $2,536.37
 07/18/20                                        $6,455.39                             0.00                                0.00                         0.00                  $6,455.39
 07/20/20                                        $3,833.37                             0.00                                0.00                         0.00                  $3,833.37
 07/21/20                                        $2,825.05                             0.00                                0.00                         0.00                  $2,825.05
 07/23/20                                        $1,877.25                             0.00                                0.00                         0.00                  $1,877.25
 07/24/20                                        $5,706.07                             0.00                                0.00                         0.00                  $5,706.07
 07/25/20                                        $3,406.84                             0.00                                0.00                         0.00                  $3,406.84
 07/26/20                                        $3,710.19                             0.00                                0.00                         0.00                  $3,710.19
 07/28/20                                        $1,691.84                             0.00                                0.00                         0.00                  $1,691.84
 07/29/20                                        $1,978.60                             0.00                                0.00                         0.00                  $1,978.60
 07/30/20                                        $5,908.54                             0.00                                0.00                         0.00                  $5,908.54
 Month End Charge                                     0.00                             0.00                                0.00                   -$1,279.14                 -$1,279.14
 Total                                          $77,286.54                             0.00                                0.00                   -$1,279.14                 $76,007.40




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $40.58             241                       $9,778.74           0                              0.00         241                   $9,778.74
 VISA                                      $42.02            1,528                     $65,152.71           6                          -$700.00        1,534                 $64,452.71
 Discover                                  $62.51              13                        $812.61            0                              0.00         13                     $812.61
 AMEX ACQ                                  $44.85              50                       $2,242.48           0                              0.00         50                    $2,242.48
 Total                                                       1,832                     $77,986.54           6                          -$700.00        1,838                 $77,286.54



 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 287502010020              07/01/20                     $46.73            67                   $3,130.70             0                         0.00       67                  $3,130.70
 287502020011              07/02/20                     $39.05            51                   $1,991.63             0                         0.00       51                  $1,991.63
 287502030051              07/03/20                     $39.51            59                   $2,330.89             0                         0.00       59                  $2,330.89
 287502032343              07/03/20                     $44.54            69                   $3,073.26             0                         0.00       69                  $3,073.26
 287502042157              07/04/20                     $37.97            38                   $1,680.92             1                     -$200.00       39                  $1,480.92
 287502060003              07/06/20                     $46.39            52                   $2,412.22             0                         0.00       52                  $2,412.22
 287502062351              07/06/20                     $37.17            51                   $1,895.66             0                         0.00       51                  $1,895.66
 287502072351              07/07/20                     $36.82            52                   $1,914.79             0                         0.00       52                  $1,914.79
 287502090006              07/09/20                     $44.80            56                   $2,508.69             0                         0.00       56                  $2,508.69
 287502100001              07/10/20                     $34.60            55                   $2,037.80             1                     -$100.00       56                  $1,937.80
 287502102357              07/10/20                     $45.16            93                   $4,200.16             0                         0.00       93                  $4,200.16




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                              Main Document    Page 95 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 3 of 7
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 287502112355              07/11/20                     $43.86          61                      $2,675.62           0                             0.00            61                    $2,675.62
 287502122341              07/12/20                     $42.32          76                      $3,216.29           0                             0.00            76                    $3,216.29
 287502132348              07/13/20                     $37.60          42                      $1,579.11           0                             0.00            42                    $1,579.11
 287502142355              07/14/20                     $42.85          46                      $2,114.04           1                         -$100.00            47                    $2,014.04
 287502152319              07/15/20                     $32.10          31                        $995.25           0                             0.00            31                      $995.25
 287502170002              07/17/20                     $36.76          69                      $2,536.37           0                             0.00            69                    $2,536.37
 287502180010              07/18/20                     $38.47          82                      $3,293.07           1                         -$100.00            83                    $3,193.07
 287502182357              07/18/20                     $46.60          70                      $3,262.32           0                             0.00            70                    $3,262.32
 287502200011              07/20/20                     $45.97          51                      $2,344.59           0                             0.00            51                    $2,344.59
 287502202331              07/20/20                     $35.45          42                      $1,488.78           0                             0.00            42                    $1,488.78
 287502212341              07/21/20                     $40.94          69                      $2,825.05           0                             0.00            69                    $2,825.05
 287502230016              07/23/20                     $39.11          48                      $1,877.25           0                             0.00            48                    $1,877.25
 287502240030              07/24/20                     $36.08          68                      $2,589.69           1                         -$100.00            69                    $2,489.69
 287502242352              07/24/20                     $41.24          78                      $3,216.38           0                             0.00            78                    $3,216.38
 287502252355              07/25/20                     $53.23          64                      $3,406.84           0                             0.00            64                    $3,406.84
 287502262337              07/26/20                     $53.00          70                      $3,710.19           0                             0.00            70                    $3,710.19
 287502280002              07/28/20                     $44.52          38                      $1,691.84           0                             0.00            38                    $1,691.84
 287502290017              07/29/20                     $43.97          45                      $1,978.60           0                             0.00            45                    $1,978.60
 287502300004              07/30/20                     $37.55          65                      $2,578.49           1                         -$100.00            66                    $2,478.49
 287502302351              07/30/20                     $46.35          74                      $3,430.05           0                             0.00            74                    $3,430.05
 Total                                                                1,832                    $77,986.54           6                         -$700.00           1,838                 $77,286.54




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00




 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                             No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

           MASTERCARD
                 MC PIF DETAIL REPORT    109 TRANSACTIONS AT                   .015000                                                             Fees                                    -$1.64
                 MC PIF FINAL AUTH MIN    17 TRANSACTIONS AT                    .040000                                                            Fees                                    -$0.68
                 MC-COM DATA RATE I FLT NFUEL                                                                                              Interchange charges                             -$2.63
                 MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                             -$0.97
                 MC-DOMESTIC MERIT III                                                                                                     Interchange charges                             -$7.61
                 MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                             -$0.99
                 MC-KEY ENTERED PREPAID                                                                                                    Interchange charges                             -$0.70
                 MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                            -$17.07
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$21.54




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 96 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 4 of 7
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                               -$2.22
               MC-WORLDCARD MERIT III                                                                                                    Interchange charges                               -$6.94
               MC-BUS LEVEL 4 DATA RATE I                                                                                                Interchange charges                               -$0.83
               MC-FOREIGN STANDARD PLUS                                                                                                  Interchange charges                               -$0.62
               MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                               -$0.72
               MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                              -$32.51
               MC-ENHANCED KEY ENTERED                                                                                                   Interchange charges                               -$1.23
               MASTERCARD ASSESSMENT FEE .0013 TIMES $9778.74                                                                            Interchange charges                              -$12.71
               MC-WORLD ELITE KEY-ENTERED                                                                                                Interchange charges                               -$4.04
               MC-CORP DATA RATE I (US) CORP                                                                                             Interchange charges                               -$1.07
               MC-BUS LEVEL 5 DATA RATE I                                                                                                Interchange charges                               -$2.72
               MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                              -$20.18
               MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                               -$1.53
               MC-CORP DATA RATE I (US) PUR                                                                                              Interchange charges                               -$1.49
               MC-KEY ENTERED (DB)                                                                                                       Interchange charges                               -$2.92
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $3093.43                                                                    Service charges                                 -$0.93
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $9778.74                                                                        Service charges                                 -$0.98
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $6685.31                                                                  Service charges                                 -$2.01
               MASTERCARD ACCESS FEE 241 TRANSACTIONS AT .003                                                                              Service charges                                 -$0.72
               MC NETWORK ACCESS AUTH FEE 250 TRANSACTIONS AT .0195                                                                              Fees                                      -$4.88
               MASTERCARD ECR AUTH FEE 251 TRANSACTIONS AT .03                                                                                   Fees                                      -$7.53
          VISA
               VISA ASSESSMENT FEE CR .0014 TIMES $18241.82                                                                              Interchange charges                              -$25.54
               VI-EIRF NON CPS ALL OTHER (PP)                                                                                            Interchange charges                                -$6.85
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$4.68
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$3.53
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$3.37
               VI-US REG NON CPS COMM (DB)                                                                                               Interchange charges                                -$0.51
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$13.15
               VI-NON QUAL BUS CR                                                                                                        Interchange charges                                -$1.64
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                              -$16.34
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$15.54
               VISA ASSESSMENT FEE DB .0013 TIMES $46910.89                                                                              Interchange charges                              -$60.98
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                              -$99.02
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                              -$74.74
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                                -$6.86
               VI-BUSINESS CARD CP (DB)                                                                                                  Interchange charges                                -$8.19
               VI-SIGNATURE PREFERRED CRP STD                                                                                            Interchange charges                              -$11.14
               VI-EIRF NON CPS ALL OTHER                                                                                                 Interchange charges                                -$5.78
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$164.80
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                              -$22.92
               VI-PURCHASING CARD - CP                                                                                                   Interchange charges                              -$11.51
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$1.67
               VI-EIRF NON CPS ALL OTHER (DB)                                                                                            Interchange charges                              -$13.38
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$2.09
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                              -$10.95
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$184.68
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$62.94
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$21.15
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$8.61
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $46910.89                                                                   Service charges                                -$14.07
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $18241.82                                                                         Service charges                                  -$5.47
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$41.10
               VI NTWK ACQ PROC FEE US CR 414 TRANSACTIONS AT .0195                                                                              Fees                                       -$8.07
               VISA ECR AUTH FEE 1567 TRANSACTIONS AT .03                                                                                        Fees                                     -$47.01
               VI NTWK ACQ PROC FEE US DB/PP 1147 TRANSACTIONS AT .0155                                                                          Fees                                     -$17.78
               VISA MISUSE OF AUTH FEE 5 TRANSACTIONS AT .09                                                                                     Fees                                       -$0.45
          DISCOVER
               DSCVR KEY ENTRY RW                                                                                                        Interchange charges                               -$1.28




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                              Main Document    Page 97 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 5 of 7
 Customer Service                  Website -
                                                                                                                  Statement Period                                            07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               DSCVR PSL RTL RW                                                                                                          Interchange charges                              -$14.08
               DISCOVER ASSESSMENT FEE .0013 TIMES $812.61                                                                               Interchange charges                               -$1.06
               DISCOVER DATA USAGE FEE 13 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.25
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $812.61                                                                       Service charges                                 -$0.24
               NETWORK AUTHORIZATION FEE 13 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.03
               DISCOVER ECR AUTH FEE 13 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.39
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 50 TRANSACTIONS AT .03                                                                                           Fees                                     -$1.50
          AMEX ACQ
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$46.12
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$1.54
               AMEX ASSESSMENT FEE .0015 TIMES $2242.48                                                                                  Interchange charges                               -$3.36
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                               -$4.62
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                               -$5.27
               AXP PREPAID BASE T1                                                                                                       Interchange charges                               -$0.91
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $2242.48                                                                        Service charges                                 -$3.36
          Other
               MC PROC INTEG FINAL AUTH        92 TRANS TOTALING    $3,958.77                                                                     Fees                                     -$9.90
               VI BASE II CR VCHER FEE US D/P 3 TRANSACTIONS AT .0155                                                                       Service charges                                -$0.05
               MASTERCARD KILOBYTE TRANS FEE 114 KILOBYTES AT .0035                                                                         Service charges                                -$0.40
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $2242.48                                                                            Service charges                                -$2.24
               VI BASE II CR VCHER FEE US CR 3 TRANSACTIONS AT .0195                                                                        Service charges                                -$0.06
               VI BASE II SYSTEM FILE FEE 1534 TRANSACTIONS AT .0018                                                                        Service charges                                -$2.76
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,258.54

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               US CROSS BORDER FEE     1 TRANS TOTALING    $25.38                                                                                 Fees                                     -$0.15
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               VI TRANSACTION INTEGRITY FEE 113 TRANSACTIONS AT .1                                                                                Fees                                    -$11.30
               TOTAL ACCOUNT FEES                                                                                                                                                         -$20.60

 TOTAL                                                                                                                                                                                 -$1,279.14

 Total Interchange Charges                                                                                                                                                          -$1,084.04

 Total Service Charges                                                                                                                                                                  -$74.64
 Total Fees                                                                                                                                                                           -$120.46

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,279.14


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-CORP DATA RATE I (US) CORP                                     $36.08       0%                 1              0%      0.0270           $0.100                -$1.07
   MC-KEY ENTERED PREPAID                                            $28.56       0%                 1              0%      0.0176           $0.200                -$0.70
   MC-CORP DATA RATE I (US) PUR                                      $51.66       1%                 1              0%      0.0270           $0.100                -$1.49
   MC-WORLDCARD MERIT III                                          $341.35        3%                 9              4%      0.0177           $0.100                -$6.94
   MC-DOMESTIC MERIT III                                           $399.57        4%                13              5%      0.0158           $0.100                -$7.61
   MC-FOREIGN STANDARD PLUS                                          $25.38       0%                 1              0%      0.0245            0.000                -$0.62
   MC-REG CONSM WFRAUD ADJ MC(DB)                                  $187.75        2%                 4              2%      0.0005           $0.220                -$0.97
   MC-REGULATED FRD ADJ COMM (DB)                                  $114.99        1%                 3              1%      0.0005           $0.220                -$0.72
   MC-REG INCENT FRF ADJ POS (DB)                                 $3,927.46      40%                89             37%      0.0005           $0.220               -$21.54



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                         Main Document    Page 98 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                         Page 6 of 7
 Customer Service                  Website -
                                                                                                        Statement Period                                       07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total              Charges
   MC-BUS LEVEL 5 DATA RATE I                                   $83.93     1%                2             1%    0.0300          $0.100              -$2.72
   MC-BUS LEVEL 4 DATA RATE I                                   $24.84     0%                1             0%    0.0295          $0.100              -$0.83
   MC-BUS LEVEL 3 DATA RATE I                                   $50.15     1%                1             0%    0.0285          $0.100              -$1.53
   MC-COM DATA RATE I FLT NFUEL                                 $90.02     1%                2             1%    0.0270          $0.100              -$2.63
   MC-KEY ENTERED (DB)                                        $158.97      2%                2             1%    0.0165          $0.150              -$2.92
   MC-DOMESTIC MERIT III (DB)                                $2,267.58    23%               58            24%    0.0105          $0.150             -$32.51
   MC-HIGH VAL MERIT III BASE                                   $91.73     1%                2             1%    0.0220          $0.100              -$2.22
   MC-ENHANCED KEY ENTERED                                      $55.46     1%                1             0%    0.0204          $0.100              -$1.23
   MC-ENHANCED MERIT III BASE                                 $836.26      9%               26            11%    0.0173          $0.100             -$17.07
   MC-WORLD ELITE MERIT III                                   $821.61      8%               21             9%    0.0220          $0.100             -$20.18
   MC-WORLD ELITE KEY-ENTERED                                 $153.66      2%                2             1%    0.0250          $0.100              -$4.04
   MC-BUS LEVEL 2 DATA RATE I                                   $31.73     0%                1             0%    0.0280          $0.100              -$0.99
   MASTERCARD TOTAL                                          $9,778.74                     241                                                                            -$130.53

 VISA
   VI-US REG NON CPS COMM (DB)                                 $130.25     0%                2             0%    0.0005          $0.220              -$0.51
   VI-BUSINESS CARD CP (DB)                                    $434.52     1%                8             1%    0.0170          $0.100              -$8.19
   VI-CRVCHR DEBIT CARD (DB)                                  -$300.00     0%                3             0%    0.0000           0.000                0.00
   VI-CPS SMALL TICKET (PP)                                     $82.58     0%                7             0%    0.0160          $0.050              -$1.67
   VI-EIRF NON CPS ALL OTHER (PP)                              $302.56     0%                7             0%    0.0180          $0.200              -$6.85
   VI-CPS/RETAIL ALL OTHER (PP)                              $4,246.52     6%               94             6%    0.0115          $0.150             -$62.94
   VI-SIGNATURE PREFERRED RETAIL                             $7,994.16    12%              168            11%    0.0210          $0.100            -$184.68
   VI-PURCHASING CARD - CP                                     $440.20     1%                5             0%    0.0250          $0.100             -$11.51
   VI-US BUS TR1 PRD 2                                         $377.85     1%                3             0%    0.0220          $0.100              -$8.61
   VI-CONS NON-PASS TRANS CREDIT                              -$400.00     1%                3             0%    0.0000           0.000                0.00
   VI-EIRF NON CPS ALL OTHER                                   $229.45     0%                5             0%    0.0230          $0.100              -$5.78
   VI-CPS/REWARDS 1                                          $5,249.63     8%              124             8%    0.0165          $0.100             -$99.02
   VI-CPS/SMALL TICKET                                         $177.64     0%               15             1%    0.0165          $0.040              -$3.53
   VI-US REGULATED COMM (DB)                                   $998.45     2%               19             1%    0.0005          $0.220              -$4.68
   VI-US REGULATED NON-CPS (DB)                              $3,207.03     5%               67             4%    0.0005          $0.220             -$16.34
   VI-US CPS/SMALL TCKT REG (DB)                               $710.39     1%               69             4%    0.0005          $0.220             -$15.54
   VI-US REGULATED (DB)                                     $29,510.20    45%              682            44%    0.0005          $0.220            -$164.80
   VI-NON QUAL CONSUMER CR                                     $804.47     1%               12             1%    0.0270          $0.100             -$22.92
   VI-NON QUAL BUS CR                                           $48.67     0%                1             0%    0.0295          $0.200              -$1.64
   VI-US BUS TR4 PRD 2                                         $258.29     0%                4             0%    0.0250          $0.100              -$6.86
   VI- US HNW CONSUMER RTL                                     $573.96     1%               11             1%    0.0210          $0.100             -$13.15
   VI-CPS/RETAIL ALL OTHER (DB)                              $6,586.02    10%              147            10%    0.0080          $0.150             -$74.74
   VI-EIRF NON CPS ALL OTHER (DB)                              $593.04     1%               15             1%    0.0175          $0.200             -$13.38
   VI-CPS SMALL TICKET (DB)                                    $109.33     0%               10             1%    0.0155          $0.040              -$2.09
   VI-US BUS TR3 PRD 2                                         $414.60     1%               10             1%    0.0240          $0.100             -$10.95
   VI-US BUS TR2 PRD 2                                         $133.41     0%                3             0%    0.0230          $0.100              -$3.37
   VI-SIGNATURE PREFERRED CRP STD                              $350.54     1%                8             1%    0.0295          $0.100             -$11.14
   VI-CPS/RETAIL ALL OTHER                                   $1,188.95     2%               32             2%    0.0151          $0.100             -$21.15
   VISA TOTAL                                               $64,452.71                   1,534                                                                            -$776.04

 DISCOVER
   DSCVR PSL RTL RW                                            $753.41    93%               12            92%    0.0171          $0.100             -$14.08
   DSCVR KEY ENTRY RW                                           $59.20     7%                1             8%    0.0200          $0.100              -$1.28
   DISCOVER TOTAL                                              $812.61                      13                                                                             -$15.36

 AMEX ACQ
   AXP RESTAURANT BASE T1                                     $225.16     10%               11            22%    0.0185          $0.100              -$5.27
   AXP RESTAURANT BASE T2                                    $1,724.75    77%               30            60%    0.0250          $0.100             -$46.12
   AXP RESTAURANT BASE T3                                     $158.47      7%                1             2%    0.0285          $0.100              -$4.62
   AXP PREPAID BASE T1                                          $52.56     2%                2             4%    0.0135          $0.100              -$0.91




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                         Main Document    Page 99 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                              Page 7 of 7
 Customer Service                  Website -
                                                                                                             Statement Period                                               07/01/20 - 07/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   AXP RESTAURANT BASE T0                                       $81.54      4%                  6              12%      0.0160            $0.040                   -$1.54
   AMEX ACQ TOTAL                                            $2,242.48                         50                                                                                             -$58.46

     TOTAL                                                  $77,286.54                     1,838                                                                                             -$980.39


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 JUNE                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $92,536.90

                               2020 YTD Gross Reportable Sales                                                                                                                       $470,980.16




1500 Medical Center Ste 403, Murfreesboro, TN 37129
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 100 of 290
            Case 9:20-bk-11208-MB                          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                           Desc
                                                          Main Document    Page 101 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                               Page 1 of 6            THIS IS NOT A BILL
 TONY GRIMES                                                                            Statement Period       08/01/20 - 08/31/20
 560 E BETTERAVIA RD STE B                                                              Merchant Number        708200495883
 SANTA MARIA CA 93454-8810
                                                                                        Customer Service       Website -
                                                                                                               Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       1            Total Amount Submitted                                             $93,676.33
 Page       3            Chargebacks/Reversals                                                          0.00
 Page       3            Adjustments                                                                    0.00
 Page       3            Fees                                                                -$1,490.30
 Total Amount Processed                                                                  $92,186.03

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
As communicated with your July statement, effective September 2020, your account will be assessed a Jeanie Network Annual Fee in
the amount of $12.00 per active Merchant location. An active Merchant location is defined as any active unique physical address or
domain name which includes one or more terminals that have processed one or more Jeanie transactions on any day during July of the
annual period to which the fee applies. Continuing your Merchant account with us or use of your Merchant account after the effective
date will constitute your acceptance to these terms.
In order to help you process safely and securely, we are working with the PCI council to help you maintain PCI compliance, as required
by the card associations, Failure to maintain the PCI compliance will result in a monthly non-compliance fee up to $29.95. To become
PCI compliant, please visit www.pciapply.com/i3v or call XXX-XX-XXXX
All merchants are required by the IRS to maintain a valid tax filing name (TFN) and tax identification number (TIN) on file. Failure to
maintain your TIN information will result in a TIN invalid fee up to $29.95. If you have updated or changed you RIN/TFN, please contact
our customer service department at 800-204-6431
If you have any questions, please contact our customer service department at 800-204-6431


SUMMARY BY DAY
   Date                            Submitted                 Chargebacks/                                                                     Amount
Submitted                           Amount                    Reversals              Adjustments                 Fees                       Processed
08/01/20                                      $7,925.45                     0.00                      0.00                0.00               $7,925.45
08/02/20                                      $3,147.94                     0.00                      0.00                0.00               $3,147.94
08/03/20                                      $2,191.95                     0.00                      0.00                0.00               $2,191.95
08/04/20                                      $3,063.70                     0.00                      0.00                0.00               $3,063.70
08/05/20                                      $2,049.36                     0.00                      0.00                0.00               $2,049.36
08/06/20                                      $2,175.93                     0.00                      0.00                0.00               $2,175.93
08/07/20                                      $4,356.59                     0.00                      0.00                0.00               $4,356.59
08/09/20                                      $6,436.73                     0.00                      0.00                0.00               $6,436.73
08/10/20                                      $2,262.56                     0.00                      0.00                0.00               $2,262.56
08/11/20                                      $2,192.54                     0.00                      0.00                0.00               $2,192.54



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                               Main Document    Page 102 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                 08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 08/12/20                                        $2,343.29                             0.00                                0.00                         0.00                  $2,343.29
 08/14/20                                        $2,666.78                             0.00                                0.00                         0.00                  $2,666.78
 08/15/20                                        $8,325.31                             0.00                                0.00                         0.00                  $8,325.31
 08/17/20                                        $5,752.25                             0.00                                0.00                         0.00                  $5,752.25
 08/19/20                                        $4,733.06                             0.00                                0.00                         0.00                  $4,733.06
 08/21/20                                        $7,208.63                             0.00                                0.00                         0.00                  $7,208.63
 08/23/20                                        $7,121.45                             0.00                                0.00                         0.00                  $7,121.45
 08/24/20                                        $1,926.30                             0.00                                0.00                         0.00                  $1,926.30
 08/25/20                                        $1,825.16                             0.00                                0.00                         0.00                  $1,825.16
 08/26/20                                        $2,502.71                             0.00                                0.00                         0.00                  $2,502.71
 08/27/20                                        $2,704.33                             0.00                                0.00                         0.00                  $2,704.33
 08/29/20                                        $3,423.09                             0.00                                0.00                         0.00                  $3,423.09
 08/30/20                                        $7,341.22                             0.00                                0.00                         0.00                  $7,341.22
 Month End Charge                                     0.00                             0.00                                0.00                   -$1,490.30                 -$1,490.30
 Total                                          $93,676.33                             0.00                                0.00                   -$1,490.30                 $92,186.03




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $45.38             267                      $12,260.65           1                          -$100.00         268                  $12,160.65
 VISA                                      $44.65            1,749                     $78,487.50           2                          -$300.00        1,751                 $78,187.50
 Discover                                  $42.45              17                        $721.69            0                              0.00         17                     $721.69
 AMEX ACQ                                  $43.44              60                       $2,606.49           0                              0.00         60                    $2,606.49
 Total                                                       2,093                     $94,076.33           3                          -$400.00        2,096                 $93,676.33




 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 287502010004              08/01/20                     $50.91            90                   $4,582.01             0                         0.00       90                  $4,582.01
 287502012343              08/01/20                     $49.17            68                   $3,343.44             0                         0.00       68                  $3,343.44
 287502022339              08/02/20                     $51.61            61                   $3,147.94             0                         0.00       61                  $3,147.94
 287502032330              08/03/20                     $42.98            51                   $2,191.95             0                         0.00       51                  $2,191.95
 287502042354              08/04/20                     $40.31            76                   $3,063.70             0                         0.00       76                  $3,063.70
 287502052354              08/05/20                     $43.60            47                   $2,049.36             0                         0.00       47                  $2,049.36
 287502062345              08/06/20                     $43.52            50                   $2,175.93             0                         0.00       50                  $2,175.93
 287502072349              08/07/20                     $43.13           101                   $4,356.59             0                         0.00      101                  $4,356.59
 287502090010              08/09/20                     $45.73            68                   $3,109.95             0                         0.00       68                  $3,109.95
 287502092346              08/09/20                     $51.98            64                   $3,326.78             0                         0.00       64                  $3,326.78
 287502102338              08/10/20                     $33.77            66                   $2,362.56             1                     -$100.00       67                  $2,262.56
 287502112339              08/11/20                     $40.60            54                   $2,192.54             0                         0.00       54                  $2,192.54
 287502122351              08/12/20                     $40.40            58                   $2,343.29             0                         0.00       58                  $2,343.29
 287502140044              08/14/20                     $40.41            66                   $2,666.78             0                         0.00       66                  $2,666.78
 287502152354              08/15/20                     $44.15            95                   $4,194.19             0                         0.00       95                  $4,194.19
 287502152355              08/15/20                     $51.64            80                   $4,131.12             0                         0.00       80                  $4,131.12
 287502170007              08/17/20                     $45.18            72                   $3,252.99             0                         0.00       72                  $3,252.99
 287502172337              08/17/20                     $44.63            56                   $2,499.26             0                         0.00       56                  $2,499.26
 287502190000              08/19/20                     $45.18            50                   $2,258.84             0                         0.00       50                  $2,258.84
 287502192345              08/19/20                     $40.56            61                   $2,474.22             0                         0.00       61                  $2,474.22
 287502210023              08/21/20                     $41.35            74                   $3,059.77             0                         0.00       74                  $3,059.77
 287502212352              08/21/20                     $47.69            87                   $4,148.86             0                         0.00       87                  $4,148.86




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                             Main Document    Page 103 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 287502230003              08/23/20                     $54.13          82                      $4,438.50           0                             0.00            82                    $4,438.50
 287502232346              08/23/20                     $41.92          64                      $2,682.95           0                             0.00            64                    $2,682.95
 287502242345              08/24/20                     $40.99          47                      $1,926.30           0                             0.00            47                    $1,926.30
 287502252341              08/25/20                     $43.46          42                      $1,825.16           0                             0.00            42                    $1,825.16
 287502262334              08/26/20                     $37.92          66                      $2,502.71           0                             0.00            66                    $2,502.71
 287502272328              08/27/20                     $44.33          61                      $2,704.33           0                             0.00            61                    $2,704.33
 287502290032              08/29/20                     $40.75          82                      $3,723.09           2                         -$300.00            84                    $3,423.09
 287502302337              08/30/20                     $47.57          83                      $3,948.46           0                             0.00            83                    $3,948.46
 287502302338              08/30/20                     $47.79          71                      $3,392.76           0                             0.00            71                    $3,392.76
 Total                                                                2,093                    $94,076.33           3                         -$400.00           2,096                 $93,676.33




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00



 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount

                                                                             No Adjustments for this Statement Period

 Total                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

           MASTERCARD
                 MC PIF FINAL AUTH MIN      33 TRANSACTIONS AT .040000                                                                             Fees                                    -$1.32
                 MC PIF DETAIL REPORT     147 TRANSACTIONS AT .015000                                                                              Fees                                    -$2.21
                 MC-WORLDCARD MERIT III                                                                                                    Interchange charges                            -$10.96
                 MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                             -$2.15
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $12260.65                                                                           Interchange charges                            -$15.94
                 MC-WORLDCARD KEY-ENTERED                                                                                                  Interchange charges                             -$2.29
                 MC-DOMESTIC MERIT III                                                                                                     Interchange charges                            -$18.36
                 MC-KEY ENTERED PREPAID                                                                                                    Interchange charges                             -$1.99
                 MC-COM DATA RATE I FLT NFUEL                                                                                              Interchange charges                             -$7.88
                 MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                             -$0.97
                 MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                            -$17.62
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$36.81
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                             -$0.26
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$24.44
                 MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                             -$7.37
                 MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                            -$27.75
                 MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                             -$2.15
                 MC-CORP DATA RATE I (US) PUR                                                                                              Interchange charges                             -$1.45
                 MC-KEY ENTERED (DB)                                                                                                       Interchange charges                             -$1.77
                 MC-WORLD ELITE KEY-ENTERED                                                                                                Interchange charges                             -$4.20




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                             Main Document    Page 104 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC-KEY ENTERED                                                                                                            Interchange charges                               -$0.87
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $7548.38                                                                  Service charges                                 -$2.26
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $12260.65                                                                       Service charges                                 -$1.23
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $4712.27                                                                    Service charges                                 -$1.41
               MASTERCARD ACCESS FEE 267 TRANSACTIONS AT .003                                                                              Service charges                                 -$0.80
               MC NETWORK ACCESS AUTH FEE 279 TRANSACTIONS AT .0195                                                                              Fees                                      -$5.44
               MASTERCARD ECR AUTH FEE 283 TRANSACTIONS AT .03                                                                                   Fees                                      -$8.49
          VISA
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                             -$140.22
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                              -$34.24
               VISA ASSESSMENT FEE CR .0014 TIMES $21259.41                                                                              Interchange charges                              -$29.76
               VI-EIRF NON CPS ALL OTHER (PP)                                                                                            Interchange charges                                -$7.52
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$5.10
               VI-US REG NON CPS COMM (DB)                                                                                               Interchange charges                                -$0.47
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$2.60
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$15.33
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                             -$105.10
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                              -$27.36
               VI-BUSINESS CARD CP (DB)                                                                                                  Interchange charges                                -$8.89
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$16.65
               VI-NON QUAL BUS CR                                                                                                        Interchange charges                                -$3.13
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$2.33
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                              -$11.83
               VISA ASSESSMENT FEE DB .0013 TIMES $57228.09                                                                              Interchange charges                              -$74.40
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                              -$19.90
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$207.49
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$175.82
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$49.62
               VI-EIRF NON CPS ALL OTHER (DB)                                                                                            Interchange charges                                -$9.05
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$2.77
               VI-PURCHASING CARD - CP                                                                                                   Interchange charges                              -$23.96
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$0.95
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$16.02
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                                -$5.98
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$47.05
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $21259.41                                                                         Service charges                                  -$6.38
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $57228.09                                                                   Service charges                                -$17.17
               VI NTWK ACQ PROC FEE US DB/PP 1343 TRANSACTIONS AT .0155                                                                          Fees                                     -$20.82
               VISA ECR AUTH FEE 1820 TRANSACTIONS AT .03                                                                                        Fees                                     -$54.60
               VI NTWK ACQ PROC FEE US CR 453 TRANSACTIONS AT .0195                                                                              Fees                                       -$8.83
               VISA MISUSE OF AUTH FEE 9 TRANSACTIONS AT .09                                                                                     Fees                                       -$0.81
          DISCOVER
               DSCVR PSL RTL RW                                                                                                          Interchange charges                              -$10.98
               DSCVR KEY ENTRY RW                                                                                                        Interchange charges                               -$1.42
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$2.40
               DISCOVER ASSESSMENT FEE .0013 TIMES $721.69                                                                               Interchange charges                               -$0.94
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $721.69                                                                       Service charges                                 -$0.22
               DISCOVER DATA USAGE FEE 17 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.33
               NETWORK AUTHORIZATION FEE 18 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.05
               DISCOVER ECR AUTH FEE 18 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.54
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 60 TRANSACTIONS AT .03                                                                                           Fees                                     -$1.80
          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $2606.49                                                                                  Interchange charges                               -$3.91
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$0.76
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$56.11
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                              -$10.70
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $2606.49                                                                        Service charges                                 -$3.91




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                             Main Document    Page 105 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

          Other
               MC PROC INTEG FINAL AUTH        114 TRANS TOTALING    $4,671.77                                                                   Fees                                     -$11.68
               MC NTWRK ACCESS SETTLEMENT FEE 1 TRANSACTIONS AT .0195                                                                    Interchange charges                               -$0.02
               MASTERCARD KILOBYTE TRANS FEE 125 KILOBYTES AT .0035                                                                        Service charges                                 -$0.44
               VI BASE II SYSTEM FILE FEE 1751 TRANSACTIONS AT .0018                                                                       Service charges                                 -$3.15
               VI BASE II CR VCHER FEE US CR 2 TRANSACTIONS AT .0195                                                                       Service charges                                 -$0.04
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $2606.49                                                                           Service charges                                 -$2.61
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,472.55

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               VI TRANSACTION INTEGRITY FEE 86 TRANSACTIONS AT .1                                                                                 Fees                                     -$8.60
               TOTAL ACCOUNT FEES                                                                                                                                                         -$17.75

 TOTAL                                                                                                                                                                                 -$1,490.30

 Total Interchange Charges                                                                                                                                                          -$1,268.96

 Total Service Charges                                                                                                                                                                  -$87.00

 Total Fees                                                                                                                                                                           -$134.34

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,490.30


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-DOMESTIC MERIT III                                          $1,041.51       8%                19              7%      0.0158           $0.100               -$18.36
   MC-KEY ENTERED PREPAID                                            $90.50       1%                 2              1%      0.0176           $0.200                -$1.99
   MC-WORLDCARD KEY-ENTERED                                         $107.00       1%                 1              0%      0.0205           $0.100                -$2.29
   MC-WORLDCARD MERIT III                                           $557.26       5%                11              4%      0.0177           $0.100               -$10.96
   MC-CONSUMER CREDIT REFUND 3                                     -$100.00       1%                 1              0%      0.0000            0.000                  0.00
   MC-CORP DATA RATE I (US) PUR                                      $50.00       0%                 1              0%      0.0270           $0.100                -$1.45
   MC-BUS LEVEL 2 DATA RATE I                                        $73.08       1%                 1              0%      0.0280           $0.100                -$2.15
   MC-WORLD ELITE KEY-ENTERED                                       $155.90       1%                 3              1%      0.0250           $0.100                -$4.20
   MC-WORLD ELITE MERIT III                                       $1,138.59       9%                27             10%      0.0220           $0.100               -$27.75
   MC-ENHANCED MERIT III BASE                                       $891.51       7%                22              8%      0.0173           $0.100               -$17.62
   MC-HIGH VAL MERIT III BASE                                       $307.65       2%                 6              2%      0.0220           $0.100                -$7.37
   MC-DOMESTIC MERIT III (DB)                                     $2,662.90      22%                59             22%      0.0105           $0.150               -$36.81
   MC-KEY ENTERED (DB)                                               $79.77       1%                 3              1%      0.0165           $0.150                -$1.77
   MC-COM DATA RATE I FLT NFUEL                                     $284.32       2%                 2              1%      0.0270           $0.100                -$7.88
   MC-BUS LEVEL 3 DATA RATE I                                        $64.74       1%                 3              1%      0.0285           $0.100                -$2.15
   MC-REG INCENT FRF ADJ POS (DB)                                 $4,447.86      36%               101             38%      0.0005           $0.220               -$24.44
   MC-REGULATED FRD ADJ COMM (DB)                                    $83.18       1%                 1              0%      0.0005           $0.220                -$0.26
   MC-REG CONSM WFRAUD ADJ MC(DB)                                   $184.17       1%                 4              1%      0.0005           $0.220                -$0.97
   MC-KEY ENTERED                                                    $40.71       0%                 1              0%      0.0189           $0.100                -$0.87
   MASTERCARD TOTAL                                              $12,160.65                        268                                                                                   -$169.29

 VISA
   VI-CPS/RETAIL ALL OTHER                                          $915.46       1%                22               1%     0.0151           $0.100               -$16.02
   VI-CPS/SMALL TICKET                                              $116.99       0%                10               1%     0.0165           $0.040                -$2.33
   VI-CPS/REWARDS 1                                               $7,595.25      10%               149               9%     0.0165           $0.100              -$140.22
   VI-CONS NON-PASS TRANS CREDIT                                   -$300.00       0%                 2               0%     0.0000            0.000                  0.00




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                        Main Document    Page 106 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               08/01/20 - 08/31/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   VI-US BUS TR1 PRD 2                                        $253.68      0%                  4                0%      0.0220            $0.100                  -$5.98
   VI-PURCHASING CARD - CP                                    $906.38      1%                 13                1%      0.0250            $0.100                 -$23.96
   VI-SIGNATURE PREFERRED RETAIL                             $7,543.77    10%                174               10%      0.0210            $0.100                -$175.82
   VI-US BUS TR2 PRD 2                                        $104.22      0%                  2                0%      0.0230            $0.100                  -$2.60
   VI-US BUS TR3 PRD 2                                        $770.76      1%                 14                1%      0.0240            $0.100                 -$19.90
   VI-CPS SMALL TICKET (DB)                                   $145.36      0%                 13                1%      0.0155            $0.040                  -$2.77
   VI-EIRF NON CPS ALL OTHER (DB)                             $391.48      0%                 11                1%      0.0175            $0.200                  -$9.05
   VI-CPS/RETAIL ALL OTHER (DB)                              $9,444.33    12%                197               11%      0.0080            $0.150                -$105.10
   VI- US HNW CONSUMER RTL                                    $730.84      1%                 13                1%      0.0210            $0.100                 -$16.65
   VI-US BUS TR4 PRD 2                                       $1,046.58     1%                 12                1%      0.0250            $0.100                 -$27.36
   VI-NON QUAL BUS CR                                           $92.53     0%                  2                0%      0.0295            $0.200                  -$3.13
   VI-NON QUAL CONSUMER CR                                   $1,182.95     2%                 23                1%      0.0270            $0.100                 -$34.24
   VI-US REGULATED (DB)                                     $38,776.88    49%                855               49%      0.0005            $0.220                -$207.49
   VI-US CPS/SMALL TCKT REG (DB)                              $741.56      1%                 68                4%      0.0005            $0.220                 -$15.33
   VI-US REGULATED NON-CPS (DB)                              $2,092.58     3%                 49                3%      0.0005            $0.220                 -$11.83
   VI-US REGULATED COMM (DB)                                 $1,407.52     2%                 20                1%      0.0005            $0.220                  -$5.10
   VI-US REG NON CPS COMM (DB)                                  $60.66     0%                  2                0%      0.0005            $0.220                  -$0.47
   VI-BUSINESS CARD CP (DB)                                   $482.03      1%                  7                0%      0.0170            $0.100                  -$8.89
   VI-CPS SMALL TICKET (PP)                                     $46.76     0%                  4                0%      0.0160            $0.050                  -$0.95
   VI-EIRF NON CPS ALL OTHER (PP)                             $328.83      0%                  8                0%      0.0180            $0.200                  -$7.52
   VI-CPS/RETAIL ALL OTHER (PP)                              $3,310.10     4%                 77                4%      0.0115            $0.150                 -$49.62
   VISA TOTAL                                               $78,187.50                     1,751                                                                                             -$892.33

 DISCOVER
   DSCVR PSL RTL RW                                            $560.15    78%                  14              82%      0.0171            $0.100                 -$10.98
   DSCVR KEY ENTRY RW                                           $65.80     9%                   1               6%      0.0200            $0.100                  -$1.42
   DSCVR COMML ELECT OTHER                                      $95.74    13%                   2              12%      0.0230            $0.100                  -$2.40
   DISCOVER TOTAL                                              $721.69                         17                                                                                             -$14.80

 AMEX ACQ
   AXP RESTAURANT BASE T1                                     $470.40     18%                  20              33%      0.0185            $0.100                 -$10.70
   AXP RESTAURANT BASE T2                                    $2,096.17    80%                  37              62%      0.0250            $0.100                 -$56.11
   AXP RESTAURANT BASE T0                                       $39.92     2%                   3               5%      0.0160            $0.040                  -$0.76
   AMEX ACQ TOTAL                                            $2,606.49                         60                                                                                             -$67.57

     TOTAL                                                  $93,676.33                     2,096                                                                                         -$1,143.99


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 JULY                          GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $77,986.54

                               2020 YTD Gross Reportable Sales                                                                                                                       $548,966.70




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                          Desc
                                                      Main Document    Page 107 of 290

1500 Medical Center Ste 403, Murfreesboro, TN 37129




 YOUR CARD PROCESSING STATEMENT

 FIGUEROA MOUNTAIN BREWIN                                                            Page 1 of 6          THIS IS NOT A BILL
 TONY GRIMES                                                                         Statement Period     09/01/20 - 09/30/20
 560 E BETTERAVIA RD STE B                                                           Merchant Number      708200495883
 SANTA MARIA CA 93454-8810
                                                                                     Customer Service     Website -
                                                                                                          Phone - 1-800-204-6431




 S UMMARY                An overview of account activity for the statement period.

 Page       2            Total Amount Submitted                                          $88,060.94
 Page       3            Chargebacks/Reversals                                                     0.00
 Page       3            Adjustments                                                               0.00
 Page       3            Fees                                                             -$1,428.27
 Total Amount Processed                                                              $86,632.67

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT
Effective October 16, 2020, the Visa Business-to-Business (B2B) Virtual Payments product will be expanded to include prepaid and
deferred debit products. Visa will define a new global interchange fee program including fee edits and fee descriptors. The following
service fees will be assessed to the B2B Virtual Payments: Domestic Service Fee of 0.60%, International Service Fee of 1.55%, and
Intraregional Service Fee of 1.00%. The Acquirer Processing Fee, International, Acquirer Fee, and International Service Assessment
Fees will not be assessed to the B2B Virtual Payments.
Effective October 16, 2020, Discover will revise the U.S. Consumer E-Commerce Acquirer Interchange Program (AIP) requirement for
the validation for the Transaction Amount Tolerance.
Effective October 1, 2020, Mastercard is revising the following chargeback reason codes and liability for Automate Fuel Dispenser
transactions:
Reason Code 4837 - No Cardholder Authorization, Issuers can no longer initiate an Automated Fuel Dispenser (AFD) chargeback when
the card is reported as lost, stolen, or never received, and the transaction took place at an EMV contactless and/or contact chip-enabled
AFD terminal and identified with a CAT 2.
Reason Code 4871 - Chip Liability Shift, Issuers can initiate a chargeback on an AFD transaction when the cardholders EMV chip card,
contactless-enabled card, or mobile payment device supports PIN, and the terminal does not have PIN capability.
Reason Code 4808 - Authorization Related Chargeback, Chargeback protection will be extended to included transactions identified with
a CAT 1, which currently includes U.S. AFD merchants with transaction authorizations up to $150 for Mastercard Corporate Cards and
$100 for all other Mastercard Cards.
Effective October 16, 2020, STAR will modify their exception processing rules to be consistent with all STAR Networks. The reason
codes as follows: 2000 Authorization 3000 Processing Error 4000 Cardholder Dispute 5000 Cancellations and Returns 6000
Unauthorized/Fraud Dispute 6500 Counterfeit Chip Card Fraud
Merchant response timeframes will remain at 15 calendar days.
Effective November 2020, your account will be assessed a STAR Network Annual Fee in the amount of $16.00. This fee is assessed per
participating location or website that accepts STAR transactions and covers an annual period beginning June 1 of each year. This fee
will appear on your November month-end statement. Continuing your Merchant account with us or use of your Merchant account after
the effective date will constitute your acceptance to these terms.
If you have any questions, please call the customer service number listed on your merchant processing statement.



1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                 Desc
                                                               Main Document    Page 108 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                    Page 2 of 6
 Customer Service                  Website -
                                                                                                                   Statement Period                                 09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


 SUMMARY BY DAY
    Date                           Submitted                          Chargebacks/                                                                                             Amount
 Submitted                          Amount                             Reversals                       Adjustments                         Fees                              Processed
 09/01/20                                        $4,957.14                             0.00                              0.00                           0.00                  $4,957.14
 09/02/20                                        $2,402.96                             0.00                              0.00                           0.00                  $2,402.96
 09/03/20                                        $3,254.80                             0.00                         $1,490.30                           0.00                  $4,745.10
 09/05/20                                        $8,556.38                             0.00                              0.00                           0.00                  $8,556.38
 09/06/20                                        $2,986.61                             0.00                              0.00                           0.00                  $2,986.61
 09/08/20                                        $5,398.48                             0.00                        -$1,490.30                           0.00                  $3,908.18
 09/09/20                                        $2,579.94                             0.00                              0.00                           0.00                  $2,579.94
 09/10/20                                        $2,029.58                             0.00                              0.00                           0.00                  $2,029.58
 09/12/20                                        $3,436.43                             0.00                              0.00                           0.00                  $3,436.43
 09/13/20                                        $4,038.39                             0.00                              0.00                           0.00                  $4,038.39
 09/15/20                                        $7,140.34                             0.00                              0.00                           0.00                  $7,140.34
 09/18/20                                        $6,594.86                             0.00                              0.00                           0.00                  $6,594.86
 09/19/20                                        $7,782.38                             0.00                              0.00                           0.00                  $7,782.38
 09/20/20                                        $3,065.98                             0.00                              0.00                           0.00                  $3,065.98
 09/22/20                                        $2,478.79                             0.00                              0.00                           0.00                  $2,478.79
 09/23/20                                        $4,560.04                             0.00                              0.00                           0.00                  $4,560.04
 09/25/20                                        $3,243.73                             0.00                              0.00                           0.00                  $3,243.73
 09/26/20                                        $4,165.06                             0.00                              0.00                           0.00                  $4,165.06
 09/27/20                                        $4,678.83                             0.00                              0.00                           0.00                  $4,678.83
 09/28/20                                        $2,567.68                             0.00                              0.00                           0.00                  $2,567.68
 09/30/20                                        $2,142.54                             0.00                              0.00                           0.00                  $2,142.54
 Month End Charge                                     0.00                             0.00                              0.00                     -$1,428.27                 -$1,428.27
 Total                                          $88,060.94                             0.00                                0.00                   -$1,428.27                 $86,632.67




 SUMMARY BY CARD TYPE
                                                        Total Gross Sales You Submitted                                  Refunds                       Total Amount You Submitted
                                      Average
          Card Type                                         Items                Amount                    Items                  Amount               Items             Amount
                                       Ticket
 Mastercard                                $44.86             240                      $10,766.02           0                              0.00         240                  $10,766.02
 VISA                                      $44.62            1,662                     $74,443.52           2                          -$200.00        1,664                 $74,243.52
 Discover                                  $44.30              17                        $753.11            0                              0.00         17                     $753.11
 AMEX ACQ                                  $49.96              46                       $2,298.29           0                              0.00         46                    $2,298.29
 Total                                                       1,965                     $88,260.94           2                          -$200.00        1,967                 $88,060.94




 S UMMARYB Y B ATCH
                                                                     Total Gross Sales You Submitted                         Refunds                    Total Amount You Submitted
                                                  Average
         Batch          Submit Date                                     Items                   Amount             Items                   Amount       Items                   Amount
                                                   Ticket
 287502010018              09/01/20                     $43.84            60                   $2,630.14             0                        0.00        60                  $2,630.14
 287502012350              09/01/20                     $47.49            49                   $2,327.00             0                        0.00        49                  $2,327.00
 287502022327              09/02/20                     $40.73            59                   $2,402.96             0                        0.00        59                  $2,402.96
 287502032342              09/03/20                     $44.59            73                   $3,254.80             0                        0.00        73                  $3,254.80
 287502050025              09/05/20                     $46.51           109                   $5,069.26             0                        0.00       109                  $5,069.26
 287502052352              09/05/20                     $43.59            80                   $3,487.12             0                        0.00        80                  $3,487.12
 287502062344              09/06/20                     $43.92            68                   $2,986.61             0                        0.00        68                  $2,986.61
 287502080017              09/08/20                     $48.08            83                   $3,990.44             0                        0.00        83                  $3,990.44
 287502082317              09/08/20                     $41.41            34                   $1,408.04             0                        0.00        34                  $1,408.04
 287502092346              09/09/20                     $45.26            57                   $2,579.94             0                        0.00        57                  $2,579.94
 287502102325              09/10/20                     $39.80            51                   $2,029.58             0                        0.00        51                  $2,029.58
 287502120011              09/12/20                     $40.43            85                   $3,436.43             0                        0.00        85                  $3,436.43
 287502130002              09/13/20                     $53.14            76                   $4,038.39             0                        0.00        76                  $4,038.39
 287502152358              09/15/20                     $45.25            46                   $2,081.47             0                        0.00        46                  $2,081.47




1500 Medical Center Ste 403, Murfreesboro, TN 37129
             Case 9:20-bk-11208-MB                            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                            Desc
                                                             Main Document    Page 109 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 3 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431



 S UMMARYB Y B ATCH
                                                                  Total Gross Sales You Submitted                           Refunds                          Total Amount You Submitted
                                                Average
         Batch          Submit Date                                   Items                       Amount          Items                       Amount             Items                    Amount
                                                 Ticket
 287502152359              09/15/20                     $49.60         102                      $5,058.87           0                             0.00            102                   $5,058.87
 287502180012              09/18/20                     $47.79         137                      $6,694.86           1                         -$100.00            138                   $6,594.86
 287502190031              09/19/20                     $52.56          86                      $4,520.44           0                             0.00             86                   $4,520.44
 287502192349              09/19/20                     $42.36          77                      $3,261.94           0                             0.00             77                   $3,261.94
 287502202317              09/20/20                     $44.43          69                      $3,065.98           0                             0.00             69                   $3,065.98
 287502220000              09/22/20                     $40.64          60                      $2,578.79           1                         -$100.00             61                   $2,478.79
 287502230008              09/23/20                     $38.34          64                      $2,453.72           0                             0.00             64                   $2,453.72
 287502232359              09/23/20                     $42.99          49                      $2,106.32           0                             0.00             49                   $2,106.32
 287502250022              09/25/20                     $44.43          73                      $3,243.73           0                             0.00             73                   $3,243.73
 287502260034              09/26/20                     $41.24         101                      $4,165.06           0                             0.00            101                   $4,165.06
 287502270007              09/27/20                     $43.36          73                      $3,165.00           0                             0.00             73                   $3,165.00
 287502272035              09/27/20                     $43.25          35                      $1,513.83           0                             0.00             35                   $1,513.83
 287502282337              09/28/20                     $45.05          57                      $2,567.68           0                             0.00             57                   $2,567.68
 287502300000              09/30/20                     $41.20          52                      $2,142.54           0                             0.00             52                   $2,142.54
 Total                                                                1,965                    $88,260.94           2                         -$200.00           1,967                 $88,060.94




 CHARGEBACKS/REVERSALS                                  Transactions that are challenged or disputed by a cardholder or card-issuing bank.

                                                                                                                                                 Card Number
 Date                 Reference No.               Description                                                                                   (Last 4 Digits)                          Amount

                                                                     No Chargebacks/Reversals for this Statement Period

 Total                                                                                                                                                                                       0.00



 ADJUSTMENTS                    The amounts credited to, or deducted from, your account to resolve processing and billing discrepancies.


 Date                    Description                                                                                                                                                     Amount
 09/03/20                ACH REJECTED AT BANK 09/03/20                                                                                                                                  $1,490.30
 09/08/20                RESUBMITTED ACH                                                                                                                                               -$1,490.30
 TOTAL                                                                                                                                                                                       0.00



                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

 TRANSACTION FEES                                                                                                                                 Type                                   Amount

            MASTERCARD
                 MC PIF FINAL AUTH MIN      20 TRANSACTIONS AT .040000                                                                             Fees                                    -$0.80
                 MC PIF DETAIL REPORT    152 TRANSACTIONS AT .015000                                                                               Fees                                    -$2.28
                 MC-DOMESTIC MERIT I (DB)                                                                                                  Interchange charges                             -$2.66
                 MASTERCARD ASSESSMENT FEE .0013 TIMES $10766.02                                                                           Interchange charges                            -$14.00
                 MC-HIGH VAL MERIT III BASE                                                                                                Interchange charges                             -$5.92
                 MC-WORLDCARD MERIT III                                                                                                    Interchange charges                             -$5.66
                 MC-WORLD ELITE MERIT I                                                                                                    Interchange charges                             -$1.88
                 MC-REG INCENT FRF ADJ POS (DB)                                                                                            Interchange charges                            -$19.08
                 MC-REG CONSM WFRAUD ADJ MC(DB)                                                                                            Interchange charges                             -$1.69
                 MC-DOMESTIC MERIT III (DB)                                                                                                Interchange charges                            -$39.27
                 MC-BUS LEVEL 2 DATA RATE I                                                                                                Interchange charges                             -$2.29
                 MC-ENHANCED KEY ENTERED                                                                                                   Interchange charges                             -$3.19
                 MC-ENHANCED MERIT III BASE                                                                                                Interchange charges                            -$19.15
                 MC-REGULATED FRD ADJ COMM (DB)                                                                                            Interchange charges                             -$0.48
                 MC-COM DATA RATE I FLT NFUEL                                                                                              Interchange charges                             -$1.18



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                             Main Document    Page 110 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 4 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.
               MC-KEY ENTERED PREPAID                                                                                                    Interchange charges                               -$3.17
               MC-DOMESTIC MERIT III                                                                                                     Interchange charges                              -$15.58
               MC-WORLD ELITE MERIT III                                                                                                  Interchange charges                              -$15.87
               MC-BUS LEVEL 3 DATA RATE I                                                                                                Interchange charges                               -$2.64
               MC-CORP DATA RATE I (US) BUS                                                                                              Interchange charges                               -$1.20
               MC-REG INCENTIVE POS (DB)                                                                                                 Interchange charges                               -$0.45
               MC-WORLD ELITE KEY-ENTERED                                                                                                Interchange charges                               -$1.14
               MC-KEY ENTERED (DB)                                                                                                       Interchange charges                               -$4.07
               MASTERCARD DEBIT SALES DISC .0003 DISC RATE TIMES $7272.72                                                                  Service charges                                 -$2.18
               MC LICENSE VOLUME FEE .0001 DISC RATE TIMES $10766.02                                                                       Service charges                                 -$1.08
               MASTERCARD ACCESS FEE 240 TRANSACTIONS AT .003                                                                              Service charges                                 -$0.72
               MASTERCARD SALES DISCOUNT .0003 DISC RATE TIMES $3493.3                                                                     Service charges                                 -$1.05
               MC NETWORK ACCESS AUTH FEE 245 TRANSACTIONS AT .0195                                                                              Fees                                      -$4.78
               MASTERCARD ECR AUTH FEE 247 TRANSACTIONS AT .03                                                                                   Fees                                      -$7.41
          VISA
               VISA ASSESSMENT FEE CR .0014 TIMES $21323.38                                                                              Interchange charges                              -$29.85
               VI-CPS/REWARDS 1                                                                                                          Interchange charges                             -$128.67
               VI-US REGULATED NON-CPS (DB)                                                                                              Interchange charges                              -$14.31
               VI-CORPORATE CARD-CARD PRESENT                                                                                            Interchange charges                                -$3.85
               VI-US CPS/SMALL TCKT REG (DB)                                                                                             Interchange charges                              -$14.87
               VI- US HNW CONSUMER RTL                                                                                                   Interchange charges                              -$11.79
               VI-NON QUAL BUS CR                                                                                                        Interchange charges                                -$9.90
               VI-CPS/RETAIL ALL OTHER (DB)                                                                                              Interchange charges                             -$103.94
               VISA ASSESSMENT FEE DB .0013 TIMES $53120.14                                                                              Interchange charges                              -$69.06
               VI-CPS/SMALL TICKET                                                                                                       Interchange charges                                -$4.96
               VI-NON QUAL BUS DB                                                                                                        Interchange charges                                -$1.53
               VI-BUSINESS CARD CP (DB)                                                                                                  Interchange charges                                -$1.25
               VI-US BUS TR4 PRD 2                                                                                                       Interchange charges                              -$10.66
               VI-US REG NON CPS COMM (DB)                                                                                               Interchange charges                                -$0.26
               VI-US BUS TR2 PRD 2                                                                                                       Interchange charges                                -$4.21
               VI-EIRF NON CPS ALL OTHER (PP)                                                                                            Interchange charges                                -$8.30
               VI-CPS/RETAIL ALL OTHER                                                                                                   Interchange charges                              -$23.15
               VI-US BUS TR3 PRD 2                                                                                                       Interchange charges                              -$15.56
               VI-SIGNATURE PREFERRED RETAIL                                                                                             Interchange charges                             -$214.00
               VI-CPS/RETAIL ALL OTHER (PP)                                                                                              Interchange charges                              -$49.20
               VI-CPS SMALL TICKET (DB)                                                                                                  Interchange charges                                -$4.18
               VI-CPS SMALL TICKET (PP)                                                                                                  Interchange charges                                -$0.90
               VI-US BUS TR1 PRD 2                                                                                                       Interchange charges                              -$10.63
               VI-NON QUAL CONSUMER CR                                                                                                   Interchange charges                              -$27.25
               VI-US REGULATED (DB)                                                                                                      Interchange charges                             -$182.40
               VI-EIRF NON CPS ALL OTHER (DB)                                                                                            Interchange charges                              -$23.24
               VI-US REGULATED COMM (DB)                                                                                                 Interchange charges                                -$4.55
               VISA SALES DISCOUNT .0003 DISC RATE TIMES $21323.38                                                                         Service charges                                  -$6.40
               VISA ACCESS FEE .0269 DISC RATE TIMES $0                                                                                    Service charges                                -$44.71
               VISA DEBIT SALES DISCOUNT .0003 DISC RATE TIMES $53120.14                                                                   Service charges                                -$15.94
               VISA MISUSE OF AUTH FEE 6 TRANSACTIONS AT .09                                                                                     Fees                                       -$0.54
               VI NTWK ACQ PROC FEE US CR 455 TRANSACTIONS AT .0195                                                                              Fees                                       -$8.87
               VI NTWK ACQ PROC FEE US DB/PP 1242 TRANSACTIONS AT .0155                                                                          Fees                                     -$19.25
               VISA ECR AUTH FEE 1710 TRANSACTIONS AT .03                                                                                        Fees                                     -$51.30
          DISCOVER
               DSCVR COMML ELECT OTHER                                                                                                   Interchange charges                               -$3.99
               DSCVR PSL RTL RW                                                                                                          Interchange charges                              -$11.51
               DISCOVER ASSESSMENT FEE .0013 TIMES $753.11                                                                               Interchange charges                               -$0.98
               DISCOVER SALES DISCOUNT .0003 DISC RATE TIMES $753.11                                                                       Service charges                                 -$0.23
               DISCOVER DATA USAGE FEE 17 TRANSACTIONS AT .0195                                                                            Service charges                                 -$0.33
               DISCOVER ECR AUTH FEE 17 TRANSACTIONS AT .03                                                                                      Fees                                      -$0.51
               NETWORK AUTHORIZATION FEE 17 TRANSACTIONS AT .0025                                                                                Fees                                      -$0.04
          AMERICAN EXPRESS
               AMEX ECR AUTH FEE 49 TRANSACTIONS AT .03                                                                                           Fees                                     -$1.47



1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                           Desc
                                                             Main Document    Page 111 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                                   Page 5 of 6
 Customer Service                  Website -
                                                                                                                  Statement Period                                            09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                  Amount charged to authorize, process and settle card transactions, along with transaction-based and/or fixed amounts charged for specific card processing
 FEES             services.

          AMEX ACQ
               AMEX ASSESSMENT FEE .0015 TIMES $2298.29                                                                                  Interchange charges                               -$3.45
               AXP RESTAURANT BASE T3                                                                                                    Interchange charges                               -$7.29
               AXP RESTAURANT BASE T2                                                                                                    Interchange charges                              -$42.94
               AXP RESTAURANT NONSWIPE T2                                                                                                Interchange charges                               -$2.43
               AXP RESTAURANT BASE T1                                                                                                    Interchange charges                               -$7.28
               AXP RESTAURANT BASE T0                                                                                                    Interchange charges                               -$0.68
               PROGRAM COST FEE - AX .0015 DISC RATE TIMES $2298.29                                                                        Service charges                                 -$3.45
          Other
               MC PROC INTEG FINAL AUTH        132 TRANS TOTALING    $5,303.62                                                                    Fees                                    -$13.26
               AMEX SALES DISCOUNT .001 DISC RATE TIMES $2298.29                                                                            Service charges                                -$2.30
               MASTERCARD KILOBYTE TRANS FEE 112 KILOBYTES AT .0035                                                                         Service charges                                -$0.39
               VI BASE II SYSTEM FILE FEE 1664 TRANSACTIONS AT .0018                                                                        Service charges                                -$3.00
               VI BASE II CR VCHER FEE US CR 2 TRANSACTIONS AT .0195                                                                        Service charges                                -$0.04
               TOTAL TRANSACTION FEES                                                                                                                                                  -$1,405.92

 ACCOUNT FEES                                                                                                                                    Type                                    Amount
               MC MONTHLY LOCATION FEE                                                                                                            Fees                                     -$1.25
               VISA NETWORK FEE CP 1B-04                                                                                                          Fees                                     -$2.90
               MONTHLY STATEMENT FEE                                                                                                              Fees                                     -$5.00
               VI TRANSACTION INTEGRITY FEE 132 TRANSACTIONS AT .1                                                                                Fees                                    -$13.20
               TOTAL ACCOUNT FEES                                                                                                                                                         -$22.35

 TOTAL                                                                                                                                                                                 -$1,428.27

 Total Interchange Charges                                                                                                                                                          -$1,213.59

 Total Service Charges                                                                                                                                                                  -$81.82

 Total Fees                                                                                                                                                                           -$132.86

 Total (Service Charges, Interchange Charges, and Fees)                                                                                                                             -$1,428.27


                                                          These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                              The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                         Interchange Cost                                                   Total
                                                                     Sales % Of         Number of       % of Total                   Cost Per                                        Interchange
 Product/Description                                                  Total Sales Transactions Transactions              Rate    Transaction           Sub Total                         Charges

 MASTERCARD
   MC-WORLD ELITE KEY-ENTERED                                        $41.78       0%                 1              0%      0.0250           $0.100                -$1.14
   MC-WORLD ELITE MERIT III                                        $644.18        6%                17              7%      0.0220           $0.100               -$15.87
   MC-CORP DATA RATE I (US) BUS                                      $41.33       0%                 1              0%      0.0265           $0.100                -$1.20
   MC-BUS LEVEL 2 DATA RATE I                                        $78.08       1%                 1              0%      0.0280           $0.100                -$2.29
   MC-WORLDCARD MERIT III                                          $286.00        3%                 6              3%      0.0177           $0.100                -$5.66
   MC-DOMESTIC MERIT III                                           $878.16        8%                17              7%      0.0158           $0.100               -$15.58
   MC-REG CONSM WFRAUD ADJ MC(DB)                                  $292.48        3%                 7              3%      0.0005           $0.220                -$1.69
   MC-REGULATED FRD ADJ COMM (DB)                                    $75.89       1%                 2              1%      0.0005           $0.220                -$0.48
   MC-REG INCENT FRF ADJ POS (DB)                                 $3,398.09      32%                79             33%      0.0005           $0.220               -$19.08
   MC-REG INCENTIVE POS (DB)                                         $66.28       1%                 2              1%      0.0005           $0.210                -$0.45
   MC-BUS LEVEL 3 DATA RATE I                                        $85.65       1%                 2              1%      0.0285           $0.100                -$2.64
   MC-COM DATA RATE I FLT NFUEL                                      $36.45       0%                 2              1%      0.0270           $0.100                -$1.18
   MC-KEY ENTERED (DB)                                             $210.05        2%                 4              2%      0.0165           $0.150                -$4.07
   MC-DOMESTIC MERIT I (DB)                                        $143.22        1%                 2              1%      0.0165           $0.150                -$2.66
   MC-DOMESTIC MERIT III (DB)                                     $2,940.46      27%                56             23%      0.0105           $0.150               -$39.27
   MC-HIGH VAL MERIT III BASE                                      $237.25        2%                 7              3%      0.0220           $0.100                -$5.92
   MC-ENHANCED KEY ENTERED                                         $146.51        1%                 2              1%      0.0204           $0.100                -$3.19
   MC-ENHANCED MERIT III BASE                                      $950.61        9%                27             11%      0.0173           $0.100               -$19.15
   MC-KEY ENTERED PREPAID                                          $146.25        1%                 3              1%      0.0176           $0.200                -$3.17




1500 Medical Center Ste 403, Murfreesboro, TN 37129
            Case 9:20-bk-11208-MB                        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                Desc
                                                        Main Document    Page 112 of 290
 YOUR CARD P ROCESSING S TATEMENT

 Merchant Number                   708200495883                                                              Page 6 of 6
 Customer Service                  Website -
                                                                                                             Statement Period                                               09/01/20 - 09/30/20
                                   Phone - 1-800-204-6431


                                                      These are the variable fees charged by Card Organizations for processing transactions.
 INTERCHANGE                                          The interchange charges in this section are also reflected in the Fee section of the statement.
                                                                                                                     Interchange Cost                                                        Total
                                                                 Sales % Of         Number of       % of Total                   Cost Per                                             Interchange
 Product/Description                                              Total Sales Transactions Transactions              Rate    Transaction           Sub Total                              Charges
   MC-WORLD ELITE MERIT I                                       $67.30      1%                  2               1%      0.0250            $0.100                   -$1.88
   MASTERCARD TOTAL                                         $10,766.02                       240                                                                                             -$146.57

 VISA
   VI-NON QUAL BUS DB                                           $48.50     0%                  1                0%      0.0295            $0.100                  -$1.53
   VI-BUSINESS CARD CP (DB)                                     $61.80     0%                  2                0%      0.0170            $0.100                  -$1.25
   VI-CPS SMALL TICKET (PP)                                     $43.95     0%                  4                0%      0.0160            $0.050                  -$0.90
   VI-EIRF NON CPS ALL OTHER (PP)                              $361.06     0%                  9                1%      0.0180            $0.200                  -$8.30
   VI-CPS/RETAIL ALL OTHER (PP)                              $3,338.85     4%                 72                4%      0.0115            $0.150                 -$49.20
   VI-US REG NON CPS COMM (DB)                                  $74.43     0%                  1                0%      0.0005            $0.220                  -$0.26
   VI-US REGULATED COMM (DB)                                 $1,170.49     2%                 18                1%      0.0005            $0.220                  -$4.55
   VI-US REGULATED NON-CPS (DB)                              $2,215.33     3%                 60                4%      0.0005            $0.220                 -$14.31
   VI-US CPS/SMALL TCKT REG (DB)                               $703.93     1%                 66                4%      0.0005            $0.220                 -$14.87
   VI-US REGULATED (DB)                                     $34,347.16    46%                751               45%      0.0005            $0.220                -$182.40
   VI-NON QUAL CONSUMER CR                                     $931.42     1%                 21                1%      0.0270            $0.100                 -$27.25
   VI-NON QUAL BUS CR                                          $301.62     0%                  5                0%      0.0295            $0.200                  -$9.90
   VI-US BUS TR4 PRD 2                                         $402.41     1%                  6                0%      0.0250            $0.100                 -$10.66
   VI- US HNW CONSUMER RTL                                     $508.98     1%                 11                1%      0.0210            $0.100                 -$11.79
   VI-CPS/RETAIL ALL OTHER (DB)                              $9,448.51    13%                189               11%      0.0080            $0.150                -$103.94
   VI-EIRF NON CPS ALL OTHER (DB)                            $1,088.06     1%                 21                1%      0.0175            $0.200                 -$23.24
   VI-CPS SMALL TICKET (DB)                                    $218.07     0%                 20                1%      0.0155            $0.040                  -$4.18
   VI-CPS/REWARDS 1                                          $6,919.51     9%                145                9%      0.0165            $0.100                -$128.67
   VI-CPS/RETAIL ALL OTHER                                   $1,321.34     2%                 32                2%      0.0151            $0.100                 -$23.15
   VI-US BUS TR3 PRD 2                                         $606.83     1%                 10                1%      0.0240            $0.100                 -$15.56
   VI-US BUS TR2 PRD 2                                         $165.74     0%                  4                0%      0.0230            $0.100                  -$4.21
   VI-SIGNATURE PREFERRED RETAIL                             $9,323.92    12%                182               11%      0.0210            $0.100                -$214.00
   VI-CORPORATE CARD-CARD PRESENT                              $150.06     0%                  1                0%      0.0250            $0.100                  -$3.85
   VI-US BUS TR1 PRD 2                                         $446.64     1%                  8                0%      0.0220            $0.100                 -$10.63
   VI-CONS NON-PASS TRANS CREDIT                              -$200.00     0%                  2                0%      0.0000             0.000                    0.00
   VI-CPS/SMALL TICKET                                         $244.91     0%                 23                1%      0.0165            $0.040                  -$4.96
   VISA TOTAL                                               $74,243.52                     1,664                                                                                             -$873.56

 DISCOVER
   DSCVR PSL RTL RW                                            $597.16    79%                  13              76%      0.0171            $0.100                 -$11.51
   DSCVR COMML ELECT OTHER                                     $155.95    21%                   4              24%      0.0230            $0.100                  -$3.99
   DISCOVER TOTAL                                              $753.11                         17                                                                                             -$15.50

 AMEX ACQ
   AXP RESTAURANT BASE T1                                     $318.00     14%                  14              30%      0.0185            $0.100                  -$7.28
   AXP RESTAURANT BASE T2                                    $1,609.53    70%                  27              59%      0.0250            $0.100                 -$42.94
   AXP RESTAURANT NONSWIPE T2                                   $83.30     4%                   1               2%      0.0280            $0.100                  -$2.43
   AXP RESTAURANT BASE T3                                     $252.21     11%                   1               2%      0.0285            $0.100                  -$7.29
   AXP RESTAURANT BASE T0                                       $35.25     2%                   3               7%      0.0160            $0.040                  -$0.68
   AMEX ACQ TOTAL                                            $2,298.29                         46                                                                                             -$60.62

     TOTAL                                                  $88,060.94                     1,967                                                                                         -$1,096.25


                                                                              Total dollar amount of aggregate reportable payment card transactions funded and third party network
 TOTAL GROSS REPORTABLE S ALES B Y TIN                                        transactions, for each participating payee, without regard to any adjustments for credits, cash equivalents,
                                                                              discount amount, fees, refunded amounts, or any other amounts per respective tax identification number.

 Month                         Description                                                                                                                                                     Total
 AUGUST                        GROSS REPORTABLE SALES-TIN##########3323                                                                                                               $94,076.33

                               2020 YTD Gross Reportable Sales                                                                                                                       $643,043.03




1500 Medical Center Ste 403, Murfreesboro, TN 37129
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 113 of 290
                 Case 9:20-bk-11208-MB
Pacific Staff Management - Employee Pay Summary              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                                                   Desc 10/12/20, 14(18
                                                            Main Document    Page 114 of 290
                                                                                                                                                                                                         99
                                        MY COMPANY          MY EMPLOYEES                       MY PAYROLLS
                Payroll / View / Employee Pay Summary                                                      Company: (174) FIGUEROA MOUNTAIN BREWING, LLC
 HR / Change / Employee Details                                                                    Company: (174) FIGUEROA MOUNTAIN BREWING, LLC
                 Employee Pay Summary
                                                                                                                                                                                 Benefit Overview
  Stephen W Almaraz
          Employee ID                      A04099              Name ALMARAZ STEPHEN W Address
                                                                         Personal                                 Work          Pay           Tax         Deposit        Skills & Education
                                                                                                                                                                                   Documents
                                                                                                                                                                                                    Property
                 Year                      2020
  Employee                             A04099                                                                                                                                    Employee Dependents
                 Select Period:            Year-to-Date
                                                                                                                                                                                 Employee Events
                                                                                                                                                                                 Employee Notes
  Name & Contact- OR - Enter a Pay Date Range                                     Start Date     07/01/2020              End Date        09/30/2020
                                                                                                                                                                                 Garnishments
  Last Name                       ALMARAZ                                                           Work Phone
                 Expense Reimbursements                           7135.92                plus Earned Income Credit                                         0.00
                                                                                                                                                                                 Organization Chart
  First Name                      STEPHEN                                                           Work Email
                 Fringe Benefits                                      0.00               less Social Security Taxes                                   1035.83                    Override Rates
  Middle Name                       W                                                               EP Username              ltest
                 Reported Tips                                        0.00               less Medicare Taxes                                             906.26                  PTO Register
  Nickname                          STEVE
                 Allocated Tips                                       0.00               less State Income Taxes                                      5439.96                    Pay History
                 plus Gross Earnings                             62500.92                less State DI/UI Taxes                                           19.16                  Payroll Summary

  Employment     less Payroll Deductions                                0.00             less Other State/Local Taxes                                      0.00                  Payroll Vouchers
                less Federal IncomeACTIVE
  Employment Status                 Taxes                         11067.96          equals NetEmployer
                                                                    Status Type Change         Earnings                                            44031.75
                                                                                                                                             FIGUEROA MOUNTAIN BREWING, LLC      Position History

  Status Date                       09/30/2019                                                     Employer Start Date                       09/30/2019                          Position Rates
                Hours Paid
  Employment Type                   FULL TIME                      520.02                Date Last Paid
                                                                                                   Last Hire Date                             10-08-2020
                                                                                                                                             09/30/2019                          Recurring Deductions

                 Hours Worked                                      496.02                RetirementOriginal
                                                                                                    Match Hire Date                                                              Reprint Form W-2
  Type Date                         09/30/2019                                                                                               09/30/2019 0.00
                 Days Worked                                        80.00                                                                                                        Scheduled Deductions
  Position                          PRESIDENT                       Position Change
                 Weeks Worked                                       13.02                                                                                                        Scheduled Payments
  Position EEO Code                 EXEC
                                                                                                                                                                                 Status Type History
  FLSA Exempt
                 Summary by Pay Code                                                                                              Summary by Deduction Code                      Add To Favorites
  W/C Class                       CA.9999       CLIENTS WITH OWN W/C POLICIES
                 Pay Code           Description                    Hours/Units Paid         Hours Worked          Pay Amount                                                          Deduction
                                                                                                                                                                                 Display Data Mapping
                                                                                                                                     Deduction Code        Description
                 REG                REGULAR PAY                            496.02                 496.02            59616.33                                                          Amount
                 EXPS               REIMB EXPENSE                             3.00                  0.00             7135.92
      Save       HOLS        Cancel HOLIDAY                                  16.00                  0.00             1923.06
                 VAC                VACATION                                  8.00                  0.00               961.53


                                                                 PrismHR             |           Privacy            |                 Version 1.20.0.9




                 Total                                                         523.02           496.02            69636.84           Total


                 Summary by Tax Deduction Code                                                                                    Summary by Benefits Code
                 Tax Deduction                                                                                                       Benefit Code                                      Benefit Amount
                                    Description              Tax Withheld
                 Code                                                                                                                FIGDENTAL                                                  310.20
                 00-10              FEDERAL INCOME TAX          11067.96                                                             FIGLIFE                                                      8.28
                 00-11              FICA - MEDICARE               906.26                                                             FIGPPO                                                   4057.50
                 00-12              FICA - OASDI                 1035.83                                                             FIGVISION                                                   59.88
                 05-20              CA INCOME TAX                5439.96
                 05-21              CA DISABILITY                  19.16




                 Total                                       18469.17                                                                Total                                                  4435.86




                     Cancel                     Close




https://psm.prismhr.com/psm/dbweb.asp?dbcgm=1                                                                                                                                                   Page 1 of 2
              Case 9:20-bk-11208-MB
Pacific Staff Management - Employee Pay Summary    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc 10/12/20, 14(18
                                                  Main Document    Page 115 of 290




https://psm.prismhr.com/psm/dbweb.asp?dbcgm=1                                                                  Page 2 of 2
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC    Main Document    Page 116 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                            INVOICE #   8211
Craft Beer Guild of L.A.                                               DATE    09/30/2020
13211 E. 166th St.                                                 DUE DATE    10/30/2020
Cerritos, CA 90703 USA                                                TERMS    Net 30



PO NUMBER
FECLA093020


 ITEM                                                                   QTY       RATE      AMOUNT

 Davy Brown Ale 1/2bbl                                                    2      104.00      208.00
 Hoppy Poppy 12oz 4/6 CANS                                               15       18.65      279.75
 Hoppy Poppy IPA 1/6bbl                                                   6       52.00      312.00
 Santa Barbara Citrus Blonde 1/6BBL                                       1       51.00       51.00
 Danish Red Lager 1/6bbl                                                  1       52.00       52.00
 Paradise Rd. Pilsner 1/6bbl                                              1       50.00       50.00
 Figtoberfest 1/6bbl                                                      4       54.05      216.20
 Pallet Deposit                                                           1        0.00          0.00
 Keg Deposit                                                              2        0.00          0.00
 Keg Deposit                                                             13        0.00          0.00


                                                  BALANCE DUE
                                                                                   $1,168.95
        Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC      Main Document    Page 117 of 290
45 Industrial Way
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                              INVOICE #   8221
Chihuahua Brewing Company                                                DATE    10/02/2020
660 New Port Center Drive Ste.                                       DUE DATE    11/01/2020
#200                                                                    TERMS    Net 30
Newport Beach, CA 92660


PO NUMBER
CHIHTRUCK100220


 ITEM                                                                     QTY       RATE      AMOUNT

 Packaging Fee - Suprema Guava 1/2BBL                                    61.99       6.00      371.94
 Packaging Fee - Rico 15pk 19.2oz Can                                     658        6.00     3,948.00
 Packaging Fee - Rico Loco 1/2BBL                                       440.83       6.00     2,644.98
 FET Taxes                                                               84.23       3.50      294.81
 Chihuahua CA BOE Tax per BBL                                            84.23       6.20      522.23
 Pallet Deposit                                                            17        7.00      119.00


                                                    BALANCE DUE
P.O. # 10287+10218
                                                                                     $7,900.96
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC   Main Document    Page 118 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                           INVOICE #   LO100120
FMB Los Olivos Taproom                                                DATE    10/01/2020
FMB Los Olivos Taproom                                            DUE DATE    10/31/2020
2363 Alamo Pintado Ave                                               TERMS    Net 30
Los Olivos, CA 93441 USA


PO NUMBER
LO100120


 ITEM                                                                  QTY       RATE      AMOUNT

 Danish Red Lager 1/6bbl                                                 3       56.50      169.50
 Davy Brown Ale 1/6bbl                                                   1       53.50       53.50
 Davy Brown Ale 12oz-4/6pack                                             2       21.00       42.00
 Hoppy Poppy IPA 1/6bbl                                                  5       53.50      267.50
 Hoppy Poppy 12oz 4/6 CANS                                               1       19.50       19.50
 Lizards Mouth IIPA 1/6bbl                                               2       68.50      137.00
 Mountain Light Lager 1/6bbl                                             6       55.60      333.60
 Mountain Light Lager 12oz 4/6 CANS                                      1       17.50       17.50
 Paradise Rd. Pilsner 1/6bbl                                             2       56.50      113.00
 Point Conception IPA 1/6BBL                                             8       59.00      472.00
 Point Conception 12oz 4/6pack CAN                                       2       19.50       39.00
 Schraderbrau Marzen 12/22oz Bottle Case                                20       41.30      826.00
 Vitamin H-Hazy IPA 1/2BBL                                               1      141.80      141.80


                                                 BALANCE DUE
                                                                                  $2,631.90
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC   Main Document    Page 119 of 290
Anacapa
Santa Barbara, CA US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                           INVOICE #   SB092920
FMB Santa Barbara Taproom                                             DATE    09/29/2020
FMB Santa Barbara Taproom                                         DUE DATE    10/06/2020
137 Anacapa Street                                                   TERMS    NET 7
Santa Barbara, CA 93101
USA


PO NUMBER
SB092920


 ITEM                                                                  QTY       RATE      AMOUNT

 101 Blonde 1/6bbl                                                       2       53.50      107.00
 Hoppy Poppy IPA 1/2bbl                                                  1      113.50      113.50
 Lizards Mouth IIPA 1/6bbl                                               6       68.50      411.00
 Lizards Mouth 12oz 4/6 CANS                                             3       27.00       81.00
 Mountain Light Lager 1/6bbl                                             1       55.60       55.60
 Mountain Light Lager 12oz 4/6 CANS                                      1       17.50       17.50
 Paradise Rd. Pilsner 1/6bbl                                             2       56.50      113.00
 Point Conception IPA 1/6BBL                                             6       59.00      354.00
 Point Conception 12oz 4/6pack CAN                                       2       19.50       39.00
 Zero To Sexy 1/6bbl                                                     2       63.00      126.00


                                                 BALANCE DUE
                                                                                  $1,417.60
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC    Main Document    Page 120 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                            INVOICE #   SM092820
FMB Santa Maria Taproom                                                DATE    09/28/2020
FMB Santa Maria Taproom                                            DUE DATE    10/05/2020
560 Betteravia Rd                                                     TERMS    NET 7
Santa Maria 93454


PO NUMBER
SM092820


 ITEM                                                                   QTY       RATE      AMOUNT

 101 Blonde 1/6bbl                                                        2       53.50      107.00
 Danish Red Lager 12oz-4/6pack                                            1       22.50       22.50
 Davy Brown Ale 12oz-4/6pack                                              1       21.00       21.00
 Hoppy Poppy IPA 1/2bbl                                                   1      113.50      113.50
 Hoppy Poppy IPA 12oz-4/6pack                                             1       21.00       21.00
 Hoppy Poppy 12oz 4/6 CANS                                                1       19.50       19.50
 Lizards Mouth IPA 1/2BBL                                                 1      144.80      144.80
 Lizards Mouth 12oz 4/6 CANS                                              2       27.00       54.00
 Point Conception IPA 1/6BBL                                              3       59.00      177.00
 Point Conception 12oz 4/6pack CAN                                        3       19.50       58.50
 Santa Barbara Citrus Blonde 1/6BBL                                       2       53.50      107.00
 Vitamin H-Hazy IPA 1/2BBL                                                1      141.80      141.80
 Hikers High 1/6BBL                                                       1       70.30       70.30


                                                  BALANCE DUE
                                                                                   $1,057.90
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC    Main Document    Page 121 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                            INVOICE #   8212
Pacific Beverage Company                                               DATE    10/01/2020
5305 Ekwill Street                                                 DUE DATE    10/08/2020
Santa Barbara, CA 93111                                               TERMS    NET 7
USA


PO NUMBER
HM100120SM


 ITEM                                                                   QTY       RATE      AMOUNT

 Davy Brown Ale 1/2bbl                                                    1      113.50      113.50
 Davy Brown Ale 1/6bbl                                                    2       53.50      107.00
 Hoppy Poppy IPA 12oz-4/6pack                                            60       21.00     1,260.00
 Hoppy Poppy IPA 12oz-24pack                                            180       19.00     3,420.00
 Hoppy Poppy IPA 1/2bbl                                                   8      113.50      908.00
 Hoppy Poppy IPA 1/6bbl                                                  14       53.50      749.00
 Lizards Mouth 12oz 4/6 CANS                                            100       27.00     2,700.00
 Lizards Mouth IPA 1/2BBL                                                 3      144.80      434.40
 Lizards Mouth IIPA 1/6bbl                                                5       68.50      342.50
 Point Conception 12oz 4/6pack CAN                                      100       19.50     1,950.00
 Point Conception IPA 1/2BBL                                              5      125.00      625.00
 Point Conception IPA 1/6BBL                                              4       59.00      236.00
 Santa Barbara Citrus Blonde 1/2BBL                                       8      113.50      908.00
 Santa Barbara Citrus Blonde 1/6BBL                                       6       53.50      321.00
 Danish Red Lager 12oz-4/6pack                                           60       22.50     1,350.00
 Danish Red Lager 1/2bbl                                                  2      117.30      234.60
 Danish Red Lager 1/6bbl                                                  6       56.50      339.00
 Paradise Rd. Pilsner 1/6bbl                                              4       56.50      226.00
 Keg Deposit                                                             27        0.00          0.00
 Keg Deposit                                                             41        0.00          0.00
 Freight Credit 1/2bbl                                                   27       -1.75       -47.25
 Freight Credit 1/6bbl                                                   41       -0.62       -25.42
 Freight Credit 12/22oz                                                   0       -0.31          0.00
 Freight Credit 24/12oz                                                 500       -0.35      -175.00
 Pallet Deposit                                                          13        7.00       91.00
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 122 of 290

                                        BALANCE DUE
                                                                     $16,067.33
        Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC      Main Document    Page 123 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                              INVOICE #   8213
Pacific Beverage Company                                                 DATE    10/01/2020
5305 Ekwill Street                                                   DUE DATE    10/08/2020
Santa Barbara, CA 93111                                                 TERMS    NET 7
USA


PO NUMBER
HM100120SX


 ITEM                                                                     QTY       RATE      AMOUNT

 Davy Brown Ale 1/2bbl                                                      2      113.50      227.00
 Davy Brown Ale 1/6bbl                                                      4       53.50      214.00
 Hoppy Poppy IPA 12oz-4/6pack                                             120       21.00     2,520.00
 Hoppy Poppy IPA 12oz-24pack                                              240       19.00     4,560.00
 Hoppy Poppy 12oz 4/6 CANS                                                200       19.50     3,900.00
 Hoppy Poppy IPA 1/2bbl                                                    16      113.50     1,816.00
 Hoppy Poppy IPA 1/6bbl                                                    20       53.50     1,070.00
 Lizards Mouth IPA 1/2BBL                                                   4      144.80      579.20
 Lizards Mouth IIPA 1/6bbl                                                  8       68.50      548.00
 Point Conception 12oz 4/6pack CAN                                        200       19.50     3,900.00
 Point Conception IPA 1/2BBL                                                8      125.00     1,000.00
 Point Conception IPA 1/6BBL                                                6       59.00      354.00
 Santa Barbara Citrus Blonde 1/2BBL                                         4      113.50      454.00
 Santa Barbara Citrus Blonde 1/6BBL                                         4       53.50      214.00
 Private Label - Brown Ale 1/2BBL                                           2       97.00      194.00
 Danish Red Lager 12oz-4/6pack                                            120       22.50     2,700.00
 Danish Red Lager 1/2bbl                                                    4      117.30      469.20
 Danish Red Lager 1/6bbl                                                    3       56.50      169.50
 Paradise Rd. Pilsner 1/6bbl                                                6       56.50      339.00
 Figtoberfest 1/6bbl                                                        2       56.50      113.00
 Keg Deposit                                                               42        0.00          0.00
 Keg Deposit                                                               51        0.00          0.00
 Freight Credit 1/2bbl                                                     42       -1.75       -73.50
 Freight Credit 1/6bbl                                                     51       -0.62       -31.62
 Freight Credit 12/22oz                                                     0       -0.31          0.00
       Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
ITEM                           Main Document    Page 124 of 290      QTY     RATE AMOUNT

Freight Credit 24/12oz                                              880    -0.35   -308.00
Pallet Deposit                                                       20     7.00   140.00


                                               BALANCE DUE
                                                                          $25,067.78
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC   Main Document    Page 125 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                           INVOICE #   8216
Pacific Beverage Company                                              DATE    10/01/2020
5305 Ekwill Street                                                DUE DATE    10/08/2020
Santa Barbara, CA 93111                                              TERMS    NET 7
USA


PO NUMBER
HM100120SXB


 ITEM                                                                  QTY       RATE      AMOUNT

 Private Label - Blonde 1/2bbl                                           5       93.00      465.00
 101 Blonde 1/2BBL                                                       6      103.00      618.00
 Keg Deposit                                                            11        0.00          0.00
 Pallet Deposit                                                          1        7.00          7.00


                                                 BALANCE DUE
                                                                                  $1,090.00
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC   Main Document    Page 126 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                           INVOICE #   8217
Pacific Beverage Company                                              DATE    10/01/2020
5305 Ekwill Street                                                DUE DATE    10/08/2020
Santa Barbara, CA 93111                                              TERMS    NET 7
USA


PO NUMBER
HM100120SMB


 ITEM                                                                  QTY       RATE      AMOUNT

 Private Label - Blonde 1/2bbl                                           6       93.00      558.00
 101 Blonde 1/2BBL                                                       7      103.00      721.00
 Keg Deposit                                                            13        0.00          0.00
 Pallet Deposit                                                          2        7.00       14.00


                                                 BALANCE DUE
                                                                                  $1,293.00
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC   Main Document    Page 127 of 290
45 Industrial Way
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                           INVOICE #   AG100120
Figueroa Mountain Brewing                                             DATE    10/01/2020
Co. #2-AG                                                         DUE DATE    10/08/2020
1462 E. Grand Ave.                                                   TERMS    NET 7
Arroyo Grande, CA 93420
USA


PO NUMBER
AG100120


 ITEM                                                                  QTY       RATE      AMOUNT

 Hoppy Poppy 12oz 4/6 CANS                                               2       19.50       39.00
 Lizards Mouth 12oz 4/6 CANS                                             2       27.00       54.00
 Mountain Light Lager 1/2bbl                                             1       95.50       95.50
 Mountain Light Lager 12oz 4/6 CANS                                      2       17.50       35.00
 Point Conception 12oz 4/6pack CAN                                       2       19.50       39.00
 Vitamin H-Hazy IPA 1/2BBL                                               2      141.80      283.60
 Schraderbrau Marzen 12/22oz Bottle Case                                11       41.30      454.30


                                                 BALANCE DUE
                                                                                  $1,000.40
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21        Desc
Figueroa Mountain Brewing, LLC    Main Document    Page 128 of 290
45 Industrial Way
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                            INVOICE #   BU092820
FMB Buellton Taproom                                                   DATE    09/28/2020
Buellton Tap Room                                                  DUE DATE    10/05/2020
45 Industrial Way                                                     TERMS    NET 7
Buellton, CA 93427


PO NUMBER
BU092820


 ITEM                                                                   QTY       RATE      AMOUNT

 101 Blonde 1/6bbl                                                        3       53.50      160.50
 Danish Red Lager 1/2bbl                                                  1      117.30      117.30
 Danish Red Lager 12oz-4/6pack                                            2       22.50       45.00
 Hoppy Poppy IPA 1/2bbl                                                   1      113.50      113.50
 Mountain Light Lager 1/6bbl                                              2       55.60      111.20
 Mountain Light Lager 12oz 4/6 CANS                                       2       17.50       35.00
 Paradise Rd. Pilsner 1/6bbl                                              2       56.50      113.00
 Point Conception IPA 1/6BBL                                              5       59.00      295.00
 Point Conception 12oz 4/6pack CAN                                        2       19.50       39.00
 Santa Barbara Citrus Blonde 1/6BBL                                       4       53.50      214.00
 MIcroburst - 1/6 BBL - SB                                                2       70.30      140.60
 Schwarzbier 1/6bbl - AG                                                  3       70.30      210.90
 Schraderbrau Marzen 1/6 BBL                                              2       63.00      126.00
 Schraderbrau Marzen 12/22oz Bottle Case                                  2       41.30       82.60
 Zero To Sexy 1/6bbl                                                      2       63.00      126.00


                                                  BALANCE DUE
                                                                                   $1,929.60
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21       Desc
Figueroa Mountain Brewing, LLC    Main Document    Page 129 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                            INVOICE #   WLV093020
Figueroa Mountain Brewing                                              DATE    09/30/2020
Co. #3-WLV                                                         DUE DATE    10/07/2020
                                                                      TERMS    NET 7

PO NUMBER
WLV093020


 ITEM                                                                   QTY       RATE      AMOUNT

 Danish Red Lager 12oz-4/6pack                                            4      22.50        90.00
 Lizards Mouth IPA 1/2BBL                                                 2     144.80       289.60
 Lizards Mouth IIPA 1/6bbl                                                2      68.50       137.00
 Lizards Mouth 12oz 4/6 CANS                                              6      27.00       162.00
 Point Conception IPA 1/2BBL                                              1     125.00       125.00
 Point Conception IPA 1/6BBL                                              2      59.00       118.00
 Point Conception 12oz 4/6pack CAN                                        5      19.50        97.50
 Santa Barbara Citrus Blonde 1/2BBL                                       1     113.50       113.50
 Santa Barbara Citrus Blonde 1/6BBL                                       1      53.50        53.50
 Schraderbrau Marzen 12/22oz Bottle Case                                  6      41.30       247.80
 Zero To Sexy 1/6bbl                                                      3      63.00       189.00
 Figtoberfest 1/6bbl                                                      4      56.50       226.00


                                                  BALANCE DUE
                                                                                   $1,848.90
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21       Desc
Figueroa Mountain Brewing, LLC   Main Document    Page 130 of 290
45 INDUSTRIAL WAY
Buellton, CA 93427 US
ar@figmtnbrew.com
www.figmtnbrew.com




INVOICE
BILL TO                                                           INVOICE #   WLV093020MERCH
Figueroa Mountain Brewing                                             DATE    09/30/2020
Co. #3-WLV                                                        DUE DATE    10/07/2020
                                                                     TERMS    NET 7

PO NUMBER
WLV093020MERCH


 ITEM                                                                  QTY      RATE     AMOUNT

 Crowler - Can 32oz                                                    100       0.43      43.00


                                                 BALANCE DUE
                                                                                        $43.00
        Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                         Main Document          Statement
                                                          Page 131 of 290    Ending 07/31/2020
                                                                 Figueroa Mountain Brewing LLC                Page 1 of 4
    MB&T Service Center
    6950 Hollister Ave Suite 102                                 Account Number:XXXXXXXX3172
    Goleta, CA 93117
    RETURN SERVICE REQUESTED                                       How can we help you?
                                                                         Phone              (800) 348-0146
                                                                                            P.O. Box 2460
    FIGUEROA MOUNTAIN BREWING LLC
                                                                         Mail               Santa Barbara, CA
    45 INDUSTRIAL WAY
                                                                                            93120-2460
    BUELLTON CA 93427-9565
                                                                         Online             https://montecito.bank




 Summary of Accounts
 Account Type                                                    Account Number                         Ending Balance
 Basic Business Checking                                          XXXXXXXX3172                               $14,085.58


Basic Business Checking-XXXXXXXX3172
Account Summary
Date          Description                             Amount
07/01/2020    Beginning Balance                     $14,641.19
              73 Credit(s) This Period              $12,456.24
              5 Debit(s) This Period                $13,011.85
07/31/2020    Ending Balance                        $14,085.58
              Service Charges                            $8.00

Deposits
Date         Description                                                                                          Amount
07/02/2020   DEPOSIT                                                                                             $4,143.78
07/30/2020   DEPOSIT                                                                                                $77.41
07/30/2020   DEPOSIT                                                                                               $143.00
07/30/2020   DEPOSIT                                                                                               $362.00
07/30/2020   DEPOSIT                                                                                               $855.00

Electronic Credits
Date         Description                                                                                             Amount
07/01/2020   Square Inc 0701 STORE L210540960297                                                                      $36.95
07/01/2020   Square Inc 200701P2 L205540215380                                                                        $72.88
07/01/2020   Square Inc 0701 AG L209540792480                                                                         $73.33
07/02/2020   Square Inc 200702P2 L205540525338                                                                        $26.38
07/02/2020   Square Inc 0702 AG L209541065798                                                                         $43.70
07/02/2020   Square Inc 0702 STORE L210541274983                                                                     $329.08
07/03/2020   Square Inc 0703 AG L209541456637                                                                         $22.62
07/03/2020   Square Inc 0703 WV L208541367225                                                                         $22.89
07/03/2020   Square Inc 0703 STORE L210541678065                                                                      $74.31
07/06/2020   Square Inc 0706 AG L209541984355                                                                          $3.99
07/06/2020   Square Inc 200706P2 L205541456397                                                                        $28.03
07/06/2020   Square Inc 0706 AG L209541984356                                                                         $51.45
07/06/2020   Square Inc 0706 WV L208541961231                                                                         $82.73
07/06/2020   Square Inc 200706P2 L205541456398                                                                       $124.64
07/06/2020   Square Inc 0706 STORE L210542127629                                                                     $162.98
07/06/2020   Square Inc 0706 STORE L210542127630                                                                     $237.70
07/07/2020   Square Inc 0707 STORE L210542361433                                                                      $22.72




       0863FF855AA4C14196AD12ABADFDD7C7                20200731                 Checking Account Statements
Figueroa Mountain Brewing LLC                          XXXXXXXX3172                    Statement Ending 07/31/2020                          Page 2 of 4
          Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                     Desc
                                                    Main Document    Page 132 of 290




Important Information Regarding Your Ready Cash Reserve Account and Other Open-End (Not Home Secured) Lines of Credit
We figure the INTEREST CHARGE on your account by applying the periodic rate to the “daily balance” of your account for each day in
the billing cycle. To get the “daily balance”, we take the beginning balance of your account each day, add any new advances, and
subtract any payments or credits. This gives us the daily balance.

Please Examine this Statement and Any Enclosed Items At Once. If No Error is Reported Within 30 days, This Statement Will
Be Considered Correct. All Items Credited Subject to Final Payment.



                                                                                        D posi s Not Not
                                                                                                       e Cred
                                                                                                          te               he ks uts Outstand
                                                                                                                                      and
CHECKING ACCOUNT                                                                        DateDeposits
                                                                                        Deposits Not Credited
                                                                                                Amount                     DateChecks
                                                                                                                           Checks Outstanding
                                                                                                                                    moun

How to balance your checkbook:                                                          Date        Amt
                                                                                                 Amount
                                                                                                                           a
                                                                                                                           Date        Am
                                                                                                                                    Amount
H    t b l                       kb
1. Subtract the monthly service charge and any other charges not previously
1    S t                  t                 a                    h       n        i
    deducted from your checkbook balance.
            t
2. Add to your checkbook balance each Line of Credit Deposit, Automatic
    Deposit and any interest paid.
3. List and total the amount of all deposits entered in your checkbook that are
                                                               y
    not shown on the statement provided for “Deposits Not Credited”.
     n                           m
4. Compare and check off each paid check against your checkbook record.
    List and totalnall checks you havep not checked goff in tthe
                                                               y space providedr for
     Li   an  tot  l all
    “Checks Outstanding”.c  ec
      Ch c sthe
5. Perform    Outstanding      .
                  indicated steps    in the “Statement Reconciliation” section.
5 your
If   Perform  the indicated
        checkbook    and bank  stestatement
                                    s in the doSt not
                                                  tement  R c
                                                      balance:
•I   ur checkbook
     Review         and ank
             last month’s     statementtodomake
                          reconcilement     not bala
                                                sure ce:
                                                     any differences were               Total    $$                        Total    $
                                                                                        T
     Review l
     corrected.
•     corrected.
     Check   additions and subtractions in your checkbook.                             Statement
                                                                                        State e t Reconciliation
                                                                                                  Reconcil ation
•     Check additions
     Compare             and of
                the amount   subtractions
                                each checkinand
                                              your checkbook
                                                 deposit with the amount recorded      Statement
                                                                                            S t Ending
                                                                                        St tement         Balance
                                                                                                  Endt ngeBalanli et                $
     in your checkbook
      Compare             and on
                 the amount      this statement.
                              of each   check an                                       Add:
                                                                                        Add           t n g
                                                                                       Deposits
                                                                                        Depos    Not Credited                       +$
•    Make
      in yo rsure  all outstanding
              checkbook             checks
                           and on his   stat have
                                             men been recorded under “Checks                A s Not Cred ed                          $
                                                                                       Sub
                                                                                        Sub Total
                                                                                             Tota                                    $
     Outstanding”.
      Make sure                                                                         Subtract:
                                                                                       Subtract
•    Make
      Outs sure
             ndin that
                    ”    each paid check listed on your statement has been                  S b
                                                                                       Checks
                                                                                        Checks Outstanding
                                                                                                Outstandi g                         $
     recorded  in your  checkbook                                                           S t t:
      Make s         th t eac pa                                                        Tota
                                                                                       Total:
                                                                                        Should Agree
                                                                                                      ut n gCheckbook Balance
                                                                                               Agree With
                                                                                                      Wi h Your
•    Make sure that all electronic funds transfer transactions (if any) are listed.    Should              Your Checkbook Balance   $
                                                                                            T l




                                                                                                                                         Member FDIC 12/15



        0863FF855AA4C14196AD12ABADFDD7C7                                          20200731             Checking Account Statements
        Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                      Main Document          Statement
                                                       Page 133 of 290    Ending 07/31/2020
                                                                 Figueroa Mountain Brewing LLC             Page 3 of 4
                                                                 Account Number:XXXXXXXX3172



Basic Business Checking-XXXXXXXX3172                                  (continued)

Electronic Credits (continued)
Date           Description                                                                                     Amount
07/08/2020     Square Inc 0708 WV L208542422014                                                                 $19.50
07/08/2020     Square Inc 200708P2 L205541927745                                                                $23.20
07/08/2020     Square Inc 0708 STORE L210542611077                                                              $46.08
07/09/2020     Square Inc 0709 STORE L210542934623                                                              $44.92
07/09/2020     Square Inc 0709 WV L208542689244                                                                 $58.51
07/09/2020     Square Inc 200709P2 L205542250722                                                               $102.32
07/13/2020     Square Inc 0713 AG L209543640189                                                                 $45.39
07/13/2020     Square Inc 200713P2 L205543111430                                                                $46.13
07/13/2020     Square Inc 0713 STORE L210543854127                                                              $65.61
07/13/2020     Square Inc 0713 AG L209543640190                                                                 $93.73
07/13/2020     Square Inc 0713 STORE L210543854128                                                             $250.42
07/13/2020     Square Inc 200713P2 L205543111431                                                               $281.18
07/14/2020     Square Inc 200714P2 L205543415171                                                                $15.51
07/15/2020     Square Inc 200715P2 L205543668670                                                                 $2.02
07/15/2020     Square Inc 0715 STORE L210544405988                                                               $8.01
07/16/2020     Square Inc 200716P2 L205543985937                                                                $23.20
07/16/2020     Square Inc 0716 AG L209544513489                                                                 $43.02
07/16/2020     Square Inc 0716 STORE L210544729027                                                              $90.63
07/17/2020     Square Inc 0717 STORE L210545121479                                                              $53.76
07/17/2020     Square Inc 0717 AG L209544852728                                                                 $94.15
07/20/2020     Square Inc 0720 STORE L210545640727                                                              $58.19
07/20/2020     Square Inc 0720 AG L209545522774                                                                 $68.15
07/20/2020     Square Inc 0720 WV L208545492639                                                                 $75.02
07/20/2020     Square Inc 0720 AG L209545522775                                                                 $80.13
07/20/2020     Square Inc 0720 WV L208545492638                                                                 $84.82
07/20/2020     Square Inc 0720 STORE L210545640728                                                             $225.88
07/20/2020     Square Inc 200720P2 L205544895166                                                               $227.88
07/20/2020     Square Inc 200720P2 L205544895165                                                               $230.56
07/22/2020     Square Inc 0722 STORE L210546203672                                                             $115.62
07/23/2020     Square Inc 0723 WV L208546348251                                                                 $22.89
07/23/2020     Square Inc 200723P2 L205545780823                                                                $22.93
07/24/2020     Square Inc 0724 AG L209546696572                                                                 $22.66
07/24/2020     Square Inc 0724 STORE L210546907294                                                              $58.08
07/27/2020     Square Inc 0727 AG L209547358796                                                                 $24.97
07/27/2020     Square Inc 0727 WV L208547311614                                                                 $26.01
07/27/2020     Square Inc 200727P2 L205546692403                                                               $119.71
07/27/2020     Square Inc 0727 WV L208547311615                                                                $151.18
07/27/2020     Square Inc 0727 STORE L210547435674                                                             $172.66
07/27/2020     Square Inc 200727P2 L205546692404                                                               $511.77
07/27/2020     Square Inc 0727 STORE L210547435675                                                             $531.61
07/28/2020     Square Inc 0728 STORE L210547749939                                                              $57.41
07/28/2020     Square Inc 200728P2 L205547004851                                                                $69.98
07/28/2020     Square Inc 0728 AG L209547541690                                                                 $88.59
07/29/2020     Square Inc 0729 STORE L210548009812                                                              $77.98
07/29/2020     Square Inc 0729 AG L209547843081                                                                $148.42
07/30/2020     Square Inc 0730 AG L209548131896                                                                 $63.26
07/30/2020     Square Inc 0730 STORE L210548332253                                                             $173.60
07/30/2020     Square Inc 200730P2 L205547581465                                                               $177.10
07/31/2020     Square Inc 200731P2 L205547925477                                                                $52.33
07/31/2020     Square Inc 0731 STORE L210548672721                                                             $144.42
07/31/2020     Square Inc 0731 WV L208548497225                                                                $167.57

Electronic Debits
Date           Description                                                                                     Amount
07/07/2020     XX7683 PURCHASE INT* QuickBooks O 800-446-8848 CA 82523376 831421                                $70.00
07/27/2020     XX7683 PURCHASE INT* QuickBooks O 800-446-8848 CA 07881940 207597                                $70.00

Other Debits
Date           Description                                                                                     Amount
07/31/2020     SERVICE CHARGE                                                                                    $8.00


       0863FF855AA4C14196AD12ABADFDD7C7                   20200731           Checking Account Statements
Figueroa Mountain Brewing LLC                 XXXXXXXX3172            Statement Ending 07/31/2020                     Page 4 of 4
        Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                             Main Document    Page 134 of 290
Basic Business Checking-XXXXXXXX3172                                          (continued)

Checks Cleared
  Check Nbr          Date        Amount        Check Nbr       Date         Amount
        9090 07/01/2020        $5,452.45            9090 07/20/2020        $7,411.40
* Indicates skipped check number

Daily Balances
Date                              Amount      Date                           Amount       Date                           Amount
07/01/2020                       $9,371.90    07/13/2020                   $15,755.89     07/23/2020                    $9,886.86
07/02/2020                      $13,914.84    07/14/2020                   $15,771.40     07/24/2020                    $9,967.60
07/03/2020                      $14,034.66    07/15/2020                   $15,781.43     07/27/2020                   $11,435.51
07/06/2020                      $14,726.18    07/16/2020                   $15,938.28     07/28/2020                   $11,651.49
07/07/2020                      $14,678.90    07/17/2020                   $16,086.19     07/29/2020                   $11,877.89
07/08/2020                      $14,767.68    07/20/2020                    $9,725.42     07/30/2020                   $13,729.26
07/09/2020                      $14,973.43    07/22/2020                    $9,841.04     07/31/2020                   $14,085.58


Overdraft and Returned Item Fees
                                                               Total for this period                       Total year-to-date
   Total Overdraft Fees                                                          $0.00                                  $0.00
   Total Returned Item Fees                                                      $0.00                                  $0.00


Service Charge Summary
   Description                                                                                                        Amount
   TOTAL MAINTENANCE FEE:                                                                                               $8.00
   Total Service Charge                                                                                                 $8.00




       0863FF855AA4C14196AD12ABADFDD7C7                        20200731                 Checking Account Statements
        Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                         Main Document          Statement
                                                          Page 135 of 290    Ending 08/31/2020
                                                                 Figueroa Mountain Brewing LLC                Page 1 of 4
    MB&T Service Center
    6950 Hollister Ave Suite 102                                 Account Number:XXXXXXXX3172
    Goleta, CA 93117
    RETURN SERVICE REQUESTED                                       How can we help you?
                                                                         Phone              (800) 348-0146
                                                                                            P.O. Box 2460
    FIGUEROA MOUNTAIN BREWING LLC
                                                                         Mail               Santa Barbara, CA
    45 INDUSTRIAL WAY
                                                                                            93120-2460
    BUELLTON CA 93427-9565
                                                                         Online             https://montecito.bank




 Summary of Accounts
 Account Type                                                    Account Number                         Ending Balance
 Basic Business Checking                                          XXXXXXXX3172                               $13,180.49


Basic Business Checking-XXXXXXXX3172
Account Summary
Date          Description                             Amount
08/01/2020    Beginning Balance                     $14,085.58
              76 Credit(s) This Period              $24,196.42
              7 Debit(s) This Period                $25,101.51
08/31/2020    Ending Balance                        $13,180.49
              Service Charges                            $8.00

Deposits
Date         Description                                                                                          Amount
08/14/2020   DEPOSIT                                                                                            $15,865.10

Electronic Credits
Date         Description                                                                                             Amount
08/03/2020   Square Inc 0803 WV L208549030567                                                                         $38.19
08/03/2020   Square Inc 0803 AG L209549056332                                                                        $100.44
08/03/2020   Square Inc 0803 AG L209549056333                                                                        $122.76
08/03/2020   Square Inc 0803 WV L208549030568                                                                        $135.33
08/03/2020   Square Inc 200803P2 L205548624893                                                                       $165.14
08/03/2020   Square Inc 0803 STORE L210549261393                                                                     $178.43
08/03/2020   Square Inc 0803 STORE L210549261394                                                                     $691.22
08/04/2020   Square Inc 200804P2 L205548811417                                                                        $17.65
08/04/2020   Square Inc 0804 AG L209549357457                                                                         $30.47
08/04/2020   Square Inc 0804 STORE L210549564958                                                                     $176.25
08/05/2020   Square Inc 0805 WV L208549646125                                                                         $22.89
08/05/2020   Square Inc 0805 STORE L210549826917                                                                      $28.96
08/05/2020   Square Inc 200805P2 L205549070303                                                                        $49.68
08/05/2020   Square Inc 0805 AG L209549669863                                                                        $104.36
08/06/2020   Square Inc 200806P2 L205549396162                                                                        $17.53
08/06/2020   Square Inc 0806 WV L208549976957                                                                         $22.89
08/06/2020   Square Inc 0806 STORE L210550152581                                                                      $75.36
08/06/2020   Square Inc 0806 AG L209549948506                                                                         $93.95
08/10/2020   Square Inc 0810 WV L208551790745                                                                          $7.21
08/10/2020   Square Inc 0810 AG L209551962649                                                                         $22.62
08/10/2020   Square Inc 200810P2 L205551421897                                                                        $26.38




       86D046028CA0D340A824AA2301795D80                20200831                 Checking Account Statements
Figueroa Mountain Brewing LLC                          XXXXXXXX3172                    Statement Ending 08/31/2020                          Page 2 of 4
          Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                     Desc
                                                    Main Document    Page 136 of 290




Important Information Regarding Your Ready Cash Reserve Account and Other Open-End (Not Home Secured) Lines of Credit
We figure the INTEREST CHARGE on your account by applying the periodic rate to the “daily balance” of your account for each day in
the billing cycle. To get the “daily balance”, we take the beginning balance of your account each day, add any new advances, and
subtract any payments or credits. This gives us the daily balance.

Please Examine this Statement and Any Enclosed Items At Once. If No Error is Reported Within 30 days, This Statement Will
Be Considered Correct. All Items Credited Subject to Final Payment.



                                                                                        D posi s Not Not
                                                                                                       e Cred
                                                                                                          te               he ks uts Outstand
                                                                                                                                      and
CHECKING ACCOUNT                                                                        DateDeposits
                                                                                        Deposits Not Credited
                                                                                                Amount                     DateChecks
                                                                                                                           Checks Outstanding
                                                                                                                                    moun

How to balance your checkbook:                                                          Date        Amt
                                                                                                 Amount
                                                                                                                           a
                                                                                                                           Date        Am
                                                                                                                                    Amount
H    t b l                       kb
1. Subtract the monthly service charge and any other charges not previously
1    S t                  t                 a                    h       n        i
    deducted from your checkbook balance.
            t
2. Add to your checkbook balance each Line of Credit Deposit, Automatic
    Deposit and any interest paid.
3. List and total the amount of all deposits entered in your checkbook that are
                                                               y
    not shown on the statement provided for “Deposits Not Credited”.
     n                           m
4. Compare and check off each paid check against your checkbook record.
    List and totalnall checks you havep not checked goff in tthe
                                                               y space providedr for
     Li   an  tot  l all
    “Checks Outstanding”.c  ec
      Ch c sthe
5. Perform    Outstanding      .
                  indicated steps    in the “Statement Reconciliation” section.
5 your
If   Perform  the indicated
        checkbook    and bank  stestatement
                                    s in the doSt not
                                                  tement  R c
                                                      balance:
•I   ur checkbook
     Review         and ank
             last month’s     statementtodomake
                          reconcilement     not bala
                                                sure ce:
                                                     any differences were               Total    $$                        Total    $
                                                                                        T
     Review l
     corrected.
•     corrected.
     Check   additions and subtractions in your checkbook.                             Statement
                                                                                        State e t Reconciliation
                                                                                                  Reconcil ation
•     Check additions
     Compare             and of
                the amount   subtractions
                                each checkinand
                                              your checkbook
                                                 deposit with the amount recorded      Statement
                                                                                            S t Ending
                                                                                        St tement         Balance
                                                                                                  Endt ngeBalanli et                $
     in your checkbook
      Compare             and on
                 the amount      this statement.
                              of each   check an                                       Add:
                                                                                        Add           t n g
                                                                                       Deposits
                                                                                        Depos    Not Credited                       +$
•    Make
      in yo rsure  all outstanding
              checkbook             checks
                           and on his   stat have
                                             men been recorded under “Checks                A s Not Cred ed                          $
                                                                                       Sub
                                                                                        Sub Total
                                                                                             Tota                                    $
     Outstanding”.
      Make sure                                                                         Subtract:
                                                                                       Subtract
•    Make
      Outs sure
             ndin that
                    ”    each paid check listed on your statement has been                  S b
                                                                                       Checks
                                                                                        Checks Outstanding
                                                                                                Outstandi g                         $
     recorded  in your  checkbook                                                           S t t:
      Make s         th t eac pa                                                        Tota
                                                                                       Total:
                                                                                        Should Agree
                                                                                                      ut n gCheckbook Balance
                                                                                               Agree With
                                                                                                      Wi h Your
•    Make sure that all electronic funds transfer transactions (if any) are listed.    Should              Your Checkbook Balance   $
                                                                                            T l




                                                                                                                                         Member FDIC 12/15



        86D046028CA0D340A824AA2301795D80                                          20200831             Checking Account Statements
        Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                    Main Document          Statement
                                                     Page 137 of 290    Ending 08/31/2020
                                                               Figueroa Mountain Brewing LLC             Page 3 of 4
                                                               Account Number:XXXXXXXX3172



Basic Business Checking-XXXXXXXX3172                                (continued)

Electronic Credits (continued)
Date         Description                                                                                     Amount
08/10/2020   Square Inc 0810 WV L208551790744                                                                 $32.69
08/10/2020   Square Inc 0810 WV L208551790746                                                                 $43.40
08/10/2020   Square Inc 0810 STORE L210552026879                                                              $72.11
08/10/2020   Square Inc 0810 STORE L210552026877                                                              $96.04
08/10/2020   Square Inc 0810 STORE L210552026878                                                             $103.61
08/10/2020   Square Inc 200810P2 L205551421898                                                               $159.17
08/10/2020   Square Inc 0810 AG L209551962650                                                                $244.09
08/10/2020   Square Inc 200810P2 L205551421899                                                               $422.53
08/10/2020   Square Inc 0810 STORE L210552026880                                                             $638.53
08/11/2020   Square Inc 0811 STORE L210552432789                                                              $31.28
08/12/2020   Square Inc 200812P2 L205551956332                                                                $18.86
08/12/2020   Square Inc 0812 STORE L210552691543                                                             $127.74
08/13/2020   Square Inc 0813 AG L209552822513                                                                 $39.10
08/13/2020   Square Inc 0813 STORE L210553024737                                                             $103.60
08/14/2020   Square Inc 200814P2 L205552627731                                                                $31.33
08/14/2020   Square Inc 0814 STORE L210553369936                                                             $120.62
08/14/2020   Square Inc 0814 AG L209553163801                                                                $166.47
08/17/2020   Square Inc 0817 AG L209553742335                                                                 $50.98
08/17/2020   Square Inc 0817 STORE L210553959218                                                              $58.46
08/17/2020   Square Inc 0817 AG L209553742334                                                                 $70.77
08/17/2020   Square Inc 200817P2 L205553288060                                                                $79.14
08/17/2020   Square Inc 200817P2 L205553288061                                                               $229.29
08/17/2020   Square Inc 0817 STORE L210553959219                                                             $233.89
08/18/2020   Square Inc 0818 AG L209554050478                                                                 $68.26
08/18/2020   Square Inc 0818 STORE L210554304116                                                              $68.48
08/18/2020   Square Inc 200818P2 L205553515397                                                               $101.90
08/19/2020   Square Inc 0819 AG L209554310735                                                                 $14.07
08/19/2020   Square Inc 0819 STORE L210554516989                                                              $26.04
08/20/2020   Square Inc 0820 AG L209554636650                                                                 $17.90
08/20/2020   Square Inc 200820P2 L205554098288                                                                $29.45
08/20/2020   Square Inc 0820 STORE L210554844714                                                              $83.64
08/21/2020   Square Inc 0821 WV L208554939714                                                                 $22.89
08/21/2020   Square Inc 200821P2 L205554433999                                                                $33.70
08/21/2020   Square Inc 0821 AG L209555030599                                                                 $41.20
08/21/2020   Square Inc 0821 STORE L210555242466                                                              $72.32
08/24/2020   Square Inc 0824 WV L208555649095                                                                 $17.30
08/24/2020   Square Inc 0824 AG L209555640758                                                                 $19.21
08/24/2020   Square Inc 200824P2 L205555018019                                                                $69.31
08/24/2020   Square Inc 200824P2 L205555018020                                                               $161.45
08/24/2020   Square Inc 0824 AG L209555640759                                                                $161.52
08/24/2020   Square Inc 0824 STORE L210555761189                                                             $373.93
08/24/2020   Square Inc 0824 STORE L210555761190                                                             $507.30
08/25/2020   Square Inc 0825 STORE L210556070776                                                              $68.65
08/25/2020   Square Inc 0825 AG L209555865662                                                                 $96.43
08/26/2020   Square Inc 0826 STORE L210556387653                                                              $26.14
08/26/2020   Square Inc 0826 AG L209556121649                                                                 $46.61
08/27/2020   Square Inc 0827 STORE L210556652323                                                              $99.65
08/28/2020   Square Inc 0828 AG L209556840729                                                                 $19.21
08/28/2020   Square Inc 0828 STORE L210557055652                                                              $26.14
08/31/2020   Square Inc 0831 AG L209557498193                                                                 $32.53
08/31/2020   Square Inc 0831 WV L208557453781                                                                 $41.31
08/31/2020   Square Inc 0831 STORE L210557662531                                                              $49.22
08/31/2020   Square Inc 200831P2 L205556925690                                                               $183.87
08/31/2020   Square Inc 0831 STORE L210557662532                                                             $450.28

Electronic Debits
Date         Description                                                                                     Amount
08/07/2020   XX7683 PURCHASE INT* QuickBooks O 800-446-8848 CA 04054610 303389                                $70.00
08/12/2020   XX7683 PURCHASE IN AUTHENTIC LE CA 002 229868                                                   $324.00
08/26/2020   XX7683 PURCHASE INT* QuickBooks O 800-446-8848 CA 27136770 284641                                $70.00



       86D046028CA0D340A824AA2301795D80                 20200831           Checking Account Statements
Figueroa Mountain Brewing LLC                 XXXXXXXX3172       Statement Ending 08/31/2020                       Page 4 of 4
        Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                             Main Document    Page 138 of 290
Basic Business Checking-XXXXXXXX3172                                       (continued)

Other Debits
Date           Description                                                                                            Amount
08/10/2020     Legal Processing Fee                                                                                   $125.00
08/10/2020     Franchise Tax Board Order to Withhold Tax                                                            $15,865.10
08/31/2020     SERVICE CHARGE                                                                                            $8.00

Checks Cleared
  Check Nbr          Date        Amount
        9090 08/14/2020        $8,639.41
* Indicates skipped check number

Daily Balances
Date                              Amount      Date                        Amount       Date                           Amount
08/03/2020                      $15,517.09    08/12/2020                 $1,819.24     08/21/2020                   $10,808.43
08/04/2020                      $15,741.46    08/13/2020                 $1,961.94     08/24/2020                   $12,118.45
08/05/2020                      $15,947.35    08/14/2020                 $9,506.05     08/25/2020                   $12,283.53
08/06/2020                      $16,157.08    08/17/2020                $10,228.58     08/26/2020                   $12,286.28
08/07/2020                      $16,087.08    08/18/2020                $10,467.22     08/27/2020                   $12,385.93
08/10/2020                       $1,965.36    08/19/2020                $10,507.33     08/28/2020                   $12,431.28
08/11/2020                       $1,996.64    08/20/2020                $10,638.32     08/31/2020                   $13,180.49


Overdraft and Returned Item Fees
                                                             Total for this period                      Total year-to-date
   Total Overdraft Fees                                                       $0.00                                  $0.00
   Total Returned Item Fees                                                   $0.00                                  $0.00


Service Charge Summary
   Description                                                                                                     Amount
   TOTAL MAINTENANCE FEE:                                                                                            $8.00
   Total Service Charge                                                                                              $8.00




       86D046028CA0D340A824AA2301795D80                      20200831                Checking Account Statements
        Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                         Main Document          Statement
                                                          Page 139 of 290    Ending 09/30/2020
                                                                 Figueroa Mountain Brewing LLC                Page 1 of 4
    MB&T Service Center
    6950 Hollister Ave Suite 102                                 Account Number:XXXXXXXX3172
    Goleta, CA 93117
    RETURN SERVICE REQUESTED                                       How can we help you?
                                                                         Phone              (800) 348-0146
                                                                                            P.O. Box 2460
    FIGUEROA MOUNTAIN BREWING LLC
                                                                         Mail               Santa Barbara, CA
    45 INDUSTRIAL WAY
                                                                                            93120-2460
    BUELLTON CA 93427-9565
                                                                         Online             https://montecito.bank




 Summary of Accounts
 Account Type                                                    Account Number                         Ending Balance
 Basic Business Checking                                          XXXXXXXX3172                               $13,175.35


Basic Business Checking-XXXXXXXX3172
Account Summary
Date          Description                             Amount
09/01/2020    Beginning Balance                     $13,180.49
              71 Credit(s) This Period              $10,045.07
              5 Debit(s) This Period                $10,050.21
09/30/2020    Ending Balance                        $13,175.35
              Service Charges                            $8.00

Electronic Credits
Date         Description                                                                                             Amount
09/01/2020   Square Inc 0901 STORE L210557876555                                                                      $18.80
09/01/2020   Square Inc 0901 AG L209557708896                                                                         $44.29
09/02/2020   Square Inc 0902 AG L209557936253                                                                          $1.98




       870D5660FB15314A967D395DA6F8B770                20200930                 Checking Account Statements
Figueroa Mountain Brewing LLC                          XXXXXXXX3172                    Statement Ending 09/30/2020                          Page 2 of 4
          Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                     Desc
                                                    Main Document    Page 140 of 290




Important Information Regarding Your Ready Cash Reserve Account and Other Open-End (Not Home Secured) Lines of Credit
We figure the INTEREST CHARGE on your account by applying the periodic rate to the “daily balance” of your account for each day in
the billing cycle. To get the “daily balance”, we take the beginning balance of your account each day, add any new advances, and
subtract any payments or credits. This gives us the daily balance.

Please Examine this Statement and Any Enclosed Items At Once. If No Error is Reported Within 30 days, This Statement Will
Be Considered Correct. All Items Credited Subject to Final Payment.



                                                                                        D posi s Not Not
                                                                                                       e Cred
                                                                                                          te               he ks uts Outstand
                                                                                                                                      and
CHECKING ACCOUNT                                                                        DateDeposits
                                                                                        Deposits Not Credited
                                                                                                Amount                     DateChecks
                                                                                                                           Checks Outstanding
                                                                                                                                    moun

How to balance your checkbook:                                                          Date        Amt
                                                                                                 Amount
                                                                                                                           a
                                                                                                                           Date        Am
                                                                                                                                    Amount
H    t b l                       kb
1. Subtract the monthly service charge and any other charges not previously
1    S t                  t                 a                    h       n        i
    deducted from your checkbook balance.
            t
2. Add to your checkbook balance each Line of Credit Deposit, Automatic
    Deposit and any interest paid.
3. List and total the amount of all deposits entered in your checkbook that are
                                                               y
    not shown on the statement provided for “Deposits Not Credited”.
     n                           m
4. Compare and check off each paid check against your checkbook record.
    List and totalnall checks you havep not checked goff in tthe
                                                               y space providedr for
     Li   an  tot  l all
    “Checks Outstanding”.c  ec
      Ch c sthe
5. Perform    Outstanding      .
                  indicated steps    in the “Statement Reconciliation” section.
5 your
If   Perform  the indicated
        checkbook    and bank  stestatement
                                    s in the doSt not
                                                  tement  R c
                                                      balance:
•I   ur checkbook
     Review         and ank
             last month’s     statementtodomake
                          reconcilement     not bala
                                                sure ce:
                                                     any differences were               Total    $$                        Total    $
                                                                                        T
     Review l
     corrected.
•     corrected.
     Check   additions and subtractions in your checkbook.                             Statement
                                                                                        State e t Reconciliation
                                                                                                  Reconcil ation
•     Check additions
     Compare             and of
                the amount   subtractions
                                each checkinand
                                              your checkbook
                                                 deposit with the amount recorded      Statement
                                                                                            S t Ending
                                                                                        St tement         Balance
                                                                                                  Endt ngeBalanli et                $
     in your checkbook
      Compare             and on
                 the amount      this statement.
                              of each   check an                                       Add:
                                                                                        Add           t n g
                                                                                       Deposits
                                                                                        Depos    Not Credited                       +$
•    Make
      in yo rsure  all outstanding
              checkbook             checks
                           and on his   stat have
                                             men been recorded under “Checks                A s Not Cred ed                          $
                                                                                       Sub
                                                                                        Sub Total
                                                                                             Tota                                    $
     Outstanding”.
      Make sure                                                                         Subtract:
                                                                                       Subtract
•    Make
      Outs sure
             ndin that
                    ”    each paid check listed on your statement has been                  S b
                                                                                       Checks
                                                                                        Checks Outstanding
                                                                                                Outstandi g                         $
     recorded  in your  checkbook                                                           S t t:
      Make s         th t eac pa                                                        Tota
                                                                                       Total:
                                                                                        Should Agree
                                                                                                      ut n gCheckbook Balance
                                                                                               Agree With
                                                                                                      Wi h Your
•    Make sure that all electronic funds transfer transactions (if any) are listed.    Should              Your Checkbook Balance   $
                                                                                            T l




                                                                                                                                         Member FDIC 12/15



        870D5660FB15314A967D395DA6F8B770                                          20200930             Checking Account Statements
        Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                    Main Document          Statement
                                                     Page 141 of 290    Ending 09/30/2020
                                                          Figueroa Mountain Brewing LLC             Page 3 of 4
                                                          Account Number:XXXXXXXX3172



Basic Business Checking-XXXXXXXX3172                           (continued)

Electronic Credits (continued)
Date         Description                                                                               Amount
09/02/2020   Square Inc 200902P2 L205557384003                                                           $31.67
09/02/2020   Square Inc 0902 STORE L210558150868                                                         $87.85
09/03/2020   Square Inc 0903 STORE L210558480476                                                         $33.39
09/03/2020   Square Inc 200903P2 L205557709194                                                           $49.58
09/03/2020   Square Inc 0903 WV L208558288833                                                            $50.20
09/04/2020   Square Inc 200904P2 L205558057352                                                            $5.20
09/04/2020   Square Inc 0904 STORE L210558878853                                                         $22.72
09/04/2020   Square Inc 0904 AG L209558658220                                                            $22.89
09/08/2020   Square Inc 0908 WV L208559456447                                                            $26.01
09/08/2020   Square Inc 200907P2 L205558646188                                                           $26.09
09/08/2020   Square Inc 0908 AG L209559486962                                                            $67.31
09/08/2020   Square Inc 0907 STORE L210559402596                                                       $114.25
09/08/2020   Square Inc 0907 AG L209559188289                                                          $121.46
09/08/2020   Square Inc 0907 WV L208559256654                                                          $132.26
09/08/2020   Square Inc 200908P2 L205558936712                                                         $195.08
09/08/2020   Square Inc 0907 AG L209559188290                                                          $239.07
09/08/2020   Square Inc 0908 STORE L210559699807                                                       $247.24
09/08/2020   Square Inc 200907P2 L205558646189                                                         $332.93
09/08/2020   Square Inc 0907 STORE L210559402597                                                      $1,140.03
09/09/2020   Square Inc 0909 AG L209559738528                                                            $16.01
09/09/2020   Square Inc 0909 STORE L210559951945                                                       $138.38
09/10/2020   Square Inc 0910 AG L209560127937                                                            $29.15
09/10/2020   Square Inc 0910 STORE L210560338427                                                         $32.43
09/11/2020   Square Inc 0911 STORE L210560625570                                                         $22.98
09/11/2020   Square Inc 200911P2 L205559860397                                                           $23.20
09/11/2020   Square Inc 0911 AG L209560458901                                                            $71.70
09/14/2020   Square Inc 0914 AG L209561082079                                                            $26.01
09/14/2020   Square Inc 200914P2 L205560448280                                                           $46.13
09/14/2020   Square Inc 0914 STORE L210561208475                                                       $105.76
09/14/2020   Square Inc 0914 AG L209561082080                                                          $186.18
09/14/2020   Square Inc 200914P2 L205560448281                                                         $661.44
09/14/2020   Square Inc 0914 STORE L210561208476                                                      $1,147.55
09/15/2020   Square Inc 0915 STORE L210561522663                                                         $90.42
09/16/2020   Square Inc 0916 STORE L210561782760                                                         $36.26
09/16/2020   Square Inc 0916 AG L209561602722                                                            $45.24
09/17/2020   Square Inc 0917 STORE L210562107598                                                         $20.89
09/17/2020   Square Inc 0917 WV L208561854569                                                            $44.29
09/17/2020   Square Inc 200917P2 L205561341263                                                           $60.77
09/17/2020   Square Inc 0917 AG L209561888099                                                            $63.16
09/18/2020   Square Inc 200918P2 L205561681694                                                           $75.70
09/18/2020   Square Inc 0918 STORE L210562446761                                                       $228.28
09/21/2020   Square Inc 0921 WV L208562857679                                                            $15.30
09/21/2020   Square Inc 0921 AG L209562937626                                                            $41.29
09/21/2020   Square Inc 200921P2 L205562335448                                                           $69.33
09/21/2020   Square Inc 0921 WV L208562857680                                                           $193.74
09/21/2020   Square Inc 0921 STORE L210563017715                                                       $444.96
09/21/2020   Square Inc 200921P2 L205562335449                                                         $475.58
09/21/2020   Square Inc 0921 STORE L210563017716                                                       $728.44
09/22/2020   Square Inc 0922 AG L209563111406                                                            $15.11
09/22/2020   Square Inc 0922 STORE L210563334944                                                         $26.14
09/22/2020   Square Inc 200922P2 L205562558533                                                           $79.41
09/23/2020   Square Inc 0923 STORE L210563603176                                                         $49.56
09/23/2020   Square Inc 200923P2 L205562821499                                                           $50.54
09/24/2020   Square Inc 0924 STORE L210563921640                                                         $26.14
09/24/2020   Square Inc 200924P2 L205563149805                                                           $26.38
09/25/2020   Square Inc 0925 AG L209564036610                                                             $1.92
09/25/2020   Square Inc 200925P2 L205563550736                                                           $23.20
09/25/2020   Square Inc 0925 WV L208564008401                                                            $46.91
09/28/2020   Square Inc 0928 WV L208564681417                                                            $26.01
09/28/2020   Square Inc 200928P2 L205564151083                                                           $72.10
09/28/2020   Square Inc 0928 STORE L210564853025                                                         $79.87


       870D5660FB15314A967D395DA6F8B770            20200930           Checking Account Statements
Figueroa Mountain Brewing LLC                 XXXXXXXX3172       Statement Ending 09/30/2020                       Page 4 of 4
        Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                             Main Document    Page 142 of 290
Basic Business Checking-XXXXXXXX3172                                       (continued)

Electronic Credits (continued)
Date           Description                                                                                            Amount
09/28/2020     Square Inc 0928 WV L208564681418                                                                       $144.64
09/28/2020     Square Inc 200928P2 L205564151084                                                                      $213.20
09/28/2020     Square Inc 0928 AG L209564756664                                                                       $235.96
09/28/2020     Square Inc 0928 STORE L210564853026                                                                    $649.26
09/29/2020     Square Inc 0929 STORE L210565204896                                                                     $31.55
09/30/2020     Square Inc 200930P2 L205564694068                                                                       $47.08
09/30/2020     Square Inc 0930 STORE L210565414239                                                                     $49.22

Electronic Debits
Date           Description                                                                                           Amount
09/08/2020     XX7683 PURCHASE INT* QuickBooks O 800-446-8848 CA 44368432 510657                                       $70.00
09/18/2020     XX7683 PURCHASE GRANDSTAND 800-7678951 KS 27036816 350399                                            $1,084.72
09/28/2020     XX7683 PURCHASE INT* QuickBooks O 800-446-8848 CA 23442869 210817                                       $70.00

Other Debits
Date           Description                                                                                            Amount
09/30/2020     SERVICE CHARGE                                                                                           $8.00

Checks Cleared
  Check Nbr          Date        Amount
        9090 09/30/2020        $8,817.49
* Indicates skipped check number

Daily Balances
Date                              Amount      Date                        Amount       Date                           Amount
09/01/2020                      $13,243.58    09/11/2020                $16,454.64     09/22/2020                   $20,297.30
09/02/2020                      $13,365.08    09/14/2020                $18,627.71     09/23/2020                   $20,397.40
09/03/2020                      $13,498.25    09/15/2020                $18,718.13     09/24/2020                   $20,449.92
09/04/2020                      $13,549.06    09/16/2020                $18,799.63     09/25/2020                   $20,521.95
09/08/2020                      $16,120.79    09/17/2020                $18,988.74     09/28/2020                   $21,872.99
09/09/2020                      $16,275.18    09/18/2020                $18,208.00     09/29/2020                   $21,904.54
09/10/2020                      $16,336.76    09/21/2020                $20,176.64     09/30/2020                   $13,175.35


Overdraft and Returned Item Fees
                                                             Total for this period                      Total year-to-date
   Total Overdraft Fees                                                       $0.00                                  $0.00
   Total Returned Item Fees                                                   $0.00                                  $0.00


Service Charge Summary
   Description                                                                                                     Amount
   TOTAL MAINTENANCE FEE:                                                                                            $8.00
   Total Service Charge                                                                                              $8.00




       870D5660FB15314A967D395DA6F8B770                      20200930                Checking Account Statements
        Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                          Main Document          Statement
                                                           Page 143 of 290    Ending 08/31/2020
                                                                                                             Page 1 of 8




    RETURN SERVICE REQUESTED                                          Managing Your Accounts
                                                                           Client Services   800.797.6324

    FIGUEROA MOUNTAIN BREWING LLC                                          Online            www.mechanicsbank.com
    45 INDUSTRIAL WAY
    BUELLTON CA 93427-9565                                                 Mobile            Download Our Mobile Apps




 Summary of Accounts
 IMPORTANT ACCOUNT INFORMATION

 Good news! Effective July 13, 2020, we no longer charge a $2.00 paper statement fee for non-analyzed business
 accounts.
 ____________

 Important Updates to the Business Account Agreement

 August 27, 2020
 Mechanics Bank has made a correction to its Business Account Agreement (dated April 6, 2020) as noted below in
 bold italic. Please review this information carefully. If you have any questions about your Mechanics Bank account,
 please call our Customer Service Center at 800.797.6324.

 Business Account Agreement
 Force Pay Transactions Policy (page 22, paragraph 1)

 Force Pay Transactions There may be instances where we will pay a transaction even if you do not have sufficient
 funds in your account to cover the transaction and no overdraft coverage. These transactions can occur, for example,
 when an ATM transaction or everyday debit card transaction is approved but later other transactions reduce the
 balance in your account before your ATM transaction or everyday debit card transaction is posted to your account.
 Under these circumstances, we will still pay (or "Force Pay") the transaction and you may be charged an
 overdraft fee (refer to Fee Schedule).
 Account Type                                                       Account Number                      Ending Balance
 PREFERRED BUSINESS CHECKING                                         XXXXXXXX7136                          $201,177.57


PREFERRED BUSINESS CHECKING-XXXXXXXX7136
Account Summary
Date          Description                                Amount
08/01/2020    Beginning Balance                       $202,180.70
              204 Credit(s) This Period               $194,794.79
              68 Debit(s) This Period                 $195,797.92
08/31/2020    Ending Balance                          $201,177.57

Deposits
Date         Description                                                                                         Amount
08/03/2020   DEPOSIT                                                                                              $13.50




       DB4D5BCA23CBF34DA54FBF961141B61D                    20200831            Checking Account Statements
                                                                                Statement Ending 08/31/2020                            Page 2 of 8
           Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                     Main Document    Page 144 of 290
                                                                                              How to balance your account
   How to contact us            800.797.6324                                  1. Subtract from your check register any service, miscellaneous, or
                                P.O. Box 6010                                    automatic charge(s) posted on this statement.
                                Santa Maria, CA 93456-6010                    2. Mark √ your register after each check listed on the front of
                                www.mechanicsbank.com                            this statement.
                                                                              3. Check off deposits shown on the statement against those
                                                                                 shown in your check register.
                                                                              4. Complete the form below.
    This information applies only to consumer accounts                        5. The ﬁnal "balance" in the form below should agree with your
     as deﬁned by the Electronic Fund Transfer Act and                           check register balance. If it does not, read "HINTS FOR
                       Regulation E.                                             FINDING DIFFERENCES"

     IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                HINTS FOR FINDING DIFFERENCES
                 ELECTRONIC TRANSFERS                                         Recheck all additions and subtractions or corrections.
   Telephone us at 800.797.6324, during regular business hours,               Verify the carryover balance from page to page in your check register.
   or write us at: Mechanics Bank, Operations, P.O. Box 6010,                 Make sure you have subtracted the service or miscellaneous
   Santa Maria, CA 93456-6010 as soon as you can, if you think                charge(s) from your check register balance.
   your statement or receipt is wrong or if you need more
   information about a transfer on the statement or receipt. We               HOW TO BALANCE YOUR ACCOUNTS
   must hear from you no later than 60 days after we sent you the
   FIRST statement on which the error or problem appeared.                     TRANSFER AMOUNT FROM PAGE ONE          $

      1. Tell us your name and account number.                                 DEPOSITS MADE SINCE
      2. Describe the error or the transfer you are unsure                     ENDING DATE ON STATEMENT
         about, and explain as clearly as you can why                          SUBTOTAL                                $
         you believe there is an error or why you need
         more information.                                                     LIST CHECKS NOT CLEARED ON THIS
                                                                               STATEMENT OR PRIOR STATEMENTS
      3. Tell us the dollar amount of the suspected error.
   We will investigate your complaint and will correct any error
   promptly. If we take more than 10 business days to do this, we
   will credit your account for the amount you think is in error, so
   that you will have use of the money during the time it takes us to
   complete our investigation.




   NOTICE TO BUSINESS AND COMMERCIAL CUSTOMERS:
   Accounts owned by business and commercial customers are not
   subject to consumer regulations, such as the Truth in Savings Act
   and the Electronic Fund Transfer Act. The information regarding
   Electronic Transfers does not apply to business or commercial
   accounts. You acknowledge the risk of loss from unauthorized
   items. You further acknowledge that the Bank offers various
   services that allow business and commercial customers to closely
   monitor their account activity, such as Business Online Banking,
   Positive Pay, and other services ("Fraud Prevention Services"),
   which can reduce potential fraud. If you fail to use one or more of
   the available Fraud Prevention Services, you agree that you will be
   deemed to have assumed the risk of any losses that could have
   been prevented if you had used the Fraud Prevention Services.




                                                                               TOTAL CHECKS NOT LISTED


                                                                               SUBTRACT TOTAL CHECKS NOT LISTED
                                                                               FROM SUBTOTAL ABOVE                     $
                                                                                                           BALANCE
Descriptions of ACH items are printed as supplied by originating company.
MKT5584/0420                                                                              THIS SHOULD AGREE WITH YOUR CHECK REGISTER BALANCE


         DB4D5BCA23CBF34DA54FBF961141B61D                                   20200831              Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 145 of 290    Ending 08/31/2020
                                                                                        Page 3 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                           (continued)

Deposits (continued)
Date         Description                                                                   Amount
08/03/2020   DEPOSIT                                                                         $74.00
08/03/2020   DEPOSIT                                                                        $176.02
08/03/2020   DEPOSIT                                                                        $186.00
08/03/2020   DEPOSIT                                                                        $208.13
08/03/2020   DEPOSIT                                                                        $245.20
08/03/2020   DEPOSIT                                                                        $254.00
08/03/2020   DEPOSIT                                                                        $343.53
08/03/2020   DEPOSIT                                                                        $407.86
08/03/2020   DEPOSIT                                                                        $424.82
08/03/2020   DEPOSIT                                                                        $480.45
08/03/2020   DEPOSIT                                                                        $537.76
08/03/2020   DEPOSIT                                                                        $561.26
08/03/2020   DEPOSIT                                                                      $1,787.00
08/04/2020   DEPOSIT                                                                         $15.91
08/05/2020   DEPOSIT                                                                         $37.38
08/05/2020   DEPOSIT                                                                         $82.70
08/05/2020   DEPOSIT                                                                        $345.55
08/05/2020   DEPOSIT                                                                        $462.00
08/05/2020   DEPOSIT                                                                        $553.92
08/05/2020   DEPOSIT                                                                        $555.23
08/05/2020   DEPOSIT                                                                        $767.30
08/06/2020   DEPOSIT                                                                          $7.50
08/06/2020   DEPOSIT                                                                         $76.24
08/06/2020   DEPOSIT                                                                        $100.00
08/06/2020   DEPOSIT                                                                        $100.00
08/06/2020   DEPOSIT                                                                        $191.00
08/06/2020   DEPOSIT                                                                        $967.77
08/07/2020   DEPOSIT                                                                         $30.95
08/07/2020   DEPOSIT                                                                        $176.70
08/07/2020   DEPOSIT                                                                        $260.08
08/07/2020   DEPOSIT                                                                        $504.33
08/07/2020   DEPOSIT                                                                        $639.25
08/10/2020   DEPOSIT                                                                         $56.00
08/10/2020   DEPOSIT                                                                         $59.00
08/10/2020   DEPOSIT                                                                         $75.00
08/10/2020   DEPOSIT                                                                        $131.00
08/10/2020   DEPOSIT                                                                        $693.68
08/10/2020   DEPOSIT                                                                        $704.73
08/10/2020   DEPOSIT                                                                        $756.38
08/10/2020   DEPOSIT                                                                      $2,732.00
08/11/2020   DEPOSIT                                                                         $82.38
08/12/2020   DEPOSIT                                                                         $64.98
08/12/2020   DEPOSIT                                                                        $355.50
08/12/2020   DEPOSIT                                                                        $392.05
08/12/2020   DEPOSIT                                                                        $497.05
08/12/2020   DEPOSIT                                                                        $551.75
08/12/2020   DEPOSIT                                                                        $650.00
08/12/2020   DEPOSIT                                                                        $683.79
08/13/2020   DEPOSIT                                                                        $134.94
08/13/2020   DEPOSIT                                                                        $164.00
08/13/2020   DEPOSIT                                                                        $221.69
08/13/2020   DEPOSIT                                                                        $237.66
08/13/2020   DEPOSIT                                                                        $293.78
08/13/2020   DEPOSIT                                                                        $401.30
08/13/2020   DEPOSIT                                                                        $685.00
08/14/2020   DEPOSIT                                                                         $32.55
08/14/2020   DEPOSIT                                                                        $142.91
08/14/2020   DEPOSIT                                                                        $235.75
08/17/2020   DEPOSIT                                                                         $42.00
08/17/2020   DEPOSIT                                                                         $71.80
08/17/2020   DEPOSIT                                                                         $88.00


       DB4D5BCA23CBF34DA54FBF961141B61D       20200831    Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 146 of 290    Ending 08/31/2020
                                                                                        Page 4 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                           (continued)

Deposits (continued)
Date         Description                                                                   Amount
08/17/2020   DEPOSIT                                                                         $93.85
08/17/2020   DEPOSIT                                                                        $107.65
08/17/2020   DEPOSIT                                                                        $145.22
08/17/2020   DEPOSIT                                                                        $260.61
08/17/2020   DEPOSIT                                                                        $553.53
08/17/2020   DEPOSIT                                                                        $627.97
08/17/2020   DEPOSIT                                                                        $642.40
08/17/2020   DEPOSIT                                                                        $648.12
08/17/2020   DEPOSIT                                                                        $658.03
08/17/2020   DEPOSIT                                                                        $806.71
08/17/2020   DEPOSIT                                                                        $821.73
08/17/2020   DEPOSIT                                                                        $829.92
08/17/2020   DEPOSIT                                                                      $1,237.79
08/17/2020   DEPOSIT                                                                      $2,154.00
08/17/2020   DEPOSIT                                                                      $2,246.12
08/19/2020   DEPOSIT                                                                        $195.34
08/19/2020   DEPOSIT                                                                        $242.19
08/19/2020   DEPOSIT                                                                        $627.00
08/19/2020   DEPOSIT                                                                        $648.21
08/20/2020   DEPOSIT                                                                         $76.39
08/20/2020   DEPOSIT                                                                        $236.20
08/21/2020   DEPOSIT                                                                         $45.28
08/21/2020   DEPOSIT                                                                         $86.54
08/21/2020   DEPOSIT                                                                        $128.25
08/21/2020   DEPOSIT                                                                        $149.72
08/21/2020   DEPOSIT                                                                        $173.75
08/24/2020   DEPOSIT                                                                         $17.00
08/24/2020   DEPOSIT                                                                         $56.00
08/24/2020   DEPOSIT                                                                         $79.52
08/24/2020   DEPOSIT                                                                        $147.00
08/24/2020   DEPOSIT                                                                        $170.27
08/24/2020   DEPOSIT                                                                        $216.00
08/24/2020   DEPOSIT                                                                        $219.36
08/24/2020   DEPOSIT                                                                        $259.00
08/24/2020   DEPOSIT                                                                        $273.00
08/24/2020   DEPOSIT                                                                        $451.93
08/24/2020   DEPOSIT                                                                        $514.00
08/24/2020   DEPOSIT                                                                        $564.79
08/24/2020   DEPOSIT                                                                        $999.97
08/25/2020   DEPOSIT                                                                        $153.80
08/25/2020   DEPOSIT                                                                        $310.42
08/25/2020   DEPOSIT                                                                        $326.92
08/25/2020   DEPOSIT                                                                        $409.38
08/25/2020   DEPOSIT                                                                        $419.82
08/25/2020   DEPOSIT                                                                        $434.59
08/25/2020   DEPOSIT                                                                        $552.80
08/25/2020   DEPOSIT                                                                        $680.11
08/26/2020   DEPOSIT                                                                          $2.00
08/26/2020   DEPOSIT                                                                          $4.00
08/26/2020   DEPOSIT                                                                          $7.00
08/26/2020   DEPOSIT                                                                         $10.00
08/26/2020   DEPOSIT                                                                         $13.00
08/26/2020   DEPOSIT                                                                         $16.00
08/26/2020   DEPOSIT                                                                         $45.00
08/26/2020   DEPOSIT                                                                         $52.64
08/26/2020   DEPOSIT                                                                         $62.00
08/26/2020   DEPOSIT                                                                         $82.00
08/26/2020   DEPOSIT                                                                        $232.86
08/26/2020   DEPOSIT                                                                        $233.00
08/27/2020   DEPOSIT                                                                         $24.98
08/27/2020   DEPOSIT                                                                         $25.00


       DB4D5BCA23CBF34DA54FBF961141B61D       20200831    Checking Account Statements
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                  Main Document          Statement
                                                   Page 147 of 290    Ending 08/31/2020
                                                                                                   Page 5 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                      (continued)

Deposits (continued)
Date         Description                                                                              Amount
08/27/2020   DEPOSIT                                                                                    $80.00
08/27/2020   DEPOSIT                                                                                   $130.00
08/27/2020   DEPOSIT                                                                                   $150.50
08/27/2020   DEPOSIT                                                                                   $178.41
08/27/2020   DEPOSIT                                                                                   $269.00
08/27/2020   DEPOSIT                                                                                   $277.12
08/27/2020   DEPOSIT                                                                                   $320.50
08/27/2020   DEPOSIT                                                                                   $774.23
08/28/2020   DEPOSIT                                                                                    $50.21
08/28/2020   DEPOSIT                                                                                    $77.00
08/28/2020   DEPOSIT                                                                                   $101.00
08/28/2020   DEPOSIT                                                                                   $212.83
08/28/2020   DEPOSIT                                                                                   $236.15
08/28/2020   DEPOSIT                                                                                   $293.58
08/28/2020   DEPOSIT                                                                                   $444.83
08/28/2020   DEPOSIT                                                                                   $478.16
08/31/2020   DEPOSIT                                                                                    $18.25
08/31/2020   DEPOSIT                                                                                    $21.00
08/31/2020   DEPOSIT                                                                                   $120.38
08/31/2020   DEPOSIT                                                                                   $133.65
08/31/2020   DEPOSIT                                                                                   $137.00
08/31/2020   DEPOSIT                                                                                   $177.00
08/31/2020   DEPOSIT                                                                                   $210.00
08/31/2020   DEPOSIT                                                                                   $271.00
08/31/2020   DEPOSIT                                                                                   $330.00
08/31/2020   DEPOSIT                                                                                   $332.09
08/31/2020   DEPOSIT                                                                                   $347.00
08/31/2020   DEPOSIT                                                                                   $409.00
08/31/2020   DEPOSIT                                                                                   $460.64
08/31/2020   DEPOSIT                                                                                   $574.35
08/31/2020   DEPOSIT                                                                                   $852.05
08/31/2020   DEPOSIT                                                                                   $922.35
08/31/2020   DEPOSIT                                                                                 $1,082.21
08/31/2020   DEPOSIT                                                                                 $1,231.79
08/31/2020   DEPOSIT                                                                               $127,164.43

Electronic Credits
Date         Description                                                                              Amount
08/03/2020   Square Inc 0803 FIGMT L210549266333                                                      $158.50
08/03/2020   Square Inc 0803 FIGBU L205548600074                                                      $168.65
08/03/2020   Square Inc 0803 FIGSM L205548493684                                                      $317.14
08/03/2020   Square Inc 0803 FIGSM L205548493685                                                      $364.27
08/04/2020   Square Inc 0804 FIGSM L205548808252                                                        $25.59
08/05/2020   Square Inc 0805 FIGBU L205549124706                                                        $28.55
08/06/2020   Square Inc 0806 FIGMT L210550193478                                                      $120.46
08/10/2020   Square Inc 0810 FIGSB L207552922966                                                        $14.29
08/10/2020   Square Inc 0810 FIGSB L207552922965                                                        $40.52
08/10/2020   Square Inc 0810 FIGBU L205551484798                                                        $98.13
08/10/2020   Square Inc 0810 FIGSM L205551289340                                                      $153.62
08/10/2020   Square Inc 0810 FIGSM L205551289341                                                      $470.75
08/11/2020   Square Inc 0811 FIGSB L207553218372                                                        $40.52
08/11/2020   Square Inc 0811 FIGSM L205551693496                                                      $130.76
08/12/2020   Square Inc 0812 FIGBU L205551951495                                                        $63.37
08/13/2020   Square Inc 0813 FIGBU L205552342715                                                        $28.64
08/13/2020   Square Inc 0813 FIGSM L205552346058                                                      $100.83
08/14/2020   Square Inc 0814 FIGSM L205552631419                                                        $40.02
08/17/2020   Square Inc 0817 FIGSB L207554856640                                                        $11.73
08/17/2020   Square Inc 0817 FIGMT L210553961315                                                      $107.21
08/17/2020   Square Inc 0817 FIGSM L205553306464                                                      $594.20
08/17/2020   Square Inc 0817 FIGBU L205553307210                                                     $5,221.31
08/17/2020   XX5462 POS REFUND THE HOME DEPOT # LOMPOC CA 00000000 040759                               $51.08

       DB4D5BCA23CBF34DA54FBF961141B61D             20200831         Checking Account Statements
        Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                    Main Document          Statement
                                                     Page 148 of 290    Ending 08/31/2020
                                                                                                   Page 6 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                      (continued)

Electronic Credits (continued)
Date         Description                                                                               Amount
08/18/2020   Square Inc 0818 FIGSM L205553517230                                                       $268.80
08/19/2020   Square Inc 0819 FIGSM L205553769114                                                       $100.53
08/20/2020   Square Inc 0820 FIGSM L205554096383                                                        $45.00
08/20/2020   Square Inc 0820 FIGMT L210554842328                                                       $103.93
08/21/2020   Square Inc 0821 FIGSM L205554495679                                                        $31.73
08/21/2020   Square Inc 0821 FIGSB L207556022605                                                        $53.06
08/24/2020   Square Inc 0824 FIGSB L207556662428                                                         $5.97
08/24/2020   Square Inc 0824 FIGMT L210555763078                                                        $65.50
08/24/2020   Square Inc 0824 FIGBU L205555115257                                                       $138.21
08/24/2020   Square Inc 0824 FIGMT L210555763077                                                       $151.89
08/24/2020   Square Inc 0824 FIGSM L205555100089                                                       $241.79
08/25/2020   Square Inc 0825 FIGBU L205555327727                                                        $47.24
08/25/2020   Square Inc 0825 FIGSM L205555325480                                                       $114.86
08/25/2020   Square Inc 0825 FIGMT L210556096766                                                       $135.02
08/26/2020   Square Inc 0826 FIGSM L205555636726                                                        $50.51
08/27/2020   Square Inc 0827 FIGBU L205555963811                                                        $37.96
08/27/2020   Square Inc 0827 FIGSM L205555905712                                                        $98.23
08/31/2020   Square Inc 0831 FIGMT L210557587826                                                        $29.58
08/31/2020   Square Inc 0831 FIGSM L205556829674                                                        $52.23
08/31/2020   Square Inc 0831 FIGSB L207558494098                                                        $54.13
08/31/2020   Square Inc 0831 FIGBU L205556923893                                                        $64.20
08/31/2020   Square Inc 0831 FIGMT L210557587827                                                       $122.68
08/31/2020   Square Inc 0831 FIGSM L205556829675                                                       $246.20

Electronic Debits
Date         Description                                                                              Amount
08/03/2020   XX5462 PIN CHK PURCH USPS PO 05101404 BUELLTON CA 99999999 301916                          $62.75
08/04/2020   XX5462 CHK PURCHASE TODD PIPE & SUPP BUELLTON CA 10590485 090485                         $126.03
08/04/2020   XX5462 CHK PURCHASE TODD PIPE & SUPP BUELLTON CA 10590477 090477                         $361.81
08/05/2020   XX5462 CHK PURCHASE CAL COAST IRRIGA BUELLTON CA 84405739 056685                           $28.52
08/05/2020   XX5462 PIN CHK PURCH ALBERTSONS #3324 BUELLTON CA 45880605 010346                          $29.97
08/05/2020   XX5462 CHK PURCHASE AMZN Mktp US* MF0 Amzn.com/bill WA 00000000 090904                     $43.09
08/05/2020   EDI PAYMNT MICROSOFT 6041 TRN* 1* Z4174F18ZAD8\                                          $150.00
08/05/2020   EDI PAYMNT MICROSOFT 6041 TRN* 1* Z4164FB8UQDX\                                          $280.81
08/06/2020   XX5462 CHK PURCHASE CAL COAST IRRIGA BUELLTON CA 84405739 095890                           $23.14
08/06/2020   XX5462 CHK PURCHASE SQ * SQUARE ECOM gosq.com CA 00000000 085164                           $63.52
08/07/2020   XX5462 CHK PURCHASE PANDORA* INTERNET PDORA.COM/BIL CA 00000000 091960                      $4.32
08/07/2020   XX5462 CHK PURCHASE CAL COAST IRRIGA BUELLTON CA 84405739 025251                           $17.77
08/10/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC 800-6106734 NC 17190001 006063                         $27.00
08/10/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC 800-6106734 NC 17190001 006064                         $27.00
08/10/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC 800-6106734 NC 17190001 006061                         $27.00
08/10/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 001526                           $29.77
08/10/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC 800-6106734 NC 17190001 006062                         $36.00
08/10/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 87820226 020226                    $1,073.37
08/12/2020   XX5462 PIN CHK PURCH ALBERTSONS #3324 BUELLTON CA 45880652 152366                           $9.15
08/12/2020   XX5462 PIN CHK PURCH ALBERTSONS #3324 BUELLTON CA 45880601 997639                          $41.04
08/13/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 48380171 080171                    $1,888.58
08/13/2020   Square Inc 0813 FIGMT L210553058048                                                        $48.07
08/14/2020   XX5462 CHK PURCHASE GLOBALTRANZ ENTE 866-275-1407 AZ 00000000 000745                      $734.75
08/17/2020   XX5462 CHK PURCHASE TRACTOR SUPPLY C BUELLTON CA 21355882 055882                           $24.74
08/17/2020   XX5462 CHK PURCHASE THE HOME DEPOT # LOMPOC CA 00000000 040757                             $51.08
08/17/2020   XX5462 CHK PURCHASE HOMEDEPOT.COM 800-430-3376 GA 00000000 034599                         $151.83
08/17/2020   XX5462 CHK PURCHASE TAPHUNTER.COM GET.TAPHUNTER CA 00000000 071161                        $345.60
08/18/2020   XX5462 CHK PURCHASE WALMART.COM AW 800-966-6546 AR 00000000 064286                        $592.61
08/19/2020   XX5462 CHK PURCHASE CAL COAST IRRIGA BUELLTON CA 84405739 067696                            $3.84
08/19/2020   XX5462 CHK PURCHASE MINERS ACE HARDW GROVER BEACH CA 00007016 044861                       $13.00
08/19/2020   XX5462 CHK PURCHASE MINERS ACE HARDW GROVER BEACH CA 00007016 003962                       $16.15
08/19/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005933                           $35.89
08/19/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005984                           $53.46
08/20/2020   XX5462 CHK PURCHASE ESPN Plus 800-7271800 NY 00000007 062003                                $5.99
08/20/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005912                           $95.00

       DB4D5BCA23CBF34DA54FBF961141B61D             20200831         Checking Account Statements
        Case 9:20-bk-11208-MB                Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                            Main Document          Statement
                                                             Page 149 of 290    Ending 08/31/2020
                                                                                                                     Page 7 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                                        (continued)

Electronic Debits (continued)
Date           Description                                                                                              Amount
08/20/2020     XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005913                                           $95.00
08/20/2020     XX5462 CHK PURCHASE COMCAST CALIFORN 800-266-2278 CA 00000000 063978                                      $246.53
08/21/2020     XX5462 CHK PURCHASE EDDIES GRILL clover.com CA 00009832 000011                                             $77.85
08/21/2020     XX5462 CHK PURCHASE HOPUNION, LLC 509-5745126 WA 74932897 080020                                          $292.40
08/21/2020     XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 49792770 092770                                    $1,845.38
08/21/2020     Square Inc 0821 FIGMT L210555227044                                                                        $11.69
08/24/2020     XX5462 PIN CHK PURCH SHELL SERVICE ST BUELLTON CA 85902501 242419                                         $103.09
08/24/2020     XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 52044523 044523                                      $681.52
08/24/2020     XX5462 CHECKING W/D 90 EAST HWY 246 BUELLTON CA P382588 007278                                            $200.00
08/25/2020     XX5462 CHK PURCHASE TODD PIPE & SUPP BUELLTON CA 09643790 043790                                           $65.57
08/25/2020     XX5462 CHK PURCHASE A A LABEL INC 925-8035709 CA 53061101 005801                                          $418.59
08/26/2020     ACHMA VISB BILL PYMNT 0991663                                                                           $1,257.06
08/27/2020     Wire/Out/26009593//Staff-Sol, Inc dba FVLS Consultancy/BK AMER NYC                                      $5,000.00
08/27/2020     XX5462 CHK PURCHASE AMZN Mktp US* MM8 Amzn.com/bill WA 00000000 093742                                    $113.33
08/27/2020     XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 48124439 024439                                      $676.40
08/27/2020     XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 48124447 024447                                      $921.26
08/28/2020     XX5462 CHK PURCHASE AMZN Mktp US* MU9 Amzn.com/bill WA 00000000 057900                                      $5.38
08/28/2020     XX5462 CHK PURCHASE AMZN Mktp US* MM4 Amzn.com/bill WA 00000000 085415                                     $15.07
08/28/2020     XX5462 CHK PURCHASE NIELSEN BUILDING 800-2046431 CA 75413504 088636                                       $370.37
08/31/2020     XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 47827735 027735                                      $731.84

Other Debits
Date           Description                                                                                               Amount
08/04/2020     MISCELLANEOUS DEBIT                                                                                         $8.00
08/10/2020     MISCELLANEOUS DEBIT                                                                                        $12.00
08/10/2020     XX5462 DDA RECURR INT* QuickBooks O 800-446-8848 CA 00000000 034228                                       $150.00
08/13/2020     XX5462 DDA RECURR DATAURANT POS LI DATAURANT.COM MD 00000000 027547                                       $948.00
08/24/2020     FOREIGN ATM CHARGE XX5462 CHECKING W/D 90 EAST HWY 246 BUELLTON CA                                          $2.95
               P382588 0072
08/24/2020     XX5462 DDA RECURR ADOBE CREATIVE C 800-443-8158 CA 19140001 009433                                        $239.97
08/27/2020     In Branch Wire Fee 286732                                                                                  $30.00
08/27/2020     Jul Cash Handling Fee                                                                                      $73.17

Checks Cleared
  Check Nbr          Date        Amount       Check Nbr       Date       Amount           Check Nbr       Date          Amount
        8121 08/13/2020        $3,000.00           8124 08/13/2020    $149,900.00              8126 08/17/2020        $15,865.10
        8123* 08/11/2020       $2,000.00           8125 08/17/2020      $3,917.75
* Indicates skipped check number

Daily Balances
Date                             Amount      Date                           Amount       Date                            Amount
08/03/2020                    $208,826.04    08/12/2020                  $219,802.39     08/21/2020                    $63,494.07
08/04/2020                    $208,371.70    08/13/2020                   $66,285.58     08/24/2020                    $66,837.74
08/05/2020                    $210,671.94    08/14/2020                   $66,002.06     08/25/2020                    $69,938.54
08/06/2020                    $212,148.25    08/17/2020                   $63,666.94     08/26/2020                    $69,491.49
08/07/2020                    $213,737.47    08/18/2020                   $63,343.13     08/27/2020                    $65,043.26
08/10/2020                    $218,340.43    08/19/2020                   $65,034.06     08/28/2020                    $66,546.20
08/11/2020                    $216,594.09    08/20/2020                   $65,053.06     08/31/2020                   $201,177.57


Overdraft and Returned Item Fees
                                                              Total for this period                       Total year-to-date
   Total Overdraft Fees                                                         $0.00                                 $280.00
   Total Returned Item Fees                                                     $0.00                                 $140.00




       DB4D5BCA23CBF34DA54FBF961141B61D                       20200831                 Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 150 of 290    Ending 08/31/2020
                                                                          884977136          Page 8 of 8




#0000        08/04/2020                 $8.00     #0000     08/10/2020                        $12.00




#8121        08/13/2020             $3,000.00     #8123     08/11/2020                      $2,000.00




#8124        08/13/2020            $149,900.00    #8125     08/17/2020                      $3,917.75




#8126        08/17/2020             $15,865.10




    DB4D5BCA23CBF34DA54FBF961141B61D             20200831     Checking Account Statements
        Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                         Main Document          Statement
                                                          Page 151 of 290    Ending 09/30/2020
                                                                                                          Page 1 of 14




    RETURN SERVICE REQUESTED                                       Managing Your Accounts
                                                                        Client Services   800.797.6324

    FIGUEROA MOUNTAIN BREWING LLC                                       Online            www.mechanicsbank.com
    45 INDUSTRIAL WAY
    BUELLTON CA 93427-9565                                              Mobile            Download Our Mobile Apps




 Summary of Accounts
 Account Type                                                    Account Number                      Ending Balance
 PREFERRED BUSINESS CHECKING                                      XXXXXXXX7136                            $64,603.44


PREFERRED BUSINESS CHECKING-XXXXXXXX7136
Account Summary
Date         Description                              Amount
09/01/2020   Beginning Balance                     $201,177.57
             246 Credit(s) This Period             $356,327.82
             169 Debit(s) This Period              $492,901.95
09/30/2020   Ending Balance                         $64,603.44
             Service Charges                             $2.40

Deposits
Date         Description                                                                                       Amount
09/01/2020   DEPOSIT                                                                                             $70.70
09/01/2020   DEPOSIT                                                                                             $90.00
09/01/2020   DEPOSIT                                                                                            $101.85
09/01/2020   DEPOSIT                                                                                            $210.00
09/01/2020   DEPOSIT                                                                                            $342.41
09/01/2020   DEPOSIT                                                                                            $427.32
09/01/2020   DEPOSIT                                                                                            $504.30
09/01/2020   DEPOSIT                                                                                          $1,208.93
09/02/2020   DEPOSIT                                                                                             $41.46
09/02/2020   DEPOSIT                                                                                            $208.24
09/02/2020   DEPOSIT                                                                                            $521.91
09/02/2020   DEPOSIT                                                                                            $558.76
09/03/2020   DEPOSIT                                                                                             $59.37
09/03/2020   DEPOSIT                                                                                            $107.83
09/04/2020   DEPOSIT                                                                                             $60.00
09/04/2020   DEPOSIT                                                                                             $69.00
09/04/2020   DEPOSIT                                                                                             $74.00
09/04/2020   DEPOSIT                                                                                             $94.00
09/04/2020   DEPOSIT                                                                                            $188.22
09/04/2020   DEPOSIT                                                                                            $273.86
09/04/2020   DEPOSIT                                                                                            $427.89
09/04/2020   DEPOSIT                                                                                            $541.87
09/08/2020   DEPOSIT                                                                                            $514.74
09/08/2020   DEPOSIT                                                                                            $542.72
09/08/2020   DEPOSIT                                                                                            $578.20




       996DF0A2D302174B9F3AE010BEF2C77A                20200930             Checking Account Statements
                                                                                Statement Ending 09/30/2020                            Page 2 of 14
           Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                     Main Document    Page 152 of 290
                                                                                              How to balance your account
   How to contact us            800.797.6324                                  1. Subtract from your check register any service, miscellaneous, or
                                P.O. Box 6010                                    automatic charge(s) posted on this statement.
                                Santa Maria, CA 93456-6010                    2. Mark √ your register after each check listed on the front of
                                www.mechanicsbank.com                            this statement.
                                                                              3. Check off deposits shown on the statement against those
                                                                                 shown in your check register.
                                                                              4. Complete the form below.
    This information applies only to consumer accounts                        5. The ﬁnal "balance" in the form below should agree with your
     as deﬁned by the Electronic Fund Transfer Act and                           check register balance. If it does not, read "HINTS FOR
                       Regulation E.                                             FINDING DIFFERENCES"

     IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                HINTS FOR FINDING DIFFERENCES
                 ELECTRONIC TRANSFERS                                         Recheck all additions and subtractions or corrections.
   Telephone us at 800.797.6324, during regular business hours,               Verify the carryover balance from page to page in your check register.
   or write us at: Mechanics Bank, Operations, P.O. Box 6010,                 Make sure you have subtracted the service or miscellaneous
   Santa Maria, CA 93456-6010 as soon as you can, if you think                charge(s) from your check register balance.
   your statement or receipt is wrong or if you need more
   information about a transfer on the statement or receipt. We               HOW TO BALANCE YOUR ACCOUNTS
   must hear from you no later than 60 days after we sent you the
   FIRST statement on which the error or problem appeared.                     TRANSFER AMOUNT FROM PAGE ONE          $

      1. Tell us your name and account number.                                 DEPOSITS MADE SINCE
      2. Describe the error or the transfer you are unsure                     ENDING DATE ON STATEMENT
         about, and explain as clearly as you can why                          SUBTOTAL                                $
         you believe there is an error or why you need
         more information.                                                     LIST CHECKS NOT CLEARED ON THIS
                                                                               STATEMENT OR PRIOR STATEMENTS
      3. Tell us the dollar amount of the suspected error.
   We will investigate your complaint and will correct any error
   promptly. If we take more than 10 business days to do this, we
   will credit your account for the amount you think is in error, so
   that you will have use of the money during the time it takes us to
   complete our investigation.




   NOTICE TO BUSINESS AND COMMERCIAL CUSTOMERS:
   Accounts owned by business and commercial customers are not
   subject to consumer regulations, such as the Truth in Savings Act
   and the Electronic Fund Transfer Act. The information regarding
   Electronic Transfers does not apply to business or commercial
   accounts. You acknowledge the risk of loss from unauthorized
   items. You further acknowledge that the Bank offers various
   services that allow business and commercial customers to closely
   monitor their account activity, such as Business Online Banking,
   Positive Pay, and other services ("Fraud Prevention Services"),
   which can reduce potential fraud. If you fail to use one or more of
   the available Fraud Prevention Services, you agree that you will be
   deemed to have assumed the risk of any losses that could have
   been prevented if you had used the Fraud Prevention Services.




                                                                               TOTAL CHECKS NOT LISTED


                                                                               SUBTRACT TOTAL CHECKS NOT LISTED
                                                                               FROM SUBTOTAL ABOVE                     $
                                                                                                           BALANCE
Descriptions of ACH items are printed as supplied by originating company.
MKT5584/0420                                                                              THIS SHOULD AGREE WITH YOUR CHECK REGISTER BALANCE


         996DF0A2D302174B9F3AE010BEF2C77A                                   20200930              Checking Account Statements
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                 Main Document          Statement
                                                  Page 153 of 290    Ending 09/30/2020
                                                                                         Page 3 of 14




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                            (continued)

Deposits (continued)
Date         Description                                                                      Amount
09/08/2020   DEPOSIT                                                                           $722.68
09/09/2020   DEPOSIT                                                                            $31.26
09/09/2020   DEPOSIT                                                                           $189.63
09/10/2020   DEPOSIT                                                                            $50.00
09/10/2020   DEPOSIT                                                                            $52.06
09/10/2020   DEPOSIT                                                                            $52.22
09/10/2020   DEPOSIT                                                                            $64.87
09/10/2020   DEPOSIT                                                                            $84.75
09/10/2020   DEPOSIT                                                                           $104.86
09/10/2020   DEPOSIT                                                                           $104.93
09/10/2020   DEPOSIT                                                                           $116.65
09/10/2020   DEPOSIT                                                                           $156.70
09/10/2020   DEPOSIT                                                                           $207.13
09/10/2020   DEPOSIT                                                                           $367.31
09/10/2020   DEPOSIT                                                                           $370.25
09/10/2020   DEPOSIT                                                                           $437.10
09/10/2020   DEPOSIT                                                                           $576.98
09/10/2020   DEPOSIT                                                                           $678.88
09/10/2020   DEPOSIT                                                                         $1,029.01
09/10/2020   DEPOSIT                                                                         $1,393.00
09/11/2020   DEPOSIT                                                                            $21.00
09/11/2020   DEPOSIT                                                                            $31.45
09/11/2020   DEPOSIT                                                                            $85.00
09/11/2020   DEPOSIT                                                                           $102.00
09/11/2020   DEPOSIT                                                                           $115.38
09/11/2020   DEPOSIT                                                                           $171.61
09/11/2020   DEPOSIT                                                                           $216.26
09/11/2020   DEPOSIT                                                                           $241.41
09/11/2020   DEPOSIT                                                                           $311.24
09/11/2020   DEPOSIT                                                                           $475.62
09/14/2020   DEPOSIT                                                                            $58.00
09/14/2020   DEPOSIT                                                                            $85.00
09/14/2020   DEPOSIT                                                                            $86.41
09/14/2020   DEPOSIT                                                                            $96.17
09/14/2020   DEPOSIT                                                                           $114.00
09/14/2020   DEPOSIT                                                                           $160.00
09/14/2020   DEPOSIT                                                                           $170.00
09/14/2020   DEPOSIT                                                                           $176.00
09/14/2020   DEPOSIT                                                                           $177.00
09/14/2020   DEPOSIT                                                                           $247.16
09/14/2020   DEPOSIT                                                                           $254.14
09/14/2020   DEPOSIT                                                                           $274.00
09/14/2020   DEPOSIT                                                                           $285.26
09/14/2020   DEPOSIT                                                                           $334.00
09/14/2020   DEPOSIT                                                                           $350.00
09/14/2020   DEPOSIT                                                                           $364.00
09/14/2020   DEPOSIT                                                                           $388.00
09/14/2020   DEPOSIT                                                                           $461.44
09/14/2020   DEPOSIT                                                                           $527.77
09/14/2020   DEPOSIT                                                                           $534.00
09/14/2020   DEPOSIT                                                                           $751.00
09/14/2020   DEPOSIT                                                                           $893.99
09/14/2020   DEPOSIT                                                                         $1,019.55
09/16/2020   DEPOSIT                                                                            $44.00
09/16/2020   DEPOSIT                                                                            $68.75
09/16/2020   DEPOSIT                                                                           $134.00
09/16/2020   DEPOSIT                                                                           $265.00
09/16/2020   DEPOSIT                                                                           $284.76
09/16/2020   DEPOSIT                                                                           $288.34
09/16/2020   DEPOSIT                                                                           $301.00
09/16/2020   DEPOSIT                                                                           $379.79


       996DF0A2D302174B9F3AE010BEF2C77A        20200930    Checking Account Statements
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                 Main Document          Statement
                                                  Page 154 of 290    Ending 09/30/2020
                                                                                         Page 4 of 14




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                            (continued)

Deposits (continued)
Date         Description                                                                      Amount
09/16/2020   DEPOSIT                                                                         $1,142.20
09/17/2020   DEPOSIT                                                                            $56.56
09/17/2020   DEPOSIT                                                                           $308.05
09/18/2020   DEPOSIT                                                                            $12.75
09/21/2020   DEPOSIT                                                                            $22.20
09/21/2020   DEPOSIT                                                                            $35.15
09/21/2020   DEPOSIT                                                                            $41.04
09/21/2020   DEPOSIT                                                                            $54.50
09/21/2020   DEPOSIT                                                                           $119.00
09/21/2020   DEPOSIT                                                                           $151.00
09/21/2020   DEPOSIT                                                                           $157.15
09/21/2020   DEPOSIT                                                                           $165.13
09/21/2020   DEPOSIT                                                                           $170.00
09/21/2020   DEPOSIT                                                                           $213.00
09/21/2020   DEPOSIT                                                                           $216.31
09/21/2020   DEPOSIT                                                                           $294.00
09/21/2020   DEPOSIT                                                                           $326.00
09/21/2020   DEPOSIT                                                                           $381.00
09/21/2020   DEPOSIT                                                                           $417.00
09/21/2020   DEPOSIT                                                                           $420.44
09/21/2020   DEPOSIT                                                                           $432.84
09/21/2020   DEPOSIT                                                                           $442.72
09/21/2020   DEPOSIT                                                                           $511.91
09/21/2020   DEPOSIT                                                                           $562.19
09/21/2020   DEPOSIT                                                                           $568.99
09/21/2020   DEPOSIT                                                                           $597.28
09/21/2020   DEPOSIT                                                                           $751.78
09/21/2020   DEPOSIT                                                                           $896.13
09/21/2020   DEPOSIT                                                                         $3,004.10
09/22/2020   DEPOSIT                                                                            $46.68
09/22/2020   DEPOSIT                                                                            $71.25
09/22/2020   DEPOSIT                                                                            $83.00
09/22/2020   DEPOSIT                                                                           $103.00
09/22/2020   DEPOSIT                                                                           $174.05
09/22/2020   DEPOSIT                                                                           $179.00
09/22/2020   DEPOSIT                                                                           $194.77
09/22/2020   DEPOSIT                                                                           $207.67
09/22/2020   DEPOSIT                                                                           $285.65
09/22/2020   DEPOSIT                                                                         $1,040.48
09/23/2020   DEPOSIT                                                                            $55.20
09/23/2020   DEPOSIT                                                                           $267.98
09/24/2020   DEPOSIT                                                                            $93.51
09/24/2020   DEPOSIT                                                                           $210.14
09/24/2020   DEPOSIT                                                                           $434.15
09/24/2020   DEPOSIT                                                                           $517.37
09/24/2020   DEPOSIT                                                                           $849.70
09/28/2020   DEPOSIT                                                                            $90.00
09/28/2020   DEPOSIT                                                                           $173.00
09/28/2020   DEPOSIT                                                                           $196.00
09/28/2020   DEPOSIT                                                                           $243.00
09/28/2020   DEPOSIT                                                                           $261.00
09/28/2020   DEPOSIT                                                                           $456.13
09/28/2020   DEPOSIT                                                                           $463.00
09/28/2020   DEPOSIT                                                                           $702.41
09/28/2020   DEPOSIT                                                                           $722.00
09/28/2020   DEPOSIT                                                                           $786.66
09/28/2020   DEPOSIT                                                                           $960.41
09/29/2020   DEPOSIT                                                                            $15.00
09/29/2020   DEPOSIT                                                                         $8,940.65
09/30/2020   DEPOSIT                                                                            $13.36
09/30/2020   DEPOSIT                                                                            $51.73


       996DF0A2D302174B9F3AE010BEF2C77A        20200930    Checking Account Statements
        Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                   Main Document          Statement
                                                    Page 155 of 290    Ending 09/30/2020
                                                                                                      Page 5 of 14




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                         (continued)

Electronic Credits
Date         Description                                                                                   Amount
09/01/2020   Square Inc 0901 FIGMT L210557922308                                                             $77.77
09/01/2020   Square Inc 0901 FIGSM L205557117612                                                           $173.77
09/03/2020   Square Inc 0903 FIGSM L205557774894                                                             $67.97
09/04/2020   Square Inc 0904 FIGSM L205558057416                                                             $42.48
09/08/2020   Square Inc 0907 FIGSB L207560284292                                                             $16.22
09/08/2020   Square Inc 0907 FIGSB L207560284291                                                             $32.10
09/08/2020   Square Inc 0907 FIGSM L205558642215                                                           $123.02
09/08/2020   Square Inc 0907 FIGBU L205558646285                                                           $150.44
09/08/2020   Square Inc 0908 FIGSM L205558939604                                                           $238.08
09/08/2020   Square Inc 0907 FIGSM L205558642216                                                           $241.21
09/08/2020   Square Inc 0908 FIGBU L205558940845                                                           $245.71
09/08/2020   Square Inc 0907 FIGBU L205558646284                                                           $438.34
09/09/2020   Square Inc 0909 FIGBU L205559186736                                                             $32.58
09/09/2020   Square Inc 0909 FIGMT L210559996798                                                             $48.25
09/09/2020   Square Inc 0909 FIGSM L205559189390                                                           $356.01
09/10/2020   Square Inc 0910 FIGBU L205559522177                                                             $18.83
09/10/2020   Square Inc 0910 FIGSM L205559518979                                                             $67.48
09/11/2020   Square Inc 0911 FIGMT L210560624482                                                             $48.25
09/11/2020   Square Inc 0911 FIGSM L205559861774                                                             $66.39
09/14/2020   Square Inc 0914 FIGSB L207562114514                                                             $33.19
09/14/2020   Square Inc 0914 FIGSM L205560436079                                                             $59.83
09/14/2020   Square Inc 0914 FIGMT L210561338183                                                             $96.80
09/14/2020   Square Inc 0914 FIGBU L205560449174                                                           $183.23
09/14/2020   Square Inc 0914 FIGSM L205560436080                                                           $184.61
09/14/2020   Square Inc 0914 FIGBU L205560449173                                                           $225.59
09/14/2020   XX5462 POS REFUND NIELSEN BUILDING 800-2046431 CA 75413504 009836                              $101.44
09/15/2020   Square Inc 0915 FIGSM L205560752746                                                           $144.30
09/15/2020   Square Inc 0915 FIGMT L210561522765                                                           $166.49
09/16/2020   Square Inc 0916 FIGSM L205561009414                                                           $135.76
09/16/2020   Square Inc 0916 FIGBU L205561005020                                                           $143.39
09/17/2020   Square Inc 0917 FIGSM L205561338905                                                             $33.45
09/17/2020   Square Inc 0917 FIGMT L210562112040                                                           $270.10
09/18/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                           $397.33
09/18/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                         $1,238.75
09/18/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                         $2,170.79
09/21/2020   Square Inc 0921 FIGSM L205562347599                                                             $16.57
09/21/2020   Square Inc 0921 FIGBU L205562382970                                                             $88.25
09/21/2020   Square Inc 0921 FIGSM L205562347600                                                           $293.05
09/21/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                           $837.97
09/21/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                         $1,562.81
09/21/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                         $1,793.01
09/21/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                         $2,299.39
09/21/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                         $3,261.94
09/21/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                         $3,826.80
09/21/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                         $3,963.01
09/21/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                         $4,520.44
09/21/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                         $5,584.89
09/21/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                         $6,487.93
09/21/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                         $6,594.86
09/21/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                         $8,877.68
09/22/2020   Square Inc 0922 FIGSM L205562559075                                                             $69.95
09/22/2020   Square Inc 0922 FIGMT L210563363960                                                            $149.98
09/22/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                         $2,814.31
09/22/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                         $3,041.87
09/22/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                         $3,065.98
09/22/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                         $4,308.29
09/23/2020   Square Inc 0923 FIGSM L205562815869                                                             $28.67
09/23/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                         $1,458.67
09/23/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                         $1,750.31
09/23/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                         $2,478.79
09/24/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                           $798.96


       996DF0A2D302174B9F3AE010BEF2C77A               20200930          Checking Account Statements
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                  Main Document          Statement
                                                   Page 156 of 290    Ending 09/30/2020
                                                                                                   Page 6 of 14




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                      (continued)

Electronic Credits (continued)
Date         Description                                                                               Amount
09/24/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                     $1,816.73
09/24/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                     $2,453.72
09/24/2020   MERCHANT BANKCD FINCL ADJ 708200500880                                                   $6,825.64
09/24/2020   MERCHANT BANKCD FINCL ADJ 708200495883                                                  $23,132.86
09/24/2020   MERCHANT BANKCD FINCL ADJ 708200499885                                                  $28,223.61
09/24/2020   XX5462 POS REFUND RECREATION.GOV ALBUQUERQUE NM 74604690 004690                             $28.00
09/24/2020   XX5462 POS REFUND RECREATION.GOV ALBUQUERQUE NM 74604682 004682                             $28.00
09/24/2020   XX5462 POS REFUND RECREATION.GOV ALBUQUERQUE NM 74604674 004674                             $28.00
09/24/2020   XX5462 POS REFUND RECREATION.GOV ALBUQUERQUE NM 74604708 004708                             $28.00
09/24/2020   112167313 Online Transfer from XXXXXX2501 on 9/24/20 at 14:36                           $68,939.52
09/25/2020   Square Inc 0925 FIGSB L207565052859                                                          $5.97
09/25/2020   Square Inc 0925 FIGSM L205563488598                                                        $130.28
09/25/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                       $465.76
09/25/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                     $1,468.72
09/25/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                     $2,106.32
09/25/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                     $2,160.83
09/28/2020   Square Inc 0928 FIGBU L205564191704                                                         $16.43
09/28/2020   Square Inc 0928 FIGMT L210564874681                                                         $48.25
09/28/2020   Square Inc 0928 FIGSM L205564070766                                                         $67.55
09/28/2020   Square Inc 0928 FIGSM L205564070767                                                        $167.09
09/28/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                       $776.91
09/28/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                     $1,782.80
09/28/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                     $1,881.84
09/28/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                     $2,702.10
09/28/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                     $3,243.73
09/28/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                     $4,165.06
09/28/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                     $4,268.46
09/28/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                     $4,650.77
09/28/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                     $4,678.83
09/28/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                     $5,846.95
09/28/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                     $9,730.43
09/28/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                    $11,623.12
09/28/2020   MERCHANT BANKCD FINCL ADJ 708200496881                                                  $17,330.91
09/29/2020   MERCHANT BANKCD DEPOSIT 708200500880                                                     $4,105.23
09/30/2020   Square Inc 0930 FIGSM L205564632949                                                         $85.98
09/30/2020   MERCHANT BANKCD DEPOSIT 708200496881                                                     $1,595.41
09/30/2020   MERCHANT BANKCD DEPOSIT 708200499885                                                     $1,796.28
09/30/2020   MERCHANT BANKCD DEPOSIT 708200495883                                                     $2,567.68

Electronic Debits
Date         Description                                                                               Amount
09/01/2020   Wire/Out/26009593//Staff Sol Inc Dba FVLS Consultancy/BK AMER NYC                        $4,000.00
09/01/2020   XX5462 CHK PURCHASE ALFANO MOTORCARS SAN LUIS OBIS CA 00000000 061328                      $299.00
09/01/2020   XX5462 CHK PURCHASE A A LABEL INC 925-8035709 CA 53061101 012081                           $515.00
09/01/2020   CA DEPT TAX FEE CDTFA EPMT 5970295                                                      $42,666.00
09/02/2020   XX5462 CHK PURCHASE ALBERTSONS #3324 BUELLTON CA 3324023 018993                             $75.40
09/02/2020   ST OF CA DMV INTERNET 108879732200901                                                      $271.00
09/02/2020   ROBERT HALF, INC INTERNET 043000095493794                                                $3,280.00
09/02/2020   CA DEPT TAX FEE CDTFA EPMT 6199975                                                      $84,498.43
09/03/2020   XX5462 CHK PURCHASE CRAIGSLIST.ORG 415-399-5200 CA 00000000 070217                           $5.00
09/03/2020   XX5462 CHK PURCHASE AMZN Mktp US* MU3 Amzn.com/bill WA 00000000 076917                     $230.78
09/03/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 49248724 048724                     $1,636.78
09/08/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC RALEIGH NC 17190001 008281                              $27.00
09/08/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC RALEIGH NC 17190001 008282                              $27.00
09/08/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC RALEIGH NC 17190001 008279                              $27.00
09/08/2020   XX5462 CHK PURCHASE SCHEDULEFLY INC RALEIGH NC 17190001 008280                              $36.00
09/08/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005727                            $37.93
09/08/2020   XX5462 CHK PURCHASE ALBERTSONS #3324 BUELLTON CA 3324006 044708                             $45.18
09/08/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 001360                            $75.65
09/08/2020   XX5462 CHK PURCHASE SQ * SQUARE WEEBL gosq.com CA 00000000 093672                           $79.00
09/08/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 002081                            $95.00

       996DF0A2D302174B9F3AE010BEF2C77A              20200930        Checking Account Statements
        Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                   Main Document          Statement
                                                    Page 157 of 290    Ending 09/30/2020
                                                                                                      Page 7 of 14




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                         (continued)

Electronic Debits (continued)
Date         Description                                                                                   Amount
09/08/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 002080                                $95.00
09/08/2020   XX5462 CHK PURCHASE ALBERTSONS #3324 BUELLTON CA 3324038 040002                                $161.73
09/08/2020   XX5462 CHK PURCHASE SANTA YNEZ RIVER 805-688-6015 CA 00000000 018396                           $596.00
09/08/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 54865610 065610                           $644.88
09/08/2020   XX5462 CHK PURCHASE ROBERT HALF INTL 925-913-1000 CA 0001 082047                             $3,280.00
09/08/2020   Square Inc 0907 FIGMT L210559482235                                                             $51.93
09/08/2020   EDI PAYMNT MICROSOFT 6041 TRN* 1* Z4166DZK530M\                                                $150.00
09/08/2020   EDI PAYMNT MICROSOFT 6041 TRN* 1* Z4166E9JXKX9\                                                $286.29
09/10/2020   XX5462 CHK PURCHASE AMZN Mktp US* MU3 Amzn.com/bill WA 00000000 014375                          $28.00
09/10/2020   XX5462 CHK PURCHASE RECREATION.GOV 877-444-6777 NM 13252357 052357                             $112.00
09/10/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 47468993 068993                         $1,781.11
09/10/2020   CA DEPT TAX FEE CDTFA EPMT 5974047                                                            $509.03
09/11/2020   XX5462 CHK PURCHASE CRAIGSLIST.ORG 415-399-5200 CA 00000000 039421                               $5.00
09/11/2020   XX5462 PIN CHK PURCH WAL-MART #1989 LOMPOC CA 24198901 864498                                    $7.58
09/11/2020   XX5462 CHK PURCHASE CAL COAST IRRIGA BUELLTON CA 84405739 099776                                $22.03
09/11/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005172                                $95.00
09/11/2020   COASTAL BYPRODUC SALE                                                                         $150.00
09/14/2020   XX5462 CHK PURCHASE SANTA YNEZ RIVER 805-688-6015 CA 00000000 071487                           $591.30
09/14/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 51321633 021633                           $618.49
09/14/2020   XX5462 CHK PURCHASE ROBERT HALF INTL 925-913-1000 CA 0001 094358                             $3,280.00
09/15/2020   ST OF CA DMV INTERNET 109713595200914                                                          $255.00
09/16/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 003564                                $95.00
09/16/2020   XX5462 CHK PURCHASE NIELSEN BUILDING 800-2046431 CA 75413504 030098                            $171.92
09/17/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000                                       $95.00
09/17/2020   XX5462 CHK PURCHASE R & M DIESEL SER SOLVANG CA 00000000 019751                                $625.09
09/17/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 48350497 050497                         $1,697.74
09/18/2020   XX5462 CHK PURCHASE PREMIER STAINLES 760-7967999 CA 00000000 046798                            $200.54
09/18/2020   ROBERT HALF, INC INTERNET 043000091816334                                                    $2,624.00
09/21/2020   Deposit 09/18/20                                                                              $397.33
09/21/2020   Deposit 09/21/20                                                                               $837.97
09/21/2020   Deposit 09/18/20                                                                             $1,238.75
09/21/2020   Deposit 09/21/20                                                                             $1,562.81
09/21/2020   Deposit 09/21/20                                                                             $1,793.01
09/21/2020   Deposit 09/18/20                                                                             $2,170.79
09/21/2020   Deposit 09/21/20                                                                             $2,299.39
09/21/2020   Deposit 09/21/20                                                                             $3,261.94
09/21/2020   Deposit 09/21/20                                                                             $3,826.80
09/21/2020   Deposit 09/21/20                                                                             $3,963.01
09/21/2020   Deposit 09/21/20                                                                             $4,520.44
09/21/2020   Deposit 09/21/20                                                                             $5,584.89
09/21/2020   Deposit 09/21/20                                                                             $6,487.93
09/21/2020   Deposit 09/21/20                                                                             $6,594.86
09/21/2020   Deposit 09/21/20                                                                             $8,877.68
09/21/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 000121                                $95.00
09/21/2020   XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 52485809 085809                           $709.37
09/21/2020   COMCAST CABLE 6535047                                                                          $115.84
09/21/2020   COMCAST CABLE 6535050                                                                          $278.51
09/22/2020   Deposit 09/22/20                                                                             $2,814.31
09/22/2020   Deposit 09/22/20                                                                             $3,041.87
09/22/2020   Deposit 09/22/20                                                                             $3,065.98
09/22/2020   Deposit 09/22/20                                                                             $4,308.29
09/23/2020   117830320 Online Transfer to XXXXXX2501 on 9/23/20 at 10:02                                     $30.00
09/23/2020   09/23/20 deposit                                                                             $1,458.67
09/23/2020   09/23/20 deposit                                                                             $1,750.31
09/23/2020   09/23/20 deposit                                                                             $2,478.79
09/23/2020   XX5462 CHK PURCHASE SB COUNTY PARKS 805-568-2460 CA 44344112 044112                             $38.00
09/23/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005122                                $63.45
09/23/2020   XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005122                                $72.01
09/23/2020   XX5462 CHK PURCHASE SB COUNTY PARKS 805-568-2460 CA 44344104 044104                            $124.00
09/23/2020   IPFS800-858-4326 IPFSPMTCAO A35402                                                           $1,294.94
09/24/2020   09/24/20 Deposits                                                                              $798.96


       996DF0A2D302174B9F3AE010BEF2C77A               20200930          Checking Account Statements
        Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                        Main Document          Statement
                                                         Page 158 of 290    Ending 09/30/2020
                                                                                                                Page 8 of 14




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                                   (continued)

Electronic Debits (continued)
Date           Description                                                                                          Amount
09/24/2020     09/24/20 Deposits                                                                                   $1,816.96
09/24/2020     09/24/20 Deposits                                                                                   $2,453.72
09/24/2020     09/24/20 Deposits                                                                                   $6,825.64
09/24/2020     09/24/20 Deposits                                                                                  $23,132.86
09/24/2020     09/24/20 Deposits                                                                                  $28,223.61
09/24/2020     XX5462 CHK PURCHASE 8815 SY REFUSE S LOS OLIVOS CA 06678129 060049                                     $56.25
09/24/2020     XX5462 CHK PURCHASE TRACTOR SUPPLY C BUELLTON CA 00000000 013008                                      $185.60
09/24/2020     XX5462 CHK PURCHASE COMCAST CALIFORN 800-266-2278 CA 00000000 095469                                $1,576.89
09/24/2020     XX5462 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 46582588 082588                                $1,597.65
09/24/2020     COASTAL BYPRODUC SALE                                                                                  $75.00
09/25/2020     Wire/Out/321081669//LESNICK PRINCE AND PAPPAS LLP IOLTA/FST REP BK SF                              $25,000.00
09/25/2020     XX5462 CHK PURCHASE WWW.CARMENITATRU 562-9211411 CA 78882906 006905                                   $449.85
09/25/2020     ROBERT HALF, INC INTERNET 043000092408616                                                           $3,280.00
09/28/2020     XX5462 PIN CHK PURCH DOLLAR TREE LOMPOC CA 76300001 040673                                             $16.41
09/28/2020     XX5462 PIN CHK PURCH FOODSCO #0771 LOMPOC CA 13077108 008398                                           $51.42
09/28/2020     XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 000352                                       $68.52
09/28/2020     XX5462 PIN CHK PURCH ALBERTSONS #3171 LOMPOC CA 45879604 769723                                       $135.97
09/28/2020     XX5462 PIN CHK PURCH SMART AND FINAL ARROYO GRAND CA 48188701 621803                                  $224.99
09/28/2020     SALADINOS INC SALADINOS 009936                                                                         $52.70
09/28/2020     SALADINOS INC SALADINOS 009938                                                                         $60.19
09/28/2020     PACIFIC HR, INC. INVOICE H025397                                                                      $142.77
09/28/2020     SALADINOS INC SALADINOS 002046                                                                      $2,276.92
09/28/2020     SALADINOS INC SALADINOS 009066                                                                      $2,610.36
09/29/2020     Square Inc 0929 FIGSM L205564377722                                                                     $0.50
09/29/2020     SALADINOS INC SALADINOS 009936                                                                        $130.73
09/29/2020     SALADINOS INC SALADINOS 009066                                                                      $2,426.10
09/29/2020     SALADINOS INC SALADINOS 002046                                                                      $2,665.15
09/30/2020     XX5462 PIN CHK PURCH USPS PO 05101404 BUELLTON CA 99999999 146659                                      $26.35
09/30/2020     XX5462 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 000912                                       $85.00
09/30/2020     CA DEPT TAX FEE CDTFA EPMT 6428344                                                                    $950.00

Other Debits
Date           Description                                                                                          Amount
09/01/2020     In Branch Wire Fee 289189                                                                              $30.00
09/08/2020     XX5462 DDA RECURR PANDORA* INTERNET PDORA.COM/BIL CA 00000000 043324                                    $4.99
09/10/2020     XX5462 DDA RECURR INT* QuickBooks O 800-446-8848 CA 00000000 052045                                   $150.00
09/14/2020     XX5462 DDA RECURR ADOBE CREATIVE C 800-443-8158 CA 19140001 035941                                    $239.97
09/17/2020     XX5462 DDA RECURR PANDORA* INTERNET PDORA.COM/BIL CA 00000000 052490                                    $9.99
09/17/2020     XX5462 DDA RECURR TAPHUNTER.COM GET.TAPHUNTER CA 00000000 061480                                      $345.60
09/21/2020     XX5462 DDA RECURR ESPN Plus 800-7271800 NY 00001000 019253                                              $5.99
09/25/2020     MISCELLANEOUS DEBIT                                                                                $68,939.52
09/25/2020     In Branch Wire Fee 302686                                                                              $30.00
09/29/2020     Aug Cash Handling Fee                                                                                  $88.69
09/30/2020     SERVICE CHARGE                                                                                          $2.40

Checks Cleared
 Check Nbr          Date     Amount       Check Nbr         Date       Amount        Check Nbr          Date         Amount
         0    09/30/2020    $8,940.65          8139   09/24/2020      $2,334.06           8151*   09/25/2020        $1,186.36
         1    09/29/2020      $660.02          8140   09/24/2020      $1,569.51           8153*   09/25/2020        $2,094.55
      8127*   09/02/2020   $12,225.00          8141   09/30/2020      $1,026.46           8154    09/28/2020          $807.69
      8129*   09/08/2020      $125.99          8142   09/24/2020      $3,378.17           8155    09/28/2020           $12.00
      8130    09/29/2020    $1,368.00          8143   09/24/2020      $1,236.47           8156    09/25/2020        $1,053.03
      8131    09/30/2020     $319.00           8144   09/24/2020      $1,647.56           8157    09/25/2020           $12.00
      8132    09/23/2020    $1,610.60          8145   09/28/2020      $1,128.35           8158    09/24/2020        $1,398.45
      8133    09/24/2020    $1,264.40          8146   09/24/2020      $2,634.22           8159    09/24/2020          $126.94
      8136*   09/28/2020     $474.43           8147   09/25/2020      $2,500.00           8160    09/28/2020         $883.07
      8137    09/25/2020     $822.41           8148   09/24/2020      $1,446.34           8162*   09/25/2020        $1,817.07
      8138    09/28/2020     $479.16           8149   09/28/2020      $2,044.73           8163    09/28/2020        $1,190.00



       996DF0A2D302174B9F3AE010BEF2C77A                    20200930               Checking Account Statements
        Case 9:20-bk-11208-MB                Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                            Main Document          Statement
                                                             Page 159 of 290    Ending 09/30/2020
                                                                                                                      Page 9 of 14




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                                         (continued)

Checks Cleared (continued)
  Check Nbr          Date        Amount       Check Nbr          Date       Amount         Check Nbr          Date         Amount
        8164 09/28/2020        $1,206.15           8171*   09/28/2020        $443.52            8185    09/30/2020         $193.81
        8166* 09/25/2020       $1,500.00           8173*   09/30/2020       $858.07             8191*   09/25/2020         $260.00
        8167 09/25/2020        $1,500.00           8174    09/30/2020      $2,070.61            8197*   09/30/2020        $4,001.85
        8168 09/25/2020        $1,500.00           8179*   09/29/2020      $8,940.65            8198    09/30/2020         $889.93
        8169 09/28/2020          $700.00           8184*   09/30/2020       $462.70
* Indicates skipped check number

Daily Balances
Date                             Amount      Date                            Amount       Date                             Amount
09/01/2020                    $156,874.62    09/11/2020                    $61,602.58     09/22/2020                     $76,372.71
09/02/2020                     $57,855.16    09/14/2020                    $65,564.40     09/23/2020                     $73,491.56
09/03/2020                     $56,217.77    09/15/2020                    $65,620.19     09/24/2020                    $124,120.21
09/04/2020                     $57,989.09    09/16/2020                    $68,540.26     09/25/2020                     $18,513.30
09/08/2020                     $55,985.98    09/17/2020                    $66,435.00     09/28/2020                     $81,538.79
09/09/2020                     $56,643.71    09/18/2020                    $67,430.08     09/29/2020                     $78,319.83
09/10/2020                     $59,996.58    09/21/2020                    $73,767.23     09/30/2020                     $64,603.44


Overdraft and Returned Item Fees
                                                                 Total for this period                     Total year-to-date
   Total Overdraft Fees                                                          $0.00                                  $280.00
   Total Returned Item Fees                                                      $0.00                                  $140.00


Service Charge Summary
   Description                                                                                                        Amount
   TOTAL CHARGE FOR Activity Fee:                                                                                         $2.40
   Total Service Charge                                                                                                   $2.40




       996DF0A2D302174B9F3AE010BEF2C77A                         20200930                Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 160 of 290    Ending 09/30/2020
                                                                            884977136 Page 10 of 14




#0000        09/25/2020             $68,939.52      #0000     09/30/2020                      $8,940.65




#0001        09/29/2020                 $660.02     #8127     09/02/2020                  $12,225.00




#8129        09/08/2020                 $125.99     #8130     09/29/2020                      $1,368.00




#8131        09/30/2020                 $319.00     #8132     09/23/2020                      $1,610.60




#8133        09/24/2020                $1,264.40    #8136     09/28/2020                        $474.43




    996DF0A2D302174B9F3AE010BEF2C77A               20200930     Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 161 of 290    Ending 09/30/2020
                                                                            884977136 Page 11 of 14




#8137        09/25/2020                 $822.41     #8138     09/28/2020                       $479.16




#8139        09/24/2020                $2,334.06    #8140     09/24/2020                      $1,569.51




#8141        09/30/2020                $1,026.46    #8142     09/24/2020                      $3,378.17




#8143        09/24/2020                $1,236.47    #8144     09/24/2020                      $1,647.56




#8145        09/28/2020                $1,128.35    #8146     09/24/2020                      $2,634.22




    996DF0A2D302174B9F3AE010BEF2C77A               20200930     Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 162 of 290    Ending 09/30/2020
                                                                            884977136 Page 12 of 14




#8147        09/25/2020                $2,500.00    #8148     09/24/2020                      $1,446.34




#8149        09/28/2020                $2,044.73    #8151     09/25/2020                      $1,186.36




#8153        09/25/2020                $2,094.55    #8154     09/28/2020                        $807.69




#8155        09/28/2020                   $12.00    #8156     09/25/2020                      $1,053.03




#8157        09/25/2020                   $12.00    #8158     09/24/2020                      $1,398.45




    996DF0A2D302174B9F3AE010BEF2C77A               20200930     Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 163 of 290    Ending 09/30/2020
                                                                            884977136 Page 13 of 14




#8159        09/24/2020                 $126.94     #8160     09/28/2020                       $883.07




#8162        09/25/2020                $1,817.07    #8163     09/28/2020                      $1,190.00




#8164        09/28/2020                $1,206.15    #8166     09/25/2020                      $1,500.00




#8167        09/25/2020                $1,500.00    #8168     09/25/2020                      $1,500.00




#8169        09/28/2020                  $700.00    #8171     09/28/2020                        $443.52




    996DF0A2D302174B9F3AE010BEF2C77A               20200930     Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 164 of 290    Ending 09/30/2020
                                                                            884977136 Page 14 of 14




#8173        09/30/2020                 $858.07     #8174     09/30/2020                      $2,070.61




#8179        09/29/2020                $8,940.65    #8184     09/30/2020                       $462.70




#8185        09/30/2020                 $193.81     #8191     09/25/2020                        $260.00




#8197        09/30/2020                $4,001.85    #8198     09/30/2020                        $889.93




    996DF0A2D302174B9F3AE010BEF2C77A               20200930     Checking Account Statements
          Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                                           Main Document          Statement
                                                                            Page 165 of 290    Ending 07/31/2020
                                                                                                                                                                         Page 1 of 8




    RETURN SERVICE REQUESTED                                                                                 Managing Your Accounts
                                                                                                                      Client Services          800.797.6324

    FIGUEROA MOUNTAIN BREWING LLC                                                                                     Online                   www.mechanicsbank.com
    45 INDUSTRIAL WAY
    BUELLTON CA 93427-9565                                                                                            Mobile                   Download Our Mobile Apps




              A special offer from




          LIMITED TIME ONLY                                     Get 3 FREE Months
          Expires August 27, 2020                               Payroll Processing and State Unemployment Insurance Service
                                                                PLUS 2 Free Months Human Resource Support1


   Call or visit your local branch to get started today. Find a branch at MechanicsBank.com/Locations.
   1. Purchase of a new payroll package required. Terms and conditions apply. See banker for important information.
   Mechanics Bank is a Member of FDIC and an Equal Housing Lender. Mechanics Bank has partnered with Paychex to provide payroll services to Mechanics Bank customers. Referred
   customers are under no obligation to engage with Paychex. Mechanics Bank is compensated for new accounts resulting from referrals to Paychex. The payroll processing agreement
   is between customer and Paychex. MKT5813/0720




 Summary of Accounts
 Account Type                                                                                            Account Number                                          Ending Balance
 PREFERRED BUSINESS CHECKING                                                                              XXXXXXXX7136                                              $202,180.70


PREFERRED BUSINESS CHECKING-XXXXXXXX7136
Account Summary
Date                Description                                                         Amount
07/01/2020          Beginning Balance                                                  $9,256.96
                    160 Credit(s) This Period                                        $204,179.36
                    55 Debit(s) This Period                                           $11,255.62
07/31/2020          Ending Balance                                                   $202,180.70

Deposits
Date               Description                                                                                                                                                Amount
07/01/2020         DEPOSIT                                                                                                                                                     $125.87
07/01/2020         DEPOSIT                                                                                                                                                     $142.90
07/01/2020         DEPOSIT                                                                                                                                                     $300.54
07/01/2020         DEPOSIT                                                                                                                                                     $364.30
07/01/2020         DEPOSIT                                                                                                                                                   $1,016.00




        9C681A42A2CB7846B5678A98193BA5FA                                                     20200731                      Checking Account Statements
                                                                                Statement Ending 07/31/2020                            Page 2 of 8
           Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                     Main Document    Page 166 of 290
                                                                                              How to balance your account
   How to contact us            800.797.6324                                  1. Subtract from your check register any service, miscellaneous, or
                                P.O. Box 6010                                    automatic charge(s) posted on this statement.
                                Santa Maria, CA 93456-6010                    2. Mark √ your register after each check listed on the front of
                                www.mechanicsbank.com                            this statement.
                                                                              3. Check off deposits shown on the statement against those
                                                                                 shown in your check register.
                                                                              4. Complete the form below.
    This information applies only to consumer accounts                        5. The ﬁnal "balance" in the form below should agree with your
     as deﬁned by the Electronic Fund Transfer Act and                           check register balance. If it does not, read "HINTS FOR
                       Regulation E.                                             FINDING DIFFERENCES"

     IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                HINTS FOR FINDING DIFFERENCES
                 ELECTRONIC TRANSFERS                                         Recheck all additions and subtractions or corrections.
   Telephone us at 800.797.6324, during regular business hours,               Verify the carryover balance from page to page in your check register.
   or write us at: Mechanics Bank, Operations, P.O. Box 6010,                 Make sure you have subtracted the service or miscellaneous
   Santa Maria, CA 93456-6010 as soon as you can, if you think                charge(s) from your check register balance.
   your statement or receipt is wrong or if you need more
   information about a transfer on the statement or receipt. We               HOW TO BALANCE YOUR ACCOUNTS
   must hear from you no later than 60 days after we sent you the
   FIRST statement on which the error or problem appeared.                     TRANSFER AMOUNT FROM PAGE ONE          $

      1. Tell us your name and account number.                                 DEPOSITS MADE SINCE
      2. Describe the error or the transfer you are unsure                     ENDING DATE ON STATEMENT
         about, and explain as clearly as you can why                          SUBTOTAL                                $
         you believe there is an error or why you need
         more information.                                                     LIST CHECKS NOT CLEARED ON THIS
                                                                               STATEMENT OR PRIOR STATEMENTS
      3. Tell us the dollar amount of the suspected error.
   We will investigate your complaint and will correct any error
   promptly. If we take more than 10 business days to do this, we
   will credit your account for the amount you think is in error, so
   that you will have use of the money during the time it takes us to
   complete our investigation.




   NOTICE TO BUSINESS AND COMMERCIAL CUSTOMERS:
   Accounts owned by business and commercial customers are not
   subject to consumer regulations, such as the Truth in Savings Act
   and the Electronic Fund Transfer Act. The information regarding
   Electronic Transfers does not apply to business or commercial
   accounts. You acknowledge the risk of loss from unauthorized
   items. You further acknowledge that the Bank offers various
   services that allow business and commercial customers to closely
   monitor their account activity, such as Business Online Banking,
   Positive Pay, and other services ("Fraud Prevention Services"),
   which can reduce potential fraud. If you fail to use one or more of
   the available Fraud Prevention Services, you agree that you will be
   deemed to have assumed the risk of any losses that could have
   been prevented if you had used the Fraud Prevention Services.




                                                                               TOTAL CHECKS NOT LISTED


                                                                               SUBTRACT TOTAL CHECKS NOT LISTED
                                                                               FROM SUBTOTAL ABOVE                     $
                                                                                                           BALANCE
Descriptions of ACH items are printed as supplied by originating company.
MKT5584/0420                                                                              THIS SHOULD AGREE WITH YOUR CHECK REGISTER BALANCE


         9C681A42A2CB7846B5678A98193BA5FA                                   20200731              Checking Account Statements
        Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                 Main Document          Statement
                                                  Page 167 of 290    Ending 07/31/2020
                                                                                         Page 3 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                            (continued)

Deposits (continued)
Date         Description                                                                    Amount
07/02/2020   DEPOSIT                                                                          $30.00
07/02/2020   DEPOSIT                                                                         $617.10
07/03/2020   DEPOSIT                                                                          $84.36
07/03/2020   DEPOSIT                                                                         $140.14
07/03/2020   DEPOSIT                                                                         $312.89
07/03/2020   DEPOSIT                                                                         $380.12
07/06/2020   DEPOSIT                                                                       $1,588.00
07/07/2020   DEPOSIT                                                                         $308.33
07/07/2020   DEPOSIT                                                                         $335.02
07/07/2020   DEPOSIT                                                                         $356.00
07/07/2020   DEPOSIT                                                                         $381.27
07/07/2020   DEPOSIT                                                                         $415.83
07/07/2020   DEPOSIT                                                                         $511.00
07/07/2020   DEPOSIT                                                                         $800.00
07/07/2020   DEPOSIT                                                                       $2,812.74
07/08/2020   DEPOSIT                                                                         $310.26
07/08/2020   DEPOSIT                                                                         $573.80
07/09/2020   DEPOSIT                                                                          $23.82
07/09/2020   DEPOSIT                                                                          $91.73
07/09/2020   DEPOSIT                                                                         $225.50
07/09/2020   DEPOSIT                                                                         $305.00
07/09/2020   DEPOSIT                                                                         $309.80
07/09/2020   DEPOSIT                                                                         $408.44
07/09/2020   DEPOSIT                                                                         $425.05
07/09/2020   DEPOSIT                                                                         $522.97
07/10/2020   DEPOSIT                                                                         $210.92
07/10/2020   DEPOSIT                                                                         $248.00
07/10/2020   DEPOSIT                                                                         $655.00
07/13/2020   DEPOSIT                                                                         $121.31
07/13/2020   DEPOSIT                                                                         $179.01
07/13/2020   DEPOSIT                                                                         $352.56
07/13/2020   DEPOSIT                                                                         $793.52
07/13/2020   DEPOSIT                                                                       $1,235.98
07/14/2020   DEPOSIT                                                                          $48.00
07/14/2020   DEPOSIT                                                                         $212.97
07/14/2020   DEPOSIT                                                                         $298.77
07/14/2020   DEPOSIT                                                                         $418.24
07/14/2020   DEPOSIT                                                                         $457.03
07/14/2020   DEPOSIT                                                                         $829.09
07/14/2020   DEPOSIT                                                                       $2,217.00
07/15/2020   DEPOSIT                                                                         $180.99
07/15/2020   DEPOSIT                                                                         $468.99
07/16/2020   DEPOSIT                                                                           $1.36
07/16/2020   DEPOSIT                                                                          $65.00
07/16/2020   DEPOSIT                                                                         $203.14
07/16/2020   DEPOSIT                                                                         $285.11
07/16/2020   DEPOSIT                                                                         $349.55
07/16/2020   DEPOSIT                                                                         $573.00
07/17/2020   DEPOSIT                                                                         $212.00
07/17/2020   DEPOSIT                                                                         $243.00
07/17/2020   DEPOSIT                                                                         $267.60
07/17/2020   DEPOSIT                                                                         $322.36
07/17/2020   DEPOSIT                                                                         $535.00
07/17/2020   DEPOSIT                                                                         $858.69
07/20/2020   DEPOSIT                                                                         $462.03
07/20/2020   DEPOSIT                                                                         $659.87
07/20/2020   DEPOSIT                                                                         $767.30
07/21/2020   DEPOSIT                                                                         $465.33
07/21/2020   DEPOSIT                                                                         $525.15
07/21/2020   DEPOSIT                                                                         $611.65
07/21/2020   DEPOSIT                                                                         $661.00


       9C681A42A2CB7846B5678A98193BA5FA        20200731    Checking Account Statements
        Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                  Main Document          Statement
                                                   Page 168 of 290    Ending 07/31/2020
                                                                                                   Page 4 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                      (continued)

Deposits (continued)
Date         Description                                                                              Amount
07/22/2020   DEPOSIT                                                                                   $155.92
07/22/2020   DEPOSIT                                                                                   $286.93
07/22/2020   DEPOSIT                                                                                   $341.59
07/23/2020   DEPOSIT                                                                                    $81.00
07/23/2020   DEPOSIT                                                                                    $87.84
07/23/2020   DEPOSIT                                                                                   $103.07
07/23/2020   DEPOSIT                                                                                   $134.55
07/23/2020   DEPOSIT                                                                                   $160.56
07/23/2020   DEPOSIT                                                                                   $175.20
07/23/2020   DEPOSIT                                                                                   $372.00
07/23/2020   DEPOSIT                                                                                   $408.50
07/23/2020   DEPOSIT                                                                                 $1,629.00
07/24/2020   DEPOSIT                                                                                   $238.17
07/24/2020   DEPOSIT                                                                                   $419.00
07/24/2020   DEPOSIT                                                                                   $489.79
07/24/2020   DEPOSIT                                                                                   $677.00
07/27/2020   DEPOSIT                                                                                   $206.62
07/27/2020   DEPOSIT                                                                                   $617.00
07/27/2020   DEPOSIT                                                                                   $803.61
07/27/2020   DEPOSIT                                                                                   $896.02
07/28/2020   DEPOSIT                                                                                   $343.16
07/29/2020   DEPOSIT                                                                                   $272.38
07/29/2020   DEPOSIT                                                                                   $311.53
07/29/2020   DEPOSIT                                                                                   $358.54
07/29/2020   DEPOSIT                                                                                   $828.84
07/29/2020   DEPOSIT                                                                                   $891.02
07/29/2020   DEPOSIT                                                                                   $915.00
07/30/2020   DEPOSIT                                                                                    $23.00
07/30/2020   DEPOSIT                                                                                    $35.41
07/30/2020   DEPOSIT                                                                                    $75.00
07/30/2020   DEPOSIT                                                                                    $75.64
07/30/2020   DEPOSIT                                                                                   $132.91
07/30/2020   DEPOSIT                                                                                   $152.40
07/30/2020   DEPOSIT                                                                                   $176.63
07/30/2020   DEPOSIT                                                                                   $237.29
07/30/2020   DEPOSIT                                                                                   $341.14
07/30/2020   DEPOSIT                                                                                   $350.57
07/30/2020   DEPOSIT                                                                                 $1,491.00
07/31/2020   DEPOSIT                                                                                   $257.31
07/31/2020   DEPOSIT                                                                                   $543.53
07/31/2020   DEPOSIT                                                                                   $599.00

Electronic Credits
Date         Description                                                                              Amount
07/01/2020   Square Inc 0701 FIGSM L205540251885                                                        $70.48
07/01/2020   Square Inc 0701 FIGMT L210541017189                                                        $95.54
07/01/2020   Square Inc 0701 FIGBU L205540212854                                                        $96.99
07/02/2020   Square Inc 0702 FIGSM L205540530365                                                        $54.28
07/03/2020   Square Inc 0703 FIGSM L205540864738                                                       $115.67
07/06/2020   Square Inc 0706 FIGSM L205541384594                                                        $51.60
07/06/2020   Square Inc 0706 FIGBU L205541390005                                                        $89.10
07/06/2020   Square Inc 0706 FIGSB L207542903595                                                        $90.61
07/06/2020   Square Inc 0706 FIGSM L205541384595                                                       $409.17
07/07/2020   Square Inc 0707 FIGSM L205541618697                                                       $236.55
07/08/2020   Square Inc 0708 FIGSM L205541914038                                                        $80.19
07/08/2020   PAYMENT DINING ALLIANCE DA - FIGUEROA MOUNTAIN BREWERY CO. Q219 -                       $1,116.17
             MANUFACTUR
07/10/2020   Square Inc 0710 FIGMT L210543327938                                                         $28.83
07/10/2020   Square Inc 0710 FIGBU L205542592707                                                         $32.00
07/10/2020   Square Inc 0710 FIGSM L205542532971                                                         $39.44
07/13/2020   Square Inc 0713 FIGBU L205543227701                                                         $20.32

       9C681A42A2CB7846B5678A98193BA5FA             20200731         Checking Account Statements
        Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                      Main Document          Statement
                                                       Page 169 of 290    Ending 07/31/2020
                                                                                                             Page 5 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                                (continued)

Electronic Credits (continued)
Date         Description                                                                                        Amount
07/13/2020   Square Inc 0713 FIGSB L207544746772                                                                  $28.78
07/13/2020   Square Inc 0713 FIGMT L210543860983                                                                  $96.80
07/13/2020   Square Inc 0713 FIGMT L210543860984                                                                  $96.80
07/13/2020   Square Inc 0713 FIGSM L205543099082                                                                $106.01
07/13/2020   Square Inc 0713 FIGSM L205543099081                                                                $313.93
07/14/2020   Square Inc 0714 FIGMT L210544196733                                                                  $48.25
07/14/2020   Square Inc 0714 FIGSM L205543415235                                                                $113.40
07/15/2020   Square Inc 0715 FIGMT L210544459339                                                                  $48.25
07/15/2020   Square Inc 0715 FIGSM L205543666882                                                                $168.80
07/15/2020   Square Inc 0715 FIGBU L205543668716                                                                $282.66
07/15/2020   MISC PAY SBAD TREAS 310 RMT* CT* 2745728107 200 27520 F8171* * * * * * * * \                    $149,900.00
07/16/2020   Square Inc 0716 FIGBU L205543992683                                                                $211.24
07/20/2020   Square Inc 0720 FIGSM L205544904862                                                                  $32.13
07/20/2020   Square Inc 0720 FIGBU L205544998094                                                                $114.43
07/20/2020   Square Inc 0720 FIGSM L205544904863                                                                $280.09
07/21/2020   Square Inc 0721 FIGSB L207546768329                                                                  $24.69
07/21/2020   Square Inc 0721 FIGSM L205545210943                                                                  $86.91
07/22/2020   Square Inc 0722 FIGSM L205545461065                                                                  $50.74
07/22/2020   Square Inc 0722 FIGBU L205545517795                                                                  $60.72
07/24/2020   Square Inc 0724 FIGSB L207547646435                                                                  $12.20
07/24/2020   Square Inc 0724 FIGSM L205546106001                                                                $176.49
07/27/2020   Square Inc 0727 FIGMT L210547453787                                                                  $57.65
07/27/2020   Square Inc 0727 FIGBU L205546753481                                                                  $58.13
07/27/2020   Square Inc 0727 FIGSM L205546699226                                                                  $83.15
07/27/2020   Square Inc 0727 FIGSM L205546699227                                                                  $92.00
07/27/2020   Square Inc 0727 FIGBU L205546753482                                                                  $95.01
07/27/2020   Square Inc 0727 FIGMT L210547453786                                                                 $146.22
07/28/2020   Square Inc 0728 FIGSB L207548568933                                                                  $20.13
07/28/2020   Square Inc 0728 FIGSM L205547054569                                                                  $38.15
07/29/2020   Square Inc 0729 FIGSM L205547255680                                                                 $161.89
07/30/2020   Square Inc 0730 FIGSB L207549117384                                                                  $33.27
07/30/2020   Square Inc 0730 FIGBU L205547638888                                                                  $78.36
07/30/2020   Square Inc 0730 FIGSM L205547627494                                                                 $118.16
07/30/2020   Square Inc 0730 FIGMT L210548338166                                                                 $200.53
07/31/2020   Square Inc 0731 FIGMT L210548682810                                                                  $48.25
07/31/2020   Square Inc 0731 FIGSM L205547922744                                                                 $157.23

Other Credits
Date         Description                                                                                         Amount
07/13/2020   Refund of Paper Statement Fee                                                                         $2.00

Electronic Debits
Date         Description                                                                                         Amount
07/01/2020   XX4810 CHK PURCHASE 8815 SY REFUSE S LOS OLIVOS CA 06678129 050018                                   $38.50
07/01/2020   XX4810 CHK PURCHASE SITEONE LANDSCAP 805-6885455 CA 75528967 082452                                  $46.87
07/01/2020   XX4810 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 000864                                     $66.67
07/01/2020   XX4810 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 48109950 009950                                $778.06
07/01/2020   SALADINOS INC SALADINOS 009938                                                                      $425.12
07/02/2020   XX4810 CHK PURCHASE THE HOME DEPOT # SANTA MARIA CA 00000000 014599                                  $23.15
07/02/2020   XX4810 CHK PURCHASE THE HOME DEPOT # LOMPOC CA 00000000 041541                                       $59.15
07/02/2020   XX4810 CHK PURCHASE INDEED 203-564-2400 CT 00000000 085421                                          $159.37
07/03/2020   XX4810 CHK PURCHASE NIELSEN BUILDING 800-2046431 CA 75413504 013710                                  $31.44
07/03/2020   XX4810 CHK PURCHASE TRACTOR SUPPLY C BUELLTON CA 00000000 028296                                     $71.55
07/03/2020   XX4810 CHK PURCHASE IMAGE SOURCE VENTURA CA 00000000 054474                                         $174.45
07/06/2020   XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 028749                                          $22.15
07/06/2020   XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 000721                                          $34.30
07/06/2020   XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 028732                                          $36.60
07/06/2020   XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 028772                                          $36.60
07/06/2020   XX4810 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005276                                     $61.48
07/06/2020   XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 000670                                          $68.21


       9C681A42A2CB7846B5678A98193BA5FA                    20200731            Checking Account Statements
        Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                           Main Document          Statement
                                                            Page 170 of 290    Ending 07/31/2020
                                                                                                                     Page 6 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                                        (continued)

Electronic Debits (continued)
Date           Description                                                                                               Amount
07/06/2020     XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 029424                                                $70.21
07/06/2020     XX4810 CHK PURCHASE SANTA YNEZ VALLE SOLVANG CA 00002495 000035                                            $75.41
07/06/2020     XX4810 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 53786551 086551                                      $452.44
07/06/2020     SALADINOS INC SALADINOS 009936                                                                            $135.66
07/06/2020     SALADINOS INC SALADINOS 009938                                                                            $138.96
07/06/2020     EDI PAYMNT MICROSOFT 6041 TRN* 1* Z4172I7MEDC6\                                                           $150.00
07/06/2020     EDI PAYMNT MICROSOFT 6041 TRN* 1* Z4172IIQ4BPG\                                                           $275.00
07/07/2020     XX4810 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 005210                                           $49.00
07/09/2020     XX4810 CHK PURCHASE POSTAL ANNEX EXP BUELLTON CA 00000000 087166                                           $17.20
07/09/2020     XX4810 CHK PURCHASE THE HOME DEPOT 6 SANTA MARIA CA 00000000 073138                                        $98.43
07/09/2020     XX4810 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 46161995 061995                                      $536.60
07/09/2020     XX4810 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 46161987 061987                                      $659.90
07/10/2020     XX4810 CHK PURCHASE ACORN PAPER PROD 800-522-2676 CA 00000000 005083                                       $50.68
07/10/2020     XX4810 CHK PURCHASE SHELL OIL 574441 BUELLTON CA 00000000 003788                                           $62.88
07/10/2020     XX4810 CHK PURCHASE Amazon.com* MJ78Z Amzn.com/bill WA 00000000 034681                                    $112.85
07/10/2020     XX4810 CHK PURCHASE M & M RESTAURANT SANTA MARIA CA 42824398 024398                                       $217.50
07/13/2020     XX4810 CHK PURCHASE PANDORA* INTERNET PDORA.COM/BIL CA 00000000 057756                                      $4.99
07/13/2020     XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 022093                                                $21.92
07/13/2020     XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 051917                                                $21.92
07/13/2020     XX4810 CHK PURCHASE DELIVERY SB 805-5643900 CA 79598252 002533                                             $30.98
07/13/2020     XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 022011                                                $35.98
07/13/2020     XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 051930                                                $35.98
07/13/2020     XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 022080                                                $36.37
07/13/2020     XX4810 CHK PURCHASE GINOS PIZZA BUELLTON CA 01671752 051901                                                $36.60
07/13/2020     XX4810 CHK PURCHASE ELEVEN 14 CRAFTH 805-9654770 CA 79599477 067758                                        $53.49
07/13/2020     XX4810 CHK PURCHASE DELIVERY SB 805-5643900 CA 79598252 002532                                             $55.10
07/13/2020     XX4810 CHK PURCHASE SILVAS OIL COMPA 559-233-5171 CA 50304986 004986                                      $351.59
07/15/2020     SALADINOS INC SALADINOS 009938                                                                            $385.38
07/17/2020     Square Inc 0717 FIGSM L205544381692                                                                         $0.50
07/20/2020     SALADINOS INC SALADINOS 009936                                                                            $212.79
07/27/2020     SALADINOS INC SALADINOS 009936                                                                            $324.47
07/29/2020     SALADINOS INC SALADINOS 009936                                                                             $30.03

Other Debits
Date           Description                                                                                               Amount
07/07/2020     XX4810 DDA RECURR FEDEX 7707947855 MEMPHIS TN 000 085500                                                   $19.38
07/13/2020     Jun Cash Handling Fee                                                                                       $4.64
07/13/2020     XX4810 DDA RECURR ADOBE CREATIVE C 800-443-8158 CA 0001 096436                                            $239.97

Checks Cleared
  Check Nbr          Date        Amount      Check Nbr        Date         Amount         Check Nbr        Date         Amount
        8062 07/01/2020          $117.15          8077* 07/30/2020        $1,000.00            8120* 07/17/2020        $3,000.00
* Indicates skipped check number

Daily Balances
Date                            Amount      Date                            Amount       Date                            Amount
07/01/2020                     $9,997.21    07/13/2020                    $24,240.85     07/23/2020                   $189,199.87
07/02/2020                    $10,456.92    07/14/2020                    $28,883.60     07/24/2020                   $191,212.52
07/03/2020                    $11,212.66    07/15/2020                   $179,547.91     07/27/2020                   $193,943.46
07/06/2020                    $11,884.12    07/16/2020                   $181,236.31     07/28/2020                   $194,344.90
07/07/2020                    $17,972.48    07/17/2020                   $180,674.46     07/29/2020                   $198,054.07
07/08/2020                    $20,052.90    07/20/2020                   $182,777.52     07/30/2020                   $200,575.38
07/09/2020                    $21,053.08    07/21/2020                   $185,152.25     07/31/2020                   $202,180.70
07/10/2020                    $21,823.36    07/22/2020                   $186,048.15




       9C681A42A2CB7846B5678A98193BA5FA                       20200731                 Checking Account Statements
       Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                   Main Document          Statement
                                                    Page 171 of 290    Ending 07/31/2020
                                                                                                  Page 7 of 8




PREFERRED BUSINESS CHECKING-XXXXXXXX7136                                     (continued)


Overdraft and Returned Item Fees
                                                 Total for this period                 Total year-to-date
  Total Overdraft Fees                                          $0.00                              $280.00
  Total Returned Item Fees                                      $0.00                              $140.00




      9C681A42A2CB7846B5678A98193BA5FA           20200731           Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 172 of 290    Ending 07/31/2020
                                                                            884977136          Page 8 of 8




#8062        07/01/2020                 $117.15     #8077     07/30/2020                      $1,000.00




#8120        07/17/2020                $3,000.00




    9C681A42A2CB7846B5678A98193BA5FA               20200731     Checking Account Statements
          Case 9:20-bk-11208-MB                             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                                           Main Document          Statement
                                                                            Page 173 of 290    Ending 07/31/2020
                                                                                                                                                                         Page 1 of 4




    RETURN SERVICE REQUESTED                                                                                 Managing Your Accounts
                                                                                                                      Client Services          800.797.6324

    FIGUEROA MOUNTAIN BREWING LLC                                                                                     Online                   www.mechanicsbank.com
    45 INDUSTRIAL WAY
    BUELLTON CA 93427-9565                                                                                            Mobile                   Download Our Mobile Apps




              A special offer from




          LIMITED TIME ONLY                                     Get 3 FREE Months
          Expires August 27, 2020                               Payroll Processing and State Unemployment Insurance Service
                                                                PLUS 2 Free Months Human Resource Support1


   Call or visit your local branch to get started today. Find a branch at MechanicsBank.com/Locations.
   1. Purchase of a new payroll package required. Terms and conditions apply. See banker for important information.
   Mechanics Bank is a Member of FDIC and an Equal Housing Lender. Mechanics Bank has partnered with Paychex to provide payroll services to Mechanics Bank customers. Referred
   customers are under no obligation to engage with Paychex. Mechanics Bank is compensated for new accounts resulting from referrals to Paychex. The payroll processing agreement
   is between customer and Paychex. MKT5813/0720




 Summary of Accounts
 Account Type                                                                                            Account Number                                          Ending Balance
 SMART BUSINESS CHECKING                                                                                  XXXXXXXX2501                                                $3,282.42


SMART BUSINESS CHECKING-XXXXXXXX2501
Account Summary
Date                Description                                                           Amount
07/01/2020          Beginning Balance                                                    $3,657.06
                    1 Credit(s) This Period                                                  $2.00
                    2 Debit(s) This Period                                                $376.64
07/31/2020          Ending Balance                                                       $3,282.42

Other Credits
Date               Description                                                                                                                                                 Amount
07/13/2020         Refund of Paper Statement Fee                                                                                                                                 $2.00




        FC6EA10D78C5A14CAD3DCD711EA26B03                                                     20200731                      Checking Account Statements
                                                                                Statement Ending 07/31/2020                            Page 2 of 4
           Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                     Main Document    Page 174 of 290
                                                                                              How to balance your account
   How to contact us            800.797.6324                                  1. Subtract from your check register any service, miscellaneous, or
                                P.O. Box 6010                                    automatic charge(s) posted on this statement.
                                Santa Maria, CA 93456-6010                    2. Mark √ your register after each check listed on the front of
                                www.mechanicsbank.com                            this statement.
                                                                              3. Check off deposits shown on the statement against those
                                                                                 shown in your check register.
                                                                              4. Complete the form below.
    This information applies only to consumer accounts                        5. The ﬁnal "balance" in the form below should agree with your
     as deﬁned by the Electronic Fund Transfer Act and                           check register balance. If it does not, read "HINTS FOR
                       Regulation E.                                             FINDING DIFFERENCES"

     IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                HINTS FOR FINDING DIFFERENCES
                 ELECTRONIC TRANSFERS                                         Recheck all additions and subtractions or corrections.
   Telephone us at 800.797.6324, during regular business hours,               Verify the carryover balance from page to page in your check register.
   or write us at: Mechanics Bank, Operations, P.O. Box 6010,                 Make sure you have subtracted the service or miscellaneous
   Santa Maria, CA 93456-6010 as soon as you can, if you think                charge(s) from your check register balance.
   your statement or receipt is wrong or if you need more
   information about a transfer on the statement or receipt. We               HOW TO BALANCE YOUR ACCOUNTS
   must hear from you no later than 60 days after we sent you the
   FIRST statement on which the error or problem appeared.                     TRANSFER AMOUNT FROM PAGE ONE          $

      1. Tell us your name and account number.                                 DEPOSITS MADE SINCE
      2. Describe the error or the transfer you are unsure                     ENDING DATE ON STATEMENT
         about, and explain as clearly as you can why                          SUBTOTAL                                $
         you believe there is an error or why you need
         more information.                                                     LIST CHECKS NOT CLEARED ON THIS
                                                                               STATEMENT OR PRIOR STATEMENTS
      3. Tell us the dollar amount of the suspected error.
   We will investigate your complaint and will correct any error
   promptly. If we take more than 10 business days to do this, we
   will credit your account for the amount you think is in error, so
   that you will have use of the money during the time it takes us to
   complete our investigation.




   NOTICE TO BUSINESS AND COMMERCIAL CUSTOMERS:
   Accounts owned by business and commercial customers are not
   subject to consumer regulations, such as the Truth in Savings Act
   and the Electronic Fund Transfer Act. The information regarding
   Electronic Transfers does not apply to business or commercial
   accounts. You acknowledge the risk of loss from unauthorized
   items. You further acknowledge that the Bank offers various
   services that allow business and commercial customers to closely
   monitor their account activity, such as Business Online Banking,
   Positive Pay, and other services ("Fraud Prevention Services"),
   which can reduce potential fraud. If you fail to use one or more of
   the available Fraud Prevention Services, you agree that you will be
   deemed to have assumed the risk of any losses that could have
   been prevented if you had used the Fraud Prevention Services.




                                                                               TOTAL CHECKS NOT LISTED


                                                                               SUBTRACT TOTAL CHECKS NOT LISTED
                                                                               FROM SUBTOTAL ABOVE                     $
                                                                                                           BALANCE
Descriptions of ACH items are printed as supplied by originating company.
MKT5584/0420                                                                              THIS SHOULD AGREE WITH YOUR CHECK REGISTER BALANCE


         FC6EA10D78C5A14CAD3DCD711EA26B03                                   20200731              Checking Account Statements
        Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                           Main Document          Statement
                                                            Page 175 of 290    Ending 07/31/2020
                                                                                                                   Page 3 of 4




SMART BUSINESS CHECKING-XXXXXXXX2501                                                  (continued)

Checks Cleared
  Check Nbr          Date        Amount      Check Nbr        Date       Amount
           60 07/02/2020          $82.37           135* 07/02/2020       $294.27
* Indicates skipped check number

Daily Balances
Date                            Amount      Date                         Amount
07/02/2020                     $3,280.42    07/13/2020                   $3,282.42


Overdraft and Returned Item Fees
                                                              Total for this period                     Total year-to-date
   Total Overdraft Fees                                                       $0.00                                   $0.00
   Total Returned Item Fees                                                   $0.00                                   $0.00




       FC6EA10D78C5A14CAD3DCD711EA26B03                       20200731               Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 176 of 290    Ending 07/31/2020
                                                                         7200492501          Page 4 of 4




#0060        07/02/2020                $82.37   #0135      07/02/2020                       $294.27




    FC6EA10D78C5A14CAD3DCD711EA26B03            20200731      Checking Account Statements
        Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                        Main Document          Statement
                                                         Page 177 of 290    Ending 08/31/2020
                                                                                                              Page 1 of 4




    RETURN SERVICE REQUESTED                                           Managing Your Accounts
                                                                            Client Services   800.797.6324

    FIGUEROA MOUNTAIN BREWING LLC                                           Online            www.mechanicsbank.com
    45 INDUSTRIAL WAY
    BUELLTON CA 93427-9565                                                  Mobile            Download Our Mobile Apps




 Summary of Accounts
 IMPORTANT ACCOUNT INFORMATION

 Good news! Effective July 13, 2020, we no longer charge a $2.00 paper statement fee for non-analyzed business
 accounts.
 ____________

 Important Updates to the Business Account Agreement

 August 27, 2020
 Mechanics Bank has made a correction to its Business Account Agreement (dated April 6, 2020) as noted below in
 bold italic. Please review this information carefully. If you have any questions about your Mechanics Bank account,
 please call our Customer Service Center at 800.797.6324.

 Business Account Agreement
 Force Pay Transactions Policy (page 22, paragraph 1)

 Force Pay Transactions There may be instances where we will pay a transaction even if you do not have sufficient
 funds in your account to cover the transaction and no overdraft coverage. These transactions can occur, for example,
 when an ATM transaction or everyday debit card transaction is approved but later other transactions reduce the
 balance in your account before your ATM transaction or everyday debit card transaction is posted to your account.
 Under these circumstances, we will still pay (or "Force Pay") the transaction and you may be charged an
 overdraft fee (refer to Fee Schedule).
 Account Type                                                        Account Number                      Ending Balance
 SMART BUSINESS CHECKING                                              XXXXXXXX2501                            $2,982.42


SMART BUSINESS CHECKING-XXXXXXXX2501
Account Summary
Date          Description                                 Amount
08/01/2020    Beginning Balance                          $3,282.42
              0 Credit(s) This Period                        $0.00
              1 Debit(s) This Period                      $300.00
08/31/2020    Ending Balance                             $2,982.42

Electronic Debits
Date         Description                                                                                          Amount
08/20/2020   ACH PACIFIC HR INVOICE # 025062 DATE:                                                                $300.00




       92C8C405E84BB7488AE136E1054021AA                    20200831             Checking Account Statements
                                                                                Statement Ending 08/31/2020                            Page 2 of 4
           Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                     Main Document    Page 178 of 290
                                                                                              How to balance your account
   How to contact us            800.797.6324                                  1. Subtract from your check register any service, miscellaneous, or
                                P.O. Box 6010                                    automatic charge(s) posted on this statement.
                                Santa Maria, CA 93456-6010                    2. Mark √ your register after each check listed on the front of
                                www.mechanicsbank.com                            this statement.
                                                                              3. Check off deposits shown on the statement against those
                                                                                 shown in your check register.
                                                                              4. Complete the form below.
    This information applies only to consumer accounts                        5. The ﬁnal "balance" in the form below should agree with your
     as deﬁned by the Electronic Fund Transfer Act and                           check register balance. If it does not, read "HINTS FOR
                       Regulation E.                                             FINDING DIFFERENCES"

     IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                HINTS FOR FINDING DIFFERENCES
                 ELECTRONIC TRANSFERS                                         Recheck all additions and subtractions or corrections.
   Telephone us at 800.797.6324, during regular business hours,               Verify the carryover balance from page to page in your check register.
   or write us at: Mechanics Bank, Operations, P.O. Box 6010,                 Make sure you have subtracted the service or miscellaneous
   Santa Maria, CA 93456-6010 as soon as you can, if you think                charge(s) from your check register balance.
   your statement or receipt is wrong or if you need more
   information about a transfer on the statement or receipt. We               HOW TO BALANCE YOUR ACCOUNTS
   must hear from you no later than 60 days after we sent you the
   FIRST statement on which the error or problem appeared.                     TRANSFER AMOUNT FROM PAGE ONE          $

      1. Tell us your name and account number.                                 DEPOSITS MADE SINCE
      2. Describe the error or the transfer you are unsure                     ENDING DATE ON STATEMENT
         about, and explain as clearly as you can why                          SUBTOTAL                                $
         you believe there is an error or why you need
         more information.                                                     LIST CHECKS NOT CLEARED ON THIS
                                                                               STATEMENT OR PRIOR STATEMENTS
      3. Tell us the dollar amount of the suspected error.
   We will investigate your complaint and will correct any error
   promptly. If we take more than 10 business days to do this, we
   will credit your account for the amount you think is in error, so
   that you will have use of the money during the time it takes us to
   complete our investigation.




   NOTICE TO BUSINESS AND COMMERCIAL CUSTOMERS:
   Accounts owned by business and commercial customers are not
   subject to consumer regulations, such as the Truth in Savings Act
   and the Electronic Fund Transfer Act. The information regarding
   Electronic Transfers does not apply to business or commercial
   accounts. You acknowledge the risk of loss from unauthorized
   items. You further acknowledge that the Bank offers various
   services that allow business and commercial customers to closely
   monitor their account activity, such as Business Online Banking,
   Positive Pay, and other services ("Fraud Prevention Services"),
   which can reduce potential fraud. If you fail to use one or more of
   the available Fraud Prevention Services, you agree that you will be
   deemed to have assumed the risk of any losses that could have
   been prevented if you had used the Fraud Prevention Services.




                                                                               TOTAL CHECKS NOT LISTED


                                                                               SUBTRACT TOTAL CHECKS NOT LISTED
                                                                               FROM SUBTOTAL ABOVE                     $
                                                                                                           BALANCE
Descriptions of ACH items are printed as supplied by originating company.
MKT5584/0420                                                                              THIS SHOULD AGREE WITH YOUR CHECK REGISTER BALANCE


         92C8C405E84BB7488AE136E1054021AA                                   20200831              Checking Account Statements
        Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                          Main Document          Statement
                                                           Page 179 of 290    Ending 08/31/2020
                                                                                                         Page 3 of 4




SMART BUSINESS CHECKING-XXXXXXXX2501                                        (continued)


Daily Balances
Date                          Amount
08/20/2020                    $2,982.42


Overdraft and Returned Item Fees
                                                        Total for this period                 Total year-to-date
   Total Overdraft Fees                                                $0.00                                $0.00
   Total Returned Item Fees                                            $0.00                                $0.00




       92C8C405E84BB7488AE136E1054021AA                 20200831           Checking Account Statements
Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                          Main Document          Statement
                                           Page 180 of 290    Ending 08/31/2020
                                                                                  Page 4 of 4




                      THIS PAGE LEFT INTENTIONALLY BLANK




92C8C405E84BB7488AE136E1054021AA        20200831    Checking Account Statements
         Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                              Main Document          Statement
                                                               Page 181 of 290    Ending 09/30/2020
                                                                                                               Page 1 of 4




       RETURN SERVICE REQUESTED                                         Managing Your Accounts
                                                                             Client Services   800.797.6324

       FIGUEROA MOUNTAIN BREWING LLC                                         Online            www.mechanicsbank.com
       45 INDUSTRIAL WAY
       BUELLTON CA 93427-9565                                                Mobile            Download Our Mobile Apps




 Summary of Accounts
 Account Type                                                         Account Number                      Ending Balance
 SMART BUSINESS CHECKING                                               XXXXXXXX2501                                $0.00


SMART BUSINESS CHECKING-XXXXXXXX2501
Account Summary
Date            Description                                Amount
09/26/2020      Beginning Balance                             $0.00
                1 Credit(s) This Period                  $68,939.52
                1 Debit(s) This Period                   $68,939.52
09/30/2020      Ending Balance                                $0.00

Other Credits
Date           Description                                                                                        Amount
09/28/2020     MISCELLANEOUS CREDIT                                                                             $68,939.52

Other Debits
Date           Description                                                                                        Amount
09/28/2020     MISCELLANEOUS DEBIT                                                                              $68,939.52

Daily Balances
Date                               Amount
09/28/2020                            $0.00


Overdraft and Returned Item Fees
                                                             Total for this period                   Total year-to-date
   Total Overdraft Fees                                                      $0.00                                $0.00
   Total Returned Item Fees                                                  $0.00                                $0.00




        72D26BC8C412BA478EC42BB506803F29                    20200930             Checking Account Statements
                                                                                Statement Ending 09/30/2020                            Page 2 of 4
           Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                     Main Document    Page 182 of 290
                                                                                              How to balance your account
   How to contact us            800.797.6324                                  1. Subtract from your check register any service, miscellaneous, or
                                P.O. Box 6010                                    automatic charge(s) posted on this statement.
                                Santa Maria, CA 93456-6010                    2. Mark √ your register after each check listed on the front of
                                www.mechanicsbank.com                            this statement.
                                                                              3. Check off deposits shown on the statement against those
                                                                                 shown in your check register.
                                                                              4. Complete the form below.
    This information applies only to consumer accounts                        5. The ﬁnal "balance" in the form below should agree with your
     as deﬁned by the Electronic Fund Transfer Act and                           check register balance. If it does not, read "HINTS FOR
                       Regulation E.                                             FINDING DIFFERENCES"

     IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                HINTS FOR FINDING DIFFERENCES
                 ELECTRONIC TRANSFERS                                         Recheck all additions and subtractions or corrections.
   Telephone us at 800.797.6324, during regular business hours,               Verify the carryover balance from page to page in your check register.
   or write us at: Mechanics Bank, Operations, P.O. Box 6010,                 Make sure you have subtracted the service or miscellaneous
   Santa Maria, CA 93456-6010 as soon as you can, if you think                charge(s) from your check register balance.
   your statement or receipt is wrong or if you need more
   information about a transfer on the statement or receipt. We               HOW TO BALANCE YOUR ACCOUNTS
   must hear from you no later than 60 days after we sent you the
   FIRST statement on which the error or problem appeared.                     TRANSFER AMOUNT FROM PAGE ONE          $

      1. Tell us your name and account number.                                 DEPOSITS MADE SINCE
      2. Describe the error or the transfer you are unsure                     ENDING DATE ON STATEMENT
         about, and explain as clearly as you can why                          SUBTOTAL                                $
         you believe there is an error or why you need
         more information.                                                     LIST CHECKS NOT CLEARED ON THIS
                                                                               STATEMENT OR PRIOR STATEMENTS
      3. Tell us the dollar amount of the suspected error.
   We will investigate your complaint and will correct any error
   promptly. If we take more than 10 business days to do this, we
   will credit your account for the amount you think is in error, so
   that you will have use of the money during the time it takes us to
   complete our investigation.




   NOTICE TO BUSINESS AND COMMERCIAL CUSTOMERS:
   Accounts owned by business and commercial customers are not
   subject to consumer regulations, such as the Truth in Savings Act
   and the Electronic Fund Transfer Act. The information regarding
   Electronic Transfers does not apply to business or commercial
   accounts. You acknowledge the risk of loss from unauthorized
   items. You further acknowledge that the Bank offers various
   services that allow business and commercial customers to closely
   monitor their account activity, such as Business Online Banking,
   Positive Pay, and other services ("Fraud Prevention Services"),
   which can reduce potential fraud. If you fail to use one or more of
   the available Fraud Prevention Services, you agree that you will be
   deemed to have assumed the risk of any losses that could have
   been prevented if you had used the Fraud Prevention Services.




                                                                               TOTAL CHECKS NOT LISTED


                                                                               SUBTRACT TOTAL CHECKS NOT LISTED
                                                                               FROM SUBTOTAL ABOVE                     $
                                                                                                           BALANCE
Descriptions of ACH items are printed as supplied by originating company.
MKT5584/0420                                                                              THIS SHOULD AGREE WITH YOUR CHECK REGISTER BALANCE


         72D26BC8C412BA478EC42BB506803F29                                   20200930              Checking Account Statements
        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                Main Document          Statement
                                                 Page 183 of 290    Ending 09/30/2020
                                                                     7200492501         Page 3 of 4




#0000        09/28/2020    $68,939.52




    72D26BC8C412BA478EC42BB506803F29          20200930    Checking Account Statements
Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                          Main Document          Statement
                                           Page 184 of 290    Ending 09/30/2020
                                                                                  Page 4 of 4




                      THIS PAGE LEFT INTENTIONALLY BLANK




72D26BC8C412BA478EC42BB506803F29        20200930    Checking Account Statements
        Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                         Main Document          Statement
                                                          Page 185 of 290    Ending 09/25/2020
                                                                                                             Page 1 of 4




    RETURN SERVICE REQUESTED                                          Managing Your Accounts
                                                                           Client Services   800.797.6324

    FIGUEROA MOUNTAIN BREWING LLC                                          Online            www.mechanicsbank.com
    45 INDUSTRIAL WAY
    BUELLTON CA 93427-9565                                                 Mobile            Download Our Mobile Apps




 Summary of Accounts
 IMPORTANT ACCOUNT INFORMATION

 Good news! Effective July 13, 2020, we no longer charge a $2.00 paper statement fee for non-analyzed business
 accounts.
 ____________

 Important Updates to the Business Account Agreement

 August 27, 2020
 Mechanics Bank has made a correction to its Business Account Agreement (dated April 6, 2020) as noted below in
 bold italic. Please review this information carefully. If you have any questions about your Mechanics Bank account,
 please call our Customer Service Center at 800.797.6324.

 Business Account Agreement
 Force Pay Transactions Policy (page 22, paragraph 1)

 Force Pay Transactions There may be instances where we will pay a transaction even if you do not have sufficient
 funds in your account to cover the transaction and no overdraft coverage. These transactions can occur, for example,
 when an ATM transaction or everyday debit card transaction is approved but later other transactions reduce the
 balance in your account before your ATM transaction or everyday debit card transaction is posted to your account.
 Under these circumstances, we will still pay (or "Force Pay") the transaction and you may be charged an
 overdraft fee (refer to Fee Schedule).
 Account Type                                                       Account Number                      Ending Balance
 SMART BUSINESS CHECKING                                             XXXXXXXX2501                                $0.00


SMART BUSINESS CHECKING-XXXXXXXX2501
Account Summary
Date          Description                                Amount
09/01/2020    Beginning Balance                         $2,982.42
              29 Credit(s) This Period                $135,617.57
              5 Debit(s) This Period                  $138,599.99
09/25/2020    Ending Balance                                $0.00

Electronic Credits
Date         Description                                                                                         Amount
09/21/2020   Deposit 09/18/20                                                                                    $397.33




       A9ED66798A8E83449120504ABB3E1126                    20200925            Checking Account Statements
                                                                                Statement Ending 09/25/2020                            Page 2 of 4
           Case 9:20-bk-11208-MB                      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                             Desc
                                                     Main Document    Page 186 of 290
                                                                                              How to balance your account
   How to contact us            800.797.6324                                  1. Subtract from your check register any service, miscellaneous, or
                                P.O. Box 6010                                    automatic charge(s) posted on this statement.
                                Santa Maria, CA 93456-6010                    2. Mark √ your register after each check listed on the front of
                                www.mechanicsbank.com                            this statement.
                                                                              3. Check off deposits shown on the statement against those
                                                                                 shown in your check register.
                                                                              4. Complete the form below.
    This information applies only to consumer accounts                        5. The ﬁnal "balance" in the form below should agree with your
     as deﬁned by the Electronic Fund Transfer Act and                           check register balance. If it does not, read "HINTS FOR
                       Regulation E.                                             FINDING DIFFERENCES"

     IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                HINTS FOR FINDING DIFFERENCES
                 ELECTRONIC TRANSFERS                                         Recheck all additions and subtractions or corrections.
   Telephone us at 800.797.6324, during regular business hours,               Verify the carryover balance from page to page in your check register.
   or write us at: Mechanics Bank, Operations, P.O. Box 6010,                 Make sure you have subtracted the service or miscellaneous
   Santa Maria, CA 93456-6010 as soon as you can, if you think                charge(s) from your check register balance.
   your statement or receipt is wrong or if you need more
   information about a transfer on the statement or receipt. We               HOW TO BALANCE YOUR ACCOUNTS
   must hear from you no later than 60 days after we sent you the
   FIRST statement on which the error or problem appeared.                     TRANSFER AMOUNT FROM PAGE ONE          $

      1. Tell us your name and account number.                                 DEPOSITS MADE SINCE
      2. Describe the error or the transfer you are unsure                     ENDING DATE ON STATEMENT
         about, and explain as clearly as you can why                          SUBTOTAL                                $
         you believe there is an error or why you need
         more information.                                                     LIST CHECKS NOT CLEARED ON THIS
                                                                               STATEMENT OR PRIOR STATEMENTS
      3. Tell us the dollar amount of the suspected error.
   We will investigate your complaint and will correct any error
   promptly. If we take more than 10 business days to do this, we
   will credit your account for the amount you think is in error, so
   that you will have use of the money during the time it takes us to
   complete our investigation.




   NOTICE TO BUSINESS AND COMMERCIAL CUSTOMERS:
   Accounts owned by business and commercial customers are not
   subject to consumer regulations, such as the Truth in Savings Act
   and the Electronic Fund Transfer Act. The information regarding
   Electronic Transfers does not apply to business or commercial
   accounts. You acknowledge the risk of loss from unauthorized
   items. You further acknowledge that the Bank offers various
   services that allow business and commercial customers to closely
   monitor their account activity, such as Business Online Banking,
   Positive Pay, and other services ("Fraud Prevention Services"),
   which can reduce potential fraud. If you fail to use one or more of
   the available Fraud Prevention Services, you agree that you will be
   deemed to have assumed the risk of any losses that could have
   been prevented if you had used the Fraud Prevention Services.




                                                                               TOTAL CHECKS NOT LISTED


                                                                               SUBTRACT TOTAL CHECKS NOT LISTED
                                                                               FROM SUBTOTAL ABOVE                     $
                                                                                                           BALANCE
Descriptions of ACH items are printed as supplied by originating company.
MKT5584/0420                                                                              THIS SHOULD AGREE WITH YOUR CHECK REGISTER BALANCE


         A9ED66798A8E83449120504ABB3E1126                                   20200925              Checking Account Statements
        Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                                           Main Document          Statement
                                                            Page 187 of 290    Ending 09/25/2020
                                                                                                                    Page 3 of 4




SMART BUSINESS CHECKING-XXXXXXXX2501                                                   (continued)

Electronic Credits (continued)
Date           Description                                                                                             Amount
09/21/2020     Deposit 09/21/20                                                                                         $837.97
09/21/2020     Deposit 09/18/20                                                                                       $1,238.75
09/21/2020     Deposit 09/21/20                                                                                       $1,562.81
09/21/2020     Deposit 09/21/20                                                                                       $1,793.01
09/21/2020     Deposit 09/18/20                                                                                       $2,170.79
09/21/2020     Deposit 09/21/20                                                                                       $2,299.39
09/21/2020     Deposit 09/21/20                                                                                       $3,261.94
09/21/2020     Deposit 09/21/20                                                                                       $3,826.80
09/21/2020     Deposit 09/21/20                                                                                       $3,963.01
09/21/2020     Deposit 09/21/20                                                                                       $4,520.44
09/21/2020     Deposit 09/21/20                                                                                       $5,584.89
09/21/2020     Deposit 09/21/20                                                                                       $6,487.93
09/21/2020     Deposit 09/21/20                                                                                       $6,594.86
09/21/2020     Deposit 09/21/20                                                                                       $8,877.68
09/22/2020     Deposit 09/22/20                                                                                       $2,814.31
09/22/2020     Deposit 09/22/20                                                                                       $3,041.87
09/22/2020     Deposit 09/22/20                                                                                       $3,065.98
09/22/2020     Deposit 09/22/20                                                                                       $4,308.29
09/23/2020     117830320 Online Transfer from XXXXXX7136 on 9/23/20 at 10:02                                             $30.00
09/23/2020     09/23/20 deposit                                                                                       $1,458.67
09/23/2020     09/23/20 deposit                                                                                       $1,750.31
09/23/2020     09/23/20 deposit                                                                                       $2,478.79
09/24/2020     09/24/20 Deposits                                                                                        $798.96
09/24/2020     09/24/20 Deposits                                                                                      $1,816.96
09/24/2020     09/24/20 Deposits                                                                                      $2,453.72
09/24/2020     09/24/20 Deposits                                                                                      $6,825.64
09/24/2020     09/24/20 Deposits                                                                                     $23,132.86
09/24/2020     09/24/20 Deposits                                                                                     $28,223.61

Electronic Debits
Date           Description                                                                                             Amount
09/22/2020     Wire/Out/11002343//WHITE WINSTON/BOSTON PRIVATE BK                                                    $13,230.45
09/24/2020     112167313 Online Transfer to XXXXXX7136 on 9/24/20 at 14:36                                           $68,939.52

Other Debits
Date           Description                                                                                              Amount
09/22/2020     In Branch Wire Fee 299988                                                                                 $30.00
09/24/2020     CLOSING WITHDRAWAL                                                                                         $0.00

Checks Cleared
  Check Nbr          Date        Amount
        1001 09/23/2020       $56,400.02
* Indicates skipped check number

Daily Balances
Date                            Amount      Date                             Amount
09/21/2020                    $56,400.02    09/23/2020                   $5,687.77
09/22/2020                    $56,370.02    09/24/2020                       $0.00


Overdraft and Returned Item Fees
                                                              Total for this period                      Total year-to-date
   Total Overdraft Fees                                                         $0.00                                  $0.00
   Total Returned Item Fees                                                     $0.00                                  $0.00




       A9ED66798A8E83449120504ABB3E1126                       20200925                Checking Account Statements
 Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21 Desc
                           Main Document          Statement
                                            Page 188 of 290    Ending 09/25/2020
                                                                  7200492501           Page 4 of 4




#0000         09/24/2020             $.00      #1001     09/23/2020                  $56,400.02




A9ED66798A8E83449120504ABB3E1126            20200925   Checking Account Statements
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 189 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 190 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 191 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 192 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 193 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 194 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 195 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 196 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 197 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 198 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 199 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 200 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 201 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 202 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 203 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 204 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 205 of 290
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 206 of 290
                         Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21    Desc
                                                 Main Document    Page 207 of 290



                                                      PBC OX              PTW
BRAND                            SKU                 10/1/2020            CS$          ORDER TOTAL          QTY SHIPPED
                             1/6bbl                                   $    56.50   $                 -


 DAVY DROWN AGUA SANTA
                             1/6 bbl PL                               $    47.50   $                 -
                             1/2 bbl PL                               $    98.50   $                 -
                             1/2bbl                                   $   119.00   $                 -
                             1/6bbl                      4            $    53.50   $              214.00       4.00
                             1/2bbl                      2            $   113.50   $              227.00       2.00
                             1/2 BBL PL                               $    97.00   $                 -         2.00
                             4/6pk                      120           $    21.00   $            2,520.00
                             1/6bbl                     20            $    53.50   $            1,070.00       20.00
                             1/2bbl                     16            $   113.50   $            1,816.00       16.00
 HOPPY POPPY




                             1/2 bbl PL                               $    98.50   $                 -
                             4/6pk                      480           $    21.00   $           10,080.00      120.00
                             24pk                       240           $    19.00   $            4,560.00      240.00
                             2/12pk                     60            $    20.00   $            1,200.00
                             12/22oz                                  $    38.25   $                 -
                             12oz Can                   200           $    19.50   $            3,900.00      200.00
                             1/6bbl                      8            $    68.50   $              548.00       8.00
                             1/2bbl                      4            $   144.80   $              579.20       4.00
 LIZARD




                             1/2 bbl PL                               $   131.00   $                 -
                             12oz Can                                 $    27.00   $                 -
                             12/22oz                    60            $    56.63   $            3,397.80
                             6/4pk                      60            $    40.47   $            2,428.20
                             1/6bbl                                   $    55.60   $                 -
 MT LITE




                             1/2bbl                                   $    95.50   $                 -
                             12oz Can                                 $    17.50   $                 -
                             1/6bbl                      6            $    59.00   $              354.00       6.00
 POINT




                             1/2bbl                      8            $   125.00   $            1,000.00       8.00
                             12oz Can                   200           $    19.50   $            3,900.00      200.00
                         Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21          Desc
                                                 Main Document    Page 208 of 290

                             1/6bbl                                       $    53.50   $                     -       4.00




    SB CIT
                             1/2bbl                      4                $   113.50   $                  454.00     4.00
                             12oz Can                   200               $    21.00   $                4,200.00
                             1/6bbl                                       $    53.50   $                     -


    101 BLONDE
                             1/2bbl                                       $   103.00   $                     -
                             1/2 bbl PL                                   $    93.00   $                     -
                             12oz Can                   100               $    17.50   $                1,750.00
                             4/6pk                      60                $    18.80   $                1,128.00
                             1/6bbl                      3                $    56.50   $                  169.50     3.00
    DANISH



                             1/2 bbl PL                                   $    97.00   $                     -
                             1/2bbl                      4                $   117.30   $                  469.20     4.00
                             4/6pk                      120               $    22.50   $                2,700.00    120.00
  VPACK                      2/12pk                                       $    21.20   $                     -
                             1/6bbl                      2                $    55.50   $                  111.00
                             1/2bbl                      2                $   114.00   $                  228.00
    MOSAIC




                             120z can                                     $    19.50   $                     -
                             1/2 bbl PL                                   $    91.39   $                     -
                             4/6pk                      60                $    21.00   $                1,260.00
                             1/6bbl                                       $    56.50   $                     -       6.00
              PARADISE




                             1/2 bbl PL                                   $    93.00   $                     -
                             1/2bbl                                       $   117.30   $                     -
    figtoberfest




                             1/6bbl                                       $    56.50   $                     -       2.00
                             4/6 CAN                                      $    25.12   $                     -
                             1/2bbl                                       $   117.30   $                     -

                                     ORIGINAL ORDER                                                   SHIPPED


PO NO. (CURRENT ORDER)                                       HM100120sX                PO NO. (CURRENT ORDER)      HM100120sX
       Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21      Desc
                               Main Document    Page 209 of 290

Aggregate PO for Week      $              50,263.90          Aggregate PO for Week          $ 25,340.90
Deposit Advace Rate                          85.00%          Deposit Advace Rate                 85.00%

                           $              42,724.32                                         $ 21,539.77
               Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21      Desc
                                       Main Document    Page 210 of 290



                      PBC SM PO        PTW
$$$ SHIPPED           10/1/2020        CS$       ORDER TOTAL    QTY SHIPPED   $$$ SHIPPED
$        -                        $      56.50   $        -                   $        -
$        -                        $      47.50                                $        -
$        -                        $      98.50                                $        -
$        -                        $     119.00   $        -                   $        -
$     214.00              2       $      53.50   $     107.00      2.00       $     107.00
$     227.00              1       $     113.50   $     113.50      1.00       $     113.50
$     194.00                      $      97.00   $        -                   $        -
$        -               60       $      21.00   $   1,260.00                 $        -
$ 1,070.00               14       $      53.50   $     749.00      14.00      $     749.00
$ 1,816.00               8        $     113.50   $     908.00      8.00       $     908.00
$        -                        $      98.50   $        -                   $        -
$ 2,520.00               360      $      21.00   $   7,560.00      60.00      $   1,260.00
$ 4,560.00               180      $      19.00   $   3,420.00     180.00      $   3,420.00
$        -                60      $      20.00   $   1,200.00                 $        -
$        -                        $      38.25   $        -                   $        -
$ 3,900.00                        $      19.50   $        -                   $        -
$     548.00              5       $      68.50   $     342.50      5.00       $     342.50
$     579.20              3       $     144.80   $     434.40      3.00       $     434.40
$        -                        $     131.00                                $        -
$        -               100      $      27.00   $   2,700.00     100.00      $   2,700.00
$        -                        $      56.63   $        -                   $        -
$        -                        $      40.47   $        -                   $        -
$        -                        $      55.60   $        -                   $        -
$        -                4       $      95.50   $     382.00                 $        -
$        -                        $      17.50   $        -                   $        -
$     354.00              4       $      59.00   $     236.00      4.00       $     236.00
$ 1,000.00                5       $     125.00   $     625.00      5.00       $     625.00
$ 3,900.00               100      $      19.50   $   1,950.00     100.00      $   1,950.00
                    Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                            Main Document    Page 211 of 290

$     214.00                    2       $    53.50   $        107.00   6.00    $      321.00
$     454.00                    2       $   113.50   $        227.00   8.00    $      908.00
$        -                     100      $    21.00   $      2,100.00           $         -
$        -                              $    53.50   $           -             $         -
$        -                              $   103.00   $           -             $         -
$        -                              $    93.00   $           -             $         -
$        -                     100      $    17.50   $      1,750.00           $         -
$        -                      60      $    18.80   $      1,128.00           $         -
$     169.50                    6       $    56.50   $        339.00   6.00    $      339.00
$        -                              $    97.00   $           -             $         -
$     469.20                   2        $   117.30   $        234.60   2.00    $      234.60
$   2,700.00                   60       $    22.50   $      1,350.00   60.00   $    1,350.00
$        -                              $    21.20   $           -             $         -
$        -                      2       $    55.50   $        111.00           $         -
$        -                              $   114.00   $           -             $         -
$        -                              $    19.50   $           -             $         -
$        -                              $    91.39   $           -             $         -
$        -                     60       $    21.00   $      1,260.00           $         -
$     339.00                            $    56.50   $           -     4.00    $      226.00
$        -                              $    93.00   $           -             $         -
$        -                              $   117.30   $           -             $         -
$     113.00                            $    56.50   $           -             $         -
$        -                              $    25.12   $           -             $         -
$        -                              $   117.30   $           -             $         -

                                ORIGINAL ORDER                                                        SHIPPED


               PO NO. (CURRENT ORDER)                    HM100120SM            PO NO. (CURRENT ORDER)
     Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                             Main Document    Page 212 of 290

Aggregate PO for Week               $    30,594.00             Aggregate PO for Week
Deposit Advace Rate                         85.00%             Deposit Advace Rate

                                    $    26,004.90
Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                        Main Document    Page 213 of 290
             Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                     Main Document    Page 214 of 290




HM100120SM
              Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                      Main Document    Page 215 of 290

$ 16,224.00
     85.00%

$ 13,790.40
                                Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21     Desc
                                                         Main Document    Page 216 of 290



                                          PBC OX         PTW                                                PBC SM PO       PTW
BRAND                        SKU         10/1/2020       CS$          ORDER TOTAL QTY SHIPPED$$$ SHIPPED    10/1/2020       CS$
                         1/6bbl                      $    56.50   $              -            $      -                  $     56.50
 DAVY DROWN AGUA SANTA


                         1/6 bbl PL                  $    47.50   $              -            $      -                  $     47.50
                         1/2 bbl PL                  $    98.50   $              -            $      -                  $     98.50
                         1/2bbl                      $   119.00   $              -            $      -                  $    119.00
                         1/6bbl                      $    53.50   $              -            $      -                  $     53.50
                         1/2bbl                      $   113.50   $              -            $      -                  $    113.50
                         1/2 BBL PL                  $    97.00   $              -            $      -                  $     97.00
                         4/6pk                       $    21.00   $              -            $      -                  $     21.00
                         1/6bbl                      $    53.50   $              -            $      -                  $     53.50
                         1/2bbl                      $   113.50   $              -            $      -                  $    113.50
 HOPPY POPPY




                         1/2 bbl PL                  $    98.50   $              -            $      -                  $     98.50
                         4/6pk                       $    21.00   $              -            $      -                  $     21.00
                         24pk                        $    19.00   $              -            $      -                  $     19.00
                         2/12pk                      $    20.00   $              -            $      -                  $     20.00
                         12/22oz                     $    38.25   $              -            $      -                  $     38.25
                         12oz Can                    $    19.50   $              -            $      -                  $     19.50
                         1/6bbl                      $    68.50   $              -            $      -                  $     68.50
                         1/2bbl                      $   144.80   $              -            $      -                  $    144.80
 LIZARD




                         1/2 bbl PL                  $   131.00   $              -            $      -                  $    131.00
                         12oz Can                    $    27.00   $              -            $      -                  $     27.00
                         12/22oz                     $    56.63   $              -            $      -                  $     56.63
                         6/4pk                       $    40.47   $              -            $      -                  $     40.47
                         1/6bbl                      $    55.60   $              -            $      -                  $     55.60
 MT LITE




                         1/2bbl                      $    95.50   $              -            $      -                  $     95.50
                         12oz Can                    $    17.50   $              -            $      -                  $     17.50
                         1/6bbl                      $    59.00   $              -            $      -                  $     59.00
 POINT




                         1/2bbl                      $   125.00   $              -            $      -                  $    125.00
                         12oz Can                    $    19.50   $              -            $      -                  $     19.50
                        Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21       Desc
                                                Main Document    Page 217 of 290

                 1/6bbl                     $    53.50   $             -              $      -                  $    53.50

    SB CIT
                 1/2bbl                     $   113.50   $             -              $      -                  $   113.50
                 12oz Can                   $    21.00   $             -              $      -                  $    21.00
                 1/6bbl                     $    53.50   $             -              $      -                  $    53.50
    101 BLONDE


                 1/2bbl                     $   103.00   $             -     6.00     $   618.00                $   103.00
                 1/2 bbl PL                 $    93.00   $             -     5.00     $   465.00                $    93.00
                 12oz Can                   $    17.50   $             -              $      -                  $    17.50
                 4/6pk                      $    18.80   $             -              $      -                  $    18.80
                 1/6bbl                     $    56.50   $             -              $      -                  $    56.50
    DANISH




                 1/2 bbl PL                 $    97.00   $             -              $      -                  $    97.00
                 1/2bbl                     $   117.30   $             -              $      -                  $   117.30
                 4/6pk                      $    22.50   $             -              $      -                  $    22.50
  VPACK          2/12pk                     $    21.20   $             -              $      -                  $    21.20
                 1/6bbl                     $    55.50   $             -              $      -                  $    55.50
                 1/2bbl                     $   114.00   $             -              $      -                  $   114.00
    MOSAIC




                 120z can                   $    19.50   $             -              $      -                  $    19.50
                 1/2 bbl PL                 $    91.39   $             -              $      -                  $    91.39
                 4/6pk                      $    21.00   $             -              $      -                  $    21.00
                 1/6bbl                     $    56.50   $             -              $      -                  $    56.50
    PARADISE




                 1/2 bbl PL                 $    93.00   $             -              $      -                  $    93.00
                 1/2bbl                     $   117.30   $             -              $      -                  $   117.30
                 1/6bbl                     $    56.50   $             -              $      -                  $    56.50
    ZERO




                 4/6 CAN                    $    25.12   $             -              $      -                  $    25.12
                 1/2bbl                     $   117.30   $             -              $      -                  $   117.30

                 ORIGINAL ORDER                                   SHIPPED                                   ORIGINAL ORDER


PO NO. (CURRENT ORDER)        HM100120sXB                PO NO. (CURRENTHM100120sXB
                                                                        ORDER)                     PO NO. (CURRENT ORDER)
                                                                                                                        HM100120SMB
                      Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                              Main Document    Page 218 of 290

Aggregate PO for Week           $     -             Aggregate PO for Week ######           Aggregate PO for Week
Deposit Advace Rate                 85.00%          Deposit Advace Rate   85.00%           Deposit Advace Rate

                                $     -                                   ######
                  Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                          Main Document    Page 219 of 290




ORDER TOTAL
         QTY SHIPPED$$$ SHIPPED
 $     -            $        -
                    $        -
                    $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
                    $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
 $     -            $        -
                           Case 9:20-bk-11208-MB     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                                    Main Document    Page 220 of 290

            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -   7.00    $    721.00
            $   -   6.00    $    558.00
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -
            $   -           $       -

NAL ORDER                                      SHIPPED


     HM100120SMB           PO NO. (CURRENT ORDER)               HM100120SMB
             Case 9:20-bk-11208-MB    Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21   Desc
                                     Main Document    Page 221 of 290

$     -      Aggregate PO for Week                 $   1,279.00
    85.00%   Deposit Advace Rate                        85.00%

$     -                                            $   1,087.15
           Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21              Desc
                                         Main Document    Page 222 of 290


                                                                                               Secure and
                           Beer                                                                Unsecure Property
           Sales Tax       Manufacture        Payroll Taxes      TTB Taxes   Federal Payroll   Tax                 Me and Eds
            $ 100,810.70                  0                                                                        $ 100,810.70
Q#2 2018    $ 1,434.84     $           -      $             -
Q#3 2018    $ 68,948.22    $    13,070.53     $             -
Q#4 2018    $ 93,307.29    $    34,596.97     $             -
Q#1 2019    $     485.65   $    37,810.65     $             -
Q#2 2019    $ 122,031.43   $    39,951.36     $             -
Q#3 2019    $ 9,458.99     $    34,566.19     $      11,519.50                $   134,746.21
Q#4 2019    $        -     $       582.08     $      19,233.83                $    89,309.17
Q#1 2020    $        -     $           -      $      44,561.94                $          -
Q#2 2020    $        -     $           -      $       8,992.12                $   359,894.06
                                                                 $ 232,929.28                $         408,578.99
Total      $ 396,477.12         160577.78 $          84,307.39   $ 232,929.28 $   583,949.44 $         408,578.99 $   100,810.70
                     Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                      Main Document    Page 223 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                     UNPAID BILLS
                                                                  As of October 5, 2020


DATE              TRANSACTION TYPE       NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
4imprint, Inc.
9202367272
 01/01/2019       Bill                   7017306                                             01/31/2019        616      1,109.96        1,109.96
Total for 4imprint, Inc.                                                                                               $1,109.96       $1,109.96
71-73
 12/31/2017       Journal Entry          1                                                   12/31/2017       1012     87,803.41       87,107.83
 01/01/2018       Bill                   Jan 2018- rent                                      01/01/2018       1011     22,220.95       22,220.95
 02/01/2018       Bill                   February 2018                                       02/01/2018        980     22,220.95       22,220.95
 03/01/2018       Bill                   March - Rent -2018                                  03/01/2018        952     22,220.95       22,220.95
 04/10/2018       Bill                   April 2018                                          04/10/2018        912     22,220.95       22,220.95
 05/23/2018       Bill                   MAY 2018                                            04/10/2018        912     22,220.95       22,220.95
 02/05/2019       Bill                   FEB-2019                                            02/05/2019        611     23,752.09       23,752.09
 03/05/2019       Bill                   March 2019                                          03/05/2019        583     23,752.09       23,752.09
 04/10/2019       Bill                   April 2019                                          04/10/2019        547     23,752.09       23,752.09
 05/10/2019       Bill                   May 2019                                            05/10/2019        517     23,752.09       23,752.09
 06/07/2019       Bill                   June 2019                                           05/10/2019        517     23,752.09       23,752.09
 07/05/2019       Bill                   July 2019                                           07/05/2019        461     23,455.84       23,455.84
 08/05/2019       Bill                   August 2019                                         08/05/2019        430     23,455.84       23,455.84
 09/05/2019       Bill                   September 2019                                      09/05/2019        399     23,455.84       23,455.84
 11/01/2019       Bill                   NOV-2019                                            11/01/2019        342     22,490.41        7,490.41
 12/01/2019       Bill                   Dec-2019                                            12/01/2019        312     22,825.00        7,825.00
 01/02/2020       Bill                   01/2020                         Buellton            01/02/2020        280     22,825.00        7,825.00
 02/05/2020       Bill                   FEB-2020                        Buellton            02/05/2020        246     22,825.00        7,825.00
 03/01/2020       Bill                   March 2020                      Buellton            03/01/2020        221     22,825.00        7,825.00
 04/01/2020       Bill                   04.2020                         Buellton            04/01/2020        190     22,825.00        7,825.00
 05/01/2020       Bill                   05/2020                         Buellton            05/01/2020        160     22,825.00          325.00
 06/25/2020       Bill                   June /2020                      Buellton            06/25/2020        105     22,825.00        7,825.00
 07/15/2020       Bill                   07/2020                         Buellton            07/15/2020         85     22,825.00        7,825.00
 08/07/2020       Bill                   August 2020                     Buellton            08/07/2020         62     22,825.00        7,825.00
 09/01/2020       Bill                   09/2020                         Buellton            09/01/2020         37     22,825.00       22,825.00
Total for 71-73                                                                                                      $638,776.54     $480,580.96
805 Signs
 12/31/2017       Journal Entry          1                                                   12/31/2017       1012       116.00           116.00
 12/31/2019       Vendor Credit                                                                                  0       -116.00         -116.00
Total for 805 Signs                                                                                                        $0.00           $0.00
AA Label Inc
 08/20/2019       Bill                   107568                                              08/20/2019        415      3,825.50        1,501.36
 08/20/2019       Bill                   108408                                              08/20/2019        415      4,612.80        4,612.80
 11/01/2019       Bill                   109536                                              12/01/2019        312       937.10           937.10
 12/10/2019       Bill                   112028                                              12/10/2019        303      3,828.10          447.10
 12/20/2019       Bill                   108319                                              12/20/2019        293       406.40           406.40
 12/31/2019       Bill                   113687                                              12/31/2019        282       337.50           337.50
 12/31/2019       Bill                   113688                                              12/31/2019        282      4,443.50        4,443.50
 01/07/2020       Bill                   113829                                              01/07/2020        275       855.40           855.40
 01/22/2020       Bill                   113835                                              01/22/2020        260      2,049.45        2,049.45
 01/28/2020       Bill                   113822                                              01/28/2020        254      5,653.65          363.72
 01/30/2020       Bill Payment (Check)   013120                                              01/30/2020        252     -7,339.38        -2,049.45
 05/19/2020       Bill                   114643                          Buellton            05/19/2020        142       580.10           580.10



                                                       Thursday, October 8, 2020 11:33 AM GMT-07:00                                         1/67
                   Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                        Main Document    Page 224 of 290
                                                 Figueroa Mountain Brewing, LLC
                                                                      UNPAID BILLS
                                                                   As of October 5, 2020


DATE            TRANSACTION TYPE           NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 06/01/2020     Bill Payment (Check)       060120#44                                          06/01/2020        129    -3,284.40        -1,827.01
 06/11/2020     Bill                       119708                         Buellton            06/11/2020        119      851.06           851.06
 06/10/2020     Bill                       119537                         Buellton            07/10/2020         90      386.25           386.25
Total for AA Label Inc                                                                                                $18,143.03      $13,895.28
Abalone Coast Analytical, Inc.
(805) 595-1080
 07/29/2020     Bill                       20-4060                        Buellton            07/29/2020         71       98.00            98.00
Total for Abalone Coast Analytical, Inc.                                                                                 $98.00           $98.00
Acorn Paper
 08/20/2020     Bill                       2092509                        Buellton            08/20/2020         49       84.31            84.31
 09/22/2020     Bill                       2101214                        Buellton            09/22/2020         16      156.95           156.95
 09/29/2020     Bill                       2103024                        Buellton            09/29/2020          9     1,149.45        1,149.45
Total for Acorn Paper                                                                                                  $1,390.71       $1,390.71
ADT
(800) 238-2727
 12/31/2017     Journal Entry              1                                                  12/31/2017       1012     1,999.11        1,999.11
Total for ADT                                                                                                          $1,999.11       $1,999.11
Advertising Art Studios, Inc
 07/16/2018     Bill                       T114414                                            07/16/2018        815     2,624.00        2,624.00
 11/09/2018     Bill                       T114832                                            11/09/2018        699      578.00           578.00
 12/10/2018     Bill                       T114950                                            12/10/2018        668      888.00           888.00
 12/10/2018     Bill                       T114832-1                                          12/10/2018        668      797.00           797.00
 08/23/2019     Bill                       T115789                                            08/23/2019        412      950.00           950.00
 09/12/2019     Bill                       T115901                                            09/12/2019        392     1,147.00        1,147.00
 09/21/2020     Bill                       T117123                        Buellton            09/21/2020         17      987.00           987.00
Total for Advertising Art Studios, Inc                                                                                 $7,971.00       $7,971.00
Ahern Rentals
(702) 647-8100
 05/26/2018     Bill                       1042802-1                                          06/05/2018        856     1,367.24          920.74
 06/01/2018     Bill                       19050183-1                                         06/11/2018        850     2,870.08        2,870.08
 06/03/2018     Bill                       19042806-1                                         06/13/2018        848      547.23           547.23
 06/11/2018     Bill                       18983575-2                                         06/21/2018        840    11,253.81       11,253.81
 06/15/2018     Bill                       19050183-2                                         06/25/2018        836      886.46           886.46
 06/15/2018     Bill                       19042806-2                                         06/25/2018        836      183.53           183.53
 06/16/2018     Bill                       18989717-3                                         06/26/2018        835     2,121.67        2,121.67
 06/17/2018     Bill                       19137575-1                                         06/27/2018        834      696.62           696.62
 06/23/2018     Bill                       19042802-3                                         07/03/2018        828     1,367.24        1,367.24
 07/02/2018     Bill                       19197590-1                                         07/12/2018        819     1,469.60        1,469.60
 07/09/2018     Bill                       19192002-1                                         07/19/2018        812     4,077.81        4,077.81
 07/15/2018     Bill                       19137575-2                                         07/25/2018        806      588.87           588.87
 07/21/2018     Bill                       19042802-4                                         07/31/2018        800     1,367.24        1,367.24
 08/06/2018     Bill                       19192002-2                                         08/16/2018        784     3,948.51        3,948.51
 08/12/2018     Bill                       19137575-3                                         08/22/2018        778      588.87           588.87
 08/22/2018     Bill                       19137575-4                                         08/22/2018        778      100.00           100.00
 08/18/2018     Bill                       19042802-5                                         08/28/2018        772     1,367.24        1,367.24
 09/01/2018     Bill                       19197590-3                                         09/11/2018        758     1,367.24        1,367.24
 09/03/2018     Bill                       19192002-3                                         09/13/2018        756     3,948.51        3,948.51
 09/15/2018     Bill                       19042802-6                                         09/25/2018        744     1,367.24        1,367.24



                                                        Thursday, October 8, 2020 11:33 AM GMT-07:00                                        2/67
                   Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                   Main Document    Page 225 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE      NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 10/01/2018     Bill                  19192002-4                                          10/01/2018        738     3,948.51        3,948.51
 09/24/2018     Bill                  19197590-4                                          10/04/2018        735     1,367.24        1,367.24
 10/13/2018     Bill                  189042802-7                                         10/13/2018        726     1,367.24        1,367.24
 10/22/2018     Bill                  19197590-5                                          10/22/2018        717     1,367.24        1,367.24
 10/25/2018     Bill                  19192002-5                                          10/25/2018        714     2,942.83        2,942.83
 11/10/2018     Bill                  19042802-8                                          11/10/2018        698     1,367.24        1,367.24
 11/19/2018     Bill                  19197590-6                                          11/19/2018        689     1,367.24        1,367.24
 11/30/2018     Bill                  19197590-7                                          11/30/2018        678      117.90           117.90
 12/08/2018     Bill                  19042802-9                                          12/08/2018        670     1,367.24        1,367.24
 01/05/2019     Bill                  19042802-010                                        01/05/2019        642     1,367.24        1,367.24
 01/01/2020     Bill                                                  Buellton            01/01/2020        281     1,467.24        1,467.24
Total for Ahern Rentals                                                                                           $59,532.17      $59,085.67
ALL CRYO
 07/17/2018     Bill                  6637                                                07/17/2018        814      507.87           507.87
 09/17/2018     Bill                  6715                                                09/17/2018        752     2,089.52        2,089.52
Total for ALL CRYO                                                                                                 $2,597.39       $2,597.39
Allan C Teixeira
(000) 000-0000
 01/01/2020     Bill                  1st QT 2019                     Buellton            01/01/2020        281     6,726.24        4,526.24
 06/30/2020     Bill                  082920                          Buellton            06/30/2020        100     7,703.15        7,703.15
 08/29/2020     Bill                  08192020A                       Buellton            08/29/2020         40     7,703.15        7,703.15
Total for Allan C Teixeira                                                                                        $22,132.54      $19,932.54
Alpha Omega
 01/17/2019     Bill                  54675                                               01/17/2019        630      108.00           108.00
 09/12/2019     Bill                  58269                                               09/12/2019        392      216.00           216.00
 09/27/2019     Bill                  58528                                               09/27/2019        377      216.00           216.00
 10/17/2019     Bill                  58803                                               11/16/2019        327      216.00           216.00
Total for Alpha Omega                                                                                               $756.00          $756.00
Amber Ramirez
 11/11/2019     Bill                  Vaquero Event                                       11/11/2019        332       84.00            84.00
Total for Amber Ramirez                                                                                              $84.00           $84.00
AmericaGas
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012     1,708.82           28.70
 08/07/2020     Bill                  3110184391                      Wholesale           08/07/2020         62      186.01           186.01
 08/13/2020     Bill                  081320                          Buellton            08/13/2020         56       36.00            36.00
 07/18/2020     Bill                  3108480236                      Buellton            08/17/2020         52      116.40           116.40
 07/25/2020     Bill                  3109687189                      Buellton            08/24/2020         45       59.14            59.14
 09/08/2020     Bill                  LC/09/2020                      Buellton            09/08/2020         30       36.00            36.00
 09/13/2020     Bill                  3111608349                      Buellton            09/13/2020         25      169.01           169.01
 08/14/2020     Bill                  669943804                       Buellton            09/13/2020         25       61.43            61.43
 09/26/2020     Bill                  3112046756                      Buellton            09/26/2020         12      101.94           101.94
 08/29/2020     Bill                  3110986416                      Buellton            09/28/2020         10      143.28           143.28
Total for AmericaGas                                                                                               $2,618.03         $937.91
Antigo Zeon
 01/01/2019     Bill                  0173174                                             01/01/2019        646     4,407.76        4,407.76
Total for Antigo Zeon                                                                                              $4,407.76       $4,407.76
Applied Industrial Technologies - CA LLC
8059281863


                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00                                        3/67
                  Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                     Main Document    Page 226 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                             LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 09/30/2019    Bill                    1512125038                                          09/30/2019        374     467.46           467.46
Total for Applied Industrial Technologies - CA LLC                                                                  $467.46          $467.46
Aramark Uniform Services
(800) 504-0328
 03/12/2019    Bill                    534981788                       Buellton            03/22/2019        566     190.32           190.32
 10/01/2019    Bill                    534582655                                           10/31/2019        343      56.81            56.81
 12/10/2019    Bill                    534754092                                           12/10/2019        303      52.27            52.27
 06/11/2020    Bill                    535177073                       Buellton            06/21/2020        109     190.32           190.32
 06/16/2020    Bill                    535186355                       Santa Barbara       06/26/2020        104      56.47            56.47
 06/16/2020    Bill                    535186274                       Los Olivos          06/26/2020        104      90.97            90.97
 06/23/2020    Bill                    535202393                       Santa Barbara       07/03/2020         97      56.47            56.47
 06/23/2020    Bill                    535202318                       Los Olivos          07/03/2020         97      90.97            90.97
 06/30/2020    Bill                    535218279                       Los Olivos          07/10/2020         90      90.97            90.97
 06/30/2020    Bill                    535218354                       Santa Barbara       07/10/2020         90      56.47            56.47
 07/07/2020    Bill                    535234427                       Santa Barbara       07/17/2020         83      56.47            56.47
 07/07/2020    Bill                    535234352                       Los Olivos          07/17/2020         83      90.97            90.97
 07/14/2020    Bill                    535250442                       Santa Barbara       07/24/2020         76      56.47            56.47
 07/14/2020    Bill                    535250367                       Los Olivos          07/24/2020         76      90.97            90.97
 07/16/2020    Bill                    535257060                       Buellton            07/26/2020         74     203.37           203.37
 07/21/2020    Bill                    535266664                       Los Olivos          07/31/2020         69      90.97            90.97
 07/21/2020    Bill                    535266741                       Santa Barbara       07/31/2020         69      60.37            60.37
 07/23/2020    Bill                    535273413                       Buellton            08/02/2020         67     190.32           190.32
 07/28/2020    Bill                    535283003                       Los Olivos          08/07/2020         62      96.19            96.19
 07/28/2020    Bill                    535283081                       Santa Barbara       08/07/2020         62      56.47            56.47
 07/30/2020    Bill                    535289756                       Buellton            08/09/2020         60     190.72           190.72
 08/04/2020    Bill                    535299352                       Santa Barbara       08/14/2020         55      56.47            56.47
 08/04/2020    Bill                    535299272                       Los Olivos          08/14/2020         55      90.97            90.97
 08/11/2020    Bill                    535315375                       Los Olivos          08/21/2020         48      91.07            91.07
 08/13/2020    Bill                    535322574                       Buellton            08/23/2020         46     190.87           190.87
 08/25/2020    Bill                    535348479                       Santa Barbara       09/04/2020         34      56.67            56.67
 08/25/2020    Bill                    535348399                       Los Olivos          09/04/2020         34      91.07            91.07
 08/27/2020    Bill                    000535355031                    Buellton            09/06/2020         32     215.68           215.68
 08/28/2020    Bill                    535357922                       Santa Barbara       09/07/2020         31      25.00            25.00
 09/01/2020    Bill                    535364501                       Santa Barbara       09/11/2020         27      56.67            56.67
 09/01/2020    Bill                    535364422                       Los Olivos          09/11/2020         27      91.07            91.07
 09/03/2020    Bill                    535371090                       Buellton            09/13/2020         25     190.87           190.87
 09/08/2020    Bill                    792535314                       Los Olivos          09/18/2020         20      91.07            91.07
 09/08/2020    Bill                    535380646                       Santa Barbara       09/18/2020         20      69.93            69.93
 09/10/2020    Bill                    535387118                       Buellton            09/20/2020         18     190.87           190.87
 09/11/2020    Bill                    000535390009                    Santa Barbara       09/21/2020         17      25.00            25.00
 09/15/2020    Bill                    535396599                       Santa Barbara       09/25/2020         13      56.67            56.67
 09/22/2020    Bill                    502000001526                    Los Olivos          10/02/2020          6     111.09           111.09
 09/22/2020    Bill                    502000001680                    Santa Barbara       10/02/2020          6      56.67            56.67
 09/29/2020    Bill                    5020000006407                   Santa Barbara       10/09/2020         -1      56.67            56.67
 09/29/2020    Bill                    502000006204                    Los Olivos          10/09/2020         -1      91.08            91.08
 10/01/2020    Bill                    502000004480                    Buellton            10/11/2020         -3     190.87           190.87
 10/01/2020    Bill                    502000008455                    Buellton            10/11/2020         -3     190.87           190.87
 12/31/2018    Vendor Credit           533905669                                                               0      -15.20          -15.20
Total for Aramark Uniform Services                                                                                 $4,387.33       $4,387.33



                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00                                       4/67
                  Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                 Main Document    Page 227 of 290
                                            Figueroa Mountain Brewing, LLC
                                                               UNPAID BILLS
                                                            As of October 5, 2020


DATE           TRANSACTION TYPE       NUM                          LOCATION            DUE DATE     PAST DUE      AMOUNT      OPEN BALANCE
Ardagh Group
 03/05/2020    Bill Payment (Check)   030520                                           03/05/2020        217    -30,877.14          -247.92
 08/18/2020    Bill Payment (Check)   Disb #081820                                     08/18/2020         51    -30,900.90        -30,900.90
Total for Ardagh Group                                                                                         $ -61,778.04     $ -31,148.82
ARI GUSSOW
 09/14/2020    Bill                   091420                       Buellton            10/14/2020         -6        450.00           450.00
Total for ARI GUSSOW                                                                                               $450.00          $450.00
ASCAP
 12/31/2017    Journal Entry          1                                                12/31/2017       1012        904.07           904.07
 05/01/2019    Journal Entry          Merge FMESM, LLC book                            05/01/2019        526        520.49           520.49
Total for ASCAP                                                                                                  $1,424.56        $1,424.56
Associated Winery System, Inc.
(707) 838-2812
 12/31/2017    Journal Entry          1                                                12/31/2017       1012     11,125.80         6,125.80
 01/04/2018    Bill                   A07748                                           02/03/2018        978        754.51           754.51
 01/18/2018    Bill                                                                    02/17/2018        964        188.70           188.70
 02/01/2018    Bill                   A07866                                           03/03/2018        950        644.50           644.50
 02/02/2018    Bill                   A07877                                           03/04/2018        949        253.75           253.75
 03/06/2018    Bill                   A08007                                           04/05/2018        917        146.70           146.70
 03/09/2018    Bill                   A08047                                           04/08/2018        914        268.57           268.57
 03/23/2018    Bill                   A08213                                           04/22/2018        900        240.70           240.70
 03/31/2018    Bill                   A0001195                                         04/30/2018        892      1,854.90         1,854.90
 04/20/2018    Bill                   A08438                                           05/20/2018        872        928.39           928.39
 06/28/2018    Bill                   A0001265                                         07/28/2018        803        515.05           515.05
 08/13/2018    Bill                   A09223                                           08/13/2018        787      4,728.44         4,728.44
 08/13/2018    Bill                   A09210                                           08/13/2018        787      4,617.21         4,617.21
 08/21/2018    Bill                   A09295                                           08/21/2018        779         66.10            66.10
 08/21/2018    Bill                   A09301                                           08/21/2018        779        557.19           557.19
 08/24/2018    Bill                   A09368                                           08/24/2018        776     14,432.76        14,432.76
 08/24/2018    Bill                   A09376                                           08/24/2018        776      4,018.49         4,018.49
 08/24/2018    Bill                   A09392                                           08/24/2018        776      6,314.51         6,314.51
 07/31/2018    Bill                   A09112                                           08/30/2018        770        872.41           872.41
 09/03/2018    Bill                   A09427                                           09/03/2018        766        812.21           812.21
 09/04/2018    Bill                   A0001297                                         09/04/2018        765      4,824.86         4,824.86
 09/10/2018    Bill                   A09477                                           09/10/2018        759        593.22           593.22
 09/10/2018    Bill                   A09479                                           09/10/2018        759      5,025.16         5,025.16
 09/10/2018    Bill                   A09478                                           09/10/2018        759         61.70            61.70
 10/09/2018    Bill                   A09726                                           10/09/2018        730        286.77           286.77
 10/10/2018    Bill                   A09655                                           10/10/2018        729      1,144.99         1,144.99
 10/10/2018    Bill                   A09653                                           10/10/2018        729        110.89           110.89
 11/02/2018    Bill                   A09829                                           11/02/2018        706      1,435.12         1,435.12
 11/07/2018    Bill                   A09890                                           11/07/2018        701      1,016.69         1,016.69
 11/16/2018    Bill                   A09969                                           11/16/2018        692        548.05           548.05
 12/04/2018    Bill                   A10036                                           12/04/2018        674        474.32           474.32
 12/04/2018    Bill                   A10060                                           12/04/2018        674      2,151.69         2,151.69
 12/12/2018    Bill                   A10179                                           12/12/2018        666      6,739.35         6,739.35
 12/21/2018    Bill                   A0001425                                         12/21/2018        657      1,798.43         1,798.43
 12/28/2018    Bill                   A10244                                           12/28/2018        650      1,478.93         1,478.93



                                                 Thursday, October 8, 2020 11:33 AM GMT-07:00                                          5/67
                   Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                  Main Document    Page 228 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                UNPAID BILLS
                                                              As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                          LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 01/09/2019     Bill                   A10314                                           01/09/2019        638       694.06           694.06
 01/14/2019     Bill                   A0001485                                         01/14/2019        633      5,516.22        5,516.22
 01/16/2019     Bill                   A10348                                           01/16/2019        631      4,307.82        4,307.82
 02/28/2019     Bill                   A10540                                           02/28/2019        588       486.11           486.11
 02/28/2019     Bill                   A10548                                           02/28/2019        588       329.89           329.89
 02/28/2019     Bill                   A10553                                           02/28/2019        588       128.81           128.81
 03/12/2019     Bill                   A0001519                                         03/12/2019        576      7,872.24        7,872.24
 03/22/2019     Bill                   A10698                                           03/22/2019        566       393.90           393.90
 03/27/2019     Bill                   A10727                                           03/27/2019        561      1,259.38        1,259.38
 03/27/2019     Bill                   A10731                                           03/27/2019        561      3,908.80        3,908.80
 03/29/2019     Bill                   A10787                                           03/29/2019        559      3,073.80        3,073.80
 03/29/2019     Bill                   A10766                                           03/29/2019        559       341.69           341.69
 03/29/2019     Bill                   A0001575                                         03/29/2019        559      3,502.95        3,502.95
 03/31/2019     Bill                   A0001581                                         03/31/2019        557      5,283.57        5,283.57
 04/16/2019     Bill                   A10860                                           04/16/2019        541      1,179.43        1,179.43
 05/20/2019     Bill                   A11034                                           05/20/2019        507      2,517.84        2,517.84
 05/20/2019     Bill                   A11048                                           05/20/2019        507       316.33           316.33
 06/03/2019     Bill                   A11106                                           06/03/2019        493      1,375.37        1,375.37
 06/04/2019     Bill                   A11121                                           06/04/2019        492       337.59           337.59
 04/30/2019     Vendor Credit          A00856                                                               0     -1,486.95        -1,486.95
 04/14/2019     Vendor Credit                                                                               0     -2,188.47        -2,188.47
Total for Associated Winery System, Inc.                                                                        $120,181.44     $115,181.44
Associated_Winery Systems
(707) 838-2812
 11/14/2018     Bill                   A09965                                           11/14/2018        694      6,232.26        2,437.87
Total for Associated_Winery Systems                                                                               $6,232.26       $2,437.87
Astro Packaging
 05/05/2020     Bill                   114108                       Buellton            05/05/2020        156       180.18           120.18
Total for Astro Packaging                                                                                          $180.18          $120.18
ATT
 03/31/2019     Journal Entry          FMESM ADJ Mar-19                                 03/31/2019        557       -142.71         -142.71
 03/02/2019     Bill                   3.2.19                                           04/01/2019        556         72.66           72.66
 04/30/2019     Journal Entry          Re-class Santa Maria                             04/30/2019        527         70.05           70.05
 05/01/2019     Journal Entry          Merge FMESM, LLC book                            05/01/2019        526          6.72            6.72
 08/02/2019     Bill                   08-17-19-07.16.19                                09/01/2019        403         70.62           70.62
 10/02/2019     Bill                   08.17.19-10.16.19                                11/01/2019        342         69.76           69.76
 11/02/2019     Bill                   10.16.19-11.17.19                                12/02/2019        311         73.08           73.08
 12/02/2019     Bill                   11.17.19-12.17.19                                01/01/2020        281         69.26           69.26
Total for ATT                                                                                                      $289.44          $289.44
Ball Rig Welding LLC
 07/02/2018     Bill                   1570                                             07/02/2018        829     23,004.27        4,369.47
 07/09/2018     Bill                   1573                                             07/09/2018        822     19,182.56       19,182.56
 07/16/2018     Bill                   1578                                             07/16/2018        815     21,219.76       21,219.76
 07/23/2018     Bill                   1582                                             07/23/2018        808      4,656.00        4,536.82
Total for Ball Rig Welding LLC                                                                                   $68,062.59      $49,308.61
Battaglia Commercial Real State
 08/14/2020     Bill                   1470                         Buellton            08/14/2020         55       864.00           864.00
Total for Battaglia Commercial Real State                                                                          $864.00          $864.00



                                                  Thursday, October 8, 2020 11:33 AM GMT-07:00                                         6/67
                  Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                  Main Document    Page 229 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                UNPAID BILLS
                                                             As of October 5, 2020


DATE           TRANSACTION TYPE      NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
BC Industrial Services
 12/05/2019    Bill                  24095                                              01/04/2020        278      167.01           167.01
 12/07/2019    Bill                  24139                                              01/06/2020        276      374.44           374.44
 12/16/2019    Bill                  24164                                              01/15/2020        267      470.94           470.94
 12/27/2019    Bill                  24215                                              01/26/2020        256      532.93           532.93
 12/29/2019    Bill                  24249                                              01/28/2020        254      167.01           167.01
 01/22/2020    Bill                  24339                          Santa Barbara       02/21/2020        230      708.12           708.12
 01/22/2020    Bill                  24344                          Buellton            02/21/2020        230      418.12           418.12
 02/03/2020    Bill                  24412                          Santa Barbara       03/04/2020        218      167.01           167.01
 02/29/2020    Bill                  24557                          Santa Barbara       03/30/2020        192      167.01           167.01
 04/02/2020    Bill                  24716                          Los Olivos          05/02/2020        159      167.01           167.01
 05/05/2020    Bill                  24814                          Santa Barbara       06/04/2020        126      167.01           167.01
 05/31/2020    Bill                  24941                          Santa Barbara       06/30/2020        100      167.01           167.01
Total for BC Industrial Services                                                                                 $3,673.62       $3,673.62
Beall Insurance Services
 03/31/2019    Bill                  03.2019                                            03/31/2019        557     8,884.00        8,884.00
 04/30/2019    Bill                  April 2019                                         04/30/2019        527     9,107.00        9,107.00
 05/30/2019    Bill                  May 2019                                           05/30/2019        497     2,415.05        2,415.05
Total for Beall Insurance Services                                                                              $20,406.05      $20,406.05
Bear Market Riot, LLC
 01/20/2020    Bill                  01.24.20                       Santa Barbara       01/20/2020        262      400.00           400.00
Total for Bear Market Riot, LLC                                                                                   $400.00          $400.00
Bedford Scrap Metal
(805) 922-4977
 08/04/2020    Bill                  11754                          Santa Barbara       08/04/2020         65       81.02            81.02
 08/18/2020    Bill                  11944                          Buellton            09/17/2020         21         0.99            0.99
 09/29/2020    Bill                  12348                          Buellton            10/29/2020        -21       58.09            58.09
Total for Bedford Scrap Metal                                                                                     $140.10          $140.10
Beverage Wise LLC
(805) 717-0718
 01/01/2019    Bill                  2017/Charges                                       01/01/2019        646     1,299.00        1,299.00
 01/01/2019    Bill                  2018-Charges                                       01/01/2019        646     5,981.00        4,731.00
 05/31/2019    Bill                  19-898                                             05/31/2019        496      600.00            96.00
 06/01/2019    Bill                  19-1926                                            06/01/2019        495     1,536.00        1,536.00
 07/01/2019    Bill                  July 2019                                          07/01/2019        465      600.00           600.00
 08/30/2019    Bill                                                                     09/29/2019        375      600.00           441.00
 08/30/2019    Bill                  19-2012                                            09/29/2019        375      600.00           600.00
 10/01/2019    Bill                  19-2031                                            10/31/2019        343      947.00           820.00
 11/01/2019    Bill                  19-2084                                            11/01/2019        342      600.00           600.00
 01/01/2020    Bill                  19-2131                        Buellton            01/01/2020        281      760.00           760.00
 03/01/2020    Bill                  20-2202                                            03/31/2020        191     1,220.00          600.00
 04/01/2020    Bill                  20-2227                                            04/01/2020        190      600.00           600.00
 05/01/2020    Bill                  20-2251                        Buellton            05/01/2020        160      669.50           669.50
 07/01/2020    Bill                  20-2305                        Buellton            07/31/2020         69      640.00           640.00
Total for Beverage Wise LLC                                                                                     $16,652.50      $13,992.50
Big Red Crane Company
 04/17/2019    Bill                  6254                                               04/17/2019        540     2,900.00          500.00
 07/24/2019    Bill                  6786                                               07/24/2019        442     1,170.00        1,170.00



                                                  Thursday, October 8, 2020 11:33 AM GMT-07:00                                        7/67
                    Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                   Main Document    Page 230 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                           LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 12/10/2019     Bill                   12.10.19                                          12/10/2019        303      312.54           312.54
Total for Big Red Crane Company                                                                                  $4,382.54        $1,982.54
Birko Corporation
 12/31/2017     Journal Entry          1                                                 12/31/2017       1012    2,318.48         2,318.48
 12/31/2019     Vendor Credit                                                                                0    -2,318.48        -2,318.48
Total for Birko Corporation                                                                                          $0.00            $0.00
Blaze Builders, Inc
 09/08/2020     Bill                   022003                        Buellton            10/08/2020          0    2,362.50         2,362.50
Total for Blaze Builders, Inc                                                                                    $2,362.50        $2,362.50
BlazerPR
310
 05/01/2018     Bill                   6006701                                           05/01/2018        891    1,250.00           540.53
 06/01/2018     Bill                   6006747                                           06/01/2018        860    1,250.00           500.00
 05/01/2019     Journal Entry          Merge FMESM, LLC book                             05/01/2019        526    2,500.00         2,500.00
Total for BlazerPR                                                                                               $5,000.00        $3,540.53
Blindtiger
 12/31/2017     Journal Entry          1                                                 12/31/2017       1012   32,848.10        32,848.10
 01/19/2018     Journal Entry          BlindTiger Payment                                01/19/2018        993   -32,848.10       -32,848.10
 03/13/2018     Bill                   2039                                              03/28/2018        925    1,050.00         1,050.00
 06/08/2018     Bill                   2155                                              06/08/2018        853    3,456.25         3,456.25
Total for Blindtiger                                                                                             $4,506.25        $4,506.25
BMI
 05/01/2019     Journal Entry          Merge FMESM, LLC book                             05/01/2019        526    1,128.73         1,128.73
Total for BMI                                                                                                    $1,128.73        $1,128.73
Boelter
 03/01/2018     Bill                   96436890                                          03/31/2018        922    1,785.84         1,485.84
 03/12/2019     Bill                   96913338                                          03/12/2019        576    3,119.76         3,119.76
 05/10/2019     Bill                   96968040                                          05/10/2019        517    1,127.88           682.88
 03/01/2019     Vendor Credit          Paid                                                                  0    -2,189.77        -2,189.77
Total for Boelter                                                                                                $3,843.71        $3,098.71
Bonicomm
39 0521 681850
 12/03/2018     Bill                   16/01                                             12/03/2018        675      255.00           255.00
Total for Bonicomm                                                                                                 $255.00          $255.00
Breakside Brewery, LLC
5033426309
 05/15/2020     Bill Payment (Check)   051520                                            05/15/2020        146   -15,404.00         -125.00
 05/26/2020     Bill                   E5089                         Buellton            05/26/2020        135   15,529.00           125.00
Total for Breakside Brewery, LLC                                                                                   $125.00            $0.00
BREBOUL
(303) 447-0816
 03/01/2018     Bill                   2018-2019                                         03/31/2018        922    1,795.00         1,795.00
 07/07/2018     Vendor Credit          070718                                                                0    -1,735.00        -1,735.00
Total for BREBOUL                                                                                                   $60.00           $60.00
Brewers Association
(303) 447-0816
 09/26/2019     Bill                   78825                                             10/26/2019        348    4,500.00         4,500.00



                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00                                        8/67
                   Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                    Main Document    Page 231 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 08/18/2020     Bill                   2020-2021                       Buellton            08/18/2020         51      2,385.00        2,385.00
Total for Brewers Association                                                                                        $6,885.00       $6,885.00
Brewers Supply Group
(800) 374-2739
 12/05/2018     Bill                   736315                                              01/04/2019        643     17,496.00        1,661.13
 05/08/2019     Bill                   0027457                                             06/07/2019        489     23,487.70          288.70
 01/27/2020     Bill                   0134288                         Buellton            01/27/2020        255     13,963.86        5,898.67
 07/22/2020     Bill                   0199749                         Buellton            07/22/2020         78       632.55           632.55
 07/22/2020     Bill                   0199529                         Buellton            07/22/2020         78      5,625.78        2,742.90
 08/05/2020     Bill                   0205710                         Wholesale           08/05/2020         64     10,736.94       10,736.94
 08/28/2020     Bill                   0216125                         Buellton            09/27/2020         11      8,150.38        8,150.38
 09/15/2020     Bill                   0222683                         Buellton            10/15/2020         -7      2,705.35        2,705.35
 09/17/2020     Bill                   0223775                         Buellton            10/17/2020         -9     20,475.20       20,475.20
 09/18/2020     Bill                   0224971                         Buellton            10/18/2020        -10       522.50           522.50
Total for Brewers Supply Group                                                                                     $103,796.26      $53,814.32
Brewers/Importers
 12/31/2017     Journal Entry          1                                                   12/31/2017       1012       250.00           250.00
 12/31/2019     Vendor Credit                                                                                  0       -250.00         -250.00
Total for Brewers/Importers                                                                                              $0.00           $0.00
Brewing Science Institute
(719) 482-4895
 06/21/2019     Bill                   66284                                               07/21/2019        445       736.80           736.80
 12/21/2019     Bill                   60173                                               12/21/2019        292       736.98           711.91
 06/15/2020     Bill Payment (Check)   06.15.20 #45                    Buellton            06/15/2020        115     -1,635.00         -571.75
 08/21/2020     Bill                   79376                           Buellton            08/21/2020         48       431.34           431.34
 08/21/2020     Bill                   79340                           Buellton            08/21/2020         48      1,372.28        1,372.28
Total for Brewing Science Institute                                                                                  $1,642.40       $2,680.58
Brian Black
 01/12/2020     Bill                   01.12.20 LO                     Los Olivos          01/12/2020        270       275.00           275.00
Total for Brian Black                                                                                                 $275.00          $275.00
Bright Events
 11/29/2019     Bill                   544947                                              11/29/2019        314       600.00           350.00
 11/29/2019     Bill                   545128                                              11/29/2019        314       411.00           411.00
Total for Bright Events                                                                                              $1,011.00         $761.00
Buellton Chamber of Commerce
(805) 688-7829
 07/01/2018     Bill                   6457                                                07/31/2018        800       150.00           150.00
 07/01/2019     Bill                   6750                                                07/31/2019        435       150.00           150.00
 07/01/2020     Bill                   7010                            Buellton            07/31/2020         69       150.00           150.00
Total for Buellton Chamber of Commerce                                                                                $450.00          $450.00
C J Strand Properties
 02/01/2018     Bill                   Loan -Feb-2018                                      02/01/2018        980      2,997.09            0.09
 04/05/2019     Bill                   April 2019                                          04/05/2019        552      2,997.09        2,997.09
 06/07/2019     Bill                   June 2019                                           06/07/2019        489      2,997.09        2,997.09
 07/30/2019     Bill                   July/2019                                           07/30/2019        436      2,997.09        2,997.09
 08/30/2019     Bill                   08/2019                                             08/30/2019        405      2,997.09        2,997.09
 09/30/2019     Bill                   09/2019                                             09/30/2019        374      2,997.09        2,997.09
 10/30/2019     Bill                   10/2019                                             10/30/2019        344      2,997.09        2,997.09



                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00                                         9/67
                    Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                      Desc
                                                  Main Document    Page 232 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE             TRANSACTION TYPE       NUM                          LOCATION            DUE DATE     PAST DUE      AMOUNT      OPEN BALANCE
Total for C J Strand Properties                                                                                   $20,979.63       $17,982.63
Cal Coast Irrigation
 08/20/2018      Bill                   1808-529219                                      08/20/2018        780         12.96            12.96
 01/01/2019      Bill                   517405                                           01/01/2019        646         25.24            25.24
 01/01/2019      Bill                   517295                                           01/01/2019        646          2.48             2.48
 01/01/2019      Bill                   515727                                           01/01/2019        646          3.76             3.76
 01/01/2019      Bill                   522883                                           01/01/2019        646          4.62             4.62
 01/01/2019      Bill                   518120                                           01/01/2019        646          5.57             5.57
 01/01/2019      Bill                   516869                                           01/01/2019        646          6.62             6.62
 01/01/2019      Bill                   526909                                           01/01/2019        646          9.04             9.04
 01/01/2019      Bill                   517303                                           01/01/2019        646         14.40            14.40
 01/01/2019      Bill                   516481                                           01/01/2019        646         15.47            15.47
 01/01/2019      Bill                   FC2018                                           01/01/2019        646         24.60            24.60
 01/01/2019      Bill                   516243                                           01/01/2019        646         28.62            28.62
 01/01/2019      Bill                   522855                                           01/01/2019        646         31.57            31.57
 01/01/2019      Bill                   527128                                           01/01/2019        646         32.69            32.69
 01/01/2019      Bill                   526879                                           01/01/2019        646         49.05            49.05
 01/01/2019      Bill                   526906                                           01/01/2019        646         71.69            71.69
 01/01/2019      Bill                   2018                                             01/01/2019        646         63.03            63.03
 12/30/2019      Bill                   FC                                               12/30/2019        283          8.20             8.20
 12/30/2019      Bill                   12/2019                                          12/30/2019        283          4.10             4.10
Total for Cal Coast Irrigation                                                                                       $413.71          $413.71
CAL-THERM, INC
(562) 430-7504
 08/06/2018      Bill                   23003                                            10/05/2018        734     35,062.50        31,950.00
 08/31/2018      Bill                   23048                                            10/30/2018        709     12,750.00        12,750.00
Total for CAL-THERM, INC                                                                                          $47,812.50       $44,700.00
CalRecycle
(916) 323-3836
 03/31/2018      Bill                                                                    03/31/2018        922        804.66           804.66
Total for CalRecycle                                                                                                 $804.66          $804.66
Cancer Society
 12/31/2017      Journal Entry          1                                                12/31/2017       1012        218.10           218.10
 12/31/2019      Vendor Credit                                                                               0       -218.10          -218.10
Total for Cancer Society                                                                                               $0.00            $0.00
Capital Corrugated & Carton
(916) 388-7848
 09/06/2019      Bill                   136908                                           09/06/2019        398      2,419.20           845.59
 12/11/2019      Bill Payment (Check)   121119                                           12/11/2019        302    -11,571.20         -1,231.18
 01/23/2020      Bill                   142293                       Buellton            01/23/2020        259        740.25           740.25
 01/23/2020      Bill                   142294                       Buellton            01/23/2020        259      1,480.50         1,480.50
 05/15/2020      Bill Payment (Check)   051520 Disb #43              Buellton            05/15/2020        146     -3,603.28         -3,068.33
 06/19/2020      Bill Payment (Check)   061920 Disb #45              Buellton            06/19/2020        111     -4,039.60         -2,071.60
Total for Capital Corrugated & Carton                                                                            $ -14,574.13      $ -3,304.77
Captuer Headwear
 12/17/2019      Bill                                                                    12/17/2019        296      2,450.24           287.24
Total for Captuer Headwear                                                                                         $2,450.24          $287.24
Central Coast Brewers Guild



                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        10/67
                   Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                    Main Document    Page 233 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE        NUM                           LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 12/31/2017     Journal Entry           1                                                 12/31/2017       1012      650.00           650.00
 12/31/2019     Vendor Credit                                                                                 0      -650.00         -650.00
Total for Central Coast Brewers Guild                                                                                 $0.00            $0.00
CenturyLink
(303) 825-3206
 02/24/2018     Bill                    67514284                                          03/26/2018        927     1,335.39           26.18
 03/24/2018     Bill                    69576441                                          04/23/2018        899     1,335.75           22.08
 06/24/2018     Bill                    71298984                                          07/24/2018        807     1,320.67            0.84
 07/24/2018     Bill                    315047                                            08/23/2018        777     1,332.84           25.26
 08/24/2018     Bill                    72696796                                          08/24/2018        776     1,332.83           25.25
 09/24/2018     Bill                    73777278                                          09/24/2018        745     1,347.57           40.90
 10/24/2018     Bill                    74581758                                          10/24/2018        715     1,337.79           31.12
 01/24/2019     Bill                    77278668                                          01/24/2019        623     1,333.11        1,333.11
 02/24/2019     Bill                    78299726                                          02/24/2019        592     1,396.87        1,396.87
 03/24/2019     Bill                    79096041                                          03/24/2019        564     1,319.64        1,319.64
 04/24/2019     Bill                    79963315                                          04/24/2019        533     1,357.29        1,357.29
 05/24/2019     Bill                    80883688                                          05/24/2019        503     1,370.53        1,370.53
 06/24/2019     Bill                    81787656                                          06/24/2019        472     1,383.87        1,383.87
 07/24/2019     Bill                    82770766                                          07/24/2019        442     1,407.24        1,407.24
 08/24/2019     Bill                    83852655                                          08/24/2019        411     1,420.40        1,420.40
 09/25/2019     Bill                    84756002                                          09/25/2019        379     1,441.85        1,441.85
 10/24/2019     Bill                    85667687                                          10/24/2019        350     1,456.26        1,456.26
 11/24/2019     Bill                    86724287                                          12/24/2019        289     1,469.62        1,469.62
 12/24/2019     Bill                    87785770                                          01/23/2020        259     1,482.99        1,482.99
 01/24/2020     Bill                    88669857                      Buellton            02/23/2020        228     1,490.37        1,490.37
 03/24/2020     Bill                    90648686                                          03/24/2020        198     1,490.55        1,490.55
 02/25/2020     Bill                    89693900                                          03/26/2020        196     1,505.65        1,505.65
 04/24/2020     Bill                    91657149                                          05/24/2020        137     1,500.80        1,500.80
 06/24/2020     Bill                    120949515                                         06/24/2020        106     1,527.42        1,527.42
 07/24/2020     Bill                    131267834                                         07/24/2020         76     1,891.15        1,891.15
 08/24/2020     Bill                    141623963                     Buellton            08/24/2020         45      222.32           222.32
 09/24/2020     Bill                    151534579                     Buellton            09/24/2020         14      222.32           222.32
Total for CenturyLink                                                                                             $36,033.09      $26,861.88
CES
 10/31/2018     Bill                    0085-001                                          10/31/2018        708    11,645.70          100.00
Total for CES                                                                                                     $11,645.70         $100.00
Chamber of Santa Barbara Region
(805) 965-3023
 12/31/2017     Journal Entry           1                                                 12/31/2017       1012      879.50           879.50
 12/31/2019     Vendor Credit                                                                                 0      -879.50         -879.50
Total for Chamber of Santa Barbara Region                                                                             $0.00            $0.00
Chase
(800) 935-9935
 12/31/2017     Journal Entry           1                                                 12/31/2017       1012    26,877.31       20,777.31
 01/05/2018     Expense                                                                   01/05/2018       1007    -3,000.00        -3,000.00
 01/31/2018     Journal Entry           Chase-Jan18                                       01/31/2018        981     2,974.88        2,974.88
 02/28/2018     Journal Entry           Feb18 Chase                                       02/28/2018        953      510.64           510.64
 03/15/2018     Expense                                                                   03/15/2018        938      -500.00         -500.00



                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       11/67
                  Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                Main Document    Page 234 of 290
                                          Figueroa Mountain Brewing, LLC
                                                              UNPAID BILLS
                                                           As of October 5, 2020


DATE           TRANSACTION TYPE   NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 03/31/2018    Journal Entry      March Chase                                         03/31/2018        922     4,584.05        4,584.05
 04/30/2018    Journal Entry      April Chase Activity                                04/30/2018        892     1,900.50        1,900.50
 05/01/2018    Expense                                                                05/01/2018        891    -4,798.00        -4,798.00
 05/17/2018    Expense                                                                05/17/2018        875    -2,000.00        -2,000.00
 05/31/2018    Journal Entry      Chase May Credit Card                               05/31/2018        861     3,985.75        3,985.75
 06/11/2018    Expense                                                                06/11/2018        850      -300.00         -300.00
 06/30/2018    Journal Entry      June Chase Activity                                 06/30/2018        831     1,957.30        1,957.30
 07/25/2018    Expense                                                                07/25/2018        806    -4,000.00        -4,000.00
 07/31/2018    Journal Entry      July Chase Activity                                 07/31/2018        800      607.23           607.23
 08/08/2018    Expense                                                                08/08/2018        792    -2,000.00        -2,000.00
 08/30/2018    Expense                                                                08/30/2018        770    -1,500.00        -1,500.00
 08/31/2018    Expense                                                                08/31/2018        769    -1,700.00        -1,700.00
 09/05/2018    Expense                                                                09/05/2018        764      -640.00         -640.00
 09/17/2018    Expense                                                                09/17/2018        752    -3,500.00        -3,500.00
 09/30/2018    Journal Entry      Chase Activity Septem                               09/30/2018        739     7,417.31        7,417.31
 10/08/2018    Journal Entry      Chase Interest                                      10/08/2018        731      466.58           466.58
 11/08/2018    Journal Entry      Chase November Activi                               11/08/2018        700      541.23           541.23
 12/31/2018    Journal Entry      December Chase                                      12/31/2018        647      532.98           532.98
 01/08/2019    Journal Entry      January Chase                                       01/08/2019        639      564.98           564.98
 02/08/2019    Journal Entry      Chase Interest                                      02/08/2019        608      350.90           350.90
 02/20/2019    Check              1083191                                             02/20/2019        596      -764.00         -764.00
 03/08/2019    Journal Entry      Chase March Interest                                03/08/2019        580      314.49           314.49
 04/08/2019    Journal Entry      Chase April                                         04/08/2019        549      343.59           343.59
 04/18/2019    Expense                                                                04/18/2019        539      -764.00         -764.00
 05/08/2019    Journal Entry      Chase May 2019                                      05/08/2019        519      328.33           328.33
 05/17/2019    Check              2778233                                             05/17/2019        510      -764.00         -764.00
 06/07/2019    Journal Entry      Chase Interest June                                 06/07/2019        489      334.82           334.82
 07/08/2019    Journal Entry      Chase July Interest                                 07/08/2019        458      325.81           325.81
 10/05/2019    Bill               October 2019                                        10/15/2019        359      491.57           491.57
Total for Chase                                                                                               $29,180.25      $23,080.25
Chef Tacos
 08/22/2020    Bill               08.22.20                        Los Olivos          08/22/2020         47      767.00           767.00
 08/30/2020    Bill                                               Los Olivos          08/30/2020         39      767.00           767.00
Total for Chef Tacos                                                                                           $1,534.00       $1,534.00
Chemsearch
 06/30/2019    Bill               3596407                                             06/30/2019        466      488.51           230.62
 07/28/2019    Bill               3626804                                             07/28/2019        438      242.11           242.11
 07/31/2019    Bill               3631041                                             07/31/2019        435      488.63           488.63
 08/28/2019    Bill               3663199                                             08/28/2019        407      242.22           242.22
 08/28/2019    Bill               3663126                                             08/28/2019        407      486.16           486.16
Total for Chemsearch                                                                                           $1,947.63       $1,689.74
CITIG INC
 01/05/2018    Bill               12368                                               01/20/2018        992       69.00            69.00
 03/31/2019    Bill               16305                                               03/31/2019        557      311.00           311.00
 09/13/2019    Bill               17643                                               09/13/2019        391      414.00           414.00
 06/01/2020    Bill               19825                           Santa Barbara       06/01/2020        129       69.00            69.00
 07/31/2020    Bill               20342                           Santa Barbara       07/31/2020         69       69.00            69.00
 09/12/2020    Bill               20614                           Buellton            09/12/2020         26       69.00            69.00



                                                Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                   12/67
                   Case 9:20-bk-11208-MB                Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                       Main Document    Page 235 of 290
                                                 Figueroa Mountain Brewing, LLC
                                                                     UNPAID BILLS
                                                                  As of October 5, 2020


DATE            TRANSACTION TYPE         NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Total for CITIG INC                                                                                                   $1,001.00       $1,001.00
City of Buellton
(805) 688-7474
 12/31/2018     Bill                     16-FDP-02                                           12/31/2018        647     1,483.75         483.75
 11/25/2019     Bill                     10.25.19-11.25.19                                   12/16/2019        297     8,689.57        3,080.29
 12/25/2019     Bill                     11.25.19 to 12.25.19                                01/15/2020        267     5,866.04        5,136.20
 01/31/2020     Bill                     12272019-90037                                      01/31/2020        251      899.98          899.98
 01/25/2020     Bill                     01.25.2020                      Buellton            02/15/2020        236     8,056.62        8,056.62
 02/29/2020     Bill                     01242020                                            02/29/2020        222      480.24          480.24
 02/25/2020     Bill                     01.25.20-02.25                  Buellton            03/17/2020        205     5,916.54        5,916.54
 03/23/2020     Bill                                                     Buellton            03/23/2020        199     5,803.60        5,803.60
 03/25/2020     Bill                     02.25.20-03.25.20               Buellton            03/25/2020        197     8,038.74        8,038.74
 03/30/2020     Bill                     02212020-90037                                      03/30/2020        192      373.88          373.88
 04/25/2020     Bill                     03.25.20-04.25.20               Buellton            04/25/2020        166     5,803.59        5,803.59
 04/30/2020     Bill                     03272020-90037                                      04/30/2020        161      733.88          733.88
 05/31/2020     Bill                     05222020-90037                                      05/31/2020        130      871.65          871.65
 06/25/2020     Bill                     05.25.20-06.25.20               Buellton            06/25/2020        105     3,967.93        3,967.93
 06/30/2020     Bill                     06222020-90037                  Buellton            07/30/2020         70      455.78          455.78
 09/28/2020     Bill                     08.25.20-09.25.20               Buellton            10/13/2020         -5     7,331.36        7,331.36
 12/31/2019     Vendor Credit            EOYCOB                                                                  0    -2,442.39         -214.44
Total for City of Buellton                                                                                           $62,330.76      $57,219.59
City of Santa Barbara
(805) 564-5485
 03/31/2019     Bill                     1st Qt 2019                                         03/31/2019        557      379.37          379.37
 06/30/2019     Bill                     2nd Qt 2019                                         06/30/2019        466      354.07          354.07
 09/30/2019     Bill                     3rd Qt 2019                                         09/30/2019        374      278.20          278.20
Total for City of Santa Barbara                                                                                       $1,011.64       $1,011.64
City of Santa Maria
 07/18/2020     Bill                     17937                           Santa Maria         07/18/2020         82       14.80            14.80
Total for City of Santa Maria                                                                                           $14.80          $14.80
City of Santa Maria Business
 05/01/2019     Journal Entry            Merge FMESM, LLC book                               05/01/2019        526      104.00          104.00
 12/31/2019     Vendor Credit                                                                                    0      -104.00         -104.00
Total for City of Santa Maria Business                                                                                   $0.00            $0.00
CJMSANT
 01/09/2019     Bill                     1604-15                                             01/09/2019        638     1,668.13        1,668.13
 11/27/2019     Bill                     1604-17                                             11/27/2019        316      128.06          128.06
 01/14/2020     Bill                     1604-18REV                      Buellton            01/14/2020        268       83.84            83.84
 02/10/2020     Bill                     1604-19REV                      Buellton            02/10/2020        241       58.96            58.96
 03/11/2020     Bill                     1604-20REV                      Buellton            03/11/2020        211       31.32            31.32
 04/14/2020     Bill                     1604-21FC                       Buellton            04/14/2020        177       31.32            31.32
Total for CJMSANT                                                                                                     $2,001.63       $2,001.63
ClearPath GPS
 12/31/2017     Journal Entry            1                                                   12/31/2017       1012      450.00          450.00
 12/31/2019     Vendor Credit                                                                                    0      -450.00         -450.00
Total for ClearPath GPS                                                                                                  $0.00            $0.00
Coastal Byproducts
 12/31/2017     Journal Entry            1                                                   12/31/2017       1012      400.00          230.00


                                                       Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                          13/67
                  Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                   Main Document    Page 236 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                           LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 03/12/2018    Bill                    196630-GT                                         03/12/2018        941      145.00           145.00
 05/01/2018    Bill                    20054-GT                                          05/16/2018        876      145.00           145.00
 10/25/2019    Bill                    310502                                            11/09/2019        334      180.00           180.00
 11/18/2019    Bill                    310797                                            12/03/2019        310       75.00            75.00
 12/17/2019    Bill                    311277                        Buellton            12/17/2019        296      175.00            50.00
 01/14/2020    Bill                    311716                        Buellton            01/29/2020        253      175.00            25.00
 12/31/2019    Vendor Credit           Paid                                                                  0      -520.00         -520.00
Total for Coastal Byproducts                                                                                       $775.00          $330.00
Coastal Valleys Roofing
805-350398
 08/04/2018    Bill                    08.04.18                                          08/04/2018        796     2,700.00        1,350.00
Total for Coastal Valleys Roofing                                                                                 $2,700.00       $1,350.00
Cole Parmer
 12/31/2017    Journal Entry           1                                                 12/31/2017       1012      173.90           173.90
 12/31/2019    Vendor Credit                                                                                 0      -173.90         -173.90
Total for Cole Parmer                                                                                                $0.00            $0.00
Colgate Carpet & Upholster
(805) 688-3888
 07/13/2020    Bill                    071320                        Buellton            07/13/2020         87      690.00           690.00
Total for Colgate Carpet & Upholster                                                                               $690.00          $690.00
COMAC
 01/01/2019    Bill                    653                                               01/01/2019        646    56,786.70       56,786.70
Total for COMAC                                                                                                  $56,786.70      $56,786.70
Comcast
 06/18/2018    Bill                    06.23.18 to 07.22.18                              07/18/2018        813      282.20            97.40
 09/05/2018    Bill                    09.10.18-10.09.18                                 09/05/2018        764      286.93           286.93
 10/05/2018    Bill                    10.10.18-11.09.18                                 10/05/2018        734      147.37             0.07
 03/08/2019    Bill                    03.12.19-04.11.19                                 03/08/2019        580      113.21           113.21
 05/09/2019    Bill                    05.14.19 to 06.13.19                              05/09/2019        518      208.70           208.70
 05/18/2019    Bill                    05.23.19-06.22.19                                 05/18/2019        509      311.58           311.58
 06/09/2019    Bill                    06.14.19-07.13.19                                 06/09/2019        487      218.70           218.70
 06/18/2019    Bill                    06.23.19-07.22.19                                 06/18/2019        478      321.58           321.58
 07/09/2019    Bill                    07.14.19-08.13.19                                 07/09/2019        457      242.02           242.02
 01/08/2020    Bill                    01.12.20-02.11.20             Santa Maria         01/08/2020        274      159.96            24.05
 02/05/2020    Bill                    02.10.20-03.09.20             Buellton            02/05/2020        246      157.89           157.89
 02/08/2020    Bill                    02.12.20-03.11.20             Santa Maria         02/08/2020        243      120.96            78.46
 04/05/2020    Bill                    04.10.20-05.09.20             Santa Maria         04/05/2020        186      481.12           399.43
 07/01/2020    Bill                    07.06.20-08.05.20             Buellton            07/01/2020         99      503.96           362.52
 07/16/2020    Bill                    07.16.20-08.15.20                                 07/16/2020         84      227.09           227.09
 08/01/2020    Bill                    08.06.20-09.05.20             Buellton            08/01/2020         68      607.06           607.06
 08/05/2020    Bill                    08.10.20-09.09.20             Buellton            08/05/2020         64       35.94            35.94
 08/05/2020    Bill                    08.10.20-09.09.20-SM          Santa Maria         08/05/2020         64      493.68           463.37
 08/05/2020    Bill                    08.10.20-09.09.20             Santa Maria         08/05/2020         64      125.64           125.64
 08/18/2020    Bill                    08.23.20-09.22.20             Los Olivos          08/18/2020         51      553.28           553.28
 08/11/2020    Bill                    08.16.20-09.15.20             Buellton            08/26/2020         43       27.21            27.21
 09/01/2020    Bill                    09.06.20-10.05.20             Buellton            09/01/2020         37      522.36           522.36
 09/05/2020    Bill                    09.10.20-10.09.20-SM          Santa Maria         09/05/2020         33      493.68           493.68
 09/05/2020    Bill                    09.10.20-10.09.20             Buellton            09/05/2020         33       39.95            39.95



                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                      14/67
                  Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                  Main Document    Page 237 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE           TRANSACTION TYPE       NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 09/11/2020    Bill                   091620101520                   Buellton            09/11/2020         27      137.16           137.16
Total for Comcast                                                                                                 $6,819.23       $6,055.28
Commercial Energy
 07/30/2018    Bill                   01011059                                           07/30/2018        801     1,078.81          604.17
 08/23/2018    Bill                   01021664                                           08/23/2018        777      958.00           958.00
 09/21/2018    Bill                   01032456                                           09/21/2018        748     1,013.19        1,013.19
 10/20/2018    Bill                   01043568                                           10/20/2018        719     1,144.75        1,144.75
 11/23/2018    Bill                                                                      12/23/2018        655     1,142.96        1,142.96
 01/01/2019    Bill                   11.23.19-12.22.19                                  01/01/2019        646     1,342.41        1,342.41
Total for Commercial Energy                                                                                       $6,680.12       $6,205.48
CompuVision
(805) 963-7670
 12/31/2017    Journal Entry          1                                                  12/31/2017       1012         1.07            1.07
 03/21/2020    Bill                   1461                           Buellton            03/21/2020        201         9.62            9.62
 06/22/2020    Bill                   1512                           Buellton            06/22/2020        108       22.75            22.75
 07/21/2020    Bill                   FC 1518                        Buellton            07/21/2020         79         5.36            5.36
 08/21/2020    Bill                   1535                           Buellton            08/21/2020         48         5.36            5.36
 12/31/2019    Vendor Credit                                                                                 0        -1.07            -1.07
Total for CompuVision                                                                                               $43.09           $43.09
Country Malt
(360) 905-3380
 04/24/2020    Bill Payment (Check)   042420 Disb #41                                    04/24/2020        167    -3,148.00        -1,421.06
 08/05/2020    Bill                   0221153                                            08/05/2020         64     3,972.34        3,823.85
 08/17/2020    Bill                   INVG00022713                   Buellton            08/17/2020         52    16,011.26       16,011.26
 09/03/2020    Bill                   23173                          Buellton            09/03/2020         35    16,116.75       16,116.75
 09/03/2020    Bill                   227129                         Buellton            10/03/2020          5    10,682.15       10,682.15
 09/24/2020    Bill                   23660                          Buellton            10/24/2020        -16    16,335.01       16,335.01
Total for Country Malt                                                                                           $59,969.51      $61,547.96
County of SB Environmental Health Services
 04/01/2018    Bill                   IN0052761                                          04/01/2018        921      444.40           444.40
 05/15/2018    Bill                   IN0096403                                          05/15/2018        877      208.00           208.00
 07/31/2019    Bill                   INV0100515                                         07/31/2019        435       31.20            31.20
 08/19/2019    Bill                   IN100515                                           08/19/2019        416      228.80           228.80
Total for County of SB Environmental Health Services                                                               $912.40          $912.40
Cowdog Custom Metalworks
(000) 000-0000
 12/31/2017    Journal Entry          1                                                  12/31/2017       1012      175.00           175.00
 12/31/2019    Vendor Credit                                                                                 0      -175.00         -175.00
Total for Cowdog Custom Metalworks                                                                                   $0.00            $0.00
COX Business
(800) 913-0377
 02/22/2020    Bill                   02.22.20-03.21.20              Santa Barbara       02/22/2020        229      485.88             0.46
 03/23/2020    Bill                   03.22.20-04.21.20              Santa Barbara       03/23/2020        199      968.57           494.90
 04/22/2020    Bill                   04.22.20-05.21.20              Santa Barbara       04/22/2020        169      288.37           288.37
 05/22/2020    Bill                   05.22.20-06.21.20              Santa Barbara       05/22/2020        139      473.67           473.67
 06/23/2020    Bill                   06.22.20-07.21.20              Santa Barbara       06/23/2020        107      680.88           680.88
 07/24/2020    Bill                   07.22.20-06.24.20              Santa Barbara       07/24/2020         76      732.65           732.65
 08/22/2020    Bill                   08.22.20-09.21.20              Santa Barbara       08/22/2020         47      731.73           731.73



                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                      15/67
                   Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                    Main Document    Page 238 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE      NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 09/23/2020     Bill                  09.22.20-10.21.20               Santa Barbara       09/23/2020         15      732.07           732.07
Total for COX Business                                                                                             $5,093.82       $4,134.73
Cozzini Bros., Inc.
8888467785
 02/25/2020     Bill                  C7690714                        Buellton            02/25/2020        226       20.00            20.00
 03/10/2020     Bill                  C7769889                        Buellton            03/10/2020        212       20.00            20.00
 06/30/2020     Bill                  C8176521                        Santa Maria         06/30/2020        100       20.00            20.00
 07/14/2020     Bill                  C8181468                        Buellton            07/14/2020         86       20.00            20.00
 07/28/2020     Bill                  C8228201                        Buellton            07/28/2020         72       20.00            20.00
 08/11/2020     Bill                  C8280218                        Buellton            08/11/2020         58       85.00            85.00
 08/25/2020     Bill                  C8328075                        Buellton            08/25/2020         44       20.00            20.00
 09/08/2020     Bill                  C8379261                        Buellton            09/08/2020         30       20.00            20.00
 09/22/2020     Bill                  C8426632                        Buellton            10/22/2020        -14       20.00            20.00
Total for Cozzini Bros., Inc.                                                                                       $245.00          $245.00
Crosby Hops
 06/16/2020     Bill                  SI031730                        Buellton            06/16/2020        114     2,282.50        2,282.50
 08/03/2020     Bill                  DP200082                        Buellton            08/03/2020         66     1,287.00        1,287.00
 08/31/2020     Bill                  FC00798                         Buellton            08/31/2020         38       34.24            34.24
 09/30/2020     Bill                  FC00862                         Buellton            09/30/2020          8       53.55            53.55
Total for Crosby Hops                                                                                              $3,657.29       $3,657.29
Custom Breweries Inc
 03/20/2019     Bill                  10022                                               03/20/2019        568     1,467.43        1,467.43
Total for Custom Breweries Inc                                                                                     $1,467.43       $1,467.43
Custom Hardware Inc
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012      609.97           540.37
 03/12/2020     Bill                  1st qt 2020                     Buellton            03/12/2020        210      308.24           308.24
 12/31/2019     Vendor Credit                                                                                 0      -540.37         -540.37
Total for Custom Hardware Inc                                                                                       $377.84          $308.24
Cyber Copy
 11/08/2019     Bill                  C031489                                             11/08/2019        335      261.00           261.00
 11/25/2019     Bill                  C031671                                             11/25/2019        318       26.10            26.10
 11/26/2019     Bill                  C031695                                             11/26/2019        317       17.69            17.69
 12/16/2019     Bill                  C031895                                             12/16/2019        297       17.69            17.69
Total for Cyber Copy                                                                                                $322.48          $322.48
Department of Alcohol Beverage Control
(805) 543-7183
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012     4,352.25        4,352.25
Total for Department of Alcohol Beverage Control                                                                   $4,352.25       $4,352.25
Department of the Treasury
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012   269,372.23      137,723.66
 01/15/2018     Bill                  01.01.18 to 01.15.18                                02/14/2018        967       27.30            27.30
 02/15/2018     Bill                  02.01.18 to 02.15.18B                               02/15/2018        966     2,629.34        2,027.84
 04/15/2018     Bill                  2018-07 BU                                          04/15/2018        907     2,629.34        2,629.34
 04/15/2018     Bill                  2017-07                                             04/15/2018        907       70.35            70.35
 04/30/2018     Bill                  2018-08 SB                                          04/30/2018        892       52.50            52.50
 05/15/2018     Bill                  050118-051618                                       05/15/2018        877     2,209.20        2,209.20
 05/15/2018     Bill                  2018-09 SB                                          05/15/2018        877       98.35            98.35
 05/31/2018     Bill                  05.16.18-0531.18                                    05/31/2018        861     2,365.06        2,365.06


                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       16/67
                  Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                    Main Document    Page 239 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                            LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 05/31/2018    Bill                    051618*053118                                      05/31/2018        861         52.50           52.50
 06/30/2018    Bill                    2018.12                                            06/30/2018        831      1,805.16        1,805.16
 06/30/2018    Bill                    2018-12                                            06/30/2018        831         96.60           96.60
 07/31/2018    Bill                    2014-14                                            07/31/2018        800      2,942.14        2,942.14
 07/31/2018    Bill                    2014-14.                                           07/31/2018        800         48.65           48.65
 08/31/2018    Bill                    2018-16.                                           08/31/2018        769      3,160.12        3,160.12
 08/31/2018    Bill                    2018-16                                            08/31/2018        769         48.65           48.65
 09/15/2018    Bill                    2018-17 BU                                         09/15/2018        754      2,470.83        2,470.83
 09/15/2018    Bill                    2018-17 SB                                         09/15/2018        754       145.25          145.25
 09/26/2018    Bill                    2018-BU                                            09/26/2018        743      3,139.75        3,139.75
 09/30/2018    Bill                    2018-19-BU                                         09/30/2018        739      1,990.31        1,990.31
 11/30/2018    Bill                    2018-23 BU                                         11/30/2018        678      2,518.99        2,518.99
 06/30/2019    Bill                    2019-12 BU                                         06/30/2019        466      2,690.73        2,690.73
 07/15/2019    Bill                    2019-13-BU                                         07/15/2019        451      2,778.37        2,778.37
 07/15/2019    Bill                    2019-13 SB                                         07/15/2019        451         94.50           94.50
 07/31/2019    Bill                    2019-14 SB                                         07/31/2019        435         50.40           50.40
 07/31/2019    Bill                    2019-14 BU                                         07/31/2019        435      3,408.06        3,408.06
 08/15/2019    Bill                    2019-15 BU                                         08/15/2019        420      4,776.59        4,776.59
 08/15/2019    Bill                    2019-15SB                                          08/15/2019        420         96.95           96.95
 08/30/2019    Bill                    2019-16 BU                                         08/30/2019        405      2,821.91        2,821.91
 08/31/2019    Bill                    2019-16SB                                          08/31/2019        404         91.70           91.70
 09/15/2019    Bill                    2019-17 BU                                         09/15/2019        389      2,957.85        2,957.85
 09/15/2019    Bill                    2019-17 SB                                         09/15/2019        389         97.65           97.65
 09/26/2019    Bill                    2019-18 BU                                         09/26/2019        378      2,294.60        2,294.60
 09/26/2019    Bill                    2019-18 SB                                         09/26/2019        378         45.50           45.50
 09/30/2019    Bill                    2019-19 BU                                         09/30/2019        374       577.15          577.15
 09/30/2019    Bill                    2019-19 SB                                         09/30/2019        374         43.40           43.40
 10/15/2019    Bill                    2019-20 BU                                         10/15/2019        359      4,422.25        4,422.25
 10/15/2019    Bill                    2019-21 BU                                         10/15/2019        359      2,948.16        2,948.16
 10/15/2019    Bill                    2019-20 SB                                         10/15/2019        359         95.55           95.55
 01/15/2020    Bill                    2020-01 SB                     Buellton            01/15/2020        267         49.35           49.35
 03/15/2020    Bill                    2020-5                         Buellton            03/15/2020        207      1,995.00        1,995.00
 04/15/2020    Bill                    2020-07 BU                     Wholesale           04/15/2020        176      1,470.00        1,470.00
 04/16/2020    Bill                    2020-08 BU                     Wholesale           04/16/2020        175      1,680.00        1,680.00
 05/15/2020    Bill                    2020-09                        Buellton            05/15/2020        146      1,890.00        1,890.00
 05/31/2020    Bill                    2020-10                        Buellton            05/31/2020        130      1,260.00        1,260.00
 06/15/2020    Bill                    2020-11                        Buellton            06/15/2020        115      1,662.50        1,662.50
 06/30/2020    Bill                    2012-BU                        Buellton            06/30/2020        100      1,907.50        1,907.50
 08/15/2020    Bill                    2020-15 BU                     Buellton            08/15/2020         54      1,990.66        1,990.66
 08/15/2020    Bill                    2020-15                        Santa Barbara       08/15/2020         54         49.70           49.70
 08/31/2020    Bill                    2020-16                        Buellton            08/31/2020         38      3,425.73        3,425.73
 08/31/2020    Bill                    2020-16 SB                     Santa Barbara       08/31/2020         38       147.35          147.35
 09/15/2020    Bill                    2020-17 BU                     Buellton            09/15/2020         23      3,523.66        3,523.66
 09/15/2020    Bill                    2020-17-SB                     Santa Barbara       09/15/2020         23         50.05           50.05
 09/26/2020    Bill                    2020-18                        Buellton            09/26/2020         12      2,779.95        2,779.95
Total for Department of the Treasury                                                                              $352,045.39     $219,795.32
Department of the_Treasury
(202) 453-2000
 12/31/2017    Journal Entry           1                                                  12/31/2017       1012     13,133.96       13,133.96



                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        17/67
                    Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                    Main Document    Page 240 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Total for Department of the_Treasury                                                                              $13,133.96      $13,133.96
Diaz Automotive & Tires
8056885743
 05/20/2020    Bill                    05.20.2020                     Buellton            05/20/2020        141     1,300.00          100.00
Total for Diaz Automotive & Tires                                                                                  $1,300.00         $100.00
DirecTV
(888) 388-4249
 12/31/2017    Journal Entry           1                                                  12/31/2017       1012     7,444.15        2,424.88
 10/02/2018    Bill                    35177386534LO                                      10/02/2018        737      252.77           218.38
 11/01/2018    Bill                    35398399313                                        11/01/2018        707     1,087.50        1,087.50
 11/02/2018    Bill                    35355814804                                        11/02/2018        706      152.48           149.90
 12/01/2018    Bill                    35515081684                                        12/01/2018        677     2,101.27        2,101.27
 02/01/2019    Bill                    35842538423                                        02/01/2019        615       39.98            39.45
 05/01/2019    Bill                    36225845044LO                                      05/01/2019        526      177.73           177.73
 06/01/2019    Bill                    36337836784-LO                                     06/01/2019        495      173.48           173.48
 06/01/2019    Bill                    36331854284-SB                                     06/01/2019        495      153.47           153.47
 07/01/2019    Bill                    36443372414-LO                                     07/01/2019        465      177.73           177.73
 07/19/2019    Bill                                                                       07/19/2019        447      593.48           593.48
 09/01/2019    Bill                    36651357624                                        09/01/2019        403     2,353.47        2,353.47
 09/02/2019    Bill                    36655759264                                        09/02/2019        402      173.48           173.48
 09/08/2019    Bill                    36630877168                                        09/08/2019        396     2,511.47        2,511.47
 09/09/2019    Bill                    36686315203                                        09/09/2019        395     1,226.22        1,226.22
 09/19/2019    Bill                    068208490                                          09/19/2019        385       25.00            25.00
 10/05/2019    Bill                    36733785508                                        10/05/2019        369     2,413.98        2,413.98
 10/10/2019    Bill                    1010                                               10/10/2019        364      614.01           614.01
 11/02/2019    Bill                    009622705                                          11/02/2019        341      189.18           189.18
 11/10/2019    Bill                    36883484733                                        11/10/2019        333      866.43           866.43
 11/19/2019    Bill                    36852262204                                        11/29/2019        314     1,670.11        1,670.11
 12/01/2019    Bill                    046527539                                          12/01/2019        312     1,753.43        1,753.43
 12/02/2019    Bill                    36953052214                                        12/02/2019        311      189.18           189.18
 12/10/2019    Bill                    3697854113                                         12/10/2019        303      866.43           866.43
 11/25/2019    Bill                    36929429928                                        12/25/2019        288     2,413.98        2,413.98
 12/25/2019    Bill                    37024888548                                        12/25/2019        288      333.98           333.98
 01/01/2020    Bill                    37042169414                    Santa Barbara       01/01/2020        281     1,753.43        1,753.43
 01/02/2020    Bill                    37045546454                    Los Olivos          01/02/2020        280      193.43           193.43
 01/10/2020    Bill                    37072743493                    Buellton            01/10/2020        272      866.43           866.43
 01/25/2020    Bill                    37115252788                    Los Olivos          01/25/2020        257      333.98           333.98
 02/02/2020    Bill                    37137410304                    Los Olivos          02/02/2020        249      193.43           193.43
 08/21/2019    Vendor Credit           8.21.19 LO                                                             0      -173.48         -173.48
 02/01/2019    Vendor Credit           35844382594-CR                                                         0       -15.00          -15.00
 01/09/2019    Vendor Credit           35729435933                                                            0       -70.00          -70.00
 10/14/2019    Vendor Credit           101419                                                                 0      -312.70         -312.70
 12/31/2019    Vendor Credit                                                                                  0    -7,444.15        -7,444.15
Total for DirecTV                                                                                                 $25,279.76      $20,222.99
Docuproducts
(877) 311-4422
 12/31/2017    Journal Entry           1                                                  12/31/2017       1012     1,071.35          790.21
 12/31/2017    Journal Entry           1                                                  12/31/2017       1012      217.00           217.00
 01/11/2018    Bill                    151746                                             01/11/2018       1001       65.78            65.78


                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       18/67
                  Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                 Main Document    Page 241 of 290
                                              Figueroa Mountain Brewing, LLC
                                                               UNPAID BILLS
                                                            As of October 5, 2020


DATE           TRANSACTION TYPE       NUM                          LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 01/08/2018    Bill                   153159                                           02/07/2018        974      63.73             7.69
 02/12/2018    Bill                   155192                                           03/14/2018        939     116.12           116.12
 03/09/2018    Bill                   156911                                           04/08/2018        914      88.22            88.22
 04/10/2018    Bill                   158684                                           04/10/2018        912      84.30            84.30
 05/15/2018    Bill                   160780                                           06/14/2018        847     154.61            61.55
 06/12/2018    Bill                   162247                                           07/12/2018        819     109.00           109.00
 07/10/2018    Bill                   163978                                           07/25/2018        806     104.75           104.75
 07/11/2018    Bill                   22989808                                         07/26/2018        805     196.61           112.89
 08/10/2018    Bill                   165804p                                          08/10/2018        790     153.61           153.61
 09/10/2018    Bill                   167648                                           09/10/2018        759     210.85           210.85
 10/10/2018    Bill                   169348                                           10/10/2018        729     184.27           184.27
 10/11/2018    Bill                   23520407                                         10/11/2018        728     196.61           196.61
 11/12/2018    Bill                   171273                                           11/12/2018        696      88.41            88.41
 01/09/2019    Bill                   174184                                           01/09/2019        638      74.49            74.49
 02/11/2019    Bill                   176163                                           02/11/2019        605      94.50            94.50
 03/15/2019    Bill                   178341                                           03/15/2019        573      95.27            95.27
 04/12/2019    Bill                   180200                                           04/12/2019        545      69.95            69.95
 05/13/2019    Bill                   182087                                           06/12/2019        484      60.09            60.09
 06/14/2019    Bill                   184233                                           07/14/2019        452      65.93            65.93
 08/20/2019    Bill                   188457                                           08/20/2019        415      72.62            72.62
 07/26/2019    Bill                   186886                                           08/25/2019        410     107.20           107.20
 09/19/2019    Bill                   190356                                           09/19/2019        385      50.47            50.47
 10/10/2019    Bill                   191853                                           11/09/2019        334      90.04            90.04
 12/16/2019    Bill                   196105                                           12/16/2019        297     200.51           200.51
 01/10/2020    Bill                   197568                       Buellton            01/10/2020        272     100.40           100.40
 02/12/2020    Bill                   199751                                           02/12/2020        239      84.26            84.26
Total for Docuproducts                                                                                         $4,270.95       $3,756.99
DRINKTANKS
 01/01/2019    Bill                   57338                                            01/01/2019        646     631.12           631.12
Total for DRINKTANKS                                                                                            $631.12          $631.12
Eastman Company
 03/06/2018    Bill                   2484                                             04/05/2018        917     402.00           402.00
 03/08/2018    Bill                   2486                                             04/07/2018        915      25.96            25.96
 07/01/2018    Bill                   2670                                             07/01/2018        830     118.50           118.50
 07/18/2018    Bill                   2737                                             07/18/2018        813     253.75           253.75
 07/18/2018    Bill                                                                    07/18/2018        813     253.75           253.75
 04/30/2019    Bill                   3267                                             04/30/2019        527     237.00           237.00
 07/01/2019    Bill                   3569                                             07/01/2019        465     237.00           118.50
 10/01/2019    Bill                   3892                                             10/01/2019        373     237.00           237.00
 01/01/2020    Bill                   4221                         Santa Barbara       01/01/2020        281     237.00           237.00
 04/01/2020    Bill                   4530                                             04/01/2020        190     237.00           237.00
 06/25/2020    Bill Payment (Check)   80761                                            06/25/2020        105     -237.00         -118.50
 07/01/2020    Bill                   4868                                             07/01/2020         99     237.00           237.00
 10/01/2020    Bill                   5202                         Santa Barbara       10/01/2020          7     118.50           118.50
 10/01/2020    Bill                   5202-B                       Buellton            10/01/2020          7     118.50           118.50
Total for Eastman Company                                                                                      $2,475.96       $2,475.96
Eco Air Refrigeration
(805) 441-1752



                                                 Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                   19/67
                   Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                  Main Document    Page 242 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                            LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 08/30/2019     Bill                   3699                                               08/30/2019        405     345.00           345.00
Total for Eco Air Refrigeration                                                                                    $345.00          $345.00
Ecolab
(800) 352-5326
 12/31/2017     Journal Entry          1                                                  12/31/2017       1012     359.00            35.64
 01/02/2019     Bill                   2092604                                            01/02/2019        645     464.45           356.10
 01/24/2019     Bill                   2305427                                            01/24/2019        623     154.24           154.24
 02/16/2019     Bill                   2565128                                            02/16/2019        600     361.81           361.81
 02/25/2019     Bill                   2634558                                            02/25/2019        591     154.24           154.24
 03/18/2019     Bill                   2879894                                            03/18/2019        570     279.00           279.00
 08/23/2019     Bill                   4005087981                                         08/23/2019        412     579.41           579.41
 08/28/2019     Bill                   96025840                                           08/28/2019        407     172.40           172.40
 08/29/2019     Bill                   6251509134                                         08/29/2019        406     697.38           697.38
 08/30/2019     Bill                   1400263327                                         08/30/2019        405     353.67           353.67
 09/06/2019     Bill                   1400245366                                         09/06/2019        398     154.72           154.72
 09/20/2019     Bill                   6251448745                                         09/20/2019        384     154.24           154.24
 06/16/2020     Bill                   6256024585                     Santa Barbara       06/16/2020        114     846.84           846.84
 06/25/2020     Bill                   6256165882                     Buellton            07/25/2020         75    1,343.14        1,343.14
 07/24/2020     Bill                   6256598247                     Buellton            08/23/2020         46     693.52           693.52
 09/01/2020     Bill                   6257352048                     Santa Barbara       09/01/2020         37     152.20           152.20
 08/24/2020     Bill                   6257150406                     Buellton            09/23/2020         15     701.71           701.71
 10/01/2020     Bill                   6257801198                     Santa Barbara       10/01/2020          7     155.84           155.84
Total for Ecolab                                                                                                  $7,777.81       $7,346.10
Ecolab Food Specialist Inc
 08/04/2020     Bill                   96532160                       Los Olivos          08/04/2020         65      95.98            95.98
Total for Ecolab Food Specialist Inc                                                                                $95.98           $95.98
Econo Lube N'Tune LLC
 05/01/2019     Journal Entry          Merge FMESM, LLC book                              05/01/2019        526      90.38            90.38
 12/31/2019     Vendor Credit                                                                                 0      -90.38          -90.38
Total for Econo Lube N'Tune LLC                                                                                      $0.00            $0.00
Edison, So. Cal
(800) 747-8908
 12/20/2019     Bill                   11.19.19-12.19.19                                  01/10/2020        272    1,623.37           10.56
 04/17/2020     Bill                   03.1820-04.16.20               Santa Barbara       04/17/2020        174    1,023.38        1,023.38
Total for Edison, So. Cal                                                                                         $2,646.75       $1,033.94
Edna's Bakery
 01/05/2019     Bill                   943961                                             01/05/2019        642      51.80            41.33
 01/08/2019     Bill                   944724                                             01/08/2019        639      27.00            27.00
 01/09/2019     Bill                   945031                                             01/09/2019        638      23.85            23.85
 01/10/2019     Bill                   945371                                             01/10/2019        637        8.95            8.95
 01/11/2019     Bill                   945650                                             01/11/2019        636      15.40            15.40
 01/12/2019     Bill                   945837                                             01/12/2019        635      26.00            26.00
 01/14/2019     Bill                   946427                                             01/14/2019        633      41.90            41.90
 07/08/2019     Bill                   997949                                             07/08/2019        458      29.45            19.00
 07/08/2019     Bill                                                                      07/08/2019        458      29.45            29.45
 07/09/2019     Bill                   998251                                             07/09/2019        457      25.40            25.40
 07/10/2019     Bill                   998605                                             07/10/2019        456      25.40            25.40
 07/11/2019     Bill                   998865                                             07/11/2019        455      33.50            33.50



                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                      20/67
                  Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                              Main Document    Page 243 of 290
                                        Figueroa Mountain Brewing, LLC
                                                            UNPAID BILLS
                                                         As of October 5, 2020


DATE           TRANSACTION TYPE   NUM                           LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 07/12/2019    Bill               999211                                            07/12/2019        454      44.25           44.25
 07/13/2019    Bill               999556                                            07/13/2019        453      25.40           25.40
 07/15/2019    Bill               999942                                            07/15/2019        451      21.35           21.35
 07/16/2019    Bill               1000253                                           07/16/2019        450      26.80           26.80
 07/20/2019    Bill               1001788                                           07/20/2019        446      21.35           21.35
 07/21/2019    Bill               1002054                                           07/21/2019        445      21.35           21.35
 07/24/2019    Bill               1002827                                           07/24/2019        442      29.45           29.45
 07/25/2019    Bill               1003188                                           07/25/2019        441      45.20           45.20
 07/26/2019    Bill               1003570                                           07/26/2019        440      29.45           29.45
 07/27/2019    Bill               1004029                                           07/27/2019        439      25.40           25.40
 07/30/2019    Bill               1004682                                           07/30/2019        436      26.80           26.80
 07/31/2019    Bill               993798                                            07/31/2019        435      29.45           29.45
 08/01/2019    Bill               1005205                                           08/01/2019        434      22.25           22.25
 07/03/2019    Bill               996484                                            08/02/2019        433      29.10           29.10
 08/03/2019    Bill               1006113                                           08/03/2019        432      22.50           22.50
 08/04/2019    Bill               1006298                                           08/04/2019        431      21.35           21.35
 08/05/2019    Bill               1006273                                           08/05/2019        430      26.80           26.80
 08/06/2019    Bill               1006905                                           08/06/2019        429      24.00           24.00
 08/07/2019    Bill               1007176                                           08/07/2019        428      26.80           26.80
 08/09/2019    Bill               1007855                                           08/09/2019        426      29.45           29.45
 08/10/2019    Bill               1008281                                           08/10/2019        425      29.45           29.45
 08/11/2019    Bill               1008440                                           08/11/2019        424      25.40           25.40
 08/13/2019    Bill               1008992                                           08/13/2019        422      25.40           25.40
 08/16/2019    Bill               1009961                                           08/16/2019        419      29.45           29.45
 08/17/2019    Bill               1010452                                           08/17/2019        418      29.45           29.45
 08/18/2019    Bill               1010684                                           08/18/2019        417      33.50           33.50
 08/19/2019    Bill               1010846                                           08/19/2019        416      29.45           29.45
 08/22/2019    Bill               1011764                                           08/22/2019        413      29.45           29.45
 08/24/2019    Bill               1012628                                           08/24/2019        411      23.00           23.00
 08/25/2019    Bill               1012774                                           08/25/2019        410      29.45           29.45
 08/26/2019    Bill               1013027                                           08/26/2019        409      29.45           29.45
 08/30/2019    Bill               1014072                                           08/30/2019        405      33.50           33.50
 08/31/2019    Bill               1014430                                           08/31/2019        404      29.45           29.45
 09/01/2019    Bill               1014971                                           09/01/2019        403      33.50           33.50
 08/03/2019    Bill               089/20019                                         09/02/2019        402      29.45           29.45
 09/05/2019    Bill               1019058                                           09/05/2019        399      29.45           29.45
 09/08/2019    Bill               1017124                                           09/08/2019        396      21.35           21.35
 09/10/2019    Bill               1017586                                           09/10/2019        394      25.40           25.40
 09/13/2019    Bill               1018390                                           09/13/2019        391      29.00           29.00
 09/16/2019    Bill               1019057                                           09/16/2019        388      65.15           65.15
 09/18/2019    Bill               1019892                                           09/18/2019        386      28.05           28.05
 09/04/2019    Bill               1015719                                           10/04/2019        370      37.55           37.55
 09/28/2019    Bill               1023208                                           10/28/2019        346      76.85           76.85
 09/30/2019    Bill               1023747                                           10/30/2019        344      37.55           37.55
 10/06/2019    Bill               1025613                                           11/05/2019        338        8.10            8.10
 10/11/2019    Bill               1027128                                           11/10/2019        333      52.35           52.35
 11/02/2019    Bill               1033982                                           12/02/2019        311      30.42           30.42
 11/05/2019    Bill               1034565                                           12/05/2019        308      26.15           26.15
Total for Edna's Bakery                                                                                     $1,793.32       $1,772.40



                                              Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                21/67
                      Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                     Main Document    Page 244 of 290
                                                 Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE               TRANSACTION TYPE      NUM                           LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Effele
 04/24/2020        Bill                  39885                         Buellton            04/24/2020        167      274.00            19.00
 06/24/2020        Bill                  40477                         Buellton            06/24/2020        106      274.00           274.00
 07/24/2020        Bill                  40787                         Buellton            07/24/2020         76      274.00           274.00
 08/24/2020        Bill                  41166                         Buellton            08/24/2020         45      274.00           274.00
Total for Effele                                                                                                    $1,096.00         $841.00
Empire Electrical Solutions Inc.
8055504973
 01/01/2019        Bill                  2018-M                                            01/01/2019        646     7,027.43        7,027.43
 01/01/2019        Bill                  Aplus 005                                         01/01/2019        646    23,519.51       14,519.51
 01/01/2019        Journal Entry         CES-EMPIRE AJE                                    01/01/2019        646    23,789.39       23,789.39
 02/27/2020        Bill                  31281698-001                                      03/28/2020        194     7,027.43        7,027.43
Total for Empire Electrical Solutions Inc.                                                                         $61,363.76      $52,363.76
Employment Development Department
 01/01/2018        Bill                  L0364244128                                       01/01/2018       1011    13,346.50          367.59
 12/17/2019        Bill                  L1415678816                                       12/17/2019        296     1,498.10        1,498.10
Total for Employment Development Department                                                                        $14,844.60       $1,865.69
Engineered Brew
 06/30/2018        Bill                  15005-017-B                                       06/30/2018        831     3,650.00        1,782.00
Total for Engineered Brew                                                                                           $3,650.00       $1,782.00
England Logistics
 12/31/2017        Journal Entry         1                                                 12/31/2017       1012     1,002.23        1,002.23
 12/31/2019        Vendor Credit                                                                               0    -1,002.23        -1,002.23
Total for England Logistics                                                                                            $0.00            $0.00
Enviromental Agricultural
 12/31/2017        Journal Entry         1                                                 12/31/2017       1012     1,061.58        1,061.58
 12/31/2019        Vendor Credit                                                                               0    -1,061.58        -1,061.58
Total for Enviromental Agricultural                                                                                    $0.00            $0.00
Eric C Sena
 04/24/2020        Bill                  011420                        Buellton            04/24/2020        167      500.00           225.00
Total for Eric C Sena                                                                                                $500.00          $225.00
Ernest Packaging Solutions
 09/24/2018        Bill                  236112                                            09/24/2018        745      166.04           166.04
 09/24/2018        Bill                  236111                                            09/24/2018        745      594.00           505.20
 09/28/2018        Bill                  236442                                            09/28/2018        741      593.92           593.92
 11/08/2018        Bill                  238733                                            11/08/2018        700      936.29           936.29
 11/12/2018        Bill                  238858                                            11/12/2018        696      335.09           335.09
 11/30/2018        Bill                  239826                                            11/30/2018        678      423.33           423.33
 12/27/2018        Bill                  241064                                            12/27/2018        651      519.79           519.79
 12/31/2019        Vendor Credit         Paid                                                                  0    -3,479.66        -3,479.66
Total for Ernest Packaging Solutions                                                                                  $88.80            $0.00
Ex Voto Chocolates and Confections
 12/31/2017        Journal Entry         1                                                 12/31/2017       1012       60.00            60.00
 12/31/2019        Vendor Credit                                                                               0       -60.00          -60.00
Total for Ex Voto Chocolates and Confections                                                                           $0.00            $0.00
F H Pumps, Inc
 08/29/2018        Bill                  80556                                             08/29/2018        771     2,006.76        2,006.76



                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        22/67
                     Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                               Main Document    Page 245 of 290
                                         Figueroa Mountain Brewing, LLC
                                                             UNPAID BILLS
                                                          As of October 5, 2020


DATE           TRANSACTION TYPE    NUM                           LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Total for F H Pumps, Inc                                                                                      $2,006.76       $2,006.76
Fableist Wine Company
 12/31/2017    Journal Entry       1                                                 12/31/2017       1012       75.43           75.43
 12/31/2019    Vendor Credit                                                                             0       -75.43          -75.43
Total for Fableist Wine Company                                                                                  $0.00           $0.00
Fastenal
 05/20/2019    Bill                CALOM21966                                        05/20/2019        507         4.84            4.84
 12/31/2019    Vendor Credit                                                                             0        -4.84           -4.84
Total for Fastenal                                                                                               $0.00           $0.00
Fauver-Large -Archbald -Spray
(805) 966-7000
 12/31/2017    Journal Entry       1                                                 12/31/2017       1012   154,377.58       32,237.90
 01/30/2018    Bill                00789/ Jan 2018                                   01/30/2018        982     4,383.17        4,383.17
 01/30/2018    Bill                00789/Jan 2018                                    03/01/2018        952       48.93           48.93
 01/30/2018    Bill                00789-019 Jan 2018                                03/01/2018        952      477.41          477.41
 02/28/2018    Bill                00789-001 03/2018                                 03/30/2018        923     2,487.45        2,487.45
 02/28/2018    Bill                00789-019                                         03/30/2018        923     3,687.92        3,687.92
 02/28/2018    Bill                00789-003 03/2018                                 03/30/2018        923      146.78          146.78
 02/28/2018    Bill                00789-018/ 03/2018                                03/30/2018        923      371.80          371.80
 02/28/2018    Bill                00789-0070 03/2018                                03/30/2018        923     5,283.39        5,283.39
 03/30/2018    Bill                00789-001 March 08                                04/29/2018        893     3,611.18        3,611.18
 03/30/2018    Bill                00789-009-March 08                                04/29/2018        893       80.25           80.25
 03/30/2018    Bill                00789-007 March 08                                04/29/2018        893     3,882.80        3,882.80
 03/30/2018    Bill                00789-005                                         04/29/2018        893       80.25           80.25
 03/30/2018    Bill                00789-003 March 08                                04/29/2018        893     1,027.43        1,027.43
 03/30/2018    Bill                00789-019 March 08                                04/29/2018        893      282.22          282.22
 04/30/2018    Bill                00789-007/April 2017                              05/30/2018        862       59.74           59.74
 04/30/2018    Bill                00789-018/April 18                                05/30/2018        862     1,432.22        1,432.22
 04/30/2018    Bill                00789-001/April                                   05/30/2018        862     4,750.35        4,750.35
 04/30/2018    Bill                00789-019 April 2018                              05/30/2018        862      375.44          375.44
 05/30/2018    Bill                00789-020 May 2018                                06/29/2018        832      356.38          356.38
 05/30/2018    Bill                00789-001 May 2018                                06/29/2018        832     1,165.96        1,165.96
 05/30/2018    Bill                00789-018 May2018                                 06/29/2018        832      424.36          424.36
 06/30/2018    Bill                00789-004 FMD                                     07/30/2018        801      293.55          293.55
 06/30/2018    Bill                00789-018 CB                                      07/30/2018        801      345.57          345.57
 06/30/2018    Bill                00789-001 General                                 07/30/2018        801     1,411.10        1,411.10
 06/30/2018    Bill                00789-003 Trademark                               07/30/2018        801     1,351.87        1,351.87
 07/30/2018    Bill                00789-014-July /18                                08/29/2018        771       81.37           81.37
 07/30/2018    Bill                00789-001/July /18                                08/29/2018        771      923.25          923.25
 07/30/2018    Bill                00789-003/ July /18                               08/29/2018        771      923.25          923.25
 08/31/2018    Bill                00789-001 GB 08.31.18                             08/31/2018        769     8,142.67        8,142.67
 08/31/2018    Bill                00789/014 LO Taproom                              08/31/2018        769     3,536.33        3,536.33
 09/30/2018    Bill                00789-001-GB Sep 18                               09/30/2018        739     4,730.79        4,730.79
 10/31/2018    Bill                00789-001 OCT2018                                 10/31/2018        708     2,882.46        2,882.46
 11/30/2018    Bill                00789-001 Nov 2018                                11/30/2018        678     3,090.00        3,090.00
 11/30/2018    Bill                00789-003-Nov2018                                 11/30/2018        678      244.63          244.63
 12/30/2018    Bill                00789001 GB Dec 2018                              12/30/2018        648    22,641.88        4,138.56
 12/30/2018    Bill                00789-021                                         12/30/2018        648     1,013.52        1,013.52



                                               Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                  23/67
                 Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                              Main Document    Page 246 of 290
                                        Figueroa Mountain Brewing, LLC
                                                            UNPAID BILLS
                                                         As of October 5, 2020


DATE          TRANSACTION TYPE   NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 01/01/2019   Bill               Interest 18/19                                     01/01/2019        646   129,249.38      129,249.38
 01/30/2019   Bill               00789-021 JAN 19                                   01/30/2019        617      949.23          949.23
 01/30/2019   Bill               00789-018 JAN 19                                   01/30/2019        617      159.14          159.14
 01/30/2019   Bill               00789-001- JAN 19                                  01/30/2019        617    17,666.50       17,666.50
 01/30/2019   Bill               00789-004 JAN 19                                   01/30/2019        617       57.17            57.17
 02/28/2019   Bill               00789-001/FEB                                      02/28/2019        588    12,273.28       12,273.28
 02/28/2019   Bill               00789-003/FEB                                      02/28/2019        588     3,325.87        3,325.87
 02/28/2019   Bill               00789-018/FEB                                      02/28/2019        588     3,125.02        3,125.02
 02/28/2019   Bill               00789-021/FEB                                      02/28/2019        588     1,290.08        1,290.08
 02/28/2019   Bill               00789-011/ FEB                                     02/28/2019        588       97.85            97.85
 03/31/2019   Bill               00789-003-03.31.19                                 03/31/2019        557     2,388.75        2,388.75
 03/31/2019   Bill               00789-018-March 2019                               03/31/2019        557      702.98          702.98
 03/31/2019   Bill               00789-016 March 2019                               03/31/2019        557       97.85            97.85
 03/31/2019   Bill               00789-011 March 2019                               03/31/2019        557       97.85            97.85
 03/31/2019   Bill               00789-011-March                                    03/31/2019        557     3,993.83        3,993.83
 03/31/2019   Bill               00789-001 March 2018                               03/31/2019        557     3,187.85        3,187.85
 03/31/2019   Bill               00789-021 March 2019                               03/31/2019        557     3,020.69        3,020.69
 04/30/2019   Bill               00789-001- April 2019                              04/30/2019        527     2,886.06        2,886.06
 04/30/2019   Bill               00789-003                                          04/30/2019        527      805.98          805.98
 04/30/2019   Bill               00789-021 April 2019                               04/30/2019        527      202.40          202.40
 05/01/2019   Journal Entry      Merge FMESM, LLC book                              05/01/2019        526    33,189.68       33,189.68
 05/30/2019   Bill               00789-001 May 2019                                 05/30/2019        497     2,854.13        2,854.13
 05/30/2019   Bill               00789-002 May 2019                                 05/30/2019        497       57.17            57.17
 06/30/2019   Bill               00789-021- June 2019                               06/30/2019        466     1,239.04        1,239.04
 06/30/2019   Bill               00789-001 June 2019                                06/30/2019        466     2,706.84        2,706.84
 06/30/2019   Bill               June 2019 LQ                                       06/30/2019        466       25.00            25.00
 07/30/2019   Bill               00789-021 July 2019                                07/30/2019        436      212.70          212.70
 07/30/2019   Bill               00789-022                                          07/30/2019        436      267.80          267.80
 08/09/2019   Bill               00789-001 July 2019                                08/09/2019        426    19,175.24       19,175.24
 08/30/2019   Bill               00789-022-August 2019                              08/30/2019        405    26,405.03       26,405.03
 08/30/2019   Bill               00789-001-August 2019                              08/30/2019        405    11,952.27       11,952.27
 08/30/2019   Bill               00789-004-FMD                                      08/30/2019        405      302.89          302.89
 08/30/2019   Bill               Interest 08.2019                                   08/30/2019        405     2,825.80        2,825.80
 08/30/2019   Bill               Aug 2019 Trademark                                 08/30/2019        405     5,052.73        5,052.73
 09/30/2019   Bill               Sep 2019                                           09/30/2019        374     2,736.00        2,736.00
 09/30/2019   Bill               09/2019                                            09/30/2019        374     2,540.49        2,540.49
 09/30/2019   Bill               September 2019                                     09/30/2019        374     1,652.30        1,652.30
 09/30/2019   Bill               09.29.19                                           09/30/2019        374      302.89          302.89
 09/30/2019   Bill               09/2019                                            09/30/2019        374      395.01          395.01
 09/30/2019   Bill               09.29.2019                                         09/30/2019        374      152.47          152.47
 10/30/2019   Bill               00789-023/ Oct 2019                                10/30/2019        344     6,409.19        6,409.19
 10/30/2019   Bill               00789-022 Oct 2019                                 10/30/2019        344     3,322.20        3,322.20
 11/30/2019   Bill               11/2019                                            11/30/2019        313     4,680.20        4,680.20
 11/30/2019   Bill               Trademark 11.30.19                                 11/30/2019        313      430.20          430.20
 11/30/2019   Bill               00789-023 11/2019                                  11/30/2019        313     4,860.67        4,860.67
 11/30/2019   Bill               Hight Interest Lender                              11/30/2019        313     5,531.18        5,531.18
 12/30/2019   Bill               Dec/2019                                           12/30/2019        283     6,845.79        6,845.79
 12/30/2019   Bill               12.2019                                            12/30/2019        283      598.00          598.00
 12/30/2019   Bill               Dec 2019                                           12/30/2019        283     2,851.91        2,851.91



                                              Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                 24/67
                  Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                      Desc
                                                   Main Document    Page 247 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE           TRANSACTION TYPE       NUM                              LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 12/30/2019    Bill                   Dec/2019                                             12/30/2019        283       355.12          355.12
 12/30/2019    Bill                   Dec. 2019                                            12/30/2019        283       299.95          299.95
 12/30/2019    Bill                   Dec/2019                                             12/30/2019        283       237.68          237.68
 12/30/2019    Bill                   12.2019                                              12/30/2019        283       209.39          209.39
 12/30/2019    Bill                   12.2019                                              12/30/2019        283      1,487.40        1,487.40
 12/30/2019    Bill                   Dec/2019                                             12/30/2019        283          0.38            0.38
 12/30/2019    Bill                   12/2019                                              12/30/2019        283          7.03            7.03
 12/30/2019    Bill                   12.2019                                              12/30/2019        283         72.34           72.34
 12/30/2019    Bill                   12/2019                                              12/30/2019        283       100.34          100.34
 01/30/2020    Bill                   Jan/2020                         Buellton            01/30/2020        252     26,015.02       26,015.02
 02/28/2020    Bill                   02/2020                          Buellton            02/28/2020        223     15,289.08       15,289.08
 03/30/2020    Bill                   03/2020                                              04/29/2020        162      9,525.19        9,525.19
 04/30/2020    Bill                   04/2020                          Buellton            04/30/2020        161       237.68          237.68
 04/30/2020    Bill                   04/2020.                         Buellton            04/30/2020        161         84.20           84.20
 05/14/2020    Bill                                                    Buellton            05/14/2020        147       321.88          321.88
 05/30/2020    Bill                   05/2020                                              05/30/2020        131     11,103.79       11,103.79
 04/30/2020    Bill                   04/2020                          Buellton            05/30/2020        131     13,794.36       13,794.36
 06/30/2020    Bill                   06.2020                                              06/30/2020        100       245.87          245.87
 06/30/2020    Bill                   06/2020                                              06/30/2020        100     11,796.40       11,796.40
 07/30/2020    Bill                   07/2020                          Buellton            07/30/2020         70     15,472.66       15,472.66
 08/31/2020    Bill                   08/2020                          Buellton            08/31/2020         38       245.87          245.87
Total for Fauver-Large -Archbald -Spray                                                                            $682,459.46     $541,816.46
Figueroa Mountain Brewing Co. Westlake Village
(559) 432-0399
 03/27/2019    Bill                   1652                                                 03/27/2019        561      2,265.94        2,265.94
 11/13/2019    Bill                   1895                                                 11/13/2019        330      2,671.40         925.03
 12/06/2019    Bill                   1923                                                 12/06/2019        307      1,788.80        1,788.80
 12/11/2019    Bill                   1931                                                 12/11/2019        302       832.00          832.00
 12/13/2019    Bill                   1932                                                 12/13/2019        300      3,357.00        3,357.00
 12/18/2019    Bill                   1934                                                 12/18/2019        295      3,641.40        3,641.40
 12/27/2019    Bill                   1946                                                 12/27/2019        286         84.00           84.00
 12/27/2019    Bill                   1948                                                 12/27/2019        286      2,414.00        2,414.00
 01/03/2020    Bill                   1955                                                 01/03/2020        279      4,858.00        4,858.00
 01/10/2020    Bill                   1965                                                 01/10/2020        272      2,874.00        2,874.00
 01/24/2020    Bill                   1980                                                 01/24/2020        258      1,440.00        1,440.00
Total for Figueroa Mountain Brewing Co. Westlake Village                                                            $26,226.54      $24,480.17
Figueroa Mountain Productions
 12/31/2017    Journal Entry          1                                                    12/31/2017       1012     26,295.56       26,295.56
 02/28/2018    Bill                   FEB 2018                                             03/30/2018        923      1,827.00        1,827.00
 03/30/2018    Bill                   March 2018                                           04/29/2018        893      1,801.62        1,801.62
 05/30/2018    Bill                   May Kicker 2018                                      05/30/2018        862      2,816.62        2,816.62
 04/30/2018    Bill                   Kicker April 2018                                    05/30/2018        862      1,218.00        1,218.00
 06/30/2018    Bill                   June -2018                                           06/30/2018        831      1,827.00        1,827.00
 07/30/2018    Bill                   07/30 Kicker                                         07/30/2018        801      1,827.00        1,827.00
 08/31/2018    Bill                   August 2018                                          08/31/2018        769      1,827.00        1,827.00
 09/30/2018    Bill                   SEP-2018                                             09/30/2018        739      1,827.00        1,827.00
 10/30/2018    Bill                   Oct -2018 Kicker                                     10/30/2018        709      1,827.00        1,827.00
 11/30/2018    Bill                   Nov 2018                                             11/30/2018        678      1,218.00        1,218.00
 12/30/2018    Bill                   December 2018 Kicker                                 12/30/2018        648      1,218.00        1,218.00


                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                         25/67
                   Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                   Main Document    Page 248 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE            TRANSACTION TYPE      NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 01/31/2019     Bill                  Jan 2019 Kicker                                    01/31/2019        616     1,218.00        1,218.00
 02/20/2019     Bill                  FEB- 2019 Kicker                                   02/20/2019        596     1,218.00        1,218.00
 03/05/2019     Bill                  March 2019                                         03/05/2019        583     3,654.00        3,654.00
 04/25/2019     Bill                  April 2019                                         04/25/2019        532     3,045.00        3,045.00
 05/30/2019     Bill                  May 2019                                           05/30/2019        497     1,218.00        1,218.00
 06/30/2019     Bill                  June 2019                                          06/30/2019        466     1,218.00        1,218.00
 07/30/2019     Bill                  July 2019                                          07/30/2019        436     3,654.00        3,654.00
 08/30/2019     Bill                  08/2019                                            09/29/2019        375     1,827.00        1,827.00
 09/30/2019     Bill                  09/2019                                            10/30/2019        344     1,827.00        1,827.00
 10/30/2019     Bill                  10/2019                                            11/29/2019        314     1,522.50        1,522.50
 11/30/2019     Bill                  11/2019                                            12/30/2019        283     1,218.00        1,218.00
 12/30/2019     Bill                  Dec 2019                                           01/29/2020        253     1,218.00        1,218.00
Total for Figueroa Mountain Productions                                                                          $68,367.30      $68,367.30
Figueroa Mountain_Productions
 01/31/2018     Bill                  Janury Kicker 2018                                 03/02/2018        951     1,015.00        1,015.00
Total for Figueroa Mountain_Productions                                                                           $1,015.00       $1,015.00
Firebolt - Group Inc
(248) 624-8880
 12/31/2017     Journal Entry         1                                                  12/31/2017       1012     4,630.50        4,630.50
 12/31/2019     Vendor Credit                                                                                0    -4,630.50        -4,630.50
Total for Firebolt - Group Inc                                                                                       $0.00            $0.00
FME Arroyo Grande (Avenida Caballo)
(559) 432-0399
 09/30/2018     Bill                  1521                                               09/30/2018        739     5,955.00        5,612.25
 10/30/2018     Bill                  1520                                               10/30/2018        709     5,955.00        5,955.00
 11/30/2018     Bill                  1519                                               11/30/2018        678     5,955.00        5,955.00
 12/01/2018     Bill                  1490                                               12/01/2018        677     5,268.40        5,268.40
 12/01/2018     Bill                  1493                                               12/01/2018        677     4,218.00        4,218.00
 12/01/2018     Bill                  1485                                               12/01/2018        677     4,218.00        4,218.00
 12/01/2018     Bill                  1492                                               12/01/2018        677     4,079.80        4,079.80
 12/01/2018     Bill                  1486                                               12/01/2018        677     3,845.00        3,845.00
 12/01/2018     Bill                  1491                                               12/01/2018        677     3,662.80        3,662.80
 12/01/2018     Bill                  1488                                               12/01/2018        677     3,283.00        3,283.00
 12/01/2018     Bill                  1489                                               12/01/2018        677     3,270.00        3,270.00
 12/01/2018     Bill                  1487                                               12/01/2018        677     3,211.20        3,211.20
 12/01/2018     Bill                  1504                                               12/01/2018        677      421.80           421.80
 12/01/2018     Bill                  1478                                               12/01/2018        677       70.30            70.30
 12/30/2018     Bill                  12/2018                                            12/30/2018        648     5,955.00        5,955.00
 12/03/2018     Bill                  1509                                               01/02/2019        645     1,000.80        1,000.80
 01/05/2019     Bill                  2004                                               01/05/2019        642     5,955.00        5,955.00
 12/17/2018     Bill                  1533                                               01/16/2019        631     1,370.00        1,370.00
 12/20/2018     Bill                  1540                                               01/19/2019        628      822.00           822.00
 12/27/2018     Bill                  1541                                               01/26/2019        621     1,346.00        1,346.00
 02/05/2019     Bill                  FEB-2019                                           02/05/2019        611     7,334.00        7,334.00
 01/10/2019     Bill                  1560                                               02/09/2019        607     1,406.00        1,406.00
 01/14/2019     Bill                  1565                                               02/13/2019        603     1,406.00        1,406.00
 02/18/2019     Bill                  2.18.19                                            02/18/2019        598     3,095.60        3,095.60
 02/21/2019     Bill                  2.21.19                                            02/21/2019        595     1,291.68        1,291.68
 02/28/2019     Bill                  2.28.19                                            02/28/2019        588      508.40           508.40


                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                      26/67
                 Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                 Desc
                                              Main Document    Page 249 of 290
                                          Figueroa Mountain Brewing, LLC
                                                            UNPAID BILLS
                                                         As of October 5, 2020


DATE          TRANSACTION TYPE   NUM                            LOCATION            DUE DATE     PAST DUE   AMOUNT     OPEN BALANCE
 03/05/2019   Bill               MAR-2019                                           03/05/2019        583   7,334.00        7,334.00
 03/11/2019   Bill               3.11.19                                            03/11/2019        577   1,004.85        1,004.85
 03/12/2019   Bill               3.12.19                                            03/12/2019        576    692.74          692.74
 03/14/2019   Bill               3.14.19                                            03/14/2019        574   1,214.59        1,214.59
 03/25/2019   Bill               3.25.19                                            03/25/2019        563   1,325.60        1,325.60
 03/28/2019   Bill               3.28.19                                            03/28/2019        560    422.40          422.40
 04/04/2019   Bill               04.04.19                                           04/04/2019        553    211.20          211.20
 04/05/2019   Bill               APR-2019                                           04/05/2019        552   7,334.00        7,334.00
 04/11/2019   Bill               4.11.19                                            04/11/2019        546   1,261.20        1,261.20
 04/25/2019   Bill               4.25.19                                            04/25/2019        532   1,121.13        1,121.13
 04/29/2019   Bill               4.29.19                                            04/29/2019        528    114.58          114.58
 05/05/2019   Bill               MAY-2019                                           05/05/2019        522   7,334.00        7,334.00
 05/09/2019   Bill               5.9.19                                             05/09/2019        518    595.83          595.83
 05/20/2019   Bill               5.20.19                                            05/20/2019        507   1,217.20        1,217.20
 05/28/2019   Bill               5.28.19                                            05/28/2019        499    397.68          397.68
 05/30/2019   Bill               5.30.19                                            05/30/2019        497   1,016.40        1,016.40
 06/01/2019   Bill               June-2019                                          06/01/2019        495   7,334.00        7,334.00
 06/03/2019   Bill               6.3.19                                             06/03/2019        493    458.33          458.33
 06/06/2019   Bill               6.6.19                                             06/06/2019        490    912.90          912.90
 06/17/2019   Bill               6.17.19                                            06/17/2019        479    435.51          435.51
 06/20/2019   Bill               6.20.19                                            06/20/2019        476    508.20          508.20
 07/01/2019   Bill               July -2019                                         07/01/2019        465   7,334.00        7,334.00
 07/01/2019   Bill               7.1.19                                             07/01/2019        465    389.58          389.58
 07/08/2019   Bill               7.8.19                                             07/08/2019        458    844.80          844.80
 07/11/2019   Bill               7.11.19                                            07/11/2019        455    916.67          916.67
 07/18/2019   Bill               7.18.19                                            07/18/2019        448   1,634.75        1,634.75
 07/22/2019   Bill               1796                                               07/22/2019        444   1,406.00        1,406.00
 07/25/2019   Bill                                                                  07/25/2019        441   1,406.00        1,406.00
 08/01/2019   Bill               Aug/2019                                           08/01/2019        434   5,460.00        5,460.00
 08/05/2019   Bill               1871                                               08/05/2019        430   5,834.90        5,834.90
 08/07/2019   Bill               1872                                               08/07/2019        428    703.00          703.00
 08/09/2019   Bill               Silvas                                             08/09/2019        426    595.86          595.86
 08/12/2019   Bill               1873                                               08/12/2019        423   3,515.00        3,515.00
 08/17/2019   Bill               1874                                               08/17/2019        418   2,347.40        2,347.40
 08/22/2019   Bill               1875                                               08/22/2019        413   2,812.00        2,812.00
 08/27/2019   Bill               1876                                               08/27/2019        408   1,406.00        1,406.00
 09/01/2019   Bill               Sep 2019                                           09/01/2019        403   5,460.00        5,460.00
 09/12/2019   Bill               1877                                               09/12/2019        392   1,960.00        1,960.00
 09/16/2019   Bill               1878                                               09/16/2019        388   1,530.00        1,530.00
 09/19/2019   Bill               1879                                               09/19/2019        385   1,260.00        1,260.00
 09/25/2019   Bill               1886                                               09/25/2019        379   2,198.00        2,198.00
 09/30/2019   Bill               1885                                               09/30/2019        374   3,650.00        3,650.00
 10/01/2019   Bill               Oct 2019                                           10/01/2019        373   5,460.00        5,460.00
 10/07/2019   Bill               1887                                               10/07/2019        367   2,812.00        2,812.00
 10/14/2019   Bill               1888                                               10/14/2019        360    980.00          980.00
 10/16/2019   Bill               1801                                               10/16/2019        358   2,812.00        2,812.00
 10/16/2019   Bill               1797                                               10/16/2019        358   1,406.00        1,406.00
 10/21/2019   Bill               1897                                               10/21/2019        353   2,812.00        2,812.00
 11/01/2019   Bill               Nov 2019                                           11/01/2019        342   5,460.00        5,460.00



                                              Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                              27/67
                 Case 9:20-bk-11208-MB        Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                 Desc
                                             Main Document    Page 250 of 290
                                        Figueroa Mountain Brewing, LLC
                                                           UNPAID BILLS
                                                        As of October 5, 2020


DATE          TRANSACTION TYPE   NUM                           LOCATION            DUE DATE     PAST DUE   AMOUNT     OPEN BALANCE
 11/04/2019   Bill               1913                                              11/04/2019        339   4,260.00        4,260.00
 11/07/2019   Bill               1908                                              11/07/2019        336    562.40          562.40
 11/07/2019   Bill               1917                                              11/07/2019        336   2,249.60        2,249.60
 11/22/2019   Bill               1937                                              11/22/2019        321    164.00          164.00
 12/05/2019   Bill               DEC-2019                                          12/05/2019        308   5,460.00        5,460.00
 12/16/2019   Bill               1963                                              12/16/2019        297   1,406.00        1,406.00
 12/26/2019   Bill               1980                                              12/26/2019        287   1,406.00        1,406.00
 12/26/2019   Bill               1970                                              12/26/2019        287    245.00          245.00
 01/01/2020   Bill               2058                          Buellton            01/01/2020        281   5,460.00        5,460.00
 01/09/2020   Bill               1991                                              01/09/2020        273   1,406.00        1,406.00
 01/10/2020   Bill               1997                                              01/10/2020        272   1,406.00        1,406.00
 01/23/2020   Bill               2007                                              01/23/2020        259   1,054.50        1,054.50
 02/01/2020   Bill               2061                          Buellton            02/01/2020        250   5,460.00        5,460.00
 02/03/2020   Bill               2020                                              02/03/2020        248   2,812.00        2,812.00
 02/10/2020   Bill               2036                                              02/10/2020        241   1,260.00        1,260.00
 02/13/2020   Bill               2039                                              02/13/2020        238   4,358.60        4,358.60
 02/17/2020   Bill               2037                                              02/17/2020        234    562.40          562.40
 02/20/2020   Bill               2057                                              02/20/2020        231    351.50          351.50
 03/01/2020   Bill                                             Buellton            03/01/2020        221   5,460.00        5,460.00
 03/16/2020   Bill               T&T March                                         04/15/2020        176    703.00          703.00
 04/29/2020   Bill               2083                          Buellton            04/29/2020        162    378.00          378.00
 05/01/2020   Bill               2082                          Buellton            05/01/2020        160     35.50           35.50
 05/01/2020   Bill               2081                          Buellton            05/01/2020        160   5,460.00         704.52
 04/06/2020   Bill               2079                                              05/06/2020        155   2,812.00        2,812.00
 06/01/2020   Bill               2128                          Buellton            06/08/2020        122   5,460.00        5,460.00
 06/11/2020   Bill               2086                                              06/18/2020        112   1,406.00        1,406.00
 06/19/2020   Bill               2094                                              06/19/2020        111   2,812.00        2,812.00
 06/15/2020   Bill                                                                 06/22/2020        108   1,335.70        1,335.70
 06/25/2020   Bill               2092                                              06/25/2020        105   5,318.60        5,318.60
 06/22/2020   Bill               2093                                              06/29/2020        101    963.00          963.00
 07/01/2020   Bill               4083                          Buellton            07/01/2020         99   5,460.00        5,460.00
 06/29/2020   Bill               2091                                              07/06/2020         94   3,687.00        3,687.00
 07/06/2020   Bill               2089                                              07/06/2020         94   3,956.00        3,956.00
 07/01/2020   Bill               2084                          Buellton            07/08/2020         92   5,460.00        5,460.00
 07/02/2020   Bill               2090                                              07/09/2020         91   2,057.20        2,057.20
 07/09/2020   Bill               2088                                              07/16/2020         84   6,357.80        6,357.80
 07/13/2020   Bill               2087                                              07/20/2020         80   4,507.00        4,507.00
 07/22/2020   Bill               2097                          Buellton            07/22/2020         78     84.61           84.61
 07/16/2020   Bill               FMB071620                                         07/23/2020         77   5,764.60        5,764.60
 07/27/2020   Bill               2102                          Buellton            07/27/2020         73    179.00          179.00
 07/23/2020   Bill               2113                          Buellton            07/30/2020         70   3,956.00        3,956.00
 07/27/2020   Bill               2114                          Buellton            08/03/2020         66   2,142.00        2,142.00
 07/27/2020   Bill               2115                          Buellton            08/03/2020         66   3,581.50        3,581.50
 08/06/2020   Bill               2118                          Buellton            08/06/2020         63   1,757.50        1,757.50
 08/01/2020   Bill               2127                          Buellton            08/08/2020         61   5,460.00        5,460.00
 08/06/2020   Bill               2117                          Buellton            08/13/2020         56   3,590.00        3,590.00
 08/10/2020   Bill               2116                          Buellton            08/17/2020         52   3,882.00        3,882.00
 08/17/2020   Bill               2119                          Buellton            08/17/2020         52   1,894.00        1,894.00
 08/18/2020   Bill               2108                          Buellton            08/18/2020         51    179.00          179.00



                                             Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                             28/67
                   Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                    Main Document    Page 251 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE      NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 08/20/2020     Bill                  2120                            Buellton            08/20/2020         49      1,406.00        1,406.00
 08/25/2020     Bill                  2126                            Buellton            08/25/2020         44      7,308.40        7,308.40
 08/25/2020     Bill                  2125                            Buellton            09/01/2020         37      4,718.40        4,718.40
 08/31/2020     Bill                  2122                            Buellton            09/07/2020         31      3,884.40        3,884.40
 08/31/2020     Bill                  2121                            Buellton            09/07/2020         31       567.20           567.20
 09/01/2020     Bill                  09/2020                         Buellton            09/08/2020         30      5,460.00        5,460.00
 09/03/2020     Bill                  2123                            Buellton            09/10/2020         28      1,849.50        1,849.50
 09/10/2020     Bill                  2124                            Buellton            09/17/2020         21      2,522.70        2,522.70
 09/24/2020     Bill                  2131                            Wholesale           09/24/2020         14      1,406.00        1,406.00
 09/30/2020     Bill                  2132                            Buellton            09/30/2020          8         23.35           23.35
 09/30/2020     Bill                  2134                            Buellton            09/30/2020          8         21.88           21.88
 09/18/2020     Bill                  2129                            Wholesale           10/18/2020        -10      2,779.00        2,779.00
 09/30/2020     Bill                  2133                            Buellton            10/30/2020        -22         18.03           18.03
 10/01/2020     Bill                  2130                            Wholesale           10/31/2020        -23      4,553.60        4,553.60
Total for FME Arroyo Grande (Avenida Caballo)                                                                     $374,057.55     $368,959.32
Ford Credit
(800) 727-7000
 12/18/2019     Bill                  121819                                              12/18/2019        295         25.00           25.00
 03/29/2020     Bill                  LF /03.2020                     Buellton            03/29/2020        193         28.53           28.53
 03/29/2020     Bill                  LF / F06/2020                   Buellton            03/29/2020        193         13.60           13.60
 04/28/2020     Bill                  LF/ April 2020                  Buellton            04/28/2020        163         28.53           28.53
 05/29/2020     Bill                  LF/05.2020                      Buellton            05/29/2020        132         28.53           28.53
 06/20/2020     Bill                  June 2020                                           06/20/2020        110       570.63           285.63
 06/20/2020     Bill                  June 2020                       Buellton            06/20/2020        110       285.55           285.55
 06/21/2020     Bill                  06/2020 LF                      Buellton            06/21/2020        109         12.44           12.44
 06/29/2020     Bill                  LF/ 06/2020                     Buellton            06/29/2020        101         28.53           28.53
 07/20/2020     Bill                  July 2020                                           07/20/2020         80       570.63           570.63
 07/20/2020     Bill                  July 2020                       Buellton            07/20/2020         80       271.95           271.95
Total for Ford Credit                                                                                               $1,863.92       $1,578.92
Franchise Tax Board
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012      3,316.12          552.74
 01/01/2019     Bill                  3588                            Buellton            01/01/2019        646     11,790.00       11,790.00
 04/15/2019     Bill                  2019-Agua Santa                                     04/15/2019        542       800.00           800.00
 04/15/2019     Bill                  XX-XXXXXXX-2019                                     04/30/2019        527       800.00           800.00
 04/15/2019     Bill                  XX-XXXXXXX                                          04/30/2019        527       800.00           800.00
 04/15/2019     Bill                  XX-XXXXXXX-2019                                     04/30/2019        527       800.00           800.00
Total for Franchise Tax Board                                                                                      $18,306.12      $15,542.74
Freeman
 09/30/2019     Bill                  09.30.19                                            10/30/2019        344      4,270.00        4,270.00
Total for Freeman                                                                                                   $4,270.00       $4,270.00
Frontier Communications
 04/04/2020     Bill                  04.04.20-05.03.20               Santa Maria         04/04/2020        187       299.41           299.41
Total for Frontier Communications                                                                                    $299.41          $299.41
Fruition Construction LLC
 06/25/2018     Bill                  18012-1                                             07/25/2018        806     26,379.50       25,600.93
 01/01/2019     Vendor Credit         VC2019                                                                  0    -25,600.93       -25,600.93
Total for Fruition Construction LLC                                                                                  $778.57            $0.00
GLS



                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        29/67
                   Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                    Main Document    Page 252 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                            LOCATION            DUE DATE     PAST DUE      AMOUNT      OPEN BALANCE
 12/31/2019     Bill                   4100150                                            12/31/2019        282        286.85           286.85
 02/29/2020     Bill                   4148829                        Buellton            02/29/2020        222        170.41           170.41
Total for GLS                                                                                                         $457.26          $457.26
Grandstand
(800) 767-8951
 11/22/2019     Bill                   437267                                             11/22/2019        321      1,933.68           966.84
Total for Grandstand                                                                                                $1,933.68          $966.84
Graphic Packaging International
 08/23/2020     Bill                   93966032                       Buellton            08/23/2020         46     25,456.27         9,872.12
 09/25/2020     Bill                   93988909                       Buellton            09/25/2020         13      1,385.00         1,385.00
 05/19/2019     Vendor Credit                                                                                 0    -36,103.50         -1,643.44
 10/02/2019     Vendor Credit          100219                                                                 0     -7,565.75         -7,565.75
Total for Graphic Packaging International                                                                         $ -16,827.98       $2,047.93
Great America Financial Services
 06/05/2019     Bill                   24789758                                           06/05/2019        491        168.59           168.59
 06/10/2019     Bill                   24964141                                           06/10/2019        486        140.57           140.57
 07/11/2019     Bill                   25151914                                           07/11/2019        455        196.61           196.61
 08/12/2019     Bill                   25336556                                           08/12/2019        423        168.59           168.59
 09/10/2019     Bill                   025-0930953-000                                    09/10/2019        394        217.36           217.36
 10/11/2019     Bill                   25708838                                           10/11/2019        363        196.61           196.61
Total for Great America Financial Services                                                                          $1,088.33        $1,088.33
GS1 US, Inc.
(866) 648-0507
 11/01/2019     Bill                   3481444                                            11/01/2019        342        300.00           300.00
 01/30/2020     Bill                   LF/2019                        Buellton            01/30/2020        252         30.00            30.00
Total for GS1 US, Inc.                                                                                                $330.00          $330.00
GSO
(800) 322-5555
 07/15/2019     Bill                   3968795                                            07/15/2019        451        623.60           623.60
 10/30/2019     Bill                   10.30.19                                           10/30/2019        344        127.25           127.25
Total for GSO                                                                                                         $750.85          $750.85
Guy L. Warden & Sons
5629266682
 05/14/2019     Bill                   0249612-IN                                         05/14/2019        513        621.44           621.44
Total for Guy L. Warden & Sons                                                                                        $621.44          $621.44
H.Y. H Intertnational
 06/08/2019     Bill                   390080                                             06/08/2019        488      1,959.21           704.21
 07/24/2019     Bill                   791878                                             07/24/2019        442         29.39            29.39
 07/07/2020     Bill                   701921                         Buellton            07/07/2020         93         32.48            32.48
Total for H.Y. H Intertnational                                                                                     $2,021.08          $766.08
HACCHIC
 12/31/2017     Journal Entry          1                                                  12/31/2017       1012      1,176.99         1,176.99
 12/31/2019     Vendor Credit                                                                                 0     -1,176.99         -1,176.99
Total for HACCHIC                                                                                                       $0.00            $0.00
Halverson Northwest Law Group P.C.
 12/31/2017     Journal Entry          1                                                  12/31/2017       1012     26,507.57        26,507.57
Total for Halverson Northwest Law Group P.C.                                                                       $26,507.57       $26,507.57




                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                         30/67
                  Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                     Main Document    Page 253 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
Harbor Distributing, LLC
3105385483
 03/10/2020    Bill                    557437                          Santa Maria         03/10/2020        212       434.00           434.00
Total for Harbor Distributing, LLC                                                                                    $434.00          $434.00
Harry E. Hagen, Treasurer-Tax Collector
(805) 568-2920
 12/31/2017    Journal Entry           1                                                   12/31/2017       1012     48,229.53        6,024.42
 07/01/2018    Bill                    2018-2019                                           07/01/2018        830      9,762.92        9,762.92
 07/01/2018    Bill                    2018-20185005244-1                                  07/01/2018        830     59,214.03       54,214.03
 01/01/2019    Bill                                                    Buellton            01/01/2019        646       792.44           792.44
 01/01/2019    Bill                                                    Buellton            01/01/2019        646       792.44           792.44
 05/01/2019    Journal Entry           Merge FMESM, LLC book                               05/01/2019        526      8,928.63        8,928.63
 07/01/2019    Bill                    099-820-001                                         07/01/2019        465      9,946.28        9,946.28
 07/01/2019    Bill                    09982001-004-9                                      07/01/2019        465     94,693.05       94,693.05
 07/31/2019    Bill                    2019-20195001838-1                                  07/31/2019        435      3,007.73        3,007.73
 07/31/2019    Bill                    135-091-019                                         07/31/2019        435      2,499.06        2,499.06
 07/31/2019    Bill                    2019-20191111183-1                                  07/31/2019        435      7,011.68        7,011.68
 07/31/2019    Bill                    201920195006797-1                                   07/31/2019        435      7,755.25        7,755.25
 07/31/2019    Bill                    2019-20195004697-1                                  07/31/2019        435     45,205.52       45,205.52
 07/31/2019    Bill                    2020-2019-135091015                                 07/31/2019        435      4,662.69        4,662.69
 09/03/2019    Bill                    2019-2020 LO                                        09/03/2019        401       157.10           157.10
 09/03/2019    Bill                    2019-2020 BU                                        09/03/2019        401      9,519.30        9,200.38
 09/03/2019    Bill                    2019-2020 Kitchen                                   09/03/2019        401       161.79           161.79
 09/03/2019    Bill                    2019-2020 SB                                        09/03/2019        401       350.77           350.77
 09/03/2019    Bill                    2019-2020 SM                                        09/03/2019        401       825.52           825.52
 09/30/2019    Bill                    20181073216-F/C                                     09/30/2019        374      1,324.16        1,324.16
 07/01/2020    Bill                    2020-20205001775-1              Los Olivos          07/01/2020         99      3,041.69        3,041.69
 07/01/2020    Bill                    2020-20205006506-1              Los Olivos          07/01/2020         99      1,085.89        1,085.89
 07/01/2020    Bill                    09982001-005-3                  Buellton            07/01/2020         99      1,143.26        1,143.26
 07/01/2020    Bill                    2020-202085004442-1             Buellton            07/01/2020         99    100,943.84      100,943.84
 07/01/2020    Bill                    2020-20205006407-1              Los Olivos          07/01/2020         99      7,924.44        7,924.44
 07/30/2020    Bill                                                    Buellton            07/30/2020         70      4,662.68        4,662.68
 07/31/2020    Bill                    20191111188- LO                 Los Olivos          07/31/2020         69      2,499.06        2,499.06
 07/31/2020    Bill                    2019-20191111183-2 LO           Los Olivos          07/31/2020         69      7,011.68        7,011.68
 07/31/2020    Bill                    2020-20201073008-2              Santa Barbara       07/31/2020         69     10,122.86       10,122.86
 09/18/2020    Bill                    2020-2021 Late Fees             Los Olivos          09/18/2020         20      1,244.47        1,244.47
 09/18/2020    Bill                    2020-2021 KLF                   Buellton            09/18/2020         20      1,307.58        1,307.58
 09/18/2020    Bill                    2020-2021 LF                    Buellton            09/18/2020         20     10,094.38       10,094.38
 09/18/2020    Bill                    Late Fees/SB                    Santa Barbara       09/18/2020         20       304.16           304.16
Total for Harry E. Hagen, Treasurer-Tax Collector                                                                  $466,225.88     $418,701.85
Harry Poor
 03/01/2020    Bill                    March 2020                      Buellton            03/01/2020        221      9,368.95          228.51
 04/01/2020    Bill                    April /2020                     Buellton            04/01/2020        190      9,368.95        9,368.95
 05/01/2020    Bill                    May 2020                        Buellton            05/01/2020        160      9,368.95        9,368.95
 06/01/2020    Bill                    June/2020                       Buellton            06/01/2020        129      9,368.95        9,368.95
 07/01/2020    Bill                    July 2020                       Buellton            07/01/2020         99      9,368.95        4,684.47
 08/01/2020    Bill                    08/2020                         Buellton            08/01/2020         68      7,868.95        3,368.95
 09/01/2020    Bill                    09/2020                         Buellton            09/01/2020         37      7,868.95        7,868.95
Total for Harry Poor                                                                                                $62,582.65      $44,257.73


                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                         31/67
                   Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                   Main Document    Page 254 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                            LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
Herc Rentals
 01/15/2020     Bill                   30860842008                    Buellton            02/14/2020        237       817.01           495.86
 02/01/2020     Bill                   30033995025                    Buellton            02/28/2020        223     6,349.40         6,349.40
 02/01/2020     Bill                   99999999027                    Buellton            03/02/2020        220       272.93           272.93
 02/11/2020     Bill                   30057154-022                   Buellton            03/12/2020        210     1,910.38         1,910.38
 02/12/2020     Bill                   30860842-009                   Buellton            03/13/2020        209       817.01           817.01
 02/26/2020     Bill                   30033995-026                   Buellton            03/27/2020        195     6,349.40         6,349.40
 03/01/2020     Bill                   9028                           Buellton            03/31/2020        191       327.75           327.75
 03/10/2020     Bill                   30057154-023                   Buellton            04/09/2020        182     1,910.38         1,910.38
 03/11/2020     Bill                   30860842-010                   Buellton            04/10/2020        181       817.01           817.01
 03/25/2020     Bill                   30033995027                    Buellton            04/24/2020        167     6,349.40         6,349.40
 04/01/2020     Bill                   9029                           Buellton            05/01/2020        160       404.17           404.17
 04/07/2020     Bill                   30860842-011                   Buellton            05/07/2020        154       817.01           817.01
 04/22/2020     Bill                   30057154-024                   Buellton            05/22/2020        139     1,910.38         1,910.38
 04/22/2020     Bill                   30033995-028                   Buellton            05/22/2020        139     6,349.40         3,349.40
 05/06/2020     Bill                   30860842-012                   Buellton            06/05/2020        125       817.01           817.01
 05/06/2020     Bill                   30057154-025                   Buellton            06/05/2020        125     1,910.38         1,910.38
 05/20/2020     Bill                   30033995029                    Buellton            06/19/2020        111     6,349.40         6,349.40
 06/02/2020     Bill                   30057154-026                   Buellton            07/02/2020         98     1,910.38         1,910.38
 06/25/2020     Bill                   30033995-032                   Buellton            07/25/2020         75     2,420.57         2,420.57
 06/25/2020     Bill                   30057154-027                   Buellton            07/25/2020         75     1,910.38         1,910.38
 06/25/2020     Bill                   30860842-014                   Buellton            07/25/2020         75       817.01           817.01
Total for Herc Rentals                                                                                            $51,536.76       $48,215.61
Heritage Food Service Group, Inc.
 05/01/2019     Journal Entry          Merge FMESM, LLC book                              05/01/2019        526        84.37            84.37
 12/31/2019     Vendor Credit                                                                                 0       -84.37           -84.37
Total for Heritage Food Service Group, Inc.                                                                            $0.00            $0.00
Hippy Pop Inc
 11/22/2019     Bill                   1279                           Santa Barbara       11/22/2019        321        90.00            90.00
 12/17/2019     Bill                   1293                           Santa Barbara       12/17/2019        296        90.00            90.00
 01/08/2020     Bill                   1308                           Santa Barbara       01/08/2020        274        90.00            90.00
 04/02/2020     Bill                   1375                           Buellton            05/02/2020        159        45.00            45.00
Total for Hippy Pop Inc                                                                                              $315.00          $315.00
Hopsteiner Inc.
(212) 838-8900
 08/31/2020     Bill Payment (Check)   083121WW                       Buellton            08/31/2020         38   -12,592.00         -1,218.85
 09/11/2020     Bill                   150701                         Buellton            09/11/2020         27    10,982.13        10,982.13
Total for Hopsteiner Inc.                                                                                         $ -1,609.87       $9,763.28
Hygiena
 12/31/2017     Journal Entry          1                                                  12/31/2017       1012     1,564.30         1,564.30
 04/02/2018     Bill                   HSP191352                                          05/02/2018        890       448.21           448.21
 04/18/2018     Bill                   HSP1930.71                                         05/18/2018        874        59.61            59.61
 05/08/2018     Bill                   HSP194552                                          06/07/2018        854       167.13           167.13
 09/06/2018     Bill                   HLSi219548                                         10/06/2018        733       447.81           447.81
 09/12/2018     Bill                   HLS1220283                                         10/12/2018        727        47.36            47.36
 02/07/2019     Bill                   HLS235248                                          02/07/2019        609       167.35           167.35
 01/25/2019     Bill                   HLS1233790                                         02/24/2019        592        59.85            59.85
 03/18/2019     Bill                   HLSI239158                                         03/18/2019        570       463.82           463.82



                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        32/67
                    Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                      Main Document    Page 255 of 290
                                                  Figueroa Mountain Brewing, LLC
                                                                    UNPAID BILLS
                                                                 As of October 5, 2020


DATE             TRANSACTION TYPE         NUM                           LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 03/19/2019      Bill                     HLSO241912                                        03/19/2019        569       420.02           420.02
Total for Hygiena                                                                                                    $3,845.46        $3,845.46
ID Technology
 11/02/2018      Bill                     584445                                            11/02/2018        706     1,397.00         1,397.00
Total for ID Technology                                                                                              $1,397.00        $1,397.00
Image Source - Ventura
(805) 676-1000
 12/31/2017      Journal Entry            1                                                 12/31/2017       1012     1,737.70         1,737.70
 03/14/2018      Bill                     205337                                            03/29/2018        924       230.80           230.80
 05/01/2019      Journal Entry            Merge FMESM, LLC book                             05/01/2019        526       236.73           236.73
 12/31/2019      Vendor Credit            Paid                                                                  0    -2,205.23         -2,205.23
Total for Image Source - Ventura                                                                                         $0.00            $0.00
Impulse Advance Communications
(805) 456-5800
 05/05/2019      Bill                     May 2019                                          05/05/2019        522       423.68           423.68
 06/05/2019      Bill                     June 2019                                         06/05/2019        491       442.85           442.85
 07/05/2019      Bill                     July 2019                                         07/05/2019        461       442.85           442.85
 08/05/2019      Bill                     15132                                             08/05/2019        430       442.85           442.85
 09/05/2019      Bill                     19663                                             09/05/2019        399       442.85           442.85
Total for Impulse Advance Communications                                                                             $2,195.08        $2,195.08
Industrial Medical Group of Santa Maria
 12/31/2017      Journal Entry            1                                                 12/31/2017       1012       105.00           105.00
 12/31/2019      Vendor Credit                                                                                  0      -105.00          -105.00
Total for Industrial Medical Group of Santa Maria                                                                        $0.00            $0.00
Inklings Printing Co
(805) 686-0705
 12/31/2017      Journal Entry            1                                                 12/31/2017       1012     1,150.39         1,150.39
 01/01/2018      Bill                     70144                                             01/01/2018       1011        73.84            73.84
 02/01/2018      Bill                     71944                                             03/03/2018        950        14.03            14.03
Total for Inklings Printing Co                                                                                       $1,238.26        $1,238.26
Insomniac Computer Services
 07/24/2020      Bill                     176                           Santa Maria         08/23/2020         46       741.34           741.34
Total for Insomniac Computer Services                                                                                  $741.34          $741.34
Inspired Emotion
(000) 000-0000
 12/31/2017      Journal Entry            1                                                 12/31/2017       1012       720.00           720.00
 12/31/2019      Vendor Credit            Paid                                                                  0      -720.00          -720.00
Total for Inspired Emotion                                                                                               $0.00            $0.00
Invisible Sentinel , Inc
 03/12/2019      Bill                     10604                                             03/12/2019        576     2,588.30            68.56
 12/27/2019      Bill Payment (Check)     122719 Disb #122719                               12/27/2019        286    -2,582.76           -16.58
 05/15/2020      Bill Payment (Check)     05.15.20                                          05/15/2020        146    -2,738.30          -197.79
 11/08/2019      Vendor Credit            110819                                                                0    -2,588.30          -239.63
Total for Invisible Sentinel , Inc                                                                                  $ -5,321.06        $ -385.44
IPFS
 09/26/2020      Bill                     09/2020                       Buellton            09/26/2020         12     1,228.51         1,228.51
Total for IPFS                                                                                                       $1,228.51        $1,228.51




                                                      Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                          33/67
                    Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                 Main Document    Page 256 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                UNPAID BILLS
                                                             As of October 5, 2020


DATE             TRANSACTION TYPE   NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Ironbite Fabrications
 08/09/2018      Bill               110                                                 08/09/2018        791    10,400.00       10,400.00
 08/09/2018      Bill               122                                                 08/09/2018        791     2,659.28          534.28
 08/09/2018      Bill               114                                                 08/09/2018        791     2,101.36        2,101.36
 01/01/2019      Bill               146                                                 01/01/2019        646    30,250.00       30,250.00
 08/05/2019      Bill               177                                                 08/05/2019        430    37,447.00       37,447.00
Total for Ironbite Fabrications                                                                                 $82,857.64      $80,732.64
J Daniel Davis
 05/01/2019      Journal Entry      Merge FMESM, LLC book                               05/01/2019        526     4,025.00        4,025.00
 08/31/2020      Vendor Credit      AP W/O 08/31/20-6               Santa Maria                             0    -4,025.00        -4,025.00
Total for J Daniel Davis                                                                                            $0.00            $0.00
J North Productions LLC
(805) 453-0645
 12/31/2017      Journal Entry      1                                                   12/31/2017       1012     1,400.00          900.00
 10/01/2018      Bill               FMB10118                                            10/01/2018        738      250.00           250.00
Total for J North Productions LLC                                                                                $1,650.00       $1,150.00
J&L Wines
 08/19/2020      Bill               380989                          Buellton            08/19/2020         50      521.12           521.12
 08/19/2020      Bill               380988                          Buellton            09/18/2020         20      216.00           216.00
Total for J&L Wines                                                                                               $737.12          $737.12
Jaffurs Wine
(805) -96-2-70
 12/31/2017      Journal Entry      1                                                   12/31/2017       1012      930.00           930.00
 12/31/2019      Vendor Credit                                                                              0      -930.00         -930.00
Total for Jaffurs Wine                                                                                              $0.00            $0.00
Jaime Dietenhofer
 02/01/2018      Bill               3463                                                03/03/2018        950     5,000.00        4,050.00
 12/31/2018      Expense                                                                12/31/2018        647    -3,600.00        -3,600.00
 11/18/2019      Bill               Silvas                                              11/18/2019        325      822.30           822.30
 03/25/2020      Bill               52366288676303880902                                03/25/2020        197      433.77           433.77
 08/31/2018      Vendor Credit      08.31.18                                                                0    -3,000.00        -3,000.00
Total for Jaime Dietenhofer                                                                                      $ -343.93      $ -1,293.93
Jake Bonnean
 12/31/2017      Journal Entry      1                                                   12/31/2017       1012       60.00            60.00
Total for Jake Bonnean                                                                                             $60.00           $60.00
James Dietenhofer
 04/10/2018      Bill               April-2018-Heal                                     04/10/2018        912     6,182.02        6,182.02
 07/13/2018      Bill               July -Heal                                          07/13/2018        818     6,613.07        1,817.98
 08/15/2018      Bill               August 2018                                         08/15/2018        785     7,979.85        7,592.92
 08/30/2018      Bill               August 2018                                         08/30/2018        770     4,750.00        4,750.00
 09/14/2018      Bill               Sep 2018                                            09/14/2018        755     7,254.41        7,254.41
 10/15/2018      Bill               OCT-2018                                            10/15/2018        724    17,353.93       17,353.93
 11/05/2018      Bill               Nov 2018.                                           11/05/2018        703    10,000.00       10,000.00
 12/05/2018      Bill               December 2018                                       12/05/2018        673    10,000.00       10,000.00
 01/05/2019      Bill               Jan - 2019                                          01/05/2019        642    10,000.00       10,000.00
 01/09/2019      Deposit                                                                01/09/2019        638     4,200.00        4,200.00
 01/25/2019      Bill               JAN -2019                                           01/25/2019        622     8,232.17        8,232.17
 02/05/2019      Bill               FEB -2019                                           02/05/2019        611    10,000.00       10,000.00


                                                  Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                     34/67
                  Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                               Main Document    Page 257 of 290
                                        Figueroa Mountain Brewing, LLC
                                                             UNPAID BILLS
                                                          As of October 5, 2020


DATE           TRANSACTION TYPE   NUM                            LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 03/05/2019    Bill               March 2019                                         03/05/2019        583     10,000.00       10,000.00
 04/15/2019    Bill               April 2019                                         04/15/2019        542      8,148.06        8,148.06
 06/30/2019    Journal Entry      Mr. Jim 2/2 June Rent                              06/30/2019        466      5,000.00        2,885.22
Total for James Dietenhofer                                                                                  $125,713.51     $118,416.71
Jeffery Scott Nelson
 12/31/2017    Journal Entry      1                                                  12/31/2017       1012       145.80          145.80
 12/31/2019    Vendor Credit                                                                             0       -145.80         -145.80
Total for Jeffery Scott Nelson                                                                                     $0.00           $0.00
Jenna Brown
 11/17/2019    Bill               11.17.19                                           11/17/2019        326         84.00           84.00
Total for Jenna Brown                                                                                            $84.00          $84.00
Jim Vreeland Ford
(800) 350-5327
 12/31/2017    Journal Entry      1                                                  12/31/2017       1012         68.84           68.84
 12/31/2019    Vendor Credit                                                                             0        -68.84          -68.84
Total for Jim Vreeland Ford                                                                                        $0.00           $0.00
Johnson & Johnson
(805) 688-4415
 12/31/2017    Journal Entry      1                                                  12/31/2017       1012     85,568.54       37,818.54
 06/30/2018    Bill               June 2018                                          06/30/2018        831      4,833.06        4,833.06
 01/01/2019    Bill               04/2018                                            01/01/2019        646       859.29          859.29
 01/01/2019    Bill               09/2018                                            01/01/2019        646     23,299.10       23,299.10
 01/01/2019    Bill               05/2018                                            01/01/2019        646         78.44           78.44
 01/01/2019    Bill               FE/2018                                            01/01/2019        646      1,011.87        1,011.87
 01/30/2019    Bill               Dist -2019                                         01/30/2019        617         40.00           40.00
 02/28/2019    Bill               02.28.19                                           02/28/2019        588       170.00          170.00
 02/28/2019    Bill               Feb/2019                                           02/28/2019        588       381.26          381.26
 03/11/2019    Bill               FM15-SM-K1                                         03/11/2019        577      1,650.00        1,650.00
 03/31/2019    Bill               03/2019                                            03/31/2019        557       960.11          960.11
 04/30/2019    Bill               04/2019                                            04/30/2019        527       932.72          932.72
 05/31/2019    Bill               05/2019                                            05/31/2019        496       978.07          978.07
 06/30/2019    Bill               06.30.19                                           06/30/2019        466       960.99          960.99
 07/31/2019    Bill               July 2019                                          07/31/2019        435       345.00          345.00
 09/30/2019    Bill               September 2019                                     09/30/2019        374         18.53           18.53
 09/30/2019    Bill               September 2019                                     09/30/2019        374         30.07           30.07
 09/30/2019    Bill               September 2019                                     09/30/2019        374         76.78           76.78
 09/30/2019    Bill               09.30.19                                           09/30/2019        374         93.66           93.66
 09/30/2019    Bill               September 2019                                     09/30/2019        374       229.90          229.90
 09/30/2019    Bill               Sep -2019                                          09/30/2019        374       480.89          480.89
 09/30/2019    Bill               September 2019                                     09/30/2019        374       635.12          635.12
 09/30/2019    Bill               Sep 2019 AS                                        09/30/2019        374       798.75          798.75
 09/30/2019    Bill               09/2019                                            09/30/2019        374       835.25          835.25
 10/30/2019    Bill               October 2019                                       10/30/2019        344      1,939.86        1,939.86
 11/30/2019    Bill               11/2019                                            11/30/2019        313       572.37          572.37
 12/30/2019    Bill               12/2019                                            12/30/2019        283       567.71          567.71
 01/30/2020    Bill               Jan/2020                       Buellton            01/30/2020        252      1,274.40        1,274.40
 03/31/2020    Bill               March 2020                                         03/31/2020        191      1,330.65        1,330.65
 04/30/2020    Bill               April 2020                                         04/30/2020        161      1,289.78        1,289.78



                                               Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                   35/67
                  Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                    Main Document    Page 258 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 07/28/2020    Bill                                                    Buellton            07/28/2020         72     13,499.70       13,499.70
 06/30/2020    Bill                    06/2020                         Buellton            07/30/2020         70      1,259.34        1,259.34
 08/31/2020    Bill                    08/2020                         Buellton            08/31/2020         38      1,248.33        1,248.33
Total for Johnson & Johnson                                                                                        $148,249.54     $100,499.54
Johnson Excavation
 09/28/2018    Bill                    1258                                                09/28/2018        741     67,367.61       16,367.61
Total for Johnson Excavation                                                                                        $67,367.61      $16,367.61
Jonathan Carpenter/ Openso LLC
 07/15/2019    Bill                    July 2019                                           07/15/2019        451      4,225.00        2,975.00
 08/05/2019    Bill                    Aug 2019                                            08/05/2019        430     12,950.00       12,950.00
 08/30/2019    Bill                    Aug-2019                                            08/30/2019        405      2,582.02        2,582.02
 09/05/2019    Bill                    Sep 2019                                            09/05/2019        399     12,950.00       12,950.00
 09/30/2019    Bill                    Sep 2019                                            09/30/2019        374      2,665.01        2,665.01
 10/05/2019    Bill                    October 2019                                        10/05/2019        369     10,900.00       10,900.00
 10/30/2019    Bill                    October 2019                                        10/30/2019        344      2,230.05        2,230.05
 11/05/2019    Bill                    Nov/2019                                            11/05/2019        338     10,900.00       10,900.00
 12/05/2019    Bill                                                                        12/05/2019        308      1,050.71        1,050.71
 12/05/2019    Bill                    Dec/2019                                            12/05/2019        308     10,900.00       10,900.00
Total for Jonathan Carpenter/ Openso LLC                                                                            $71,352.79      $70,102.79
JOO'R'S Welding & Metal
(951) 545-6831
 06/09/2018    Bill                    0723-I                                              06/09/2018        852      5,000.00        5,000.00
Total for JOO'R'S Welding & Metal                                                                                    $5,000.00       $5,000.00
Joseph Construction and Consulting, Inc
 09/11/2020    Bill                                                    Buellton            09/11/2020         27     18,600.00       18,600.00
Total for Joseph Construction and Consulting, Inc                                                                   $18,600.00      $18,600.00
Judie Dietenhofer
 08/01/2019    Bill                    August 2019                                         08/11/2019        424      5,000.00        2,879.98
 08/20/2019    Bill                    GABF2019                                            08/30/2019        405       660.90          660.90
 09/01/2019    Bill                    September 2019                                      09/11/2019        393      5,000.00        5,000.00
 09/25/2019    Bill                    Set 2019                                            10/05/2019        369      8,351.74        7,151.74
 10/01/2019    Bill                    October 2019                                        10/11/2019        363      5,000.00        5,000.00
 10/07/2019    Bill                    GABF-19                                             10/17/2019        357      4,103.43        4,103.43
 09/30/2019    Bill                    Q32019 Truck                                        10/30/2019        344      1,200.00        1,200.00
 11/01/2019    Bill                                                                        11/11/2019        332      7,916.76        7,916.76
 12/01/2019    Bill                    Dec 2019                                            12/11/2019        302      5,000.00           27.72
 01/02/2020    Bill                    01/2020                         Buellton            01/12/2020        270      5,000.00        5,000.00
 12/31/2019    Bill                    Q42019Truck                                         01/30/2020        252      1,200.00        1,200.00
 02/01/2020    Bill                    Feb 2020                        Buellton            02/11/2020        240      5,000.00        3,168.01
 03/01/2020    Bill                    March 2020                      Buellton            03/11/2020        211      5,000.00        5,000.00
 04/01/2020    Bill                    APRIL RENT                      Buellton            04/11/2020        180      5,000.00        5,000.00
 03/31/2020    Bill                    Q12020 Truck                    Buellton            04/30/2020        161      1,200.00        1,200.00
 05/01/2020    Bill                                                    Buellton            05/11/2020        150      5,000.00        5,000.00
 06/01/2020    Bill                                                    Buellton            06/11/2020        119      5,000.00        5,000.00
 07/01/2020    Bill                                                    Buellton            07/11/2020         89      5,000.00        5,000.00
 06/30/2020    Bill                    Q#2 Truck Rental                Buellton            07/30/2020         70      1,200.00         400.00
 07/01/2020    Bill                                                    Buellton            07/31/2020         69      1,200.00        1,200.00
 08/01/2020    Bill                                                    Buellton            08/11/2020         58      5,000.00        5,000.00



                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                         36/67
                   Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                Main Document    Page 259 of 290
                                          Figueroa Mountain Brewing, LLC
                                                               UNPAID BILLS
                                                            As of October 5, 2020


DATE            TRANSACTION TYPE   NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 09/01/2020     Bill                                               Buellton            09/11/2020         27     5,000.00        5,000.00
 10/01/2020     Bill                                               Buellton            10/11/2020         -3     5,000.00        5,000.00
 10/01/2020     Bill                                               Buellton            10/31/2020        -23     1,200.00        1,200.00
Total for Judie Dietenhofer                                                                                    $98,232.83      $87,308.54
Justin Bournonville
 01/30/2020     Bill               Jan -2020                       Santa Maria         01/30/2020        252      300.00           300.00
Total for Justin Bournonville                                                                                    $300.00          $300.00
Kathinka Engineering
 08/04/2018     Bill               898                                                 08/04/2018        796    14,150.00        9,150.00
 09/05/2018     Bill               911                                                 09/05/2018        764     7,550.00        7,550.00
 01/01/2019     Bill               902                                                 01/01/2019        646     1,571.98        1,571.98
 01/01/2019     Bill               918                                                 01/01/2019        646      744.81           744.81
 01/01/2019     Bill               916                                                 01/01/2019        646     1,635.58        1,635.58
Total for Kathinka Engineering                                                                                 $25,652.37      $20,652.37
Katie Greer
 07/10/2020     Bill               07.10.20                        Buellton            07/10/2020         90     3,000.00        2,750.00
Total for Katie Greer                                                                                           $3,000.00       $2,750.00
Kaya Isaman
 11/11/2019     Bill               Vaquero Event                                       11/11/2019        332      133.00           133.00
Total for Kaya Isaman                                                                                            $133.00          $133.00
Kelly Leary
 11/30/2019     Bill               9th Anniversary                                     11/30/2019        313      103.70           103.70
Total for Kelly Leary                                                                                            $103.70          $103.70
Kotis Design
 12/31/2017     Journal Entry      1                                                   12/31/2017       1012     4,662.30        4,662.30
 12/31/2019     Vendor Credit      Paid                                                                    0    -4,662.30        -4,662.30
Total for Kotis Design                                                                                             $0.00            $0.00
Ladera Property Management
 07/10/2018     Bill               July -2018                                          07/10/2018        821     1,500.00        1,500.00
 08/10/2018     Bill               August 2018                                         08/10/2018        790     1,500.00        1,500.00
 06/05/2019     Bill               06/2019                                             06/05/2019        491     1,500.00        1,500.00
 06/05/2019     Bill               June 2019 Rent                                      06/05/2019        491     5,150.00        5,150.00
 07/05/2019     Bill               07/2019                                             07/05/2019        461     1,500.00        1,500.00
 07/07/2019     Bill               07.2019                                             07/07/2019        459     5,000.00        5,000.00
 08/05/2019     Bill               August 2019 .                                       08/05/2019        430     1,500.00        1,500.00
 08/05/2019     Bill               August -2019                                        08/05/2019        430     5,000.00        5,000.00
 09/05/2019     Bill               Sep 2019                                            09/05/2019        399     5,000.00        5,000.00
 09/05/2019     Bill               Sep 2019 .                                          09/05/2019        399     1,500.00        1,500.00
 10/05/2019     Bill               Oct 2019                                            10/05/2019        369     5,150.00          150.00
 11/05/2019     Bill               Nov 2019                                            11/05/2019        338     1,500.00          500.00
 12/01/2019     Bill               Dec 2019                                            12/01/2019        312     5,150.00          150.00
 01/01/2020     Bill               Jan 2020                        Buellton            01/01/2020        281     5,150.00        1,150.00
 01/05/2020     Bill               Jan 2020                        Buellton            01/05/2020        277     1,500.00        1,500.00
 02/05/2020     Bill               Feb-2020                        Buellton            02/05/2020        246     5,150.00        5,150.00
 02/05/2020     Bill               02/2020                         Buellton            02/05/2020        246     1,500.00        1,500.00
 03/05/2020     Bill               03.05.20                        Buellton            03/05/2020        217     5,150.00        5,150.00
 03/05/2020     Bill               March 2020                      Buellton            03/05/2020        217     1,500.00        1,500.00
 04/01/2020     Bill               April 2020                      Buellton            04/01/2020        190     5,150.00        5,150.00


                                                 Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                    37/67
                  Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                    Main Document    Page 260 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 05/01/2020    Bill                    05/2020                         Buellton            05/01/2020        160     5,150.00         3,150.00
 06/01/2020    Bill                    06/2020                         Buellton            06/01/2020        129     5,150.00         1,400.00
 07/01/2020    Bill                    07/2020                         Buellton            07/01/2020         99     5,150.00         1,400.00
 08/05/2020    Bill                    08/2020                         Buellton            08/05/2020         64     5,150.00         5,150.00
 09/01/2020    Bill                    09/2020                         Buellton            09/01/2020         37     5,150.00         5,150.00
Total for Ladera Property Management                                                                               $91,800.00       $67,300.00
Latitude34
 06/26/2018    Bill                    19649                                               07/11/2018        820       286.79           286.79
 12/31/2019    Vendor Credit                                                                                   0      -286.79          -286.79
Total for Latitude34                                                                                                    $0.00            $0.00
Lee and Neal
 01/31/2018    Bill                    4245039                                             03/02/2018        951       480.00           480.00
 03/20/2018    Bill                    4284789                                             04/04/2018        918       480.00           480.00
 06/22/2018    Bill                    4361396                                             07/07/2018        824       700.00           700.00
Total for Lee and Neal                                                                                              $1,660.00        $1,660.00
Lee Central Coast Newspapers
 09/24/2019    Bill                    149409-1                                            09/24/2019        380       650.00           650.00
 11/03/2019    Bill                    F/C-11/2019                                         11/03/2019        340         9.58             9.58
 12/29/2019    Bill                    FC-12.29                                            12/29/2019        284         9.72             9.72
 08/30/2019    Vendor Credit           08.29.19                                                                0       -11.60           -11.60
Total for Lee Central Coast Newspapers                                                                                $657.70          $657.70
Legacy Athletic
(800) 627-3244
 02/01/2018    Vendor Credit           CR 1762484A                                                             0      -633.60          -633.60
 02/01/2018    Vendor Credit           CR-1724582                                                              0      -585.15          -116.46
Total for Legacy Athletic                                                                                          $ -1,218.75        $ -750.06
Leonard Custom Works
(805) 453-6643
 10/05/2018    Bill                    1194                                                11/04/2018        704     1,845.00           875.00
 12/31/2019    Vendor Credit           Paid                                                                    0      -875.00          -875.00
Total for Leonard Custom Works                                                                                        $970.00            $0.00
Los Olivos Chamber of Commerce
 01/01/2019    Bill                    2018-2019                                           01/01/2019        646     1,500.00           650.00
 01/30/2020    Bill                    2020-27                         Los Olivos          01/30/2020        252     1,700.00         1,700.00
Total for Los Olivos Chamber of Commerce                                                                            $3,200.00        $2,350.00
Los Padres Forest Association
 12/31/2019    Bill                    103120                          Santa Barbara       12/31/2019        282       675.00           675.00
Total for Los Padres Forest Association                                                                               $675.00          $675.00
Low H2O
 06/02/2020    Bill                    June 2020                       Los Olivos          06/02/2020        128       170.00            80.00
 07/11/2020    Bill                    July /2020                      Los Olivos          07/11/2020         89       170.00           170.00
 08/11/2020    Bill                    August 2020                     Los Olivos          08/11/2020         58       170.00           170.00
 09/30/2020    Bill                    09.30.20                        Los Olivos          09/30/2020          8       170.00           170.00
Total for Low H2O                                                                                                     $680.00          $590.00
M & M Restaurant Supply
(805) 925-7993
 10/16/2018    Bill                    9970/9972                                           10/16/2018        723     2,350.90         1,350.90



                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                         38/67
                  Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                  Main Document    Page 261 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                UNPAID BILLS
                                                             As of October 5, 2020


DATE           TRANSACTION TYPE       NUM                           LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 05/01/2019    Journal Entry          Merge FMESM, LLC book                             05/01/2019        526    1,350.84        1,350.84
 07/19/2019    Bill                   2189                                              07/19/2019        447    4,257.50        4,257.50
Total for M & M Restaurant Supply                                                                               $7,959.24       $6,959.24
Madison Chemical Co. Inc.
(812) 273-6000
 05/15/2020    Bill                   051520                        Buellton            05/15/2020        146    1,676.72            0.10
 07/22/2020    Bill Payment (Check)   061520#46                     Buellton            07/22/2020         78   -2,458.56        -2,069.58
 08/25/2020    Bill Payment (Check)   0825WW                        Buellton            08/25/2020         44   -2,253.56         -646.06
 09/02/2020    Bill                   321891                        Buellton            09/02/2020         36     704.06           704.06
 09/30/2020    Bill                   323027                        Buellton            09/30/2020          8    1,607.50        1,607.50
 09/30/2020    Bill                   323026                        Buellton            10/30/2020        -22    1,408.12        1,408.12
Total for Madison Chemical Co. Inc.                                                                              $684.28        $1,004.14
Mamacitas Burritos LLC
 09/02/2010    Bill                   3210                          Santa Barbara       09/02/2010       3689     119.25           119.25
 07/31/2020    Bill                   6583                          Santa Barbara       07/31/2020         69     148.50           148.50
 08/01/2020    Bill                   2658                          Santa Barbara       08/01/2020         68     148.50           148.50
 08/05/2020    Bill                   6491                          Santa Barbara       08/05/2020         64     119.25           119.25
 08/10/2020    Bill                   6393                          Santa Barbara       08/10/2020         59      89.25            89.25
 08/15/2020    Bill                   1056                          Santa Barbara       08/15/2020         54     101.25           101.25
 08/19/2020    Bill                   4891                          Santa Barbara       08/19/2020         50      89.25            89.25
 08/22/2020    Bill                   7192                          Santa Barbara       08/22/2020         47     178.50           178.50
 08/28/2020    Bill                   5642                          Santa Barbara       08/28/2020         41     148.50           148.50
 09/04/2020    Bill                   3335                          Santa Barbara       09/04/2020         34     208.50           208.50
 09/05/2020    Bill                   7312                          Santa Barbara       09/05/2020         33     298.50           298.50
 09/09/2020    Bill                   8713                          Santa Barbara       09/09/2020         29     209.25           209.25
Total for Mamacitas Burritos LLC                                                                                $1,858.50       $1,858.50
MarBorg Industries
(805) 963-1852
 05/31/2019    Bill                   4631569                                           05/31/2019        496      59.25            21.43
 06/23/2019    Bill                   4650596                                           06/23/2019        473     178.19           178.19
 06/30/2019    Bill                   4656544                                           06/30/2019        466      75.42            75.42
 07/21/2019    Bill                   4674517                                           07/21/2019        445     180.52           180.52
 07/31/2019    Bill                   4683204                                           07/31/2019        435      68.67            68.67
 08/18/2019    Bill                   4698976                                           08/18/2019        417     182.84           182.84
 08/31/2019    Bill                   4708114                                           08/31/2019        404      69.56            69.56
 09/15/2019    Bill                   4722738                                           09/15/2019        389        1.58            1.58
 09/15/2019    Bill                   4722302                                           09/15/2019        389      12.45            12.45
 09/15/2019    Bill                   4722580                                           09/15/2019        389     185.17           185.17
 10/13/2019    Bill                   4744855                                           10/13/2019        361      12.45            12.45
 10/13/2019    Bill                   4745125                                           10/13/2019        361     187.49           187.49
 10/13/2019    Bill                   4745282                                           10/13/2019        361        1.58            1.58
 10/31/2019    Bill                   4757311                                           10/31/2019        343      71.34            71.34
 11/10/2019    Bill                   4768294                                           11/10/2019        333        1.58            1.58
 11/10/2019    Bill                   4767868                                           11/10/2019        333      12.45            12.45
 11/10/2019    Bill                   4768142                                           11/10/2019        333     189.81           189.81
 12/08/2019    Bill                   4789737                                           12/08/2019        305        1.58            1.58
 12/08/2019    Bill                   4789334                                           12/08/2019        305        6.53            6.53
 12/08/2019    Bill                   4789598                                           01/07/2020        275     189.81           189.81
 01/05/2020    Bill                   4809445                       Los Olivos          02/04/2020        247     205.04           205.04


                                                  Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                    39/67
                  Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                    Main Document    Page 262 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE           TRANSACTION TYPE        NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 01/05/2020    Bill                    4809184                        Los Olivos          02/04/2020        247         6.53            6.53
 01/05/2020    Bill                    4809586                        Los Olivos          02/04/2020        247         1.58            1.58
 02/02/2020    Bill                    4829331                        Los Olivos          03/03/2020        219      207.36           207.36
 02/02/2020    Bill                    4829084                        Los Olivos          03/03/2020        219         6.53            6.53
 02/02/2020    Bill                    4829469                        Buellton            03/03/2020        219         1.58            1.58
 04/26/2020    Bill                    4889739                        Buellton            05/26/2020        135         6.53            6.53
 04/26/2020    Bill                    4890108                        Buellton            05/26/2020        135         1.58            1.58
 04/26/2020    Bill                    4889987                        Los Olivos          05/26/2020        135       47.44            47.44
 07/31/2020    Bill                    5002956                        Buellton            08/30/2020         39      283.12           283.12
 07/31/2020    Bill                    4977612                        Buellton            08/30/2020         39      873.93           873.93
 08/31/2020    Bill                    4977657                        Buellton            09/30/2020          8      283.12           283.12
 08/31/2020    Bill                    5002911                        Buellton            09/30/2020          8      987.93           987.93
 09/30/2020    Bill                    5027566                        Buellton            10/30/2020        -22      283.12           283.12
 09/30/2020    Bill                    5027521                        Buellton            10/30/2020        -22      987.93           987.93
Total for MarBorg Industries                                                                                       $5,871.59       $5,833.77
Margerum Wine Co
(805) 736-3890
 11/19/2018    Bill                    D111919                                            11/19/2018        689      704.00           704.00
Total for Margerum Wine Co                                                                                          $704.00          $704.00
Mark Templin
 10/04/2020    Bill                    PPE 10/04/20                   Buellton            10/04/2020          4      720.00           720.00
Total for Mark Templin                                                                                              $720.00          $720.00
Mary Kommer
 11/11/2019    Bill                    Vaquero Event                                      11/11/2019        332       91.00            91.00
Total for Mary Kommer                                                                                                $91.00           $91.00
Matheson Tri-Gas Inc.
(805) 349-8869
 12/31/2017    Journal Entry           1                                                  12/31/2017       1012     5,346.33        1,772.67
 12/31/2019    Vendor Credit                                                                                  0    -1,772.67        -1,772.67
Total for Matheson Tri-Gas Inc.                                                                                    $3,573.66           $0.00
McClellan's Equipment Sanitation
 03/20/2018    Bill                    FM-18-02P                                          03/20/2018        933     1,405.00        1,005.00
 01/27/2020    Bill                    FM-AP-01P                      Los Olivos          01/27/2020        255      667.00           667.00
Total for McClellan's Equipment Sanitation                                                                         $2,072.00       $1,672.00
ME N EDS Pizzerias
 03/01/2020    Bill                                                   Buellton            03/01/2020        221    12,500.00       12,500.00
 04/01/2020    Bill                                                   Buellton            04/01/2020        190    12,500.00       12,500.00
 05/01/2020    Bill                                                   Buellton            05/01/2020        160    12,500.00       12,500.00
 06/01/2020    Bill                                                   Buellton            06/01/2020        129    12,500.00       12,500.00
 07/01/2020    Bill                    July -2020                     Buellton            07/16/2020         84    12,500.00       12,500.00
 08/01/2020    Bill                    08/2020                        Buellton            08/16/2020         53    12,500.00       12,500.00
 09/01/2020    Bill                    09/2020                        Buellton            09/16/2020         22    12,500.00       12,500.00
Total for ME N EDS Pizzerias                                                                                      $87,500.00      $87,500.00
Mendeleyev Allan-Blitz
 01/11/2020    Bill                    01.11.2020                     Santa Barbara       01/11/2020        271      250.00           250.00
Total for Mendeleyev Allan-Blitz                                                                                    $250.00          $250.00
Microstar Keg Management
 11/30/2019    Bill                    2602230112019                                      12/30/2019        283    23,653.32        4,242.76


                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       40/67
                  Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                   Main Document    Page 263 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE           TRANSACTION TYPE       NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 01/31/2020    Bill                                                  Buellton            03/01/2020        221    17,441.85       17,441.85
 02/28/2020    Bill                   26022-29022020                 Buellton            03/29/2020        193    11,949.87       11,949.87
 03/30/2020    Bill                   26022-31032020                 Buellton            04/29/2020        162      144.30           144.30
 04/30/2020    Bill                   26022-30042020                 Buellton            05/30/2020        131       33.68            33.68
 06/30/2020    Bill                   26022-300620220                Buellton            07/30/2020         70     2,052.08        2,052.08
 07/31/2020    Bill                   26022-31072020                 Buellton            08/30/2020         39     1,271.39        1,271.39
 08/30/2020    Bill                   26022-31082020                 Buellton            09/29/2020          9     6,177.43        6,177.43
 05/30/2020    Vendor Credit          26022-31052020                 Buellton                                0      -534.24         -534.24
Total for Microstar Keg Management                                                                               $62,189.68      $42,779.12
MID-COAST FIRE PROTECTION, INC
 05/01/2019    Journal Entry          Merge FMESM, LLC book                              05/01/2019        526      191.40           191.40
Total for MID-COAST FIRE PROTECTION, INC                                                                           $191.40          $191.40
Miller's Event Management
8055479526
 11/22/2019    Bill                   9th Anniversary                                    11/22/2019        321     1,064.00          532.00
Total for Miller's Event Management                                                                               $1,064.00         $532.00
Mission Sanitation
(805) 688-8999
 08/01/2020    Bill                   2698                           Buellton            08/31/2020         38      480.00           480.00
Total for Mission Sanitation                                                                                       $480.00          $480.00
Montecito Bank & Trust
(805) 963-7511
 09/01/2019    Bill                                                                      09/01/2019        403      756.00           756.00
 09/04/2019    Bill                   L/C Tank Farm 09                                   09/04/2019        400     1,402.22        1,402.22
 09/30/2019    Bill                   2019.09.30                                         09/30/2019        374      450.00           450.00
 10/01/2019    Bill                                                                      10/01/2019        373      756.00           756.00
 10/01/2019    Bill                   L/F Tank Farm 10/2019                              10/01/2019        373     2,136.41        2,136.41
 10/31/2019    Bill                   2019.10.31                                         10/31/2019        343      420.00           420.00
 11/01/2019    Bill                                                                      11/01/2019        342      756.00           756.00
 11/01/2019    Bill                   L/F Tank Farm 11/2019                              11/01/2019        342     2,136.41        2,136.41
 12/01/2019    Bill                   L/C Tank Farm 12/2019                              12/01/2019        312     2,136.41        2,136.41
 12/01/2019    Bill                                                                      12/01/2019        312      756.00           756.00
 01/06/2020    Bill                   L/C Tank Farm 01/2020          Buellton            01/06/2020        276     2,136.41        2,136.41
 02/04/2020    Bill                   FEB 2020                       Buellton            02/04/2020        247    35,200.63        2,136.41
 03/04/2020    Bill                   L/C Tank Farm 03/2020          Buellton            03/04/2020        218     2,136.41        2,136.41
 04/04/2020    Bill                   L/C Tank Farm 04/2020          Buellton            04/04/2020        187     2,136.41        2,136.41
 05/05/2020    Bill                   L/C Tank Farm 02/2020          Buellton            05/05/2020        156     2,136.41        2,136.41
 06/04/2020    Bill                   L/C Tank Farm 06/2020          Buellton            06/04/2020        126     2,136.41        2,136.41
Total for Montecito Bank & Trust                                                                                 $57,588.13      $24,523.91
Montecito FM
 06/30/2019    Bill                   19060081                       Buellton            06/30/2019        466      500.00           500.00
Total for Montecito FM                                                                                             $500.00          $500.00
Montes's Auto Body
(805) 688-4896
 01/01/2018    Bill                   36462                                              01/31/2018        981     1,238.07        1,238.07
 01/01/2018    Bill                   36115                                              01/31/2018        981      312.86           312.86
 12/31/2019    Vendor Credit          paid                                                                   0    -1,550.93        -1,550.93
Total for Montes's Auto Body                                                                                         $0.00            $0.00



                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                      41/67
                 Case 9:20-bk-11208-MB      Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                Desc
                                           Main Document    Page 264 of 290
                                         Figueroa Mountain Brewing, LLC
                                                         UNPAID BILLS
                                                      As of October 5, 2020


DATE          TRANSACTION TYPE   NUM                         LOCATION            DUE DATE     PAST DUE   AMOUNT    OPEN BALANCE
Muzicraft Sound Engineering
(805) 965-5268
 05/01/2019   Journal Entry      Merge FMESM, LLC book                           05/01/2019        526     69.90          69.90
 05/01/2019   Bill               74173                                           05/31/2019        496     34.95          34.95
 06/01/2019   Bill               75730                                           06/01/2019        495     34.95          34.95
 07/01/2019   Bill               77254                                           07/01/2019        465     34.95          34.95
 06/01/2019   Bill               75732                                           07/01/2019        465     34.95          34.95
 06/01/2019   Bill               75733                                           07/01/2019        465     34.95          34.95
 07/01/2019   Bill               77253                                           07/01/2019        465     34.95          34.95
 07/01/2019   Bill               77255                                           07/31/2019        435     34.95          34.95
 07/01/2019   Bill               77256                                           07/31/2019        435     34.95          34.95
 08/01/2019   Bill               78811                                           08/01/2019        434     34.95          34.95
 08/01/2019   Bill               78810                                           08/01/2019        434     34.95          34.95
 08/01/2019   Bill               78812                                           08/31/2019        404     34.95          34.95
 08/01/2019   Bill               78813                                           08/31/2019        404     34.95          34.95
 09/01/2019   Bill               80306                                           09/01/2019        403     34.95          34.95
 09/01/2019   Bill               80307                                           09/01/2019        403     34.95          34.95
 09/01/2019   Bill               80309                                           10/01/2019        373     34.95          34.95
 09/01/2019   Bill               80308                                           10/01/2019        373     34.95          34.95
 10/01/2019   Bill               81811                                           10/01/2019        373     34.95          34.95
 10/01/2019   Bill               81810                                           10/01/2019        373     34.95          34.95
 10/01/2019   Bill               818113                                          10/31/2019        343     34.95          34.95
 10/01/2019   Bill               81812                                           10/31/2019        343     34.95          34.95
 11/01/2019   Bill               83345                                           11/01/2019        342     34.95          34.95
 11/01/2019   Bill               83346                                           11/01/2019        342     34.95          34.95
 11/01/2019   Bill               83348                                           12/01/2019        312     34.95          34.95
 11/01/2019   Bill               83347                                           12/01/2019        312     34.95          34.95
 12/01/2019   Bill               84847                                           12/31/2019        282     34.95          34.95
 12/01/2019   Bill               84849                                           12/31/2019        282     34.95          34.95
 12/01/2019   Bill               84846                                           12/31/2019        282     34.95          34.95
 02/01/2020   Bill               87898                       Santa Barbara       02/01/2020        250     34.95          34.95
 02/01/2020   Bill               87896                       Los Olivos          02/01/2020        250     34.95          34.95
 02/01/2020   Bill               87893                       Buellton            02/01/2020        250     34.95          34.95
 04/01/2020   Bill               90922                       Santa Maria         04/01/2020        190     34.95          34.95
 05/01/2020   Bill               92420                       Santa Barbara       05/01/2020        160     34.95          34.95
 05/01/2020   Bill                                           Buellton            05/01/2020        160     34.95          34.95
 05/01/2020   Bill               92416                       Los Olivos          05/01/2020        160     34.95          34.95
 06/01/2020   Bill               93905                       Buellton            06/01/2020        129     34.95          34.95
 06/01/2020   Bill               93906                       Los Olivos          06/01/2020        129     34.95          34.95
 06/01/2020   Bill               93908                       Los Olivos          07/01/2020         99     34.95          34.95
 08/01/2020   Bill               96917                       Los Olivos          08/31/2020         38     34.95          34.95
 08/01/2020   Bill               96916                       Buellton            08/31/2020         38     34.95          34.95
 08/01/2020   Bill               96919                       Santa Barbara       08/31/2020         38     34.95          34.95
 09/01/2020   Bill               98417                       Santa Barbara       09/01/2020         37     34.95          34.95
 09/01/2020   Bill               84414                       Buellton            09/01/2020         37     34.95          34.95
 09/01/2020   Bill               98415                       Los Olivos          09/01/2020         37     34.95          34.95
 10/01/2020   Bill               99938                       Los Olivos          10/31/2020        -23     34.95          34.95
 10/01/2020   Bill               99940                       Santa Barbara       10/31/2020        -23     34.95          34.95
 10/01/2020   Bill               99937                       Buellton            10/31/2020        -23     34.95          34.95



                                           Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                          42/67
                  Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                       Main Document    Page 265 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                     UNPAID BILLS
                                                                  As of October 5, 2020


DATE           TRANSACTION TYPE         NUM                              LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Total for Muzicraft Sound Engineering                                                                                 $1,677.60       $1,677.60
National Building Automation Inc
 01/01/2019    Bill                     Service Call                                         01/16/2019        631      161.00           161.00
Total for National Building Automation Inc                                                                             $161.00          $161.00
NCR Corporation
 02/11/2019    Bill                     6500955721                       Santa Maria         02/11/2019        605      425.25           425.25
 04/10/2019    Bill                     6501026682.                      Santa Maria         04/10/2019        547      425.25           425.25
 05/13/2019    Bill                     6501058105                       Santa Maria         05/13/2019        514      425.25           425.25
 06/13/2019    Bill                     6501103053                       Santa Maria         06/13/2019        483      425.25           425.25
 09/10/2019    Bill                     6501192178                       Santa Maria         09/10/2019        394      425.25           425.25
 09/12/2019    Bill                     6501183805                                           09/12/2019        392     1,313.55        1,313.55
 10/10/2019    Bill                     6501227565                       Santa Maria         10/10/2019        364      425.25           425.25
 10/12/2019    Bill                     6501219036                                           10/12/2019        362     1,313.55        1,313.55
 11/10/2019    Bill                     6501257780                       Santa Maria         11/10/2019        333      425.25           425.25
 11/12/2019    Bill                     6501260514                                           11/12/2019        331     1,313.55        1,313.55
 12/10/2019    Bill                     6501303420                       Santa Maria         12/10/2019        303      425.25           425.25
 12/12/2019    Bill                     6501306066                                           12/12/2019        301     1,313.55        1,313.55
 01/12/2020    Bill                     6501377849                       Buellton            01/12/2020        270     1,313.55        1,313.55
 01/15/2020    Bill                     6501334640                       Santa Maria         01/15/2020        267      425.25           425.25
 02/12/2020    Bill                     6501326243                       Buellton            02/12/2020        239     1,313.55        1,313.55
 02/15/2020    Bill                     6501375313                       Santa Maria         02/15/2020        236      446.51           446.51
 03/12/2020    Bill                     6501399545                                           03/12/2020        210     1,379.29        1,379.29
 03/15/2020    Bill                     6501407396                       Santa Maria         03/15/2020        207      446.51           446.51
 04/12/2020    Bill                     6501446166                                           04/12/2020        179     1,379.29        1,379.29
 04/15/2020    Bill                     6501454084                       Santa Maria         04/15/2020        176      446.51           446.51
 08/10/2020    Bill                     6501123469                       Santa Maria         08/10/2020         59      425.25           425.25
 08/13/2020    Bill                     6501604268                       Buellton            08/13/2020         56     1,379.29        1,379.29
 08/13/2020    Bill                     6501617346                       Santa Maria         08/23/2020         46      447.61           447.61
 09/11/2020    Bill                     6501656747                       Buellton            09/11/2020         27     1,379.29        1,379.29
 09/13/2020    Bill                     6501612193                       Santa Maria         09/13/2020         25      446.51           446.51
Total for NCR Corporation                                                                                            $19,884.61      $19,884.61
NextDay Flyers
 12/31/2017    Journal Entry            1                                                    12/31/2017       1012      701.53           701.53
Total for NextDay Flyers                                                                                               $701.53          $701.53
Norsdom Corporation
 05/21/2020    Bill                     91612779994                      Buellton            05/21/2020        140      893.95           893.95
Total for Norsdom Corporation                                                                                          $893.95          $893.95
O'Connor Pest Control
 06/27/2020    Bill                     30265738                         Santa Maria         06/27/2020        103       62.00            62.00
 08/25/2020    Bill                     30268950                         Santa Maria         08/25/2020         44       62.00            62.00
 08/01/2020    Bill                     30262751                         Santa Maria         08/31/2020         38       62.00            62.00
 08/31/2020    Bill                     Late Charge                      Santa Maria         08/31/2020         38         5.00            5.00
Total for O'Connor Pest Control                                                                                        $191.00          $191.00
Office Depot
 12/31/2017    Journal Entry            1                                                    12/31/2017       1012     2,442.36        2,442.36
Total for Office Depot                                                                                                $2,442.36       $2,442.36
Office Zilla
 03/01/2019    Bill                     250956                                               03/01/2019        587      274.10           274.10


                                                       Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                          43/67
                    Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                   Main Document    Page 266 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE             TRANSACTION TYPE       NUM                          LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 02/21/2019      Bill                   244146                                           03/23/2019        565     452.92           452.92
 09/09/2019      Bill                   261608                                           09/09/2019        395     396.49           396.49
 10/10/2019      Bill                   264406                                           10/10/2019        364     149.40           149.40
 11/05/2019      Bill                   266392                                           11/05/2019        338     299.37           299.37
 12/04/2019      Bill                   268729                                           12/04/2019        309     295.24           295.24
 12/12/2019      Bill                   269376                                           12/12/2019        301     301.83           301.83
 01/09/2020      Bill                   271292                       Buellton            01/09/2020        273     241.62           241.62
Total for Office Zilla                                                                                           $2,410.97       $2,410.97
Olivera's Repair, Inc
(805) 688-4113
 12/31/2017      Journal Entry          1                                                12/31/2017       1012     261.78           261.78
 12/31/2019      Vendor Credit                                                                               0     -261.78         -261.78
Total for Olivera's Repair, Inc                                                                                     $0.00            $0.00
On- Site Business & IT Solutions
 06/30/2018      Bill                   31538                                            07/30/2018        801    3,554.22        3,554.22
 01/01/2019      Bill                   31920                                            01/01/2019        646     202.50           202.50
Total for On- Site Business & IT Solutions                                                                       $3,756.72       $3,756.72
Oregon Fruit Products LLC
5033780255
 07/06/2020      Bill Payment (Check)   Disb #46                                         07/06/2020         94     -633.00          -21.17
Total for Oregon Fruit Products LLC                                                                              $ -633.00         $ -21.17
Outrageous Booths
 12/31/2017      Journal Entry          1                                                12/31/2017       1012     162.00           162.00
 12/31/2019      Vendor Credit                                                                               0     -162.00         -162.00
Total for Outrageous Booths                                                                                         $0.00            $0.00
Pacific Beverage
 01/06/2020      Bill                   507377                       Santa Maria         02/05/2020        246     318.00           318.00
 01/06/2020      Bill                   507378                       Santa Maria         02/05/2020        246     209.00           209.00
 01/13/2020      Bill                   510894                       Santa Maria         02/12/2020        239     149.00           149.00
 02/26/2020      Bill                   F/C                          Santa Maria         03/27/2020        195        7.91            7.91
 07/17/2020      Bill                   587291                       Santa Maria         08/16/2020         53     346.00           346.00
 09/10/2020      Bill                   610125                       Buellton            10/10/2020         -2     455.00           455.00
 09/11/2020      Bill                   610905                       Santa Maria         10/11/2020         -3     119.00           119.00
Total for Pacific Beverage                                                                                       $1,603.91       $1,603.91
Pacific Gas & Electric Co. -
(916) 375-5005
 07/30/2019      Bill                   07/10/19-08/08/19                                07/30/2019        436    1,480.92          423.75
 08/30/2019      Bill                   08.09.19-09.09.19                                08/30/2019        405    1,610.35          190.36
 01/25/2020      Bill                   12.23.19-01.22.2020          Buellton            02/09/2020        242    3,577.98          203.64
 02/28/2020      Bill                   020720-030920                Buellton            03/20/2020        202     561.00            18.17
 03/24/2020      Bill                   02.24.20-03.23.20            Buellton            04/08/2020        183    3,411.95        2,911.95
 03/30/2020      Bill                   03.10.20-04.08.20            Buellton            04/14/2020        177    1,964.31        1,964.31
 03/31/2020      Bill                   03.10.20-04.08.20                                04/15/2020        176     491.51           491.51
 03/31/2020      Bill                   03.10.20-04.08.20            Buellton            04/25/2020        166     834.17           834.17
 04/24/2020      Bill                   03.24.20-04.22.20            Buellton            05/09/2020        152    2,918.99        2,918.99
 04/30/2020      Bill                                                Buellton            05/15/2020        146    1,964.31        1,964.31
 04/30/2020      Bill                   04.09.20-05.07.20                                05/15/2020        146     504.56           504.56
 04/30/2020      Bill                   04.09.20-05.07.20            Buellton            05/15/2020        146    1,004.15          662.43



                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                     44/67
                   Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                      Main Document    Page 267 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                     UNPAID BILLS
                                                                  As of October 5, 2020


DATE            TRANSACTION TYPE         NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 05/22/2020     Bill                     04.23.20-05.21.20               Buellton            06/06/2020        124     4,134.17           296.81
 05/31/2020     Bill                     04.29.20-05.31.20-SM            Santa Maria         06/15/2020        115     2,928.73           291.75
 07/30/2020     Bill                     07/08/20-08/08/20               Buellton            08/14/2020         55     1,373.83         1,373.83
 08/21/2020     Bill                     07.22.20-08.20.20               Buellton            09/05/2020         33     5,894.28         5,894.28
 08/28/2020     Bill                     08/2020                         Santa Maria         09/12/2020         26     3,567.02         3,567.02
 08/30/2020     Bill                     08.07.20-09.07.20               Buellton            09/14/2020         24     2,886.66         2,886.66
 08/30/2020     Bill                     08.07.20-09.07.20               Buellton            09/14/2020         24     1,659.75         1,659.75
 08/30/2020     Bill                     08.07.20-09.07.20               Buellton            09/14/2020         24     1,041.39         1,041.39
 09/22/2020     Bill                     08.21.20-09.21.20               Buellton            10/07/2020          1     6,384.33         6,384.33
 09/29/2020     Bill                     09/2020                         Santa Maria         10/14/2020         -6     3,624.78         3,624.78
Total for Pacific Gas & Electric Co. -                                                                               $53,819.14       $40,108.75
Pacific HR
(805) 686-1522
 07/05/2019     Bill                     7.5.19 JON C.                                       07/05/2019        461     4,288.38         3,804.80
 07/19/2019     Bill                     7.19.19 KELLER                                      07/19/2019        447     1,349.23         1,148.63
 07/26/2019     Journal Entry            PPE 7.20.19                                         07/26/2019        440     4,500.00         4,500.00
 07/26/2019     Journal Entry            PPE 7.20.19                                         07/26/2019        440     1,764.81         1,764.81
 07/30/2019     Bill                     7.30.19 INTEREST                                    07/30/2019        436     2,800.00         2,800.00
 08/05/2019     Bill                     PPE 7.31.19 JON C.                                  08/05/2019        430     4,288.38         4,225.00
 08/09/2019     Journal Entry            PPE 8.3.19                                          08/09/2019        426    45,071.54        45,071.54
 08/09/2019     Bill                     08.09.14 TIM H SEVR                                 08/09/2019        426     7,731.44         7,731.44
 08/23/2019     Journal Entry            PPE-2019-08-23                                      08/23/2019        412    45,471.68        45,471.68
 09/06/2019     Journal Entry            PPE 8.31.19                                         09/06/2019        398    46,807.13        46,807.13
 11/15/2019     Journal Entry            PPE 11.9.19                                         11/15/2019        328    36,670.58        36,670.58
 11/21/2019     Bill                     NSF FEE 11.21.19                                    11/21/2019        322       150.00           150.00
 12/13/2019     Journal Entry            PPE 12.07.19                                        12/13/2019        300    49,668.93        35,707.28
 12/27/2019     Journal Entry            PPE 12.21.19                                        12/27/2019        286    47,318.47        41,452.83
 01/01/2020     Journal Entry            PPE 01.04.20 ACCRUALR           Buellton            01/01/2020        281    -89,312.36       -89,312.36
 01/10/2020     Journal Entry            PPE 01.04.20                    Buellton            01/10/2020        272    51,463.96        41,463.96
 01/24/2020     Journal Entry            PPE 01.18.20                    Buellton            01/24/2020        258    51,453.02        51,453.02
 01/31/2020     Journal Entry            PPE 2.01.20 ACCRUAL             Buellton            01/31/2020        251   120,548.75       120,548.75
 02/01/2020     Journal Entry            PPE 2.01.20 ACCRUALR            Buellton            02/01/2020        250   -120,548.75      -120,548.75
 02/07/2020     Journal Entry            PPE 2.01.20                                         02/07/2020        244    49,590.24        48,578.28
 02/07/2020     Journal Entry            M BECERRA FINAL                 Buellton            02/07/2020        244       359.22           359.22
 02/07/2020     Journal Entry            JAN 2020 EXP ACC PAID                               02/07/2020        244       206.23           206.23
 02/15/2020     Journal Entry            PPE 2020.02.15-SB               Santa Barbara       02/15/2020        236     3,101.10         3,101.10
 02/15/2020     Journal Entry            PPE 2020.02.15-SM               Santa Maria         02/15/2020        236     7,450.92         7,450.92
 02/15/2020     Journal Entry            PPE 2020.02.21-Final            Buellton            02/15/2020        236       356.13           356.13
 02/21/2020     Journal Entry            PPE 2.15.20 ADMIN               Buellton            02/21/2020        230    12,709.43        12,709.43
 02/21/2020     Journal Entry            PPE 2.15.21 OPERATION           Buellton            02/21/2020        230     8,776.03         7,607.93
 02/21/2020     Journal Entry            PPE 2.15.20 BU KIT TR           Buellton            02/21/2020        230     3,991.71         3,991.71
 02/21/2020     Journal Entry            PPE 2.15.21 LO TAP RM           Los Olivos          02/21/2020        230     1,803.80         1,803.80
 03/06/2020     Journal Entry            PPE 2020.03.06-OPS              Buellton            03/06/2020        216     9,042.78         9,042.78
 03/06/2020     Journal Entry            PPE 2020.03.06-ADMIN            Buellton            03/06/2020        216    12,878.52        12,878.52
 03/06/2020     Journal Entry            PPE 03.06.20-SM                 Santa Maria         03/06/2020        216     7,049.66         7,049.66
 03/06/2020     Journal Entry            PPE 2020.02.29.20               Buellton            03/06/2020        216     3,862.65         3,862.65
 03/06/2020     Journal Entry            PPE03.06.20                     Santa Barbara       03/06/2020        216     3,032.19         3,032.19
 03/06/2020     Journal Entry            PPE 2020.03.06-LO               Los Olivos          03/06/2020        216     1,750.19         1,750.19
 03/06/2020     Journal Entry            PPE 03.06.20-SM                 Santa Maria         03/06/2020        216       374.60           374.60



                                                       Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                           45/67
                Case 9:20-bk-11208-MB       Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                           Main Document    Page 268 of 290
                                       Figueroa Mountain Brewing, LLC
                                                          UNPAID BILLS
                                                       As of October 5, 2020


DATE          TRANSACTION TYPE   NUM                          LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 03/06/2020   Journal Entry      PPE 2020.02.29.20            Buellton            03/06/2020        216     186.15          186.15
 03/06/2020   Journal Entry      PPE03.06.20                  Santa Barbara       03/06/2020        216     160.84          160.84
 03/06/2020   Journal Entry      PPE 2020.03.06-LO                                03/06/2020        216      76.48           76.48
 03/06/2020   Journal Entry      PPE 03.06.20-EXPENSES        Buellton            03/06/2020        216      74.18           74.18
 03/09/2020   Journal Entry      PPE 2020.03.09-pc            Buellton            03/09/2020        213      12.86           12.86
 03/20/2020   Journal Entry      PPE03.20.20-ADMIN            Buellton            03/20/2020        202   12,281.36       12,281.36
 03/20/2020   Journal Entry      PPE03.20.20-OPS              Buellton            03/20/2020        202    8,318.38        8,318.38
 03/20/2020   Journal Entry      PPE 03.20.20-SM              Santa Maria         03/20/2020        202    6,940.90        6,940.90
 03/20/2020   Journal Entry      PPE 03.20.20-BU TR           Buellton            03/20/2020        202    3,527.96        3,527.96
 03/20/2020   Journal Entry      PPE03.20.20                  Santa Barbara       03/20/2020        202    2,408.24        2,408.24
 03/20/2020   Journal Entry      PPE03.20.20-OPSFURLO         Buellton            03/20/2020        202    1,842.73        1,842.73
 03/20/2020   Journal Entry      PPE03.20.20-LO               Los Olivos          03/20/2020        202    1,688.52        1,688.52
 03/20/2020   Journal Entry      PPE03.20.20-ADMIN            Buellton            03/20/2020        202     512.14          512.14
 03/20/2020   Journal Entry      PPE03.20.20-OPSFURLO3        Buellton            03/20/2020        202     434.35          434.35
 03/20/2020   Journal Entry      PPE 03.20.20-SM              Santa Maria         03/20/2020        202     365.63          365.63
 03/20/2020   Journal Entry      PPE03.20.20-OPS              Buellton            03/20/2020        202     329.62          329.62
 03/20/2020   Journal Entry      PPE03.20.20-LOFURLO          Los Olivos          03/20/2020        202     230.37          230.37
 03/20/2020   Journal Entry      PPE03.20.20-SBVACAY          Santa Barbara       03/20/2020        202     229.30          229.30
 03/20/2020   Journal Entry      PPE 03.20.20-BU TR           Buellton            03/20/2020        202     178.87          178.87
 03/20/2020   Journal Entry      PPE03.20.20-BUTRFURLO        Buellton            03/20/2020        202     175.33          175.33
 03/20/2020   Journal Entry      PPE03.20.20-BUTRFURLO        Buellton            03/20/2020        202     151.38          151.38
 03/20/2020   Journal Entry      PPE03.20.20                  Santa Barbara       03/20/2020        202     136.16          136.16
 03/20/2020   Journal Entry      PPE03.20.20-OPSFURLO         Buellton            03/20/2020        202     107.07          107.07
 03/20/2020   Journal Entry      PPE03.20.20-SBFURLO          Santa Barbara       03/20/2020        202      91.15           91.15
 03/20/2020   Journal Entry      PPE03.20.20-LO               Los Olivos          03/20/2020        202      74.44           74.44
 03/20/2020   Journal Entry      PPE 03.20.20-SMFURLO         Santa Maria         03/20/2020        202      49.04           49.04
 03/20/2020   Journal Entry      PPE 03.20.20-SMFURLO         Santa Maria         03/20/2020        202      25.00           25.00
 03/20/2020   Journal Entry      PPE03.20.20-BUTRFURLO        Buellton            03/20/2020        202      25.00           25.00
 03/20/2020   Journal Entry      PPE03.20.20-BUTRFURLO        Buellton            03/20/2020        202      25.00           25.00
 03/20/2020   Journal Entry      PPE03.20.20-SBFURLO          Santa Barbara       03/20/2020        202      25.00           25.00
 03/20/2020   Journal Entry      PPE03.20.20-SBVACAY          Santa Barbara       03/20/2020        202      25.00           25.00
 03/20/2020   Journal Entry      PPE03.20.20-LOFURLO          Los Olivos          03/20/2020        202      25.00           25.00
 03/20/2020   Journal Entry      PPE03.20.20-OPSFURLO2        Buellton            03/20/2020        202      20.98           20.98
 03/24/2020   Journal Entry      PPE 03.24.20-SMFURLO         Santa Maria         03/24/2020        198     334.24          334.24
 04/03/2020   Journal Entry      PPE 04.03.20 OPS             Buellton            04/03/2020        188    5,691.27        5,691.27
 04/03/2020   Journal Entry      PPE04.03.20-SM               Santa Maria         04/03/2020        188    2,716.27        2,716.27
 04/03/2020   Journal Entry      PPE04.03.20-LOFURLO          Los Olivos          04/03/2020        188    1,692.91        1,692.91
 04/03/2020   Journal Entry      PPE 03.28.20                 Buellton            04/03/2020        188   10,730.15       10,730.15
 04/03/2020   Journal Entry      PPE 04.03.20 FURLO           Buellton            04/03/2020        188    1,561.41        1,561.41
 04/03/2020   Journal Entry      PPE04.03.20-SB               Santa Barbara       04/03/2020        188    1,001.52        1,001.52
 04/03/2020   Journal Entry      PPE04.03.20-LO               Los Olivos          04/03/2020        188     675.04          675.04
 04/03/2020   Journal Entry      PPE 04.03.20 TIPS            Buellton            04/03/2020        188     110.26          110.26
 04/03/2020   Journal Entry      PPE 04.02.20-KNIGHT          Buellton            04/03/2020        188      18.96           18.96
 04/03/2020   Journal Entry      PPE 04.02.20-KNIGHT          Buellton            04/03/2020        188        6.04            6.04
 04/10/2020   Journal Entry      PPE 04.10.20-RETRO           Buellton            04/10/2020        181     829.60          829.60
 04/17/2020   Journal Entry      PPE 04.11.20-ADMIN           Buellton            04/17/2020        174   10,169.50       10,169.50
 04/17/2020   Journal Entry      PPE 04.17.20-OPS             Buellton            04/17/2020        174    6,149.33        6,149.33
 04/17/2020   Journal Entry      PPE04.17.20-SM               Santa Maria         04/17/2020        174    2,818.44        2,818.44
 04/17/2020   Journal Entry      PPE 04.17.20-BU TR           Buellton            04/17/2020        174    1,487.17        1,487.17



                                            Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                              46/67
                  Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                               Main Document    Page 269 of 290
                                        Figueroa Mountain Brewing, LLC
                                                             UNPAID BILLS
                                                          As of October 5, 2020


DATE           TRANSACTION TYPE   NUM                            LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 04/17/2020    Journal Entry      PPE04.17.20-SB                 Santa Barbara       04/17/2020        174      1,258.12        1,258.12
 04/17/2020    Journal Entry      PPE 04.17.21-OPS               Buellton            04/17/2020        174       644.92           644.92
 04/17/2020    Journal Entry      PPE 04.11.20-ADMIN             Buellton            04/17/2020        174       422.93           422.93
 04/17/2020    Journal Entry      PPE 04.17.20-OPS               Buellton            04/17/2020        174       247.46           247.46
 04/17/2020    Journal Entry      PPE04.17.20-SM                 Santa Maria         04/17/2020        174       133.82           133.82
 04/17/2020    Journal Entry      PPE04.17.20-SB                                     04/17/2020        174         71.61           71.61
 04/17/2020    Journal Entry      PPE 04.17.20-BU KIM            Buellton            04/17/2020        174         39.10           39.10
 04/17/2020    Journal Entry      PPE 04.17.20-EXPENSES          Buellton            04/17/2020        174         10.82           10.82
 04/20/2020    Journal Entry      PPE 04.20.20-sales             Buellton            04/20/2020        171         25.00           25.00
 04/20/2020    Journal Entry      PPE 04.20.20-sales2            Buellton            04/20/2020        171       116.44           116.44
 04/21/2020    Journal Entry      PPE 04.21.20-LEE               Buellton            04/21/2020        170       237.60           237.60
 05/01/2020    Journal Entry      PPE 04.25.20 OPS               Buellton            05/01/2020        160      6,002.64        6,002.64
 05/01/2020    Journal Entry      PPE 04.25.20 ADMIN             Buellton            05/01/2020        160      9,486.27        9,486.27
 05/01/2020    Journal Entry      PPE 04.25.20 SM                Santa Maria         05/01/2020        160      2,768.44        2,768.44
 05/01/2020    Journal Entry      PPE 04.25.20 BU                Buellton            05/01/2020        160      1,513.66        1,513.66
 05/01/2020    Journal Entry      PPE 04.25.20 SB                Santa Barbara       05/01/2020        160      1,189.50        1,189.50
 05/05/2020    Journal Entry      AG TIPS 05/05/20               Buellton            05/05/2020        156         50.00           50.00
 05/05/2020    Journal Entry      WLV TIPS                       Buellton            05/05/2020        156         50.00           50.00
 05/05/2020    Journal Entry      WLV TIPS                       Buellton            05/05/2020        156         96.82           96.82
 05/05/2020    Journal Entry      AG TIPS 05/05/20               Buellton            05/05/2020        156       179.52           179.52
 05/08/2020    Journal Entry      PPE 05.02.20 EXPENSE           Buellton            05/08/2020        153         55.44           55.44
 07/06/2020    Journal Entry      PPE 06.30.20 ADMIN             Buellton            07/06/2020         94     13,066.22       13,066.22
 07/06/2020    Journal Entry      PPE 06.30.20 AD-BONUS          Buellton            07/06/2020         94      2,356.19        2,356.19
 07/06/2020    Journal Entry      PPE 06.30.20 BU RETRO          Buellton            07/06/2020         94       128.21           128.21
 07/17/2020    Journal Entry      PPE 07.17.20 BU FC             Buellton            07/17/2020         83       288.63           288.63
 08/05/2020    Journal Entry      PPE 07.31.20 LO (2)            Los Olivos          08/05/2020         64         96.81           96.81
 08/05/2020    Journal Entry      PPE 07.31.20 LO                Los Olivos          08/05/2020         64      1,829.20        1,829.20
 08/05/2020    Journal Entry      PPE 7.31.20 SM                 Santa Maria         08/05/2020         64      6,006.29        6,006.29
 08/05/2020    Journal Entry      PPE 07.31.20 SB                Santa Barbara       08/05/2020         64      3,177.03        3,177.03
 08/05/2020    Journal Entry      PPE 07.31.20 BU                Buellton            08/05/2020         64      6,525.76        6,525.76
 08/05/2020    Journal Entry      PPE 07.31.20 OPS               Buellton            08/05/2020         64      8,314.92        8,314.92
 08/05/2020    Journal Entry      PPE 07.31.20 ADMIN             Buellton            08/05/2020         64     13,151.62       13,151.62
 08/20/2020    Journal Entry      PPE 08.15.20 ADMIN             Buellton            08/20/2020         49     13,518.15       13,518.15
 08/20/2020    Journal Entry      PPE 08.15.20 OPS               Buellton            08/20/2020         49      8,138.50        8,138.50
 08/20/2020    Journal Entry      PPE 08.15.20 WLV E             Westlake Village    08/20/2020         49         16.28           16.28
 08/20/2020    Journal Entry      PPE 08.15.20 LO                Los Olivos          08/20/2020         49      2,088.26        2,088.26
 08/20/2020    Journal Entry      PPE 08.15.20 SB                Santa Barbara       08/20/2020         49      2,658.05        2,658.05
 08/20/2020    Journal Entry      PPE 08.15.20 SM                Santa Maria         08/20/2020         49      5,524.04        5,524.04
 08/20/2020    Journal Entry      PPE 08.15.20 BU                Buellton            08/20/2020         49      5,866.94        5,866.94
 09/04/2020    Journal Entry      PPE 8.31.20 LO                 Los Olivos          09/04/2020         34      1,996.75        1,996.75
 09/04/2020    Journal Entry      PPE 8.31.20 OPS                Buellton            09/04/2020         34      8,579.06        8,579.06
 09/04/2020    Journal Entry      PPE 8.31.20 ADMIN              Buellton            09/04/2020         34     13,598.84       13,598.84
 09/04/2020    Journal Entry      PPE 8.31.20 SB                 Santa Barbara       09/04/2020         34      2,810.25        2,810.25
 09/04/2020    Journal Entry      PPE 8.31.20 BU                 Buellton            09/04/2020         34      5,618.81        5,618.81
 09/04/2020    Journal Entry      PPE 8.31.20 SM                 Santa Maria         09/04/2020         34      6,002.71        6,002.71
 03/01/2020    Vendor Credit      BlueShield                     Buellton                                0    -19,918.44       -19,918.44
Total for Pacific HR                                                                                         $660,606.32     $627,851.41
PakTech
 12/31/2017    Journal Entry      1                                                  12/31/2017       1012      2,089.53        2,089.53


                                               Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                   47/67
                    Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                         Main Document    Page 270 of 290
                                                    Figueroa Mountain Brewing, LLC
                                                                       UNPAID BILLS
                                                                    As of October 5, 2020


DATE            TRANSACTION TYPE            NUM                            LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 12/31/2019     Vendor Credit                                                                                      0   -2,089.53        -2,089.53
Total for PakTech                                                                                                         $0.00            $0.00
Palm Cottage
 12/31/2017     Journal Entry               1                                                  12/31/2017       1012    3,913.88        3,913.88
 12/31/2019     Vendor Credit                                                                                      0   -3,913.88        -3,913.88
Total for Palm Cottage                                                                                                    $0.00            $0.00
Parallel Products
 12/31/2017     Journal Entry               1                                                  12/31/2017       1012     102.50           102.50
Total for Parallel Products                                                                                             $102.50          $102.50
Patriot Trailer Sales
8056881999
 05/14/2019     Bill                        2019-462                                           05/14/2019        513     125.94           125.94
Total for Patriot Trailer Sales                                                                                         $125.94          $125.94
Pelco By Schneider-Electric.com
8182924356
 02/01/2019     Bill                        702641                                             02/01/2019        615     228.34           228.34
 03/01/2019     Bill                        712925                                             03/01/2019        587     228.34           228.34
 04/01/2019     Bill                        717854                                             04/01/2019        556     228.34           228.34
 05/01/2019     Journal Entry               Merge FMESM, LLC book                              05/01/2019        526    1,728.33        1,728.33
 05/01/2019     Bill                        722745                                             05/01/2019        526     228.34           228.34
 06/01/2019     Bill                        727341                                             06/01/2019        495     228.34           228.34
 07/01/2019     Bill                        732073                                             07/01/2019        465     228.32           228.32
 08/01/2019     Bill                        7369997                                            08/01/2019        434     115.02           115.02
 10/01/2019     Bill                        190904                                             10/01/2019        373     314.04           314.04
 11/01/2019     Bill                        753923                                             11/01/2019        342     201.07           201.07
 01/01/2020     Bill                        121                            Santa Maria         01/01/2020        281     206.00           206.00
 04/01/2020     Bill                        926755                         Santa Maria         04/01/2020        190     221.97           221.97
 05/01/2020     Bill                        928384                         Santa Maria         05/01/2020        160     221.97           221.97
 06/01/2020     Bill                        930744                         Santa Maria         06/01/2020        129     256.12           256.12
Total for Pelco By Schneider-Electric.com                                                                              $4,634.54       $4,634.54
Pinoli's Refrigeration Co. Inc.
(805) 682-1945
 04/24/2020     Bill                        51130                          Santa Barbara       04/24/2020        167     205.26           205.26
 07/08/2020     Bill                        54355                          Buellton            07/23/2020         77    1,270.26        1,087.25
 07/08/2020     Bill                        54354                          Santa Barbara       07/23/2020         77    1,222.55        1,222.55
 07/27/2020     Bill                        54368                          Buellton            08/11/2020         58    1,213.49        1,213.49
 09/03/2020     Bill                        54527                          Buellton            09/18/2020         20     390.00           390.00
Total for Pinoli's Refrigeration Co. Inc.                                                                              $4,301.56       $4,118.55
Positive Investments Inc
 01/03/2020     Bill                        Jan 2020                       Buellton            01/03/2020        279    2,254.88          806.37
 02/01/2020     Bill                        02/2020                        Buellton            02/01/2020        250    2,254.88        2,254.88
 03/01/2020     Bill                        March 2020                     Buellton            03/01/2020        221    2,254.88        2,254.88
Total for Positive Investments Inc                                                                                     $6,764.64       $5,316.13
Postal Annex
(805) 688-3694
 05/01/2018     Bill                        May -2018                                          05/01/2018        891     305.98           148.96
 06/01/2018     Bill                        June -2018                                         06/01/2018        860     261.74           261.74
Total for Postal Annex                                                                                                  $567.72          $410.70



                                                         Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                           48/67
                   Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                  Main Document    Page 271 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE      NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Power Machinery Center
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012       10.85            10.85
 12/31/2019     Vendor Credit                                                                                 0       -10.85          -10.85
Total for Power Machinery Center                                                                                      $0.00            $0.00
Powerhouse
 01/01/2019     Bill                  28179                           Los Olivos          01/01/2019        646     2,617.74        1,967.74
Total for Powerhouse                                                                                               $2,617.74       $1,967.74
PPS, Inc.
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012     1,107.50        1,107.50
 12/31/2019     Vendor Credit                                                                                 0    -1,107.50        -1,107.50
Total for PPS, Inc.                                                                                                   $0.00            $0.00
Praxis Ideas into Action
 10/11/2019     Bill                  8000                                                10/11/2019        363     1,406.25        1,406.25
 12/30/2019     Bill                  8173                                                01/29/2020        253      640.00           640.00
 02/24/2020     Bill                  8236                                                02/24/2020        227     2,420.00        2,420.00
Total for Praxis Ideas into Action                                                                                 $4,466.25       $4,466.25
Precision Air System, Inc
 10/10/2018     Bill                  63418                                               10/10/2018        729      347.62           347.62
 01/01/2019     Bill                  63811                                               01/01/2019        646     1,035.00        1,035.00
 02/06/2019     Bill                  64038                                               02/06/2019        610     3,436.45        3,436.45
Total for Precision Air System, Inc                                                                                $4,819.07       $4,819.07
Precision Label
(760) 757-7533
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012      330.73           330.73
 12/31/2019     Vendor Credit                                                                                 0      -330.73         -330.73
Total for Precision Label                                                                                             $0.00            $0.00
Preferred Employees Insurance Company
9259482223
 08/30/2019     Bill                  August 2019                                         08/30/2019        405     3,268.59           34.00
 04/30/2020     Bill                  04.2020                                             04/30/2020        161     1,371.79        1,371.79
 04/30/2020     Bill                                                                      04/30/2020        161     1,349.92        1,349.92
 07/30/2020     Bill                  07.01.20-07.31.20               Buellton            07/30/2020         70     1,762.40        1,762.40
 07/30/2020     Bill                  07/01/20-07/30/20               Buellton            07/30/2020         70      440.60           440.60
 08/30/2020     Bill                  08.01.20-08.30.20               Buellton            08/30/2020         39      422.60           422.60
 08/30/2020     Bill                  08/01/20-08/30/20               Buellton            08/30/2020         39     1,690.40        1,690.40
Total for Preferred Employees Insurance Company                                                                   $10,306.30       $7,071.71
Preston Charles Tripp
 08/22/2020     Bill                  08.2220                         Los Olivos          08/22/2020         47      618.77           618.77
 08/23/2020     Bill                  08.23.20                        Los Olivos          08/23/2020         46      574.95           574.95
 08/28/2020     Bill                  08.28.20                        Los Olivos          08/28/2020         41      604.68           604.68
 09/12/2020     Bill                  091220                          Los Olivos          09/12/2020         26     1,170.33        1,170.33
Total for Preston Charles Tripp                                                                                    $2,968.73       $2,968.73
Principal Financial Group
(515) 247-5111
 12/31/2017     Journal Entry         1                                                   12/31/2017       1012     1,041.18          657.62
 02/01/2018     Vendor Credit         02.01.18 to 02.28.18                                                    0      -386.56         -386.56
 12/31/2019     Vendor Credit                                                                                 0      -271.06         -271.06




                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       49/67
                     Case 9:20-bk-11208-MB         Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                  Main Document    Page 272 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                UNPAID BILLS
                                                             As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                          LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
Total for Principal Financial Group                                                                               $383.56            $0.00
Pro Tint
(805) 735-7800
 12/31/2017     Journal Entry          1                                                12/31/2017       1012      280.08           280.08
 03/09/2018     Bill                   1209                                             04/08/2018        914       90.00            90.00
 06/25/2018     Bill                   0214                                             06/25/2018        836     1,222.96        1,222.96
 10/16/2019     Bill                   1493                                             11/15/2019        328      110.99           110.99
 12/31/2019     Vendor Credit                                                                               0    -1,593.04        -1,593.04
Total for Pro Tint                                                                                                $110.99          $110.99
Protective Weather Structure Inc
 03/21/2018     Bill                   1394Pf                                           04/20/2018        902    15,156.00       10,156.00
 04/11/2018     Bill                   1405Pa                                           05/11/2018        881    11,367.00       11,367.00
 12/31/2019     Vendor Credit                                                                               0      -280.02         -280.02
Total for Protective Weather Structure Inc                                                                      $26,242.98      $21,242.98
R.B. Dwyer Co., Inc
(714) 630-4391
 05/28/2019     Bill                   246138                                           06/27/2019        469    19,079.00        5,543.31
 09/09/2019     Bill                   249342                                           09/09/2019        395    12,582.59        1,852.31
 12/05/2019     Bill                   251863                                           12/05/2019        308      821.87            76.67
 05/01/2020     Bill Payment (Check)   050120Disb#41                                    05/01/2020        160   -12,190.29       -10,663.40
 07/06/2020     Bill                   258038                       Buellton            07/06/2020         94     1,622.60        1,622.60
 07/07/2020     Bill                   258064                       Buellton            07/07/2020         93     1,912.70        1,912.70
 07/07/2020     Bill                   258063                       Buellton            07/07/2020         93    14,176.31       14,176.31
 09/08/2020     Bill                   259673                       Buellton            09/08/2020         30     2,179.37        2,179.37
 09/10/2020     Bill                   259746                       Buellton            09/10/2020         28     3,951.18        3,951.18
 10/25/2019     Vendor Credit          10.25.19                                                             0    -3,532.16        -3,532.16
Total for R.B. Dwyer Co., Inc                                                                                   $40,603.17      $17,118.89
R.P. Envirometnal
 03/13/2019     Bill                                                                    03/13/2019        575       70.00            70.00
 05/09/2019     Bill                   15283                                            05/09/2019        518       70.00            70.00
 06/06/2019     Bill                   15760                                            06/06/2019        490       70.00            70.00
 07/05/2019     Bill                   16072                                            07/05/2019        461       70.00            70.00
 08/02/2019     Bill                   16403                                            08/02/2019        433       70.00            70.00
 08/29/2019     Bill                   16586                                            08/29/2019        406       70.00            70.00
 09/27/2019     Bill                   16926                                            09/27/2019        377       70.00            70.00
 10/24/2019     Bill                   17349                                            10/24/2019        350       70.00            70.00
 11/23/2019     Bill                   17464                                            12/23/2019        290       70.00            70.00
 12/19/2019     Bill                   18019                                            01/18/2020        264       70.00            70.00
 01/18/2020     Bill                   18403                        Santa Maria         02/17/2020        234       70.00            70.00
 02/13/2020     Bill                   18826                        Santa Maria         03/14/2020        208       70.00            70.00
 03/12/2020     Bill                   19356                        Santa Maria         04/11/2020        180       70.00            70.00
 04/09/2020     Bill                   19357                        Santa Maria         05/09/2020        152       70.00            70.00
 05/07/2020     Bill                   19652                        Santa Maria         06/06/2020        124      230.00           230.00
 06/06/2020     Bill                   19886                        Santa Maria         07/06/2020         94       70.00            70.00
 07/04/2020     Bill                   20113                        Santa Maria         08/03/2020         66       70.00            70.00
 08/02/2020     Bill                   20548                        Santa Maria         09/01/2020         37       70.00            70.00
 08/29/2020     Bill                   20794                        Santa Maria         09/28/2020         10       70.00            70.00
Total for R.P. Envirometnal                                                                                      $1,490.00       $1,490.00



                                                  Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                     50/67
                    Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                   Main Document    Page 273 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                    UNPAID BILLS
                                                                 As of October 5, 2020


DATE             TRANSACTION TYPE       NUM                             LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
Rabobank
 09/30/2019      Bill                   093019                                              09/30/2019        374      20.00            14.05
Total for Rabobank                                                                                                    $20.00           $14.05
Radis Electric
 06/11/2019      Bill                   4497                                                06/11/2019        485      90.00            90.00
Total for Radis Electric                                                                                              $90.00           $90.00
Ranch Hands Construction, LLC
(805) 450-8039
 07/21/2018      Bill                   3835                                                07/21/2018        810     300.00           300.00
 12/31/2019      Vendor Credit                                                                                  0     -300.00         -300.00
Total for Ranch Hands Construction, LLC                                                                                $0.00            $0.00
Reyes Coca- Cola Botting, LLC
 06/26/2019      Bill                   11708204090                                         06/26/2019        470    1,434.72        1,000.00
Total for Reyes Coca- Cola Botting, LLC                                                                             $1,434.72       $1,000.00
Riverbench
(000) 000-0000
 12/31/2017      Journal Entry          1                                                   12/31/2017       1012     312.00           312.00
 12/31/2019      Vendor Credit                                                                                  0     -312.00         -312.00
Total for Riverbench                                                                                                   $0.00            $0.00
Robert Curiel
 03/18/2019      Bill                   11/1969                                             03/18/2019        570    4,663.00        1,663.00
 08/21/2019      Vendor Credit          8.21.19 SB PETTY                                                        0   -2,071.01        -2,071.01
Total for Robert Curiel                                                                                             $2,591.99        $ -408.01
Rockwell Printing, Inc.
(805) 684-0013
 12/31/2017      Journal Entry          1                                                   12/31/2017       1012     733.29           733.29
 12/31/2019      Vendor Credit                                                                                  0     -733.29         -733.29
Total for Rockwell Printing, Inc.                                                                                      $0.00            $0.00
Roger A Hanney & Associates
 07/01/2018      Bill                   33847                                               07/01/2018        830      85.00            85.00
 08/01/2018      Bill                   33935                                               08/01/2018        799      85.00            85.00
 09/01/2018      Bill                   34018                                               09/01/2018        768      85.00            85.00
 10/01/2018      Bill                   34102                                               10/01/2018        738      85.00            85.00
 12/01/2018      Bill                   34271                                               12/01/2018        677      85.00            85.00
 01/01/2019      Bill                   34358                                               01/01/2019        646      85.00            85.00
 02/01/2019      Bill                   34445                                               02/01/2019        615      85.00            85.00
 03/01/2019      Bill                   34529                                               03/01/2019        587      85.00            85.00
 04/01/2019      Bill                   34611                                               04/01/2019        556      85.00            85.00
 05/01/2019      Bill                   May 2019                                            05/01/2019        526      85.00            85.00
 06/01/2019      Bill                   34781                                               06/01/2019        495      85.00            85.00
Total for Roger A Hanney & Associates                                                                                $935.00          $935.00
Ron Helman
 01/18/2020      Bill                   01.18.20-LO                     Los Olivos          01/18/2020        264     350.00           350.00
Total for Ron Helman                                                                                                 $350.00          $350.00
Royal Beverage Marketing
 12/31/2017      Journal Entry          1                                                   12/31/2017       1012     450.00           450.00
 12/31/2019      Vendor Credit                                                                                  0     -450.00         -450.00



                                                      Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        51/67
                  Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                  Main Document    Page 274 of 290
                                           Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE           TRANSACTION TYPE      NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
Total for Royal Beverage Marketing                                                                                     $0.00           $0.00
Saarloos Properies, LLC
 07/10/2019    Bill                  July 2019                                           07/10/2019        456      8,676.92         623.35
 08/05/2019    Bill                  August 2019                                         08/05/2019        430      8,676.92        8,676.92
 09/05/2019    Bill                  September 2019                                      09/05/2019        399      1,317.36        1,317.36
 09/05/2019    Bill                  September 2019                                      09/05/2019        399      8,676.92        8,676.92
 11/05/2019    Bill                  November 2019                                       11/05/2019        338      8,858.56         281.14
 03/05/2020    Bill                  03/2020                         Buellton            03/05/2020        217      1,317.36         658.68
 03/05/2020    Bill                  March 2020                      Los Olivos          03/05/2020        217      8,858.56        4,256.52
 04/01/2020    Bill                                                                      04/01/2020        190      1,317.36         658.68
 04/05/2020    Bill                  04/2020                         Los Olivos          04/05/2020        186      8,858.56        8,858.56
 05/01/2020    Bill                                                                      05/01/2020        160      1,317.36        1,317.36
 05/05/2020    Bill                  May 2020                        Los Olivos          05/05/2020        156      8,858.56        4,429.18
 06/01/2020    Bill                                                                      06/01/2020        129      1,317.36        1,317.36
 06/05/2020    Bill                  June 2020                       Los Olivos          06/05/2020        125      8,858.56        4,429.28
 07/01/2020    Bill                  07/2020                                             07/01/2020         99      1,317.36        1,317.36
 07/01/2020    Bill                  07/2020                         Los Olivos          07/01/2020         99      8,003.70        8,003.70
 08/01/2020    Bill                  08/2020                                             08/01/2020         68      1,317.36         658.68
 08/01/2020    Bill                  08/2020                         Los Olivos          08/01/2020         68      8,003.70        4,001.85
 09/01/2020    Bill                  09/2020                         Los Olivos          09/01/2020         37      1,317.36         658.68
 09/01/2020    Bill                  09/2020                         Los Olivos          09/01/2020         37      8,003.70        4,001.85
 10/01/2020    Bill                  10/2020                         Los Olivos          10/01/2020          7      8,003.70        8,003.70
Total for Saarloos Properies, LLC                                                                                $112,877.24      $72,147.13
Saladino's Food Service- Buellton
 01/30/2020    Bill                  3009110                         Buellton            02/20/2020        231      2,965.02        2,506.95
 01/27/2020    Bill                  3008150                         Buellton            02/26/2020        225      1,703.24        1,703.24
 02/13/2020    Bill                  3013926                         Buellton            03/05/2020        217      1,127.73        1,127.73
 02/18/2020    Bill                  3014282                         Buellton            03/10/2020        212         71.92           71.92
 02/20/2020    Bill                  3015130                         Buellton            03/12/2020        210      2,843.87        2,843.87
 02/21/2020    Bill                  3015448                         Buellton            03/13/2020        209         43.42           43.42
 02/24/2020    Bill                  3016059                         Buellton            03/16/2020        206      1,092.26        1,092.26
 02/27/2020    Bill                  3017059                         Buellton            03/19/2020        203      1,043.53        1,043.53
 03/02/2020    Bill                  3017998                         Buellton            03/23/2020        199      2,056.18        2,056.18
 03/05/2020    Bill                  018984                          Buellton            03/26/2020        196      1,198.86        1,198.86
 03/09/2020    Bill                  3019932                         Buellton            03/30/2020        192      1,075.71        1,075.71
 03/12/2020    Bill                  3021064                         Buellton            04/02/2020        189      2,821.91        2,821.91
 03/12/2020    Bill                  3021063                         Buellton            04/02/2020        189      1,286.08        1,286.08
 03/16/2020    Bill                  3021994                         Buellton            04/06/2020        185      1,095.19        1,095.19
 06/18/2020    Bill                                                  Buellton            07/09/2020         91      2,185.56        2,185.56
 09/01/2020    Bill                  3067330                         Buellton            09/22/2020         16      1,849.07        1,849.07
 09/04/2020    Bill                  3068525                         Buellton            09/25/2020         13      2,694.52        2,694.52
 09/05/2020    Bill                  3068893                         Buellton            09/26/2020         12       101.61          101.61
 09/08/2020    Bill                  3069500                         Buellton            09/29/2020          9      1,030.80        1,030.80
 09/10/2020    Bill                  3070417                         Buellton            10/01/2020          7         34.47           34.47
 09/11/2020    Bill                  3070423                         Buellton            10/02/2020          6      2,147.78        2,147.78
 09/14/2020    Bill                  3071057                         Buellton            10/05/2020          3       484.60          484.60
 09/15/2020    Bill                  3071436                         Buellton            10/06/2020          2       962.51          962.51
 09/17/2020    Bill                  3072358                         Santa Barbara       10/08/2020          0         57.41           57.41
 09/18/2020    Bill                  3072734                         Buellton            10/09/2020         -1      1,397.54        1,397.54


                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       52/67
                  Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                       Main Document    Page 275 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                     UNPAID BILLS
                                                                  As of October 5, 2020


DATE           TRANSACTION TYPE           NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 09/22/2020    Bill                       3073597                        Buellton            10/13/2020         -5     2,610.36        2,610.36
 09/25/2020    Bill                       3074905                        Buellton            10/16/2020         -8     2,426.10        2,426.10
Total for Saladino's Food Service- Buellton                                                                          $38,407.25      $37,949.18
Saladino's, Inc.- Santa Maria
5592713700
 12/02/2019    Bill                       2992360                                            12/02/2019        311     2,105.15        2,084.88
 01/20/2020    Bill                       3006212                        Santa Maria         02/10/2020        241     1,696.83        1,696.83
 01/23/2020    Bill                       3007299                        Santa Maria         02/13/2020        238     3,106.47        3,106.47
 01/27/2020    Bill                       3008146                        Santa Maria         02/17/2020        234     2,379.85        2,379.85
 01/30/2020    Bill                       3009212                        Santa Maria         02/20/2020        231     3,978.12        3,978.12
 02/17/2020    Bill                       3013920                        Santa Maria         03/09/2020        213     2,733.04        2,733.04
 02/18/2020    Bill                       3014283                        Santa Maria         03/10/2020        212       34.31            34.31
 02/20/2020    Bill                       3015208                        Santa Maria         03/12/2020        210     3,669.99        3,669.99
 02/24/2020    Bill                       3016056                        Santa Maria         03/16/2020        206     2,136.65        2,136.65
 02/27/2020    Bill                       3017148                        Santa Maria         03/19/2020        203     3,256.51        3,256.51
 03/02/2020    Bill                       3017995                        Santa Maria         03/23/2020        199     1,697.31        1,697.31
 03/05/2020    Bill                       3019074                        Santa Maria         03/26/2020        196     3,895.05        3,895.05
 03/09/2020    Bill                       3019928                        Santa Maria         03/30/2020        192     1,889.15        1,889.15
 03/12/2020    Bill                       3021130                        Santa Maria         04/02/2020        189     3,755.56        3,755.56
 03/16/2020    Bill                       302190                         Santa Maria         04/06/2020        185     1,889.15        1,889.15
 03/16/2020    Bill                       3021990                        Santa Maria         04/06/2020        185     2,147.96        2,147.96
 04/20/2020    Bill                       3030136                        Santa Maria         05/11/2020        150      279.33          279.33
 08/17/2020    Bill                       3063186                        Santa Maria         09/07/2020         31     2,027.75        2,027.75
 09/03/2020    Bill                       3068559                        Santa Maria         09/24/2020         14     1,765.61        1,765.61
 09/05/2020    Bill                       3068894                        Santa Maria         09/26/2020         12      216.28          216.28
 09/08/2020    Bill                       3069485                        Santa Maria         09/29/2020          9     2,170.03        2,170.03
 09/09/2020    Bill                       3069802                        Santa Maria         09/30/2020          8         8.47            8.47
 09/11/2020    Bill                       3070452                        Santa Maria         10/02/2020          6     2,331.32        2,331.32
 09/15/2020    Bill                       3071445                        Santa Maria         10/06/2020          2     1,015.44        1,015.44
 09/18/2020    Bill                       3072764                        Santa Maria         10/09/2020         -1     2,241.84        2,241.84
 09/22/2020    Bill                       3073587                        Santa Maria         10/13/2020         -5     2,276.92        2,276.92
 09/25/2020    Bill                       3074923                        Santa Maria         10/16/2020         -8     2,665.15        2,665.15
 10/02/2020    Bill                       3076994                        Santa Maria         10/23/2020        -15     2,331.32        2,331.32
Total for Saladino's, Inc.- Santa Maria                                                                              $59,700.56      $59,680.29
Sankey Wentworth
 12/31/2017    Journal Entry              1                                                  12/31/2017       1012       70.00            70.00
 12/31/2019    Vendor Credit                                                                                     0       -70.00          -70.00
Total for Sankey Wentworth                                                                                               $0.00            $0.00
Santa Maria Exchange Partners
 03/05/2020    Bill                       03/2020                        Santa Maria         03/05/2020        217    19,620.52       19,620.52
 04/01/2020    Bill                       April 2020 Rent                Santa Maria         04/01/2020        190    18,863.79       16,977.79
 05/01/2020    Bill                       05/2020                        Santa Maria         05/01/2020        160    18,863.79       17,038.26
 06/01/2020    Bill                       06/2020                        Santa Maria         06/01/2020        129    18,863.79       16,977.40
 07/01/2020    Bill                       July 2020                      Santa Maria         07/01/2020         99    18,863.79       16,977.40
 08/01/2020    Bill                       08/2020                        Santa Maria         08/01/2020         68    18,863.79       16,977.41
 09/01/2020    Bill                       09/2020                        Santa Maria         09/01/2020         37    18,863.79       16,977.41
 09/15/2020    Bill                       LF 09.2020                     Santa Maria         09/15/2020         23      754.55          754.55
 10/01/2020    Bill                       10/2020                        Santa Maria         10/01/2020          7    18,863.79       18,863.79



                                                       Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                          53/67
                  Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                     Main Document    Page 276 of 290
                                                  Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE           TRANSACTION TYPE         NUM                            LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 02/06/2020    Vendor Credit            2019-CAM                       Santa Maria                             0       -647.69         -647.69
Total for Santa Maria Exchange Partners                                                                            $151,773.91     $140,516.84
Santa Barbara Arts Collaborative, Inc
 07/20/2018    Bill                     308                                                07/20/2018        811       200.00           200.00
Total for Santa Barbara Arts Collaborative, Inc                                                                       $200.00          $200.00
Santa Barbara Axxess LLC
 12/31/2017    Journal Entry            1                                                  12/31/2017       1012      1,100.00        1,100.00
 12/31/2019    Vendor Credit                                                                                   0     -1,100.00        -1,100.00
Total for Santa Barbara Axxess LLC                                                                                       $0.00           $0.00
Santa Barbara Chamber of Commerce
(805) 965-3023
 12/31/2017    Journal Entry            1                                                  12/31/2017       1012      1,485.00        1,485.00
 12/31/2019    Vendor Credit                                                                                   0     -1,485.00        -1,485.00
Total for Santa Barbara Chamber of Commerce                                                                              $0.00           $0.00
Santa Barbara Count EHS/CUPA
 03/01/2018    Bill                     IN0052761                                          03/31/2018        922       404.00           404.00
Total for Santa Barbara Count EHS/CUPA                                                                                $404.00          $404.00
Santa Barbara County Air Pollution Control Distric
 08/15/2019    Bill                     2763                                               08/15/2019        420         44.34           44.34
 09/09/2019    Bill                     2854                                               09/09/2019        395       181.96           181.96
 09/15/2019    Bill                     2876                                               09/15/2019        389         44.34           44.34
 12/02/2019    Bill                     P 15131                                            12/02/2019        311      3,862.00        3,112.00
 02/10/2020    Bill                     60 Day Penalty                 Buellton            02/10/2020        241       386.20           386.20
 02/18/2020    Bill                     54476                          Buellton            02/18/2020        233       459.31           459.31
 03/10/2020    Bill                     04237                          Buellton            03/10/2020        212       386.20           386.20
 04/23/2020    Bill                     04392+04441                    Buellton            04/23/2020        168       505.24           505.24
 05/14/2020    Bill                     05.14.20                       Buellton            05/14/2020        147       386.20           386.20
 05/27/2020    Bill                     4590                           Buellton            05/27/2020        134         45.93           45.93
 06/18/2020    Bill                     P-15131-180                    Buellton            06/18/2020        112       386.20           386.20
 07/02/2020    Bill                     04895                          Buellton            07/02/2020         98         45.93           45.93
 07/23/2020    Bill                     P 15131-210                    Buellton            07/23/2020         77       386.20           386.20
 08/06/2020    Bill                     05012                          Buellton            08/06/2020         63         45.93           45.93
 08/24/2020    Bill                     05044                          Buellton            08/24/2020         45       386.20           386.20
 09/03/2020    Bill                     090320                         Buellton            09/03/2020         35         25.00           25.00
 09/10/2020    Bill                     09/2020                        Buellton            09/10/2020         28         45.93           45.93
 10/01/2020    Bill                     05135                          Buellton            10/01/2020          7       311.20           311.20
Total for Santa Barbara County Air Pollution Control Distric                                                         $7,934.31       $7,184.31
Santa Barbara County Fire Depart
 12/31/2017    Journal Entry            1                                                  12/31/2017       1012       149.00           149.00
 06/07/2018    Bill                     P1800598                                           06/22/2018        839       198.00           198.00
 10/26/2018    Bill                     P19-00109                                          10/26/2018        713       198.00           198.00
 07/25/2019    Bill                                                                        07/25/2019        441         99.00           99.00
 07/25/2019    Bill                     P-20-00025                                         07/25/2019        441       198.00           198.00
 07/25/2019    Bill                     P20-00024                                          07/25/2019        441       297.00           297.00
Total for Santa Barbara County Fire Depart                                                                           $1,139.00       $1,139.00
Santa Barbara Roasting Company
 03/31/2020    Bill                     129050                         Buellton            04/30/2020        161       111.00           111.00




                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                         54/67
                   Case 9:20-bk-11208-MB              Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                     Main Document    Page 277 of 290
                                                  Figueroa Mountain Brewing, LLC
                                                                   UNPAID BILLS
                                                                As of October 5, 2020


DATE           TRANSACTION TYPE           NUM                          LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
Total for Santa Barbara Roasting Company                                                                            $111.00          $111.00
Santa Maria Exchange Partners
 05/01/2019    Journal Entry              Merge FMESM, LLC book                            05/01/2019        526     730.87           730.87
Total for Santa Maria Exchange Partners                                                                             $730.87          $730.87
Santa Ynez River/Water Conservation Dist
 03/15/2019    Bill                       02.26.19-03.27.19                                03/15/2019        573     290.70            87.59
 04/22/2019    Bill                       03.27.19+04.29.19                                04/22/2019        535     300.60           300.60
 06/05/2019    Bill                       05.28.19-06.27.19                                06/05/2019        491     320.40             0.40
 07/30/2019    Bill                       06.27.19-07.29.19                                07/30/2019        436     389.70           283.13
 12/21/2019    Bill                       11.27.19-12.27.19                                12/21/2019        292     216.45           216.45
 01/28/2020    Bill                       12.27.19-01.28.20            Los Olivos          01/28/2020        254     156.66           156.66
 02/26/2020    Bill                       01.28.20-02.19.20            Los Olivos          02/26/2020        225     217.26           217.26
 04/29/2020    Bill                       03.26.20-04.27.20            Los Olivos          04/29/2020        162      91.01            85.84
 08/26/2020    Bill                       07.28.20-08.26.20            Los Olivos          08/26/2020         43     373.81           373.81
 09/28/2020    Bill                       08.26.20-09.28.20            Los Olivos          09/28/2020         10     227.36           227.36
 02/12/2018    Vendor Credit              02368D                                                               0     -233.78            -0.46
Total for Santa Ynez River/Water Conservation Dist                                                                 $2,350.17       $1,948.64
Santa Ynez signs
 12/31/2017    Journal Entry              1                                                12/31/2017       1012    2,836.00        2,836.00
 12/31/2019    Vendor Credit                                                                                   0   -2,836.00        -2,836.00
Total for Santa Ynez signs                                                                                            $0.00            $0.00
Santa Ynez Stone and Top Soil
8056885455
 02/26/2019    Bill                       17389                                            02/26/2019        590     612.02           206.01
 01/31/2020    Bill                       97065440                     Los Olivos          01/31/2020        251        4.59            4.59
 02/29/2020    Bill                       97530793-001                 Buellton            03/30/2020        192        4.59            4.59
 03/31/2020    Bill                       98231667-001                 Buellton            03/31/2020        191        4.59            4.59
 04/30/2020    Bill                       99116705-001                 Buellton            04/30/2020        161        4.59            4.59
 05/31/2020    Bill                       100126785-001                Buellton            05/31/2020        130        4.59            4.59
 06/30/2020    Bill                       101183327-001                Buellton            07/30/2020         70        4.59            4.59
 07/31/2020    Bill                       102077678-001                Buellton            08/30/2020         39        3.09            3.09
 08/31/2020    Bill                       102884242-0001               Buellton            09/30/2020          8        3.09            3.09
Total for Santa Ynez Stone and Top Soil                                                                             $645.74          $239.73
Santa Ynez Valley Cottage
 12/31/2017    Journal Entry              1                                                12/31/2017       1012     970.00           970.00
 12/31/2019    Vendor Credit                                                                                   0     -970.00         -970.00
Total for Santa Ynez Valley Cottage                                                                                   $0.00            $0.00
Santa Ynez Valley Hotel Assn.
 12/31/2017    Journal Entry              1                                                12/31/2017       1012     500.00           500.00
 12/31/2019    Vendor Credit                                                                                   0     -500.00         -500.00
Total for Santa Ynez Valley Hotel Assn.                                                                               $0.00            $0.00
Santa Ynez Valley Star
 03/01/2018    Bill                       1929                                             03/01/2018        952     288.00           220.00
 05/30/2018    Bill                       2409                                             05/30/2018        862     288.00           288.00
 11/20/2019    Bill                       5020                                             11/20/2019        323     288.00           288.00
Total for Santa Ynez Valley Star                                                                                    $864.00          $796.00
Sassafrass/ Sarah Ruth Ayala



                                                     Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       55/67
                      Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                      Main Document    Page 278 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                    UNPAID BILLS
                                                                 As of October 5, 2020


DATE            TRANSACTION TYPE         NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 08/07/2020     Bill                     080720                                             08/07/2020         62      950.69          950.69
 08/30/2020     Bill                     08.30.20                       Los Olivos          08/30/2020         39      741.84          741.84
 09/04/2020     Bill                     08.07.20                       Los Olivos          09/04/2020         34      483.00          242.00
Total for Sassafrass/ Sarah Ruth Ayala                                                                               $2,175.53       $1,934.53
Satellite Logistics
 12/31/2017     Journal Entry            1                                                  12/31/2017       1012    13,295.52        6,221.31
 01/23/2018     Bill                     1117790                                            01/23/2018        989     1,709.31        1,709.31
 01/01/2018     Bill                     1117455                                            01/31/2018        981     1,224.28        1,224.28
 02/06/2018     Bill                     1118065                                            03/08/2018        945      657.25          657.25
 02/08/2018     Bill                     1118149                                            03/10/2018        943      178.00          178.00
 03/05/2018     Bill                     1118581                                            04/04/2018        918      128.00          128.00
 06/04/2018     Bill                     1120117                                            07/04/2018        827      433.75          433.75
 01/01/2019     Bill                     1119301                                            01/01/2019        646     2,485.54        2,485.54
 01/01/2019     Bill                     1118343                                            01/01/2019        646     2,416.69        2,416.69
 01/01/2019     Bill                     1118809                                            01/01/2019        646     1,498.39        1,498.39
 01/01/2019     Bill                     1117142                                            01/01/2019        646     1,488.00        1,488.00
 01/01/2019     Bill                     1119129                                            01/01/2019        646      758.78          758.78
 01/01/2019     Bill                     1120427                                            01/01/2019        646      406.20          406.20
 01/01/2019     Bill                     1121134                                            01/01/2019        646      387.14          387.14
 01/01/2019     Bill                     1118856                                            01/01/2019        646      254.77          254.77
 01/01/2019     Bill                     1122599                                            01/01/2019        646      213.43          213.43
 01/01/2019     Bill                     1119559                                            01/01/2019        646      192.88          192.88
 01/01/2019     Bill                     1117142                                            01/01/2019        646      191.70          191.70
 01/01/2019     Bill                     1121980                                            01/01/2019        646      186.26          186.26
 01/01/2019     Bill                     1120954                                            01/01/2019        646       99.11            99.11
 01/01/2019     Bill                     1120647                                            01/01/2019        646       38.67            38.67
 03/11/2019     Bill                     1125373                                            03/11/2019        577      180.94          180.94
 04/18/2019     Bill                     1126021                                            04/18/2019        539       44.34            44.34
 05/30/2019     Bill                     1126628                                            05/30/2019        497      130.42          130.42
Total for Satellite Logistics                                                                                       $28,599.37      $21,525.16
Saxco, LLC
(925) 391-3200
 03/27/2018     Bill                     108100497                                          04/26/2018        896    28,720.57       17,646.85
 03/28/2018     Bill                     108101804                                          04/27/2018        895    28,732.95       28,732.95
 04/26/2018     Bill                     108102789                                          05/26/2018        866    27,300.46       27,300.46
 05/02/2018     Bill                     108103200                                          06/01/2018        860    25,518.18       25,518.18
 05/10/2018     Bill                     108103713                                          06/09/2018        852     7,448.91        7,448.91
 05/15/2018     Bill                     108103961                                          06/14/2018        847     3,233.85        3,233.85
 05/15/2018     Bill                     108103940                                          06/14/2018        847    26,308.57       26,308.57
 05/21/2018     Bill                     108104212                                          06/20/2018        841    29,687.94       29,687.94
 05/31/2018     Bill                     108105343                                          06/30/2018        831    28,330.15       28,330.15
 05/31/2018     Bill                     108105033                                          06/30/2018        831    27,392.13       27,392.13
 06/20/2018     Bill                     108106479                                          07/20/2018        811    28,434.84       28,434.84
 01/01/2019     Bill                     Saxco -Int                                         01/01/2019        646    53,872.51       53,872.51
 01/08/2019     Bill                     Jan /2019                                          01/08/2019        639     6,007.13        6,007.13
 02/28/2019     Bill                     Feb 2019                                           02/28/2019        588     6,029.51        6,029.51
 03/28/2019     Bill                     March 2019                                         03/28/2019        560     6,077.34        6,077.34
 04/30/2019     Bill                     April 2019                                         04/30/2019        527     6,081.56        6,081.56
 05/31/2019     Bill                     May 2019                                           05/31/2019        496     6,073.98        6,073.98


                                                      Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                         56/67
                 Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                      Desc
                                                  Main Document    Page 279 of 290
                                              Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE          TRANSACTION TYPE        NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 06/30/2019   Bill                    June 2019                                           06/30/2019        466      6,074.98        6,074.98
 07/30/2019   Bill                    July 2019                                           07/30/2019        436      6,224.69        6,224.69
 08/30/2019   Bill                    August 2019                                         08/30/2019        405      6,180.07        6,180.07
 09/30/2019   Bill                    108131084                                           09/30/2019        374       630.00          630.00
 09/30/2019   Bill                    Sep 2019                                            09/30/2019        374      6,031.49        6,031.49
 10/15/2019   Bill                    108132137                                           10/15/2019        359       660.00          660.00
 10/31/2019   Bill                    October 2019                                        10/31/2019        343      6,032.49        6,032.49
 11/04/2019   Bill                    Nov-2019                                            11/04/2019        339      6,231.05        6,231.05
 11/15/2019   Bill                    108133635                                           11/15/2019        328       705.00          705.00
 11/21/2019   Bill                    108133290                                           11/21/2019        322     14,068.00         246.81
 12/04/2019   Bill                    4520                                                12/04/2019        309      6,244.65        6,244.65
 12/15/2019   Bill                    108134540                                           12/15/2019        298       720.00          720.00
 01/06/2020   Bill                    108134858                       Wholesale           01/06/2020        276     14,383.11         124.00
 01/15/2020   Bill                    108135686                       Buellton            01/15/2020        267       690.00          690.00
 02/04/2020   Bill                    4893                            Buellton            02/04/2020        247      6,023.28        6,023.28
 02/15/2020   Bill                    2017645                                             02/15/2020        236      2,892.20        2,892.20
 02/15/2020   Bill                    108137468                       Buellton            02/15/2020        236      1,035.00        1,035.00
 03/03/2020   Bill                    5054                            Buellton            03/03/2020        219      6,033.63        6,033.63
 04/02/2020   Bill                    5230                            Buellton            04/02/2020        189      6,049.19        6,049.19
 04/22/2020   Bill                    108140193                       Buellton            04/22/2020        169       840.00          840.00
 05/04/2020   Bill                    5422                            Buellton            05/04/2020        157      6,062.66        6,062.66
 05/12/2020   Bill                    108141126                                           05/12/2020        149      1,229.00        1,229.00
 06/04/2020   Bill                    5618                            Buellton            06/04/2020        126      6,075.26        6,075.26
 06/05/2020   Bill                    108142576                                           06/05/2020        125     15,277.86         141.10
 07/02/2020   Bill                    5793                            Buellton            07/02/2020         98      6,090.66        6,090.66
 07/08/2020   Bill                    108144423                       Buellton            07/08/2020         92     14,110.22            2.28
 07/22/2020   Bill                    108145075                       Buellton            07/22/2020         78       420.00          420.00
 07/23/2020   Bill                    108143343q                      Buellton            07/23/2020         77       510.00          510.00
 07/29/2020   Bill                    108145614                       Buellton            07/29/2020         71     15,263.72            2.42
 08/04/2020   Bill                    5956                            Buellton            08/04/2020         65      6,100.31        6,100.31
 08/25/2020   Bill                    108147035                       Buellton            08/25/2020         44       720.00          720.00
 09/03/2020   Bill                    108147415                       Buellton            09/03/2020         35     13,795.89       13,795.89
Total for Saxco, LLC                                                                                              $528,654.99     $444,994.97
SB County Fire Department
 12/31/2017   Journal Entry           1                                                   12/31/2017       1012       198.00          198.00
 12/31/2019   Vendor Credit                                                                                   0       -198.00         -198.00
Total for SB County Fire Department                                                                                     $0.00           $0.00
SB Ice & Propane
(805) 335-2500
 12/26/2019   Bill                    16259                                               01/10/2020        272       129.03          129.03
 01/02/2020   Bill                    16320                           Santa Barbara       01/17/2020        265       110.60          110.60
 01/08/2020   Bill                    16388                           Santa Barbara       01/23/2020        259       129.03          129.03
 01/15/2020   Bill                    16471                           Santa Barbara       01/30/2020        252       129.03          129.03
 01/22/2020   Bill                    16609                           Santa Barbara       02/06/2020        245         92.17           92.17
 01/29/2020   Bill                    16672                           Santa Barbara       02/13/2020        238         92.17           92.17
 02/05/2020   Bill                    16783                           Santa Barbara       02/20/2020        231         92.17           92.17
 02/12/2020   Bill                    16845                           Santa Barbara       02/27/2020        224         92.17           92.17
 02/19/2020   Bill                    16958                           Santa Barbara       03/05/2020        217         92.17           92.17
 02/26/2020   Bill                    17069                           Santa Barbara       03/12/2020        210         92.17           92.17


                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        57/67
                    Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                   Main Document    Page 280 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE             TRANSACTION TYPE      NUM                           LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 03/04/2020      Bill                  17123                         Santa Barbara       03/19/2020        203      110.60           110.60
 03/11/2020      Bill                  17201                         Santa Barbara       03/26/2020        196      110.60           110.60
Total for SB Ice & Propane                                                                                       $1,271.91        $1,271.91
SB Pressure Washing
 12/16/2019      Bill                  1075                                              12/16/2019        297      350.00           350.00
Total for SB Pressure Washing                                                                                      $350.00          $350.00
Scott Laboratories
(707) 765-6666
 10/09/2019      Bill                  SQ004661                                          10/09/2019        365    5,446.43            41.65
Total for Scott Laboratories                                                                                     $5,446.43           $41.65
Scott Reardon's Locksmith Service
(805) 734-7259
 06/25/2018      Bill                  12851                                             07/25/2018        806      170.89           170.89
Total for Scott Reardon's Locksmith Service                                                                        $170.89          $170.89
SDCR
(800) 683-2778
 12/31/2017      Journal Entry         1                                                 12/31/2017       1012   11,863.00        11,863.00
 12/31/2019      Vendor Credit                                                                               0   -11,863.00       -11,863.00
Total for SDCR                                                                                                       $0.00            $0.00
Select Equipment
 01/23/2020      Bill                  81004                         Buellton            02/22/2020        229    1,050.56         1,050.56
 01/30/2020      Bill                  81047                         Buellton            02/29/2020        222    1,427.69         1,427.69
 04/29/2020      Bill                  43005124                      Buellton            05/29/2020        132      538.75           538.75
 04/29/2020      Bill                  430005123                     Buellton            05/29/2020        132      915.88           915.88
 08/19/2020      Bill                  430005253                     Buellton            08/19/2020         50      915.88           915.88
 07/23/2020      Bill                  430005187                     Buellton            08/22/2020         47      538.75           538.75
 07/24/2020      Bill                  430005186                     Buellton            08/23/2020         46      915.88           915.88
 09/18/2020      Bill                  43005295                      Santa Maria         09/18/2020         20      915.88           915.88
 09/18/2020      Bill                  430005296                     Buellton            09/18/2020         20      538.75           538.75
 08/19/2020      Bill                  430005251                     Buellton            09/18/2020         20      538.75           538.75
Total for Select Equipment                                                                                       $8,296.77        $8,296.77
Selective Security Systems
 04/30/2019      Bill                  029797                                            04/30/2019        527      126.00           126.00
 05/01/2019      Journal Entry         Merge FMESM, LLC book                             05/01/2019        526      946.38           946.38
 08/23/2019      Bill                  8679                                              08/23/2019        412      144.50           144.50
 05/04/2020      Bill                  030755                        Santa Maria         05/04/2020        157      126.00           126.00
 07/10/2020      Bill                  030929                        Santa Maria         07/10/2020         90      126.00           126.00
 08/28/2020      Bill                  030997                        Santa Maria         08/28/2020         41      126.00           126.00
Total for Selective Security Systems                                                                             $1,594.88        $1,594.88
Separator Technology Solutions
 06/07/2018      Bill                  2084                                              06/07/2018        854    6,000.00         6,000.00
Total for Separator Technology Solutions                                                                         $6,000.00        $6,000.00
SESAC
 12/31/2017      Journal Entry         1                                                 12/31/2017       1012    1,509.00         1,509.00
 12/31/2019      Vendor Credit                                                                               0    -1,509.00        -1,509.00
Total for SESAC                                                                                                      $0.00            $0.00
Shalhoob Meat Company, Inc
8059637733


                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                      58/67
                   Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                      Main Document    Page 281 of 290
                                                 Figueroa Mountain Brewing, LLC
                                                                    UNPAID BILLS
                                                                 As of October 5, 2020


DATE            TRANSACTION TYPE         NUM                            LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 06/20/2019     Bill                     82134                                              07/20/2019        446      68.00            68.00
 08/23/2019     Bill                     82963                                              09/22/2019        382     102.00           102.00
 10/21/2019     Bill                     83638                                              10/21/2019        353     102.00           102.00
 11/25/2019     Bill                     84096                                              11/25/2019        318     102.00           102.00
 11/25/2019     Vendor Credit            11.25.19                                                               0       -5.80           -5.80
Total for Shalhoob Meat Company, Inc                                                                                 $368.20          $368.20
Silvas Oil Company
 09/23/2010     Bill                     259143                         Buellton            10/08/2010       3653     540.20           540.20
 06/16/2020     Bill                     256927                         Buellton            07/01/2020         99     166.68           166.68
 07/13/2020     Bill                     257497                         Buellton            07/28/2020         72     664.78           664.78
 09/28/2020     Bill                     259220                         Santa Barbara       10/13/2020         -5     936.24           936.24
 09/30/2020     Bill                     259290                         Buellton            10/15/2020         -7     762.13           762.13
 10/02/2020     Bill                     259365                         Buellton            10/17/2020         -9     531.44           531.44
 10/05/2020     Bill                     259383                         Santa Maria         10/20/2020        -12     849.25           849.25
Total for Silvas Oil Company                                                                                        $4,450.72       $4,450.72
Sinclair Sanitary Supply Co. Inc.
8054873647
 04/01/2019     Bill                     105272                                             04/01/2019        556    2,944.08        2,194.08
Total for Sinclair Sanitary Supply Co. Inc.                                                                         $2,944.08       $2,194.08
Solvang Chamber of Commerce(Dues)
(805) 688-0701
 08/20/2018     Bill                     2430                                               08/20/2018        780     200.00           200.00
Total for Solvang Chamber of Commerce(Dues)                                                                          $200.00          $200.00
Solvang Conference & Visitors Bureau
(805) 688-6144
 12/31/2017     Journal Entry            1                                                  12/31/2017       1012     501.00           501.00
 12/31/2019     Vendor Credit                                                                                   0     -501.00         -501.00
Total for Solvang Conference & Visitors Bureau                                                                         $0.00            $0.00
Southern Cal Gas
(323) 260-7789
 02/27/2020     Bill                     02/2020                        Santa Maria         03/13/2020        209      25.76            25.76
 03/26/2020     Bill                     02.27.20-03.24.20              Buellton            04/10/2020        181     719.95           359.97
 03/27/2020     Bill                     03/2020                        Santa Maria         04/11/2020        180      30.63            30.63
 04/23/2020     Bill                     04/2020                        Buellton            05/08/2020        153    2,014.35        1,181.61
 04/25/2020     Bill                     April 2020                     Buellton            05/10/2020        151     370.97           162.54
 04/27/2020     Bill                     04/2020                        Santa Maria         05/12/2020        149      26.06            26.06
 05/27/2020     Bill                     May 2020                       Santa Maria         06/11/2020        119      25.76            25.76
 05/28/2020     Bill                     04.24.20-05.26.20              Santa Maria         06/12/2020        118     681.07           418.15
 06/25/2020     Bill                     June /2020                     Santa Maria         07/10/2020         90      31.34            31.34
 06/26/2020     Bill                     05.26.20-06.24.20              Santa Maria         07/11/2020         89     738.40           738.40
 07/24/2020     Bill                     06.22.20-07.22.20              Buellton            08/08/2020         61     492.23           492.23
 08/24/2020     Bill                     07.22.20-08.20                 Buellton            09/08/2020         30     574.39           574.39
 01/01/2020     Vendor Credit            APRECONSOCAL                   Buellton                                0       -1.18           -1.18
Total for Southern Cal Gas                                                                                          $5,729.73       $4,065.66
Sovereign Flavors Inc
7604550446
 08/12/2020     Bill                     4353                           Buellton            08/12/2020         57     919.07           919.07
Total for Sovereign Flavors Inc                                                                                      $919.07          $919.07



                                                      Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        59/67
                  Case 9:20-bk-11208-MB                Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                      Main Document    Page 282 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                     UNPAID BILLS
                                                                  As of October 5, 2020


DATE           TRANSACTION TYPE          NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
Sparrowhawk Craft Consultants
 07/30/2018    Bill                      1025                                                07/30/2018        801     11,985.00         669.60
 09/30/2018    Bill                      1028                                                09/30/2018        739      6,319.40        1,319.40
 10/30/2018    Bill                      1033                                                10/30/2018        709      4,410.00        4,410.00
 10/30/2018    Bill                      1030                                                10/30/2018        709      3,500.00        3,500.00
 11/02/2018    Bill                      1031                                                11/02/2018        706      3,500.00        3,500.00
Total for Sparrowhawk Craft Consultants                                                                               $29,714.40      $13,399.00
Stafford's Famous Chocolates
 12/31/2017    Journal Entry             1                                                   12/31/2017       1012         81.00           81.00
 12/31/2019    Vendor Credit                                                                                     0        -81.00          -81.00
Total for Stafford's Famous Chocolates                                                                                     $0.00           $0.00
State Board of Equalization
(916) 322-7261
 03/31/2019    Bill                      Jan - Mar 2019                                      03/31/2019        557     31,975.20        8,660.24
 05/01/2019    Journal Entry             Merge FMESM, LLC book                               05/01/2019        526     24,122.25       17,622.25
 06/30/2019    Bill                      Apr - Jun 2019                                      06/30/2019        466     34,293.00       25,093.00
 09/30/2019    Bill                      3rd QT 2019                                         09/30/2019        374     33,157.04       33,157.04
Total for State Board of Equalization                                                                                $123,547.49      $84,532.53
Steve's Backflow Testing
 12/31/2017    Journal Entry             1                                                   12/31/2017       1012       759.27          759.27
 12/31/2019    Vendor Credit                                                                                     0       -759.27         -759.27
Total for Steve's Backflow Testing                                                                                         $0.00           $0.00
Summit International
(805) 658-1522
 12/31/2017    Journal Entry             1                                                   12/31/2017       1012     28,639.01       24,180.60
 04/09/2018    Bill                      3944                                                05/09/2018        883       303.02          303.02
 06/08/2018    Bill                      3952                                                07/08/2018        823       884.85          884.85
 07/16/2018    Bill                      3957                                                07/16/2018        815       192.78          192.78
 09/06/2018    Bill                      3969                                                09/06/2018        763       567.95          567.95
 03/19/2019    Check                     1648665                                             03/19/2019        569       -764.00         -764.00
Total for Summit International                                                                                        $29,823.61      $25,365.20
Sunshine Entertainment
 12/30/2019    Bill                      12.30.19                                            12/30/2019        283       150.00          150.00
 01/02/2020    Bill                      02.02.2020                      Santa Maria         01/02/2020        280       150.00          150.00
 01/09/2020    Bill                      01.09.2020                      Santa Maria         01/09/2020        273       150.00          150.00
 01/23/2020    Bill                      01.23.20                        Santa Maria         01/23/2020        259       150.00          150.00
 01/30/2020    Bill                      199                             Santa Maria         01/30/2020        252       150.00          150.00
 02/06/2020    Bill                      205                             Santa Maria         02/06/2020        245       150.00          150.00
 02/13/2020    Bill                      210                             Santa Maria         02/13/2020        238       150.00          150.00
 02/17/2020    Bill                      211                             Santa Maria         02/17/2020        234       150.00          150.00
Total for Sunshine Entertainment                                                                                       $1,200.00       $1,200.00
SW RCB
 04/10/2019    Bill                      SW-0170009                                          04/10/2019        547      1,400.00        1,400.00
 04/30/2020    Bill                      SW-0189826                                          04/30/2020        161      1,400.00        1,400.00
Total for SW RCB                                                                                                       $2,800.00       $2,800.00
Switchback Groups
 07/06/2018    Bill                      05042018                                            07/06/2018        825     23,061.09       20,918.09
Total for Switchback Groups                                                                                           $23,061.09      $20,918.09


                                                       Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                           60/67
                  Case 9:20-bk-11208-MB                 Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                   Desc
                                                       Main Document    Page 283 of 290
                                                 Figueroa Mountain Brewing, LLC
                                                                     UNPAID BILLS
                                                                  As of October 5, 2020


DATE           TRANSACTION TYPE          NUM                             LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
SY High School Soccer Booster Club
(000) 000-0000
 12/31/2017    Journal Entry             1                                                   12/31/2017       1012      100.00           100.00
 12/31/2019    Vendor Credit                                                                                     0      -100.00         -100.00
Total for SY High School Soccer Booster Club                                                                             $0.00            $0.00
SYVCC
 10/30/2019    Bill                      2019                                                10/30/2019        344     3,500.00        3,000.00
Total for SYVCC                                                                                                       $3,500.00       $3,000.00
Tattoo Fun + Coaster Culture
 11/06/2018    Bill                      65049                                               12/06/2018        672      510.00           510.00
Total for Tattoo Fun + Coaster Culture                                                                                 $510.00          $510.00
Teamviewer GmbH
(800) 638-0253
 07/31/2018    Bill                      2094216887                                          08/15/2018        785     1,188.00        1,188.00
Total for Teamviewer GmbH                                                                                             $1,188.00       $1,188.00
TEMP VENDOR
 12/31/2017    Journal Entry             1                                                   12/31/2017       1012   -48,469.25       -48,469.23
 01/01/2018    Journal Entry             Beg Bal adj                                         01/01/2018       1011      -914.00         -914.00
 01/01/2018    Journal Entry             PR Beg Bal ADJ                                      01/01/2018       1011    12,236.89       12,236.89
 01/01/2018    Journal Entry             1115 Beg Bal Adj                                    01/01/2018       1011   100,099.35      100,099.35
 01/01/2018    Journal Entry             22060 adj                                           01/01/2018       1011        -0.02            -0.02
 01/01/2018    Journal Entry             PR Beg Bal Adj                                      01/01/2018       1011    -2,747.67        -2,747.67
 01/02/2018    Expense                                                                       01/02/2018       1010   -16,911.79       -16,911.79
 01/02/2018    Expense                                                                       01/02/2018       1010    -4,281.63        -4,281.63
 01/03/2018    Expense                                                                       01/03/2018       1009      -225.00         -225.00
 01/03/2018    Expense                                                                       01/03/2018       1009      -758.63         -758.63
 01/03/2018    Expense                                                                       01/03/2018       1009    -1,355.21        -1,355.21
 01/03/2018    Expense                                                                       01/03/2018       1009    -3,000.00        -3,000.00
 01/04/2018    Expense                                                                       01/04/2018       1008   -13,608.24       -13,608.24
 01/04/2018    Expense                                                                       01/04/2018       1008    -3,544.26        -3,544.26
 01/04/2018    Expense                                                                       01/04/2018       1008    -3,000.00        -3,000.00
 01/04/2018    Expense                                                                       01/04/2018       1008    -1,462.28        -1,462.28
 01/05/2018    Check                     16544                                               01/05/2018       1007    -1,080.00        -1,080.00
 01/05/2018    Check                     16547                                               01/05/2018       1007    -1,500.00        -1,500.00
 01/05/2018    Check                     16545                                               01/05/2018       1007      -375.00         -375.00
 01/08/2018    Check                     16565                                               01/08/2018       1004      -541.70         -541.70
 01/18/2018    Check                     16537                                               01/18/2018        994    -3,782.61        -3,782.61
 01/19/2018    Check                     16534                                               01/19/2018        993    -4,130.40        -4,130.40
Total for TEMP VENDOR                                                                                                  $648.55          $648.57
Ten Over Studio, inc
 02/28/2018    Bill                      3258                                                02/28/2018        953     3,993.43        3,993.43
 04/06/2018    Bill                      3388                                                04/06/2018        916     4,028.76        4,028.76
 05/09/2018    Bill                      3448                                                05/09/2018        883      138.19           138.19
 01/01/2019    Bill                      3555                                                01/01/2019        646      438.48           438.48
 09/06/2019    Bill                      5025                                                09/06/2019        398     2,527.56        2,527.56
Total for Ten Over Studio, inc                                                                                       $11,126.42      $11,126.42
Teo Tech Services
 03/08/2019    Bill                      1025                                                03/08/2019        580     1,328.30        1,328.30



                                                       Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                          61/67
                     Case 9:20-bk-11208-MB           Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                    Main Document    Page 284 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE           TRANSACTION TYPE         NUM                           LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
Total for Teo Tech Services                                                                                        $1,328.30        $1,328.30
Tera Development, LLC.
 05/01/2019    Journal Entry            Merge FMESM, LLC book                             05/01/2019        526    -1,467.71         -1,467.71
Total for Tera Development, LLC.                                                                                  $ -1,467.71      $ -1,467.71
Terminix
(805) 850-3121
 12/31/2017    Journal Entry            1                                                 12/31/2017       1012       520.00           520.00
Total for Terminix                                                                                                   $520.00          $520.00
The Hanover Insurance Group
 01/31/2019    Bill                     Jan -2019                                         01/31/2019        616     5,572.38         2,320.68
 12/19/2019    Bill                     12/2019                       Buellton            12/19/2019        294     5,580.69           101.93
Total for The Hanover Insurance Group                                                                             $11,153.07        $2,422.61
The Raven Tavern
 08/28/2020    Bill                     011                           Buellton            08/28/2020         41       322.00           322.00
 09/01/2020    Bill                     012                           Santa Barbara       09/01/2020         37       318.00           318.00
 09/04/2020    Bill                     013                           Santa Barbara       09/04/2020         34       318.00           318.00
 09/08/2020    Bill                     014                           Santa Barbara       09/08/2020         30       318.00           318.00
 09/11/2020    Bill                     015                           Santa Barbara       09/11/2020         27       318.00           318.00
 09/22/2020    Bill                     016                           Santa Barbara       09/22/2020         16       414.00           414.00
Total for The Raven Tavern                                                                                         $2,008.00        $2,008.00
The Santa Barbara Independent
 04/04/2019    Bill                     94013                                             04/04/2019        553     1,305.00           305.00
 06/06/2019    Bill                     96109                         Santa Maria         06/06/2019        490       280.00           280.00
 06/13/2019    Bill                     96111                         Santa Barbara       06/13/2019        483       280.00           280.00
 06/20/2019    Bill                     96112                         Santa Barbara       06/20/2019        476       280.00           280.00
 06/27/2019    Bill                     96113                         Santa Barbara       06/27/2019        469       280.00           280.00
 07/31/2019    Bill                     96992                         Santa Barbara       07/31/2019        435       200.00           200.00
 08/07/2019    Bill                     97763                         Santa Barbara       08/07/2019        428       200.00           200.00
 08/14/2019    Bill                     97764                         Santa Barbara       08/14/2019        421       200.00           200.00
 08/21/2019    Bill                     97765                         Santa Barbara       08/21/2019        414       200.00           200.00
 10/17/2019    Bill                     99013                         Santa Barbara       10/17/2019        357     1,399.00         1,399.00
Total for The Santa Barbara Independent                                                                            $4,624.00        $3,624.00
The Third Window Brewing Company, LLC
 03/04/2019    Bill                     1                                                 03/04/2019        584       484.00           484.00
Total for The Third Window Brewing Company, LLC                                                                      $484.00          $484.00
Todd Pipe & Supply
(805) 688-3960
 01/25/2020    Bill                                                   Buellton            01/25/2020        257       176.23           160.55
 08/25/2020    Bill                     412259                        Buellton            08/25/2020         44        65.57            65.57
 09/01/2020    Bill                     412590                        Buellton            09/01/2020         37        80.54            80.54
 09/23/2020    Bill                     414124                        Buellton            09/23/2020         15       101.49           101.49
Total for Todd Pipe & Supply                                                                                         $423.83          $408.15
Tognazzini Beverage Service
(805) 928-1144
 08/13/2020    Bill                     60000                         Buellton            09/12/2020         26     1,241.75           831.15
 08/18/2020    Bill                     60204                         Buellton            09/17/2020         21     1,089.40         1,089.40
 08/21/2020    Bill                     382886                        Buellton            09/20/2020         18       132.00            47.78
 08/27/2020    Bill                     60219                         Buellton            09/26/2020         12     1,118.45         1,118.45


                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                        62/67
                   Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                    Main Document    Page 285 of 290
                                                Figueroa Mountain Brewing, LLC
                                                                  UNPAID BILLS
                                                               As of October 5, 2020


DATE            TRANSACTION TYPE        NUM                           LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 08/28/2020     Bill                    382950                        Buellton            09/27/2020         11     230.73          230.73
 09/08/2020     Bill                    60225                         Buellton            10/08/2020          0    1,114.30        1,114.30
 09/10/2020     Bill                    60230                         Buellton            10/10/2020         -2    1,114.30        1,114.30
 09/11/2020     Bill                    383071                        Buellton            10/11/2020         -3     379.58          379.58
 09/15/2020     Bill                    90019                         Buellton            10/15/2020         -7      70.00           70.00
 09/15/2020     Bill                    80043                         Buellton            10/15/2020         -7      70.00           70.00
 09/15/2020     Bill                    126                           Los Olivos          10/15/2020         -7      80.82           80.82
 09/25/2020     Bill                    383175                        Buellton            10/25/2020        -17     323.88          323.88
 09/30/2020     Bill                    383215                        Santa Maria         10/30/2020        -22     131.78          131.78
Total for Tognazzini Beverage Service                                                                             $7,096.99       $6,602.17
Tomasini Construction
 09/07/2018     Bill                    5002017-214                                       09/07/2018        762    4,463.30        4,463.30
 10/04/2018     Bill                    5002017-235                                       10/04/2018        735     540.00          540.00
 11/07/2018     Bill                    5002017-268                                       11/07/2018        701     421.42          421.42
Total for Tomasini Construction                                                                                   $5,424.72       $5,424.72
Tombstone Factory
 12/31/2017     Journal Entry           1                                                 12/31/2017       1012     637.25          637.25
 12/31/2019     Vendor Credit                                                                                 0     -637.25         -637.25
Total for Tombstone Factory                                                                                          $0.00           $0.00
TRC
 06/30/2018     Bill                    52708                                             07/15/2018        816    2,369.00        2,369.00
 07/17/2018     Bill                    54857                                             07/17/2018        814    1,101.71        1,101.71
Total for TRC                                                                                                     $3,470.71       $3,470.71
ULINE
(800) 295-5510
 03/23/2018     Bill                    96015741                                          04/22/2018        900     799.00          251.86
 04/02/2018     Bill                    96249341                                          05/02/2018        890     708.94          708.94
 08/20/2018     Bill                    100470710                                         08/20/2018        780     483.28          339.31
 09/26/2018     Bill                    101629676                                         09/26/2018        743     458.39          458.39
 10/18/2018     Bill                    6732781                                           10/18/2018        721     354.54          160.69
 11/13/2018     Bill                    103158516                                         11/13/2018        695     712.12          541.61
 05/29/2020     Bill                    120465357                     Santa Maria         05/29/2020        132    1,957.20        1,957.20
 06/02/2020     Bill                                                                      06/02/2020        128     231.00          231.00
 05/29/2020     Bill                    120501296                                         06/28/2020        102    1,957.20        1,957.20
 09/02/2020     Vendor Credit           123919677                     Los Olivos                              0     -300.62         -300.62
Total for ULINE                                                                                                   $7,361.05       $6,305.58
Unisource
 12/31/2017     Journal Entry           1                                                 12/31/2017       1012     309.12          309.12
 12/31/2019     Vendor Credit                                                                                 0     -309.12         -309.12
Total for Unisource                                                                                                  $0.00           $0.00
United Way
 12/31/2017     Journal Entry           1                                                 12/31/2017       1012     100.00          100.00
 12/31/2019     Vendor Credit                                                                                 0     -100.00         -100.00
Total for United Way                                                                                                 $0.00           $0.00
UPS -Store 6973
 11/06/2019     Bill                    1116                          Santa Maria         12/06/2019        307     119.99          119.99
 11/13/2019     Bill                    1140                          Santa Maria         12/13/2019        300      69.94           69.94
 11/21/2019     Bill                    1181                          Santa Maria         12/21/2019        292     122.97          122.97


                                                    Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                      63/67
                    Case 9:20-bk-11208-MB          Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                  Desc
                                                  Main Document    Page 286 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                UNPAID BILLS
                                                             As of October 5, 2020


DATE             TRANSACTION TYPE      NUM                          LOCATION            DUE DATE     PAST DUE   AMOUNT      OPEN BALANCE
 12/02/2019      Bill                  1209                         Santa Maria         01/01/2020        281      51.14            51.14
 12/06/2019      Bill                  1232                         Santa Maria         01/05/2020        277      66.65            66.65
 01/08/2020      Bill                  1324                         Santa Maria         02/07/2020        244      21.75            21.75
 01/09/2020      Bill                  1330                         Santa Maria         02/08/2020        243      54.38            54.38
 01/09/2020      Bill                  1329                         Santa Maria         02/08/2020        243     704.85           704.85
 01/09/2020      Bill                  1331                         Santa Maria         02/08/2020        243      53.19            53.19
Total for UPS -Store 6973                                                                                       $1,264.86       $1,264.86
UPS Store
(805) 688-7116
 12/31/2017      Journal Entry         1                                                12/31/2017       1012    4,559.82        3,009.82
 05/29/2020      Bill                                               Buellton            05/29/2020        132      47.48            47.48
 03/25/2020      Vendor Credit         52366288676303880902                                                 0     -433.77         -433.77
Total for UPS Store                                                                                             $4,173.53       $2,623.53
UPS-
 06/20/2020      Bill                  0000X338X2340                Buellton            06/20/2020        110     203.03           203.03
 07/11/2020      Bill                  0000V08077280                Buellton            07/11/2020         89      44.96            44.96
 06/20/2020      Bill                  0000V08077250                Buellton            07/20/2020         80        5.57            5.57
 08/01/2020      Bill                  08077310                     Buellton            08/01/2020         68      27.14            27.14
 07/04/2020      Bill                  0000V08077270                Buellton            08/03/2020         66      26.71            26.71
 08/08/2020      Bill                  0000V8077320                 Buellton            08/08/2020         61      53.32            53.32
 08/11/2020      Bill                  0000V080777330               Buellton            08/11/2020         58      57.26            57.26
Total for UPS-                                                                                                   $417.99          $417.99
UVA DESIGN STUDIO
(805) 276-9431
 07/13/2020      Bill                  ASDESIGN                     Buellton            08/12/2020         57    2,500.00        1,250.00
Total for UVA DESIGN STUDIO                                                                                     $2,500.00       $1,250.00
Vallefresh Inc
 07/30/2020      Bill                  07.30.20                     Los Olivos          07/30/2020         70    1,024.00        1,024.00
 08/14/2020      Bill                  081420                       Los Olivos          08/14/2020         55     336.00           336.00
 09/05/2020      Bill                  090520                       Los Olivos          09/05/2020         33     944.90           944.90
 09/06/2020      Bill                  09.06.20                     Los Olivos          09/06/2020         32     434.63           434.63
Total for Vallefresh Inc                                                                                        $2,739.53       $2,739.53
Valley Brewers - vendor
(805) 691-9159
 12/31/2017      Journal Entry         1                                                12/31/2017       1012      21.55            21.55
 12/31/2019      Vendor Credit                                                                              0      -21.55          -21.55
Total for Valley Brewers - vendor                                                                                  $0.00            $0.00
Valley Pump & Jetting, Inc
(000) 000-0000
 12/31/2017      Journal Entry         1                                                12/31/2017       1012      50.00            50.00
 12/31/2019      Vendor Credit                                                                              0      -50.00          -50.00
Total for Valley Pump & Jetting, Inc                                                                               $0.00            $0.00
Valley Tool & Truck Rental Inc.
(805) 688-7213
 04/22/2019      Bill                  17690                                            04/22/2019        535     950.00           650.00
 05/31/2019      Bill                  Fees-05                                          05/31/2019        496        5.15            5.15
 06/29/2019      Bill                  Fees 06                                          06/29/2019        467      13.59            13.59
 07/31/2019      Bill                  Fees 07                                          07/31/2019        435      14.99            14.99



                                                  Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                    64/67
                     Case 9:20-bk-11208-MB               Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                    Desc
                                                        Main Document    Page 287 of 290
                                                    Figueroa Mountain Brewing, LLC
                                                                       UNPAID BILLS
                                                                    As of October 5, 2020


DATE            TRANSACTION TYPE            NUM                            LOCATION            DUE DATE     PAST DUE    AMOUNT      OPEN BALANCE
 08/31/2019     Bill                        Fees 08                                            08/31/2019        404       14.42            14.42
 10/18/2019     Bill                        195671.2                                           10/18/2019        356      150.96           150.96
 10/31/2019     Bill                        10.31.19                                           10/31/2019        343       28.58            28.58
 11/30/2019     Bill                        11/2019                                            11/30/2019        313       14.05            14.05
 01/31/2020     Bill                        01/2020                        Buellton            01/31/2020        251       33.51            33.51
 02/29/2020     Bill                        02/2020                        Buellton            02/29/2020        222       15.75            15.75
 03/31/2020     Bill                        03/2020                        Buellton            03/31/2020        191       14.39            14.39
 04/30/2020     Bill                        04/2020                        Buellton            04/30/2020        161       13.92            13.92
Total for Valley Tool & Truck Rental Inc.                                                                               $1,269.31         $969.31
Verizon
 10/11/2019     Bill                        9839954635                                         11/01/2019        342      677.51           324.76
 02/12/2020     Bill                        9848218521                                         02/12/2020        239      901.23           401.23
 05/12/2020     Bill                        9854451771                                         05/12/2020        149      794.26           294.26
 07/11/2020     Bill                        958539579                                          07/11/2020         89      938.36           252.98
 08/11/2020     Bill                        9860592187                     Buellton            08/11/2020         58      918.70           918.70
Total for Verizon                                                                                                       $4,230.06       $2,191.93
Videojet
6308607300
 11/21/2018     Bill                        3482854                                            11/21/2018        687     9,691.35        5,093.23
 12/17/2018     Bill                        3488906                                            12/17/2018        661      340.00           340.00
 01/08/2019     Bill                        3492980                                            01/08/2019        639      394.29           394.29
Total for Videojet                                                                                                     $10,425.64       $5,827.52
VIP
 03/23/2020     Bill                        647597                         Buellton            03/23/2020        199     1,616.92        1,316.95
 04/21/2020     Bill                        649122                         Buellton            04/21/2020        170     1,427.27        1,427.27
 05/20/2020     Bill                        650966                         Buellton            05/20/2020        141     1,463.14        1,463.14
 06/23/2020     Bill                        653355                         Buellton            06/23/2020        107     1,797.16        1,797.16
 07/22/2020     Bill                        655095                         Buellton            07/22/2020         78     1,701.27        1,701.27
 08/26/2020     Bill                        657128                         Buellton            08/26/2020         43     1,688.00        1,688.00
Total for VIP                                                                                                           $9,693.76       $9,393.79
Vita-Pakt Citrus Products Co.
5598346885
 12/20/2018     Bill                        SO-049523                                          12/20/2018        658      277.25           277.25
Total for Vita-Pakt Citrus Products Co.                                                                                  $277.25          $277.25
Vivid Candi
 09/24/2019     Bill                        Sep-2019                                           09/24/2019        380     2,400.00        1,200.00
Total for Vivid Candi                                                                                                   $2,400.00       $1,200.00
Voice Magazine
 01/10/2020     Bill                        37150                          Santa Barbara       01/10/2020        272       62.00            62.00
 05/31/2020     Bill                        FC 1026                        Santa Barbara       05/31/2020        130         0.50            0.50
 06/30/2020     Bill                        FC 1044                        Santa Barbara       06/30/2020        100         0.50            0.50
Total for Voice Magazine                                                                                                  $63.00           $63.00
Warden
 05/14/2019     Bill                        024912                                             06/13/2019        483      621.44           621.44
Total for Warden                                                                                                         $621.44          $621.44
Waste Management
 08/01/2020     Bill                        0447339-1082-0                 Los Olivos          08/01/2020         68      359.69           359.69
 09/01/2020     Bill                        0448190-1082-6                 Los Olivos          09/22/2020         16      359.69           359.69


                                                         Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                            65/67
                 Case 9:20-bk-11208-MB             Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                     Desc
                                                  Main Document    Page 288 of 290
                                             Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE          TRANSACTION TYPE       NUM                             LOCATION            DUE DATE     PAST DUE     AMOUNT      OPEN BALANCE
 10/01/2020   Bill                   0451442-1082-5                  Los Olivos          10/01/2020          7       359.69           359.69
Total for Waste Management                                                                                         $1,079.07       $1,079.07
Western Extermintator Company
 12/31/2017   Journal Entry          1                                                   12/31/2017       1012       293.00            95.00
 12/31/2019   Vendor Credit                                                                                  0        -95.00          -95.00
Total for Western Extermintator Company                                                                             $198.00            $0.00
Westside Anacapa
 02/01/2018   Bill                   FEB 2018                                            02/01/2018        980     13,358.00          131.00
 08/09/2018   Bill                   August 2018                                         08/09/2018        791     14,548.00          561.00
 02/05/2019   Bill                   FEB-2019                                            02/05/2019        611     14,517.00       14,517.00
 03/01/2020   Bill                   March 2020                      Santa Barbara       03/01/2020        221     14,820.00       14,820.00
 04/01/2020   Bill                   April Rent                      Santa Barbara       04/01/2020        190     14,820.00       13,338.00
 05/04/2020   Bill                                                   Santa Barbara       05/04/2020        157     14,820.00       13,385.81
 06/01/2020   Bill                   June 2020                       Santa Barbara       06/01/2020        129     14,820.00       13,338.00
 07/01/2020   Bill                   July 2020                       Santa Barbara       07/01/2020         99     14,820.00       13,338.00
 08/01/2020   Bill                   08/2020                         Santa Barbara       08/01/2020         68     14,820.00       13,338.00
 09/01/2020   Bill                   09/2020                         Santa Barbara       09/01/2020         37     14,820.00       14,820.00
Total for Westside Anacapa                                                                                       $146,163.00     $111,586.81
WEX BANK
 05/31/2018   Bill                   54463248                                            06/15/2018        846      6,150.61           15.50
 09/30/2018   Bill                   56029755                                            09/30/2018        739      3,560.97          839.05
 10/31/2018   Bill                   56420693                                            10/31/2018        708      1,271.01        1,271.01
 11/30/2018   Bill                   56833001                                            11/30/2018        678       588.65           588.65
 01/01/2019   Bill                   57238189                                            01/01/2019        646       271.89           271.89
Total for WEX BANK                                                                                                $11,843.13       $2,986.10
Whalebird Kombucha
 12/31/2017   Journal Entry          1                                                   12/31/2017       1012       260.00           260.00
 12/31/2019   Vendor Credit                                                                                  0       -260.00         -260.00
Total for Whalebird Kombucha                                                                                           $0.00           $0.00
Wilson Paves & Associates Insurance Agency
6613273111
 08/14/2020   Bill                   2020-2021                                           08/14/2020         55      4,798.00        2,798.00
Total for Wilson Paves & Associates Insurance Agency                                                               $4,798.00       $2,798.00
Windows of Heaven
 05/01/2019   Journal Entry          Merge FMESM, LLC book                               05/01/2019        526         60.00           60.00
 12/31/2019   Vendor Credit                                                                                  0        -60.00          -60.00
Total for Windows of Heaven                                                                                            $0.00           $0.00
Wing Drop
 07/31/2020   Bill                   082220                          Los Olivos          07/31/2020         69       324.91           324.91
Total for Wing Drop                                                                                                 $324.91          $324.91
Worldpay
 12/31/2017   Journal Entry          1                                                   12/31/2017       1012      4,719.09        1,319.09
 02/28/2019   Journal Entry          FMESM ADJ Feb-19                                    02/28/2019        588     -2,680.00        -2,680.00
 03/31/2019   Journal Entry          FMESM ADJ Mar-19                                    03/31/2019        557     -2,948.40        -2,948.40
 04/30/2019   Journal Entry          Re-class Santa Maria                                04/30/2019        527     -2,503.06        -2,503.06
 05/01/2019   Journal Entry          Merge FMESM, LLC book                               05/01/2019        526      5,896.80        5,896.80
 08/30/2019   Bill                   August 2019                                         08/30/2019        405       894.19           894.19



                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                       66/67
                   Case 9:20-bk-11208-MB            Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                      Desc
                                                   Main Document    Page 289 of 290
                                               Figueroa Mountain Brewing, LLC
                                                                 UNPAID BILLS
                                                              As of October 5, 2020


DATE            TRANSACTION TYPE       NUM                           LOCATION            DUE DATE     PAST DUE       AMOUNT      OPEN BALANCE
 08/30/2019     Bill                   August 2019 BU                                    08/30/2019        405        2,168.08         2,168.08
Total for Worldpay                                                                                                  $5,546.70        $2,146.70
XPO Logistics
 08/18/2020     Bill                   9045694                       Buellton            08/18/2020         51         595.00           595.00
 09/15/2020     Bill                   9060084                       Buellton            09/15/2020         23         595.00           595.00
Total for XPO Logistics                                                                                             $1,190.00        $1,190.00
Yakima Chief Hops
(800) 952-4873
 12/14/2018     Bill                   1906145                                           01/13/2019        634      17,350.28          3,564.35
 01/02/2019     Bill                   1909363                                           01/31/2019        616         352.12           352.12
 01/31/2019     Bill                   1911467                                           01/31/2019        616         302.07           302.07
 02/28/2019     Bill                   1914151                                           02/28/2019        588         289.12           289.12
 03/30/2019     Bill                   1916137                                           03/30/2019        558         272.92           272.92
 04/30/2019     Bill                   1917990                                           05/31/2019        496         240.54           240.54
 05/31/2019     Bill                   1920240                                           07/03/2019        463         240.54           240.54
 08/16/2019     Bill                   CI111-2001575                                     08/16/2019        419        4,030.06           75.00
 07/30/2019     Bill                   200315                                            08/29/2019        406         113.34            73.31
 09/13/2019     Bill                   2003416                                           09/13/2019        391        6,380.48         3,791.08
 09/20/2019     Bill                   2003711                                           09/20/2019        384        1,480.00         1,480.00
 10/09/2019     Bill                   2005918                                           10/09/2019        365        7,448.32          423.84
 12/13/2019     Bill Payment (Check)   Disb25                                            12/13/2019        300       -6,410.00          -729.91
 01/10/2020     Bill Payment (Check)   Disbu#30                      Santa Maria         01/10/2020        272       -3,005.00          -145.96
 02/21/2020     Bill Payment (Check)   022120Disb #35                                    02/21/2020        230       -3,005.00        -2,970.15
 05/21/2020     Bill                   2022281                                           05/21/2020        140        3,951.20             0.80
 08/06/2020     Bill Payment (Check)   080620 Disb# 51               Buellton            08/06/2020         63       -7,710.00        -4,907.20
 08/07/2020     Bill                   2030010                       Buellton            08/07/2020         62        5,783.60          178.00
 08/19/2020     Bill Payment (Check)   081920WW                      Buellton            08/19/2020         50      -17,621.00        -2,864.00
 09/04/2020     Bill                   2031519                       Buellton            09/04/2020         34        2,280.00         2,280.00
Total for Yakima Chief Hops                                                                                        $12,763.59        $1,946.47
Zahm & Nagel CO., Inc
 08/12/2019     Bill                   33045                                             08/12/2019        423          73.08            73.08
Total for Zahm & Nagel CO., Inc                                                                                        $73.08           $73.08
Zee Medical Services
 01/01/2019     Bill                   34-189263                                         01/31/2019        616         562.62           562.62
 07/27/2020     Bill                   34-170522                     Buellton            07/27/2020         73         116.51           116.51
Total for Zee Medical Services                                                                                        $679.13          $679.13
Zierman Plumbing, Inc.
 05/01/2019     Journal Entry          Merge FMESM, LLC book                             05/01/2019        526         473.84           473.84
Total for Zierman Plumbing, Inc.                                                                                      $473.84          $473.84
TOTAL                                                                                                            $7,022,514.50    $5,825,216.68




                                                   Thursday, October 8, 2020 11:33 AM GMT-07:00
                                                                                                                                          67/67
        Case 9:20-bk-11208-MB                     Doc 64 Filed 10/12/20 Entered 10/12/20 15:55:21                                       Desc
                                                 Main Document    Page 290 of 290



                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Lesnick Prince & Pappas LLP, 315 W. Ninth St., Suite 705, Los Angeles, CA 90015

A true and correct copy of the foregoing document entitled (specify): STATEMENT RE REPORTING PER INTERIM
ORDER APPROVING DEBTOR’S REQUEST FOR APPROVAL OF LIMITED EMERGENCY POSTPETITION DIP
FINANCING TO FUND NON-INSIDER PAYROLL DUE OCTOBER 9, 2020 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/05/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
      William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
      Brian D Fittipaldi brian.fittipaldi@usdoj.gov
      Moriah Douglas Flahaut (TR) douglas.flahaut@arentfox.com
      Eve H Karasik ehk@lnbyb.com
      Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
      Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
      Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
      Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com
      United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
                                                                             Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)             , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                     Honorable Martin R. Barash
                     21041 Burbank Blvd., Suite 342
                     Woodland Hills, CA 91367
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/05/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Courtesy copy via email to Jeffrey D. Sternklar:
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  10/12/2020                     Christopher E. Prince                                           /s/ Christopher E. Prince
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
